1

Torts, Volume Two

Eric E. Johnson
Associate Professor of Law
University of North Dakota School of Law

eLangdell Press 2016

About the Author
Eric E. Johnson is an Associate Professor of Law at the University
of North Dakota. He has taught torts, intellectual property, sales,
entertainment law, media law, sports law, employment law, and
writing courses. He has twice been selected by students as the
keynote speaker for UND Law’s graduation banquet. His writing on
legal pedagogy has appeared in the Journal of Legal Education.
With scholarly interests in intellectual property and the intersection
of law and science, Eric’s publications include the Northwestern
University Law Review, the Boston University Law Review, the University of
Illinois Law Review, and New Scientist magazine. His work was selected
for the Yale/Stanford/Harvard Junior Faculty Forum in 2013.
Eric’s practice experience includes a wide array of business torts,
intellectual property, and contract matters. As a litigation associate at
Irell & Manella in Los Angeles, his clients included Paramount,
MTV, CBS, Touchstone, and the bankruptcy estate of eToys.com.
As in-house counsel at Fox Cable Networks, he drafted and
negotiated deals for the Fox Sports cable networks.
Eric received his J.D. cum laude from Harvard Law School in 2000,
where he was an instructor of the first-year course in legal reasoning
and argument. He received his B.A. with Highest and Special
Honors from the Plan II program at the University of Texas at
Austin.
Outside of his legal career, Eric performed as a stand-up comic and
was a top-40 radio disc jockey. Eric archives teaching materials on
his website at ericejohnson.com. His online exam archive includes
more than a dozen torts essay exams and a bank of multiple-choice
questions.

i

For my mom, Gretchen Johnson

ii

Notices
This is the first edition of this casebook, updated December 2016.
Visit http://elangdell.cali.org/ for the latest version and for revision
history.

This work (but not including the cover art, CALI logo, and eLangdell
logo) is authored by Eric E. Johnson, published by CALI eLangdell
Press, and licensed under a Creative Commons AttributionShareAlike 4.0 International License (CC BY-SA 4.0). © 2016 CALI.
All rights not expressly granted by this Creative Commons license are
reserved. No copyright is asserted in U.S. Government works or
other public domain material included herein.
In brief, the terms of the license are that you may copy, distribute,
and display this work, or make derivative works, so long as


you give CALI eLangdell Press and the author credit; and



you distribute any works derived from this one under the
same licensing terms as this.

Suggested attribution format for original work:
Eric E. Johnson, Torts: Cases and Context, Volume 2, 2016, published
by CALI eLangdell Press. Available under a Creative Commons BYSA 4.0 License.

This book is konomarked – requests for gratis permissions beyond
the scope of the Creative Commons license are welcomed. Contact
feedback@cali.org.
CALI® and eLangdell® are United States federally registered
trademarks owned by the Center for Computer-Assisted Legal
Instruction. The cover art design is a copyrighted work of CALI, all

iii

rights reserved. The CALI graphical logo is a trademark and may not
be used without permission.
Should you create derivative works based on the text of this book or
other Creative Commons materials therein, you may not use this
book’s cover art and the aforementioned logos, or any derivative
thereof, to imply endorsement or otherwise without written
permission from CALI.
This material does not contain nor is it intended to be legal advice.
Users seeking legal advice should consult with a licensed attorney in
their jurisdiction. The editors have endeavored to provide complete
and accurate information in this book. However, CALI does not
warrant that the information provided is complete and accurate.
CALI disclaims all liability to any person for any loss caused by errors
or omissions in this collection of information.

Rights Information
Silkwood v. Kerr-McGee (in Chapter 13, Strict Liability): For the
“FACTS,” all but the first and last paragraphs of the facts are taken,
nearly verbatim, from James F. McInroy, A True Measure of Exposure:
The Karen Silkwood Story, 23 LOS ALAMOS SCIENCE 252 (1995).
The website from which this archived article was retrieved contained
the following:
Copyright Notice
For Scientific and Technical Information
Only
© Copyright 2011 Los Alamos National
Security, LLC All rights reserved
For All Information
Unless otherwise indicated, this information has
been authored by an employee or employees of
the Los Alamos National Security, LLC
employee or employees of the Los Alamos
National Security, LLC (LANS), operator of the
Los Alamos National Laboratory under
Contract No. DE-AC52-06NA25396 with the

iv

U.S. Department of Energy. The U.S.
Government has rights to use, reproduce, and
distribute this information. The public may copy
and use this information without charge,
provided that this Notice and any statement of
authorship are reproduced on all copies. Neither
the Government nor LANS makes any
warranty, express or implied, or assumes any
liability or responsibility for the use of this
information.

v

About eLangdell Press
The Center for Computer-Assisted Legal Instruction (CALI®) is a
nonprofit organization with over 200 member US law schools, and
an innovative force pushing legal education toward change for the
better. There are benefits to CALI membership for your school, firm,
or organization. eLangdell® is our electronic press with a mission to
publish more open books for legal education.
How do we define “open?”


Compatibility with devices like smartphones, tablets, and ereaders; as well as print.



The right for educators to remix the materials through more
lenient copyright policies.



The ability for educators and students to adopt the materials
for free.

Find available and upcoming eLangdell titles at elangdell.cali.org.
Show support for CALI by following us on Facebook and Twitter,
and by telling your friends and colleagues where you received your
free book.

vi

Table of Contents
Torts, Volume Two ................................................................................................ 2
About the Author ................................................................................................ i
Notices ................................................................................................................ iii
Rights Information................................................................................... iv
About eLangdell Press ...................................................................................... vi
Preface ................................................................................................................ 17
Acknowledgements ..................................................................................... 22
Part IV: Dealing with Accidents: Beyond Negligence................................ 24
13. Strict Liability ......................................................................................... 25
Introduction ............................................................................................. 25
Strict Liability Basics, and Negligence Compared.............................. 26
The Absolute Duty of Safety................................................................. 27
Animals ..................................................................................................... 28
Case: Isaacs v. Monkeytown U.S.A. .................................................... 32
Ultrahazardous or Abnormally Dangerous Activities ....................... 37
What Activities Qualify as Ultrahazardous or Abnormally
Dangerous? ........................................................................................ 38
Case: Rylands v. Fletcher ...................................................................... 40
The Economics of Strict Liability......................................................... 44
Case: Indiana Belt Harbor R.R. v. American Cyanamid ..................... 44
Defenses and Limitations on Strict Liability....................................... 58
Strict Liability at Trial: Silkwood v. Kerr-McGee ..................................... 60
Questions to Ponder About Silkwood v. Kerr-McGee ..................... 69
14. Products Liability................................................................................... 71
Introduction ............................................................................................. 71
Multiple Theories of Recovery for Products Liability ....................... 71
The Elements of Strict Products Liability ........................................... 73
Sale by a Commercial Manufacturer, Distributor, or Retailer.......... 74

7

Case: Escola v. Coca-Cola................................................................... 76
Case: Greenman v. Yuba Power Products ............................................. 80
What Constitutes a Product................................................................... 84
What Constitutes a Defect..................................................................... 85
Manufacturing Defects..................................................................... 86
Design Defects .................................................................................. 87
Warning Defects ............................................................................... 89
Case: In re Toyota Motor Corp. Unintended Acceleration ..................... 90
Note on In re Toyota Motor Corp. Unintended Acceleration ............... 98
Reading: DOJ Press Release on Toyota Unintended Acceleration ......... 99
Questions to Ponder About In re Toyota Motor Corp. ................. 107
Problem: Hot Water ......................................................................... 108
15. Safety and Health Regulation ............................................................ 111
Introduction ........................................................................................... 111
History of Administrative Regulation ................................................ 113
Reading: The Jungle ........................................................................... 114
Historical Note on The Jungle ......................................................... 124
Questions to Ponder About The Jungle......................................... 124
Administrative Agencies and the Law Governing Them ............... 125
How Regulations are Made.................................................................. 126
Judicial Review of Regulations ............................................................ 128
Agency Enforcement of Regulations ................................................. 130
Case: FDA v. Phusion Products LLC .............................................. 130
Questions to Ponder About FDA v. Phusion .............................. 139
Case: FTC v. Phusion Products LLC ................................................ 140
Historical Note on Phusion and Four Loko .............................. 142
Problem: Boogie Woogie Bugle Boy Beverages .................................... 143
Part V: Intentional Torts ............................................................................... 144
16. Introduction to Intentional Torts ..................................................... 145
The Context of the Intentional Torts Within Tort Law ................. 145
A Quick Overview of the Intentional Torts ..................................... 147
A Preview of Intentional Torts Defenses ......................................... 149

8

The Place of Damages in the Intentional Torts ............................... 150
Intent and its Various Iterations ......................................................... 151
17. Battery and Assault.............................................................................. 154
Introduction ........................................................................................... 154
Battery ..................................................................................................... 154
The Elements of Battery ...................................................................... 154
Battery: The Act .................................................................................... 155
Battery: Intent ........................................................................................ 155
Battery: Harmfulness or Offensiveness ............................................. 156
Battery: The Touching.......................................................................... 157
Case: Leichtman v. WLW Jacor ........................................................ 158
Questions to Ponder About Leichtman v. WLW......................... 160
Battery: Damages................................................................................... 161
Case: Fisher v. Carrousel Motor Hotel ............................................... 161
Questions to Ponder About Fisher v. Carrousel Motor Hotel ....... 165
Case: Bohrmann v. Maine Yankee Atomic Power .............................. 165
Questions to Ponder About Bohrmann v. Maine Yankee ............. 169
Assault ..................................................................................................... 169
Case: I de S et Ux v. W de S............................................................. 169
Historical Note on I de S et Ux v. W de S..................................... 170
The Elements of Assault ...................................................................... 171
Assault: Intent ........................................................................................ 171
Assault: Immediate Apprehension ..................................................... 172
Assault: Harmful or Offensive Touching.......................................... 173
Check-Your-Understanding Questions on Assault and Battery.... 173
18. False Imprisonment ............................................................................ 175
Introduction ........................................................................................... 175
The Elements of False Imprisonment ............................................... 175
False Imprisonment: Intent ................................................................. 176
False Imprisonment: Meaning of Confinement ............................... 176
False Imprisonment: Method of Confinement ................................ 178

9

False Imprisonment: Awareness ......................................................... 179
False Imprisonment: Scope of Privilege or Consent ....................... 180
Case: Sousanis v. Northwest Airlines ................................................. 180
Questions to Ponder About Sousanis v. Northwest Airlines ......... 184
Case: Montejo v. Martin Memorial..................................................... 185
Questions to Ponder About Montejo v. Martin Memorial ............ 194
19. Intentional Infliction of Emotional Distress .................................. 196
Introduction ........................................................................................... 196
The Elements of IIED ......................................................................... 196
IIED: Intent ........................................................................................... 197
IIED: Extremeness and Outrageousness .......................................... 197
IIED: Severe Emotional Distress ....................................................... 199
Case: Wilson v. Monarch Paper ......................................................... 200
Questions to Ponder About Wilson v. Monarch Paper ................. 207
Case: Dzamko v. Dossantos............................................................... 208
Questions to Ponder About Dzamko v. Dossantos ...................... 211
The First Amendment Defense to IIED .......................................... 212
20. Trespass to Land ................................................................................. 213
Introduction ........................................................................................... 213
The Elements of Trespass to Land .................................................... 213
Trespass to Land: Plaintiff’s Real Property ....................................... 214
Trespass to Land: Intent ...................................................................... 215
Trespass to Land: Entry ....................................................................... 216
Trespass to Land: Failure to Leave or Remove................................ 217
Trespass to Land: Damages and Scope of Recovery....................... 217
Reading: Trespass by Airplane................................................................. 218
Case: Boring v. Google .............................................................................. 221
Historical Note About Boring v. Google ......................................... 224
Questions to Ponder About Boring v. Google................................ 224
Problem: Champagne Whooshes ....................................................... 225
21. Trespass to Chattels and Conversion ............................................... 227

10

Introduction ........................................................................................... 227
The Elements of Trespass to Chattels ............................................... 228
Trespass to Chattels: Plaintiff’s Right of Possession in Chattel .... 228
Trespass to Chattels: Intent ................................................................. 229
Trespass to Chattels: Interference ...................................................... 230
Case: Intel Corp. v. Hamidi ............................................................... 230
Questions to Ponder About Intel v. Hamidi ................................. 252
The Elements of Conversion .............................................................. 253
Conversion: Intent ................................................................................ 253
Conversion: Interference and Substantiality to Warrant Remedy . 254
Conversion: The Remedy of Forced Sale (or Forced Purchase) ... 254
Conversion: Intangibles and Capturing Increased Value................ 255
Case: Moore v. U.C. Regents.............................................................. 256
Questions to Ponder About UC Regents v. Moore ....................... 275
22. Defenses to Intentional Torts ........................................................... 277
Introduction ........................................................................................... 277
Consent ................................................................................................... 277
Express Consent ............................................................................. 278
Implied Consent .............................................................................. 279
Case: Florida Publishing Co. v. Fletcher ................................................... 281
Note on the Intermediate Appeals Court in Florida Publishing . 289
Questions to Ponder About Florida Publishing ............................ 290
Note on Media Trespass and Implied Consent ......................... 290
Consent Implied By Law ............................................................... 292
Consent Obtained By Invalid Means ........................................... 293
Case: Food Lion v. Capital Cities / ABC ............................................... 293
Notes on Food Lion ......................................................................... 299
Exceeding the Scope of Consent ................................................. 299
Case: Koffman v. Garnett ................................................................... 299
Questions to Ponder About Koffman v. Garnett ........................... 303
Self-Defense, Defense of Others, Defense of Property ................. 304

11

Case: Katko v. Brinney....................................................................... 306
Questions to Ponder on Katko v. Briney ....................................... 312
Necessity ................................................................................................. 313
Cases: Vincent v. Lake Erie and Ploof v. Putnam ............................ 314
Questions to Ponder on Vincent, Ploof, and Economic Analysis
............................................................................................................ 318
Case: Surocco. v. Geary ...................................................................... 319
Historical Note on Surocco v. Geary ...................................................... 323
Questions to Ponder on Surocco and Economic Analysis ......... 324
Part VI: Remedies .......................................................................................... 325
23. General Issues in Remedies ............................................................... 326
Introduction ........................................................................................... 326
Legal and Equitable Remedies ............................................................ 326
Damages ................................................................................................. 327
Additur and Remittitur ......................................................................... 329
Attorneys Fees ....................................................................................... 330
Taxation of Damages............................................................................ 334
Taxes and Fees: The Bottom Line ..................................................... 335
Injunctions.............................................................................................. 336
Problem: Injunction on Ivan......................................................... 338
Other Legal and Equitable Remedies ................................................ 338
24. Compensatory Damages .................................................................... 340
The Idea of Compensatory Damages ................................................ 340
Case: Texaco v. Pennzoil .................................................................... 342
Questions to Ponder on Texaco v. Pennzoil .................................. 353
Historical Note on Texaco v. Pennzoil ............................................ 354
Nonpecuniary or General Damages ................................................... 355
Case: Spell v. McDaniel ..................................................................... 356
Questions to Ponder About Spell v. McDaniel ............................. 358
Caps on Nonpecuniary Damages ....................................................... 359
Mitigation................................................................................................ 360

12

The Collateral Source Rule .................................................................. 360
Issues of Time: Past and Future Losses ............................................ 361
Pre-judgment Interest..................................................................... 361
Figuring Future Losses................................................................... 362
Reducing Future Losses to Net Present Value and Accounting
for Inflation...................................................................................... 363
Problem on Discounting Future Losses to Net Present Value
............................................................................................................ 366
25. Punitive Damages ................................................................................ 367
The Basics of Punitive Damages ........................................................ 367
Case: Mathias v. Accor Economy Lodging ................................................ 368
Arguing for Punitive Damages............................................................ 375
Case: Silkwood v. Kerr-McGee ........................................................... 376
Incidence and Magnitude of Punitive Damages .............................. 395
Caps and Rakes for Punitive Damages Under State Law ............... 395
Federal Constitutional Limits on Punitive Damages ....................... 397
Case: State Farm v. Campbell .................................................................. 398
Questions to Ponder About State Farm v. Campbell .......................... 413
26. Multiple Tortfeasors............................................................................ 414
Introduction ........................................................................................... 414
Vicarious Liability.................................................................................. 415
Respondeat Superior ...................................................................... 415
Acting in Concert ............................................................................ 416
Other Situations and Relevant Statutes ....................................... 416
Joint and Several Liability – The Traditional Approach ................. 417
The Realities of Shallow-Pocketed Defendants ............................... 419
Other Practical and Strategic Reasons Some Co-Tortfeasors Don’t
Become Defendants.............................................................................. 420
Joint and Several Liability – Modifications ....................................... 422
Contribution – Letting the Defendants Fight It Out ...................... 422
Indemnification – Shifting the Loss ................................................... 423
Settlements in Circumstances Involving Contribution ................... 425

13

Case: Great Lakes Dredge Dock Company v. Tanker Robert Watt Miller426
Problem: A Lucky Break for Bad Brakes?......................................... 436
Part VII: Special Issues with Parties and Actions ..................................... 438
27. Immunities and Tort Liability of the Government........................ 439
Introduction ........................................................................................... 439
Family Immunities ................................................................................ 439
Charitable Immunity ............................................................................. 441
Government Immunities ..................................................................... 441
Immunities for Individuals in the Government Context ............... 443
The Federal Tort Claims Act and Limited Waivers of Sovereign
Immunity ................................................................................................ 445
Case: Kohl v. United States ................................................................ 447
Questions to Ponder About Kohl v. United States ........................ 460
Different Views of Discretionary Function................................ 461
Diplomatic Immunity and Immunities for International
Organizations ......................................................................................... 463
The Firefighter’s Rule ........................................................................... 464
Problem: Museum Gala ....................................................................... 465
28. Constitutional Torts ............................................................................ 467
Introduction ........................................................................................... 467
Section 1983 ........................................................................................... 468
The Elements of a § 1983 Action................................................. 469
Person ............................................................................................... 469
Acting Under Color of State Law................................................. 470
Depriving a Person of a Right ...................................................... 471
Case: Scott v. Harris ................................................................................ 471
Bivens Actions ......................................................................................... 477
Case: Bivens v. Six Unknown Agents ...................................................... 477
Bivens Since Bivens .................................................................................. 483
Case: Minneci v. Pollard ........................................................................... 484
Questions to Ponder About Minneci v. Pollard ............................ 492

14

29. Thresholds of Life ............................................................................... 494
Introduction ........................................................................................... 494
Wrongful Death..................................................................................... 495
Case: Benally v. Navajo Nation ............................................................... 496
Questions to Ponder About Benally v. Navajo Nation ................. 503
Survival Actions..................................................................................... 503
Loss of Consortium .............................................................................. 504
Problem: Death on Route 12 ........................................................ 505
Unborn Plaintiffs................................................................................... 506
Case: Dobson v. Dobson ........................................................................... 506
Questions to Ponder About Dobson v. Dobson ............................ 528
Part VIII: Oblique Torts ............................................................................... 529
30. Transactional Torts ............................................................................. 530
Introduction ........................................................................................... 530
Intentional Economic Interference .................................................... 531
Case: Calbom v. Knudtzon ................................................................. 534
Questions to Ponder About Calbom v. Kundtzon ......................... 541
Case: Speakers of Sport v. ProServ ..................................................... 542
Questions to Ponder About Speakers of Sport v. ProServ ............. 547
Fraud ....................................................................................................... 547
Case: Berger v. Wade.......................................................................... 550
Fraud: Pleading Requirements ...................................................... 553
Case: Committee on Children’s Television v. General Foods ................ 554
Questions to Ponder About Committee on Children’s Television v.
General Foods ..................................................................................... 564
Breach of Fiduciary Duty ..................................................................... 564
Case: April Enterprises v. KTTV ..................................................... 570
Questions to Ponder About April v,. KTTV .............................. 575
Historical Note on April v. KTTV................................................ 575
Problem Based on April v. KTTV ................................................ 576
31. Defamation........................................................................................... 578
Introduction ........................................................................................... 578

15

The Basic, Unconstitutionalized Doctrine of Defamation ............. 579
Defamatory Statement.......................................................................... 579
The Per Se Categories .................................................................... 580
Beyond the Per Se Categories ....................................................... 582
Regarding a Matter of Fact .................................................................. 582
Of and Concerning the Plaintiff ......................................................... 584
Published by the Defendant .......................................................... 584
The Necessity of an “Extra Condition” ............................................ 585
Check-Your-Understanding Questions About the Extra
Condition.......................................................................................... 587
Defamation and the First Amendment ............................................. 588
Case: Bindrim v. Mitchell ................................................................... 591
Questions to Ponder About Bindrim v. Mitchell ........................... 603
Case: Masson v. New Yorker Magazine ............................................ 603
Historical Note About Masson v. New Yorker .............................. 625
Questions to Ponder About Masson v. New Yorker .................... 626
Defamation Privileges .......................................................................... 626
32. Privacy Torts ........................................................................................ 628
Introduction ........................................................................................... 628
False Light ........................................................................................ 629
Intrusion Upon Seclusion and Public Disclosure ...................... 630
Case: Shulman v. Group W ............................................................... 631
Questions to Ponder About Shulman v. Group W ....................... 653
Aftermatter.................................................................................................. 654
Unmarked Edits Generally .................................................................. 654
Idiosyncratic Unmarked Edits in this Volume ................................. 655

16

Preface
(For both volumes)
What Makes this Casebook Different
This book is different from other casebooks in at least three key
ways.
First, and most importantly, this casebook is free. It is free in both
senses of the word. In one sense, it is free in that it does not cost the
reader any money. That is, the price is zero. You can get an
electronic copy for free, or you can buy a printed copy for whatever
the paper and ink costs. You can also print it out yourself, if you’d
like. The no-money sense of free is great, but this casebook is also
free in a deeper sense: It is unfettered by proprietary legal claims
that would prevent it from being abridged, expanded, repurposed, or
adapted. That is to say, this book is “open source.” Consistent with
the terms of the Creative Commons license that this book is
published under, generations of instructors and students will be able
to rip and remix this book to suit their needs.
Next, this casebook is different from many traditional casebooks in
that it has made a deliberate effort to explain the law, rather than
just present a series of readings and questions. All casebooks contain
some explanatory matter, but few casebooks emphasize it. This is
changing. More and more casebooks are built around the idea of
actively explaining concepts to the reader rather than relying solely on
the judicial opinions’ internal exposition. This book embraces that
trend.
Finally, this casebook is offered not merely as a one-way
communication. Instead, this book constitutes an invitation to
you. If you are an instructor, please get in touch with me. I’d love to
hear how your class is going, and I would be happy to provide you
with notes, slides, advice, and anything else I can. If you are a
student, I would love to hear your comments about how this
casebook is working and how it could be improved. An advantage of
in-person speaking over writing is that you can see from the reactions

17

of students whether you are doing a good job explaining something.
Since, in writing this book, I can’t see any faces, I am relying on you
and other readers to not be shy about telling me what I am doing well
and what I could be doing better. You can find me at
ericejohnson.com.
Questions and Problems
There are two types of questions in this book, and they are separately
labeled as such. In addition, there are problems for you to work.
Questions to Ponder: These questions are intended to be interesting
and helpful to think about after reading the preceding material. You
should not, however, attempt to figure out “the answer” to these
questions. They are not meant to have clearly correct answers.
Instead, the idea is to prompt you to think more deeply about one or
more facets of the case.
Check-Your-Understanding Questions: These questions are
intended to help you see if you absorbed the preceding material.
Unlike “Questions to Ponder,” the questions labeled as “CheckYour-Understanding Questions” do have clearly correct answers.
Problems: The problems in this casebook are much more involved
than the questions. Rather than asking for you to ponder ideas or
come up with simple answers, the problems call upon you to do
analysis. That is, you are expected to apply what you have learned.
With the problems, you mirror to some extent the task of the
practicing lawyer. As you will learn by working through them, some
of the problems in this book have well-defined solutions. Others are
more open-ended and invite creativity. But all are meant to get you to
utilize doctrine and concepts to generate fresh insights in view of
new facts.
Editing of Cases
In editing the cases for inclusion in this book, I have strived primarily
for readability and brevity. Thus, I have been quite liberal in cutting
down courts’ text, and, in some cases, re-arranging it.
I have left a record of my editing either in the cases themselves, in
the annotations below, or in the aftermatter at the end of the book. I

18

realize most casebooks do not provide this level of detail about the
editing, but by thoroughly cataloging my edits, I hope to facilitate the
revision and adaptation of this book by others.
Footnotes
I have handled footnotes in a slightly unconventional manner. The
reason why is that this book is being written to work in multiple
formats, including print, the print-like PDF format, and various ebook formats with variable pagination. Achieving compatibility
across formats presents a problem with regard to footnotes.
Footnotes are no problem in print. But footnotes are often rendered
awkwardly in e-book formats.
This is a particular problem for a casebook. Courts love footnotes.
Gather together a collection of judicial opinions, and footnotes are
everywhere. In truth, footnotes are a wonderful structural tool for
writing, since they give the reader choices. Less essential matter is
kept out of the text, allowing a time-pressed reader to forge ahead.
But if a more probing reader wants to read the footnote material, the
eyes do not have to go far to find it. Unfortunately, standards
developers have not provided a way of dealing with digital footnotes
that preserves all the functionality they exhibit on paper.
One way around the problem posed by continuous pagination in
electronic formats would be to convert the footnotes to endnotes.
Hyperlinking can then facilitate a reader’s movement from the text to
the endnotes and back again. But that does not work in this casebook
for two reasons. First, even though clicking links back and forth is
easier than finding your way through a document with a scroll wheel
or slide knob, clicking links is still time consuming. And with a lot of
footnotes, the clicking time adds up. Second, this book is intended
also to work well in a print distribution, and you can’t use hyperlinks
to avoid page turning in a physical book.
Because of these concerns, I have adopted a zero-footnote/zeroendnote policy for this book. Nevertheless, there is footnote material
in many cases that deserves to be read. So, where I felt footnote
material was important, I have incorporated into the inline text.

19

I have adopted this convention for marking footnote material:


The superscript right-pointing descending arrow indicates
the beginning of footnote material.


The superscript left-pointing descending arrow indicates the
end of a passage of footnote material.
While this system works well, there is one wrinkle: Sometimes courts
put footnote references in the middle of a sentence. Where this has
happened, I have had to depart from the exact linear order of the
text, usually by inserting the footnote material after the end of the
sentence.
Editing Marks
Because I think it is good for the reader to be able to get a sense of
the relative fidelity of the edited version of a reading compared to the
original, I have left editing marks in many places.
Editing a casebook presents a special challenge in indicating what
edits you have made. Courts themselves, when writing opinions,
include an enormous amount of quoted material. Thus, unedited
court opinions are filled with ellipses to show where the quoted
version differs from the original. If I used ellipses in editing the
opinions themselves, how could the reader of this casebook tell my
edits from the court’s?
To avoid such ambiguity, I have used a special mark in lieu of an
ellipse where the chopping was mine:
~

The superscript tilda denotes matter omitted.

The superscript tilda also has the advantage of being less obtrusive
than an ellipse.
Insertions are indicated with brackets – and generally they are mine if
they are not in a quote.
[] Brackets indicate an insertion. The insertion may be mine
or the court’s.

20

Also, some courts use brackets in and around citations as part of
their adopted citation style. Those brackets, which do not indicate an
insertion, are the court’s, not mine.
Any other editing marks you see are the court’s, not mine.
Unmarked Edits
While I have sought to indicate significant edits in the text, as I’ve
just described, I also have made unmarked changes. In such cases, I
left them unmarked because marking them in some way would have
been unduly distracting. In particular, throughout the cases I have
liberally omitted citation matter, including parallel cites, portions of
cites, and whole cites. (Note that I didn’t remove all citation; in many
places I thought it was essential to what the court was trying to say or
that it otherwise made a helpful contribution.) Other unmarked edits
are cataloged in the aftermatter at the end of this book.

21

Acknowledgements
(For both volumes)
First and foremost, I want to acknowledge and thank my students,
particularly my torts students over the years at the University of
North Dakota. They helped me immeasurably to grow as a teacher,
and they provided invaluable feedback for the early forms of material
that evolved into this casebook. A particular note of thanks is due my
2014-2015 torts students. Many of them went above-and-beyond-thecall in helping me ferret out typos and rework unclear passages. I am
truly indebted to them. I also owe thanks to the faculty, staff, and
administration at the University of North Dakota School of Law for
their considerable support.
Many other people lent me their time and advice to help with this
book. In particular, I grateful to Michael L. Corrado, Patti Alleva,
Murray Tabb, Paul LeBel, Keith Richotte, James Grijalva, Adam
Gutride, Jim Dedman, Brian Schmidt, Devin Rogers, Pete Boll, Susan
Carlson, Karen Martin, Jan Stone, and Kit Johnson. I also want to
thank the anonymous reviewers who, through the CALI editing
process, provided excellent counsel.
In addition, I want to thank many people who have helped me in
indirect but important ways by having illuminating discussions with
me about torts – discussions that ultimately helped me frame the
explanations that appear in this book. Those people include Sanne
Knudsen, Paul Gowder, Sandra Sperino, John L. Watts, Bruce L.
Hay, Guido Calabresi, and, most especially, my own torts teacher,
Jon Hanson.
I am also grateful to Justice Raymond D. Austin who suggested
Benally v. Navajo Nation to me as a good teaching case, as well as
Jennifer L. Schulz for making the same suggestion with regard to
Dobson v. Dobson.
Finally, I want to warmly thank Deb Quentel and everyone at CALI
for supporting me in this endeavor. I am grateful to them not only
for their work with regard to this particular project, but also more

22

broadly for their efforts to make legal education more efficient,
effective, affordable, and accessible.

23

Part IV: Dealing with
Accidents: Beyond
Negligence

13. Strict Liability
“ ‘Danger! What danger do you foresee?’
Holmes shook his head gravely. ‘It would cease to
be danger if we could define it,’ said he.”
– from “The Copper Beeches,” by Arthur Conan Doyle, 1892

Introduction
The dominant form of legal action for compensation following an
injury is the action for negligence, which we explored in Volume
One. The action for negligence involves the injured plaintiff showing
that the defendant was somehow blameworthy in causing the
plaintiff’s injury. In particular, laying blame is harnessed to a concept
of carelessness. In the abstract wisdom of tort law, the thinking goes
like this: Because the defendant was not appropriately careful, it is
sensible to blame the defendant for injuries caused by that lack of
care, thereby holding the defendant responsible for the injury. To put
it another way, with negligence, the law is saying something like,
“You are responsible for the damages caused by this incident because
you did something wrong. And what you did wrong was not being careful
enough.”
Strict liability presents a stark contrast – it is missing the idea of
blameworthiness that is at negligence’s core. Where strict liability
applies, the law will hold a defendant responsible even though the
defendant did nothing wrong – that is, regardless of whether the defendant
was being careful or not.
At first blush, it might seem extremely unfair that the law would
make people responsible for accidents even when they did nothing
wrong. And perhaps most of the time it would be. But strict liability
only is available under very particular circumstances. You might find,
as many others do, that in these limited circumstances, liability
without blameworthiness seems instinctively fair.
Let’s jump into an example. Suppose you decide to hold a
pyrotechnic demonstration in a crowded downtown area. Your plan

25

is to wow a crowd of onlookers with fireballs created with a gasolineair mixture and generous heaps of aluminum perchlorate as well as
other fireworks ingredients. (Aluminum perchlorate is the same
compound that was used for the Space Shuttle’s solid rocket
boosters.) In this situation, if someone gets hurt by an errant fireball,
strict liability applies. Carefulness will be irrelevant.
To emphasize the point, you could hire a team of the world’s leading
chemists and pyrotechnics experts and give them an unlimited budget
for safety. It still wouldn’t change anything. That’s strict liability: If
you set off explosive fireballs in the middle of downtown, you are on
the hook if anything goes wrong.
It is as if the law says, “I don’t care how careful you say you were. It
doesn’t matter. You’re the one who decided to stage a pyrotechnic
display downtown. So, you are responsible if anyone gets hurt or
anyone’s property gets damaged.”
There are defenses and limits to the doctrine. These are important to
keep in mind because they do a lot of work to make strict liability
conform to intuitive notions of fairness. If, for instance, at your
downtown pyrotechnics display, some onlookers break past
barricades and climb up a structure to get right up next to the
fireballs, then the onlookers have brought the injury upon
themselves, and you will be relieved of liability. (The defense of
comparative fault or assumption of risk will do the trick.)

Strict Liability Basics, and Negligence Compared
Here are the elements of the cause of action for strict liability:
A plaintiff can establish a prima facie case for
strict liability by showing: (1) the defendant
owed the plaintiff an absolute duty of safety in
regard to some condition or activity, and that
condition or activity was (2) an actual cause and
(3) a proximate cause of (4) an injury to the
plaintiff’s person or physical property.

Compare that to the cause of action for negligence:
A plaintiff can establish a prima facie case for
negligence by showing: (1) the defendant owed

26

the plaintiff a duty of due care, (2) the
defendant breached that duty, and that breach
was (3) an actual cause and (4) a proximate
cause of (5) an injury to the plaintiff’s person or
physical property.

You can see that the first two elements of the negligence case (duty
of care and breach) have been replaced by a single element of an
“absolute duty of safety.” The rest of the cause of action is exactly
the same as negligence. Actual causation is the same. Proximate
causation is the same. The requirement that the plaintiff prove the
existence of damages is the same. And, as it turns out, the same
defenses that apply in a negligence case generally apply in a strict
liability case as well.
Since those topics have all been covered in this casebook under the
heading of negligence, the main thing we have to do in this chapter is
to investigate the first element – the “absolute duty of safety.” After
that, we will then look at the economics of strict liability, discuss how
defenses and limitations constrain strict liability’s scope, and finally
we will see strict liability in action at trial.

The Absolute Duty of Safety
At the outset, a terminology note is in order. When it comes to
talking about the “absolute duty of safety,” some commentators take
issue with the use of the word “absolute.” They note that the duty is
not technically “absolute.” And they have a point. When it comes to
law, almost nothing is truly absolute. Indeed, there are various
limitations on strict liability, including proximate causation and
comparative fault. Yet if you think of “absolute duty” as a term of
art, there is no danger of confusion. The phrase “absolute duty”
signifies that there is no need to show that the defendant did
something wrong.
If you’ve become familiar with the cause of action for negligence, it
might seem strange that the law would ever impose liability without
fault. Indeed, scholars and judges have puzzled over whether strict
liability is justified – in particular, many have questioned whether it is
economically sound.

27

For the moment, however, it is helpful to realize that there is, at least,
an intuitive sense in which we all recognize that some situations are
appropriate for responsibility without fault. We have all heard
someone say something like, “Okay, you can do it, but if something
goes wrong, it’s your butt on the line.” Strict liability is when tort law
says this to society at large.
So when does the law give this eyebrow-raised admonition? Here are
the five general categories where the absolute duty of safety is
imposed:


wild animals



trespassing livestock



domestic animals with known vicious propensities



ultrahazardous activities



defective products

These categories do the lion’s share of work in bending strict liability
doctrine to conform to our intuitions of fairness. You can see
immediately that this list is quite circumscribed, yet the categories
carved out by strict liability – particularly the last two – have
considerable economic significance.
The category of defective products requires considerable elaboration,
so it is the subject of its own chapter – which follows immediately
after this one. In this chapter, we focus on the first four categories.

Animals
Of the categories for the imposition of an absolute duty of safety,
three of the five have to do with animals.
The first concerns wild animals – “ferae naturae” in Latin. If you
keep a wild animal, then you are liable for whatever damage it causes.
Memo to general counsels for zoos and circuses: If a lion escapes and
hurts some one, you’re on the hook.
What counts as a wild animal? Wild animals are defined in
contradistinction to domestic animals: Wild animals are animals that

28

are not domesticated. Domesticated animals – in Latin “domitae
naturae” or “mansuetae naturae” – are those that have been bred to
be helpful to humans. Some examples are dogs, cats, cows, pigs, and
chickens. So, if it hasn’t been bred to be helpful to humans, it is wild.
It is important to keep in mind that whether an animal is wild has
nothing to do with whether it seems dangerous. A lion is wild, of
course, but so is a baby deer. If the baby deer you are keeping
somehow causes someone injury, then you are on the hook for the
damage – notwithstanding whatever cuteness it may radiate.
Whether or not an animal is wild also has nothing to do with whether
it is being kept as a pet. If you keep a non-domesticated animal as a
pet, it’s still wild. Stories occasionally pop up in the news about
someone keeping a tiger as a pet. If you own a tiger, be aware that
that it doesn’t matter if the tiger sits still while you dress it in funny
outfits and has never eaten anything other than kibble from a bag: it’s
still a wild animal. And strict liability applies if it injures anyone.
An animal can be tamed and still be wild. Taming and domestication
are two different things. An animal can be tamed during its lifetime,
but a single animal cannot be domesticated. Domestication is
something that happens over generations of animal breeding, and it is
only this process that brings animals out of the realm of strict
liability.
Of course, not all wild animals give rise to strict liability – only those
that the defendant is keeping or possessing. A wild animal roaming
across the defendant’s property will not bring about strict liability.
But doing something to keep the animal around – confining it, or
maybe just feeding it and encouraging it to linger – will bring about
an absolute responsibility for injuries it causes.
The second category imposing an absolute duty of safety is
trespassing livestock. The first example to leap to mind might be
something like an escaped bull that gores a neighbor. Certainly those
facts would bring about the application of strict liability. But the
rationale for the trespassing livestock doctrine is not so much that
livestock are a threat to people, but rather that they are a threat to
agriculture. That is, the archetypal injury in a strict liability action for

29

trespassing livestock would be crops that have been eaten or
trampled.
Suppose a farmer is growing corn. Next door, a rancher has 200 pigs.
The pigs escape their pen and tear up the corn field, rendering the
year’s crop a total loss. The farmer can sue the rancher in strict
liability, and the rancher is on the hook – no matter how careful the
rancher was in attempting to confine the pigs.
There is an important difference among jurisdictions in the
application of strict liability in the case of trespassing livestock. The
default is “fence in,” meaning that it’s up to keepers of livestock to
keep their animals penned up – or else be liable for whatever damage
they cause. In some places, however, the onus is on farmers to “fence
out” marauding livestock. Respectively, these are fence-in jurisdictions
and fence-out jurisdictions.
The fence-in/fence-out rule could be set at the level of the state, the
county, or even a subdivision of a county. It’s frequently a matter of
statutory law. Roughly speaking, farm country tends to follow the
fence-in rule, while ranch country tends to opt for the fence-out rule.
So, in general, if you want to grow crops in ranch country, you’ll need
to build a fence. If you want to raise livestock in farm country, you’ll
need to pen them in.
A key point to remember is that “livestock” is a distinct
categorization from “domesticated animals.” Cattle qualify both as
livestock and as domesticated animals. But dogs and cats, while
domesticated, are not livestock. The distinction is important, because
it means that trespassing cats and dogs do not give rise to strict
liability under the common law.
What animals count as livestock? Cattle, sheep, pigs, and horses
definitely count as livestock. Cats and dogs do not. In general,
livestock are animals raised by people as part of a farming or
ranching operation. But the exact definition of “livestock” is not
entirely settled. Various cases, regulations, statutes, and other
authorities define the term in different ways. Many definitions require
animals to be domesticated to qualify as livestock. But not all. Nondomesticated elk, for instance, might qualify as “non-traditional”

30

livestock if they are raised for food. But at the end of the day,
whether wild animals can be counted as livestock does not matter
much for purposes of strict liability. If a wild animal escapes its
enclosure and trespasses on someone else’s property, it creates strict
liability for its owner merely by virtue of being a wild animal. It’s
additional qualification as livestock for strict-liability purposes would
be redundant.
The third category of animal-related strict liability concerns domestic
animals with known, vicious propensities. Theoretically, this
could apply to a number of creatures, but as a practical matter, we are
really talking about dogs that bite people. This doctrine is the subject
of an enormous amount of neighborhood lore. Some people – even
some lawyers – call this the “one bite rule” and recite the doctrine as
“every dog gets one free bite.” But that description is highly
inaccurate. The real rule is more complicated.
Strict liability applies under the common law when the keeper of the
animal has subjective knowledge of some propensity of the animal to
cause harm. Thus, if a dog has previously bitten a person without
provocation, the dog’s keeper has subjective knowledge such that the
next person to be bitten will be able to recover under strict liability.
Where this departs from the “one free bite” idea is that, in reality, a
dog does not need to bite someone in order to give that dog’s keeper
knowledge of its abnormal propensity to cause harm. For instance, if
the dog was tied up and mistreated, and then exhibited abnormal
aggression toward people, that might well be enough for strict
liability to apply – even if the dog had yet to bite someone. Some
courts have held that a “beware of dog” sign constituted evidence
that an owner had the requisite knowledge of a dog’s dangerous
propensity.
Another problem with the free-bite paraphrasing is that it ignores the
fact that a dog-bite victim can always sue in negligence. Suppose an
untrained Rottweiler has a brand new owner. Strict liability for a
known dangerous propensity cannot apply, because the owner has no
knowledge about the dog – much less any knowledge of dangerous
propensities. Thus, strict liability will not apply. But if the

31

Rottweiler’s owner leaves a small child alone with the animal, and if
the child is bitten, a jury would likely find the Rottweiler’s owner
liable in negligence, since the reasonable person would not leave a
small child alone with an untrained Rottweiler.
It also is frequently possible for dog bite victims to sue using
negligence-per-se doctrine. For example, suppose an ordinance
requires dogs to be leashed while in the city park. An injury caused by
an unleashed dog in the park could then subject the dog’s keeper to
automatic liability via negligence per se. (See Volume One, Chapter 6
regarding negligence per se.)
The common law and ordinances are not the only important source
of law on dog bites. In many states, statutory law specifically controls
liability for dog bites. Frequently, such statutes dictate that dog
owners are liable for all injuries their dog causes, with a few
exceptions, such as that the victim was trespassing or that the victim
provoked the dog.
It should be kept in mind that while strict liability for domestic
animals with dangerous propensities is, in practice, mostly about
dogs, it also applies to other domestic animals, including livestock. If
a horse is known to have kicked people, then the horse’s keeper may
be held strictly liable for subsequent kicking injuries.
Finally, in many jurisdictions, it is important not just that the
domesticated animal is known to be vicious, but that its vicious
propensity is somehow abnormal. A bull, for instance, is normally
dangerous. Given such a rule, a person injured by a charging bull
(assuming the bull is not trespassing) cannot use strict liability to sue
for injuries sustained in the charge.
Case: Isaacs v. Monkeytown U.S.A.
The following case illustrates many of the key points of strict liability
for animals.

Isaacs v. Monkeytown, U.S.A.
District Court of Appeal of Florida, Second District
October 4, 1972

32

267 So.2d 864. Scott ISAACS, a minor, by his father and natural
guardian, Howard Isaacs, Appellant, v. Lester M. POWELL and
Arlyss R. Powell, doing business as Monkeytown, U.S.A.,
Appellees.
Judge JOSEPH P. McNULTY:
This is a case of first impression in Florida. The question posed
is whether Florida should adopt the general rule that the owner
or keeper of a wild animal, in this case a chimpanzee, is liable to
one injured by such animal under the strict liability doctrine, i.e.,
regardless of negligence on his part, or whether his liability
should be predicated on his fault or negligence.~
Plaintiff-appellant Scott Isaacs was two years and seven months
old at the times material herein. His father had taken him to
defendants-appellees’ monkey farm where, upon purchasing an
admission ticket, and as was usual and encouraged by appellees,
he also purchased some food to feed the animals. While Scott
was feeding a chimpanzee named Valerie, she grabbed his arm
and inflicted serious injury.
The exact details of how Valerie was able to grab Scott’s arm are
in dispute. Appellees contend that Scott’s father lifted the boy
above reasonably sufficient protective barriers to within
Valerie’s reach, while appellants counter that the barriers and
other protective measures were insufficient. But in any case,
appellants do not now, nor did they below, rely on any fault of
appellees. Rather, they rely solely on the aforesaid generally
accepted strict or, as it is sometimes called, absolute liability
doctrine under which negligence or fault on the part of the
owner or keeper of an animal ferae naturae is irrelevant.
Appellees, on the other hand, suggest that we should adopt the
emerging, though yet minority, view that liability should depend
upon negligence, i.e., a breach of the duty of care reasonably
called for taking into account the nature and specie of the
animal involved. We will consider this aspect of the problem
first and will hereinafter discuss available defenses under the
theory we adopt.

33

The trial judge apparently agreed with the appellees that fault or
negligence on the part of the owners of a wild animal must be
shown. He charged the jury on causation as follows:
The issues for your determination are whether
the proximate cause of Scott Isaacs’ injuries was
the improper protection for paying customers
of the defendants in the condition of the cage,
and whether the approximate cause of (sic) the
placing of Scott by his father, Howard Isaacs,
within the barrier placed by the defendants for
the protection of customers of the defendant.
In other words the trial judge asked the jury to decide whether
Scott was injured through the fault of defendants-appellees
and/or through the fault of his father. The jury returned a
verdict for the defendants; but obviously, it’s impossible for us
to determine whether, under the foregoing charge, the jury so
found because they were unable to find fault on defendants’
part, or whether they so found because they believed the cause
of Scott’s injury to be the fault of the father. If, of course, we
adopt the negligence theory of liability there would be no error
in submitting both issues to the jury. But we are of the view that
the older and general rule of strict liability, which obviates the
issue of the owner’s negligence, is more suited to the fast
growing, populous and activity-oriented society of Florida.
Indeed, our society imposes more than enough risks upon its
members now, and we are reluctant to encourage the addition of
one more particularly when that one more is increasingly
contributed by those who, for profit, would exercise their
“right” to harbor wild animals and increase exposure to the
dangers thereof by luring advertising. Prosser puts it this way:
… (Liability) has been thought to rest on the
basis of negligence in keeping the animal at all;
but this does not coincide with the modern
analysis of negligence as conduct which is
unreasonable in view of the risk, since it may
not be an unreasonable thing to keep a tiger in a
zoo. It is rather an instance of the strict
responsibility placed upon those who, even with
proper care, expose the community to the risk

34

of a very dangerous thing. While one or two
jurisdictions insist that there is no liability
without some negligence in keeping the animal,
by far the greater number impose strict liability.
Additionally, we observe that Florida has enacted § 767.04,
F.S.A., relating to dogs. This section provides, in pertinent
part:
The owners of any dog which shall bite any
person, while such person is on or in a public
place, or lawfully on or in a private place,
including the property of the owner of such
dogs, shall be liable for such damages as may be
suffered by persons bitten, regardless of the
former viciousness of such dog or the owners’
knowledge of such viciousness …; Provided,
however, no owner of any dog shall be liable for
any damages to any person or his property
when such person shall mischievously or
carelessly provoke or aggravate the dog
inflicting such damage; nor shall any such owner
be so liable if at the time of any such injury he
had displayed in a prominent place on his
premises a sign easily readable including the
words ‘Bad Dog.~
[This statute] abrogates the permissive “one bite” rule of the
common law. That rule posited that an owner of a dog is liable
to one bitten by such dog only if he is chargeable with
“scienter,” i.e., prior knowledge of the viciousness of the dog.
Necessarily, of course, the cause of action therefor was
predicated on the negligence of the owner in failing to take
proper precautions with knowledge of the dog’s vicious
propensities. This indeed was also basis at common law of
liability on the part of an owner of any animal domitae naturae.
Our statute, however, has in effect imposed strict liability on a
dog owner (from which he can absolve himself only by
complying with the warning proviso of the statute). It would
result in a curious anomaly, then, if we were to adopt the
negligence concept as a basis for liability of an owner or keeper
of a tiger, while § 767.04, supra, imposes potential strict liability

35

upon him if he should trade the tiger for a dog. We are
compelled to adopt, therefore, the strict liability rule in these
cases.
Concerning, now, available defenses under this rule we share the
view, and emphasize, that “strict or absolute liability” does not
mean the owner or keeper of a wild animal is an absolute insurer
in the sense that he is liable regardless of any fault on the part of
the victim. Moreover, we do not think it means he is liable
notwithstanding an intervening, efficient independent fault
which solely causes the result, as was possibly the case here if
fault on the part of Scott’s father were the sole efficient cause.
As to the fault of the victim himself, since the owner or keeper
of a wild animal is held to a rigorous rule of liability on account
of the danger inherent in harboring such animal, it has generally
been held that the owner ought not be relieved from such
liability by slight negligence or want of ordinary care on the part
of the person injured. The latter’s acts must be such as would
establish that, with knowledge of the danger, he voluntarily
brought the calamity upon himself. This general rule supports
the Restatement of Torts, § 515, which we now adopt and set
forth as follows:
(1) A plaintiff is not barred from recovery by his
failure to exercise reasonable care to observe the
propinquity of a wild animal or an abnormally
dangerous domestic animal or to avoid harm to
his person, land or chattels threatened by it.
(2) A plaintiff is barred from recovery by
intentionally and unreasonably subjecting
himself to the risk that a wild animal or an
abnormally dangerous domestic animal will do
harm to his person, land or chattels.~


This rule is duplicated in § 484, Restatement, Torts 2d, which
states that the plaintiff’s contributory negligence is not a defense
to the strict liability of the possessor of an animal, except where
such contributory negligence consists in voluntarily and
unreasonably subjecting himself to the risk of harm from the
animal.

36

With regard to an intervening fault bringing about the result we
have no hesitancy in expanding the foregoing rule to include as
a defense the willful or intentional fault of a third party provided
such fault is of itself an efficient cause and is the sole cause. If a
jury were to decide in this case, therefore, that the sole efficient
cause of Scott’s injury was the intentional assumption of the
apparent risks on the part of the boy’s father and his placing of
the boy within reach of the danger, it would be a defense
available to appellees. Clearly, though, this defense would be
related only to causation and is not dependent upon any theory
of imputation of the father’s fault to the son, which is now
irrelevant in view of the extent of strict liability in these cases
and the limited defenses available thereunder.
The judgment is reversed and the cause is remanded for a new
trial on the theory of strict liability, and the defenses thereto, as
enunciated above.
Reversed.
HOBSON, A.C.J., and MANN, J., concur.

Check-Your-Understanding
Liability

Questions

About

Strict

A. Suppose an exotic rancher raises non-domesticated ostriches for
meat, eggs, feathers, and leather. Some ostriches leave the ranch and
enter a patio café where they seriously injure a patron. Can the
injured patron recover in strict liability? Why or why not?
B. A plaintiff sues a zoo for injuries sustained because of an escaped
boa constrictor. The snake did not actually touch the plaintiff.
Instead, the snake killed the plaintiff’s friend’s pet cat. But because of
the cat’s death, the plaintiff’s friend was not available to help the
plaintiff repair a stair railing, as had been the plan. The plaintiff was
injured when the railing collapsed. Can the plaintiff recover against
the zoo in strict liability?

Ultrahazardous or Abnormally Dangerous Activities
In addition to the specific categories that the law sets out for strict
liability in connection with animals, there is the large, general category

37

of strict liability for “ultrahazardous” or “abnormally dangerous”
activities.
This is another place where terminology might lead you to
misunderstand the doctrine. Note that “ultrahazardous” and
“abnormally dangerous” are not two different categories, but rather
two different labels for one category. The courts employ the two
terms about equally today. The American Law Institute favored
“ultrahazardous” in its First Restatement of Torts, but then switched
to “abnormally dangerous” for its Second Restatement. Both terms,
however, have potential problems.
The danger posed by the term “abnormally dangerous” is that you
might think the words mean what they say. That is, you might think
that that for an activity to qualify as “abnormally dangerous,” it needs
to present a danger that is not normal. That, however, is not correct.
There are many abnormal dangers that do not qualify for strict
liability, and many familiar risks from common activities that do.
“Abnormally dangerous” must be thought of as a term of art.
The hazard posed by the term “ultrahazardous” is that you might
think that it is the magnitude of the potential harm that causes
something qualify as an ultrahazard. But something can be
“ultrahazardous” even if it threatens only one person. What is good
about “ultrahazardous” as a label, however, is that it is clearly a madeup word, and thus it is easily identifiable as a term of art.
In this book, we’ll use both terms as synonyms.
What Activities Qualify as Ultrahazardous or
Abnormally Dangerous?
What causes something to qualify as an ultrahazardous or abnormally
dangerous activity for strict liability purposes? There is no simple,
concise answer. With animals, the qualifications for strict liability are
fairly specific. By contrast, the category of strict liability for
ultrahazardous activities is a more recent development in the law, and
its boundaries are considerably fuzzier.
The core idea is less about the characteristics of the activity and more
about a policy judgment that people who undertake certain activities

38

must be responsible for any harm that results, regardless of how
much care is taken. The policy judgment inherent in the task mirrors
the policy judgment involved in deciding whether a defendant owes a
duty of care for purposes of a negligence action. And as is the case
with the existence of a duty in negligence, whether an activity
qualifies for strict liability is generally a legal question – to be
determined by a court, rather than a jury.
Here are some examples of activities have that been held to give rise
to strict liability under the ultrahazardous classification:


blasting



fumigation



crop dusting



activities involving nuclear reactions or radioactivity



pile driving



oil drilling



activities involving explosives or highly toxic chemicals
(including manufacturing, transporting, storing, and using)

You can see that many of these activities are quite “normal” in the
sense that they go on all the time. To the extent one could say that
there is something abnormal about them, perhaps it is that relatively
few people in society engage in them. There are many farmers for
instance, but there are comparatively few providers of crop-dusting
services. And while everybody uses gasoline and other products
derived from petroleum, very few people in society go drilling for
petroleum.
Richard A. Epstein writes, “There is no obvious conceptual line that
walls off abnormally dangerous activities from their relatively benign
counterparts.” Nonetheless, Epstein sees a thread that binds them all
together: “Ultrahazardous activities and substances all fall into the
class where small triggers, physical or chemical, can release far larger
forces.” RICHARD A. EPSTEIN, TORTS, p. 348 (1999).

39

One way to make sense of strict liability for abnormally dangerous
activities is to note the conceptual similarities with the doctrine of
strict liability for wild animals. Take, for instance, Justice Blackburn’s
pronouncement in Rylands, below, that whoever “brings, or
accumulates, on his land anything which, if it should escape, may
cause damage to his neighbour, he does so at his peril.” That
language could be talking about a lion just as much as it could be
talking about a huge volume of water or a concentration of
radionuclides.
Case: Rylands v. Fletcher
The case credited with starting the general doctrine of strict liability
for ultrahazards is the classic English case of Rylands v. Fletcher.

Rylands v. Fletcher
House of Lords
July 17, 1868
3 HL 330, [1868] UKHL 1. JOHN RYLANDS AND JEHU
HORROCKS, PLAINTIFFS v. THOMAS FLETCHER,
DEFENDANT.
The Lord Chancellor, Lord CAIRNS (Hugh Cairns, 1st
Earl Cairns):
My Lords, in this case the Plaintiff~ is the occupier of a mine
and works under a close of land. The Defendants are the owners
of a mill in his neighbourhood, and they proposed to make a
reservoir for the purpose of keeping and storing water to be
used about their mill upon another close of land, which, for the
purposes of this case, may be taken as being adjoining to the
close of the Plaintiff, although, in point of fact, some
intervening land lay between the two. Underneath the close of
land of the Defendants on which they proposed to construct
their reservoir there were certain old and disused mining
passages and works. There were five vertical shafts, and some
horizontal shafts communicating with them. The vertical shafts
had been filled up with soil and rubbish, and it does not appear
that any person was aware of the existence either of the vertical
shafts or of the horizontal works communicating with them. In

40

the course of the working by the Plaintiff of his mine, he had
gradually worked through the seams of coal underneath the
close, and had come into contact with the old and disused works
underneath the close of the Defendants.
In that state of things the reservoir of the Defendants was
constructed. It was constructed by them through the agency and
inspection of an engineer and contractor. Personally, the
Defendants appear to have taken no part in the works, or to
have been aware of any want of security connected with them.
As regards the engineer and the contractor, we must take it from
the case that they did not exercise, as far as they were
concerned, that reasonable care and caution which they might
have exercised, taking notice, as they appear to have taken
notice, of the vertical shafts filled up in the manner which I have
mentioned. However, my Lords, when the reservoir was
constructed, and filled, or partly filled, with water, the weight of
the water bearing upon the disused and imperfectly filled-up
vertical shafts, broke through those shafts. The water passed
down them and into the horizontal workings, and from the
horizontal workings under the close of the Defendants it passed
on into the workings under the close of the Plaintiff, and
flooded his mine, causing considerable damage, for which this
action was brought.~
My Lords, the principles on which this case must be determined
appear to me to be extremely simple. The Defendants, treating
them as the owners or occupiers of the close on which the
reservoir was constructed, might lawfully have used that close
for any purpose for which it might in the ordinary course of the
enjoyment of land be used; and if, in what I may term the
natural user of that land, there had been any accumulation of
water, either on the surface or underground, and if, by the
operation of the laws of nature, that accumulation of water had
passed off into the close occupied by the Plaintiff, the Plaintiff
could not have complained that that result had taken place. If he
had desired to guard himself against it, it would have lain upon
him to have done so, by leaving, or by interposing, some barrier
between his close and the close of the Defendants in order to
have prevented that operation of the laws of nature.

41

As an illustration of that principle, I may refer to a case which
was cited in the argument before your Lordships, the case of
Smith v. Kenrick in the Court of Common Pleas.
On the other hand if the Defendants, not stopping at the natural
use of their close, had desired to use it for any purpose which I
may term a non-natural use, for the purpose of introducing into
the close that which in its natural condition was not in or upon
it, for the purpose of introducing water either above or below
ground in quantities and in a manner not the result of any work
or operation on or under the land, – and if in consequence of
their doing so, or in consequence of any imperfection in the
mode of their doing so, the water came to escape and to pass
off into the close of the Plaintiff, then it appears to me that that
which the Defendants were doing they were doing at their own
peril; and, if in the course of their doing it, the evil arose to
which I have referred, the evil, namely, of the escape of the
water and its passing away to the close of the Plaintiff and
injuring the Plaintiff, then for the consequence of that, in my
opinion, the Defendants would be liable. As the case of Smith v.
Kenrick is an illustration of the first principle to which I have
referred, so also the second principle to which I have referred is
well illustrated by another case in the same Court, the case of
Baird v. Williamson, which was also cited in the argument at the
Bar.
My Lords, these simple principles, if they are well founded, as it
appears to me they are, really dispose of this case.
The same result is arrived at on the principles referred to by Mr.
Justice Blackburn in his judgment, in the Court of Exchequer
Chamber, where he states the opinion of that Court as to the
law in these words: “We think that the true rule of law is, that
the person who, for his own purposes, brings on his land and
collects and keeps there anything likely to do mischief if it
escapes, must keep it in at his peril; and if he does not do so, is
primâ facie answerable for all the damage which is the natural
consequence of its escape. He can excuse himself by shewing
that the escape was owing to the Plaintiff’s default; or, perhaps,
that the escape was the consequence of vis major, or the act of

42

God; but as nothing of this sort exists here, it is unnecessary to
inquire what excuse would be sufficient. The general rule, as
above stated, seems on principle just. The person whose grass
or corn is eaten down by the escaping cattle of his neighbour, or
whose mine is flooded by the water from his neighbour’s
reservoir, or whose cellar is invaded by the filth of his
neighbour’s privy, or whose habitation is made unhealthy by the
fumes and noisome vapours of his neighbour’s alkali works, is
damnified without any fault of his own; and it seems but
reasonable and just that the neighbour who has brought
something on his own property (which was not naturally there),
harmless to others so long as it is confined to his own property,
but which he knows will be mischievous if it gets on his
neighbour’s, should be obliged to make good the damage which
ensues if he does not succeed in confining it to his own
property. But for his act in bringing it there no mischief could
have accrued, and it seems but just that he should at his peril
keep it there, so that no mischief may accrue, or answer for the
natural and anticipated consequence. And upon authority this
we think is established to be the law, whether the things so
brought be beasts, or water, or filth, or stenches.”
My Lords, in that opinion, I must say I entirely concur.
Therefore, I have to move your Lordships that the judgment of
the Court of Exchequer Chamber be affirmed, and that the
present appeal be dismissed with costs.
Lord CRANWORTH (Robert Rolfe, 1st Baron Cranworth):
My Lords, I concur with my noble and learned friend in
thinking that the rule of law was correctly stated by Mr. Justice
Blackburn in delivering the opinion of the Exchequer Chamber.
If a person brings, or accumulates, on his land anything which,
if it should escape, may cause damage to his neighbour, he does
so at his peril. If it does escape, and cause damage, he is
responsible, however careful he may have been, and whatever
precautions he may have taken to prevent the damage.~

43

The Economics of Strict Liability
Strict liability has been a focal point for theorists of law and
economics. They question whether strict liability can be justified as
sound economic policy.
Negligence, in general, does not face this criticism. The doctrine of
negligence seems to lend itself to economic justification quite readily:
We want to provide an incentive for people to engage in the
appropriate level of care when undertaking their activities. Therefore,
we hold them liable when injury results from their care falling below
this level.
So, since we have negligence, why should we ever need strict liability?
If we want to encourage transporters of explosives to engage in the
appropriate level of care, then why not leave intact the requirement
that plaintiffs prove negligence?
A response might be to say that there are some activities that are
potentially so social pernicious, we not only want people to be
careful, we want them to think long and hard about whether they
should engage in the activity at all. If people are responsible for all
injuries caused by a certain activity – regardless of how careful they
are – then people might engage in that activity less often, or they
might move the location of their activity to someplace where less
harm is likely to result if something goes wrong.
Case: Indiana Belt Harbor R.R. v. American Cyanamid
In this modern classic, Judge Richard A. Posner, a leading figure in
the law-and-economics movement, brings economic analysis to bear
on the decision of whether the transportation of toxic chemicals
should be subject to strict liability. This case has been praised by
some and lambasted by others. Ask yourself whether you find the
analysis convincing.

Indiana Belt Harbor R.R. v. American Cyanamid
United States Court of Appeals for the Seventh Circuit
October 18, 1990

44

916 F.2d 1174. INDIANA HARBOR BELT RAILROAD
COMPANY,
Plaintiff-Appellee,
Cross-Appellant,
v.
AMERICAN CYANAMID COMPANY, Defendant-Appellant,
Cross-Appellee. Nos. 89-3703, 89-3757. United States Court of
Appeals, Seventh Circuit. Before POSNER, MANION and
KANNE, Circuit Judges.

Circuit Judge RICHARD A. POSNER:
American Cyanamid Company, the defendant in this diversity
tort suit governed by Illinois law, is a major manufacturer of
chemicals, including acrylonitrile, a chemical used in large
quantities in making acrylic fibers, plastics, dyes, pharmaceutical
chemicals, and other intermediate and final goods. On January
2, 1979, at its manufacturing plant in Louisiana, Cyanamid
loaded 20,000 gallons of liquid acrylonitrile into a railroad tank
car that it had leased from the North American Car
Corporation. The next day, a train of the Missouri Pacific
Railroad picked up the car at Cyanamid’s siding. The car’s
ultimate destination was a Cyanamid plant in New Jersey served
by Conrail rather than by Missouri Pacific. The Missouri Pacific
train carried the car north to the Blue Island railroad yard of
Indiana Harbor Belt Railroad, the plaintiff in this case, a small
switching line that has a contract with Conrail to switch cars
from other lines to Conrail, in this case for travel east. The Blue
Island yard is in the Village of Riverdale, which is just south of
Chicago and part of the Chicago metropolitan area.
The car arrived in the Blue Island yard on the morning of
January 9, 1979. Several hours after it arrived, employees of the
switching line noticed fluid gushing from the bottom outlet of
the car. The lid on the outlet was broken. After two hours, the
line’s supervisor of equipment was able to stop the leak by
closing a shut-off valve controlled from the top of the car. No
one was sure at the time just how much of the contents of the
car had leaked, but it was feared that all 20,000 gallons had, and
since acrylonitrile is flammable at a temperature of 30°
Fahrenheit or above, highly toxic, and possibly carcinogenic
(Acrylonitrile, 9 International Toxicity Update, no. 3, May-June
1989, at 2, 4), the local authorities ordered the homes near the

45

yard evacuated. The evacuation lasted only a few hours, until the
car was moved to a remote part of the yard and it was
discovered that only about a quarter of the acrylonitrile had
leaked. Concerned nevertheless that there had been some
contamination of soil and water, the Illinois Department of
Environmental Protection ordered the switching line to take
decontamination measures that cost the line $981,022.75, which
it sought to recover by this suit.
One count of the two-count complaint charges Cyanamid with
having maintained the leased tank car negligently. The other
count asserts that the transportation of acrylonitrile in bulk
through the Chicago metropolitan area is an abnormally
dangerous activity, for the consequences of which the shipper
(Cyanamid) is strictly liable to the switching line, which bore the
financial brunt of those consequences because of the
decontamination measures that it was forced to take.~
The question whether the shipper of a hazardous chemical by
rail should be strictly liable for the consequences of a spill or
other accident to the shipment en route is a novel one in Illinois,
despite the switching line’s contention that the question has
been answered in its favor by two decisions of the Illinois
Appellate Court that the district judge cited in granting summary
judgment. In both Fallon v. Indiana Trail School, 148 Ill.App.3d
931, 934~(1986), and Continental Building Corp. v. Union Oil Co.,
152 Ill.App.3d 513, 516~(1987), the Illinois Appellate Court
cited the district court’s first opinion in this case with approval
and described it as having held that the transportation of
acrylonitrile in the Chicago metropolitan area is an abnormally
dangerous activity, for which the shipper is strictly liable. These
discussions are dicta. The cases did not involve acrylonitrile – or
for that matter transportation – and in both cases the court held
that the defendant was not strictly liable. The discussions were
careless dicta, too, because the district court had not in its first
opinion, the one they cited, held that acrylonitrile was in fact
abnormally dangerous. It merely had declined to grant a motion
to dismiss the strict liability count for failure to state a claim. We
do not wish to sound too censorious; this court has twice made
the same mistake in interpreting the district court’s first opinion.

46

Martin v. Harrington & Richardson, Inc., 743 F.2d 1200, 1203 (7th
Cir.1984); City of Bloomington v. Westinghouse Elec. Corp., 891 F.2d
611, 615 (7th Cir.1989). But mistake it is. The dicta in Fallon and
Continental cannot be considered reliable predictors of how the
Supreme Court of Illinois would rule if confronted with the
issue in this case. We are not required to follow even the holdings
of intermediate state appellate courts if persuaded that they are
not reliable predictors of the view the state’s highest court
would take. No court is required to follow another court’s dicta.
Here they are not even considered or well-reasoned dicta,
founded as they are on the misreading of an opinion.
The parties agree that the question whether placing acrylonitrile
in a rail shipment that will pass through a metropolitan area
subjects the shipper to strict liability is, as recommended in
Restatement (Second) of Torts § 520, comment l (1977), a
question of law, so that we owe no particular deference to the
conclusion of the district court. They also agree (and for this
proposition, at least, there is substantial support in the Fallon
and Continental opinions) that the Supreme Court of Illinois
would treat as authoritative the provisions of the Restatement
governing abnormally dangerous activities. The key provision is
section 520, which sets forth six factors to be considered in
deciding whether an activity is abnormally dangerous and the
actor therefore strictly liable.
The roots of section 520 are in nineteenth-century cases. The
most famous one is Rylands v. Fletcher, 1 Ex. 265, aff’d, L.R. 3
H.L. 300 (1868), but a more illuminating one in the present
context is Guille v. Swan, 19 Johns. (N.Y.) 381 (1822). A man
took off in a hot-air balloon and landed, without intending to, in
a vegetable garden in New York City. A crowd that had been
anxiously watching his involuntary descent trampled the
vegetables in their endeavor to rescue him when he landed. The
owner of the garden sued the balloonist for the resulting
damage, and won. Yet the balloonist had not been careless. In
the then state of ballooning it was impossible to make a
pinpoint landing.

47

Guille is a paradigmatic case for strict liability. (a) The risk
(probability) of harm was great, and (b) the harm that would
ensue if the risk materialized could be, although luckily was not,
great (the balloonist could have crashed into the crowd rather
than into the vegetables). The confluence of these two factors
established the urgency of seeking to prevent such accidents. (c)
Yet such accidents could not be prevented by the exercise of
due care; the technology of care in ballooning was insufficiently
developed. (d) The activity was not a matter of common usage,
so there was no presumption that it was a highly valuable
activity despite its unavoidable riskiness. (e) The activity was
inappropriate to the place in which it took place – densely
populated New York City. The risk of serious harm to others
(other than the balloonist himself, that is) could have been
reduced by shifting the activity to the sparsely inhabited areas
that surrounded the city in those days. (f) Reinforcing (d), the
value to the community of the activity of recreational ballooning
did not appear to be great enough to offset its unavoidable risks.
These are, of course, the six factors in section 520. They are
related to each other in that each is a different facet of a
common quest for a proper legal regime to govern accidents
that negligence liability cannot adequately control. The
interrelations might be more perspicuous if the six factors were
reordered. One might for example start with (c), inability to
eliminate the risk of accident by the exercise of due care. The
baseline common law regime of tort liability is negligence. When
it is a workable regime, because the hazards of an activity can be
avoided by being careful (which is to say, nonnegligent), there is
no need to switch to strict liability. Sometimes, however, a
particular type of accident cannot be prevented by taking care
but can be avoided, or its consequences minimized, by shifting
the activity in which the accident occurs to another locale, where
the risk or harm of an accident will be less ((e)), or by reducing
the scale of the activity in order to minimize the number of
accidents caused by it ((f)). Bethlehem Steel Corp. v. EPA, 782 F.2d
645, 652 (7th Cir.1986); Shavell, Strict Liability versus Negligence, 9
J. Legal Stud. 1 (1980). By making the actor strictly liable – by
denying him in other words an excuse based on his inability to

48

avoid accidents by being more careful – we give him an
incentive, missing in a negligence regime, to experiment with
methods of preventing accidents that involve not greater
exertions of care, assumed to be futile, but instead relocating,
changing, or reducing (perhaps to the vanishing point) the
activity giving rise to the accident. Anderson v. Marathon Petroleum
Co., 801 F.2d 936, 939 (7th Cir.1986). The greater the risk of an
accident ((a)) and the costs of an accident if one occurs ((b)), the
more we want the actor to consider the possibility of making
accident-reducing activity changes; the stronger, therefore, is the
case for strict liability. Finally, if an activity is extremely common
((d)), like driving an automobile, it is unlikely either that its
hazards are perceived as great or that there is no technology of
care available to minimize them; so the case for strict liability is
weakened.
The largest class of cases in which strict liability has been
imposed under the standard codified in the Second Restatement
of Torts involves the use of dynamite and other explosives for
demolition in residential or urban areas. Restatement, supra, §
519, comment d; City of Joliet v. Harwood, 86 Ill. 110 (1877).
Explosives are dangerous even when handled carefully, and we
therefore want blasters to choose the location of the activity
with care and also to explore the feasibility of using safer
substitutes (such as a wrecking ball), as well as to be careful in
the blasting itself. Blasting is not a commonplace activity like
driving a car, or so superior to substitute methods of demolition
that the imposition of liability is unlikely to have any effect
except to raise the activity’s costs.
Against this background we turn to the particulars of
acrylonitrile. Acrylonitrile is one of a large number of chemicals
that are hazardous in the sense of being flammable, toxic, or
both; acrylonitrile is both, as are many others. A table in the
record~ contains a list of the 125 hazardous materials that are
shipped in highest volume on the nation’s railroads.
Acrylonitrile is the fifty-third most hazardous on the list.
Number 1 is phosphorus (white or yellow), and among the other
materials that rank higher than acrylonitrile on the hazard scale
are anhydrous ammonia, liquified petroleum gas, vinyl chloride,

49

gasoline, crude petroleum, motor fuel antiknock compound,
methyl and ethyl chloride, sulphuric acid, sodium metal, and
chloroform. The plaintiff’s lawyer acknowledged at argument
that the logic of the district court’s opinion dictated strict
liability for all 52 materials that rank higher than acrylonitrile on
the list, and quite possibly for the 72 that rank lower as well,
since all are hazardous if spilled in quantity while being shipped
by rail. Every shipper of any of these materials would therefore
be strictly liable for the consequences of a spill or other accident
that occurred while the material was being shipped through a
metropolitan area. The plaintiff’s lawyer further acknowledged
the irrelevance, on her view of the case, of the fact that
Cyanamid had leased and filled the car that spilled the
acrylonitrile; all she thought important is that Cyanamid
introduced the product into the stream of commerce that
happened to pass through the Chicago metropolitan area. Her
concession may have been incautious. One might want to
distinguish between the shipper who merely places his goods on
his loading dock to be picked up by the carrier and the shipper
who, as in this case, participates actively in the transportation.
But the concession is illustrative of the potential scope of the
district court’s decision.
No cases recognize so sweeping a liability. Several reject it,
though none has facts much like those of the present case.~
With National Steel Service Center v. Gibbons, 693 F.2d 817 (8th
Cir.1982), which held a railroad strictly liable for transporting
propane gas – but under Iowa law, which uses a different
standard from that of the Restatement – we may pair Seaboard
Coast Line R.R. v. Mobil Chemical Co., 172 Ga.App. 543, 323
S.E.2d 849 (1984), which refused to impose strict liability on
facts similar to those in this case, but again on the basis of a
standard different from that of the Restatement. Zero Wholesale
Co. v. Stroud, 264 Ark. 27 (1978), refused to hold that the
delivery of propane gas was not an ultrahazardous activity as a
matter of law. But the delivery in question was to a gas-storage
facility, and the explosion occurred while gas was being pumped
from the tank truck into a storage tank. This was a highly,
perhaps unavoidably, dangerous activity.

50

Siegler v. Kuhlman, 81 Wash.2d 448, 502 P.2d 1181 (1972), also
imposed strict liability on a transporter of hazardous materials,
but the circumstances were again rather special. A gasoline truck
blew up, obliterating the plaintiff’s decedent and her car. The
court emphasized that the explosion had destroyed the evidence
necessary to establish whether the accident had been due to
negligence; so, unless liability was strict, there would be no
liability – and this as the very consequence of the defendant’s
hazardous activity. 81 Wash.2d at 454-55, 502 P.2d at 1185. But
when the Supreme Court of Washington came to decide the
New Meadows case, supra, it did not distinguish Siegler on this
ground, perhaps realizing that the plaintiff in Siegler could have
overcome the destruction of the evidence by basing a negligence
claim on the doctrine of res ipsa loquitur. Instead it stressed that
the transmission of natural gas through underground pipes, the
activity in New Meadows, is less dangerous than the
transportation of gasoline by highway, where the risk of an
accident is omnipresent. 102 Wash.2d at 502-03, 687 P.2d at
216-17. We shall see that a further distinction of great
importance between the present case and Siegler is that the
defendant there was the transporter, and here it is the shipper.
Cases such as McLane v. Northwest Natural Gas Co., 255 Or. 324
(1970)~ that impose strict liability for the storage of a dangerous
chemical provide a potentially helpful analogy to our case. But
they can be distinguished on the ground that the storer (like the
transporter, as in Siegler) has more control than the shipper.
So we can get little help from precedent, and might as well apply
section 520 to the acrylonitrile problem from the ground up. To
begin with, we have been given no reason, whether the reason in
Siegler or any other, for believing that a negligence regime is not
perfectly adequate to remedy and deter, at reasonable cost, the
accidental spillage of acrylonitrile from rail cars. Cf. Bagley v.
Controlled Environment Corp., 127 N.H. 556, 560 (1986).
Acrylonitrile could explode and destroy evidence, but of course
did not here, making imposition of strict liability on the theory
of the Siegler decision premature. More important, although
acrylonitrile is flammable even at relatively low temperatures,
and toxic, it is not so corrosive or otherwise destructive that it

51

will eat through or otherwise damage or weaken a tank car’s
valves although they are maintained with due (which essentially
means, with average) care. No one suggests, therefore, that the
leak in this case was caused by the inherent properties of
acrylonitrile. It was caused by carelessness – whether that of the
North American Car Corporation in failing to maintain or
inspect the car properly, or that of Cyanamid in failing to
maintain or inspect it, or that of the Missouri Pacific when it
had custody of the car, or that of the switching line itself in
failing to notice the ruptured lid, or some combination of these
possible failures of care. Accidents that are due to a lack of care
can be prevented by taking care; and when a lack of care can
(unlike Siegler) be shown in court, such accidents are adequately
deterred by the threat of liability for negligence.
It is true that the district court purported to find as a fact that
there is an inevitable risk of derailment or other calamity in
transporting “large quantities of anything.” 662 F.Supp. at 642.
This is not a finding of fact, but a truism: anything can happen.
The question is, how likely is this type of accident if the actor
uses due care? For all that appears from the record of the case
or any other sources of information that we have found, if a
tank car is carefully maintained the danger of a spill of
acrylonitrile is negligible. If this is right, there is no compelling
reason to move to a regime of strict liability, especially one that
might embrace all other hazardous materials shipped by rail as
well. This also means, however, that the amici curiae who have
filed briefs in support of Cyanamid cry wolf in predicting
“devastating” effects on the chemical industry if the district
court’s decision is affirmed. If the vast majority of chemical
spills by railroads are preventable by due care, the imposition of
strict liability should cause only a slight, not as they argue a
substantial, rise in liability insurance rates, because the
incremental liability should be slight. The amici have
momentarily lost sight of the fact that the feasibility of avoiding
accidents simply by being careful is an argument against strict
liability.
This discussion helps to show why Siegler is indeed
distinguishable even as interpreted in New Meadows. There are so

52

many highway hazards that the transportation of gasoline by
truck is, or at least might plausibly be thought, inherently
dangerous in the sense that a serious danger of accident would
remain even if the truckdriver used all due care (though Hawkins
and other cases are contra). Which in turn means, contrary to our
earlier suggestion, that the plaintiff really might have difficulty
invoking res ipsa loquitur, because a gasoline truck might well
blow up without negligence on the part of the driver. The
plaintiff in this case has not shown that the danger of a
comparable disaster to a tank car filled with acrylonitrile is as
great and might have similar consequences for proof of
negligence. And to repeat a previous point, if the reason for
strict liability is fear that an accident might destroy the critical
evidence of negligence we should wait to impose such liability
until such a case appears.
The district judge and the plaintiff’s lawyer make much of the
fact that the spill occurred in a densely inhabited metropolitan
area. Only 4,000 gallons spilled; what if all 20,000 had done so?
Isn’t the risk that this might happen even if everybody were
careful sufficient to warrant giving the shipper an incentive to
explore alternative routes? Strict liability would supply that
incentive. But this argument overlooks the fact that, like other
transportation networks, the railroad network is a hub-andspoke system. And the hubs are in metropolitan areas. Chicago
is one of the nation’s largest railroad hubs. In 1983, the latest
year for which we have figures, Chicago’s railroad yards handled
the third highest volume of hazardous-material shipments in the
nation. East St. Louis, which is also in Illinois, handled the
second highest volume. Office of Technology Assessment,
Transportation of Hazardous Materials 53 (1986). With most
hazardous chemicals (by volume of shipments) being at least as
hazardous as acrylonitrile, it is unlikely – and certainly not
demonstrated by the plaintiff – that they can be rerouted around
all the metropolitan areas in the country, except at prohibitive
cost. Even if it were feasible to reroute them one would hardly
expect shippers, as distinct from carriers, to be the firms best
situated to do the rerouting. Granted, the usual view is that
common carriers are not subject to strict liability for the carriage

53

of materials that make the transportation of them abnormally
dangerous, because a common carrier cannot refuse service to a
shipper of a lawful commodity. Restatement, supra, § 521. Two
courts, however, have rejected the common carrier exception.
National Steel Service Center, Inc. v. Gibbons, 319 N.W.2d 269
(Ia. 1982); Chavez v. Southern Pacific Transportation Co., 413 F.Supp.
1203, 1213-14 (E.D.Cal. 1976). If it were rejected in Illinois, this
would weaken still further the case for imposing strict liability
on shippers whose goods pass through the densely inhabited
portions of the state.
The difference between shipper and carrier points to a deep flaw
in the plaintiff’s case. Unlike Guille, and unlike Siegler, and unlike
the storage cases, beginning with Rylands itself, here it is not the
actors – that is, the transporters of acrylonitrile and other
chemicals – but the manufacturers, who are sought to be held
strictly liable. Cf. City of Bloomington v. Westinghouse Elec. Corp.,
supra, 891 F.2d at 615-16. A shipper can in the bill of lading
designate the route of his shipment if he likes, 49 U.S.C. §
11710(a)(1), but is it realistic to suppose that shippers will
become students of railroading in order to lay out the safest
route by which to ship their goods? Anyway, rerouting is no
panacea. Often it will increase the length of the journey, or
compel the use of poorer track, or both. When this happens, the
probability of an accident is increased, even if the consequences
of an accident if one occurs are reduced; so the expected
accident cost, being the product of the probability of an accident
and the harm if the accident occurs, may rise.~ It is easy to see
how the accident in this case might have been prevented at
reasonable cost by greater care on the part of those who
handled the tank car of acrylonitrile. It is difficult to see how it
might have been prevented at reasonable cost by a change in the
activity of transporting the chemical. This is therefore not an apt
case for strict liability.
We said earlier that Cyanamid, because of the role it played in
the transportation of the acrylonitrile – leasing, and especially
loading, and also it appears undertaking by contract with North
American Car Corporation to maintain, the tank car in which
the railroad carried Cyanamid’s acrylonitrile to Riverdale – might

54

be viewed as a special type of shipper (call it a “shippertransporter”), rather than as a passive shipper. But neither the
district judge nor the plaintiff’s counsel has attempted to
distinguish Cyanamid from an ordinary manufacturer of
chemicals on this ground, and we consider it waived. Which is
not to say that had it not been waived it would have changed the
outcome of the case. The very fact that Cyanamid participated
actively in the transportation of the acrylonitrile imposed upon it
a duty of due care and by doing so brought into play a threat of
negligence liability that, for all we know, may provide an
adequate regime of accident control in the transportation of this
particular chemical.
In emphasizing the flammability and toxicity of acrylonitrile
rather than the hazards of transporting it, as in failing to
distinguish between the active and the passive shipper, the
plaintiff overlooks the fact that ultrahazardousness or abnormal
dangerousness is, in the contemplation of the law at least, a
property not of substances, but of activities: not of acrylonitrile,
but of the transportation of acrylonitrile by rail through
populated areas. Natural gas is both flammable and poisonous,
but the operation of a natural gas well is not an ultrahazardous
activity.~ The plaintiff does not suggest that Cyanamid should
switch to making some less hazardous chemical that would
substitute for acrylonitrile in the textiles and other goods in
which acrylonitrile is used. Were this a feasible method of
accident avoidance, there would be an argument for making
manufacturers strictly liable for accidents that occur during the
shipment of their products (how strong an argument we need
not decide). Apparently it is not a feasible method.
The relevant activity is transportation, not manufacturing and
shipping. This essential distinction the plaintiff ignores. But
even if the plaintiff is treated as a transporter and not merely a
shipper, it has not shown that the transportation of acrylonitrile
in bulk by rail through populated areas is so hazardous an
activity, even when due care is exercised, that the law should
seek to create – perhaps quixotically – incentives to relocate the
activity to nonpopulated areas, or to reduce the scale of the
activity, or to switch to transporting acrylonitrile by road rather

55

than by rail, perhaps to set the stage for a replay of Siegler v.
Kuhlman. It is no more realistic to propose to reroute the
shipment of all hazardous materials around Chicago than it is to
propose the relocation of homes adjacent to the Blue Island
switching yard to more distant suburbs. It may be less realistic.
Brutal though it may seem to say it, the inappropriate use to
which land is being put in the Blue Island yard and
neighborhood may be, not the transportation of hazardous
chemicals, but residential living. The analogy is to building your
home between the runways at O’Hare.
The briefs hew closely to the Restatement, whose approach to
the issue of strict liability is mainly allocative rather than
distributive. By this we mean that the emphasis is on picking a
liability regime (negligence or strict liability) that will control the
particular class of accidents in question most effectively, rather
than on finding the deepest pocket and placing liability there. At
argument, however, the plaintiff’s lawyer invoked distributive
considerations by pointing out that Cyanamid is a huge firm and
the Indiana Harbor Belt Railroad a fifty-mile-long switching line
that almost went broke in the winter of 1979, when the accident
occurred. Well, so what? A corporation is not a living person
but a set of contracts the terms of which determine who will
bear the brunt of liability. Tracing the incidence of a cost is a
complex undertaking which the plaintiff sensibly has made no
effort to assume, since its legal relevance would be dubious. We
add only that however small the plaintiff may be, it has mighty
parents: it is a jointly owned subsidiary of Conrail and the Soo
line.
The case for strict liability has not been made. Not in this suit in
any event. We need not speculate on the possibility of imposing
strict liability on shippers of more hazardous materials, such as
the bombs carried in Chavez v. Southern Pacific Transportation Co.,
supra, any more than we need differentiate (given how the
plaintiff has shaped its case) between active and passive
shippers. We noted earlier that acrylonitrile is far from being the
most hazardous among hazardous materials shipped by rail in
highest volume. Or among materials shipped, period. The
Department of Transportation has classified transported

56

materials into sixteen separate classes by the degree to which
transporting them is hazardous. Class number 1 is radioactive
material. Class number 2 is poisons. Class 3 is flammable gas
and 4 is nonflammable gas. Acrylonitrile is in Class 5. 49 C.F.R.
§§ 172.101, Table; 173.2(a).
Ordinarily when summary judgment is denied, the movant’s
rights are not extinguished; the case is simply set down for trial.
If this approach were followed here, it would require remanding
the case for a trial on whether Cyanamid should be held strictly
liable. Yet that would be a mistake. The parties have agreed that
the question whether the transportation of acrylonitrile through
densely populated areas is abnormally dangerous is one of law
rather than of fact; and trials are to determine facts, not law.
More precisely – for there is no sharp line between “law” and
“fact” – trials are to determine adjudicative facts rather than
legislative facts. The distinction is between facts germane to the
specific dispute, which often are best developed through
testimony and cross-examination, and facts relevant to shaping a
general rule, which, as the discussion in this opinion illustrates,
more often are facts reported in books and other documents not
prepared specially for litigation or refined in its fires. Again the
line should not be viewed as hard and fast. If facts critical to a
decision on whether a particular activity should be subjected to a
regime of strict liability cannot be determined with reasonable
accuracy without an evidentiary hearing, such a hearing can and
should be held, though we can find no reported case where this
was done. Some courts treat the question whether an activity is
abnormally dangerous as one of fact, and then there must be an
evidentiary hearing to decide it.~ Here we are concerned with
cases in which the question is treated as one of law but in which
factual disputes of the sort ordinarily resolved by an evidentiary
hearing may be germane to answering the question. An
evidentiary hearing would be of no use in the present case,
however, because the plaintiff has not indicated any facts that it
wants to develop through such a hearing.~
The defendant concedes that if the strict liability count is
thrown out, the negligence count must be reinstated, as
requested by the cross-appeal.~ It is not over now. But with

57

damages having been fixed at a relatively modest level by the
district court and not challenged by the plaintiff, and a
voluminous record having been compiled in the summary
judgment proceedings, we trust the parties will find it possible
now to settle the case. Even the Trojan War lasted only ten
years.
The judgment is reversed (with no award of costs in this court)
and the case remanded for further proceedings, consistent with
this opinion, on the plaintiff’s claim for negligence.
REVERSED AND REMANDED, WITH DIRECTIONS.

Questions to Ponder About Indiana Belt Harbor
A. Are you persuaded that economic analysis is the correct basis
upon which to decide whether strict liability ought to be applied in a
particular context?
B. Speaking more broadly, do you think economic analysis is the
right yardstick by which to measure the wisdom of legal doctrines in
general? If not, what else could be?
C. Supposing that economic analysis is the correct basis upon which
to decide whether strict liability ought to apply, are you persuaded
that this case does a good job with the economic analysis? Are some
aspects of the economic analysis weak?
D. Again, supposing that economic analysis is the correct basis upon
which to decide whether strict liability ought to apply, do you think
courts are the appropriate entities to engage in such reasoning?
Would legislatures or administrative agencies do better?

Defenses and Limitations on Strict Liability
In general, the same defenses that apply to negligence also apply to
strict liability, with one important exception: Contributory negligence,
in those jurisdictions still using it, is generally not considered a viable
defense in a strict liability action.
Other defenses apply as they would with negligence. Comparative
negligence, in those jurisdictions following it, functions as a defense
for strict liability as it does for negligence: The plaintiff’s negligence

58

will serve to reduce the total recovery. The only sticky issue is the
name “comparative negligence.” Indeed, comparative negligence is
often called “comparative fault” – at least in part so that it does not
seem out of place in the strict liability context.
Assumption of the risk also may be used as a defense in strict liability
situations as well, and where it applies, it will bar recovery altogether.
There is also an important limitation on strict liability that grows out
of the application of proximate causation. For strict liability to apply,
there must be a tight connection between the means of injury and the
reason for invoking strict liability.
An example will illustrate this: Suppose the defendant retail store is
cleaning floors with a nuclear vacuum cleaner. The plaintiff trips over
the vacuum when a careless employee pushes it into the plaintiff’s
path, and as a result the plaintiff suffers a broken arm. The plaintiff
can sue in negligence, but a cause of action for strict liability will not
apply. Why not? After all, nuclear technologies are generally
categorized as ultrahazardous. The plaintiff’s problem lies in
proximate causation. Proximate causation is lacking for strict liability
because the ultrahazardous nature of the activity is not germane to
the injury. Stated in other terms: The strict liability case here fails the
harm-within-the-risk test: Was the kind of harm suffered by the
plaintiff the kind that caused the absolute duty of safety to arise? No,
so strict liability does not apply.
Note that the plaintiff could still sue in negligence. Proximate
causation will not be a problem in the negligence case, since there is a
tight connection between the careless pushing of the vacuum cleaner
and the plaintiff’s broken bone.
Another limitation on strict liability comes out of a line of cases
holding that strict liability for abnormally dangerous activities will not
apply where the injury would not have occurred but for an
abnormally sensitive plaintiff. In the famous case of Foster v. Preston
Mill Co., 44 Wash.2d 440 (Wash. 1954), the defendant’s blasting
operations disturbed operations on a nearby mink ranch. The ranch’s
manager testified that after a blast rattled cages, mother minks would
run back and forth and kill their kittens. Between 35 and 40 kittens

59

were killed this way, according to testimony. The court refused to
apply strict liability, writing:
The relatively moderate vibration and noise
which appellant’s blasting produced at a
distance of two and a quarter miles was no more
than a usual incident of the ordinary life of the
community. The trial court specifically found
that the blasting did not unreasonably interfere
with the enjoyment of their property by nearby
landowners, except in the case of respondent’s
mink ranch.
It is the exceedingly nervous disposition of
mink, rather than the normal risks inherent in
blasting operations, which therefore must, as a
matter of sound policy, bear the responsibility
for the loss here sustained. We subscribe to the
view~ that the policy of the law does not impose
the rule of strict liability to protect against
harms incident to the plaintiff’s extraordinary
and unusual use of land.

Strict Liability at Trial: Silkwood v. Kerr-McGee
The following case nicely illustrates how strict liability can work to
the benefit of a plaintiff by short-circuiting the many pitfalls of a
negligence case. Unlike most of the case readings in this book, this is
not a judicial opinion written by a judge. Instead, it is a neutral view
of the facts, followed by the closing argument of one of the
attorneys.

Silkwood v. Kerr-McGee
United States District Court for the Western District of Oklahoma
1979
Bill M. SILKWOOD, Administrator of the Estate of Karen G.
Silkwood, deceased, Plaintiff, v. Kerr-McGee CORPORATION
et al., Defendants. Civ. A. No. 76-0888-Theis. In the United
States District Court for the Western District of Oklahoma.
Hon. Judge Frank G. Theis, U.S. District Judge, District of
Kansas, sitting by designation. Except for the first paragraph

60

and the last two paragraphs, the facts derive nearly verbatim
from James F. McInroy, “A True Measure of Exposure: The
Karen Silkwood Story,” 23 Los Alamos Science 252 (1995) (see
remarks in Aftermatter at the end of this book).
The FACTS:
In August 1972, Karen Silkwood took a job as a technician at
the Cimarron Fuel Fabrication Site in Crescent, Oklahoma,
operated by Kerr-McGee Corporation. The plant produced
mixed-oxide plutonium-uranium fuel for use in powergenerating nuclear reactors. As a plant-worker, Silkwood became
involved in the Oil, Chemical & Atomic Workers Union and
participated in a strike. Later, in the fall of 1974, Silkwood
investigated health and safety issues on behalf of the union and
reported serious violations to the Atomic Energy Commission.
On November 5, 1974, Silkwood was working in a glovebox in
the metallography laboratory where she was grinding and
polishing plutonium pellets that would be used in fuel rods. At
6:30 P.M., she decided to monitor herself for alpha activity with
the detector that was mounted on the glove box. The right side
of her body read 20,000 disintegrations per minute, or about 9
nanocuries, mostly on the right sleeve and shoulder of her
coveralls. She was taken to the plant’s Health Physics Office
where she was given a test called a “nasal swipe,” which
measures a person’s exposure to airborne plutonium, but might
also measure plutonium that got on the person’s nose from their
hands. The swipe showed a radioactivity level of 160
disintegrations per minute (“dpm”), a modest positive result.
The two gloves in the glovebox Silkwood had been using were
replaced. Strangely, the gloves were found to have plutonium on
the “outside” surfaces that were in contact with Silkwood’s
hands; no leaks were found in the gloves. No plutonium was
found on the surfaces in the room where she had been working
and filter papers from the two air monitors in the room showed
that there was no significant plutonium in the air. By 9:00 P.M.,
Silkwood’s cleanup had been completed, and as a precautionary
measure, Silkwood was put on a program in which her total
urine and feces were collected for ﬁve days for plutonium

61

measurements. She returned to the laboratory and worked until
1:10 A.M., but did no further work in the glove boxes. As she
left the plant, she monitored herself and found nothing.
Silkwood arrived at work at 7:30 A.M. on November 6. She
examined metallographic prints and performed paperwork for
one hour, then monitored herself as she left the laboratory to
attend a meeting. Although she had not worked at the glovebox
that morning, the detector registered alpha activity on her hands.
Health physics staff members found further activity on her right
forearm and the right side of her neck and face, and proceeded
to decontaminate her. At her request, a technician checked her
locker and automobile with an alpha detector, but no activity
was found.
On November 7, Silkwood reported to the Health Physics
Ofﬁce at about 7:50 in the morning with her bioassay kit
containing four urine samples and one fecal sample. A nasal
swipe was taken and signiﬁcant levels of alpha activity were
detected (about 45,000 disintegrations per minute (dpm) in each
nostril and 40,000 dpm on and around her nose). This was
especially surprising because her left nostril had been almost
completely blocked since a childhood accident. Other parts of
her body also showed signiﬁcant alpha activity (1,000 to 4,000
dpm on her hands, arm, chest, neck, and right ear). A
preliminary examination of her bioassay samples showed
extremely high levels of activity (30,000 to 40,000 counts per
minute in the fecal sample). Her locker and automobile were
checked again, and essentially no alpha activity was found.
Following her cleanup, the Kerr-McGee health physicists
accompanied her to her apartment, which she shared with
another laboratory analyst, Sherri Ellis. The apartment was
surveyed. Significant levels of activity were found in the
bathroom and kitchen, and lower levels of activity were found in
other rooms.
On November 13, 1974, when Silkwood was driving her white
Honda Civic to meet a reporter from the New York Times to
deliver documents concerning health and safety violations at the

62

plant, she was killed in a suspicious accident. No other cars were
involved. Many suspected that Silkwood was murdered.
The plaintiff’s attorney was Gerry L. Spence of Spence,
Moriarity & Schuster of Jackson Hole, Wyoming. Kerr-McGee
was represented by William G. Paul of Crowe, Dunlevy,
Thweatt, Swinford, Johnson & Burdick of Oklahoma City.
GERRY L. SPENCE, Esq., delivered the plaintiff’s
CLOSING ARGUMENT:
~Well,

what we’re going to talk about here isn’t hard. If a
country lawyer from Wyoming can understand it – if I can
explain it to my kids – if Mr. Paul [lead defense attorney] can
understand it – and his kids – then we all can understand it.
“What’s going on, and who proves what?” Well, we talked about
“strict liability” at the outset, and you’ll hear the court tell you
about “strict liability,” and it simply means: “If the lion got
away, Kerr-McGee has to pay.”
It’s that simple. That’s the law. You remember what I told you
in the opening statement about strict liability? It came out of the
Old English common law. Some guy brought an old lion on his
ground, and he put it in a cage – and lions are dangerous – and
through no negligence of his own – through no fault of his own,
the lion got away.
Nobody knew how – like in this case, “nobody knew how.”
And, the lion went out and he ate up some people, and they
sued the man. And they said, you know, “Pay. It was your lion,
and he got away.” And, the man says, “But I did everything in
my power. I had a good cage, had a good lock on the door. I did
everything that I could. I had security. I had trained people
watching the lion. And it isn’t my fault that he got away.” Why
should you punish him? They said, “We have to punish him. We
have to punish you; you have to pay. You have to pay because it
was your lion – unless the person who was hurt let the lion out
himself.”
That’s the only defense in this case. Unless in this case Karen
Silkwood was the one who intentionally took the plutonium out,

63

and “let the lion out,” that is the only defense, and that is why
we have heard so much about it.
Strict liability: If the lion gets away, Kerr-McGee has to pay.
Unless Karen Silkwood let the lion loose.
What do we have to prove? Strict liability. Now, can you see
what that is? The lion gets away. We have to do that. It’s already
admitted. It’s admitted in the evidence. They admit it was their
plutonium. They admit it’s in Karen Silkwood’s apartment. It
got away. And, we have to prove that Karen Silkwood was
damaged. That’s all we have to prove.
Our case has been proved long ago, and I’m not going to labor
you with the facts that prove that. It’s almost an admitted fact,
that it got away, and that she was damaged.
Does Silkwood prove how the lion got away? You remember
this – Mr. Paul walking up to you and saying, at the beginning of
the trial, “Listen, it’s important to find out how the lion got
away.” Well, it is important, because they have to prove how.
But we don’t. And the court will instruct you on that. As a
matter of fact, I think you will hear the court say exactly this,
and listen to the instruction: It is unnecessary for you to decide
how plutonium escaped from the plant – how it entered her
apartment – or how it caused her contamination, since it is a
stipulated fact – stipulated between the parties – that the
plutonium in Silkwood’s apartment was from the defendants’
plant.
So, the question is, “Who has to prove how the lion got away?”
They have to prove it. They have to prove that Karen Silkwood
carried it out. If they can’t prove that by a preponderance of the
evidence, they’ve lost. Kerr-McGee has to prove that.
Why? Well, it’s obvious. It’s their lion – not Karen Silkwood’s
lion. It’s the law. It’s that simple.
Now, I told you there was only one legal defense, didn’t I?
That’s defense of Karen Silkwood having supposedly taken this
stuff from the plant. Well, I’ll tell you a bigger defense than that,
and that’s getting drowned in mud springs. Now, that isn’t an
original statement by me. One of my favorite – I guess my

64

favorite – jurist, and one you know very well, has an old saying
he has told us many times. He says if you want to clear up the
water, you’ve got to get the hogs out of the spring. And, if you
can’t get the hogs out of the spring, I guarantee you can’t clear
up the water. And I want you to know that getting jurors
confused is not a proper part of jurisprudence, and getting
people down in mud springs is not the way to try a case.
Somehow, somebody has the responsibility, as an attorney, to
help you understand what the issues are – to come forward and
hold their hand out and say: These are the honest issues, this is
the law, this is what you can rely on, because I am reliable, and
I’m not going to confuse you with irrelevancies and numbercrunching and number games and word games and gobbledygook and stuff and details – and on and on and on. And the
thing that I say to you is: Keep out of the mud springs in your
deliberations.
You are not scientists. I’m not a scientist – my only power is my
common sense. Keep out of the mud springs. You’ll be invited
there. Use your common sense. You’ll be invited to do numbercrunching of your own. You’ll be invited to play word games.
You’ll be invited to get into all kinds of irrelevancies. And I only
say to you that you have one hope – don’t get into mud springs.
Keep your common sense, and take it with you into the jury
room.~
SPENCE
delivered
the
CLOSING ARGUMENT:

rebuttal

of

plaintiff’s

~The issue that seems to be one that everyone wants to talk

about is not really an issue – it is the only possible defense that
Kerr-McGee has, and it is one that they have talked about. We
are right back where we started from: “If the lion gets away,
Kerr-McGee has to pay.”
You remember Mr. Paul was critical of me for not trying to
explain to you how the lion got away. Do you remember his
criticalness, his sort of accusation that somehow we had failed in
our obligation?

65

It is like this – listen to the story: “My lion got away. Why is my
lion on your property?” That is the question he asked me. “Why
is my lion on your property? It is on your property. Tell me why
my lion is on your property. Explain it.”
And, I say, “But, ah hah, ah hah, ah hah.” And, he says: “It
wasn’t there two hours ago. It wasn’t there last night.” And, he
says, “Wait a minute. Your kids don’t get along with my kids.
That is why my lion is on your property.” And, then he says,
“Why did you let my lion eat you? You let my lion on your
property,” he says. “I accuse you – I accuse you – I blame you,
and why don’t you explain it?”
And, I say, “But, it isn’t my lion; it is your lion. It is your lion
that got away.”
Now, the court says – and I want this, I want to put it to rest,
because I don’t want you jumping in mud springs on this one –
there are too many other places for you to jump into mud
springs on. Please hear it. It is unnecessary for you to decide
how plutonium escaped from the plant, how it entered her
apartment, or how it caused her contamination, since it is a
stipulated fact that the plutonium in Karen Silkwood’s
apartment was from the defendants’ plant.
Now, Mr. Paul, that is why we haven’t explained how your lion
got on our property. The court says that is not our obligation. It
is your lion, Mr. Paul. You must explain it.
[The law says] that it is for the defendants to prove to you, by a
preponderance of the evidence, that it was Karen Silkwood who
took it. Failing their proof – please hear the word “proof” – it is
the word “proof” – failing which proof Kerr-McGee has to pay.
The lion got away, Karen Silkwood was damaged. Does Karen
Silkwood prove how the lion got away? The court says no. You
will hear it again tomorrow. Why? Because it is their lion.
So if the lion got away, and Kerr-McGee can’t prove how, then
Kerr-McGee has to pay. Now, that’s the law, the law of strict
liability, and it is that simple.

66

Now, I heard Mr. Paul say this: “My heart reaches out praying
for answers based upon the evidence.” “Praying for answers
based upon the evidence.”
I would think he would pray for answers based upon the
evidence, because he hasn’t got any.
He doesn’t have any more now that he ever did. All that you
ever heard Mr. Paul say, as he stood up here and pointed his
finger toward Karen Silkwood – and I want you to stop and
remember, ladies and gentlemen, please, that this is a free
country – and the one thing that makes this country different
from all the other countries in the world is that when somebody
makes the accusation against a citizen of this country, alive or
dead, they have to make the proof.
Mr. Paul doesn’t have the right to come into a court and say, “I
think this happened.” and “I think that happened.” and “Maybe
this happened.” and “Isn’t it probable that that happened.” and
“I think the circumstances of this, and the circumstances of
that.” And to take a whole series of unrelated events and put
them together and try to tell you somehow that I have the
responsibility that the judge and the law doesn’t place upon me,
and to mislead you in that fashion. And I’m angry about that.
I expect that when a corporation of the size of this one comes
into this courtroom that they should bring to you honest, fair,
documented evidence, that they shouldn’t hide behind little
people, and that they should bring you the facts that they know.
Now, listen. I have some problems here in being straight with
you, and I want to put them right here on the table. If we want
to play guess-um – that is, point the finger, the game of playing,
of pointing the finger – I can play that game. But when I do that
I become as bad as Mr. Paul. You want me to do that? Is that
the way you want to decide the case? Tell me. If that is the way
you think the case ought to be decided in a court of American
jurisprudence, to see who can make the biggest accusations
against the other one, then I’m willing to play that game. But,
when I do it, I want you to know it isn’t right, because I can’t
prove that any more than they can prove it.

67

I can give you motive. What was the motive for them to do
that? “She was a troublemaker. She was doing union
negotiations. She was on her way – she was gathering
documents – every day in that union, everybody in that
company, everybody in management knew that.” Nobody would
admit it, but they knew it.~
Compare the motive, just for the fun of it. Supposing that
you’ve got to weigh those motives. Here is Karen Silkwood. The
motive was she was furious. We found out that she wasn’t
furious. Their own witness, Mr. – what is his name – Phillip,
says she was miffed, wasn’t that the word? Their witness, under
oath, said she was miffed. “Was she furious?” “No, she wasn’t
furious. She was miffed.” “She was furious,” he said.
Did Karen Silkwood – and you have listened to her voice talking
in private to Steve Wodka [a union official] – did she sound like
a kook to you? Did she sound nuts? Did she sound like she was
acting under some kind of compulsive behavior that suggested
it? There isn’t any proof to that. It comes out of Mr. Paul’s
mouth. He says it over and over, and over, and over, and over
again.
Compare that motive with the motive of people to stop her.
“She knew too much.” What would she do had she gotten to
the New York Times? These people, if you want to talk about
motives, had a motive to stop her, and she was stopped. We are
not to talk about her – I won’t talk about it – but she never got
there with her X rays.
Now, I don’t think that is the way I want to defend my case. I
don’t think that is the way I want to present it to you. I’ve only
brought these matters out because in the course of this trial it
seems too patently unfair to continually point their finger at a
woman who can’t defend herself about matters that they have
no proof of and never had any proof of to begin with, and knew
from the beginning that they would never have any more proof
of, as evidenced by Mr. McGee’s initial letter: “It is not likely
that the source of her contamination will ever be known.”

68

He knew that. Mr. Paul knew it. It was the only thing available
to them, and I congratulate them for making a lot out of that,
but it is sad to me that they didn’t call the witnesses that knew –
they didn’t give us the information, and that is sad to me.
It is sad to me that one of the mightiest – you know, in history it
will go down, this case, I can see it in the history books: “One of
the mightiest corporations of the United States of America, a
multinational corporation, with, two billion dollars in assets, and
two billion dollars in annual income, goes down in history with
all that power, with all of those resources, with the only thing
that they could do was to accuse, and not prove.”
Well, the key – please forgive my raging, but you are listening to
a man who is angry – the key, ladies and gentlemen, is simple. I
will have to tell you what it is. It is proof. They have the burden
of proving that she took it. The judge says they have the burden
to proving it. They have to prove it by a preponderance of the
evidence.
Now, that is something, that phrase “preponderance of the
evidence,” which you will hear His Honor use tomorrow, isn’t
just a phony phrase. It means the greater weight of the evidence.
There isn’t any evidence here that she did it, not one iota of
evidence. There are only the accusations. But, if there was any
evidence, it would have to be the greatest weight of evidence,
not suspicions, not the greatest weight of suspicions, not the
one who can accuse the worst – but the greatest weight of the
evidence.
The burden of proof is on the defendant Kerr-McGee Nuclear
Corporation to establish that Karen Silkwood took the
plutonium from work to her apartment where she was injured.
That is the court’s instruction.

Questions to Ponder About Silkwood v. Kerr-McGee
A. To the extent you can extrapolate from this example, how is a
closing argument to a jury different from a judge’s written opinion?
How are they similar?

69

B. What was your reaction to this as a law student? Do you think
your reaction would have been different if you had read this before
beginning law school? What do you think your reaction would have
been if you had sat through the entire trial and were watching it in
person?
C. Mr. Spence uses a powerful metaphor for legally irrelevant
arguments and evidence: He calls them “mud springs.” What does
Mr. Spence point out as being legally irrelevant on Kerr-McGee’s side
of the case? How much of that do you agree is actually irrelevant?
D. Does Mr. Spence lead the jury into mud springs himself? If so,
how and for what purpose?
E. One might say that judges are not immune from getting into mud
springs in their written opinions. Can you think of anything you’ve
read in a judicial opinion that strikes you as mud springs?

70

14. Products Liability
“Happy Fun Ball! … Get one today! Warning: Pregnant women,
the elderly, and children under 10 should avoid prolonged
exposure to Happy Fun Ball. Caution: Happy Fun Ball may
suddenly accelerate to dangerous speeds. … Do not taunt
Happy Fun Ball.”
– Saturday Night Live, 1991

Introduction
We live in a consumer society, where all of us are constantly
bombarded with marketing aimed at getting us to buy more stuff. In
America’s early days, what we now think of as “products” were
rarities. Items used in the household were commonly handmade by a
member of that household. People made their own clothing, canned
their own fruit, and built their own furniture. Other items were made
in one-off fashion by craftspeople – cobblers made shoes, coopers
made barrels, blacksmiths made hardware. Mass manufacturing
changed all that. In 1893, the first Sears Roebuck & Company catalog
was distributed, offering for sale jewelry and watches, and by the next
year, saddles, bicycles, baby carriages, firearms, clothing, and many
other items.
Today, we are dependent in our modern lives on an uncountable
multitude of commercial firms to provide us with the items we use
minute by minute. And many of these products have the potential to
hurt us. When things go wrong, doctrines of products liability
determine who can be held liable.

Multiple Theories of Recovery for Products Liability
There are multiple ways for a plaintiff to sue for damages stemming
from a product. Three in particular are important: warranty,
negligence, and strict products liability. A plaintiff might sue on all
three theories in the same lawsuit.
The first important theory for recovery in products liability is a
warranty theory. Warranties used as a basis for suit can be express or

71

implied. We will not discuss warranty actions at length in this book,
but there are two important things you should know about warranty
actions before we move on. First, and most importantly, a warranty
is not a particular kind of contract. A warranty might be a
provision in a contract, but a warranty is capable of its own legal
existence outside of the context of a contract. So, in contrast to a
breach-of-contract action, a warranty action does not require privity.
That is, while a person generally must be a party to a contract to sue
for breach of contract, there is no such requirement for warranty
claims. Also, a warranty, to be enforceable through a legal action,
does not require consideration or a mutuality of obligation. You
might ask, how come a warranty doesn’t need to be a contract to be
enforceable? The fact is, various state and federal laws provide an
independent form of action for breach of warranty. Put still another
way, contract law is not required for warranties because warranties
are enforceable under warranty law. Warranties are their own beast –
neither contract, tort, nor property. The second thing you should
know is that warranties can provide a basis for suit even where
there is no personal injury or property damage. That is, a product
breaking down and needing replacement could give rise to a breach
of warranty action. A suit in negligence or strict liability, by contrast,
requires a showing of personal injury or property damage.
The next theory that can be used for products liability is a
negligence theory. For the most part, a negligence suit for products
liability proceeds as any other negligence suit would – although some
jurisdictions have different or additional requirements for a
negligence action concerning products. As with other negligence
actions, a products liability action in negligence requires showing a
relevant duty of care and a breach of that duty. As a general matter,
proving a negligence-based product liability claim tends to be more
difficult than proving a parallel strict liability claim. Nonetheless,
there are circumstances under which it makes sense for a plaintiff to
pursue a products liability action in negligence. In some jurisdictions,
the law may not make strict liability available for certain kinds of
product injuries, in which case negligence is the required path to
recovery. Moreover, negligence might be a tactical choice, since it

72

may allow for the introduction at trial of evidence of carelessness –
evidence that, without the negligence action – might be deemed
irrelevant and therefore inadmissible. As will be discussed below,
strict products liability requires showing the existence of a defect, and
negligence has no such requirement. So if proving a defect is
problematic, a negligence action may allow recovery where strict
products liability will not. Finally, negligence might reach some
defendants that strict liability cannot reach.
The dominant theory of liability for injuries caused by products is
strict liability, often called “strict products liability.” The key to
proving a case for strict liability is showing the existence of a product
defect. If the product can be shown to be defective, then, for eligible
defendants, it will not matter whether all due care was taken or not.
We will see, later on, that the determination of what counts as a
“defect” in many ways is similar to the determination of whether the
defendant has breached the duty of care. An important limitation on
the doctrine is that only certain defendants can be sued under a strict
liability theory for products: manufacturers, distributors, and
commercial sellers.
For the remainder of the chapter, we will discuss strict products
liability.

The Elements of Strict Products Liability
The formulation of the elements of an action for strict liability differ
somewhat among courts, as so much in the common law does. Here,
however, is a solid formulation that captures the essentials:
A plaintiff can establish a prima facie case for
strict products liability by showing: The
defendant (1) was engaged in the business of
selling or supplying the product at issue,
whether as a manufacturer, distributor, or
retailer, (2) the product was defective when sold
or supplied, (3) the product reached the plaintiff
in essentially unchanged condition, and the
defect was (4) an actual cause and (5) a
proximate cause of (6) an injury to the plaintiff’s
person or physical property.

73

It is instructive to compare the elements of strict products liability to
negligence:
A plaintiff can establish a prima facie case for
negligence by showing: (1) the defendant owed
the plaintiff a duty of due care, (2) the
defendant breached that duty, and that breach
was (3) an actual cause and (4) a proximate
cause of (5) an injury to the plaintiff’s person or
physical property.

You can see that the requirement in negligence that the defendant
owes the plaintiff a duty of care is replaced by the requirement in
strict products liability with the commercial selling/supplying
requirement. And the breach element is replaced by a requirement
that the plaintiff show there was a defect. (We will see that what the
plaintiff must do to prove a defect is in many ways similar to what a
plaintiff must do to prove a breach of the duty of care.) Actual
causation, proximate causation, and the injury requirement are the
same, although it is possible to find some differences jurisdiction to
jurisdiction.
Our focus in this chapter will be on elements 1 and 2, since they are
the places where strict products liability departs from negligence.

Sale by a Commercial Manufacturer, Distributor, or
Retailer
Strict products liability is notable for its range of eligible defendants.
Manufacturers, distributors, and retailers can all be held liable. To be
liable, an entity merely needs to be in the business of supplying
products of the kind at issue and must have supplied the particular
product at issue in a defective state. It does not matter whether the
defendant introduced the defect into the product.
This feature of strict products liability has tremendous practical
importance for a plaintiff. Suppose you purchase a defective bottle of
soda pop from a sidewalk vendor. (Bottled pop is a good example
because it was the product at issue in many early cases.) The sidewalk
vendor of a bottle of soda pop might be judgment proof – meaning
that the vendor won’t have enough money to pay a substantial

74

judgment. But the manufacturer and the distributor will likely have
deep enough pockets to be useful defendants. Alternatively, suppose
you go to a large retailer – something along the lines of Target or
Walmart – and purchase an off-brand portable electric heater, which
has a defect and starts a fire. The heater might have been made
overseas by a company that does no direct business in the United
States. Merely finding out the identity of such a manufacturer could
be difficult, and serving a summons could be a practical impossibility.
But there is no need to get the manufacturer into court, since you can
sue the retailer.
It is also very important to notice that there is no requirement that
the defendant sold the defective product to the plaintiff. The plaintiff
need not be connected through any stream of transactional
relationships to the defendant. The plaintiff could have received the
defective product as a gift. The plaintiff could even be an injured
bystander – one who never touched the product, much less
purchased it.
Strict products liability applies to entities engaged in the business of
supplying products. While generally this is discussed in terms of a
“sale,” other forms of commercial transactions – such as leasing –
will qualify as well. The supplier must, however, be commercial. If you
hold an occasional garage sale, you will not be considered a
commercial supplier for purposes of strict products liability.
It might seem unfair for the retailer to be on the hook for a defect
that originated with a foreign manufacturer. But that is not
necessarily what happens in reality. A goliath retailer like Walmart can
easily shift that burden right back onto the foreign manufacturer.
Smaller retailers – ones that do not deal directly with overseas
manufacturers – can shift the burden back onto the larger
distributors they deal with. Those distributors, in turn, can reach the
manufacturer. The point is that instead of the injured person needing
to figure out who is the truly responsible party, the injured person
can sue whomever is most convenient, and the burden of laying
blame among manufacturers, distributors, and retailers becomes a
problem for those parties to sort out among themselves – normally in
a separate lawsuit.

75

The way in which strict products liability works to draw lines of
responsibility and liability among far-flung parties, and the rationale
for doing so, is the subject of the next two cases.
Case: Escola v. Coca-Cola
The following case played a pivotal role in the history of strict
products liability by laying out the intellectual foundation of the
doctrine – albeit in a concurring opinion.

Escola v. Coca-Cola
Supreme Court of California
July 5, 1944
24 Cal.2d 453. GLADYS ESCOLA, Respondent, v. COCA
COLA BOTTLING COMPANY OF FRESNO (a
Corporation), Appellant. S. F. No. 16951. Gibson, C.J., wrote
the opinion of the court in which Shenk, J., Curtis, J., Carter, J.,
and Schauer, J. joined. Traynor, J. wrote a separate concurring
opinion.

Chief Justice PHIL S. GIBSON:
Plaintiff, a waitress in a restaurant, was injured when a bottle of
Coca Cola broke in her hand. She alleged that defendant
company, which had bottled and delivered the alleged defective
bottle to her employer, was negligent in selling “bottles
containing said beverage which on account of excessive pressure
of gas or by reason of some defect in the bottle was dangerous
... and likely to explode.” This appeal is from a judgment upon a
jury verdict in favor of plaintiff.
Defendant’s driver delivered several cases of Coca Cola to the
restaurant, placing them on the floor, one on top of the other,
under and behind the counter, where they remained at least
thirty-six hours. Immediately before the accident, plaintiff
picked up the top case and set it upon a near-by ice cream
cabinet in front of and about three feet from the refrigerator.
She then proceeded to take the bottles from the case with her
right hand, one at a time, and put them into the refrigerator.
Plaintiff testified that after she had placed three bottles in the
refrigerator and had moved the fourth bottle about eighteen

76

inches from the case “it exploded in my hand.” The bottle broke
into two jagged pieces and inflicted a deep five-inch cut,
severing blood vessels, nerves and muscles of the thumb and
palm of the hand. Plaintiff further testified that when the bottle
exploded, “It made a sound similar to an electric light bulb that
would have dropped. It made a loud pop.” Plaintiff’s employer
testified, “I was about twenty feet from where it actually
happened and I heard the explosion.” A fellow employee, on the
opposite side of the counter, testified that plaintiff “had the
bottle, I should judge, waist high, and I know that it didn’t bang
either the case or the door or another bottle ... when it popped.
It sounded just like a fruit jar would blow up. ...” The witness
further testified that the contents of the bottle “flew all over
herself and myself and the walls and one thing and another.”
The top portion of the bottle, with the cap, remained in
plaintiff’s hand, and the lower portion fell to the floor but did
not break. The broken bottle was not produced at the trial, the
pieces having been thrown away by an employee of the
restaurant shortly after the accident. Plaintiff, however,
described the broken pieces, and a diagram of the bottle was
made showing the location of the “fracture line” where the
bottle broke in two.
One of defendant’s drivers, called as a witness by plaintiff,
testified that he had seen other bottles of Coca Cola in the past
explode and had found broken bottles in the warehouse when
he took the cases out, but that he did not know what made them
blow up.
Plaintiff then rested her case, having announced to the court
that being unable to show any specific acts of negligence she
relied completely on the doctrine of res ipsa loquitur.~
The judgment is affirmed.
Justice ROGER J. TRAYNOR, concurring:
I concur in the judgment, but I believe the manufacturer’s
negligence should no longer be singled out as the basis of a
plaintiff’s right to recover in cases like the present one. In my
opinion it should now be recognized that a manufacturer incurs

77

an absolute liability when an article that he has placed on the
market, knowing that it is to be used without inspection, proves
to have a defect that causes injury to human beings. McPherson v.
Buick Motor Co., 217 N.Y. 382, established the principle,
recognized by this court, that irrespective of privity of contract,
the manufacturer is responsible for an injury caused by such an
article to any person who comes in lawful contact with it. In
these cases the source of the manufacturer’s liability was his
negligence in the manufacturing process or in the inspection of
component parts supplied by others. Even if there is no
negligence, however, public policy demands that responsibility
be fixed wherever it will most effectively reduce the hazards to
life and health inherent in defective products that reach the
market. It is evident that the manufacturer can anticipate some
hazards and guard against the recurrence of others, as the public
cannot. Those who suffer injury from defective products are
unprepared to meet its consequences. The cost of an injury and
the loss of time or health may be an overwhelming misfortune
to the person injured, and a needless one, for the risk of injury
can be insured by the manufacturer and distributed among the
public as a cost of doing business. It is to the public interest to
discourage the marketing of products having defects that are a
menace to the public. If such products nevertheless find their
way into the market it is to the public interest to place the
responsibility for whatever injury they may cause upon the
manufacturer, who, even if he is not negligent in the
manufacture of the product, is responsible for its reaching the
market. However intermittently such injuries may occur and
however haphazardly they may strike, the risk of their
occurrence is a constant risk and a general one. Against such a
risk there should be general and constant protection and the
manufacturer is best situated to afford such protection.
The injury from a defective product does not become a matter
of indifference because the defect arises from causes other than
the negligence of the manufacturer, such as negligence of a
submanufacturer of a component part whose defects could not
be revealed by inspection, or unknown causes that even by the
device of res ipsa loquitur cannot be classified as negligence of

78

the manufacturer. The inference of negligence may be dispelled
by an affirmative showing of proper care. If the evidence against
the fact inferred is “clear, positive, uncontradicted, and of such a
nature that it cannot rationally be disbelieved, the court must
instruct the jury that the nonexistence of the fact has been
established as a matter of law.” (Blank v. Coffin, 20 Cal.2d 457,
461.) An injured person, however, is not ordinarily in a position
to refute such evidence or identify the cause of the defect, for he
can hardly be familiar with the manufacturing process as the
manufacturer himself is. In leaving it to the jury to decide
whether the inference has been dispelled, regardless of the
evidence against it, the negligence rule approaches the rule of
strict liability. It is needlessly circuitous to make negligence the
basis of recovery and impose what is in reality liability without
negligence. If public policy demands that a manufacturer of
goods be responsible for their quality regardless of negligence
there is no reason not to fix that responsibility openly.
In the case of foodstuffs, the public policy of the state is
formulated in a criminal statute. Section 26510 of the Health
and Safety Code prohibits the manufacturing, preparing,
compounding, packing, selling, offering for sale, or keeping for
sale, or advertising within the state, of any adulterated food.
Section 26470 declares that food is adulterated when “it has
been produced, prepared, packed, or held under insanitary
conditions whereby it may have been rendered diseased,
unwholesome or injurious to health.” The statute imposes
criminal liability not only if the food is adulterated, but if its
container, which may be a bottle (26451), has any deleterious
substance (26470 (6)), or renders the product injurious to health.
(26470 (4)). The criminal liability under the statute attaches
without proof of fault, so that the manufacturer is under the
duty of ascertaining whether an article manufactured by him is
safe. (People v. Schwartz, 28 Cal.App.2d Supp. 775.) Statutes of
this kind result in a strict liability of the manufacturer in tort to
the member of the public injured. (See cases cited in Prosser,
Torts, p. 693, note 69.)
The statute may well be applicable to a bottle whose defects
cause it to explode. In any event it is significant that the statute

79

imposes criminal liability without fault, reflecting the public
policy of protecting the public from dangerous products placed
on the market, irrespective of negligence in their manufacture.
While the Legislature imposes criminal liability only with regard
to food products and their containers, there are many other
sources of danger. It is to the public interest to prevent injury to
the public from any defective goods by the imposition of civil
liability generally.~
As handicrafts have been replaced by mass production with its
great markets and transportation facilities, the close relationship
between the producer and consumer of a product has been
altered. Manufacturing processes, frequently valuable secrets, are
ordinarily either inaccessible to or beyond the ken of the general
public. The consumer no longer has means or skill enough to
investigate for himself the soundness of a product, even when it
is not contained in a sealed package, and his erstwhile vigilance
has been lulled by the steady efforts of manufacturers to build
up confidence by advertising and marketing devices such as
trade-marks. Consumers no longer approach products warily but
accept them on faith, relying on the reputation of the
manufacturer or the trade mark. Manufacturers have sought to
justify that faith by increasingly high standards of inspection and
a readiness to make good on defective products by way of
replacements and refunds. The manufacturer’s obligation to the
consumer must keep pace with the changing relationship
between them; it cannot be escaped because the marketing of a
product has become so complicated as to require one or more
intermediaries. Certainly there is greater reason to impose
liability on the manufacturer than on the retailer who is but a
conduit of a product that he is not himself able to test.
The manufacturer’s liability should, of course, be defined in
terms of the safety of the product in normal and proper use, and
should not extend to injuries that cannot be traced to the
product as it reached the market.

Case: Greenman v. Yuba Power Products
The Greenman case, coming nearly 20 years after Escola v. Coca-Cola,
gave birth to strict products liability.

80

Greenman v. Yuba Power Products
Supreme Court of California
January 24, 1963
59 Cal.2d 57. WILLIAM B. GREENMAN, Plaintiff and
Appellant, v. YUBA POWER PRODUCTS, INC., Defendant
and Appellant; THE HAYSEED, Defendant and Respondent.
L. A. No. 26976.

Traynor, J, wrote the opinion of the court, in which Gibson, C.
J., Schauer, J., McComb, J., Peters, J., Tobriner, J., and Peek, J.,
joined.
Justice ROGER J. TRAYNOR:
Plaintiff brought this action for damages against the retailer and
the manufacturer of a Shopsmith, a combination power tool
that could be used as a saw, drill, and wood lathe. He saw a
Shopsmith demonstrated by the retailer and studied a brochure
prepared by the manufacturer. He decided he wanted a
Shopsmith for his home workshop, and his wife bought and
gave him one for Christmas in 1955. In 1957 he bought the
necessary attachments to use the Shopsmith as a lathe for
turning a large piece of wood he wished to make into a chalice.
After he had worked on the piece of wood several times without
difficulty, it suddenly flew out of the machine and struck him on
the forehead, inflicting serious injuries. About 10 1/2 months
later, he gave the retailer and the manufacturer written notice of
claimed breaches of warranties and filed a complaint against
them alleging such breaches and negligence.
After a trial before a jury, the court ruled that there was no
evidence that the retailer was negligent or had breached any
express warranty and that the manufacturer was not liable for
the breach of any implied warranty. Accordingly, it submitted to
the jury only the cause of action alleging breach of implied
warranties against the retailer and the causes of action alleging
negligence and breach of express warranties against the
manufacturer. The jury returned a verdict for the retailer against
plaintiff and for plaintiff against the manufacturer in the amount
of $65,000. The trial court denied the manufacturer’s motion for

81

a new trial and entered judgment on the verdict. The
manufacturer and plaintiff appeal. Plaintiff seeks a reversal of
the part of the judgment in favor of the retailer, however, only
in the event that the part of the judgment against the
manufacturer is reversed.
Plaintiff introduced substantial evidence that his injuries were
caused by defective design and construction of the Shopsmith.
His expert witnesses testified that inadequate set screws were
used to hold parts of the machine together so that normal
vibration caused the tailstock of the lathe to move away from
the piece of wood being turned permitting it to fly out of the
lathe. They also testified that there were other more positive
ways of fastening the parts of the machine together, the use of
which would have prevented the accident. The jury could
therefore reasonably have concluded that the manufacturer
negligently constructed the Shopsmith. The jury could also
reasonably have concluded that statements in the manufacturer’s
brochure were untrue, that they constituted express warranties,
and that plaintiff’s injuries were caused by their breach.In this
respect the trial court limited the jury to a consideration of two
statements in the manufacturer’s brochure. (1) “When
Shopsmith Is in Horizontal Position--Rugged construction of
frame provides rigid support from end to end. Heavy centerlessground steel tubing insures perfect alignment of components.”
(2) “Shopsmith maintains its accuracy because every component
has positive locks that hold adjustments through rough or
precision work.”
The manufacturer contends, however, that plaintiff did not give
it notice of breach of warranty within a reasonable time and that
therefore his cause of action for breach of warranty is barred by
section 1769 of the Civil Code.~ The notice requirement of
section 1769, however, is not an appropriate one for the court
to adopt in actions by injured consumers against manufacturers
with whom they have not dealt. “As between the immediate
parties to the sale [the notice requirement] is a sound
commercial rule, designed to protect the seller against unduly
delayed claims for damages. As applied to personal injuries, and

82

notice to a remote seller, it becomes a booby-trap for the
unwary. The injured consumer is seldom ‘steeped in the
business practice which justifies the rule,’ and at least until he
has had legal advice it will not occur to him to give notice to one
with whom he has had no dealings.” (Prosser, Strict Liability to
the Consumer, 69 Yale L. J. 1099, 1130, footnotes omitted.)~
Moreover, to impose strict liability on the manufacturer under
the circumstances of this case, it was not necessary for plaintiff
to establish an express warranty as defined in section 1732 of
the Civil Code. A manufacturer is strictly liable in tort when an
article he places on the market, knowing that it is to be used
without inspection for defects, proves to have a defect that
causes injury to a human being. Recognized first in the case of
unwholesome food products, such liability has now been
extended to a variety of other products that create as great or
greater hazards if defective.
Although in these cases strict liability has usually been based on
the theory of an express or implied warranty running from the
manufacturer to the plaintiff, the abandonment of the
requirement of a contract between them, the recognition that
the liability is not assumed by agreement but imposed by law,
and the refusal to permit the manufacturer to define the scope
of its own responsibility for defective products make clear that
the liability is not one governed by the law of contract
warranties but by the law of strict liability in tort. Accordingly,
rules defining and governing warranties that were developed to
meet the needs of commercial transactions cannot properly be
invoked to govern the manufacturer’s liability to those injured
by its defective products unless those rules also serve the
purposes for which such liability is imposed.~
The purpose of such liability is to insure that the costs of
injuries resulting from defective products are borne by the
manufacturers that put such products on the market rather than
by the injured persons who are powerless to protect themselves.
Sales warranties serve this purpose fitfully at best. In the present
case, for example, plaintiff was able to plead and prove an
express warranty only because he read and relied on the

83

representations of the Shopsmith’s ruggedness contained in the
manufacturer’s brochure. Implicit in the machine’s presence on
the market, however, was a representation that it would safely
do the jobs for which it was built. Under these circumstances, it
should not be controlling whether plaintiff selected the machine
because of the statements in the brochure, or because of the
machine’s own appearance of excellence that belied the defect
lurking beneath the surface, or because he merely assumed that
it would safely do the jobs it was built to do. It should not be
controlling whether the details of the sales from manufacturer to
retailer and from retailer to plaintiff’s wife were such that one or
more of the implied warranties of the sales act arose. “The
remedies of injured consumers ought not to be made to depend
upon the intricacies of the law of sales.” To establish the
manufacturer’s liability it was sufficient that plaintiff proved that
he was injured while using the Shopsmith in a way it was
intended to be used as a result of a defect in design and
manufacture of which plaintiff was not aware that made the
Shopsmith unsafe for its intended use.~
The judgment is affirmed.

What Constitutes a Product
Strict products liability applies only to damages caused by a product.
In general, a product is a tangible item that is created by humans to
be sold or otherwise commercially distributed.
There is a trend in business to call everything a “product” – even
services. A bank might advertise, “Talk to us about our full range of
investment products.” Business-marketing jargon aside, however,
banking and investment services are not really products. And
products liability does not extend to services, activities, or conditions.
On the other hand, commercially prepared foods are products. This is
true even though it a restaurateur might blanch at the idea of offering
a menu of “appetizer products.”
Thinking of restaurant food is also a good reminder that products
come in many shapes, sizes, and price ranges. When talking about
strict products liability, it is common think in terms of a factory

84

model, where an assembly line churns out “widgets” of some sort.
This model makes for good examples, and, indeed, it was factory
production and attenuated chains of distribution that spurred the
development of strict products liability doctrine. But contemporary
products liability can extend to everything from a handmade
refrigerator magnet purchased through Etsy to a multi-million-dollar
jumbo jet.
Although products are generally tangible, movable items, some
authorities have extended the definition of products in order to
expand the scope of strict products liability. Some authorities include
real property as a product in certain contexts, such as when houses
are produced in a way that is analogous to the mass manufacturing of
more traditional products. Some authorities even consider electricutility services to implicate strict products liability. In doing so, they
call electricity a product, even though with AC power, nothing
tangible actually flows from the power plant to the customer. Of
course, the motivation for expanding the definition of products in
these ways comes from an understanding of the underlying policy
rationale of strict products liability. That’s one reason it’s helpful to
see the roots of that rationale in the Escola and Greenman cases, above.

What Constitutes a Defect
Not every product-caused injury implicates products liability. The
injury must have been caused by a defect in the product. Every car
accident, for instance, involves a product – the car, namely. But only
a relatively few car accidents happen because of an automobile
defect.
The question of whether a particular product is defective is where
most of the action is in a products-liability dispute. Questions of
commercial sale and whether something is a product are usually
straightforward. But whether or not something counts as a defect will
almost always be hotly contested in litigation, and it is the issue for
which products liability has the most developed doctrine.
Courts have helpfully divided the universe of potential product
defects into three categories: manufacturing defects, design

85

defects, and warning defects. This typology is useful, because each
category has its own unique set of issues that must be considered.
Manufacturing Defects
Manufacturing defects result when something goes wrong in the
manufacturing process causing a product to differ from its intended
design. A bad weld or a missing bolt are examples.
Strict liability for manufacturing defects is very much like strict
liability for ultrahazardous activities, which we discussed in Chapter
13. Carefulness is irrelevant. The focus is on the kind of danger the
product presents.
The archetypal birthplace of a manufacturing defect is on the factory
floor. The person whose actions are most closely connected with the
genesis of a manufacturing defect is likely a worker earning an hourly
wage.
Some commentators describe a manufacturing defect as occurring
when one individual item coming off the assembly line is different
from all the other items. This can be a helpful way to think of the
concept of a manufacturing defect, just keep in mind that multiple
items or even entire lots could share the same manufacturing defect.
Mold contamination, for instance, could cause millions of units of
processed food to be defective.
Of course, not every variation on the manufacturing line will render a
product defective for purposes of strict products liability. Under the
influential § 402A of the Restatement (Second) of Torts, a product is
defective where it is “unreasonably dangerous to the user or
consumer or to his property.” So some things that are defects from
the perspective of a quality inspector at the factory are not defects for
the purpose of tort law. A blue car that comes off the assembly line
with one red door would be rejected by the quality-control team. And
a blemish in the finish on a fender might be called a “paint defect.”
But for something to be a defect in the tort sense, it must render the
product unreasonably dangerous. A red door or fender blemish
might be annoying to look at, but it doesn’t make a car more
dangerous.

86

The § 402A definition is useful in pairing down the universe of
potential defects by specifying that a defect, to count, must make the
product unreasonably dangerous. But the definition leave
unanswered the question of what it means to be unreasonably
dangerous.
One way the courts have conceptualized whether a product is
unreasonably dangerous is the consumer-expectations test. This
test asks whether a reasonable consumer would expect the danger
alleged to have developed into the plaintiff’s injury. Under this view,
a kitchen knife is not unreasonably dangerous on account of it being
sharp enough to cut deeply into flesh. Why not? The reasonable
consumer expects a kitchen knife to be sharp enough to cut flesh.
On the other hand, suppose a kitchen knife is prone to suddenly
splintering when pressed on a cutting board, or has a tendency for
the blade to disengage from the hilt and careen upward in the
direction from which pressure is applied. Consumers would not
expect this kind of behavior from a kitchen knife; thus, these things
would indicate that the product is defective.
So, using the consumer-expectations test, an actionable
manufacturing defect occurs when both: (a) the product differs in its
manufacturing from its intended design and, (b) that difference
renders the product “unreasonably dangerous” so that a reasonable
consumer would not have expected to be harmed by it.
Design Defects
A design defect is a problem with how the product was designed. A
decision by managers to save money by gluing parts rather than
welding them, for instance, could be an example of a design defect. A
mistake by an engineer in composing lines of software code to be
used in a controller unit might be another example of a design defect.
In contrast to manufacturing defects, the archetypal birthplace of a
design defect is not on the factory floor but up in the office tower.
And instead of being a one-off bad unit that makes it past inspectors,
the archetypal design defect can be found in all units coming off the
assembly line that share the same design.

87

A design defect could reflect fine choices made in the blueprints for a
product. Examples could include making a strut too thin or placing
two moving components too close to one another. But the defect
could also result from the natural properties of materials. Asbestos,
for instance, which is a naturally occurring mineral, may be found to
make asbestos insulation defective on account of its friability and
capacity to interact pathogenically with lung tissue. The design defect
could also be the failure to install a safety feature. That is, the defect
might not be what the product has, but what the product lacks, such
as an electrical failsafe, a mechanical interlock, or a flame arrestor.
While the cause of action for design defects is correctly called “strict
products liability,” it works in practice less like strict liability for
ultrahazardous activities, and more like negligence. That is because
determining what counts as a design defect involves an inquiry that is
similar to deciding whether a defendant has breached the duty of due
care.
A design defect might result from a company lagging behind others
in the industry when it comes to adopting a safer technology,
rendering its products more dangerous than those of competitors.
On the other hand, an entire industry’s products could prove
defective so long as there was a feasible safer design that could have
been adopted and would have prevented the plaintiff’s injury.
In deciding whether an aspect of a product’s design has rendered it
unreasonably dangerous, courts sometimes employ the consumerexpectations test. That test, however, can lead to some strange results
in design defects cases. Take portable gasoline containers, which
went through an industry-wide re-design a few years ago. Suppose
that consumers are aware that the re-designed containers are prone to
spills and sprays of gasoline. Because of this knowledge, consumers
might expect the modern gasoline containers to be unsafe, and thus a
court might hold that an injured plaintiff fails the consumerexpectation test, even if there was an easy fix to the design that could
have prevented all injuries.
This sort of argument has been successful in court. For instance, in
Orfield v. International Harvester Co., 535 F.2d 959 (6th Cir 1976), the

88

Sixth Circuit held that where a bulldozer lacked a canopy or cage and,
therefore, obviously left the operator vulnerable to being crushed by
falling trees, the operator could not succeed with a design defect
claim for failure to pass the consumer-expectations test.
On the other hand, the consumer-expectations test could also lead to
pro-consumer results that seem incongruous. Suppose an important
product is designed with state-of-the-art technology and no safer
alternative exists, yet it injures a plaintiff in a way that no consumer
would expect. A broad application of the consumer-expectation test
might allow recovery in such a situation, even though it would seem
to run counter to the spirit of the doctrine.
An alternative to the consumer-expectations test, preferred by many
authorities for alleged design defects, is the risk-utility test, which is
also called the “risk-benefit test.” This test balances the risk of the
product and cost of a design change on the one hand, against the
benefits of a safer design on the other hand.
The risk-utility test bears strong similarities to negligence. In fact, the
risk-utility test is really the same as the Hand Formula for negligence,
in which there is liability if the burden of undertaking a precaution is
outweighed by the probability of a loss multiplied by the magnitude
of the loss. (See the section titled “The Negligence Calculus,” in
Chapter 6 of Volume One.) The Hand Formula, however, is
explicitly invoked in negligence cases only infrequently, with far more
attention heaped on it by scholars than judges. By contrast, the riskutility test is bread-and-butter doctrine for products liability.
Warning Defects
A warning defect arises where the problem is not with the product as
such, but instead with the instructions or information provided with
the product. A weak, easily deformed carabiner keyring that, by its
appearance, looks like it could be used to support the weight of a
rock climber, might be defective if it does not clearly indicate that it is
not to be used for climbing. (Check a nearby carabiner – you may
find exactly this warning.)

89

Warning defects can be thought of as a particular category of design
defects, where the “design” comprises the instructions written on the
product and in the accompanying documentation.
Case: In re Toyota Motor Corp. Unintended
Acceleration
This case considers claims of manufacturing defect, design defect,
and warning defect, and it analyzes those claims under the heightened
pleading requirements set forth in the recent “Twiqbal” decisions of
the U.S. Supreme Court interpreting the Federal Rules of Civil
Procedure.

In re Toyota Motor Corp. Unintended Acceleration
Marketing, Sales Practices and Products Liability
Litigation
United States District Court for the Central District of California
December 9, 2010
754 F.Supp.2d 1208. Case No. 8:10ML 02151 JVS (FMOx).
Judge JAMES V. SELNA:
This multi-district litigation arises out of Plaintiffs’ purchase of
vehicles designed, manufactured, distributed, marketed and sold
by Defendants Toyota Motor Corporation dba Toyota Motor
North America, Inc. (“TMC”), and its subsidiary, Toyota Motor
Sales, U.S.A., Inc. (“TMS”) (collectively, “Toyota” or
“Defendants”). Presently before the Court are Toyota’s Motions
to Dismiss claims asserted by Plaintiffs claiming personal injury
and/or wrongful death as a result of events of sudden,
unintended acceleration (“SUA”) of Toyota vehicles.
This ruling applies to all of Toyota’s Motions to Dismiss, unless
otherwise noted.~
I. Factual Allegations
In support of its Motions to Dismiss certain personal
injury/wrongful death complaints, Toyota cites to four exemplar
complaints. The complaints collectively raise the following
claims under California law: (1) negligence, (2) products liability,
(3) breach of express and implied warranties, and (4) fraudulent

90

concealment.~ As it must pursuant to the relevant legal standard,
for the purposes of Toyota’s Motions to Dismiss, the Court
accepts as true all well-pled factual allegations set forth in the
complaints.
A. Roberts
Plaintiff Omar Roberts (“Roberts”) is a resident of Brooklyn,
New York. Roberts was the owner of a 2009 Toyota Camry. On
October 7, 2008, Roberts was driving his Toyota Camry at a safe
rate of speed when the vehicle “suddenly accelerated at a high
rate of speed and he was unable to stop the vehicle by braking.”
Roberts’ car struck the car in front of him, and as a result of the
collision, Roberts suffered numerous traumatic injuries,
including broken legs and torn tendons. Residual effects of the
accident continue to impact Roberts’ daily life, including his
mobility. At all relevant times, Roberts was unaware of his
vehicle’s hidden defects.
B. Scott
Plaintiffs Saundra Hill Scott (“Mrs. Scott”) and Raleigh Scott
(“Mr. Scott”), husband and wife, reside in Lee County, Florida.
On April 12, 2010, while Mrs. Scott was driving her 2004
Toyota Prius in Miami Gardens, Florida, the Prius suddenly and
unexpectedly accelerated. Mrs. Scott attempted to control the
sudden acceleration by stepping on the brake pedal. However,
the vehicle would not stop and instead accelerated through four
lanes of traffic, and collided with a fence and a tree. The Florida
Traffic Crash Report associated with the incident read, “Driver
1 stated the accelerator of the vehicle got stuck and she could
not control the vehicle.” The crash resulted in injury and
damage to Mrs. Scott. Toyota never provided a warning to Mrs.
Scott regarding the dangerous propensities of her vehicle.
C. Akamike
Plaintiff Romanus Akamike (“Akamike”) is a resident of Texas.
Akamike purchased a 2007 Toyota Camry, alleging that at the
time of purchase, he thought “he was investing in a safe and
reliable vehicle” and that he was “unaware of the vehicle’s
concealed and potentially lethal defects of which Toyota was or

91

should have been aware.” On December 15, 2009, Akamike was
driving his Toyota Camry when his car “suddenly accelerated,
causing the car to flip several times before coming to a stop.”
Akamike suffered general bruising over his entire body, left
shoulder pain, and a large subdural hematoma. The day after the
accident, Akamike “was found unresponsive” and transported
by ambulance to a nearby medical center, where he was
diagnosed as having a head injury. He was taken by helicopter to
a different facility, where he had brain surgery and was
discharged on December 19, 2009. Since the accident, Akamike
alleges that he has undergone brain surgery and physical therapy
as a result of his injuries.
D. Riegel Breit
Plaintiff Suzanne Riegel Breit (“Riegel Breit”) is a resident of
Virginia and is the administrator for the estate of Decedent
Wava Joy Riegel (“Riegel”). On September 24, 2009, Riegel was
driving her 2010 Toyota Camry in an intended and foreseeable
manner when it suddenly and unexpectedly accelerated. The
vehicle collided with a tree, resulting in fatal injuries to Riegel.
Riegel Breit alleges that at no time prior to September 24, 2009
was Riegel warned of the dangerous propensities within Riegel’s
Camry.
II. Legal Standard
To survive a motion to dismiss under Fed.R.Civ.P. 12(b)(6), a
plaintiff must state “enough facts to state a claim to relief that is
plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,
570 (2007).
III. Plaintiffs’ Products Liability~ Claims
Toyota argues that Plaintiffs’ products liability and negligence
claims are deficient under Twombly and Iqbal because they fail to
offer specific allegations of an actual defect in Toyota’s
electronic throttle control system (“ETCS” or “ETCS-i”).
According to Toyota, Plaintiffs do not identify or describe any
alleged defect in the ETCS-i, or sufficiently allege that the
ETCS-i defect was a substantial factor in causing any of the
accidents that led to Plaintiffs’ injuries. Instead, Plaintiffs rely on

92

conclusory allegations regarding past incidents of SUA events
compiled from media reports, NHTSA databases, and third
party complaints. In Toyota’s view, because products liability
and negligence claims must be plausible, Plaintiffs’ failure to
identify “what specific defect, if any, is causing the alleged
[SUA] events” renders their allegations insufficient. Thus,
Toyota reasons, Plaintiffs’ products liability and negligence
claims should be dismissed because Plaintiffs have “concluded,
not shown, that the subject accidents were caused by a specific
defect in the ETCS-i.” Toyota concludes, therefore, that “[i]f the
holdings of Iqbal and Twombly have any purpose, it is that the
Toyota Defendants do not have to guess or speculate as to
Plaintiffs’ allegation of the cause of the alleged acceleration
events.”
Plaintiffs respond that they properly allege that their Toyota
vehicles are defective because they suddenly accelerate on their
own and lack a brake override system to prevent, mitigate, or
stop an SUA event. Plaintiffs allege that their vehicles failed to
perform as safely as an ordinary consumer would expect when
used in an intended or reasonably foreseeable manner, and
Plaintiffs argue that they are not required to plead, let alone
prove at trial, a more specific “defect” to prevail under
California design defect law. Moreover, under Twombly and Iqbal,
Plaintiffs contend that their claims suffice because “ ‘the very
nature of a products liability action’ makes it difficult ‘to know
with specificity before discovery what was the likely source of
the defect,’ or ‘to pinpoint a specific source of a defect.’” Thus,
Plaintiffs argue that by “detailing the product’s problem, the
consequences of that problem,” alleging that Plaintiffs “used the
product,” and the “consequences that occurred[,]” their
allegations “are more than sufficient” under Iqbal to “nudge
claims across the line from conceivable to plausible.” Plaintiffs
describe in detail the SUA problem with Toyota vehicles, the
alleged causes of SUA, Plaintiffs’ use of the products in an
ordinary and reasonably foreseeable manner, and the adverse
consequences of that use. For these reasons, Plaintiffs argue that
Toyota’s motion should be denied.
A. Products Liability Claims

93

“A manufacturer may be held strictly liable for placing a
defective product on the market if the plaintiff’s injury results
from a reasonably foreseeable use of the product.” Saller v.
Crown Cork & Seal Co., Inc., 187 Cal.App.4th 1220, 1231 (2010).
California recognizes strict liability for three types of products
liability claims: design defects, manufacturing defects, and
warning defects.
Here, each exemplar complaint asserts products liability claims
for design and warning defects. It appears that the Scott and
Riegel Breit complaints also assert claims for manufacturing
defects. The Court addresses the sufficiency of the pleadings
under each theory of liability.
1. Design Defects
“Defective design may be established under two theories: (1) the
consumer expectations test, which asks whether the product
performed as safely as an ordinary consumer would expect when
used in an intended and reasonably foreseeable manner; or (2)
the risk/benefit test, which asks whether the benefits of the
challenged design outweigh the risk of danger inherent in the
design.” The consumer expectations test is used when “‘the
product is one within the common experience of ordinary
consumers.’” If the facts do not “permit an inference that the
product’s performance did not meet minimum safety
expectations of its ordinary users,” the design defect must be
analyzed under the risk-benefit test.
To meet the strictures of Twombly and Iqbal, Plaintiffs should
identify which design defect theory is being utilized and allege
facts to support that theory. For example, under the “consumer
expectations test,” plaintiff “‘should describe how the [product]
failed to meet the minimum safety expectations of an ordinary
consumer’” of that product. Similarly, under the “risk-benefit
test,” a plaintiff “should allege that the risks of the design
outweigh the benefits, and then “explain how the particular
design of the [product] caused [plaintiff] harm”.” A bare
allegation that the product “suffered from a ‘design defect’ is an
insufficient legal conclusion” under Twombly and Iqbal.

94

Here, the Court finds that the exemplar complaints allege
sufficient facts under both the consumer expectations and riskbenefit tests. For example, the Roberts complaint alleges that
Plaintiff was “driving at a safe rate of speed” when the “vehicle
suddenly accelerated at a high rate of speed.” Plaintiff was
“unable to stop the vehicle by braking” and consequently
“struck the car ahead of him,” resulting in numerous injuries
including “broken legs and torn tendons.” Plaintiff further
alleges that Toyota vehicles with “the electronic throttle control
system ... contain design defects that cause sudden and
uncontrolled acceleration to speeds of up to 100 miles per hour
or more,” and that these vehicles are defective because they
experience SUA events and “lack a mechanism, such as a brake
override system, to prevent, mitigate, or stop [an SUA] event.
Plaintiff identifies three design defects that cause or contribute
to SUA events, including: (1) an inadequate fault detection
system, (2) an ETCS system that is “highly susceptible to
malfunction caused by various electronic failures, including ...
short circuits, software glitches, and electromagnetic
interference from outside sources,” and (3) the absence of a
brake override system. According to Plaintiff, “[t]hese defects
alone, or in combination, render certain Toyota vehicles
unreasonably dangerous and unable to perform as an ordinary
consumer would expect.” By 2007, Toyota was aware that a
brake override system could prevent the SUA defect and “could
have easily implemented a brake override system,” but instead
“hid the problem and proposed inadequate and misleading
solutions” that led to “numerous fatalities and injuries, including
those suffered by Plaintiff.” Based on the foregoing, Plaintiff
brings claims for design defects under the consumer
expectations test and risk-benefit test.
The Court has no trouble discerning sufficient facts in the
Roberts complaint that support a design-defect claim under the
consumer expectations test and the risk-benefit test. Under the
consumer expectations test, Toyota vehicles do not meet
consumer expectations because they suddenly and unexpectedly
accelerate and cannot be stopped upon proper application of the
brake pedal, which happened to Plaintiff Roberts and caused his

95

crash and injuries. Similarly, under the risk-benefit test, the
ETCS-i system is defective because it causes SUA events owing
to an inadequate fault detection system, electronic failures, and
the absence of a brake override system, and the risks of SUA are
not outweighed by any purported benefits.
Toyota argues that Plaintiffs “fail to identify a defective cause
of the alleged acceleration incidents” and, as an issue of “fair
notice,” Plaintiffs must state “what is allegedly wrong with the
vehicles other than conjecture that a brake override system
could prevent an occurrence.” Toyota demands a level of
specificity that is not required at the pleadings stage. The defect
is identified: Plaintiffs’ cars suddenly and unexpectedly
accelerate and do not stop upon proper application of the brake
pedal. Causes of the defect are identified: an inadequate fault
detection system and electronic failures. An alternative design
(that allegedly would have prevented the defect from injuring
Plaintiffs) is identified: a brake override system. These
allegations do more than merely recite the elements required for
design defect claims under California law, and plausibly give rise
to an entitlement to relief.
Accordingly, Toyota’s motion is denied as it pertains to
Plaintiffs’ allegations of design defects.
2. Warning Defect
Under a “warning defect” theory, “a product may be defective
even though it is manufactured or designed flawlessly.” Saller,
187 Cal.App.4th at 1238. Liability under this theory “requires
that the manufacturer knows, or should have known, of the
danger of the product at the time it is sold or distributed,” and
that “the plaintiff prove that defendant ‘did not adequately warn
of a particular risk that was known or knowable in light of the
generally recognized and prevailing best scientific and medical
knowledge available at the time of the manufacture and
distribution.’”
Here, the Court finds that the exemplar complaints allege
sufficient facts to establish a claim for a “warning defect.” For
example, the Roberts complaint alleges the danger of SUA, and

96

that “Toyota was aware of the defective nature of the
acceleration control and throttle system in its vehicles since at
least 2002, but failed to adequately and accurately disclose these
facts to Plaintiff, the public, and NHTSA.” Paragraphs 49
through 78 contain allegations about Toyota’s knowledge of the
alleged defects, including numerous consumer complaints and
investigations by NHTSA. Paragraphs 105 through 125 contain
allegations that Toyota concealed the danger of these defects
from the public, including hiding reports of SUA and denying
that SUA existed. Paragraphs 126 through 129 contain
allegations that Toyota tried to cover up the alleged ETCS-i
defects by focusing on mechanical problems with the floor mats
and sticky pedals. Plaintiff also alleges that he did not know of
the dangers of SUA.
Taken together, these allegations are sufficient to support a
claim under a warning defect theory of liability: the particular
risk allegedly known by Toyota was SUA, and that risk was not
disclosed to Plaintiff. To the extent that Toyota argues more
specificity is required, the Court disagrees.
Accordingly, Toyota’s motion is denied as it pertains to
Plaintiffs’ allegations of warning defects.
3. Manufacturing Defects
Under a “manufacturing defect” theory, “‘a defective product is
one that differs from the manufacturer’s intended result or from
other ostensibly identical units of the same product line.’” Lucas,
726 F.Supp.2d at 1154. The “manufacturing defect” theory
posits that “a suitable design is in place, but that the
manufacturing process has in some way deviated from that
design.” In re Coordinated Latex Glove Litig., 99 Cal.App.4th 594,
613 (2002). To satisfy Twombly and Iqbal, plaintiffs should
“identify/explain how the [product] either deviated from
[defendant’s] intended result/design or how the [product]
deviated from other seemingly identical [product] models.”~
Here, the Court finds that the Scott and Riegel Breit complaints do
not adequately assert claims for manufacturing defects under
Twombly and Iqbal. For example, the Scott complaint alleges that

97

the “ETCS systems and their various components were
defectively designed and manufactured in that they were highly
susceptible to malfunction caused by various electronic failures,
including but not limited to short circuits and electromagnetic
interference from electromagnetic sources outside the vehicle.”
(italics added). Plaintiff further alleges that “the Subject Prius,
which was being used in a reasonably foreseeable manner, failed
to perform as an ordinary consumer would have expected, failed
to conform with its manufacturing specifications, failed to contain
adequate warnings, and its design was a substantial factor in
causing injuries.” (italics added). Taken together, these two
allegations seemingly allege a manufacturing defect. However,
the Scott complaint does not offer any allegations of how the
vehicle deviated from Toyota’s intended design or other product
models. See Lucas, 726 F.Supp.2d at 1155. Instead, the Scott
complaint offers bare allegations of a manufacturing defect, and
thus dismissal is warranted.
Accordingly, Toyota’s motion is granted as it pertains to Scott
and Riegel Breit’s allegations of manufacturing defects. The
dismissal is without prejudice.Leave to amend should be
granted when amendment would not be futile. Because it is
conceivable that Plaintiffs could allege facts sufficient to support
a claim under a manufacturing defects theory of liability, the
Court grants leave to amend.
With respect to Plaintiffs’ design and warning defect claims,
Toyota cannot credibly claim that it does not comprehend
Plaintiffs’ theory from the pleadings, nor that it is handicapped
in responding to the Complaint.~
IT IS SO ORDERED

Note on In re Toyota Motor Corp. Unintended
Acceleration
Although the plaintiffs in In re Toyota contended that Toyota hid
information about unintended acceleration events, the car company
trumpeted its openness and denied that defects were to blame for the
plaintiffs’ injuries. In November 2013, Carly Schaffner, spokesperson
for Toyota Motor Sales U.S.A., was quoted as saying in an e-mail

98

about the litigation before Judge Selna, “Despite nearly three years of
litigating this case and unprecedented access to Toyota’s source code,
plaintiff’s counsel have never replicated unintended acceleration in a
Toyota vehicle and have failed to demonstrate that any alleged defect
actually caused the accident at issue in this case.”
About a month later, however, Judge Selna announced that Toyota
was asking for a temporary halt to the litigation to begin an “intensive
settlement process.”
Something had changed, causing Toyota’s sudden move to resolve
the tort cases against it.
One factor seems to have been a parallel criminal prosecution being
pursued against Toyota. The U.S. Department of Justice charged
Toyota with committing criminal wire fraud in the course of covering
up safety problems. Wire fraud, under 18 U.S.C. §1343, requires a
scheme to intentionally deceive someone in order get money from
them, plus the use of interstate wire communications (such as
telephone or internet) to accomplish this.
The DOJ action ended in March 2014 when Toyota agreed to pay a
record fine of $1.2 billion and to submit to independent monitoring
as part of a deferred prosecution agreement. Toyota also signed a
statement saying, “Toyota admits that it misled U.S. consumers by
concealing and making deceptive statements about two safety issues
affecting its vehicles ... ”
The Toyota episode suggests how criminal law and administrative
regulations can interact with tort liability in the defective products
area.
Reading: DOJ Press Release on Toyota Unintended
Acceleration
The U.S. Department of Justice issued a press release following its
deferred prosecution agreement with Toyota. The document
provides a fuller account of the facts leading up to Toyota’s decision
to start settling the cases against it.

99

Justice Department Announces Criminal Charge
Against Toyota Motor Corporation and Deferred
Prosecution Agreement with $1.2 Billion Financial
Penalty
United States Department of Justice Office of Public Affairs
March 19, 2014
~In the fall of 2009, Toyota deceived consumers and its U.S.

regulator, the National Highway Traffic Safety Administration
(“NHTSA”), by claiming that it had “addressed” the “root
cause” of unintended acceleration in its vehicles through a
limited safety recall of eight models for floor-mat entrapment, a
dangerous condition in which an improperly secured or
incompatible all-weather floor mat can “trap” a depressed gas
pedal causing the car to accelerate to a high speed. Such public
assurances deceived customers and NHTSA in two ways: First,
at the time the statements were made, Toyota knew that it had
not recalled some cars with design features that made them just
as susceptible to floor-mat entrapment as some of the recalled
cars. Second, only weeks before these statements were made,
Toyota had taken steps to hide from NHTSA another type of
unintended acceleration in its vehicles, separate and apart from
floor-mat entrapment: a problem with accelerators getting stuck
at partially depressed levels, known as “sticky pedal.”
Floor-Mat Entrapment: A Fatal Problem
Toyota issued its misleading statements, and undertook its acts
of concealment, against the backdrop of intense public concern
and scrutiny over the safety of its vehicles following a widely
publicized Aug. 28, 2009 accident in San Diego, Calif., that
killed a family of four. A Lexus dealer had improperly installed
an incompatible all-weather floor mat into the Lexus ES350 in
which the family was traveling, and that mat entrapped the
accelerator at full throttle. A 911 emergency call made from the
out-of-control vehicle, which was speeding at over 100 miles per
hour, reported, “We’re in a Lexus ... and we’re going north on
125 and our accelerator is stuck ... there’s no brakes ... we’re
approaching the intersection ... Hold on ... hold on and pray ...

100

pray.” The call ended with the sound of the crash that killed
everyone in the vehicle.
The San Diego accident was not the first time that Toyota had
faced a problem with floor-mat entrapment. In 2007, following
a series of reports alleging unintended acceleration in Toyota
and Lexus vehicles, NHTSA opened a defect investigation into
the Lexus ES350 model (the vehicle involved in the 2009 San
Diego accident), and identified several other Toyota and Lexus
models it believed might likewise be defective. Toyota, while
denying to NHTSA the need to recall any of its vehicles,
conducted an internal investigation in 2007 which revealed that
certain Toyota and Lexus models, including most of the ones
that NHTSA had identified as potentially problematic, had
design features rendering entrapment of the gas pedal by an allweather floor mat more likely. Toyota did not share these results
with NHTSA. In the end, the Company negotiated a limited
recall of 55,000 mats (no vehicles) – a result that Toyota
employees touted internally as a major victory: “had the agency
... pushed for recall of the throttle pedal assembly (for instance),
we would be looking at upwards of $100 million + in
unnecessary costs.”
Shortly after Toyota announced its 2007 mat recall, company
engineers revised internal design guidelines to provide for,
among other things, a minimum clearance of 10 millimeters
between a fully depressed gas pedal and the floor. But Toyota
decided those revised guidelines would only apply where a
model was receiving a “full model redesign” – something each
Toyota and Lexus model underwent only about once every three
to five years. As a result, even after the revised guidelines had
been adopted internally, many new vehicles produced and sold
by Toyota – including the Lexus ES350 involved in the 2009
San Diego accident – did not comply with Toyota’s 2007
guidelines.
After the fatal and highly publicized San Diego accident, Toyota
agreed to recall eight of its models, including the ES350, for
floor-mat entrapment susceptibility. Thereafter, as part of an
effort to defend its brand image, Toyota began issuing public

101

statements assuring customers that this limited recall had
“addressed the root cause of unintended acceleration” in its
U.S.-sold vehicles.
As Toyota knew from internal testing it had completed by the
time these statements were made, the eight-model recall had not
in fact “addressed the root cause” of even the floor-mat
entrapment problem. Models not recalled – and therefore still
on the road – bore design features rendering them just as
susceptible to floor-mat entrapment as those within the recall
population. One engineer working at a Toyota facility in
California had concluded that the Corolla, a top-selling car that
had not been recalled, was among the three “worse” vehicles for
floor-mat entrapment. In October 2009, Toyota engineers in
Japan circulated a chart showing that the Corolla had the lowest
rating for floor-mat entrapment under their analysis. None of
these findings or this data were shared with NHTSA at the time.
The Sticky Pedal Problem
What is more misleading, at the same time it was assuring the
public that the “root cause” of unintended acceleration had
been “addressed” by the 2009 eight-model floor-mat
entrapment recall, Toyota was hiding from NHTSA a second
cause of unintended acceleration in its vehicles: the sticky pedal.
Sticky pedal, a phenomenon affecting pedals manufactured by a
U.S. company (“A-Pedal Company”) and installed in many
Toyota brand vehicles in North America as well as Europe,
resulted from the use of a plastic material inside the pedals that
could cause the accelerator pedal to become mechanically stuck
in a partially depressed position. The pedals incorporating this
plastic were installed in, among other models, the Camry, the
Matrix, the Corolla, and the Avalon sold in the United States.
The sticky pedal problem surfaced in Europe in 2008. There,
reports reflected instances of “uncontrolled acceleration” and
unintended acceleration to “maximum RPM,” and customer
concern that the condition was “extremely dangerous.”
In early 2009, Toyota circulated to European Toyota
distributors information about the sticky pedal problem and

102

instructions for addressing the problem if it presented itself in a
customer’s vehicle. These instructions identified the issue as
“Sudden RPM increase/vehicle acceleration due to accelerator
pedal sticking,” and stated that should a customer complain of
pedal sticking, the pedal should be replaced with pedals
manufactured by a company other than A-Pedal Company.
Contemporaneous internal Toyota documents described the
sticky pedal problem as a “defect” that was “[i]mportant in
terms of safety because of the possibility of accidents.”
Toyota did not then inform its U.S. regulators of the sticky
pedal problem or conduct a recall. Instead, beginning in the
spring of 2009, Toyota quietly directed A-Pedal Company to
change the pedals in new productions of affected models in
Europe, and to plan for the same design changes to be rolled
out in the United States (where the same problematic pedals
were being used) beginning in the fall of 2009. The design
change was to substitute the plastic used in the affected pedal
models with another material and to change the length of the
friction lever in the pedal.
Meanwhile, the sticky pedal problem was manifesting itself in
U.S. vehicles. On or about the same day the San Diego floormat entrapment accident occurred, staff at a U.S. Toyota
subsidiary in California sent a memorandum to staff at Toyota
in Japan identifying as “critical” an “unintended acceleration”
issue separate and apart from floor-mat entrapment that had
been identified in an accelerator pedal of a Toyota Matrix
vehicle in Arizona. The problem identified, and then reproduced
during testing of the pedal on Sept. 17, 2009, was the sticky
pedal problem. Also in August, the sticky pedal problem
cropped up in a U.S. Camry.
On Sept. 9, 2009, an employee of a U.S. Toyota subsidiary who
was concerned about the sticky pedal problem in the United
States and believed that Toyota should address the problem
prepared a “Market Impact Summary” listing (in addition to the
August 2009 Matrix and Camry) 39 warranty cases that he
believed involved potential manifestations of the sticky pedal
problem. This document, which was circulated to Toyota

103

engineers and, later, to staff in charge of recall decisions in
Japan, designated the sticky pedal problem as priority level “A,”
the highest level.
By no later than September 2009, Toyota recognized internally
that the sticky pedal problem posed a risk of a type of
unintended acceleration – or “overrun,” as Toyota sometimes
called it – in many of its U.S. vehicles. A September 2009
presentation made by a manager at a U.S. Toyota subsidiary to
Toyota executives gave a “current summary of O/R [overrun]
types in NA [North American] market” that listed the three
confirmed types as: “mat interference” (i.e., floor-mat
entrapment), “material issue” (described as “pedal stuck and ...
pedal slow return/deformed”) and “simultaneous pedal press”
by the consumer. The presentation further listed the models
affected by the “material issue” as including “Camry, Corolla,
Matrix, Avalon.”
Hiding Sticky Pedal from NHTSA and the Public
As noted, Toyota had by this time developed internal plans to
implement design changes for all A-Pedal-Companymanufactured pedals in U.S. Toyota models to address, on a
going-forward basis, the still-undisclosed sticky pedal problem
that had already been resolved for new vehicles in Europe. On
Oct. 5, 2009, Toyota engineers issued to A-Pedal Company the
first of the design change instructions intended to prevent sticky
pedal in the U.S. market. This was described internally as an
“urgent” measure to be implemented on an “express” basis, as a
“major” change – meaning that the part number of the subject
pedal was to change, and that all inventory units with the old
pedal number should be scrapped.
On Oct. 21, 2009, however, in the wake of the San Diego floormat entrapment accident, and in the midst of Toyota’s
discussions with NHTSA about its eight-model entrapment
recall, engineers at Toyota and the leadership of Toyota’s recall
decision group decided to cancel the design change instruction
that had already been issued and to suspend all remaining design
changes planned for A-Pedal Company pedals in U.S. models.
U.S. Toyota subsidiary employees who had been preparing for

104

implementation of the changes were instructed, orally, to alert
the manufacturing plants of the cancellation. They were also
instructed not to put anything about the cancellation in writing.
A-Pedal Company itself would receive no written cancellation at
this time; instead, contrary to Toyota’s own standard
procedures, the cancellation was to be effected without a paper
trail.
Toyota decided to suspend the pedal design changes in the
United States, and to avoid memorializing that suspension, in
order to prevent NHTSA from learning about the sticky pedal
problem.
In early November 2009, Toyota and the leadership of a U.S.
Toyota subsidiary became aware of three instances of sticky
pedal in U.S. Corollas. Shortly thereafter, the leadership of the
recall decision group within Toyota discussed a plan to finally
disclose the sticky pedal problem to NHTSA. The recall
decision group was aware at this time not only of the problems
in the three Corollas in the United States but also of the
problems that had surfaced in a Matrix and a Camry in August
2009 and been reproduced through testing in September 2009.
The group was also familiar with the sticky pedal problem in
Europe, the design changes that had been implemented there,
and the cancellation and suspension of similar planned design
changes in the United States. Knowing all of this, the group’s
leadership decided that (a) it would not disclose the September
2009 Market Impact Summary to NHTSA; (b) if any disclosure
were to be made to NHTSA, it would be limited to a disclosure
that there were some reports of unintended acceleration
apparently unrelated to floor-mat entrapment; and (c) NHTSA
should be told that Toyota had made no findings with respect to
the sticky pedal problem reflected in the reports concerning the
three U.S. Corollas, and that the investigation of the problem
had just begun.
On Nov. 17, 2009, before Toyota had negotiated with NHTSA
a final set of remedies for the eight models encompassed by the
floor-mat entrapment recall, Toyota informed NHTSA of the
three Corolla reports and several other reports of unintended

105

acceleration in Toyota model vehicles equipped with pedals
manufactured by A‑ Pedal Company. In Toyota’s disclosure to
NHTSA, Toyota did not reveal its understanding of the sticky
pedal problem as a type of unintended acceleration, nor did it
reveal the problem’s manifestation and the subsequent design
changes in Europe, the planned, cancelled, and suspended
design changes in the United States, the August 2009 Camry and
Matrix vehicles that had suffered sticky pedal, or the September
2009 Market Impact Summary.
Toyota’s Misleading Statements
After the August 2009 fatal floor-mat entrapment accident in
San Diego, several articles critical of Toyota appeared in U.S.
newspapers. The articles reported instances of Toyota
customers allegedly experiencing unintended acceleration and
the authors accused Toyota of, among other things, hiding
defects related to unintended acceleration.
On Nov. 25, 2009, Toyota, through a U.S. subsidiary,
announced its floor-mat entrapment resolution with NHTSA. In
a press release that had been approved by Toyota, the U.S.
subsidiary assured customers: “The safety of our owners and the
public is our utmost concern and Toyota has and will continue
to thoroughly investigate and take appropriate measures to
address any defect trends that are identified.” A spokesperson
for the subsidiary stated during a press conference the same day,
“We’re very, very confident that we have addressed this issue.”
In truth, the issue of unintended acceleration had not been
“addressed” by the remedies announced. A-Pedal Company
pedals which could experience stickiness were still on the road
and still, in fact, being installed in newly-produced vehicles. And
the best-selling Corolla, the Highlander, and the Venza – which
had design features similar to models that had been included in
the earlier floor-mat entrapment recall – were not being
“addressed” at all.
Again, on Dec. 23, 2009, Toyota responded to media
accusations that it was continuing to hide defects in its vehicles
by authorizing a U.S. Toyota subsidiary to publish the following

106

misleading statements on the subsidiary’s website: “Toyota has
absolutely not minimized public awareness of any defect or issue
with respect to its vehicles. Any suggestion to the contrary is
wrong and borders on irresponsibility. We are confident that the
measures we are taking address the root cause and will reduce
the risk of pedal entrapment.” In fact, Toyota had “minimized
public awareness of” both sticky pedal and floor-mat
entrapment. Further, the measures Toyota had taken did not
“address the root cause” of unintended acceleration, because
Toyota had not yet issued a sticky pedal recall and had not yet
recalled the Corolla, the Venza, or the Highlander for floor-mat
entrapment.
Toyota’s False Timeline
When, in early 2010, Toyota finally conducted safety recalls to
address the unintended acceleration issues it had concealed
throughout the fall of 2009, Toyota provided to the American
public, NHTSA and the United States Congress an inaccurate
timeline of events that made it appear as if Toyota had learned
of the sticky pedal in the United States in “October 2009,” and
then acted promptly to remedy the problem within 90 days of
discovering it. In fact, Toyota had begun its investigation of
sticky pedal in the United States no later than August 2009, had
already reproduced the problem in a U.S. pedal by no later than
September 2009, and had taken active steps in the months
following that testing to hide the problem from NHTSA and the
public.

Questions to Ponder About In re Toyota Motor Corp.
A. Three spheres of law played a part in the Toyota unintended
acceleration controversy: federal regulation, federal criminal law, and
tort law. Are all three necessary? Do you think the full story would
have come to light if legal action occurred in only one sphere or two?
B. Do you agree with the Judge Selna’s opinion that the plaintiffs’
allegations are sufficient under modern pleading requirements?
Should they be? What is to be made of Toyota’s argument that it
lacked “fair notice” of what was allegedly wrong with the vehicles.

107

C. If Toyota had continued to vigorously defend the civil lawsuits
against it following the announcement of the deferred prosecution
agreement, what do you think would have been the result? If you
were advising Toyota on how to proceed, what factors would you
take into account? What are the pros and cons of continuing a
hardline defensive posture versus openly soliciting settlements?
Problem: Hot Water
Tomorrow Temp, a manufacturer, is the exclusive supplier of water
heaters to Home Hangar, a retail chain of do-it-yourself stores.
Tomorrow Temp’s XH-70 model has a temperature-control
adjustment knob near the bottom of the unit. The knob is set to the
off position when the black line on the face of the knob points
straight down – 6 o’clock if it were a clockface. Directly below the
knob, on the control-unit faceplate, is the word OFF. The knob can
be turned clockwise until it reaches the 5 o’clock position, where the
faceplate has the word HIGHEST. The only other indications on the
faceplate are 10 regularly spaced black dots arranged in a circle
around the knob between OFF and HIGHEST.
Three customers – Alexis, Burton, and Charlie – bought the XH-70
at Home Hangar and installed it themselves. Alexis’s unit was
manufactured first, followed by Burton’s and then Charlie’s. Another
person, Dinara, didn’t by an XH-70, but she stayed in a house where
one was installed.
Alexis likes hot water, so she set the temperature control to the
3 o’clock position. For her first shower, she turned the faucet lever to
the hottest setting and let the water run for a couple of minutes. She
then walked under the spray of water. The water was so hot that she
received third-degree burns. She required weeks of hospitalization
and extensive skin grafts.
Burton set the temperature control to the 12 o’clock position.
Burton’s shower has separate hot and cold knobs. He turned both on
for a mixture and let the shower warm up. He then walked under the
stream of water and received second and third degree burns. His
injuries required emergency room treatment and follow-up outpatient
care. Unlike Alexis’s unit, Burton’s later-manufactured unit has a

108

sticker above the temperature control unit that states “WARNING:
EXTREMELY HOT WATER CAN BURN.” Tomorrow Temp began
adding the sticker to all new XH-70 units after receiving various
customer complaints.
Charlie set the temperature control to the 10 o’clock position. His
bathtub has separate hot and cold taps. He made a bath using only
the hot tap, and then he waited 10 minutes before getting in. The
water was so hot that he received second- and third-degree burns
over most of his body. Like Burton’s unit, Charlie’s unit shipped with
the warning sticker above the control knob. In addition, Charlie’s
unit included an updated 67-page instruction manual. Thanks to
complaints from the likes of Alexis and Burton, the manual that
shipped with Charlie’s unit contains the following statement on page
59: “Tomorrow Temp water heaters are powerful because our
customers have told us they want to be able to fill a bathtub,
leave the house for two hours, and come back to a bath that is
still steamy hot. If you do not need this capability – perhaps
because you take showers or because you use the bathtub
relatively soon after filling it – then you should turn the
temperature control knob to the 8 o’clock position or lower.
Otherwise, you run the risk of having uncomfortably hot or even
scalding water.”
Dinara was housesitting at a home where an XH-70 had been
installed by a professional contractor. The water heater – an older
unit without either the warning sticker or the updated instructional
manual – had not been adjusted since it was installed by the
contractor. When Dinara arrived at the house, one of the first things
she did was look at the water heater. Always thoughtful of others,
Dinara wanted to keep utility usage down during her stay. Plus, she
was concerned about safety – after all, she had recently seen
something on the television news about burns from super-heated tap
water. Seeing that the temperature control had been set to a position
between the 4 o’clock dot and the HIGHEST setting, Dinara decided
to turn the knob down to below the 7 o’clock dot. Unfortunately for
Dinara, in this particular water heater, the temperature control

109

assembly underneath the faceplate was inserted backward at the
factory. Because of this, “turning down” the temperature actually
caused the water temperature to go up. When Dinara took a shower,
she received extensive third degree burns requiring skin grafts and
months of hospitalization.
A. Analyze Alexis’s case for products liability.
B. Analyze Burton’s case for products liability.
C. Analyze Charlie’s case for products liability.
D. Analyze Dinara’s case for products liability.

110

15. Safety and Health
Regulation
“The atmosphere of officialdom would kill anything that
breathes the air of human endeavour, would extinguish hope
and fear alike in the supremacy of paper and ink.”
– Joseph Conrad, The Shadow-Line, 1915

“Before OSHA was created 43 years ago, an estimated 14,000
workers were killed on the job every year. … Today, workplaces
are much safer and healthier. We’ve gone from 38 fatal injuries a
day to 12. But there is still much work to be done.”
– David Michaels, Assistant Secretary of Labor for Occupational
Safety and Health, 2014

Introduction
Tort law generally works in an ex post manner. The phrase ex post is
short for ex post facto, which is Latin for “after the fact.” For the most
part, when tort law comes in, the damage has already been done.
Thus, tort law is largely about shifting the burden of loss from one
party to the other, thus making the best of a bad situation.
Nevertheless, because tort law provides a way of shifting the burden
of loss after the fact, it undoubtedly has a strong – albeit indirect –
effect of preventing harm: The anticipation of being forced to pay
after-the-fact damages will incentivize persons to be more careful on
the front end.
The courts do have a more direct role to play in the prevention of
accidents and injuries. Although rarely invoked, basic principles of
equity can be used to get a court to order an injunction prohibiting
conduct that is deemed unreasonably risky. In Harris Stanley Coal &
Land Co. v. Chesapeake & Ohio Railway Co., 154 F.2d. 450 (6th Cir.
1946), a railroad running on tracks above an underground coal mine

111

won an injunction to prohibit the mine from conducting an operation
called “pulling the pillars,” in which columns of coal originally left
intact to support the mine’s ceiling would be demolished so that the
coal could be recovered. The railroad argued that pillar-pulling
operations could cause the ground underneath the train to subside,
leading to a derailment. The court agreed with the railroad, deciding
that when lives were at stake, an ex post award of damages would not
be adequate to set things right again.
Court orders to halt risky activities are, however, infrequent. By far,
the most common way for the law to try to directly prevent accidents
and injuries is through administrative regulation. Unlike the
relatively few general principles of tort law, government regulations
are legion, and their provisions can be extraordinarily specific.
The Code of Federal Regulations, which contains the federal body of
regulatory law, fills about 200 volumes when printed in book form.
Not all of that concerns safety. Many regulations govern the
distribution of various government-granted entitlements – everything
from patents to Social Security payments. Another large fraction
concerns taxes and tariffs. But notwithstanding these varied subjects,
it is fair to say that preventing injuries, accidents, health problems,
and other tort-type harms is a major preoccupation of federal
regulation. Safety regulations run the gamut from 49 C.F.R. §382.207,
which prohibits commercial-vehicle drivers from performing “safetysensitive functions” within four hours of drinking alcohol, to
21 C.F.R. §556.200, which limits concentrations of the antibiotic
dihydrostreptomycin in swine kidney meat to 2.0 parts per million.
Specific regulations of this sort are subordinate to a layer of law that
governs the authority of agencies to make and enforce regulations, as
well as the ability of citizens to challenge agency actions. This body of
law is known as administrative law, and it is the focus of an upperdivision elective course at most law schools.
The object of this chapter is not to comprehensively teach you
administrative law, nor to teach you the substance of the huge body
of regulatory law of the United States. Rather, the aim is to give you a
feel for how agencies use regulation to prevent injury and to allow

112

you to see the regulatory system as counterpoint to the common-law
scheme of torts.

History of Administrative Regulation
Through most of the 1800s, there were fewer than a dozen federal
agencies. With industrialization, federal agencies began to multiply
and take on a greater role in governance and the economy. In this
earlier stage of the administrative state, much of the function of
agencies was rate regulation. The Interstate Commerce Commission,
for instance, established by the Interstate Commerce Act of 1887,
regulated the rates charged by common carriers such as railroads and
telegraph companies. The aim was to prevent such companies from
using their natural monopoly power to engage in rate discrimination
that would be unfair to consumers and that could stifle the economic
growth.
The blossoming of administrative agencies as a means of ex ante
prevention of personal harm occurred in the 20th Century. A turning
point occurred in 1906, when public disgust with the meat-packing
industry was brought on by Upton Sinclair’s novel, The Jungle.
Congress responded with a wave of regulation.
The true boom years of administrative agency creation occurred from
the 1930s through the 1970s. In response to the Great Depression,
Franklin D. Roosevelt’s New Deal programs massively increased the
size and scope of the federal administrative state. Then, after World
War II, Congress brought organization to the administrative system
with the Administrative Procedure Act of 1946. The project of
building the government bureaucracy continued through the
increasing economic sophistication of industry in the 1950s and 60s,
and the environmental movement of the 1970s.
The 1980s saw a growing skepticism of regulation, part of larger
movement against “big government.” A widely held sentiment of the
era is typified by President Ronald Reagan’s cynical quip about the
role of government: “If it moves, tax it. If it keeps moving, regulate
it. And if it stops moving, subsidize it.”

113

If Reagan’s presidency marked a new era of distrust of administrative
regulation, it did not by any means mark the end of the administrative
power. Today the number of federal agencies is probably in the
thousands, although, in a boon to critics, the government itself has
been unable to pin down an exact figure.
Reading: The Jungle
At the dawn of the 20th Century the work of butchering animals for
meat, which had previously been done on a local basis, became
centralized in huge meat-packing operations. The biggest
concentration of slaughtering and butchering activity was in
Chicago’s “Packingtown.”
With market power concentrated in just four companies, and given a
stream of willing immigrant laborers arriving from overseas, the
packing industry was able to impose extremely harsh working
conditions. When the packing companies broke a meat-worker’s
strike in 1904, a socialist magazine, Appeal to Reason, prodded 26-yearold New York City writer Upton Sinclair to go to Chicago to
investigate. Over two months, he conducted interviews and
witnessed factory operations firsthand. His product was a serialized
novel published in the magazine. Sinclair’s subsequent attempts to
publish the manuscript as a book met with failure until he paid for
the first printing himself in February 1906. The book then caused a
sensation, and the political forces it helped unleash changed the face
of American law.

The Jungle
a novel by
Upton Sinclair
February 1906
Jurgis was confident of his ability to get work for himself,
unassisted by any one. As we have said before, he was not
mistaken in this. He had gone to Brown’s and stood there not
more than half an hour before one of the bosses noticed his
form towering above the rest, and signaled to him. The colloquy
which followed was brief and to the point:

114

“Speak English?”
“No; Lit-uanian.” (Jurgis had studied this word carefully.)
“Job?”
“Je.” (A nod.)
“Worked here before?”
“No ’stand.”
(Signals and gesticulations on the part of the boss. Vigorous
shakes of the head by Jurgis.)
“Shovel guts?”
“No ’stand.” (More shakes of the head.)
“Zarnos. Pagaiksztis. Szluofa!” (Imitative motions.)
“Je.”
“See door. Durys?” (Pointing.)
“Je.”
“To-morrow, seven o’clock. Understand? Rytoj! Prieszpietys!
Septyni!”
“Dekui, tamistai!” (Thank you, sir.) And that was all. Jurgis
turned away, and then in a sudden rush the full realization of his
triumph swept over him, and he gave a yell and a jump, and
started off on a run. He had a job! He had a job! And he went all
the way home as if upon wings, and burst into the house like a
cyclone, to the rage of the numerous lodgers who had just
turned in for their daily sleep.

For one evening the old man came home in a great state of
excitement, with the tale that he had been approached by a man
in one of the corridors of the pickle rooms of Durham’s, and
asked what he would pay to get a job. He had not known what
to make of this at first; but the man had gone on with matter-offact frankness to say that he could get him a job, provided that
he were willing to pay one-third of his wages for it. Was he a

115

boss? Antanas had asked; to which the man had replied that that
was nobody’s business, but that he could do what he said.
Jurgis had made some friends by this time, and he sought one of
them and asked what this meant. The friend, who was named
Tamoszius Kuszleika, was a sharp little man who folded hides
on the killing beds, and he listened to what Jurgis had to say
without seeming at all surprised. They were common enough, he
said, such cases of petty graft. It was simply some boss who
proposed to add a little to his income. After Jurgis had been
there awhile he would know that the plants were simply
honeycombed with rottenness of that sort – the bosses grafted
off the men, and they grafted off each other; and some day the
superintendent would find out about the boss, and then he
would graft off the boss. Warming to the subject, Tamoszius
went on to explain the situation. Here was Durham’s, for
instance, owned by a man who was trying to make as much
money out of it as he could, and did not care in the least how he
did it; and underneath him, ranged in ranks and grades like an
army, were managers and superintendents and foremen, each
one driving the man next below him and trying to squeeze out
of him as much work as possible. And all the men of the same
rank were pitted against each other; the accounts of each were
kept separately, and every man lived in terror of losing his job, if
another made a better record than he. So from top to bottom
the place was simply a seething caldron of jealousies and
hatreds; there was no loyalty or decency anywhere about it, there
was no place in it where a man counted for anything against a
dollar. And worse than there being no decency, there was not
even any honesty. The reason for that? Who could say? It must
have been old Durham in the beginning; it was a heritage which
the self-made merchant had left to his son, along with his
millions.
Jurgis would find out these things for himself, if he stayed there
long enough; it was the men who had to do all the dirty jobs,
and so there was no deceiving them; and they caught the spirit
of the place, and did like all the rest. Jurgis had come there, and
thought he was going to make himself useful, and rise and
become a skilled man; but he would soon find out his error –

116

for nobody rose in Packingtown by doing good work. You
could lay that down for a rule – if you met a man who was rising
in Packingtown, you met a knave. That man who had been sent
to Jurgis’ father by the boss, he would rise; the man who told
tales and spied upon his fellows would rise; but the man who
minded his own business and did his work – why, they would
“speed him up” till they had worn him out, and then they would
throw him into the gutter.
Jurgis went home with his head buzzing. Yet he could not bring
himself to believe such things – no, it could not be so.
Tamoszius was simply another of the grumblers. He was a man
who spent all his time fiddling; and he would go to parties at
night and not get home till sunrise, and so of course he did not
feel like work. Then, too, he was a puny little chap; and so he
had been left behind in the race, and that was why he was sore.
And yet so many strange things kept coming to Jurgis’ notice
every day!
He tried to persuade his father to have nothing to do with the
offer. But old Antanas had begged until he was worn out, and all
his courage was gone; he wanted a job, any sort of a job. So the
next day he went and found the man who had spoken to him,
and promised to bring him a third of all he earned; and that
same day he was put to work in Durham’s cellars. It was a
“pickle room,” where there was never a dry spot to stand upon,
and so he had to take nearly the whole of his first week’s
earnings to buy him a pair of heavy-soled boots. He was a
“squeedgie” man; his job was to go about all day with a longhandled mop, swabbing up the floor. Except that it was damp
and dark, it was not an unpleasant job, in summer.
Now Antanas Rudkus was the meekest man that God ever put
on earth; and so Jurgis found it a striking confirmation of what
the men all said, that his father had been at work only two days
before he came home as bitter as any of them, and cursing
Durham’s with all the power of his soul. For they had set him to
cleaning out the traps; and the family sat round and listened in
wonder while he told them what that meant. It seemed that he
was working in the room where the men prepared the beef for

117

canning, and the beef had lain in vats full of chemicals, and men
with great forks speared it out and dumped it into trucks, to be
taken to the cooking room. When they had speared out all they
could reach, they emptied the vat on the floor, and then with
shovels scraped up the balance and dumped it into the truck.
This floor was filthy, yet they set Antanas with his mop slopping
the “pickle” into a hole that connected with a sink, where it was
caught and used over again forever; and if that were not enough,
there was a trap in the pipe, where all the scraps of meat and
odds and ends of refuse were caught, and every few days it was
the old man’s task to clean these out, and shovel their contents
into one of the trucks with the rest of the meat!
This was the experience of Antanas; and then there came also
Jonas and Marija with tales to tell. Marija was working for one
of the independent packers, and was quite beside herself and
outrageous with triumph over the sums of money she was
making as a painter of cans. But one day she walked home with
a pale-faced little woman who worked opposite to her, Jadvyga
Marcinkus by name, and Jadvyga told her how she, Marija, had
chanced to get her job. She had taken the place of an
Irishwoman who had been working in that factory ever since
any one could remember. For over fifteen years, so she declared.
Mary Dennis was her name, and a long time ago she had been
seduced, and had a little boy; he was a cripple, and an epileptic,
but still he was all that she had in the world to love, and they
had lived in a little room alone somewhere back of Halsted
Street, where the Irish were. Mary had had consumption, and all
day long you might hear her coughing as she worked; of late she
had been going all to pieces, and when Marija came, the
“forelady” had suddenly decided to turn her off. The forelady
had to come up to a certain standard herself, and could not stop
for sick people, Jadvyga explained. The fact that Mary had been
there so long had not made any difference to her – it was
doubtful if she even knew that, for both the forelady and the
superintendent were new people, having only been there two or
three years themselves. Jadvyga did not know what had become
of the poor creature; she would have gone to see her, but had
been sick herself. She had pains in her back all the time, Jadvyga

118

explained, and feared that she had womb trouble. It was not fit
work for a woman, handling fourteen-pound cans all day.
It was a striking circumstance that Jonas, too, had gotten his job
by the misfortune of some other person. Jonas pushed a truck
loaded with hams from the smoke rooms on to an elevator, and
thence to the packing rooms. The trucks were all of iron, and
heavy, and they put about threescore hams on each of them, a
load of more than a quarter of a ton. On the uneven floor it was
a task for a man to start one of these trucks, unless he was a
giant; and when it was once started he naturally tried his best to
keep it going. There was always the boss prowling about, and if
there was a second’s delay he would fall to cursing; Lithuanians
and Slovaks and such, who could not understand what was said
to them, the bosses were wont to kick about the place like so
many dogs. Therefore these trucks went for the most part on
the run; and the predecessor of Jonas had been jammed against
the wall by one and crushed in a horrible and nameless manner.
All of these were sinister incidents; but they were trifles
compared to what Jurgis saw with his own eyes before long.
One curious thing he had noticed, the very first day, in his
profession of shoveler of guts; which was the sharp trick of the
floor bosses whenever there chanced to come a “slunk” calf.
Any man who knows anything about butchering knows that the
flesh of a cow that is about to calve, or has just calved, is not fit
for food. A good many of these came every day to the packing
houses – and, of course, if they had chosen, it would have been
an easy matter for the packers to keep them till they were fit for
food. But for the saving of time and fodder, it was the law that
cows of that sort came along with the others, and whoever
noticed it would tell the boss, and the boss would start up a
conversation with the government inspector, and the two would
stroll away. So in a trice the carcass of the cow would be cleaned
out, and entrails would have vanished; it was Jurgis’ task to slide
them into the trap, calves and all, and on the floor below they
took out these “slunk” calves, and butchered them for meat, and
used even the skins of them.

119

One day a man slipped and hurt his leg; and that afternoon,
when the last of the cattle had been disposed of, and the men
were leaving, Jurgis was ordered to remain and do some special
work which this injured man had usually done. It was late,
almost dark, and the government inspectors had all gone, and
there were only a dozen or two of men on the floor. That day
they had killed about four thousand cattle, and these cattle had
come in freight trains from far states, and some of them had got
hurt. There were some with broken legs, and some with gored
sides; there were some that had died, from what cause no one
could say; and they were all to be disposed of, here in darkness
and silence. “Downers,” the men called them; and the packing
house had a special elevator upon which they were raised to the
killing beds, where the gang proceeded to handle them, with an
air of businesslike nonchalance which said plainer than any
words that it was a matter of everyday routine. It took a couple
of hours to get them out of the way, and in the end Jurgis saw
them go into the chilling rooms with the rest of the meat, being
carefully scattered here and there so that they could not be
identified. When he came home that night he was in a very
somber mood, having begun to see at last how those might be
right who had laughed at him for his faith in America.

Jurgis heard of these things little by little, in the gossip of those
who were obliged to perpetrate them. It seemed as if every time
you met a person from a new department, you heard of new
swindles and new crimes. There was, for instance, a Lithuanian
who was a cattle butcher for the plant where Marija had worked,
which killed meat for canning only; and to hear this man
describe the animals which came to his place would have been
worthwhile for a Dante or a Zola. It seemed that they must have
agencies all over the country, to hunt out old and crippled and
diseased cattle to be canned. There were cattle which had been
fed on “whisky-malt,” the refuse of the breweries, and had
become what the men called “steerly” – which means covered
with boils. It was a nasty job killing these, for when you plunged
your knife into them they would burst and splash foul-smelling
stuff into your face; and when a man’s sleeves were smeared

120

with blood, and his hands steeped in it, how was he ever to wipe
his face, or to clear his eyes so that he could see? It was stuff
such as this that made the “embalmed beef” that had killed
several times as many United States soldiers as all the bullets of
the Spaniards; only the army beef, besides, was not fresh
canned, it was old stuff that had been lying for years in the
cellars.
Then one Sunday evening, Jurgis sat puffing his pipe by the
kitchen stove, and talking with an old fellow whom Jonas had
introduced, and who worked in the canning rooms at Durham’s;
and so Jurgis learned a few things about the great and only
Durham canned goods, which had become a national
institution. They were regular alchemists at Durham’s; they
advertised a mushroom-catsup, and the men who made it did
not know what a mushroom looked like. They advertised
“potted chicken,” – and it was like the boardinghouse soup of
the comic papers, through which a chicken had walked with
rubbers on. Perhaps they had a secret process for making
chickens chemically – who knows? said Jurgis’ friend; the things
that went into the mixture were tripe, and the fat of pork, and
beef suet, and hearts of beef, and finally the waste ends of veal,
when they had any. They put these up in several grades, and sold
them at several prices; but the contents of the cans all came out
of the same hopper. And then there was “potted game” and
“potted grouse,” “potted ham,” and “deviled ham” – de-vyled,
as the men called it. “De-vyled” ham was made out of the waste
ends of smoked beef that were too small to be sliced by the
machines; and also tripe, dyed with chemicals so that it would
not show white; and trimmings of hams and corned beef; and
potatoes, skins and all; and finally the hard cartilaginous gullets
of beef, after the tongues had been cut out. All this ingenious
mixture was ground up and flavored with spices to make it taste
like something. Anybody who could invent a new imitation had
been sure of a fortune from old Durham, said Jurgis’ informant;
but it was hard to think of anything new in a place where so
many sharp wits had been at work for so long; where men
welcomed tuberculosis in the cattle they were feeding, because it
made them fatten more quickly; and where they bought up all

121

the old rancid butter left over in the grocery stores of a
continent, and “oxidized” it by a forced-air process, to take away
the odor, rechurned it with skim milk, and sold it in bricks in the
cities! Up to a year or two ago it had been the custom to kill
horses in the yards – ostensibly for fertilizer; but after long
agitation the newspapers had been able to make the public
realize that the horses were being canned. Now it was against
the law to kill horses in Packingtown, and the law was really
complied with – for the present, at any rate. Any day, however,
one might see sharp-horned and shaggy-haired creatures
running with the sheep and yet what a job you would have to
get the public to believe that a good part of what it buys for
lamb and mutton is really goat’s flesh!
There was another interesting set of statistics that a person
might have gathered in Packingtown – those of the various
afflictions of the workers. When Jurgis had first inspected the
packing plants with Szedvilas, he had marveled while he listened
to the tale of all the things that were made out of the carcasses
of animals, and of all the lesser industries that were maintained
there; now he found that each one of these lesser industries was
a separate little inferno, in its way as horrible as the killing beds,
the source and fountain of them all. The workers in each of
them had their own peculiar diseases. And the wandering visitor
might be skeptical about all the swindles, but he could not be
skeptical about these, for the worker bore the evidence of them
about on his own person – generally he had only to hold out his
hand.
There were the men in the pickle rooms, for instance, where old
Antanas had gotten his death; scarce a one of these that had not
some spot of horror on his person. Let a man so much as scrape
his finger pushing a truck in the pickle rooms, and he might
have a sore that would put him out of the world; all the joints in
his fingers might be eaten by the acid, one by one. Of the
butchers and floorsmen, the beef-boners and trimmers, and all
those who used knives, you could scarcely find a person who
had the use of his thumb; time and time again the base of it had
been slashed, till it was a mere lump of flesh against which the
man pressed the knife to hold it. The hands of these men would

122

be criss-crossed with cuts, until you could no longer pretend to
count them or to trace them. They would have no nails, – they
had worn them off pulling hides; their knuckles were swollen so
that their fingers spread out like a fan. There were men who
worked in the cooking rooms, in the midst of steam and
sickening odors, by artificial light; in these rooms the germs of
tuberculosis might live for two years, but the supply was
renewed every hour. There were the beef-luggers, who carried
two-hundred-pound quarters into the refrigerator-cars; a fearful
kind of work, that began at four o’clock in the morning, and
that wore out the most powerful men in a few years. There were
those who worked in the chilling rooms, and whose special
disease was rheumatism; the time limit that a man could work in
the chilling rooms was said to be five years. There were the
wool-pluckers, whose hands went to pieces even sooner than
the hands of the pickle men; for the pelts of the sheep had to be
painted with acid to loosen the wool, and then the pluckers had
to pull out this wool with their bare hands, till the acid had eaten
their fingers off. There were those who made the tins for the
canned meat; and their hands, too, were a maze of cuts, and
each cut represented a chance for blood poisoning. Some
worked at the stamping machines, and it was very seldom that
one could work long there at the pace that was set, and not give
out and forget himself and have a part of his hand chopped off.
There were the “hoisters,” as they were called, whose task it was
to press the lever which lifted the dead cattle off the floor. They
ran along upon a rafter, peering down through the damp and the
steam; and as old Durham’s architects had not built the killing
room for the convenience of the hoisters, at every few feet they
would have to stoop under a beam, say four feet above the one
they ran on; which got them into the habit of stooping, so that
in a few years they would be walking like chimpanzees. Worst of
any, however, were the fertilizer men, and those who served in
the cooking rooms. These people could not be shown to the
visitor, – for the odor of a fertilizer man would scare any
ordinary visitor at a hundred yards, and as for the other men,
who worked in tank rooms full of steam, and in some of which
there were open vats near the level of the floor, their peculiar

123

trouble was that they fell into the vats; and when they were
fished out, there was never enough of them left to be worth
exhibiting, – sometimes they would be overlooked for days, till
all but the bones of them had gone out to the world as
Durham’s Pure Leaf Lard!

Historical Note on The Jungle
Sinclair hoped his novel would inspire the public to support the
socialist struggle for workers’ welfare. The most pronounced effect,
however, was to focus the public on questions of food safety.
President Theodore Roosevelt conducted his own follow-up
factfinding and found conditions even worse than those described in
the book. Roosevelt eventually invited Sinclair to the White House to
consult on how to improve inspections. Congress was spurred to
pass two landmark statutes on June 30, 1906 – the Federal Meat
Inspection Act and the Pure Food and Drug Act, the later of which
established the modern Food and Drug Administration.
Questions to Ponder About The Jungle
A. What does this reading suggest about the relative value of tort law
and administrative law in preventing injuries to workers?
B. Would the injured workers have been likely to sue Durham’s?
Why or why not? To what extent might the relative scarcity of jobs
and abundance of applicants play a role in plaintiffs’ decisions to sue?
What about the power dynamics within the managerial hierarchy? If
they sued in tort, what would be their chances of obtaining a
recovery? Considering your answers to the foregoing, to what extent
do you think Durham’s would adjust the working environment and
operational practices as a response to prospective tort liability?
C. What does this reading suggest about the relative value of tort law
and administrative law in preventing consumers from receiving
adulterated foods?
D. Would the consumers who ended up eating human remains have
been likely to sue Durham’s? Why or why not? To what extent does
the economic power of Durham’s play a role in the likelihood of
consumers suing? Assuming unwitting consumers of human remains

124

sued Durham’s in tort, what causes of action could they use? And
what would be the likely outcome?

Administrative Agencies and the Law Governing
Them
A myriad of federal agencies produce, enforce, and interpret health
and safety regulations. Some of these agencies are devoted primarily
to the prevention of injury. Standout examples include the National
Highway Traffic Safety Administration (“NHTSA,” regulating
automobile manufacture), the Occupational Safety & Health
Administration (“OSHA,” regulating workplace safety), and the U.S.
Consumer Product Safety Commission (“the CPSC,” regulating toys,
tools, and other products that do not come under an agency with
more specific jurisdiction). Other agencies have broader regulatory
mandates, but safety is a large part of what they do – a good example
being the Federal Aviation Administration (“FAA,” regulating airlines
and airplanes, and providing air traffic control).
Within their spheres of expertise, agencies exercise elements of
legislative, judicial, and executive power. Agencies make law by
promulgating regulations. They act as units of executive power by
conducting investigations and bringing enforcement actions against
private parties. And agencies exercise a judicial function through
administrative tribunals that are presided over by administrative law
judges.
Agencies are one of the most salient aspects of the anatomy of
today’s federal government. Yet they are not mentioned in the
Constitution. Instead, agencies are created by statute, and their
authority to act derives from statute. For instance, the Consumer
Product Safety Act (15 U.S.C. §§ 2051-2089) established the CPSC.
That same act provided the CPSC with the authority it used to ban
lawn darts. (Lawn darts are huge, oversized darts that can be sued to
play an outdoor game similar to horseshoes. They caused numerous
deaths and brain injuries through skull punctures, many of the
victims being children.) A different statute, the Federal Hazardous
Substances Act of 1960 (15 U.S.C. §§ 1261-1278) gave the CPSC the
authority it used to ban lead paint. (Lead is poisonous, and bits of

125

lead paint, when ingested or inhaled by children, can affect brain
development.)
The process that an agency must follow in rulemaking or adjudication
comes from statute as well. For many agencies, certain processes are
dictated by the statute that first brought the agency into existence –
variously called the “enabling act,” “enabling legislation,” or “organic
act.” This is the statutory law that established the agency and that,
going forward, governs its essential operation. To the extent its
enabling act does not specify otherwise, an agency’s procedure is
governed by the overarching “APA” – the Administrative Procedure
Act of 1946 (5 U.S.C. §§ 500, et seq.). Amended several times since
its original passage, the APA is the generic default law that applies to
administrative agencies across the board.

How Regulations are Made
The APA sets out two possible methods of rulemaking.
The first, formal rulemaking, requires the agency to hold a
proceeding similar to a courtroom trial, in which evidence is
introduced on the record and a decision to promulgate a rule is based
on that record. The APA, by itself, does not require this procedure. It
is only required if the relevant enabling statute requires it. And few
enabling statutes do. Some new regulations of the Food and Drug
Administration are required to follow the formal rulemaking
procedure, but for the most part, formal rulemaking is a relic of a
past era when a primary concern of administrative regulation was
rate-setting for railroads and the like.
The second method – and the procedure by which nearly all new
regulation is promulgated – is known as notice-and-comment
rulemaking. This method is the default procedure for rulemaking
under the APA, and it applies to all regulation-creation unless a
specific provision of enabling statutory law provides otherwise.
Today, nearly all regulations are promulgated this way.
An alternative name for notice-and-comment rulemaking is informal
rulemaking – but it’s only “informal” in comparison to old-school
formal rulemaking. First, an agency must issue an official notice of

126

proposed rulemaking in the Federal Register, which is a daily
publication of the U.S. government. At the same time as it gives
notice, the agency invites comment from interested groups and
members of the public.
The comment period usually must be at least 30 days, but agencies
frequently allow a longer comment period than the minimum because
of a sincere interest in getting informed opinions from people who
have a strong interest in the matter – “stakeholders” in agency jargon.
After receiving comments, the agency deliberates. Then, unless it has
been persuaded to abandon its efforts, the agency will decide on a
final rule. The final rule might be quite different than the proposed
rule. In some cases, comments persuade the agency that it needs to
go in a different direction than it had been contemplating with its
proposed rule. If the newly contemplated rule is different enough
from the original proposal, the agency must re-propose the rule in its
new incarnation and solicit a new round of comments. For instance,
if a proposed rule would have banned the use of a certain chemical in
toys, and the new rule would ban it in all industrial and consumer
settings, then the notice-and-comment process would need to be
started anew to give newly implicated stakeholders a chance to weigh
in.
After deciding on a final rule, most agencies in the federal
government then face an additional step before officially
promulgating the regulation: They must send the rule to the White
House’s Office of Information and Regulatory Affairs, where the
president’s staff can squelch the regulation or send it back to the
agency with instructions to do revisions or additional research. When
a rule is finally adopted, it is codified in the Code of Federal
Regulations, where it has the force of law.
Depending on the relevant enabling statute, agencies can sometimes
adopt an emergency regulation without providing for notice and
comment ahead of time. But ordinarily such a regulation is only valid
on a temporary basis. In the meantime, the agency can use the regular
means of rulemaking to promulgate a permanent regulation that will
be effective after the emergency regulation expires. For example,

127

OSHA is authorized by § 6(c) of the Occupational Safety and Health
Act of 1970 to adopt “emergency temporary standards” in cases
where the Secretary of Labor determines that the rule is necessary to
protect workers from a “grave danger.” The rule is effective as soon
as it is published in the Federal Register, and it can last a maximum
of six months. During that time, OSHA must use an elaborate
procedure under § 6(b) of the OSHA Act involving public review and
public hearings if it wants a permanent rule.

Judicial Review of Regulations
Persons opposing regulations can seek to have them overturned by
judicial review. But doing so requires finding a legal basis upon which
to mount a challenge.
The most powerful source for challenging a regulation may be the
agency’s enabling act. Agency-specific statutes sometimes provide a
way to challenge rules on the merits – such as by arguing that the
“problem” addressed by the rule lacks significance. On the other
hand, a given enabling act may provide an agency with extra-wide
discretion, in which case there may be little foothold for challengers.
As an across-the-board matter, the APA provides generic grounds for
courts to set aside regulations. The first ground for overturning a
regulation is finding it to be arbitrary or capricious. 5 U.S.C.
§ 706(2)(A). This is a high burden for the challenger to meet. It
means that a court cannot set aside a regulation simply because the
court disagrees with the agency, or even because the court is
convinced the regulation is a ruinously bad idea. Arbitrary-orcapricious review means, in some sense, that the court must find that
the agency has lain down on the job. Thus, arbitrary-or-capricious
review is quite limited. But it does provide a way for courts to keep
agency rulemaking in check at the outer boundaries.
Another key basis upon which to set aside a regulation is failure to
observe required procedure. 5 U.S.C. § 706(2)(D). Proper
procedure is very important under the APA. “Procedure” is, after all,
the APA’s middle name. But so long as agencies are good at
following procedure – and they usually are – they can keep their
regulations safe from this sort of challenge.

128

One sure-fire way of getting a court to overturn a regulation is
convincing the court that the agency promulgating the regulation has
exceeded its statutory grant of authority in doing so. The only
thing that allows an agency to issue a regulation with the force of law
is that Congress has, by law, provided the agency with the authority
to do so. So if an agency exceeds it’s authority, the regulation is dead
in the water. Yet it is an uphill battle to persuade a court that an
agency has exceeded its statutory power because of a doctrine called
Chevron deference. Under this doctrine, named for the Supreme
Court’s decision in Chevron U.S.A., Inc. v. Natural Resources Defense
Council, Inc., 467 U.S. 837 (1984), agencies have a great deal of power
to interpret their own governing statutes. This is important, because
it means agencies are allowed to interpret their enabling legislation
broadly, giving themselves the broadest possible regulatory power.
Under Chevron, if Congressional intent is unclear as to the scope of
agency power, then the agency can choose any permissible
interpretation, and that interpretation will be deemed the correct one.
From Chevron:
The power of an administrative agency to
administer a congressionally created program
necessarily requires the formulation of policy
and the making of rules to fill any gap left,
implicitly or explicitly, by Congress. If Congress
has explicitly left a gap for the agency to fill,
there is an express delegation of authority to the
agency to elucidate a specific provision of the
statute by regulation. Such legislative regulations
are given controlling weight unless they are
arbitrary, capricious, or manifestly contrary to
the statute. Sometimes the legislative delegation
to an agency on a particular question is implicit
rather than explicit. In such a case, a court may
not substitute its own construction of a
statutory
provision
for
a
reasonable
interpretation made by the administrator of an
agency.

Chevron, 467 U.S. at 834-44 (internal quotes, footnotes, and ellipses
omitted).

129

The bottom line is that agencies wield tremendous quasi-legislative
power, and the ability of others to challenge disliked regulations can
be quite limited.

Agency Enforcement of Regulations
Administrative agencies are not only given the power to make
regulations, but also to enforce them and, through administrative
tribunals, to adjudicate those enforcement efforts. By putting
rulemaking, enforcement, and adjudication all together in one agency
with a large pool of technical expertise, agencies are able to move
much faster than legislatures and courts in responding to fastemerging questions about product safety and other health concerns.
Of course, depending on whether you are a safety advocate or a
business investor, that may or may not be a good thing.
Case: FDA v. Phusion Products LLC
In 2005, a start-up company in Ohio named Phusion began selling an
alcoholic energy beverage called Four Loko. The product was a
sugar-sweetened concoction of alcohol, caffeine, and additional
“energy” ingredients of taurine and guarana. The idea of a drink that
simultaneously relaxes and stimulates the imbiber found broad
appeal. Phusion enjoyed strong sales growth. Hip-hop songs sang the
drink’s praises. Then, in 2010, reports surfaced connecting Four
Loko to hospitalizations. Soon, multiple deaths were blamed on the
beverage. A media firestorm ensued.
The safety questions caught the attention of federal regulators. In the
following letter, the FDA took the position that Four Loko was
unlawful because it violated federal statutory law on food safety and
its accompanying regulations. The key statute, 21 U.S.C. §
342(a)(2)(C), provides: “A food shall be deemed to be adulterated ...
if it is or if it bears or contains (i) any food additive that is unsafe
within the meaning of section 348 of this title ... ”

FDA v. Phusion Products LLC
Department of Health and Human Services
Public Health Service

130

Food and Drug Administration
College Park, MD 20740
NOV 17, 2010
WARNING LETTER
OVERNIGHT MAIL via UPS

Mr. Jaisen Freeman
Mr. Chris Hunter
Mr. Jeff Wright
Phusion Projects, LLC (dba Drink Four Brewing Company)
1658 N. Milwaukee Avenue, Suite 424
Chicago, IL 60647

Re: 134051
Dear Messrs. Freeman, Hunter, and Wright
The Food and Drug Administration (FDA) has reviewed the
regulatory status of the ingredients declared on the label of your
product, “Four Loko” which contains caffeine that has been
directly added to an alcoholic beverage and packaged in
combined caffeine and alcohol form. As it is used in your
product, caffeine is an unsafe food additive, and therefore your
product is adulterated under section 402(a)(2)(C) of the Federal
Food, Drug, and Cosmetic Act (the Act) [21 U.S.C. §
342(a)(2)(C)]. Regulations on the general provisions for food
additives are located in Title 21, Code of Federal Regulations,
Part 170 (21 CFR 170). You may find copies of the Act and
these regulations through links in FDA’s Internet home page at
http://www.fda.gov.

131

As defined in section 201(s) of the Act [21 U.S.C. § 321(s)], the
term “food additive” refers to any substance the intended use of
which results in its becoming a component of any food, unless
the substance is the subject of a prior sanction or is generally
recognized as safe (GRAS) among qualified experts under the
conditions of its intended use. Under section 409 of the Act [21
U.S.C. § 348], a food additive is unsafe unless a regulation is in
effect that prescribes the conditions under which the additive
may be safely used, and the additive and its use or intended use
are in conformity with that regulation. There is no food additive
regulation authorizing the use of caffeine as a direct addition to
alcoholic beverages, and we are not aware of any information to
establish that caffeine added directly to alcoholic beverages is
the subject of a prior sanction. Likewise, we are not aware of
any basis to conclude that caffeine is GRAS under these
conditions of use.
FDA’s regulations in 21 CFR Part 170 describe the eligibility
criteria for classification of a substance added to food as GRAS.
Under 21 CFR 170.30(a)-(c), general recognition of safety must
be based on the views of qualified experts. The basis of such
views may be either (1) scientific procedures or (2) in the case of
a substance used in food prior to January 1, 1958, through
experience based on common use in food. Further, general
recognition of safety requires common knowledge about the
substance throughout the scientific community knowledgeable
about the safety of substances directly added to food.
FDA’s regulations in 21 CFR Part 170 define “common use in
food” and establish eligibility criteria for classification as GRAS
through experience based on common use in food. Under 21
CFR 170.30, common use in food means “a substantial history
of consumption of a substance for food use by a significant
number of consumers.” Under 21 CFR 170.30(c)(1), “[g]eneral
recognition of safety through experience based on common use
in food prior to January 1, 1958, shall be based solely on food
use of the substance prior to January 1, 1958, and shall
ordinarily be based upon generally available data and
information.” Importantly, however, the fact that a substance
was added to food before 1958 does not, in itself, demonstrate

132

that such use is safe, unless the pre-1958 use is sufficient to
demonstrate to qualified experts that the substance is safe when
added to food. See section 201(s) of the Act [21 U.S.C. § 321(s)];
see also Fmali Herb, Inc. v. Heckler, 715 F.2d 1385, 1389-90 (9th
Cir. 1983) (“Under the statute, ‘common use in food’ of an
ingredient does not automatically exempt the substance from
pretesting requirements. Instead, ‘common use in food’ merely
describes one form of evidence that may be introduced by a
proponent for the purpose of meeting the ultimate
standard ... ”).
Similarly, FDA’s regulations in 21 CFR Part 170 define
“scientific procedures” and establish eligibility criteria for
classification as GRAS through scientific procedures. Under 21
CFR 170.3(h), scientific procedures “include those human,
animal, analytical, and other scientific studies, whether published
or unpublished, appropriate to establish the safety of a
substance.” Under 21 CFR 170.30(b), general recognition of
safety based upon scientific procedures “shall require the same
quantity and quality of scientific evidence as is required to
obtain approval of a food additive regulation for the ingredient.”
Section 170.30(b) further states that general recognition of
safety through scientific procedures is ordinarily based upon
published studies, which may be corroborated by unpublished
studies and other data and information.
FDA’s regulations in 21 CFR Part 170 also define “safe” and
“safety.” Under 21 CFR 170.3(i), “[s]afe or safety means that
there is a reasonable certainty in the minds of competent
scientists that the substance is not harmful under the intended
conditions of use.” The regulations identify factors to be
considered in determining the safety of a substance added to
food. 21 CFR 170.3(i).
By letter dated November 12, 2009, FDA requested that, within
30 days, your company provide evidence of the rationale, along
with supporting data and information, for concluding that the
use of caffeine in your product is GRAS or prior sanctioned.
The letter informed your company that if FDA determined that
the use of caffeine in your alcoholic beverage is neither GRAS

133

nor the subject of a prior sanction, the agency would take
appropriate action to ensure that the product is removed from
the marketplace. FDA’s letter also reiterated that it is the
continuing responsibility of your company to ensure that the
foods it markets are safe and in compliance with all applicable
legal and regulatory requirements.
FDA acknowledges that, in response to the agency’s November
12 letter, your firm submitted a letter within the 30 day
timeframe requested, indicating that you would submit a GRAS
Notice pursuant to proposed 21 CFR 170.36 (62 FR 18938;
April 17, 1997) at a later date. The agency received your GRAS
Notice (GRN No. 000347) (“GRAS Notice”), dated June 25,
2010, and filed it on June 30, 2010. But, as discussed in more
detail below, FDA has reviewed that notice and continues to
have safety concerns about your caffeinated alcoholic beverage
product. Accordingly, the agency is issuing this warning letter.
To establish that the use of a substance in food is GRAS under
its specific conditions of use (for example, the GRAS status of
caffeine when directly added to an alcoholic beverage), there
must be consensus among qualified experts that the substance is
safe under its conditions of use, based on publicly available data
and information. FDA is aware that, based on the publicly
available literature, a number of qualified experts have concerns
about the safety of caffeinated alcoholic beverages. Moreover,
the agency is not aware of data or other information to establish
the safety of the relevant conditions of use for your product.
Therefore, the criteria for GRAS status have not been met for
the caffeine in your beverage.
Based upon the publicly available literature, FDA has the
following specific concerns about the safety of caffeine when
used in the presence of alcohol.As used in the discussion
below, the term “energy drink” identifies beverages that contain
a significant amount of calories and caffeine as well as other
ingredients, such as taurine, herbal extracts, or vitamins
(Heckman et al., 2010).


Reports in the scientific literature have described
behavioral effects that may occur in young adults when

134

energy drinks are consumed along with alcoholic
beverages (O’Brien et al., 2008; Thombs et al., 2010;
Miller, 2008).


Studies suggest that the combined ingestion of caffeine
and alcohol may lead to hazardous and life-threatening
situations because caffeine counteracts some, but not
all, of alcohol’s adverse effects. In one study, a mixture
of an energy drink and alcohol reduced subjects’
subjective perception of intoxication but did not
improve diminished motor coordination or slower
visual reaction times using objective measures (Ferreira
et al., 2006). In a dual-task model, subjects coadministered caffeine and alcohol reported reduced
perception of intoxication but no reduction of alcoholinduced impairment of task accuracy (Marczinski and
Fillmore, 2006).



Because caffeine alters the perception of alcohol
intoxication, the consumption of pre-mixed products
containing added caffeine and alcohol may result in
higher amounts of alcohol consumed per drinking
occasion, a situation that is particularly dangerous for
naïve drinkers (Oteri et al., 2007).

GRAS status is not an inherent property of a substance, but
must be assessed in the context of the intended conditions of
use of the substance (section 201(s) of the Act [21 U.S.C. §
321(s)]). The assessment includes a consideration of the
population that will consume the substance (21 CFR 170.30(b);
section 409(b) of the Act [21 U.S.C. § 348(b)]). Therefore, the
scientific data and information that support a GRAS
determination must consider the conditions under which the
substance is safe for the use for which it is marketed. Reports in
the scientific literature have raised concerns regarding the
formulation and packaging of pre-mixed products containing
added caffeine and alcohol. For example, these products,
presented as fruity soft drinks in colorful single-serving
packages, seemingly target the young adult user. Furthermore,
the marketing of the caffeinated versions of this class of

135

alcoholic beverage appears to be specifically directed to young
adults (Bonnie and O’Connell, 2004). FDA is concerned that the
young adults to whom these pre-mixed, added caffeine and
alcohol products are marketed are especially vulnerable to the
adverse behavioral effects associated with consuming caffeine
added to alcohol, a concern reflected in the publicly available
literature (O’Brien et al., 2008; Simon and Mosher, 2007).
It is FDA’s view that the caffeine content of your beverage
could result in central nervous system effects if a consumer
drank one or more containers of your product. Therefore, FDA
believes that the consumption of your product, “Four Loko,”
may result in adverse behavioral outcomes because the caffeine
is likely to counteract some, but not all, of the adverse effects of
alcohol. The agency is unaware of any data that address the
complex, potentially hazardous behaviors that have been
identified in the scientific literature as associated with these
beverages or that otherwise alleviate our concerns about the
effects of consuming these pre-mixed caffeine and alcohol
beverages. Moreover, FDA is not aware of any publicly available
data to establish affirmatively safe conditions of use for caffeine
added directly to alcoholic beverages and packaged in a
combined form.
As noted, FDA has reviewed the information in your GRAS
Notice as well as other publically available information and
continues to have safety concerns about your caffeinated
alcoholic beverage product. In considering the totality of the
information presented in the GRAS Notice, FDA notes that the
GRAS Notice did not cite any scientific literature of which the
agency was not already aware.We note that in an e-mail dated
August 10, 2010, the Office of Food Additive Safety did request
three references cited within your GRAS Notice. We had been
aware of these references but due to their age, had not been able
to locate them. Furthermore, we wish to comment generally
on two lines of argument presented in your GRAS Notice.
First, your GRAS Notice relies primarily upon safety studies of
caffeine alone (i.e., not in the presence of alcohol) to support
your view that caffeine is safe under the relevant conditions of

136

use (that is, in combination with alcohol). Importantly, however,
the current scientific literature, which we cite above, establishes
that significant safety concerns are raised by the coconsumption of caffeine and alcohol. Accordingly, data and
information addressing the safety of caffeine alone are not
sufficient to establish the safety, and the general recognition of
the safety, of beverages that combine caffeine with alcohol.
Second, we note that one section of your GRAS Notice reviews
some of the studies that have reported the adverse behavioral
effects elicited by the co-consumption of caffeine and alcohol
and identifies purported deficiencies in the design and
interpretation of these studies. Even if certain studies in the
scientific literature have limitations due to their design or the
interpretation of their results, the peer-reviewed literature as a
whole is sufficient to raise, among qualified experts, safety
concerns about alcoholic beverages to which caffeine has been
directly added. Similarly, even if the results from no single study
are sufficiently comprehensive to characterize fully the potential
responses to beverages containing caffeine added to alcohol,
these studies are collectively sufficient to raise concerns about
consumption of this combination and to support the conclusion
that more research is required. Furthermore, FDA is not aware
of any reports in the literature that refute the association
between the co-consumption of alcohol and caffeine and
adverse behavioral results or that otherwise affirmatively
establish the safety of these beverages. Indeed, our review of
this literature, as well as certain related studies in animals, shows
that there are currently no studies or other information that
refute the safety concerns or otherwise affirmatively establish
the safety of caffeine directly added to alcoholic beverages.
Therefore, we are not aware of a sufficient basis to support a
conclusion that caffeine, when directly added to alcohol to form
a single beverage, is generally recognized as safe.
The agency is aware that your company received a
Certification/Exemption of Label/Bottle Approval (COLA)
from the Alcohol and Tobacco Tax and Trade Bureau (TTB)
and that, as part of your application for the COLA, you
informed TTB that your product would contain caffeine. A

137

COLA does not constitute a food additive petition approval, a
statement regarding GRAS status, or a prior sanction, and you
are obligated to abide by the provisions of the Federal Food,
Drug, and Cosmetic Act.
In light of the safety concerns identified above, the use of added
caffeine in the alcoholic beverage product “Four Loko” does
not satisfy the criteria for GRAS status outlined above. Further,
FDA is aware of no other exemption from the food additive
definition that would apply to caffeine when used as an
ingredient in an alcoholic beverage product. Therefore, caffeine
as used in your product is a food additive under section 201(s)
of the Act [21 U.S.C. § 321(s)] and is subject to the provisions of
section 409 of the Act [21 U.S.C. § 348]. Under the latter, a food
additive is required to be approved by FDA for its proposed
conditions of use prior to marketing. Because caffeine is not an
approved food additive for its use in your product, “Four
Loko,” this product is adulterated within the meaning of section
402(a)(2)(C) of the Act [21 U.S.C. § 342 (a)(2)(C)].
You should take prompt action to correct this violation and
prevent its recurrence. Failure to do so may result in
enforcement action without further notice. The Act authorizes
the seizure of illegal products and injunctions and prosecutions
against manufacturers and distributors of those products.~
Please advise this office in writing within fifteen (15) days from
your receipt of this letter as to the specific steps you have taken
to correct the violation identified above and to assure that
similar violations do not occur. Your response should include
any documentation necessary to show that correction has been
achieved. If you cannot complete all corrections within the 15
days, please explain the reason for your delay and the date by
which each such item will be corrected and documented.
Please send your reply to Seyra Hammond, Food and Drug
Administration, Center for Food Safety and Applied Nutrition,
Office of Compliance (HFS-605), 5100 Paint Branch Parkway,
College Park, MD 20740.

138

Sincerely,
/s/
Joann M. Givens
Acting Director
Office of Compliance
Center for Food Safety and Applied Nutrition,
cc: Food and Drug Administration Chicago District Office

Questions to Ponder About FDA v. Phusion
A. Before Phusion came along, professional bartenders and amateur
partiers alike mixed 80-proof liquor or even 200-proof grain alcohol
with energy drinks containing caffeine. And even before energy
drinks came on the scene, it was common to mix caffeine and
alcohol. The popularity of one particular combination during the
World War II era is memorialized in the Andrews Sisters’ song,
“Rum & Coca-Cola.” Should those historical facts matter to the
interpretation of 21 CFR 170.3?
B. Should it matter under 21 CFR 170.3 that the alleged harmful
effect of a food additive is behaviorally mediated? In other words,
does it matter that a food additive is not directly physically
dangerous, but instead is risky solely because of its link with behavior
and the choices people make?
C. Should it matter that Phusion’s products are “presented as fruity
soft drinks in colorful single-serving packages” and that they
“seemingly target the young adult user”? Do either of these facts bear
on whether the drinks are “adulterated”?
D. Based on what you read, how would you characterize Phusion’s
situation in terms of tort liability? Apparently, at the time the letter
was written, the prospect of tort liability had not caused Phusion to
stop selling caffeinated alcohol drinks. Why not?
E. Did Phusion’s prospective tort liability change as a result of this
letter and the fact that Phusion received it? What impact could the
letter and its analysis have in a tort lawsuit against Phusion? Put
yourself in the position of Phusion’s general counsel: After receipt of
this letter, would you advise Phusion to stop selling caffeinated

139

alcoholic beverages? To what extent does tort law play a role in your
analysis?
Case: FTC v. Phusion Products LLC
On the same day that the FDA sent its letter, the FTC wrote to
Phusion to add its concern that the marketing of Four Loko might
constitute a violation of the broad provisions of 15 U.S.C. § 45(a),
which provides: “(1) Unfair methods of competition in or affecting
commerce, and unfair or deceptive acts or practices in or affecting
commerce, are hereby declared unlawful. (2) The Commission is
hereby empowered and directed to prevent persons, partnerships, or
corporations … from using unfair methods of competition in or
affecting commerce and unfair or deceptive acts or practices in or
affecting commerce.”

FTC v. Phusion Products LLC
UNITED STATES OF AMERICA
FEDERAL TRADE COMMISSION
WASHINGTON, D.C. 20580

Bureau of Consumer Protection
Division of Advertising Practices
November 17, 2010
Via Electronic Mail
Andrew J. Strenio, Jr.
Sidley Austin LLP
1501 K Street, N.W.
Washington, D.C. 20005

RE: NOTICE OF POTENTIALLY ILLEGAL MARKETING
OF CAFFEINATED ALCOHOL PRODUCTS

140

Dear Mr. Strenio:
Your client, Phusion Products LLC (“Phusion”), markets and
sells Four Loko and Four Maxed, alcohol beverages containing
caffeine directly added as a separate ingredient. Four Loko, a
carbonated malt beverage that comes in several fruity flavors, is
sold in 23.5 fluid ounce cans containing 11% to 13% alcohol by
volume (depending on the state), plus added caffeine, taurine,
and guarana. Thus, one can of this product contains the same
alcohol content as four regular or five light beers. Four Maxed,
also a carbonated malt beverage with added caffeine that comes
in fruity flavors, is sold in 16 fluid ounce cans containing 10%
alcohol by volume (equivalent to about three regular beers).
These products sell for less than $3.00 a can. This letter serves
to advise Phusion that its marketing and sale of Four Loko and
Four Maxed may constitute an unfair or deceptive act or
practice in violation of the Federal Trade Commission Act, 15
U.S.C. § 45. The Federal Trade Commission enforces the
Federal Trade Commission Act, which, among other things,
prohibits unfair or deceptive acts or practices in or affecting
commerce, id., and the false advertising of food, drugs, devices,
services, or cosmetics, 15 U.S.C. § 52. The Food and Drug
Administration is responsible, among other things, for ensuring
that any food, drug, device, or cosmetic is not adulterated,
misbranded, or otherwise improperly labeled. See generally
Federal Food, Drug, and Cosmetic Act, 21 U.S.C. §§ 321 et seq.
Consumer safety is among the highest priorities of the Federal
Trade Commission (“FTC”). Safety concerns have, in the past,
contributed to the Commission’s decision to take action against
alcohol marketers. We are aware of a number of recent incidents
suggesting that alcohol containing added caffeine may present
unusual risks to health and safety.Over the past several
months, consumers in at least four states have been hospitalized
following consumption of caffeinated alcohol. These incidents
suggest that consumers, particularly young adults, may not fully
appreciate the potential effects of consuming caffeinated alcohol
beverages such as Four Loko and Four Maxed.

141

We have further been advised that the Food and Drug
Administration (“FDA”) has warned you that caffeine, as used
in your product, Four Loko, is an “unsafe food additive” under
the Federal Food, Drug, and Cosmetic Act. As a result, this
product is deemed adulterated.
The FDA’s warning that caffeine is an “unsafe food additive,”
as used in Four Loko, is a relevant consideration in the FTC’s
analysis of whether the marketing of caffeinated alcohol
products such as Four Loko and Four Maxed is deceptive or
unfair under the Federal Trade Commission Act. In the past, the
FTC has accorded significant weight to FDA findings regarding
product safety and efficacy.
The FTC staff therefore strongly urges you to take swift and
appropriate steps to protect consumers. Even in the absence of
express safety claims, the very act of offering goods for sale
creates an implied representation that the goods are reasonably
fit for their intended uses and free of gross safety hazards. In
addition, the non-disclosure of rare but serious safety risks may
constitute an unfair practice.
Please notify Janet M. Evans~ and Carolyn L. Hann~ in writing,
within 15 days, of the specific actions you have taken to address
our concerns. You may contact Ms. Evans and Ms. Hann by
email or, alternatively, by mail~.
Very truly yours,
/s/
Mary K. Engle
Associate Director
Division of Advertising Practices

Historical Note on Phusion and Four Loko
As it turns out, Phusion did not fight the FDA. On the same date as
the letters, November 17, 2010, Phusion announced that it would
voluntarily remove caffeine from its formula for Four Loko.

142

Just five days later, Kansas’s Department of Alcoholic Beverage
Control used its administrative power to ban Four Loko within the
state. And the next month, special agents of the Virginia Department
of Alcoholic Beverage Control conducted a sting operation to arrest a
man for selling alcoholic beverages without a license. The man used
Craigslist to unwittingly meet an undercover officer to sell eight cans
of Four Loko for $80. The Kansas and Virginia experiences illustrate
how state administrative agencies often have overlapping regulatory
jurisdiction with federal authorities.
Problem: Boogie Woogie Bugle Boy Beverages
Suppose that after Phusion removed the caffeine from Four Loko, a
new group of entrepreneurs see an opening in the market. They form
Company B LLC and begin marketing a bottled drink called Boogie
Woogie Bugle Boy Rum and Cola. To advertise, they produce a
videos featuring mash-ups of the Andrew Sisters’ recordings of
“Boogie Woogie Bugle Boy” and “Rum & Coca-Cola,” both
originally recorded in the 1940s. The company focus-group tests the
videos, the product packaging, and the product itself, exclusively with
persons aged 70 or older, and it finds that all elements work well with
this demographic. Shortly after the drink hits the market, however, a
social media buzz – entirely unorchestrated by Company B – causes
sales to skyrocket among persons in the 21- to 24-year-old age range.
This demographic soon accounts for 87% of sales. This effect was
not unexpected. The entrepreneurs were hoping for a kind of retroreverse coolness effect to happen, since they were familiar with
similar phenomena in recent years concerning brands of clothing and
deodorant. Does Company B have anything to worry about in terms
of FDA or FTC regulation?

143

Part V: Intentional Torts

144

16. Introduction to Intentional
Torts
“What did you mean to do? And why was I the only one you
didn’t do it to?”
– Fiyero Tiggular in Wicked, by Winnie Holzman, 2003

The Context of the Intentional Torts Within Tort Law
There are seven traditional intentional torts – battery, assault, false
imprisonment, intentional infliction of emotional distress, trespass to
land, trespass to chattels, and conversion. These are the subject of the
next several chapters.
The intentional torts are the most basic tort causes of action. And
most of the doctrine of intentional torts pre-dates the development
of negligence. Because of this, many torts courses start with
intentional torts.
Whether you are starting to read the book here, or whether you
studied the preceding chapters first, it is helpful to take a moment
here to compare intentional torts to accidental torts.

The intent/damages trade-off: When it comes to the accidental
torts, such as negligence, it is no defense for the defendant to say, “I
didn’t mean to do it.” The law can hold a person responsible for loss
even without intent. But the accidental torts require as part of the
prima facie case that the plaintiff show an actual injury – physical
damage to the plaintiff’s person or property.
In contrast, the intentional torts do not require proof of physical
injury or damage. So, for example, intentionally spitting on someone
qualifies as the tort of battery – even if there is no injury.
At the broadest level, considering both intentional and accidental
torts together, there is a sense in which we can think of the
defendant’s intent as an alternative to the existence of damages. If the
defendant intended to invade your legally protected interests in your

145

body or property, then you may be able to recover regardless of
whether actual harm has been suffered. That’s intentional torts. On
the other hand, if you have actually been hurt, then you may be able
to recover regardless of whether the defendant intended any harm or
offense.
So when we look at the intentional torts and the accidental torts
together, tort law seems to take the stance that unless you’ve been
hurt, or unless the defendant acted with bad intent, you should not
bring your grievance to court.

Differences in doctrinal structure: Another point of contrast
between the intentional torts and the accidental torts is how the
doctrine is structured. For accidents, there is really just one big cause
of action – negligence, which takes care of the vast majority of claims
arising from accidents. The other causes of action – strict liability,
products liability, and informed-consent actions – could be
categorized as modifications of negligence that are relevant in limited
circumstances. By contrast, in intentional torts, there is no general
tort of “intentigence.” Instead we have seven specific intentional
torts.
Painting with a broad brush, we can make some additional
generalizations: While negligence is broad and flexible, the intentional
torts tend toward the narrow and rigid. Correspondingly, while the
doctrine of negligence is complex and its contours fuzzy, intentional
torts doctrine is comparatively simple, with harder, more well-defined
edges.
Take, for instance, the cause of action for battery. The elements are:
(1) an action, that is (2) intentional, and which results in a (3) harmful
or offensive (4) touching of the plaintiff. Those elements are mostly
self-explanatory. There are a few clarifications that will have to be
made. For instance, does hitting someone with a thrown object count
as a “touching”? (It does.) But such questions are relatively
straightforward, and they have relatively straightforward answers. By
contrast, the first element of the negligence cause of action is that
“the defendant owed the plaintiff a duty of due care.” That is not

146

self-explanatory at all. Understanding what it means requires a lot of
work.
None of this is to say that there are no difficult cases in intentional
torts. There are, of course, hard cases on the margins. And novel
facts can pose challenges to established doctrine. But, by and large,
the intentional torts are generally about applying well-formed rules,
not about balancing factors or making policy choices.
The bottom line is that moving between accidental torts and the
intentional torts requires a little bit of a mental adjustment. So if
you’re starting out with intentional torts, don’t expect the same
degree of rule-intensiveness when you move to negligence. And if
you are arriving here after studying negligence, you can look forward
to legal questions that tend more to have a “right answer.”

A Quick Overview of the Intentional Torts
Let’s take a fast look at the basics of the seven intentional torts.
First up are the four personal intentional torts – battery, assault, false
imprisonment, and intentional infliction of emotional distress.
The most basic of these is battery. Battery is the intentional touching
of the plaintiff in a harmful or offensive way. The concept of
“touching” is quite broad. It would include, for instance, poisoning
the plaintiff’s meal. But in keeping with the theme of the intentional
torts, no actual harm need be done. A sturdy plaintiff, for instance,
might not be harmed at all by a punch thrown by a weak defendant.
Regardless, a punch is “harmful or offensive,” even if no harm
results, so a punch is an actionable battery.
Next is assault. Assault is the intentional creation of an immediate
apprehension of a harmful or offensive touching. That is to say, an
assault is the apprehension of an oncoming battery. Throwing a
punch and missing is an assault.
The third intentional tort is false imprisonment, which is the
intentional confinement of the plaintiff to a bounded area by force,
threat of force, or improper assertion of legal authority. Locking the
plaintiff in the cellar would count. So would brandishing a firearm
and saying, “Move and I shoot.” False imprisonment is a civil cause

147

of action that is analogous to – though not completely overlapping
with – the crime of kidnapping.
The last personal intentional tort is intentional infliction of
emotional distress, often abbreviated “IIED,” and sometimes
known by its shorter and pithier name, outrage. This tort results when
the defendant intentionally engages in outrageous conduct that causes
the plaintiff severe mental distress. The key is that the action has to
be truly outrageous. Telling someone that a close family member is dead
– when that’s not true – would likely qualify. Teasing or insulting
someone, however, is usually not enough. Also, the mental distress
the suffered by the plaintiff must be severe. Physical effects – such as
cardiac problems or tooth-grinding damage – are not necessary, but
where they occur, they are helpful in showing the required severity.
It should be said that IIED is something of anomaly among the
intentional torts for a couple reasons. First, intent is not strictly
required. Recklessness will suffice. Also, IIED is an arguable
exception to our general observation that the intentional torts do not
require a showing of damages. While there is no need to prove
physical injury, property damage, lost wages, or the like, there is the
requirement that the plaintiff suffer actual distress. If a plaintiff,
perhaps because of a reserve of inner strength, were not caused
severe distress despite the plaintiff’s intentional and outrageous
conduct, then there would be no cause of action.
The remaining three intentional torts are trespass to land, trespass to
chattels, and conversion – all of which involve invasions of rights
over tangible property.
The tort of trespass to land is the intentional tort that applies to
invasions of interests in real property, which includes land and things
attached to the land, such as trees, buildings, improvements, and
fixtures. An action for trespass to land requires an intentional act to
invade someone’s real property. Traipsing across someone else’s land
– or even putting a foot on it – satisfies the elements. The invasion
can be momentary and does not need to do any damage to be
actionable.

148

The remaining two intentional torts are for invasions of interests in
chattels. Chattels are the moveable kind of property, and they include
any item of tangible property that is not part of real property. Cars,
computers, clothing, and animals are all examples of chattels.
The tort of trespass to chattels requires an intentional action that
substantially interferes with a plaintiff’s chattel. What counts as
“interfering” is a little tricky. The law here is stricter than it is with
trespass to land. With trespass to land, merely putting a foot on the
plaintiff’s land creates liability. The analogous is not true for trespass
to chattels. Merely running up and touching the plaintiff’s chattel
does not count. Making a substantial use of the plaintiff’s chattels
does count as interference, as does depriving the plaintiff of the
opportunity to use them. Damage, where it occurs, always counts as
interference.
The last intentional tort is conversion. An alternative to trespass to
chattels, the tort of conversion is an intentional interference with the
plaintiff’s chattel that is so severe that it warrants a forced sale of the
chattel to the defendant. Conversion is essentially trespass to chattels,
but with a heightened threshold that triggers a more powerful
remedy. Here’s an example: A defendant steals the plaintiff’s car, puts
a cinder block on the gas pedal, and causes it to propel itself off a
cliff. That plaintiff has an excellent cause of action for conversion.
Thus, the plaintiff can get the market value of the car before it was
taken, and the defendant will take title to the smoldering wreck at the
bottom of the canyon.

A Preview of Intentional Torts Defenses
Affirmative defenses play a starring role in the world of the
intentional torts. The main defenses are consent, self-defense,
defense of others, and necessity.
Most importantly, consent is a complete defense to the intentional
torts. You can’t successfully sue your invited party guests for trespass
to land because you consented to their entry on your land. Likewise,
you can’t successfully sue your aunt for giving you a big hug, because
you consented – impliedly if not expressly – to her touching you.

149

And of, course, if someone tries to hurt you, you’re entitled to use
force in self-defense. If someone runs at you with a knife, you can
sweep the leg and knock them to the ground without incurring
liability for battery. Similarly, defense of others allows you to avoid
assault liability for aiming a gun at the assailant who is mugging your
friend.
Finally, the defense of necessity allows you to avoid tort liability
when you are acting to prevent a greater harm. For instance, you’ll
incur no trespass-to-chattels liability for absconding with a bowl of
punch if you’re using to put out a fire.

The Place of Damages in the Intentional Torts
As already emphasized, it is possible to plead and prove a claim an
intentional tort claim without a showing of damages. Nonetheless,
the concept of damages does have an important place with the
intentional torts.
At the outset, we need to note that there is often little point in
bringing a lawsuit unless it is for damages. Therefore, in the real
world, intentional tort cases will often include claims for
compensatory damages.
Also, for many intentional torts, proving damages may be the
quickest path to proving a prima facie case. For a battery claim,
proving a physical injury makes it unnecessary to debate the issue as
to whether the touching counts as “harmful or offensive.” In an
action for trespass to chattels, proving that the plaintiff’s actions
damage the chattel means the “substantial interference” requirement
is fulfilled – end of discussion.
But what about situations in which the plaintiff never succeeds in
proving compensatory damages? What does the plaintiff get for
prevailing in such a lawsuit? In such situations, courts will award
nominal damages. “Nominal” here means “in name only.”
Nominal damages are usually one dollar, or a similar amount.
Why would anyone bother to file a lawsuit to get nominal damages of
$1? Well, they almost never do. But there are a few reasons that a
plaintiff might be motivated to pursue an intentional tort claim

150

without damages. For one, an award of nominal damages might be
useful as a means of establishing a legal right. A judgment in a
trespass to land case, even without damages, can be used as the basis
for an injunction against future trespasses. Then, further trespassing
can be deterred by the threat of contempt sanctions.
Probably the most lucrative function of nominal damages is as a
hook upon which to hang an award of punitive damages. Let’s go
back to the case of a defendant spitting on the plaintiff, but let’s
embellish it a little: Suppose the defendant is a spoiled A-list movie
star who spits on a waiter at a restaurant. On top of nominal damages
of $1, the waiter might convince a jury to award punitive damages in
an amount sufficient to deter the defendant from such conduct in the
future. And such an amount, for a rich celebrity, might be quite a lot
of money.
Putting all practicality aside, a victory in court and $1 in nominal
damages might, if nothing else, give a wronged plaintiff a feeling of
satisfaction. And suing out of a sense of indignity happens more
often than you might imagine.

Intent and its Various Iterations
Now that we have a sketch of the intentional torts and understand
their relation to negligence and other torts, it is helpful to look a little
more closely at the concept of intent itself.
In general, “intent” means that the defendant either acts with the
purpose or goal of bringing about a certain consequence, or at least
does so with substantial certainty that the consequence will occur.
The substantial certainty idea expands the concept of intent beyond
the defendant’s goals.
Suppose a defendant testifies in court, “I didn’t really want to shoot
the plaintiff. What I wanted to do was shoot the jukebox that the
plaintiff was standing in front of. So, yeah, I pretty much knew the
plaintiff was going to get shot. But that wasn’t my goal.” Here, the
defendant’s testimony establishes the requisite intent, since the
defendant acted with substantial certainty. It doesn’t matter that
shooting the plaintiff wasn’t the goal.

151

Beyond the fundamentals, the concept of intent begins to diverge
among the various intentional torts. We said that intent means that
the plaintiff acted purposely or with substantial certainty of
producing a certain consequence. What “consequence” must be intended
depends on the tort. With battery, for instance, the defendant
generally must intend to commit a battery. But for trespass to land,
the defendant does not need to intend a trespass at all – the
defendant only needs to intend the action that causes the trespass. So,
the intent to walk a certain path – even if undertaken in the earnest
attempt to stay off the defendant’s property – will satisfy the intent
requirement of trespass to land. That is, the intent to put one foot in
front of another is intent enough, even if it was a genuine mistake to
cross the property line. By contrast, the intent to raise your arms is
not requisite intent for battery if you didn’t think doing so would
inflict a harmful or offensive touching on anyone.
Strangely, there is one intentional tort – intentional infliction with
emotional distress – that, despite the word “intentional” in its name,
requires only proof that the defendant acted with recklessness. (This
may be one reason many people prefer the name “outrage” for the
tort.)
Our discussion of intent is not complete without mention of the
plaintiff-friendly doctrine of transferred intent. Where it applies, the
doctrine of transferred intent allows the intent required by one
intentional tort claim to be satisfied by showing the defendant’s
intent to commit a different intentional tort. Intent is said to be able
to “transfer” from tort to tort or from person to person, or even
between torts and persons at the same time.
The concept is best explained with an example: If a defendant
intends to hit Bart with a baseball, but errantly throws wide left so
that the ball whizzes right by Ashanti’s head, then the tortious intent
to inflict a battery on Bart can be “transferred” to Ashanti for an
assault claim. In this case, the intent transfers both from battery to
assault and from Bart to Ashanti.
Under the most traditional view of transferred intent, intent can
transfer among persons and among any of the torts of battery,

152

assault, false imprisonment, trespass to land, and trespass to chattels.
Thus, acting with the purpose of trespassing on land could count as
the requisite intent for a battery. Many courts today, however, apply
transferred intent more narrowly, restricting tort-to-tort transfer to
assault and battery only.
One last thing to point out is that intent is an issue for the jury. You
may have wondered, how can you truly know what another person
intended? In a metaphysical sense, perhaps there is no way to truly
know the subjective mental experience of another person. But a jury’s
job isn’t to engage in metaphysics. A jury decides, based on the
preponderance of the evidence, whether the defendant acted with the
requisite intent. The defendant might testify under oath that she or
he did not intend the tortious action, but the jury can choose to
disbelieve the defendant and decide, looking reasonably at the
circumstances, that the defendant in fact did act with intent. That
might not count as “proof” for a philosopher, but it counts as proof
in a courtroom.
That’s the general lay of the land with intent. The main takeaway
should be that you cannot guess at what intent means based on your
common understanding of the word “intent.” You will need to
carefully apply the specific rules – explained in the following chapters
– for each intentional tort.

153

17. Battery and Assault
“What villain touch’d his body, that did stab, and not for
justice?”
Brutus, in Julius Caesar, by William Shakespeare, 1599

Introduction
In this chapter we will explore the torts of assault and battery, two
claims that are often found together. Each one is almost as ancient as
tort law itself.

Battery
Battery may be the most basic tort of all. Battery is intentionally
touching someone in a harmful or offensive way.
Along with the torts of trespass to land and trespass to chattels,
battery traces its history in English law as far back as tort law goes, to
an action called the writ of trespass vi et armis (“by force and arms”).
As part of a set with trespass to land and trespass to chattels, the tort
of battery could just as well be called trespass to the body. That’s the
essence of the complaint – a physical intrusion by one person on
another’s flesh – whether accomplished by stabbing, spitting,
grabbing, kicking, caressing, shoving, shooting, or any of a million
other unwelcome ways.

The Elements of Battery
Here is a blackletter statement of the elements of the tort of battery:
A plaintiff can establish a prima facie case for
battery by showing: (1) the defendant
undertook an act, (2) with intent, effecting a (3)
harmful or offensive (4) touching of the
plaintiff.

Let’s take the elements in turn.

154

Battery: The Act
First, there must be an act of the defendant. This is a simple
requirement that is almost always very easy to meet. All it requires is
that the defendant engage in some volitional action. This requirement
will not exclude many cases, but it will exclude a battery claim where
the touching of the plaintiff is caused by some motor reflex or
unconscious movement on the part of the defendant. So a
sleepwalker could escape liability by pointing to the lack of an act, as
could a jumpy person whose limbs flailed in reaction to a noise.
The act requirement also excludes cases where the plaintiff’s
complaint is that the defendant failed to act to prevent a touching.
Standing by and watching someone get hit by an object, even when a
slight exertion would have deflected it, does not meet the act
requirement. But note that persuading someone with words to stand
in a certain spot where she or he will suffer a harmful or offensive
touching would count as an act for the purpose of battery.

Battery: Intent
Next is intent. As is the case with intentional torts generally (and as
discussed in Chapter 16), acting either with purpose or with
substantial certainty suffices as intent. Closing your eyes and swinging
your arms widely in a tightly packed room – even if solely for the
purpose of expressing an overwhelming joie de vivre – can suffice as
intent for battery, because it’s substantially certain that you will hit
someone. Keep in mind, of course, that intent is a jury issue, so its
determination depends ultimately on what the jury believes.
We still are left with this question: What is it that the defendant must
intend? Unless transferred intent applies, the required object of intent
is a battery. That is, the defendant must intended to inflict a harmful
or offensive touching. This means that merely intending to move
one’s limbs is not enough to meet the intent requirement. Suppose
you intend to pitch a baseball dangerously near an unaware
bystander. That does not count as intent for battery. Now, it might
be correctly characterized as negligence, and if the bystander is
harmed, the thrower might be liable via a negligence claim. But the
intent for battery would not satisfied.

155

Remember, too, that the doctrine of transferred intent expands the
scope of intent so that a defendant who intends to commit a battery
on Arthur, but who misses and commits a battery instead on
Beatrice, has acted with requisite intent for a claim by Beatrice.
And in addition to transferring intent among persons, the
transferred-intent doctrine permits transfers of intent between assault
and battery. And courts adhering to the most traditional view allow
transfer among any of the torts of battery, assault, false
imprisonment, trespass to land, and trespass to chattels. So, if a
defendant intends not to punch the plaintiff, but only to create the
immediate apprehension of a punch, and if the defendant misjudges
the angles and actually punches the plaintiff, then there is sufficient
intent to suffice for a battery claim.
Intent can even transfer simultaneously from person to person and
tort to tort. Throwing a hatchet with the aim of making a near-miss
of Anne, but missing and grazing Burl, will suffice for intent to
commit a battery against Burl.

Battery: Harmfulness or Offensiveness
People get touched by others all the time. One person may tap
another on the shoulder to ask for the time. Persons in a crowd will
unavoidably bump into one another. What keeps these touches from
being actionable as batteries is the requirement of harmfulness or
offensiveness. If it weren’t for the harmful-or-offensive element,
millions of battery claims would arise every second.
A touching that causes actual harm is harmful – and there is no need
to take the analysis any further. But a touching need not inflict harm
to be considered harmful or offensive. Nor is there a requirement
that the plaintiff be “offended” in the sense of being affronted. A
touching is “offensive” in the battery sense if it intrudes upon a
person’s reasonable sense of dignity.
To put it more plainly, people have the right to not be “messed
with,” and the harmful-or-offensive element tracks this. Any
touching of a person in a way that is not socially sanctioned under

156

the circumstances and that a person would reasonably find
objectionable is a battery.
Societal convention plays a large role here. Tapping a stranger on the
shoulder to ask the time is not battery because it’s generally
understood that this is how members of society interact with one
another even when they are strangers. But tapping someone
repeatedly on the shoulder to ask the time over and over again would
be battery because, to sum it up in vernacular, “That’s weird.”
What counts as harmful or offensive may even differ geographically.
In Boston, strangers brush into each other on sidewalks all the time.
In Los Angeles – provided they are out of their cars and walking
around – pedestrians don’t touch. In Manhattan during the lunch
hour, people unhesitatingly pack into elevators in such a way that
there is substantial touching. But in the rural Midwest, people will
wait for the next elevator rather than get cozy. Yet geographical
differences only go so far. Even in Manhattan, if the elevator is
otherwise empty and you sidle up and stand so that you are touching
the next person, you have transcended social convention and likely
committed a battery.
Regardless of whether some touchings – like the tap on the shoulder
– are socially acceptable as a general matter, once a person has put
another on warning, social convention yields to the individual’s right
to be let alone. Even a friendly hug of a close friend can constitute a
battery after the friend bellows, “Don’t touch me right now!”

Battery: The Touching
The prototypical case of battery would involve a defendant who
punches the plaintiff in the face. That certainly is a touching. But you
should think about “touching” broadly.
The touching can, for instance, be indirect. Sneakily removing
someone’s chair as they go to sit down, thereby causing them to fall
to the floor, will count as a “touching.” So can putting some foul
substance in a person’s drink. Laying a trap for someone that doesn’t
spring until years later would be a touching as well.

157

Case: Leichtman v. WLW Jacor
The following case confronts the question of what constitutes a
touching in the contentious context of talk radio.

Leichtman v. WLW Jacor
Court of Appeals of Ohio, Hamilton County
January 26, 1994
92 Ohio App.3d 232. LEICHTMAN, Appellant, v. WLW
JACOR COMMUNICATIONS, INC. et al., Appellees. No. C920922. DOAN, P.J., and HILDEBRANDT and GORMAN,
JJ., concurred.

PER CURIAM:
In his complaint, [Aaron] Leichtman claims to be “a nationally
known” antismoking advocate. Leichtman alleges that, on the
date of the Great American Smokeout, he was invited to appear
on the WLW Bill Cunningham radio talk show to discuss the
harmful effects of smoking and breathing secondary smoke. He
also alleges that, while he was in the studio, [Andy] Furman,
another WLW talk-show host, lit a cigar and repeatedly blew
smoke in Leichtman’s face “for the purpose of causing physical
discomfort, humiliation and distress.”~
Leichtman contends that Furman’s intentional act constituted a
battery. The Restatement of the Law 2d, Torts (1965), states:
An actor is subject to liability to another for
battery if
(a) he acts intending to cause a harmful or
offensive contact with the person of the other
… , and
(b) a harmful contact with the person of the
other directly or indirectly results[; or]
(c) an offensive contact with the person of the
other directly or indirectly results.
In determining if a person is liable for a battery, the Supreme
Court has adopted the rule that “[c]ontact which is offensive to
a reasonable sense of personal dignity is offensive contact.” It

158

has defined “offensive” to mean “disagreeable or nauseating or
painful because of outrage to taste and sensibilities or affronting
insultingness.” Furthermore, tobacco smoke, as “particulate
matter,” has the physical properties capable of making contact.
R.C. 3704.01(B) and 5709.20(A); Ohio Adm. Code 3745-17.
As alleged in Leichtman’s complaint, when Furman intentionally
blew cigar smoke in Leichtman’s face, under Ohio common law,
he committed a battery. No matter how trivial the incident, a
battery is actionable, even if damages are only one dollar. The
rationale is explained by Roscoe Pound in his essay “Liability”:
“[I]n civilized society men must be able to assume that others
will do them no intentional injury – that others will commit no
intentioned aggressions upon them.”
Other jurisdictions also have concluded that a person can
commit a battery by intentionally directing tobacco smoke at
another. We do not, however, adopt or lend credence to the
theory of a “smoker’s battery,” which imposes liability if there is
substantial certainty that exhaled smoke will predictably contact
a nonsmoker. Also, whether the “substantial certainty” prong of
intent from the Restatement of Torts translates to liability for
secondary smoke via the intentional tort doctrine in
employment cases as defined by the Supreme Court~, need not
be decided here because Leichtman’s claim for battery is based
exclusively on Furman’s commission of a deliberate act. Finally,
because Leichtman alleges that Furman deliberately blew smoke
into his face, we find it unnecessary to address offensive contact
from passive or secondary smoke~.
Neither Cunningham nor WLW is entitled to judgment on the
battery claim under Civ.R. 12(B)(6). Concerning Cunningham, at
common law, one who is present and encourages or incites
commission of a battery by words can be equally liable as a
principal. Leichtman’s complaint states, “At Defendant
Cunningham’s urging, Defendant Furman repeatedly blew cigar
smoke in Plaintiff’s face.”
With regard to WLW, an employer is not legally responsible for
the intentional torts of its employees that do not facilitate or
promote its business. However, whether an employer is liable

159

under the doctrine of respondeat superior because its employee
is acting within the scope of employment is ordinarily a question
of fact. Accordingly, Leichtman’s claim for battery with the
allegations against the three defendants in the second count of
the complaint is sufficient to withstand a motion to dismiss
under Civ.R. 12(B)(6).~
Arguably, trivial cases are responsible for an avalanche of
lawsuits in the courts. They delay cases that are important to
individuals and corporations and that involve important social
issues. The result is justice denied to litigants and their counsel
who must wait for their day in court. However, absent
circumstances that warrant sanctions for frivolous appeals under
App.R. 23, we refuse to limit one’s right to sue. Section 16,
Article I, Ohio Constitution states, “All courts shall be open,
and every person, for an injury done him in his land, goods,
person, or reputation, shall have remedy by due course of law,
and shall have justice administered without denial or delay.”
This case emphasizes the need for some form of alternative
dispute resolution operating totally outside the court system as a
means to provide an attentive ear to the parties and a resolution
of disputes in a nominal case. Some need a forum in which they
can express corrosive contempt for another without dragging
their antagonist through the expense inherent in a lawsuit. Until
such an alternative forum is created, Leichtman’s battery claim,
previously knocked out by the trial judge in the first round, now
survives round two to advance again through the courts into
round three.~
Judgment accordingly.

Questions to Ponder About Leichtman v. WLW
A. Do you agree that contact with smoke should qualify as a touching
for purposes of battery? If so, how far should this be taken? To
perfume? To bad breath? At a fundamental level, even noise involves
physical touch – with one molecule in the air transferring kinetic
energy to the next as part of the process of propagating soundwaves.
Where would you draw the line?

160

B. Is this a trivial case? Is that the implication when the court says,
“Arguably, trivial cases are responsible for an avalanche of lawsuits in
the courts.”? Is it important that the courts should be available for
cases such as this?
C. If there needs to be a place for disputes such as this, do you agree
with the court that some alternative dispute resolution forum would
be better?
D. If you were arguing that the courts should stay available for cases
such as this, what societal interests could be said to be served by
judicial resolution of disputes such as these?

Battery: Damages
Battery does not require damages for a prima facie case. A successful
claim for battery without any proof of physical harm will entitle the
plaintiff to nominal damages. On the other hand, any bodily injury
that is sustained will serve to meet the requirement of harmfulness or
offensiveness. In this sense, you might say that injury is sufficient but
not necessary to round out a case for battery.
It should be kept in mind that although proof of compensatory
damages is not required for a prima facie case for battery, a battery
action will definitely be more financially enticing if it supports a
significant compensatory damages claim. Any bodily injury that is a
result of the battery will support a claim for compensatory damages.
But plaintiffs can also generally recover compensatory damages that
do not have a physical basis, so long as they stem from the battery.
Case: Fisher v. Carrousel Motor Hotel
This case explores the availability of damages for a battery that has
no physical-injury component.

Fisher v. Carrousel Motor Hotel, Inc.
Supreme Court of Texas
December 27, 1967
424 S.W.2d 627. Emmit E. FISHER, Petitioner, v.
CARROUSEL MOTOR HOTEL, INC., et al., Respondents.
No. B-342.

161

Justice JOE R. GREENHILL:
This is a suit for actual and exemplary damages growing out of
an alleged assault and battery. The plaintiff Fisher was a
mathematician with the Data Processing Division of the
Manned Spacecraft Center, an agency of the National
Aeronautics and Space Agency, commonly called NASA, near
Houston. The defendants were the Carrousel Motor Hotel, Inc.,
located in Houston, the Brass Ring Club, which is located in the
Carrousel, and Robert W. Flynn, who as an employee of the
Carrousel was the manager of the Brass Ring Club. Flynn died
before the trial, and the suit proceeded as to the Carrousel and
the Brass Ring. Trial was to a jury which found for the plaintiff
Fisher. The trial court rendered judgment for the defendants
notwithstanding the verdict. The Court of Civil Appeals
affirmed. The questions before this Court are whether there was
evidence that an actionable battery was committed, and, if so,
whether the two corporate defendants must respond in
exemplary as well as actual damages for the malicious conduct
of Flynn.
The plaintiff Fisher had been invited by Ampex Corporation
and Defense Electronics to a one day’s meeting regarding
telemetry equipment at the Carrousel. The invitation included a
luncheon. The guests were asked to reply by telephone whether
they could attend the luncheon, and Fisher called in his
acceptance. After the morning session, the group of 25 or 30
guests adjourned to the Brass Ring Club for lunch. The
luncheon was buffet style, and Fisher stood in line with others
and just ahead of a graduate student of Rice University who
testified at the trial. As Fisher was about to be served, he was
approached by Flynn, who snatched the plate from Fisher’s
hand and shouted that he, a Negro, could not be served in the
club. Fisher testified that he was not actually touched, and did
not testify that he suffered fear or apprehension of physical
injury; but he did testify that he was highly embarrassed and hurt
by Flynn’s conduct in the presence of his associates.
The jury found that Flynn “forceably dispossessed plaintiff of
his dinner plate” and “shouted in a loud and offensive manner”

162

that Fisher could not be served there, thus subjecting Fisher to
humiliation and indignity. It was stipulated that Flynn was an
employee of the Carrousel Hotel and, as such, managed the
Brass Ring Club. The jury also found that Flynn acted
maliciously and awarded Fisher $400 actual damages for his
humiliation and indignity and $500 exemplary damages for
Flynn’s malicious conduct.
The Court of Civil Appeals held that there was no assault
because there was no physical contact and no evidence of fear
or apprehension of physical contact. However, it has long been
settled that there can be a battery without an assault, and that
actual physical contact is not necessary to constitute a battery, so
long as there is contact with clothing or an object closely
identified with the body. In Prosser, Law of Torts 32 (3d Ed.
1964), it is said:
“The interest in freedom from intentional and
unpermitted contacts with the plaintiff’s person
is protected by an action for the tort commonly
called battery. The protection extends to any
part of the body, or to anything which is
attached to it and practically identified with it.
Thus contact with the plaintiff’s clothing, or
with a cane, a paper, or any other object held in
his hand will be sufficient; * * * The plaintiff’s
interest in the integrity of his person includes all
those things which are in contact or connected
with it.”
Under the facts of this case, we have no difficulty in holding
that the intentional grabbing of plaintiff’s plate constituted a
battery. The intentional snatching of an object from one’s hand
is as clearly an offensive invasion of his person as would be an
actual contact with the body. “To constitute an assault and
battery, it is not necessary to touch the plaintiff’s body or even
his clothing; knocking or snatching anything from plaintiff’s
hand or touching anything connected with his person, when
done in an offensive manner, is sufficient.” Morgan v. Loyacomo,
190 Miss. 656 (1941).~

163

The rationale for holding an offensive contact with such an
object to be a battery is explained in 1 Restatement of Torts 2d
§ 18 (Comment p. 31) as follows:
“Since the essence of the plaintiff’s grievance
consists in the offense to the dignity involved in
the unpermitted and intentional invasion of the
inviolability of his person and not in any
physical harm done to his body, it is not
necessary that the plaintiff’s actual body be
disturbed. Unpermitted and intentional contacts
with anything so connected with the body as to
be customarily regarded as part of the other’s
person and therefore as partaking of its
inviolability is actionable as an offensive contact
with his person. There are some things such as
clothing or a cane or, indeed, anything directly
grasped by the hand which are so intimately
connected with one’s body as to be universally
regarded as part of the person.”
We hold, therefore, that the forceful dispossession of plaintiff
Fisher’s plate in an offensive manner was sufficient to constitute
a battery, and the trial court erred in granting judgment
notwithstanding the verdict on the issue of actual damages.
In Harned v. E-Z Finance Co., 151 Tex. 641, 254 S.W.2d 81
(1953), this Court refused to adopt the “new tort” of intentional
interference with peace of mind which permits recovery for
mental suffering in the absence of resulting physical injury or an
assault and battery. This cause of action has long been
advocated by respectable writers and legal scholars.~ However, it
is not necessary to adopt such a cause of action in order to
sustain the verdict of the jury in this case. The Harned case
recognized the well established rule that mental suffering is
compensable in suits for willful torts “which are recognized as
torts and actionable independently and separately from mental
suffering or other injury.” Damages for mental suffering are
recoverable without the necessity for showing actual physical
injury in a case of willful battery because the basis of that action
is the unpermitted and intentional invasion of the plaintiff’s
person and not the actual harm done to the plaintiff’s body.

164

Personal indignity is the essence of an action for battery; and
consequently the defendant is liable not only for contacts which
do actual physical harm, but also for those which are offensive
and insulting. We hold, therefore, that plaintiff was entitled to
actual damages for mental suffering due to the willful battery,
even in the absence of any physical injury.~

Questions to Ponder About Fisher v. Carrousel Motor
Hotel
A. Compare this case with Leichtman v. WLW. How important is it
that the courts were available to hear Fisher’s complaint? Would an
alternative dispute forum have served as well?
B. Consider that the Civil Rights Act of 1964 prohibits race-based
discrimination by public accommodations such as hotels. Also note
that the statute allows the United States to seek a federal injunction
to prohibit what the Carrousel Motor Hotel did in this case. Even
where such a legal tool is available, is it still important for a plaintiff
to be able to bring a cause of action under tort law in a circumstance
such as this?
Case: Bohrmann v. Maine Yankee Atomic Power
This next case confronts questions of what constitutes a touching
and the necessity of injury in the context of a nuclear power plant
with radioactive emissions.

Bohrmann v. Maine Yankee Atomic Power
United States District Court for the District of Maine
May 1, 1996
926 F.Supp. 211. Erich BOHRMANN, Andrew Daniels, Jeffrey
Gagnon, Nevena Novkovic, and Eric Ortman, Plaintiffs, v.
MAINE YANKEE ATOMIC POWER COMPANY,
Defendant. Civil No. 95-359-P-C.

Chief Judge GENE CARTER:
Plaintiffs, several University of Southern Maine students, have
filed the present action against Maine Yankee Atomic Power
Company (“Maine Yankee”) for injuries they allegedly sustained

165

after being exposed to radiation when touring Defendant’s
nuclear power plant in Wiscasset, Maine.~
The facts alleged in the Complaint are as follows. Plaintiffs are
five University of Southern Maine students who were among a
group of chemistry students invited to tour Defendant’s facility.
Plaintiffs allege that approximately two weeks before their tour,
there was a radioactive gas leak in Defendant’s primary auxiliary
building (PAB) as a result of design flaws and faulty engineering
when Defendant “sluiced the demineralizers in its Chemical and
Volume Control System.” The students toured Maine Yankee
on the morning of October 11, 1994, at which time, Defendant
allegedly was in the process of repairing the leakage problem.
Plaintiffs claim that “Maine Yankee officials had decided to
flush out resin ‘hot spots’ in the demineralizer” and scheduled
the procedure to occur during Plaintiffs’ tour. Plaintiffs further
allege that the officials were aware that the flushing procedure
would release radioactive gases. Plaintiffs claim that they were
never apprised of the problems at Defendant’s facility.
Plaintiffs allege that each student was given a pocket-sized SelfReading Dosimeter, which measures only gamma radiation. The
students were not provided with Thermo-Luminescent
Dosimeters, which also measure beta radiation and which are
worn by the employees of Defendant.
Plaintiffs claim that despite his being warned that radioactive
gases would be released in the PAB, the lead tour guide led the
students into the “hot” side of the plant. Plaintiffs allege that the
tour guides knowingly took the students through a plume of
unfiltered radioactive gases. While the students were walking
through the radioactive gases, the continuous air monitor in the
PAB was sounding an alarm. After spending thirty to forty
minutes on the “hot” side of the plant, the students returned to
the “hot” side’s entry point and stepped into portal monitors.
Plaintiffs and the tour guides allegedly “alarmed out,” indicating
that they had all been exposed to excessive radioactive
contamination from the tour. In fact, Plaintiffs Bohrmann and
Ortman continued to “alarm out” up to twenty minutes after
they left the PAB.

166

Plaintiffs allege that Maine Yankee employees never suggested
that the students remove their contaminated clothing or that the
students take a shower and wash themselves. Two hours after
the exposure to radioactive gases, Defendant told a few students
that they needed to go for a “whole body count” to assess their
radiation exposure. Plaintiff Gagnon allegedly was told that he
had nothing to worry about and was not told to undergo a
whole body count. Plaintiffs claim that Maine Yankee
employees falsely told them that they had not been subjected to
gamma radiation and that only gamma radiation was “bad.”
Defendant’s employees allegedly told Plaintiffs that they had not
been exposed to anything that would pose a health risk.
Plaintiffs assert that Defendant did not promptly or accurately
determine the radiation dose to which they had been subjected.
Although urinalyses were done for the tour guides to determine
possible inhalation of Strontium 89, Defendant did not offer to
conduct such tests on Plaintiffs. Plaintiffs allege that Defendant
belatedly used a whole body counter on a few of the students,
but the device was not properly programmed to provide
accurate readings. Defendant allegedly failed to calculate
accurately the dose exposure for the students because
Defendant’s readings of exposure amounts were at least thirty to
forty percent too low. It is not known how much radioactive gas
each student inhaled.
Plaintiffs assert that Defendant deliberately failed to report the
contamination of Plaintiffs and the tour guides to the Nuclear
Regulatory Commission or the State Nuclear Safety Inspector
until after the contamination was reported in the media several
days later. Plaintiffs allegedly did not become aware of the
extent of their exposure until they read a newspaper report of
the incident later that week. Defendant allegedly destroyed the
charts showing the level of radioactive gases in the PAB soon
after October 11, 1994. Plaintiffs assert that such destruction
makes it impossible to quantify the release of radiation to which
they had been exposed and allegedly constitutes a violation of
federal regulations mandating the retention of the records.

167

Plaintiff Bohrmann claims to have suffered a significant
decrease in his white blood cell count. In addition, Plaintiffs
allege that they live with “the significant distress and uncertainty
caused by exposure to unreasonably high levels of nuclear
radiation.” Plaintiffs now seek compensatory and punitive
damages.~
As concerns Plaintiffs’ claims for damages pursuant to theories
of intentional infliction of emotional distress and battery, the
Court concludes that such intentional tort claims are not
inconsistent with the federal safety standards. To recover on
either theory, Plaintiffs must demonstrate that Defendant
intentionally exposed Plaintiffs to radiation without their
consent, and that such intentional conduct on the part of
Defendant caused them damages. See, e.g., Latremore v. Latremore,
584 A.2d 626, 631 (Me. 1990) (setting forth elements of
intentional infliction of emotional distress); Pattershall v. Jenness,
485 A.2d 980, 984 (Me. 1984) (an element of battery is an
intentional act). The Court intimates no opinion as to whether
the facts as alleged by Plaintiffs amount to physical contact so as
to constitute a battery.
There is no reason apparent to this Court to believe that
Congress intended that a defendant be insulated from liability
for its intentional acts solely by complying with the federal
safety standards. Instead, compliance with the federal
regulations merely demonstrates the absence of negligence. See
Coley, 768 F.Supp. at 629. The federal safety standards have no
bearing on a defendant’s liability for its intentional acts. While a
plaintiff may recover on an intentional tort theory without
proving exposure to radiation exceeding the federal safety
standards, a plaintiff may not recover without first proving that
he sustained damages, and such proof may be difficult to
establish in the absence of proving a violation of the federal
safety standards. See, e.g., Laswell v. Brown, 683 F.2d 261, 269
(8th Cir.1982) (concluding that “lawsuit for personal injuries
cannot be based only upon the mere possibility of some future
harm”), cert. denied, 459 U.S. 1210, 103 S.Ct. 1205, 75 L.Ed.2d
446 (1983); Johnston v. United States, 597 F.Supp. 374, 425-26

168

(D.Kan.1984); Bubash v. Philadelphia Elec. Co., 717 F.Supp. 297,
300 (M.D.Pa.1989) (concluding that mere exposure to radiation
is not an actionable physical injury). Nevertheless, the absence
of a violation of the federal standards does not necessarily
establish the absence of an actual injury.~
Accordingly, it is ORDERED that~ Defendant’s Motion to
Dismiss be, and it is hereby, DENIED as to [battery].

Questions to Ponder About Bohrmann v. Maine Yankee
A. Should intentional exposure to radioactivity count as battery? Is
your position consistent with your position on tobacco smoke? If you
would find one to be battery, but not the other, what distinguishes
the two?
B. Compare this case to Fisher v. Carrousel Motor Hotel. Why do you
think the plaintiffs here was not able to recover for mental distress
damages?

Assault
An assault happens when the defendant intentionally creates for the
plaintiff an immediate apprehension of a battery. That is, you’re
assaulted when you are made to think you’re about to be harmfully or
offensively touched.
Assault might seem like a strange tort. Before law school, you
probably had an intuitive idea of battery. That is, you could probably
guess that you could sue someone over a harmful or offensive
touching. But it might come as a surprise that you can sue someone
just for giving you the apprehension of such a touching. Nonetheless,
assault is a long-established part of the common law’s package of
rights meant to foster and protect our civilized society. We all have
the right to be free from the perception of imminent attack, and we
can sue to enforce it. It’s a right that has existed in the common law
for centuries.
Case: I de S et Ux v. W de S
The following case is credited as the first to recognize the action of
assault. Many of the details are lost to history. We don’t even know
the litigants names, save their initials. yet even though we are

169

separated from the litigants by many centuries, the hatchet swing in
this case still paints a vivid picture.

I de S et Ux v. W de S
At the Assizes
Unknown month and date, 1348
Y.B.Lib Assessonum folio 99, placitum 60
I de S and M, his wife, complain of W de S concerning this that
the said W, in the year etc., with force and arms (vi et armis) did
make an assault upon the said M at S and beat her. And W
pleaded not guilty. And it was found by the verdict of the
Inquest that the said W came at night to the house of the said I
and sought to buy of his wine, but the door of the Tavern was
shut and he beat upon the door with a hatchet which he had in
his hand, and the wife of the plaintiff put her head out of a
window and commanded him to stop, and he saw and he struck
(at her) with the hatchet but he did not hit the woman.
Whereupon the Inquest said that it seemed to them that there
was no trespass since no harm (was) done.
THORPE, C.J. There is harm done and a trespass for which he
shall recover damages since he made an assault upon the
woman, as has been found, although he did no other harm.
Wherefore tax the damages, etc., and they taxed the damages at
half a mark. Thorpe awarded that they should recovered their
damages etc. and that the other should be taken. And so note
that for an assault made a man shall recover damages, etc.

Historical Note on I de S et Ux v. W de S
The recognition of an action for assault in I de S et Ux v. W de S,
where there was only a mental harm and no physical contact,
represented a great step in the evolution of tort law to its modern
form. William Prosser’s classic torts casebook calls I de S et Ux “the
great-grandparent of all assault cases.” Victor E. Schwartz et al.,
PROSSER, WADE AND SCHWARTZ’S TORTS 37 (11th ed. 2005). To the
extent that is true, and given that assault itself can be credited with
sprouting still other torts, I de S et Ux has a claim on being be the
great-great-grandparent of all actions for negligent infliction of

170

emotional distress and intentional infliction of emotional distress
(discussed in chapters 9 and 19, respectively).
While 1348 was an important year in tort law, English history
remembers the year mostly for something else. In June 1348, ships
crossing the English Channel first brought bubonic plague to Dorset
on the southern edge of England. The ensuing epidemic – the Black
Death – moved across England to kill half the country’s population
before the end of the year.
One wonders how I de S et Ux fits into that history. Perhaps the case
represents the eve of catastrophe – a moment when English society
had a high enough standard of living that it had the luxury of
recognizing fundamental rights of people to be left alone even where
no physical harm was suffered. Or perhaps I de S et Ux came down
while the epidemic raged. If that were true, it might be seen as a stand
taken against the breakdown of civil order despite mass death and an
impending sense of doom.

The Elements of Assault
Here is a blackletter statement of assault doctrine as it exists today:
A plaintiff can establish a prima facie case for
assault by showing: (1) the defendant
undertook an act, (2) with intent, effecting (3)
the immediate apprehension of (4) a harmful or
offensive (5) touching of the plaintiff.

Let’s take the elements in turn.

Assault: Intent
To meet the requisite intent for assault, the defendant must intend to
create the apprehension in the plaintiff that is the essence of the tort.
Otherwise, the plaintiff can use the transferred-intent doctrine –
transferring intent from person-to-person and from tort-to-tort.
In the assault context, person-to-person transference of intent takes
place when the defendant intends to create an immediate
apprehension in X, but in fact causes an immediate apprehension in
Y. In such a case, Y can show the requisite intent for the prima facie
case.

171

Tort-to-tort transference of intent takes place between battery and
assault. Suppose the defendant intends to strike the plaintiff in the
back – thus intending to commit a battery but not an assault. This
intent suffices for the intent element of an assault claim. So if, for
instance, the plaintiff turns around just before the defendant strikes,
and thus is able to move out of the way, the plaintiff has a good
cause of action for assault.
As explained previously, transferred intent can also work two ways at
once. If the defendant intends to commit a battery by throwing a
beer bottle at Jill, but throws wide left so that Kai has to duck out of
the way, the defendant has exhibited the requisite intent for Kai’s
claim against the defendant for assault.
Note that under the older, traditional view of transferred intent,
transference is allowed among any of the torts of assault, battery,
false imprisonment, trespass to land, and trespass to chattels.

Assault: Immediate Apprehension
Assault requires that the plaintiff experience an immediate
apprehension of a battery.
Apprehension is distinguished from fear. Fear is not required for
an assault case. Suppose a small child – cranky and weak from having
missed an afternoon nap – swats at a mixed-martial arts champion.
No fear results. But there is an actionable assault. It might be a dumb
move as far as public image goes, but the MMA champ can sue the
child for assault and win.
It is also important to keep in mind that the apprehension must be
immediate. Threats of harm that might occur in the future – even in
the quite near future – will not support an apprehension claim.
Having the plaintiff anticipate a battery the next day or even in the
next minute or two is not enough. The apprehension must be in the
moment.
It does not matter, by the way, if the threatened battery could not
come to fruition. Aiming an unloaded gun at a person – so long as
the person believes the gun to be loaded – counts as an assault.

172

Traditionally, there must be some physical act or movement to effect
an assault. It might be raising a stick for a swing, or even reaching
into a pocket. Sometimes courts say that “words alone cannot
constitute an assault.” Many courts, however, when pressed, would
probably agree that surrounding circumstances could make for a
situation in which an assault would lie for words alone. A plaintiff
already held at gunpoint by a third party, for instance, would likely
have a good claim for assault against the interloping defendant who
yells “Fire!”
Authorities acknowledge that words can have the effect of alleviating
the potential for an apprehension. Suppose the defendant says, “I
don’t have any bullets, which is a shame,” at which point the
defendant pulls out a pistol and says, “because if I did, I would shoot
you right now.” There is no assault in such a situation.

Assault: Harmful or Offensive Touching
The requirement for a harmful or offensive touching is the same as it
is for battery. The apprehended touch could be violent, disgusting,
amorous, or all of those things. It might be slight or severe. What
matters legally is only that it is harmful or offensive.

Check-Your-Understanding Questions on Assault and
Battery
A. Betty and Harvey are two campers at Lake Monaveit Summer
Camp. Betty, wanting to get Harvey back for pushing her into the
lake during canoe races, sneaks up on Harvey as he is sleeping and
spoons peanut butter onto his hair. When Harvey wakes up, Betty is
sitting there grinning. Harvey runs his hands through his hair, feels
the peanut butter, licks a finger, and breaks out into hearty laughter.
Does Harvey have a good claim against Betty for assault? For
battery?
B. Stephen is giving Gerald a haircut. Gerald is a working model who
does mostly catalog work, although lately he has been struggling. He
has asked Stephen for a little off the top – just a trim. As Stephen
works, Gerald is absorbed in his cell phone. When he finally looks up
in the mirror, he sees that Stephen has changed his entire look,

173

making his hair much, much shorter. Stephen’s intention is to give
Gerald’s career a boost, and he’s convinced that the haircut will get
him more work. After Gerald leaves the salon, as he is walking down
the street, he runs into Freda, an acquaintance who is the chief
marketing officer of a major retailer. As soon as Freda sees Gerald,
she begins running her fingers through his hair. She loves the haircut,
and based on his new look, she offers him a $1.5 million exclusive
contract to be the new face of her company’s L’Homme au Travail
clothing line. Does Gerald have a good claim against Stephen for
assault? For battery? Does Gerald have a good claim against Freda
for assault? For battery?

174

18. False Imprisonment
“They shut me up in Prose –
As when a little Girl
They put me in the Closet –
Because they liked me ‘still’ – ”
– Emily Dickinson, 1951

Introduction
The tort of false imprisonment gives plaintiffs a claim to assert when
they are held against their will.
It is tempting to think of false imprisonment as an ancient relic, a tort
with only very rare applicability. The examples that come most easily
to mind might be pirates and highwaymen, working in remote places
far from the arm of the law. Yet the tort of false imprisonment is
relevant all over the landscape of modern life – as close by as
department stores and parking garages.
At the outset it is helpful to note that you should not try to make
sense of this tort by its name. “False imprisonment” is a double
misnomer. First, there is no requirement that the plaintiff be put in
prison. All that is necessary is confinement, which might be
accomplished without any walls or physical restraints of any kind. For
instance, compelling a plaintiff at knifepoint to not move is sufficient
confinement for false imprisonment. Second, in so far as people
understand the word “false” to mean “not true,” then that is a
misnomer as well, because a prima facie case requires true
confinement. In the false imprisonment context, think of “false” as
meaning wrongful or illegitimate.

The Elements of False Imprisonment
Here is a blackletter statement of false imprisonment:
A plaintiff can establish a prima facie case of
false imprisonment by showing the defendant
(1) intentionally (2) confined the plaintiff, and

175

that the plaintiff (3) was aware of the
confinement.

Let’s take the elements in turn.

False Imprisonment: Intent
The intent required for false imprisonment is the intent to confine.
The defendant need not have bad intentions, nor must the defendant
intend that the confinement be illegal, tortious, or even improper.
Working with the best of intentions and a conviction of being on the
right side of the law is perfectly compatible with the requisite intent
to confine.
As with the other intentional torts, false imprisonment observes
party-to-party transferred intent. If Amy intends to confine Bella, but
winds up confining Constance, then Amy has the requisite intent for
Constance’s prima facie case against Amy for false imprisonment.
Remember, too, that some courts allow tort-to-tort transferred intent
among any of assault, battery, false imprisonment, trespass to land,
and trespass to chattels.

False Imprisonment: Meaning of Confinement
To be confined for the purpose of false imprisonment, the plaintiff
must be restricted to some closed, bounded area for some
appreciable amount of time.
Confining a person to a room certainly counts, but so does confining
a person to a particular city or state. The area need not be strictly
delineated. A subway mugger who orders a plaintiff not to run away
on threat of being shot effects an actionable confinement regardless
of whether the mugging takes place in an enclosed subway car, on a
platform, or in the ticketing area. The plaintiff in such circumstances
is confined to the space in which she or he is standing, and thus the
confinement is actionable.
Even though the area of confinement can be large or small, it must
be complete. Freedom of movement must be bounded in all
directions. A mere roadblock will not count. Suppose a plaintiff, out
for a walk in the city, meets a gang of thugs who, through threats,

176

prevent the plaintiff from walking on the public sidewalk on Elm
Street between 10th Street and 11th Street. If the plaintiff can freely
back up and walk somewhere else, then there is no false
imprisonment.
Along these lines, a plaintiff cannot use false imprisonment to sue for
being wrongly kept out of some particular place. That is to say, the
confinement of false imprisonment does not work in reverse. If a
plaintiff is not allowed into a certain restaurant or club, there is no
false imprisonment. It will not do to say that the area of confinement
is “the rest of the world.”
In cases where the confinement is achieved by means of physical
barriers, courts often say that there must be no reasonable means
of escape. Suppose the defendant locks the door to the room the
plaintiff is in. We must ask if there some other reasonable way out. If
the sliding-glass door to the patio is open, and if the patio opens onto
a golf course, then that’s a reasonable means of escape, and no false
imprisonment claim will lie. But if the only means of escape is to
jump from a second-story balcony or to crawl through HVAC ducts,
then the means of escape is not reasonable, and the plaintiff has a
good claim for false imprisonment.
There is no minimum amount of time for a valid confinement.
Typically, courts will say that the confinement need only be for an
“appreciable time.” A confinement of one minute, for example,
would be much more than enough.
The duration of the confinement may become a live issue in the
context of an affirmative defense of consent. For instance,
amusement park patrons have consented to a confinement when the
board a dark ride and pull down the lap bar. But a confinement for
how long? If the ride stops, must the park release the lap bars
immediately and let everyone go? Or can they take some time to restart the ride before they must release patrons? That question is turns
on the scope of the consent, and it could be a close issue that
requires a jury to resolve.

177

False Imprisonment: Method of Confinement
In a false imprisonment case, the confinement can be accomplished
by a number of means. The most straightforward is by physical
barriers, such as with walls or fences. But false imprisonment can
also be accomplished by force or imminent threat of force.
Threatening a plaintiff at gunpoint is an obvious example; however,
the threat need not be against the plaintiff. The threat could be
directed at a third person. Some authorities say the third person must
be a family member or someone who is immediately present, but one
imagines, if pressed, courts would permit a false imprisonment cause
of action for threats to strangers, so long as they were serious and
credible.
One aspect of the doctrine that is crystal clear is that the threat must
be imminent. Telling a person to stay put – or else suffer injury the
next day – would not be considered confinement within the meaning
of the tort. The fact that the false imprisonment tort does not allow
recovery in such a situation seems to imply that, in the view of the
law, a would-be plaintiff should go and seek police involvement
before the threat matures.
The barriers, force, or threat need not be directed at persons, but can
also be aimed at the plaintiff’s property. A plaintiff who is “free” to
walk away only by surrendering chattels is not free at all under the
eyes of false-imprisonment law. Suppose a drunk and belligerent
party host refuses to return the plaintiff’s coat when the plaintiff is
ready to leave the party. That deprivation of property will count as
confinement for false imprisonment.
Another recognized method of confinement is improper assertion
of legal authority. Flashing a fake police badge and informing a
plaintiff that she or he is under arrest is an obvious example. But
improper assertion of legal authority could be made by a real peace
officer with a real badge. In the real world, suits against individual
police officers for false imprisonment are rare. But the reason has
nothing to do with the doctrine of false imprisonment itself.
Individuals are frequently judgment proof, plaintiffs are often not
credible witnesses, and state statutes may shield law enforcement

178

officers from suit. But as far as common-law tort doctrine goes, a
police officer making an invalid arrest is liable for false
imprisonment.
A common context for false imprisonment accomplished by
improper legal assertions is with security officers in retail stores, who
may falsely tell suspected shoplifters that they are under a legal
obligation to stay on the premises and answer questions, or that they
must wait for the police to arrive. Often, store security has no legal
basis upon which to make such a claim (although in any given
jurisdiction, store security officers might have an authentic legal right
to detain people through a statute or a common law “shopkeeper’s
privilege”).
The confinement does not need to be accomplished by an overt act.
An omission might do the trick under certain circumstances. If the
defendant is under an existing obligation to act, then the omission to
release the plaintiff can be false imprisonment. For example, lawfully
confined inmates must be released when their sentences are up, and a
jailer who omits to unlock the cell when required to do so becomes
liable for false imprisonment. Similarly, an amusement park patron
pulling down a locking lapbar on a roller coaster has consented to a
confinement. But if the ride operator refuses to release the lapbar
when the ride is over, there is liability for false imprisonment.

False Imprisonment: Awareness
In addition to intent and confinement, the balance of authority adds
the requirement that the plaintiff must be aware of the confinement.
Because of the awareness requirement, an unconscious person locked
in a room cannot, upon waking up to an open door, make out a case
for false imprisonment. Many have noted that the awareness
requirement in the false imprisonment tort is consonant with tort’s
emphasis on an individual’s sense of autonomy.
According to convention, however, there is an exception to the
awareness requirement. Authorities commonly state, without
elaboration, that if the prisoner is harmed by the confinement, then
awareness is not required. This exception creates something of a

179

puzzle: It’s not so easy to imagine a situation in which a plaintiff is
harmed by a confinement of which she or he is unaware and where
the confinement itself is the essence of the harm, as opposed to a
battery. Suffice it to say, it must not come up very often.

False Imprisonment: Scope of Privilege or Consent
Privilege or consent is an affirmative defense to false imprisonment.
And in many cases, the scope of that privilege or consent is likely to
be crucial. Consider some examples: Jailers who confine their inmates
have a legal privilege to do so. And riders on common carrier
transport have consented to a confinement. But at what point does
privilege or consent run out?
Case: Sousanis v. Northwest Airlines
This case presents false imprisonment in a thoroughly modern
context: an airplane on the tarmac that’s going nowhere.

Sousanis v. Northwest Airlines
United States District Court for the Northern District of California
March 3, 2000
2000 WL 34015861. Marti SOUSANIS, Plaintiff, v.
NORTHWEST AIRLINES, INC. et al. Defendants. No. C-992994 MHP. Not Reported in F.Supp.2d.

Chief Judge MARILYN HALL PATEL:
On May 11, 1999, plaintiff Marti Sousanis filed suit in California
state court against Northwest Airlines and twenty “Doe”
defendants alleging various tort and contract claims pertaining
to a detained flight. On June 17, 1999, defendant Northwest
removed the action to this court on diversity grounds.~
Plaintiff’s first amended complaint (“complaint”) states the
following claims against defendants: (1) breach of contract; (2)
breach of the covenant of good faith and fair dealing; (3)
intentional infliction of emotional distress; (4) false
imprisonment; (5) negligence; (6) disability discrimination in
violation of California Civil Code section 54.1 et seq.; (7) civil
rights discrimination in violation of the Unruh Act, California
Civil Code section 51 et seq.; (8) violation of California’s Unfair

180

Competition statute, Business and Professions Code sections
17200 and 17201; and (9) declaratory and injunctive relief.~
BACKGROUND
Plaintiff, a San Francisco resident, spent her 1998 winter holiday
in Detroit. In November 1998, she purchased a $540 round-trip
airline ticket from Northwest. Plaintiff departed San Francisco
on December 23, 1998 and was scheduled to return on Saturday
January 2, 1999.
Detroit experienced a blizzard during the New Year’s weekend,
and Detroit Metro Airport was blanketed with snow and ice.
Plaintiff boarded her homebound flight as scheduled. However,
the flight was detained and ultimately canceled due to the
inclement weather. The next day, plaintiff obtained a boarding
pass for Northwest Flight Number 992. This flight was
scheduled to depart in the early afternoon, but worsening
weather caused further delays. Plaintiff claims that Northwest
made a series of disingenuous announcements about when it
expected the flight to leave.
At 6:00 p.m. on January 3, Northwest instructed the passengers
of Flight 992 to board the aircraft. Once the passengers were
seated, the doors were secured but the plane never took off. For
approximately six hours, Flight 992 remained parked at the gate
or on the runway due to weather-related and mechanical
problems.
During the protracted wait, Northwest flight attendants
repeatedly instructed the passengers to remain seated with their
seat belts fastened. Plaintiff alleges that she suffers a chronic
back condition that worsens if she is forced to sit for too long.
She contends that her physical therapist advises that she stand
and stretch at least every thirty minutes. In addition, plaintiff
purports to have panic and anxiety attacks when she anticipates
an impending back spasm. Plaintiff claims that she began to feel
her back tighten after some period of remaining in her seat on
Flight 992. So, plaintiff stood up in her row to stretch her back.
According to plaintiff, a flight attendant ordered her to sit down
because the seat belt sign was illuminated. Plaintiff alleges that

181

she attempted to explain her condition to the flight attendant,
but that she would not listen. Instead, she summoned other
flight attendants, including the supervising flight attendant.
The supervising flight attendant advised plaintiff that her refusal
to comply with flight crew instructions constituted a violation of
federal law. Plaintiff alleges that she again tried to explain to the
supervising flight attendant her medical need for special
accommodation. The supervising flight attendant handed
plaintiff a notice advising her that passengers who interfere with
the operation of the aircraft are subject to arrest. After her
altercation with the supervising flight attendant, plaintiff did not
attempt to stand up again. Plaintiff recalls being in tears and in
pain for the remainder of the approximately six hour wait.
Plaintiff asserts that during the wait, several passengers
occasionally stood up and/or walked to the restroom. She also
notes that Northwest crew members were able to move freely
about the plane. At around midnight, Northwest canceled Flight
992 and the passengers deplaned. On Monday, January 4, 1999,
plaintiff returned to San Francisco on Northwest Flight Number
929.
LEGAL STANDARD
A motion to dismiss for failure to state a claim will be denied
unless it appears that the plaintiff can prove no set of facts
which would entitle him or her to relief.~
DISCUSSION~
The tort of false imprisonment is defined in California as “the
nonconsensual, intentional confinement of a person, without
lawful privilege, for an appreciable length of time, however
short.” Molko v. Holy Spirit Assn., 46 Cal.3d 1092, 1123 (1988).
Plaintiff alleges that she was detained against her will in her seat
for a period of approximately six hours, while other passengers
were occasionally permitted to stand, stretch and use the
lavatories as the aircraft sat on the tarmac. She argues that while
she did consent to boarding the aircraft initially, she did not
consent to being confined to her seat during the long delay.
Defendant asserts that plaintiff consented to remaining in her

182

seat while the seat belt sign was illuminated as a condition of
boarding the aircraft, and could not, as a matter of law,
withdraw it.
Both plaintiff and defendant rely on Abourezk v. New York
Airline, Inc., 705 F.Supp. 656 (D.D.C. 1989) to support their
positions. While not exactly on point, it presents the closest
factual scenario to the case at bar in an area of sparse precedent.
There, the court held that the passenger plaintiff was not falsely
imprisoned when he was not allowed off an airplane which was
delayed on the ground for three hours because of inclement
weather at the destination airport. The delay had caused the
plaintiff to miss his appointment, thus rendering his trip moot,
so he asked to deplane while the aircraft was waiting in the
takeoff line. The pilot refused, and the plane eventually flew on
to New York.
Plaintiff does not allege that she asked to deplane, only that she
be allowed to stand, stretch and move about. The pilot in this
case had full and lawful authority to control the actions of the
passengers for their own safety. See 14 C.F.R. § 121.533.
Plaintiff states in her complaint that the captain kept the seat
belt sign illuminated for virtually the entire delay. Therefore,
defendant was acting pursuant to federal law in confining
plaintiff to her seat, and plaintiff could not withdraw her
consent. The Abourezk court explained that the plaintiff’s
agreement with the airline did not provide that he “could
unilaterally determine that he should be deplaned in
circumstances such as those presented herein.” Similar to
Abourezk, here plaintiff’s agreement with defendant did not
allow for her to withdraw her consent to obeying federally
mandated safety rules. Defendant was acting lawfully by
confining plaintiff to her seat within the aircraft while the seat
belt sign was illuminated. The court finds that plaintiffs has
failed to plead the elements required to state a false
imprisonment claim, and thus dismisses that claim with
prejudice.

183

CONCLUSION
For the foregoing reasons, the court GRANTS defendant’s
motion to dismiss. Plaintiff’s first, second, third, and fourth
claims are DISMISSED WITH PREJUDICE. Her fifth through
ninth claims are DISMISSED WITH PREJUDICE insofar as
they are not cognizable under California law.
IT IS SO ORDERED

Questions to Ponder About Sousanis v. Northwest Airlines
A. The court found that the plaintiff “failed to plead the elements
required to state a false imprisonment claim.” Which element of the
prima facie case do you think the court believed was missing?
B. The recitation of the elements of false imprisonment given by the
court includes that the confinement be “nonconsensual.” What
difference would it have made, if any, if the court had followed the
traditional formulation of the law that sees consent as an affirmative
defense, rather than holding that lack of consent is part of a prima
facie case?
C. The court’s decision appears to be based in large part on the
observation that “[t]he pilot in this case had full and lawful authority
to control the actions of the passengers for their own safety.” In
support of this, the court cites 14 C.F.R. §121.533. Here is the
complete text of that regulation:
§121.533
Responsibility for operational
control: Domestic operations.
(a) Each certificate holder conducting domestic
operations is responsible for operational
control.
(b) The pilot in command and the aircraft
dispatcher are jointly responsible for the
preflight planning, delay, and dispatch release of
a flight in compliance with this chapter and
operations specifications.
(c) The aircraft dispatcher is responsible for—
(1) Monitoring the progress of each flight;

184

(2) Issuing necessary information for the safety
of the flight; and
(3) Cancelling or redispatching a flight if, in his
opinion or the opinion of the pilot in command,
the flight cannot operate or continue to operate
safely as planned or released.
(d) Each pilot in command of an aircraft is,
during flight time, in command of the aircraft
and crew and is responsible for the safety of the
passengers, crewmembers, cargo, and airplane.
(e) Each pilot in command has full control and
authority in the operation of the aircraft,
without limitation, over other crewmembers and
their duties during flight time, whether or not he
holds valid certificates authorizing him to
perform the duties of those crewmembers.

Does the cited authority support the court’s statement?
Case: Montejo v. Martin Memorial
This case presents a different modern context – hospitals privately
deporting undocumented immigrant patients who cannot pay their
medical bills. An article by Professor Kit Johnson, an immigration
scholar, provides some helpful context:
Federal law requires hospitals to treat patients in
need of emergency medical care regardless of
whether they are lawfully present in the United
States. And hospitals are prohibited from
discharging those patients unless and until there
is an assurance that their continuing medical
needs will be met by another facility. Yet federal
law does not dictate what can and should be
done with undocumented migrants after their
need for emergency care has passed but their
need for ongoing medical care lingers. Nor is
there federal funding for long-term care of
undocumented migrants, unlike the Medicaid
system’s reimbursements for citizens.
Several hospitals have decided to repatriate
undocumented patients needing long-term

185

medical care at the hospitals’ expense. That is,
the hospitals hire transport to return these
individuals to the care and custody of their
native countries.

Kit Johnson, Patients Without Borders: Extralegal Deportation by Hospitals,
78 UNIVERSITY OF CINCINNATI LAW REVIEW 657 (2009).

Montejo v. Martin Memorial
District Court of Appeal of Florida, Fourth District
August 23, 2006
935 So.2d 1266. Montejo Gaspar MONTEJO, as Guardian of
the person of Luis Alberto Jimenez, Appellant, v. MARTIN
MEMORIAL MEDICAL CENTER, INC., Appellee. No.
4D05-652.
Chief Judge W. MATTHEW STEVENSON:
Montejo Gaspar Montejo, the guardian of Luis Alberto Jimenez,
appeals an order dismissing with prejudice his false
imprisonment claim against Martin Memorial Medical Center,
Inc. Because Martin Memorial was not cloaked with absolute
immunity from civil liability when acting pursuant to a void
court order, we reverse the judgment of the trial court and
remand for further proceedings.
In February 2000, Luis Alberto Jimenez, an undocumented
native of Guatemala who was living and working in Florida,
sustained brain damage and severe physical injuries as a
consequence of a car crash. Jimenez was transported to Martin
Memorial Medical Center and remained there until June 2000,
when he was transferred to a skilled nursing facility. The injuries
suffered by Jimenez rendered him incompetent and a circuit
court judge appointed Montejo guardian of Jimenez’s person
and property.
On January 26, 2001, Jimenez was readmitted to Martin
Memorial on an emergency basis and, as of November 2001,
was still incapacitated and still receiving medical care at Martin
Memorial. Around this time, Montejo filed a guardianship plan,
indicating Jimenez would require twenty-four hour care at a

186

hospital or skilled care facility for the next twelve months. As
the costs of Jimenez’s medical care were mounting, Jimenez was
indigent, and Medicaid had refused to pay because he was an
illegal alien, Martin Memorial intervened in the guardianship
proceedings. In its petition, Martin Memorial claimed the
guardian had failed to ensure Jimenez was in the best facility to
meet his medical needs and the hospital was not the appropriate
facility to provide the long-term rehabilitative care required.
Martin Memorial sought permission to discharge Jimenez and
have him transported to Guatemala for further care. Pursuant to
federal law, in order to discharge Jimenez, Martin Memorial was
required to demonstrate appropriate medical care was available.
On June 27, 2003, following a hearing, the circuit court granted
Martin Memorial’s petition, directing the guardian to refrain
from frustrating the hospital’s plan to relocate Jimenez to
Guatemala and authorizing the hospital to provide, at its own
expense, “a suitable escort with the necessary medical support
for the Ward’s trip back to Guatemala.”
Specifically, the court found the guardian had failed to act in
Jimenez’s best interests “by allowing the Ward to remain in the
inappropriate residential setting of an acute care hospital” and
thus ordered that the guardian “shall consent to, fully cooperate
in and refrain from frustrating the Hospital’s discharge plan to
relocate the Ward back to Guatemala” and that the hospital
“shall, at its own expense, provide a suitable escort with the
necessary medical support for the Ward’s trip back to
Guatemala.”
On July 9, 2003, the same day that his motion for rehearing was
denied, Montejo filed a notice of appeal directed to the circuit
court’s order. At the same time that he filed the notice of appeal,
Montejo filed a motion to stay the court’s June 27, 2003 order.
According to Montejo, although the circuit court ordered Martin
Memorial to file a response to the motion to stay by 10:00 a.m.
the following day, sometime before 7:00 a.m., the hospital took
Jimenez to the airport via ambulance and transported him by
private plane to Guatemala.

187

In an opinion issued on May 5, 2004, this court reversed the
order that had “authorized” Martin Memorial to transport
Jimenez to Guatemala. See Montejo v. Martin Mem’l Med. Ctr., Inc.,
874 So.2d 654 (Fla. 4th DCA 2004). In the opinion’s final
paragraph, the panel wrote that it was reversing not only
because there was insufficient evidence that Jimenez could
receive adequate care in Guatemala, but also because “the trial
court lacked subject matter jurisdiction to authorize the
transportation (deportation) of Jimenez to Guatemala.”
In September 2004, Montejo filed a lawsuit, alleging Martin
Memorial’s confining Jimenez in the ambulance and on the
airplane amounted to false imprisonment and seeking damages
for the same. Martin Memorial filed a motion to dismiss or for
judgment on the pleadings, arguing (1) that Montejo lacked
standing and (2) that Montejo had not and could not state a
cause of action because he had not and could not demonstrate
the detention was unreasonable and unwarranted-a necessary
element of a claim for false imprisonment. With regard to the
latter argument, Martin Memorial insisted the detention could
not be unreasonable and unwarranted because its transporting
Jimenez to Guatemala was done pursuant to a then-valid court
order and, as such, its actions were afforded immunity.
Following a hearing, the trial court granted Martin Memorial’s
motion and dismissed Montejo’s false imprisonment suit with
prejudice. This appeal arises from that order of dismissal.
Montejo insists the dismissal of his false imprisonment claim
cannot be sustained upon either the theory that he lacked
standing or that he had not and could not state a cause of action
because Martin Memorial’s actions were somehow cloaked with
immunity. To begin, we find Montejo had standing to bring the
false imprisonment claim and reject without further comment
Martin Memorial’s arguments to the contrary.
This, then, brings us to the matter of whether Martin
Memorial’s transporting Jimenez to Guatemala could provide
the foundation for a false imprisonment claim despite the fact
that such actions were taken in reliance upon the circuit court’s
June 27, 2003 order. The question we must decide is whether a

188

litigant is entitled to “immunity” from a false imprisonment
claim for actions taken in reliance upon an order that is later
determined to have been entered in the absence of subject
matter jurisdiction. We conclude that, under existing Florida
law, the answer is no and that the cause of action in the instant
case may proceed.
The elements of a cause of action for false imprisonment have
been stated in various ways by Florida courts, but, essentially, all
have agreed that the elements include: 1) the unlawful detention
and deprivation of liberty of a person 2) against that person’s
will 3) without legal authority or “color of authority” and 4)
which is unreasonable and unwarranted under the
circumstances. See Johnson v. Weiner, 155 Fla. 169 (1944); Jackson
v. Navarro, 665 So.2d 340, 341 (Fla. 4th DCA 1995); Everett v.
Fla. Inst. of Tech., 503 So.2d 1382, 1383 (Fla. 5th DCA 1987);
Kanner v. First Nat’l Bank of S. Miami, 287 So.2d 715, 717 (Fla. 3d
DCA 1974). In Johnson, the Florida Supreme Court stated that
the element of legal authority may be demonstrated by irregular
or voidable process, but “‘[v]oid process will not constitute legal
authority within this rule.’” It is equally clear that Florida law
holds that an order entered in the absence of subject matter
jurisdiction is void. In the prior opinion in this case, this court
held that the circuit court judge lacked subject matter
jurisdiction to authorize the hospital to transport Jimenez to
Guatemala.
Initially, Martin Memorial contends that Montejo cannot state a
cause of action for false imprisonment because the alleged
confinement in the ambulance and plane was performed in
furtherance of a court order and “is protected by the absolute
immunity related to judicial proceedings.” In support of this
argument, Martin Memorial cites Levin, Middlebrooks, Mabie,
Thomas, Mayes & Mitchell, P.A. v. United States Fire Insurance Co.,
639 So.2d 606 (Fla.1994), and American National Title & Escrow of
Florida, Inc. v. Guarantee Title & Trust Co., 748 So.2d 1054 (Fla.
4th DCA 1999). In Levin, the insurer represented to the court
that one of the firm’s attorneys would be called as a witness in
the bad faith litigation; as a result, the firm was disqualified from
the representation. When the insurer failed to follow through,

189

the firm filed a claim for tortious interference with a business
relationship. The insurer insisted the claim was barred by the
litigation privilege. The Florida Supreme Court agreed, writing
that “absolute immunity must be afforded to any act occurring
during the course of a judicial proceeding ... so long as the act
has some relation to the proceeding.” 639 So.2d at 608.
In American National Title & Escrow, a law firm representing two
title insurers obtained a temporary injunction and an order
appointing a receiver and was sued for abuse of process related
to the court-appointed receiver’s entry into the business offices
and the president’s home to obtain records. This court affirmed
the trial court’s entry of summary judgment in favor of the law
firm because the misconduct alleged was done “pursuant to the
receivership” and was therefore protected by the absolute
immunity afforded conduct related to judicial proceedings. 748
So.2d at 1056. This court stated:
Appellants’ argument that Levin should be
limited to publications or communications
during litigation has no merit. Prior to Levin, the
court had already decided that statements
amounting to perjury, libel, slander, and
defamation were not actionable. The essence of
Levin was its extension of absolute immunity to
acts taken during the proceeding, not just
statements made therein. The acts taken here
were all done pursuant to the receivership and
the order of authority to the receiver.
In the instant case, we cannot agree that Martin Memorial’s
alleged misconduct occurred “during the course of the judicial
proceedings” such that the litigation privilege discussed in Levin
and American National Title & Escrow would apply. In
discussing the rationale for the litigation privilege, the court in
Levin explained:
In balancing policy considerations, we find that
absolute immunity must be afforded to any act
occurring during the course of a judicial
proceeding, regardless of whether the act
involves a defamatory statement or other

190

tortious behavior such as the alleged
misconduct at issue, so long as the act has some
relation to the proceeding. The rationale behind
the immunity afforded to defamatory
statements is equally applicable to other
misconduct occurring during the course of a
judicial proceeding. Just as participants in
litigation must be free to engage in unhindered
communication, so too must those participants
be free to use their best judgment in prosecuting
or defending a lawsuit without fear of having to
defend their actions in a subsequent civil action
for misconduct.
Here, Martin Memorial’s actions were taken neither during the
course of the judicial proceedings nor in an effort to prosecute
or defend its lawsuit. Unlike American National Title & Escrow,
where the court appointed a receiver to take control of the
business for the purposes of obtaining records and conserving
assets which were the subject of the litigation, the court in the
instant case merely allowed Martin Memorial to proceed on its
own chosen course of action, which was to be taken after the
judicial proceedings were concluded. In our view, to afford
Martin Memorial absolute immunity from potential tort liability
under the circumstances of this case would be an unwarranted
and improper extension of the litigation privilege. Further, we
do not believe that the litigation privilege discussed in Levin
would apply to the instant case where the court entering the
order lacked subject matter jurisdiction and the order acted
upon was void.
Martin Memorial further suggests that because it acted in
reliance on the court order, it should be cloaked with qualified
or quasi-judicial immunity to the same extent as that afforded to
state agents executing the order of a trial court. We disagree.
Those authorities which suggest that the immunity to be
afforded those who execute the judge’s order should be coextensive with the immunity afforded the judge~ reason that
those who execute court orders are “‘integral parts of the
judicial process’” and that “[t]he fearless and unhesitating
execution of court orders is essential if the court’s authority and

191

ability to function are to remain uncompromised,” see Coverdell
v. Dep’t of Social & Health Servs., Wash., 834 F.2d 758, 765 (9th
Cir.1987) (finding child protective services worker who took
custody of child pursuant to court order, but without requisite
notice to parent or her attorney, was immune from suit)
(quoting Briscoe v. LaHue, 460 U.S. 325, 335 (1983)), and thus
hold that “ ‘official[s] charged with the duty of executing a
facially valid court order enjoy [ ] absolute immunity from
liability for damages in a suit challenging conduct prescribed by
that order,’ “ see Turney v. O’Toole, 898 F.2d 1470, 1472 (10th
Cir.1990) (quoting Valdez v. City & County of Denver, 878 F.2d
1285, 1286 (10th Cir.1989)). See also Zamora v. City of Belen, 383
F.Supp.2d 1315, 1326 (D.N.M.2005) (“[I]t is irrelevant to the
executing officer’s absolute immunity from suit under § 1983 if
the court order violates a statute, or is erroneous or even
unconstitutional, as long as it is ‘facially valid.’ “) (quoting
Turney, 898 F.2d at 1473). Florida law is consistent with the
federal authorities on this issue. See Willingham v. City of Orlando,
929 So.2d 43, 49 (Fla. 5th DCA 2006) (citing a number of
federal cases, including Valdez, and recognizing that “so long as
a warrant is valid on its face, [a state agent] is entitled to an
absolute grant of immunity springing from the judicial immunity
of the judicial officer who issued the warrant”). In the instant
case, Martin Memorial was not an agent of the government
executing an order of the court.
In the present case, by procuring and obtaining the order
allowing the deportation of Jimenez, Martin Memorial was
seeking the vindication or enforcement of a purely private right.
Cases in other jurisdictions have held that in instances where the
object of the detention (i.e., false imprisonment) of an individual
is for the protection or enforcement of a private right, the
person procuring the detention has no immunity from a claim
for money damages where the court issuing the order has
exceeded its jurisdiction. The rationale for this rule was
explained in Hamilton v. Pacific Drug Co., 78 Wash. 689 (1914), a
case in which the court allowed a false imprisonment suit to
proceed where the defendant procured a warrant for the

192

plaintiff’s arrest as an “absconding debtor” and the lower court
had no jurisdiction to authorize the arrest:
It is argued that, since the arrest was upon a
warrant authorized by order of the superior
court, the appellant is exonerated from liability,
even though the law at the present time does
not authorize the arrest. In support of this
position a number of cases are cited, all but one
of which appear to have been where the arrest
was made in a criminal proceeding. There, the
party complaining and setting the machinery of
the law in motion, which results in the arrest of
a person, is acting, not on his own account or
for his own private benefit, but for the public,
enforcing the public’s right to have the public
law obeyed. A rule of law which would
exonerate from liability a person causing an
arrest in a criminal proceeding when acting
without malice, and with probable cause, even
though there be no law justifying the arrest, is
not applicable where the arrest is caused for the
purpose of enforcing a claim of private right.
While there is some confusion in the authorities,
and this distinction has not always been
recognized, it would seem, nevertheless, that it
is supported by reason. Where, in a civil case, a
party causes his adversary to be arrested
unlawfully, a stricter rule of liability should
obtain than where a citizen inspiring the arrest
has been actuated by public interest solely. A
person who causes the arrest of another in a
civil proceeding must answer in damages, even
though the arrest was in pursuance of an order
of court, when the court issuing the order has
exceeded its jurisdiction, or had no authority to
do so.
See also Yahola v. Whipple, 189 Okla. 583 (1941) (allowing a
cause of action for false imprisonment to proceed where the
plaintiff’s detention was at the instance of a void court order
procured by the defendant); Pomeranz v. Class, 82 Colo. 173

193

(1927) (finding a receiver and his attorney liable for false
imprisonment damages as a consequence of procuring a void
order adjudging the plaintiff guilty of contempt notwithstanding
the immunity of the judge and the officer serving the warrant of
arrest). The results in the foregoing cases are consistent with
Florida law, since a void judgment does not suffice as “legal
authority” or “color of authority” within the elements of a cause
of action for false imprisonment. See Johnson, 19 So.2d at 700;
Jackson, 665 So.2d at 341; see also Jibory v. City of Jacksonville, 920
So.2d 666 (Fla. 1st DCA 2005) (holding that a false
imprisonment claim would lie against the city where the warrant
upon which the plaintiff was arrested was void), review
dismissed, 926 So.2d 1269 (Fla.2006).
In conclusion, we note that in order for a plaintiff to recover on
a false imprisonment claim, all of the elements must be proven.
Here, while the issue of whether Martin Memorial acted with
legal authority may be resolved as a matter of law, the trier of
fact must determine as a matter of fact whether Martin
Memorial’s actions were unwarranted and unreasonable under
the circumstances. See Rivers v. Dillards Dep’t Store, Inc., 698 So.2d
1328 (Fla. 1st DCA 1997) (holding that even where some
authority to restrain liberty exists, the reasonableness of the
procedures followed may present a question of fact).
Accordingly, we reverse the order dismissing Montejo’s false
imprisonment suit and remand for further proceedings.
Reversed and Remanded.
GUNTHER and TAYLOR, JJ., concur.

Questions to Ponder About Montejo v. Martin Memorial
A. Under Florida, confinement is not actionable if a jury determines
it to be reasonable or warranted under the circumstances. This is at
odds with the traditional formulation, which allows no such escape
from liability. Dan B. Dobbs has written that false imprisonment
“regresses a dignitary or intangible interest, a species of emotional
distress or insult that one feels at the loss of freedom and the
subjugation to the will of another.” Is Florida’s formulation better,
providing needed flexibility in the tort? Or does the tort of false

194

imprisonment lose its moral grounding in autonomy and liberty
interests when one person can confine another when reasonable
under the circumstances?
B. If it is tortious for hospitals to deport indigent patients, and if no
other facilities will take them, what should hospitals do about their
indigent patients? If you were the hospital’s attorney, what would you
advise?

195

19. Intentional Infliction of
Emotional Distress
“If only these treasures were not so fragile as they are precious
and beautiful.”
– Johann Wolfgang von Goethe, The Sorrows of Young Werther,
1774

Introduction
The tort of intentional infliction of emotional distress is the most
recent of the intentional torts. First arriving on the scene in the late
1800s, the tort won general acceptance the last half of the 1900s. It
often goes by the abbreviation “IIED” and many other names as
well, the most concise of which is “outrage.” Other, longer names are
“intentional infliction of emotional harm,” “intentional infliction of
mental distress,” and “intentional infliction of mental shock.”
Happily, in our society, people are largely civil to one another. But
even when they are not, their insulting behavior rarely rises to the
level required for liability under IIED. As we will see, IIED claims
require unusual facts and extreme behavior.
One place where IIED does seem to pop up with some frequency is
in the employment context. Sadly, there seems to be all too many
people wanting to inflict misery on their co-workers. But IIED
comes up in other contexts as well – not the least of which are high
school hallways and social media sites.

The Elements of IIED
Here is a blackletter formulation for intentional infliction of
emotional distress:
A plaintiff can establish a prima facie case for
intentional infliction of emotional distress
by showing that the defendant (1) intentionally
or recklessly, (2) by extreme and outrageous

196

conduct (3) inflicted severe emotional distress
on the plaintiff.

IIED: Intent
Like many other torts terms, intentional infliction of emotional
distress is a misnomer. The intent element of the prima facie case is
satisfied when the defendant either intended the plaintiff’s severe
emotional distress, or acted in deliberate disregard of a high
probability of causing the plaintiff to suffer severe emotional distress
(i.e., recklessness). Thus, despite its traditional classification as an
intentional personal tort, and despite the “intentional” in its name,
IIED does not require that the defendant act intentionally.
Recklessness will suffice.
When it comes to transferred intent, IIED is a lone wolf: Intent
generally does not transfer to the outrage tort. So the intent to cause
a battery, by itself, is insufficient intent for IIED. And the intent to
cause person X to suffer severe emotional distress will not suffice as
intent for a suit brought by Y for emotional distress.
The nonapplicability of transferred intent for IIED notwithstanding,
it should be noted that some courts have held that a plaintiff can
successfully sue a defendant for IIED where the defendant inflicts
intentional bodily harm on the plaintiff’s immediate family member
in the plaintiff’s presence – even if the defendant did not intend any
emotional distress by doing so. This sort of fact scenario is probably
best thought of not as transferred intent, however, but as an instance
of recklessness fulfilling the intent requirement. That is, in such a
situation, the defendant is construed to have acted in deliberate
disregard of the likelihood that the plaintiff would be made to suffer
severe emotional distress.

IIED: Extremeness and Outrageousness
While the intent element may be comparatively easy to meet in an
IIED claim, the requirement of extreme and outrageous conduct is a
high bar. Being rude or insulting – even startlingly rude and grossly
insulting – is not nearly enough to qualify as extreme and outrageous
conduct.

197

A typical statement is that the conduct “must transcend all bounds of
decency and be regarded as atrocious and utterly intolerable in a
civilized community.” Graham v. Guilderland Central School District, 256
A.D.2d 863, 863–64 (N.Y. App. Div. 1998).
One vivid example of outrageousness comes from Nickerson v. Hodges,
84 So. 37 (La. 1920). The plaintiff, Miss Nickerson, earnestly believed
that a pot of gold was buried on her property. Her belief was based
on family rumor and bolstered by a fortune teller. The neighbors –
aware that Nickerson had a history of mental illness – filled a pot
with rocks and dirt, put a lid on it, and buried it where she could find
it. Included with the pot were instructions to encourage Nickerson to
open the pot for the first time in front of a gathering of people. She
did. The court reports that “the results were quite serious indeed, and
the mental suffering and humiliation must have been quite
unbearable, to say nothing of the disappointment and conviction,
which she carried to her grave some two years later, that she had
been robbed.” Despite the death of the plaintiff before trial, her
estate succeeded in winning a claim for intentional infliction of
emotional distress.
Other examples of IIED include killing a pet animal in the pet
owner’s presence (LaPorte v. Associated Independents, Inc. 163 So.2d 267
(Fla. 1964)) and burning a cross in the yard of an African-American
person (Johnson v. Smith, 878 F.Supp. 1150 (N.D. Ill. 1995)).
Notwithstanding these examples, IIED claims do not necessarily
have to involve grim spectacle. The can involve quiet, isolated
suffering as well. In Kroger Co. v. Willgruber, 920 S.W.2d 61 (Ky. 1996),
the court recognized an outrage claim where the complaint alleged
that an employee, fired for a refusal to violate ethical rules, was then
sent to chase an nonexistent job in another state.
While mere insults and incivility are generally not outrageous enough
for IIED, there are two situations in which invective alone can be
enough to sustain a claim.
First is where there is a continued pattern of insults or demeaning
behavior. Given enough time, simple boorishness can eventually
accumulate to tortious proportions. Most people won’t stand around

198

and be continuously insulted if they can help it, so actionable patterns
of repeated verbal abuse often happen in a context where the plaintiff
is economically compelled to stay and endure the mistreatment.
Workplaces and schools are frequent examples.
Second, courts have traditionally allowed even single instances of
gross insult to be actionable where the defendant is an innkeeper or
common carrier. Allowance of such claims harkens to an ancient
ethic that demands travellers – far from home and dependent on the
assistance of strangers – are to be treated especially well.
To generalize about the extreme-and-outrageous requirement, one
can often see a theme of inequality between the plaintiff and
defendant. Along these lines, Professor Dan B. Dobbs identifies four
markers that tend to support a finding of outrageousness: (1) abusing
one’s position over or power with respect to the plaintiff, (2) taking
advantage of a plaintiff whom the defendant knows to be particularly
vulnerable, (3) repeating offensive conduct in a situation where the
plaintiff is not, as a practical matter, free to leave, and (4) perpetrating
or threatening violence against a person or property in which the
plaintiff is known to have a particular interest. See DAN B. DOBBS,
THE LAW OF TORTS, p. 827 (2000).
Note that because the threshold for what counts as outrageous
depends on societal mores. What is outrageous in one era many not
be in the next. So, as our culture changes, IIED will change right
along with it.

IIED: Severe Emotional Distress
Another high threshold for outrage claims is the requirement that the
plaintiff must have suffered severe emotional distress. Suffice it to say
that merely being upset or even reduced to tears is not enough. The
word “severe” is key.
In an earlier era of IIED, plaintiffs had to prove some physical
symptom of the distress – heart problems, stomach ulcers, teeth
worn from grinding, or some other corporeal manifestation of
torment. In fact, some jurisdictions still require a physical symptom.
But the majority of courts today leave it up to the jury to determine

199

whether or not the distress is truly severe. Medical testimony is
optional. Of course, where physical ailments can be proved, the
plaintiff’s case benefits.
The extremeness and outrageousness of the conduct tends to go
hand-in-hand with the severity of the emotional distress. A strong
showing of outrageousness aids the showing of severity.
It’s helpful to take a moment to contrast IIED’s requirement of
severe emotional distress with assault’s requirement of an
apprehension of harmful or offensive contact. A particularly stalwart
plaintiff, unfazed by an apparently impending finger poke, can bring
an assault claim – unflappability notwithstanding. But an emotionally
tough plaintiff, one who lets the defendant’s taunts and slings roll of
her or his back, is barred from claiming IIED. No severe distress, no
claim.
Case: Wilson v. Monarch Paper
The following case looks at IIED in the employer/employee context,
combined with an allegation of age discrimination. Among other
things, the case highlights the level of dependence people have on
their jobs – both for money and for a sense of well-being.

Wilson v. Monarch Paper
United States Court of Appeals for the Fifth Circuit
August 16, 1991
939 F.2d 1138. Richard E. WILSON, Plaintiff-Appellee, v.
MONARCH PAPER COMPANY, the Unisource Corporation,
and Alco Standard Corporation, Defendants-Appellants. No.
89-2293. Before REYNALDO G. GARZA, JOLLY and
JONES, Circuit Judges.
Circuit Judge E. GRADY JOLLY:
I~
Because Monarch is challenging the sufficiency of the evidence,
the facts are recited in the light most favorable to the jury’s
verdict. In 1970, at age 48, Richard E. Wilson was hired by
Monarch Paper Company. Monarch is an incorporated division

200

of Unisource Corporation, and Unisource is an incorporated
group of Alco Standard Corporation. Wilson served as manager
of the Corpus Christi division until November 1, 1977, when he
was moved to the corporate staff in Houston to serve as
“Corporate Director of Physical Distribution.” During that
time, he routinely received merit raises and performance
bonuses. In 1980, Wilson received the additional title of “Vice
President.” In 1981, Wilson was given the additional title of
“Assistant to John Blankenship,” Monarch’s President at the
time.
While he was Director of Physical Distribution, Wilson received
most of his assignments from Blankenship. Blankenship always
seemed pleased with Wilson’s performance and Wilson was
never reprimanded or counseled about his performance.
Blankenship provided Wilson with objective performance
criteria at the beginning of each year, and Wilson’s bonuses at
the end of the year were based on his good performance under
that objective criteria. In 1981, Wilson was placed in charge of
the completion of an office warehouse building in Dallas, the
largest construction project Monarch had ever undertaken.
Wilson successfully completed that project within budget.
In 1981, Wilson saw a portion of Monarch’s long-range plans
that indicated that Monarch was presently advancing younger
persons in all levels of Monarch management. Tom Davis, who
was hired as Employee Relations Manager of Monarch in 1979,
testified that from the time he started to work at Monarch, he
heard repeated references by the division managers (including
Larry Clark, who later became the Executive Vice President of
Monarch) to the age of employees on the corporate staff,
including Wilson.
In October 1981, Blankenship became Chairman of Monarch
and Unisource brought in a new, 42-year-old president from
outside the company, Hamilton Bisbee. An announcement was
made that Larry Clark would be assuming expanded
responsibilities in physical distribution.~ When Bisbee arrived at
Monarch in November 1981, Wilson was still deeply involved in
the Dallas construction project. Richard Gozon, who was 43

201

years old and the President of Unisource, outlined Blankenship’s
new responsibilities as Chairman of the company and requested
that Blankenship, Bisbee, Wilson, and John Hartley of
Unisource “continue to work very closely together on the
completion of the Dallas project.” Bisbee, however, refused to
speak to Wilson or to “interface” with him. This “silent
treatment” was apparently tactical; Bisbee later told another
Monarch employee, Bill Shehan, “if I ever stop talking to you,
you’re dead.” Shehan also testified that at a meeting in
Philadelphia at about the time Bisbee became President of
Monarch, Gozon told Bisbee, “I’m not telling you that you have
to fire Dick Wilson. I’m telling you that he cannot make any
more money.”
As soon as the Dallas building project was completed, Bisbee
and Gozon intensified an effort designed to get rid of Wilson.~
During the same time frame, Bisbee was preparing a long-range
plan for Monarch, in which he made numerous references to
age and expressed his desire to bring in “new blood” and to
develop a “young team.” This long-range plan was transmitted
to Gozon, who expressed no dissatisfaction with the goals
Bisbee had set out in the plan. In the meantime, Bisbee and
Clark began dismantling Wilson’s job by removing his
responsibilities and assigning them to other employees. Clark
was also seen entering Wilson’s office after hours and removing
files.
Blankenship was diagnosed with cancer in February 1982. In
March 1982, Wilson was hospitalized for orthopedic surgery.
Immediately after Blankenship’s death in June 1982, Bisbee and
Snelgrove gave Wilson three options: (1) he could take a sales
job in Corpus Christi at half his pay; (2) he could be terminated
with three months’ severance pay; or (3) he could accept a job as
warehouse supervisor in the Houston warehouse at the same
salary but with a reduction in benefits. The benefits included
participation in the management bonus plan, and the loss of the
use of a company car, a company club membership, and a
company expense account.

202

Wilson accepted the warehouse position. Wilson believed that
he was being offered the position of Warehouse Manager, the
only vacant position in the Houston warehouse at the time.
When Wilson reported for duty at the warehouse on August 16,
1982, however, he was placed instead in the position of an entry
level supervisor, a position that required no more than one
year’s experience in the paper business. Wilson, with his thirty
years of experience in the paper business and a college degree,
was vastly overqualified and overpaid for that position.
Soon after he went to the warehouse, Wilson was subjected to
harassment and verbal abuse by his supervisor, Operations
Manager and Acting Warehouse Manager Paul Bradley (who had
previously been subordinate to Wilson). Bradley referred to
Wilson as “old man” and admitted posting a sign in the
warehouse that said “Wilson is old.” In Bradley’s absence,
Wilson was placed under the supervision of a man in his
twenties. Finally, Wilson was further demeaned when he was
placed in charge of housekeeping but was not given any
employees to assist him in the housekeeping duties. Wilson, the
former vice-president and assistant to the president, was thus
reduced finally to sweeping the floors and cleaning up the
employees’ cafeteria, duties which occupied 75 percent of his
working time.
In the late fall of 1982, Wilson began suffering from respiratory
problems caused by the dusty conditions in the warehouse and
stress from the unrelenting harassment by his employer. On
January 6, 1983, Wilson left work to see a doctor about his
respiratory problems. He was advised to stay out of a dusty
environment and was later advised that he had a clinically
significant allergy to dust. Shortly after January 6, 1983, Wilson
consulted a psychiatrist who diagnosed him as suffering from
reactive depression, possibly suicidal, because of on-the-job
stress. The psychiatrist also advised that Wilson should stay
away from work indefinitely.
Wilson filed an age discrimination charge with the EEOC in
January 1983. Although he continued being treated by a
psychiatrist, his condition deteriorated to the point that in

203

March 1983, he was involuntarily hospitalized with a psychotic
manic episode. Prior to the difficulties with his employer,
Wilson had no history of emotional illness.
Wilson’s emotional illness was severe and long-lasting. He was
diagnosed with manic-depressive illness or bipolar disorder.
After his first hospitalization for a manic episode, in which he
was locked in a padded cell and heavily sedated, he fell into a
deep depression. The depression was unremitting for over two
years and necessitated an additional hospital stay in which he
was given electroconvulsive therapy (shock treatments). It was
not until 1987 that Wilson’s illness began remission, thus
allowing him to carry on a semblance of a normal life.
II
On February 27, 1984, Wilson filed suit against the defendants,
alleging age discrimination and various state law tort and
contract claims. The defendants filed a counterclaim, seeking
damages in excess of $10,000 for libel and slander, but later
dismissed it.~ On November 30 and December 28, 1988, the
case was tried before a jury on Wilson’s remaining claims that
the defendants (1) reassigned him because of his age; (2)
intentionally inflicted emotional distress; and (3) terminated his
long-term disability benefits in retaliation for filing charges of
age discrimination under the Age Discrimination in
Employment Act (ADEA).
The district court denied the defendants’ motions for directed
verdict. The jury returned a special verdict in favor of Wilson on
his age discrimination claim, awarding him $156,000 in damages,
plus an equal amount in liquidated damages. The jury also found
in favor of Wilson on his claim for intentional infliction of
emotional distress, awarding him past damages of $622,359.15,
future damages of $225,000, and punitive damages of
$2,250,000. The jury found in favor of the defendants on
Wilson’s retaliation claim. The district court entered judgment
for $3,409,359.15 plus prejudgment interest. The district court
denied the defendants’ motions for judgment NOV, new trial,
or, alternatively, a remittitur. The defendants appeal.

204

III~
~To prevail on a claim for intentional infliction of emotional

distress, Texas law requires that the following four elements be
established:
(1) that the defendant acted intentionally or
recklessly;
(2) that the conduct was ‘extreme and
outrageous’;
(3) that the actions of the defendant caused the
plaintiff emotional distress; and
(4) that the emotional distress suffered by the
plaintiff was severe.
The sole issue before us is whether Monarch’s conduct was
“extreme and outrageous.”
“Extreme and outrageous conduct” is an amorphous phrase that
escapes precise definition. In Dean v. Ford Motor Credit Co., supra,
however, we stated that
[l]iability [for outrageous conduct] has been
found only where the conduct has been so
outrageous in character, and so extreme in
degree, as to go beyond all possible bounds of
decency, and to be regarded as atrocious, and
utterly intolerable in a civilized community....
Generally, the case is one in which a recitation
of the facts to an average member of the
community would lead him to exclaim,
“Outrageous.”
885 F.2d at 306 (citing Restatement (Second) of Torts § 46,
Comment d (1965)). The Restatement also provides for some
limits on jury verdicts by stating that liability “does not extend
to mere insults, indignities, threats, annoyances, petty
oppressions, or other trivialities.... There is no occasion for the
law to intervene in every case where someone’s feelings are
hurt.” Rest. (Second) of Torts § 46.
The facts of a given claim of outrageous conduct must be
analyzed in context, and ours is the employment setting. We are

205

cognizant that “the work culture in some situations may
contemplate a degree of teasing and taunting that in other
circumstances might be considered cruel and outrageous.”
Keeton, et al., Prosser & Keeton on Torts (5th ed. 1984 & 1988
Supp.). We further recognize that properly to manage its
business, every employer must on occasion review, criticize,
demote, transfer, and discipline employees. We also
acknowledge that it is not unusual for an employer, instead of
directly discharging an employee, to create unpleasant and
onerous work conditions designed to force an employee to quit,
i.e., “constructively” to discharge the employee. In short,
although this sort of conduct often rises to the level of illegality,
except in the most unusual cases it is not the sort of conduct, as
deplorable as it may sometimes be, that constitutes “extreme
and outrageous” conduct.~
Wilson contends that Monarch’s conduct was equally
outrageous as the ~incidents~ in Dean. Generally, Wilson argues
that an average member of the community would exclaim
“Outrageous!” upon hearing that a 60-year-old man, with 30
years of experience in his industry, was subjected to a year-long
campaign of harassment and abuse because his company wanted
to force him out of his job as part of its expressed written goal
of getting rid of older employees and moving younger people
into management.~
Most of Monarch’s conduct is similar in degree to conduct in
Dean that failed to reach the level of outrageousness. We hold
that all of this conduct, except as explicated below, is within the
“realm of an ordinary employment dispute,” and, in the context
of the employment milieu, is not so extreme and outrageous as
to be properly addressed outside of Wilson’s ADEA claim.
Wilson argues, however, that what takes this case out of the
realm of an ordinary employment dispute is the degrading and
humiliating way that he was stripped of his duties and demoted
from an executive manager to an entry level warehouse
supervisor with menial and demeaning duties. We agree.
Monarch argues that assigning an executive with a college
education and thirty years experience to janitorial duties is not

206

extreme and outrageous conduct. The jury did not agree and
neither do we. We find it difficult to conceive a workplace
scenario more painful and embarrassing than an executive,
indeed a vice-president and the assistant to the president, being
subjected before his fellow employees to the most menial
janitorial services and duties of cleaning up after entry level
employees: the steep downhill push to total humiliation was
complete. The evidence, considered as a whole, will fully
support the view, which the jury apparently held, that Monarch,
unwilling to fire Wilson outright, intentionally and systematically set
out to humiliate him in the hopes that he would quit. A
reasonable jury could have found that this employer conduct
was intentional and mean spirited, so severe that it resulted in
institutional confinement and treatment for someone with no
history of mental problems. Finally, the evidence supports the
conclusion that this conduct was, indeed, so outrageous that
civilized society should not tolerate it. Accordingly, the
judgment of the district court in denying Monarch’s motions for
directed verdict, JNOV and a new trial on this claim is
affirmed.~
In conclusion, we express real concern about the consequences
of applying the cause of action of intentional infliction of
emotional distress to the workplace. This concern is, however,
primarily a concern for the State of Texas, its courts and its
legislature. Although the award in this case is astonishingly high,
neither the quantum of damages, nor the applicability of
punitive damages has been appealed.~
AFFIRMED.

Questions to Ponder About Wilson v. Monarch Paper
A. Is this the kind of thing that a would-be plaintiff should just “put
up with”? Or is it a good thing that people in Wilson’s position can
sue?
B. The court expressed “real concern about the consequences of
applying [IIED] to the workplace.” Are there special dangers to
recognizing a cause of action for IIED in the employment context?

207

Would it be a good idea for a state legislature to bar such claims by
statute?
C. The court says that “extreme and outrageous” is amorphous and
eludes attempts at precise definition. With favor, the court notes the
trope that extreme and outrageous conduct is the kind of conduct
that would cause a person to exclaim, “Outrageous.” Is this approach
to defining the tort circular? And if so, is it therefore, unhelpful? Or
does this explanation help to communicate something of the gestalt
of IIED?
Case: Dzamko v. Dossantos
The following case looks at IIED in the modern social-media
context.

Dzamko v. Dossantos
Superior Court of Connecticut
October 23, 2013
57 Conn. L. Rptr. 30. Joseph Dzamko et al. v. Joseph C.
Dossantos. CV136027575

JON C. BLUE, JUDGE.
The Motion To Strike now before the court involves allegations
of well-established torts committed in the age of the internet.
Although the facts are novel, the applicable law is not. As
Holmes, J. once wrote, “I am frightened weekly but always
when you walk up to the lion and lay hold the hide comes off
and the same old donkey of a question of law is underneath.”
The alleged facts (assumed, for present purposes, to be true)
arise out of a mistaken identity scenario, worthy of a modern
Shakespeare, involving the intersection of Facebook pilferage
and an internet sting operation. In 2012, the defendant, Joseph
C. Dossantos, initiated sexually explicit conversations in an
internet chat room, optimistically labeled “Connecticut
Romance.” Dossantos mistakenly believed that he was
communicating with two fourteen-year-old girls. In fact, as
courtwatchers will already surmise, the “fourteen-year-old girls”
were, in fact, police detectives. Dossantos, who was forty years

208

old, wanted his correspondents to believe that he was younger
than he was. To bolster his claim, he sent three digital images of
“himself” to one of the “girls.” Unhappily, the images were not
images of Dossantos. They were, rather, images of the plaintiff,
Joseph Dzamko (“Joseph”), appropriated by Dossantos from
Joseph’s Facebook page. The images of Joseph were not
themselves compromising. They were perfectly normal
photographs. But the context in which Dossantos used them
plainly made it appear that the person thus depicted was
engaged in sexually predatory behavior.
The detective receiving the transmissions recognized the person
so depicted. It was Joseph. By malign fate, Joseph was a police
officer in another town and had been a Police Academy
classmate of the detective. The detective forwarded the images
of Joseph to Internal Affairs. Internal Affairs investigated, and
Joseph had to tell his wife, Sarah Dzamko (“Sarah”) what had
happened. The investigating officers eventually traced Joseph’s
Facebook images to Dossantos. Dossantos, confronted with the
evidence, admitted that he had not only sent Joseph’s images to
the detective as images of himself but that he had done the same
thing with at least twenty other females (or persons who he
presumed to be females) on the internet. Forensic review of
Dossantos’ computer revealed that these transmissions had
occurred in the context of sexually explicit conversations. All of
this caused Joseph and Sarah great distress.
On April 9, 2013, Joseph and Sarah commenced this action
against Dossantos by service of process. Their Revised
Complaint consists of ten counts, but four of these counts (the
Second, Sixth, Seventh, and Tenth Counts) have been
withdrawn. Three additional counts (the First, Third, and Eighth
Counts) are not the subject of the motion now before the court
and can be ignored for present purposes. That leaves three
counts in contention: the Fourth Count (alleging publicity
placing Joseph in a false light), the Fifth Count (alleging
intentional infliction of emotional distress as to Joseph), and the
Ninth Count (alleging intentional infliction of emotional distress
as to Sarah).

209

On July 19, 2013, Dossantos filed the Motion To Strike now
before the Court. The Motion seeks to strike the Fourth, Fifth,
and Ninth Counts (as well as some counts that have been
withdrawn and need not be further discussed). The Motion
contends that these counts fail to state claims upon which relief
can be granted. The Motion was argued on October 21, 2013.
The counts in question will be considered in order.~
Fifth Count—Intentional Infliction of Emotional Distress (Joseph).
The Fifth Count alleges intentional infliction of emotional
distress as to Joseph. The elements of this cause of action are
“(1) that the actor intended to inflict emotional distress or that
he knew or should have known that emotional distress was the
likely result of his conduct; (2) that the conduct was extreme
and outrageous; (3) that the defendant’s conduct was the cause
of the plaintiff’s distress; and (4) that the emotional distress
sustained by the plaintiff was severe.” Perez–Dickson v. City of
Bridgeport, 304 Conn. 483, 526–27 (2012). (Internal quotation
marks and citation omitted.) The Fifth Count adequately pleads
these elements.
With respect to the first element, the Revised Complaint
sufficiently alleges facts from which it could reasonably be
inferred that, at a minimum, Dossantos should have known that
emotional distress would be the likely result of his conduct. It is
very well known that images transmitted on the internet are not
likely to remain private for very long. All too often, they are
retransmitted to the world. Think of the much-publicized issue
of “sexting” images sent by clueless teenagers. These images,
once sent to a single, supposedly private source, end up being
resent to hundreds, and soon thousands, of other people. Any
reasonable person could foretell that eventually someone was
going to recognize the person in the images transmitted by
Dossantos and draw conclusions that would, in turn, cause that
person to suffer emotional distress.
Dossantos denies that his conduct was extreme and outrageous,
but he cannot do that with a straight face. The test is whether
“the recitation of the facts to an average member of the
community would arouse his resentment against the actor and

210

lead him to exclaim, Outrageous!” Perez–Dickson, 304 Conn. at
527. This is such a case.
Dossantos does not dispute the remaining elements of the
alleged tort. Special damages are not an element of intentional
infliction of emotional distress and have never been thought to
be so. See Restatement (Second) of Torts § 46 cmt. k (1965).
(“[I]f the enormity of the outrage carries conviction that there
has in fact been severe emotional distress, bodily harm is not
required.”) The emotional distress sustained by the plaintiff
must, of course, be severe, but that is sufficiently alleged here.
Ninth Count—Intentional Infliction of Emotional Distress—Sarah.
The Ninth Count alleges intentional infliction of emotional
distress as to Sarah. That count alleges that Dossantos’s conduct
“was carried out with the knowledge that it probably would
cause … Sarah … to suffer emotional distress.” This is not, as
Dossantos argues, an allegation of bystander emotional distress,
such as that of a witness to an automobile accident. Dossantos’s
conduct implied that Joseph was a sexual predator. This would
naturally reflect on Joseph’s spouse and cause her great personal
embarrassment and natural concern for her own personal health
quite apart from the distress she may have experienced from
observing Joseph’s own travail. Under these circumstances, the
tort of intentional infliction of emotional distress with respect to
Sarah has been adequately pleaded.
The Motion To Strike is denied~.

Questions to Ponder About Dzamko v. Dossantos
A. As with the Wilson court, the Dzamko court also references the
exclamation-of-the-average-member-of-the-community idea for
explaining extremeness and outrageousness. There are a couple of
differences, however. For one, the Dzamko court uses an exclamation
point (“Outrageous!”). The other difference is that the Dzamko court
calls it a “test.” Is it a good test? And what do you think of the
Dzamko court’s application of the test to the facts of this case? Would
the average person exclaim “Outrageous!” upon learning of
Dossantos’s conduct? Did you?

211

B. The Dzamko court allows an IIED claim not only for Joseph
Dzamko, but also for his wife, Sarah, brushing aside concerns that
this is “bystander emotional distress.” Do you agree that Sarah
should have a claim? Supposing the Dzamkos had children, should
they be able to bring claims as well? If Joseph’s mother and father
had been aware of this, should they also have claims?

The First Amendment Defense to IIED
As a final note, it’s worth considering that an IIED cause of action
can be trumped by the First Amendment – at least where the cause
of the emotional distress is speech about a matter of public concern.
In Hustler Magazine, Inc. v. Falwell, 485 U.S. 46 (1988), the U.S.
Supreme Court unanimously held that a magazine had a protectable
free-speech interest in lampooning a politically active televangelist,
Jerry Falwell, by publishing an account of a fictional sexual encounter
between Falwell and his mother. More recently, in Snyder v. Phelps, 131
S.Ct. 1207 (2011), the father of a Marine killed in the Iraq War sought
to uphold an IIED verdict against a group that protested his son’s
funeral. The protestors used the funeral as a platform to voice antigay and anti-Catholic views. Standing on public sidewalks, they held
placards with slogans including “You are going to hell” and “Thank
God for dead soldiers.” The Supreme Court held 8-1 that the father’s
IIED cause of action was barred by the First Amendment.

212

20. Trespass to Land
“As I went walking I saw a sign there
And on the sign it said ‘No Trespassing.’
But on the other side it didn’t say nothing,
That side was made for you and me.”
– Woody Guthrie, “This Land is Your Land,” 1944

Introduction
Trespass to land is one of the most ancient torts – and one of the
most basic. It’s also fundamental. It sits at the root of our capitalist
economy. While we might be able to imagine a world without the
torts of assault or intentional infliction of emotional distress, it is
hard to imagine American society without a private right to take
others to court for coming and going as they please on your land.
Just because trespass to land is old, and just because respect for
private property is thoroughly ingrained in our culture, do not make
the mistake of thinking trespass to land has little relevance to modern
practice. Unauthorized incursions on land happen all the time. And
trespass to land is a powerful tort, working against seemingly
blameless defendants in ways that would make negligence doctrine
blanch.
Consent is, of course, a defense. Many if not most trespass-to-land
cases involve a consent defense and a question of whether the
consent was exceeded.

The Elements of Trespass to Land
The pleading requirements for the tort of trespass to land can be
summed up as follows:
A plaintiff can establish a prima facie case for
trespass to land by showing: the defendant (1)
intentionally (2) caused an intrusion, either by
entry onto or failure to leave or remove from,
(3) plaintiff’s real property.

213

Trespass to Land: Plaintiff’s Real Property
Instead of taking the elements in order, as we’ve done with other
torts, it is necessary to talk first about the last element – what
constitutes the plaintiff’s real property. Understanding this is a prerequisite to understanding anything else about the tort.
To begin with, it is important to understand that the plaintiff does
not need to be the owner of the land in question. The plaintiff needs
only be the possessor of the land. A couple renting a house can sue
for trespass to land, even though they only have a lease and no title.
In fact, the landlord of leased property might not have standing to
sue for trespass – at least where there is no damage to the landlord’s
interest.
Moreover, you need to think of the word “land” broadly. What we
are talking about here is not soil, but realty, or real property. Real
property is the land and everything affixed to it, including
improvements, buildings, and all fixtures. Because real property can
be divided vertically as well as horizontally, an individual apartment
on an upper story can be “land” for the purposes of trespass to land.
As an example, imagine a multi-story warehouse converted into fullfloor loft apartments. Suppose Jackie is the tenant-lessee of the thirdfloor loft, and Dominga is the tenant of the fourth-floor loft. If
Jackie ventures up to the fourth-floor loft without Dominga’s
permission, Jackie has committed a trespass, even though her GPS
coordinates have never taken her outside the latitudes and longitudes
of her own apartment.
Assuming it’s not divided up vertically (as with a multi-story
building), the property interest in a plot of land extends down into
the subsurface of the Earth and upward into the sky. Thus, an
undivided square lot defines a 3-D real property interest having the
shape of an inverted four-sided pyramid, with the point at the center
of the Earth, and the outward sloping sides extending into the
heavens. If some good-hearted kids are playing a game of catch with
a baseball, and if they throw the ball over a corner of the lot of a
neighbor, they are liable to that neighbor for trespass to land – that is
assuming there was no implied license for the to use the neighbor’s

214

airspace in this way. (And further assuming the neighbor is cranky
enough to sue.)

Trespass to Land: Intent
You may find that the intent requirement for trespass to land is
unintuitive. So you’ll have to pay careful attention to the doctrine
here.
As with the other intentional torts the intent required is the intent to
act with the purpose or with the substantial certainty of bringing
about some consequence. But that consequence is quite different
from other intentional torts. The intent for trespass to land needs
only to be to cause the movement that intrudes on the plaintiff’s
land. Put another way, there does not need to be an intent to trespass,
just an intent to effect the action that constitutes the trespass.
Let’s consider an example: Suppose the defendant intends to place a
small wire-and-plastic marking flag in the defendant’s own ground.
But, because of the defendant’s innocent misunderstanding of
property boundaries, the piece of ground into which the defendant
plants the flag happens to be on the plaintiff’s property. That’s a
trespass to land. The intent requirement is satisfied. It does not
matter that the defendant was mistaken. Further, it does not matter if
the defendant is non-negligent in entering the plaintiff’s land. In fact,
the defendant could have consulted all the documents in the county
hall of records and used state-of-the-art GPS to map out a route. All
that is required for intent is that the defendant intended to place the
object where it was actually placed. If that happens to be a corner of
land belonging to the plaintiff, then the defendant has committed
trespass to land.
It is helpful to contrast this with the intent required for battery.
Unless some doctrine of transferred intent applied, the intent
required for battery is the intent to effect a battery. If the defendant
intends to kick a box – but does not know a small child is inside,
there is no battery. But if the defendant intends to kick a fencepost –
not knowing that the fence post is on someone else’s land – then the
defendant is liable for trespass to land. The defendant does not have

215

to intend to trespass, just intend the action that constitutes the
trespass.
The intent required for trespass to land is a low bar. But it’s not nonexistent. Even under the doctrine’s expansive view of intent, not
every entry will actionable. Suppose the defendant is pushed by
someone else on to the plaintiff’s land. There’s no intent for a
trespass action. Similarly, suppose the defendant stumbles and falls
onto the plaintiff’s land. There is no trespass to land here either, since
the defendant did not intent the action that constitute the trespass.
Or let’s try a tweaked version of our hypothetical of kids playing
catch with a baseball. Suppose the kids are trying to come as close as
possible without invading the defendant’s airspace. Unless their aim
was bad enough that they were substantially certain they would miss
and pierce the invisible plane of the property boundary, then there is
no intent sufficient for a trespass-to-land action.
Finally, we need to note the applicability of the transferred intent
doctrine. Under the older, more traditional view of transferred intent,
trespass to land is eligible for the application of transferred intent
doctrine among the torts of battery, assault, false imprisonment, and
trespass to chattels.

Trespass to Land: Entry
An actionable entry on land may be made by the defendant
personally. Alternatively, the defendant can be liable by inducing a
third person to enter or by causing an object to enter.
According to some authorities, entry can be accomplished even by
minute particles. In Martin v. Reynolds Metals Co., 342 P.2d 790 (Or.
1959), a farmer sued over an aluminum plant whose fluoride
particulate emissions caused his land to be unfit for raising cattle. The
court upheld the cause of action, writing:
If, then, we must look to the character of the
instrumentality which is used in making an
intrusion upon another’s land we prefer to
emphasize the object’s energy or force rather
than its size. Viewed in this way we may define
trespass as any intrusion which invades the

216

possessor’s protected interest in exclusive
possession, whether that intrusion is by visible
or invisible pieces of matter or by energy which
can be measured only by the mathematical
language of the physicist.

An “entry” does not need to be a transit of the border of the
plaintiff’s property. Suppose the defendant is on the plaintiff’s
property with the plaintiff’s permission. There is no trespass to land
at this point. However, the defendant could accomplish a trespass by
interacting with the land or fixtures in a way that is beyond the scope
of that permission. Sneaking into a party host’s off-limits bathroom
to rummage through the medicine cabinet is an example. Or even in
the great room, where the defendant is authorized to be, a trespass
could be accomplished by jumping on to a table and swinging from
the chandelier.

Trespass to Land: Failure to Leave or Remove
The trespass need not be an affirmative act. It can be an omission as
well. A guest who refuses to leave when asked commits a trespass by
remaining. And some friends who have parked a boat in your
driveway commit a trespass if, once their welcome is worn out, they
do not return to drive the boat trailer away.

Trespass to Land: Damages and Scope of Recovery
If the trespasser does no damage, the plaintiff can still recover
nominal damages. If the trespasser does cause damage – personal
injury, property damage, or even mental distress – the plaintiff can
recover compensatory damages on that basis.
The scope of recoverable damages in a trespass to land case can be
breathtaking. Any damages caused by the trespasser – even if highly
unpredictable and even if the trespasser was exercising due care –
can be recovered. This is quite extraordinary when compared to the
negligence cause of action. In negligence, the requirement of a
breach of the duty of care and the application of proximate
causation doctrine would foreclose many damages claims that are
perfectly viable in a trespass-to-land case.

217

Suppose an innocent trespasser – with a reasonable belief she or he
is not trespassing – consistently undertakes every reasonable
precaution while on the plaintiff’s land, but nonetheless causes some
damage in an utterly unforeseeable manner. The trespass-to-land
tort can be used to make the defendant liable for the full extent of
the damage. An example is Cleveland Park Club v. Perry, 165 A.2d 485
(D.C. App. 1960), in which a nine-year-old, frolicking in the club’s
pool, raised a metal drain cover and inserted a tennis ball. When the
boy came back to get his ball, it had vanished. It turns out the ball
was sucked into the pool’s drain, where it lodged in a critical place.
The pool had to be closed down for extensive repairs. Club
management was not amused, and it sued for the cost of the repairs.
Handing a victory to the club, the court noted that under negligence,
the child’s age would be a mitigating factor, since a minor’s age
adjusts the standard of care in the child’s favor. But no such
amelioration was available with the trespass-to-land action: “[S]ince
recovery under [trespass to land] is based on force and resultant
damage regardless of the intent to injure, a child of the most tender
years is absolutely liable to the full extent of the injuries inflicted.”

Reading: Trespass by Airplane
As you have probably gathered by now, trespass to land is a doctrine
that is both powerful and inflexible. With roots going back many
centuries, it anticipated little about our modern world. The following
law review article from long ago shows how legal doctrine can be put
under pressure by unanticipated new technologies – in this case, the
airplane. Published in 1919, this article came out 16 years after the
first Wright Brothers flight. It was also in the immediate aftermath of
World War I, which spurred colossal advances in aviation technology.

Trespass by Airplane
Harvard Law Review
March 1919
32 HARV. L. REV. 569.
NOTE:

218

The rapid approach of the airplane as an instrumentality of
commerce presents the occasion for defining more precisely the
doctrine of the ownership of the air space, as embodied in
Coke’s maxim, cujus est solum, ejus usque ad coelum.
Examining first the cases which involve interferences with the
column of air by encroachments from adjoining lands, we find
that not only is the subjacent landowner permitted to cut away
as nuisances overhanging shrubbery and projecting cornices, but
in some states he may resort to an action in ejectment. That the
encroaching landowner is liable also for all foreseeable damage
is settled; but whether there is a cause of action for the mere
entry into the air space resulting in no real injury is not so clear.
In England there are, in addition to conflicting dicta on the
exact case of a balloon, irreconcilable statements concerning the
encroachment cases.Fay v. Prentice, 1 C. B. 828 (1845) (damage
presumed); Smith v. Giddy, [1904] 2 K. B. 448, 451 (if no damage,
the plaintiff’s only right is to cut back trees). Cf. Ellis v. Loftus
Iron Co., 10 C. P. 10 (1874) (trespass for a horse thrusting his
head over a fence); Clifton v. Bury, 4 T. L. R. 8 (1887) (firing
bullets over land not a technical trespass). In this country,
however, actual damage from the encroachment does not seem
to be requisite for a cause of action.~Smith v. Smith, 110 Mass.
302 (1872) (projecting eaves are “a wrongful occupation of the
plaintiff’s land for which he may maintain an action in
trespass”);~ Hannabalson v. Sessions, 116 Iowa, 457, 90 N. W. 93
(1902) (leaning on a fence so that an arm extends over is a
trespass); Butler v. Frontier Telephone Co., 186 N. Y. 486, 491, 79
N. E. 716 (1906) (“the law regards the empty space as if it were
a solid inseparable from the soil and protects it from hostile
occupation accordingly.” The owner has “the right to the
exclusive possession of that space which is not personal
property but a part of the land”).~ The air space, at least near
the ground, is almost as inviolable as the soil itself.
On the reasoning of these cases, the aviator would be held a
wrongdoer and, therefore, would be liable for all foreseeable
damage to the land.~Cf. Guille v. Swan, 19 Johns. (N. Y.) 381
(1822) (descending balloonist liable for trespasses by a crowd
that gathered to aid him)~. This financial responsibility for all

219

the natural consequences of the flight over the land, regardless
of the care exercised, may prove so great a burden that it will
retard considerably the flow of capital into the airplane service
and hamper materially its development. Yet states adopting the
doctrine of absolute liability in the conduct of dangerous
undertakings might impose that burden at any rate on the
aviator. Massachusetts, however, has already provided against
such a difficulty by enacting that there be liability only for failure
to take every reasonable precaution; and the statute is probably
constitutional. The consequences of the trespass, other than
liability for actual damage, need concern the aviator but little. A
litigious owner will find it expensive seeking nominal damages,
especially where statutes make costs at law discretionary.
Further, he will be an ingenious landowner who can keep the
trespassing airplane off without seriously endangering the
aviator’s life; whatever means he employs will be far from
reasonable. Then, too, there will be practically no basis for an
injunction to prevent the repeated trespasses, since the sum total
of the damage would be nominal and the danger of an
easement’s arising the slightest, when we consider the difficulty
of establishing twenty years’ adverse user of a particular lane at a
fixed height as well as within a certain width.
If we rigorously apply Coke’s maxim, the result is that the law
will frown upon the aviator, but unless he causes actual damage
it will connive at the formal wrong. This branding of the
inoffensive aviator as a tortfeasor, even if only in form, may be
an embarrassing annoyance to one who acclaims the elasticity of
the common law. Fortunately there are no binding decisions
which stamp the aviator a trespasser; and of the cases adopting
Coke’s maxim unqualifiedly it may be said that the particular
situation of a passage by an airplane was not considered. They
have, then, only an inferential bearing on our problem, so that
the courts may feel free to invoke general principles and
practical considerations in balancing the interest of the aviator in
the unrestrained development of a beneficial enterprise and that
of the landowner in the free use of his superincumbent air
space.

220

During the past decade foresighted lawyers have been discussing
the problem, and several have ventured a theory upon which the
balance should be struck. It has been suggested that although,
according to the maxim, the landowner does own the air space
up to the heavens, there is also a right of public passage, as long
as the enjoyment of the land-owner is not interrupted; a
situation similar to the right of passage over navigable rivers
privately owned. The similarity, however, is slightly incomplete,
for on rivers it is the navigator who is not to be interfered with
by the bed-owner; here, the owner is to be left undisturbed.
Another theory construes Coke’s maxim as securing to the
landowner only a right of user, and maintains that the aviator is
within the circle of law-abiding citizens, until he causes actual
damage. This doctrine, however, imposes absolute liability for
any interference with the landowner’s use.
A third doctrine asserts that “the scope of possible trespass is
limited by that of effective possession,” just as possession is at
the basis of proprietary rights in land, so is it the basis of any
proprietary right in the air space. The passage at a high altitude
is, then, not a trespass. But there is liability for all interferences
with the air effectively possessed.
Although the flight of an airplane will very likely not be held a
tort, the common law seems to afford no basis for holding the
aviator liable only for negligence. If the burden of absolute
liability for injuries to the land tends to check the growth of the
airplane industry, we must look to the legislatures for relief. It is
to be observed, however, that a duty of due care under the
circumstances surrounding travel by airplane is practically as
burdensome as absolute liability.

Case: Boring v. Google
Having gotten some historical context with the legal quandaries
presented by the new-fangled aeroplane, we now go back to the
future, where roaming dot-com camera cars come up against private
property rights.

221

Boring v. Google Inc.
United States Court of Appeals for the Third Circuit
January 25, 2010
AARON C. BORING; CHRISTINE BORING, husband and
wife respectively, Appellants, v. GOOGLE INC. No. 09-2350.
Before: RENDELL and JORDAN, Circuit Judges, and
PADOVA, Senior District Judge. Marked as “NOT
PRECEDENTIAL.”
Circuit Judge KENT A. JORDAN:
Aaron C. Boring and Christine Boring appeal from an order of
the United States District Court for the Western District of
Pennsylvania dismissing their complaint under Rule 12(b)(6) of
the Federal Rules of Civil Procedure. For the reasons that
follow, we affirm in part and reverse in part.
On April 2, 2008, the Borings commenced an action in the
Court of Common Pleas of Allegheny County, Pennsylvania
against Google, Inc., asserting claims for invasion of privacy,
trespass, injunctive relief, negligence, and conversion. The
Borings sought compensatory, incidental, and consequential
damages in excess of $25,000 for each claim, plus punitive
damages and attorney’s fees.
The Borings’ claims arise from Google’s “Street View” program,
a feature on Google Maps that offers free access on the Internet
to panoramic, navigable views of streets in and around major
cities across the United States. To create the Street View
program, representatives of Google attach panoramic digital
cameras to passenger cars and drive around cities photographing
the areas along the street. According to Google, “[t]he scope of
Street View is public roads.” Google allows individuals to report
and request the removal of inappropriate images that they find
on Street View.
The Borings, who live on a private road in Pittsburgh,
discovered that Google had taken “colored imagery of their
residence, including the swimming pool, from a vehicle in their
residence driveway months earlier without obtaining any privacy

222

waiver or authorization.” They allege that their road is clearly
marked with a “Private Road, No Trespassing” sign, and they
contend that, in driving up their road to take photographs for
Street View and in making those photographs available to the
public, Google “disregarded [their] privacy interest.”
On May 21, 2008, Google invoked diversity jurisdiction,
removed the action to the United States District Court for the
Western District of Pennsylvania, and filed a motion to
dismiss.~
On February 17, 2009, the District Court granted Google’s
motion to dismiss as to all of the Borings’ claims.~ In dismissing
the trespass claim, the Court held that “the Borings have not
alleged facts sufficient to establish that they suffered any
damages caused by the alleged trespass.”~
The Borings filed a timely notice of appeal from both the
District Court’s order granting the motion to dismiss and the
subsequent denial of their motion for reconsideration.~
The District Court dismissed the Borings’ trespass claim,
holding that trespass was not the proximate cause of any
compensatory damages sought in the complaint and that, while
nominal damages are generally available in a trespass claim, the
Borings did not seek nominal damages in their complaint. While
the District Court’s evident skepticism about the claim may be
understandable, its decision to dismiss it under Rule 12(b)(6)
was erroneous.
Trespass is a strict liability tort, “both exceptionally simple and
exceptionally rigorous.” Prosser on Torts at 63 (West, 4th ed.
1971). Under Pennsylvania law, it is defined as an “unprivileged,
intentional intrusion upon land in possession of another.”
Graham Oil Co. v. BP Oil Co., 885 F. Supp. 716, 725 (W.D. Pa.
1994) (citing Kopka v. Bell Tel. Co., 91 A.2d 232, 235 (Pa. 1952)).
Though claiming not to have done so, it appears that the
District Court effectively made damages an element of the
claim, and that is problematic, since “[o]ne who intentionally
enters land in the possession of another is subject to liability to
the possessor for a trespass, although his presence on the land

223

causes no harm to the land, its possessor, or to any thing or
person in whose security the possessor has a legally protected
interest.” RESTATEMENT (SECOND) TORTS § 163.
Here, the Borings have alleged that Google entered upon their
property without permission. If proven, that is a trespass, pure
and simple. There is no requirement in Pennsylvania law that
damages be pled, either nominal or consequential. It was thus
improper for the District Court to dismiss the trespass claim for
failure to state a claim. Of course, it may well be that, when it
comes to proving damages from the alleged trespass, the
Borings are left to collect one dollar and whatever sense of
vindication that may bring, but that is for another day. For now,
it is enough to note that they “bear the burden of proving that
the trespass was the legal cause, i.e., a substantial factor in
bringing about actual harm or damage” C&K Coal Co. v. United
Mine Workers of Am., 537 F. Supp. 480, 511 (W.D. Pa. 1982), if
they want more than a dollar.~
We reverse~ with respect to the trespass claim, and remand with
instructions that the District Court permit that claim to go
forward.

Historical Note About Boring v. Google
On remand, Google accepted a consent judgment whereby they
agreed to pay $1. As part of the deal, Google admitted that it
trespassed. While that might sound like a loss for Google, the
company claimed victory. In a statement, Google said, “We are
pleased that this lawsuit has finally ended with plaintiffs’
acknowledgment that they are entitled to only $1.”
The Borings issued their own statement, saying, “This is one sweet
dollar of vindication. Google could have just sent us an apology letter
in the very beginning, but chose to try to prove they had a legal right
to be on our land. We are glad they finally gave up.”
Questions to Ponder About Boring v. Google
A. Who won? Can either side really call this a win? Can both?

224

B. Did the strictness of trespass to land and the availability of
nominal damages serve their purpose in this case?
C. Do you think Google is likely to change any of their practices
because of this litigation and its outcome?
D. New technologies are often fraught with potential legal liabilities.
At one time, it was an open question as to whether a search engine
like Google would violate copyright by caching copies of websites
and linking to them with a snippet of representative text. Instead of
seeking permission from relevant parties or lobbying for a change in
the law, many technology companies follow an unwritten motto of,
“Innovate first, beg for forgiveness later.” Did that work here? What
do you think would have happened if, prior to launching its Street
View service, Google had lobbied Congress for a statute specifically
providing for the service’s lawfulness? What if Google had sent
letters out to municipalities and residents letting them know that the
Street View imaging vehicle was coming, and asking them to flag
potential issues for them?
E. Do you think the last name of the plaintiffs in this action matters
at all? When this case surfaced in the media, poking fun at the name
Boring was one of the first things that pundits and bloggers did.
Could it have an effect on the margins of how one frames the case
mentally before getting into the facts – at least among the newsbrowsing public, if not the courts?
F. Cases usually become known by the names of the first listed
plaintiff and the first listed defendant. Suppose Aaron and Christine
Boring had different last names – say one was Davis and the other
was Boring. If you were their attorney, whose name would you list
first in the caption? Consider the other side of the caption as well:
Suppose you were suing Google Inc. and a subsidiary named Map
Data Services LLC. Which defendant would you want to list first?

Problem: Champagne Whooshes
Suppose you are an attorney for the Wang family, which owns a
spacious ranch in the high desert of the Southwest. Lately, hot-air
ballooning has become a major tourist attraction in the area, with

225

romantic champagne breakfasts being a particular favorite. But they
are becoming a major pain for the Wangs.
Hot-air balloons cannot be directly steered in any direction. The only
control the pilot has is whether to ascend or descend by firing the
propane burner or pulling a cord that lets hot air out the top. The
unsteerability of the balloons is a particular problem for the Wangs.
The prevailing winds and the happenstance of some hilly topography
conspires to lead balloons right over the Wang’s ranch house several
days a week.
On a typical morning, when the Wangs are still fast asleep, and as the
first rays of dawn are gently kissing the high desert sagebrush, a
balloon will glide in absolute silence until it comes within 20 or 30
feet
of
the
Wangs’
bedroom
patio,
and
RFRFRFRFRFRPPPPHHHHT!! The sudden roar of the propane
burner has the Wangs bolting straight up in bed – disoriented with
racing hearts. Sometimes the Wangs are lucky and the balloons pass
over at a higher altitude – maybe 100 feet. But even at that distance,
the whoosh of the burning gas still can wake up the baby and
terrorize the two-year-old. On the other hand, some balloons have
been even lower – close enough to the ground that a standing person
could touch the basket. On one occasion, a balloon touched the
ground lightly before bouncing back into the air.
1. What do you recommend the Wangs do about their problem? Do
they have a viable lawsuit against anyone?
2. Suppose Air Adventures, Buoyant Breakfasts, and Champagne
Celebrations are the three companies that operate balloon charters
that frequently end up over the Wangs’ house. Imagine that Buoyant
Breakfasts offers to stop flying Mondays through Wednesday and to
pay the Wangs a token license fee for all other days. What should the
Wangs do with the offer?

226

21. Trespass to Chattels and
Conversion
“Okay, here’s the situation:
My parents went away on a week’s vacation and
They left the keys to the brand new Porsche
Would they mind? Umm, well, of course not
I'll just take it for a little spin
And maybe show it off to a couple of friends … ”
– The Fresh Prince (Will Smith), in Parents Just Don’t Understand,
written by Smith, Peter Harris, and Jeffrey Allen Townes, 1988

Introduction
The torts of trespass to chattels and conversion provide ways to sue
people who “mess with your stuff.”
Both torts concern chattels. The universe of tangible property is
divided into two categories: chattels and realty (or real property). The
difference between a chattel and realty is whether its moveable or
whether its fixed to the Earth.
In some other languages, there’s no need to memorize the definitions
– they are clear on their face. In French, the words for chattels and
realty are, respectively, mobiliers and immobilier. Mobile things and
immobile things. The German language is similarly transparent:
Chattels are Mobilien, and real property is Grundstück – a word which,
on its face, looks like “stuck to the ground.” (Although in terms of
word roots, it’s closer to “piece of land.”)
Whether or not something can be carted off drives a big legal
distinction. While merely touching someone’s real property is
actionable as trespass to land, merely touching someone’s movable
property is not actionable. Instead, there’s a higher bar.
How high is that bar? It’s different between the two torts of trespass
to chattels and conversion. Trespass to chattels requires something

227

that rises to an interference. That could be “borrowing” something for a
short time or doing some minor damage to it. The more potent tort
of conversion requires something more, for instance absconding with
a chattel for a lengthy period of time or doing so much damage that
it’s “totaled.”
Corresponding to its higher-threshold requirement of interference,
the tort of conversion has a special remedy unavailable for trespass to
chattels – the forced sale. A victorious conversion plaintiff can force
the defendant to pay the full market value of the chattel before it was
taken or destroyed.
We’ll have the same warning here as we did with other intentional
torts: Don’t be fooled by the ancientness of these doctrines. Trespass
to chattels and conversion may have grown up in an era of horse
thieves and cattle rustlers, but both causes of action are highly
relevant to the contemporary world. As we’ll see in this chapter, these
torts can play a starring role in thoroughly modern lawsuits –
including fights over biomedical research and internet
communications.

The Elements of Trespass to Chattels
Here is the blackletter formulation of trespass to chattels:
A plaintiff can establish a prima facie case for
trespass to chattels by showing: the defendant
(1) intentionally (2) interfered with the (3)
plaintiff’s right of possession in a chattel.

As was the case with trespass to land, it makes sense to take these
elements slightly out of order, starting with the last.

Trespass to Chattels: Plaintiff’s Right of Possession in
Chattel
There is no requirement that the plaintiff be the owner of the chattel
– merely that the plaintiff have a current right of possession. This
mirrors the requirement of trespass to land. Thus, a defendant who
takes a baseball bat to the plaintiff’s leased car is not protected from
liability by the fact that the plaintiff does not hold the car’s title.

228

Trespass to Chattels: Intent
The intent requirement for trespass to chattels is somewhat
analogous to that for trespass to land. Assuming the defendant does
not have permission to touch or use the chattel, the defendant need
only intend to act upon the chattel. There is no requirement that the
defendant intend to invade any legal right of the plaintiff or intend to
harm the chattel. Nor is the defendant excused by way of honest
mistake. For instance, if the defendants, innocently believing they are
using their own mule, mistakenly use the plaintiff’s mule to plow
their field, then the defendants are liable for trespass to chattels for
the value of the plowing. If the mule is injured despite defendants’
best efforts to treat it properly, the defendants are on the hook for
that damage as well.
It is important here to distinguish situations where the defendant is
using the chattel with permission. Suppose Paul gives Dara
permission to drive his car to the neighborhood store. While going to
the store, Dara accidentally drives off the road and hits a tree. Paul
has no cause of action against Dara for trespass to chattels. If he is
going to recover, it will have to be through a negligence action. There
is no trespass, because Dara was using the chattel with permission.
Now let’s tweak the hypothetical: Dara has permission to drive Paul’s
car to the neighborhood store, but on a lark, she decides to drive the
car out of town to see her mother. Leaving the city limits, she
accidentally drives off the road into a tree. Dara has committed
trespass to chattels, since her taking the car out of town exceeded the
scope of her consent. In this situation, Paul will not need to prove
negligence to recover – he can use a trespass-to-chattels action to get
damages for the cost of repairs to the car, regardless of whether Dara
was careless in her driving.
Note that under the traditional doctrine of transferred intent, trespass
to chattels is eligible for the application of transferred intent doctrine
with the torts of battery, assault, false imprisonment, and trespass to
land.

229

Trespass to Chattels: Interference
It is in the interference element that trespass to chattels differs most
starkly from trespass to land.
Merely touching a chattel does not create liability. For liability to
arise, the defendant must “interfere” with the plaintiff’s possession.
Interference can be established by any of the following:
(1) actual damage to the chattel,
(2) actual dispossession of the chattel,
(3) loss of use of the chattel for some
appreciable amount of time, or
(4) harm to the plaintiff, or to something or
someone in whom the plaintiff had a legal
interest, on account of the defendant’s action.

An observation we can make here is that, in contrast to battery,
assault, false imprisonment, and trespass to land, it is not possible to
get nominal damages for a trespass-to-chattels action that is truly
trivial in nature. Suppose a busybody is upset that a motorcycle
enthusiast has parked a bike over a crosswalk. Too annoyed to walk
away, the busybody moves the motorcycle a few feet away so that it
is out of the crosswalk. Actionable? No. There is no trespass to
chattels because there is no interference. Look back over the list, and
you’ll see that nothing fits: The moving of the motorcycle effected no
damage, no dispossession, no loss for an appreciable time, nor harm
to anything or anyone connected with the plaintiff. Thus, there is no
interference.
Let’s try a different motorcycle hypothetical to illustrate a case where
there is an interference: Suppose the defendant takes a motorcycle,
parked in front of a diner, and drives it a couple of miles away to visit
a nail salon, returning it a couple of hours later. This counts as a
dispossession, so it creates liability for trespass to chattels.
Case: Intel Corp. v. Hamidi
The following case explores trespass to chattels in a 21st Century
context.

230

Intel Corp. v. Hamidi
Supreme Court of California
June 30, 2003
30 Cal.4th 1342. INTEL CORPORATION, Plaintiff and
Respondent, v. Kourosh Kenneth HAMIDI, Defendant and
Appellant. No. S103781. Opinion by WERDEGAR, in which
KENNARD, MORENO and PERREN, JJ. concur. Concurring
opinion by KENNARD, J, omitted. Dissenting opinion of
BROWN, J. Dissenting opinion by MOSK, J., in which
GEORGE, C.J. concurred.
Associate Justice KATHRYN WERDEGAR:
Intel Corporation (Intel) maintains an electronic mail system,
connected to the Internet, through which messages between
employees and those outside the company can be sent and
received, and permits its employees to make reasonable
nonbusiness use of this system. On six occasions over almost
two years, Kourosh Kenneth Hamidi, a former Intel employee,
sent e-mails criticizing Intel’s employment practices to
numerous current employees on Intel’s electronic mail system.
Hamidi breached no computer security barriers in order to
communicate with Intel employees. He offered to, and did,
remove from his mailing list any recipient who so wished.
Hamidi’s communications to individual Intel employees caused
neither physical damage nor functional disruption to the
company’s computers, nor did they at any time deprive Intel of
the use of its computers. The contents of the messages,
however, caused discussion among employees and managers.
On these facts, Intel brought suit, claiming that by
communicating with its employees over the company’s e-mail
system Hamidi committed the tort of trespass to chattels. The
trial court granted Intel’s motion for summary judgment and
enjoined Hamidi from any further mailings. A divided Court of
Appeal affirmed.
After reviewing the decisions analyzing unauthorized electronic
contact with computer systems as potential trespasses to
chattels, we conclude that under California law the tort does not

231

encompass, and should not be extended to encompass, an
electronic communication that neither damages the recipient
computer system nor impairs its functioning. Such an electronic
communication does not constitute an actionable trespass to
personal property, i.e., the computer system, because it does not
interfere with the possessor’s use or possession of, or any other
legally protected interest in, the personal property itself. The
consequential economic damage Intel claims to have suffered,
i.e., loss of productivity caused by employees reading and
reacting to Hamidi’s messages and company efforts to block the
messages, is not an injury to the company’s interest in its
computers – which worked as intended and were unharmed by
the communications – any more than the personal distress
caused by reading an unpleasant letter would be an injury to the
recipient’s mailbox, or the loss of privacy caused by an intrusive
telephone call would be an injury to the recipient’s telephone
equipment.
Our conclusion does not rest on any special immunity for
communications by electronic mail; we do not hold that
messages transmitted through the Internet are exempt from the
ordinary rules of tort liability~, but because the trespass to
chattels tort – unlike the causes of action just mentioned – may
not, in California, be proved without evidence of an injury to
the plaintiffs personal property or legal interest therein.
Nor does our holding affect the legal remedies of Internet
service providers (ISP’s) against senders of unsolicited
commercial bulk e-mail (UCE), also known as “spam.” A series
of federal district court decisions~ has approved the use of
trespass to chattels as a theory of spammers’ liability to ISP’s,
based upon evidence that the vast quantities of mail sent by
spammers both overburdened the ISP’s own computers and
made the entire computer system harder to use for recipients,
the ISP’s customers. In those cases,~ the underlying complaint
was that the extraordinary quantity of UCE impaired the
computer system’s functioning. In the present case, the claimed
injury is located in the disruption or distraction caused to
recipients by the contents of the e-mail messages, an injury

232

entirely separate from, and not directly affecting, the possession
or value of personal property.
FACTUAL AND PROCEDURAL BACKGROUND
We review a grant of summary judgment de novo; we must
decide independently whether the facts not subject to triable
dispute warrant judgment for the moving party as a matter of
law. (Galanty v. Paul Revere Life Ins. Co. (2000) 23 Cal.4th 368,
374, 97 Cal.Rptr.2d 67, 1 P.3d 658; Norgart v. Upjohn Co. (1999)
21 Cal.4th 383, 404, 87 Cal.Rptr.2d 453, 981 P.2d 79; Code Civ.
Proc, § 437c, subd. (c).) The pertinent undisputed facts are as
follows.
Hamidi, a former Intel engineer, together with others, formed
an organization named Former and Current Employees of Intel
(FACE-Intel) to disseminate information and views critical of
Intel’s employment and personnel policies and practices. FACEIntel maintained a Web site (which identified Hamidi as
Webmaster and as the organization’s spokesperson) containing
such material. In addition, over a 21-month period Hamidi, on
behalf of FACE-Intel, sent six mass e-mails to employee
addresses on Intel’s electronic mail system. The messages
criticized Intel’s employment practices, warned employees of the
dangers those practices posed to their careers, suggested
employees consider moving to other companies, solicited
employees’ participation in FACE-Intel, and urged employees to
inform themselves further by visiting FACE-Intel’s Web site.
The messages stated that recipients could, by notifying the
sender of their wishes, be removed from FACE-Intel’s mailing
list; Hamidi did not subsequently send messages to anyone who
requested removal.
Each message was sent to thousands of addresses (as many as
35,000 according to FACE-Intel’s Web site), though some
messages were blocked by Intel before reaching employees.
Intel’s attempt to block internal transmission of the messages
succeeded only in part; Hamidi later admitted he evaded
blocking efforts by using different sending computers. When
Intel, in March 1998, demanded in writing that Hamidi and
FACE-Intel stop sending e-mails to Intel’s computer system,

233

Hamidi asserted the organization had a right to communicate
with willing Intel employees; he sent a new mass mailing in
September 1998.
The summary judgment record contains no evidence Hamidi
breached Intel’s computer security in order to obtain the
recipient addresses for his messages; indeed, internal Intel
memoranda show the company’s management concluded no
security breach had occurred.[1] Hamidi stated he created the
recipient address list using an Intel directory on a floppy disk
anonymously sent to him. Nor is there any evidence that the
receipt or internal distribution of Hamidi’s electronic messages
damaged Intel’s computer system or slowed or impaired its
functioning. Intel did present uncontradicted evidence, however,
that many employee recipients asked a company official to stop
the messages and that staff time was consumed in attempts to
block further messages from FACE-Intel. According to the
FAC-Intel Web site, moreover, the messages had prompted
discussions between “[e]xcited and nervous managers” and the
company’s human resources department.
Intel sued Hamidi and FACE-Intel, pleading causes of action
for trespass to chattels and nuisance, and seeking both actual
damages and an injunction against further e-mail messages. Intel
later voluntarily dismissed its nuisance claim and waived its
demand for damages. The trial court entered default against
FACE-Intel upon that organization’s failure to answer. The
court then granted Intel’s motion for summary judgment,
permanently enjoining Hamidi, FACE-Intel, and their agents
“from sending unsolicited e-mail to addresses on Intel’s
computer systems.” Hamidi appealed; FACE-Intel did not.(2]
The Court of Appeal, with one justice dissenting, affirmed the
grant of injunctive relief. The majority took the view that the use
of or intermeddling with another’s personal property is
actionable as a trespass to chattels without proof of any actual
injury to the personal property; even if Intel could not show any
damages resulting from Hamidi’s sending of messages, “it
showed he was disrupting its business by using its property and
therefore is entitled to injunctive relief based on a theory of

234

trespass to chattels.” The dissenting justice warned that the
majority’s application of the trespass to chattels tort to
“unsolicited electronic mail that causes no harm to the private
computer system that receives it” would “expand the tort of
trespass to chattel in untold ways and to unanticipated
circumstances.”
We granted Hamidi’s petition for review.
Discussion
I. Current California Tort Law
Dubbed by Prosser the “little brother of conversion,” the tort of
trespass to chattels allows recovery for interferences with
possession of personal property “not sufficiently important to
be classed as conversion, and so to compel the defendant to pay
the full value of the thing with which he has interfered.”
(Prosser & Keeton, Torts (5th ed.1984) § 14, pp. 85-86.)
Though not amounting to conversion, the defendant’s
interference must, to be actionable, have caused some injury to
the chattel or to the plaintiffs rights in it. Under California law,
trespass to chattels “lies where an intentional interference with
the possession of personal property has proximately caused injury.”
(Thrifty-Tel, Inc. v. Bezenek (1996) 46 Cal. App.4th 1559, 1566, 54
Cal.Rptr.2d 468, italics added.) In cases of interference with
possession of personal property not amounting to conversion,
“the owner has a cause of action for trespass or case, and may
recover only the actual damages suffered by reason of the impairment of the
property or the loss of its use.” (Zasloiv v. Kroenert, supra, 29 Cal.2d at
p. 551, 176 P.2d 1, italics added.) In modern American law
generally, “[t]respass remains as an occasional remedy for minor
interferences, resulting in some damage, but not sufficiently serious
or sufficiently important to amount to the greater tort” of
conversion. (Prosser & Keeton, Torts, supra, § 15, p. 90, italics
added.)
The Restatement, too, makes clear that some actual injury must
have occurred in order for a trespass to chattels to be actionable.
Under section 218 of the Restatement Second of Torts,
dispossession alone, without further damages, is actionable (see

235

id., par. (a) & com. d, pp. 420-421), but other forms of
interference require some additional harm to the personal
property or the possessor’s interests in it. (Id., pars, (b)-(d).)
“The interest of a possessor of a chattel in its inviolability,
unlike the similar interest of a possessor of land, is not given
legal protection by an action for nominal damages for harmless
intermeddlings with the chattel. In order that an actor who
interferes with another’s chattel may be liable, his conduct must
affect some other and more important interest of the possessor.
Therefore, one who intentionally intermeddles with another’s chattel is
subject to liability only if his intermeddling is harmful to the possessor’s
materially valuable interest in the physical condition, quality, or value of the
chattel, or if the possessor is deprived of the use of the chattel for a
substantial time, or some other legally protected interest of the possessor is
affected as stated in Clause (c). Sufficient legal protection of the
possessor’s interest in the mere inviolability of his chattel is
afforded by his privilege to use reasonable force to protect his
possession against even harmless interference.” (Id., com. e, pp.
421-422, italics added.)
The Court of Appeal referred to “a number of very early cases
[showing that] any unlawful interference, however slight, with
the enjoyment by another of his personal property, is a
trespass.” But while a harmless use or touching of personal
property may be a technical trespass, an interference (not
amounting to dispossession) is not actionable, under modern
California and broader American law, without a showing of
harm. As already discussed, this is the rule embodied in the
Restatement and adopted by California law.
In this respect, as Prosser explains, modern day trespass to
chattels differs both from the original English writ and from the
action for trespass to land: “Another departure from the original
rule of the old writ of trespass concerns the necessity of some
actual damage to the chattel before the action can be
maintained. Where the defendant merely interferes without
doing any harm – as where, for example, he merely lays hands
upon the plaintiffs horse, or sits in his car – there has been a
division of opinion among the writers, and a surprising dearth of
authority. By analogy to trespass to land there might be a technical tort in

236

such a case .... Such scanty authority as there is, however, has considered
that the dignitary interest in the inviolability of chattels, unlike that as to
land, is not sufficiently important to require any greater defense than the
privilege of using reasonable force when necessary to protect them.
Accordingly it has been held that nominal damages will not be awarded,
and that in the absence of any actual damage the action will not lie.”
(Prosser & Keeton, Torts, supra, § 14, p. 87, italics added, fns.
omitted.)
Intel suggests that the requirement of actual harm does not
apply here because it sought only injunctive relief, as protection
from future injuries. But as Justice Kolkey, dissenting below,
observed, “[t]he fact the relief sought is injunctive does not
excuse a showing of injury, whether actual or threatened.”
Indeed, in order to obtain injunctive relief the plaintiff must
ordinarily show that the defendant’s wrongful acts threaten to
cause irreparable injuries, ones that cannot be adequately
compensated in damages. (5 Witkin, Cal. Procedure (4th ed.
1997) Pleading, § 782, p. 239.) Even in an action for trespass to
real property, in which damage to the property is not an element
of the cause of action, “the extraordinary remedy of injunction”
cannot be invoked without showing the likelihood of irreparable
harm. A fortiori, to issue an injunction without a showing of
likely irreparable injury in an action for trespass to chattels, in
which injury to the personal property or the possessor’s interest
in it is an element of the action, would make little legal sense.
The dispositive issue in this case, therefore, is whether the
undisputed facts demonstrate Hamidi’s actions caused or
threatened to cause damage to Intel’s computer system, or injury
to its rights in that personal property, such as to entitle Intel to
judgment as a matter of law. To review, the undisputed evidence
revealed no actual or threatened damage to Intel’s computer
hardware or software and no interference with its ordinary and
intended operation. Intel was not dispossessed of its computers,
nor did Hamidi’s messages prevent Intel from using its
computers for any measurable length of time. Intel presented no
evidence its system was slowed or otherwise impaired by the
burden of delivering Hamidi’s electronic messages. Nor was

237

there any evidence transmission of the messages imposed any
marginal cost on the operation of Intel’s computers.~
Relying on a line of decisions, most from federal district courts,
applying the tort of trespass to chattels to various types of
unwanted electronic contact between computers, Intel contends
that, while its computers were not damaged by receiving
Hamidi’s messages, its interest in the “physical condition, quality
or value” of the computers was harmed. We disagree. The cited
line of decisions does not persuade us that the mere sending of
electronic communications that assertedly cause injury only
because of their contents constitutes an actionable trespass to a
computer system through which the messages are transmitted.
Rather, the decisions finding electronic contact to be a trespass
to computer systems have generally involved some actual or
threatened interference with the computers’ functioning.
In Thrifty-Tel, the California Court of Appeal held that evidence
of automated searching of a telephone carrier’s system for
authorization codes supported a cause of action for trespass to
chattels. The defendant’s automated dialing program
“overburdened the [plaintiffs] system, denying some subscribers
access to phone lines”, showing the requisite injury.
Following Thrifty-Tel, a series of federal district court decisions
held that sending UCE through an ISP’s equipment may
constitute trespass to the ISP’s computer system~. In each of
these spamming cases, the plaintiff showed, or was prepared to
show, some interference with the efficient functioning of its
computer system. In CompuServe, Inc. v. Cyber Promotions, Inc., 962
F.Supp. 1015 (S.D. Ohio 1997), the plaintiff ISP’s mail
equipment monitor stated that mass UCE mailings, especially
from nonexistent addresses such as those used by the defendant,
placed “a tremendous burden” on the ISP’s equipment, using
“disk space and draining] the processing power,” making those
resources unavailable to serve subscribers. Similarly, in Hotmail
Corp. v. Van$ Money Pie, Inc., (N.D. Cal. 1998) 1998 WL 388389,
the court found the evidence supported a finding that the
defendant’s mailings “fill[ed] up Hotmail’s computer storage

238

space and threatened] to damage Hotmail’s ability to service its
legitimate customers.”~
Building on the spamming cases, in particular CompuServe, three
even more recent district court decisions addressed whether
unauthorized robotic data collection from a company’s publicly
accessible Web site is a trespass on the company’s computer
system. (eBay, Inc. v. Bidder’s Edge, Inc., (N.D. Cal. 2000) 100
F.Supp.2d 1058 (eBay); Register.com, Inc. v. Verio, Inc. (S.D.N.Y.
2000) 126 F.Supp.2d 238; Ticketmaster Corp. v. Tickets.com, Inc.,
(C.D. Cal. 2000) 2000 WL 1887522.) The two district courts that
found such automated data collection to constitute a trespass
relied, in part, on the deleterious impact this activity could have,
especially if replicated by other searchers, on the functioning of
a Web site’s computer equipment.
In the leading case, eBay, the defendant Bidder’s Edge (BE),
operating an auction aggregation site, accessed the eBay Web
site about 100,000 times per day, accounting for between 1 and
2 percent of the information requests received by eBay and a
slightly smaller percentage of the data transferred by eBay. The
district court rejected eBay’s claim that it was entitled to
injunctive relief because of the defendant’s unauthorized
presence alone, or because of the incremental cost the
defendant had imposed on operation of the eBay site, but found
sufficient proof of threatened harm in the potential for others to
imitate the defendant’s activity: “If BE’s activity is allowed to
continue unchecked, it would encourage other auction
aggregators to engage in similar recursive searching of the eBay
system such that eBay would suffer irreparable harm from
reduced system performance, system unavailability, or data
losses.” Again, in addressing the likelihood of eBay’s success on
its trespass to chattels cause of action, the court held the
evidence of injury to eBay’s computer system sufficient to
support a preliminary injunction: “If the court were to hold
otherwise, it would likely encourage other auction aggregators to
crawl the eBay site, potentially to the point of denying effective
access to eBay’s customers. If preliminary injunctive relief were
denied, and other aggregators began to crawl the eBay site, there
appears to be little doubt that the load on eBay’s computer

239

system would qualify as a substantial impairment of condition or
value.”
Another district court followed eBay on similar facts – a domain
name registrar’s claim against a Web hosting and development
site that robotically searched the registrar’s database of newly
registered domain names in search of business leads – in
Register.com, Inc. v. Verio, Inc.. Although the plaintiff was unable to
measure the burden the defendant’s searching had placed on its
system, the district court, quoting the declaration of one of the
plaintiffs officers, found sufficient evidence of threatened harm
to the system in the possibility the defendant’s activities would
be copied by others: “‘I believe that if Verio’s searching of
Register.com’s WHOIS database were determined to be lawful,
then every purveyor of Internet-based services would engage in
similar conduct.’” Like eBay, the court observed, Register.com
had a legitimate fear “that its servers will be flooded by search
robots.”
In the third decision discussing robotic data collection as a
trespass, Ticketmaster Corp. v. Tickets.com, Inc., the court,
distinguishing eBay, found insufficient evidence of harm to the
chattel to constitute an actionable trespass: “A basic element of
trespass to chattels must be physical harm to the chattel (not
present here) or some obstruction of its basic function (in the
court’s opinion not sufficiently shown here) .... The comparative
use [by the defendant of the plaintiffs computer system] appears
very small and there is no showing that the use interferes to any
extent with the regular business of [the plaintiff].... Nor here is the
specter of dozens or more parasites joining the fray, the cumulative total of
which could affect the operation of [the plaintiffs] business.”
In the decisions so far reviewed, the defendant’s use of the
plaintiffs computer system was held sufficient to support an
action for trespass when it actually did, or threatened to,
interfere with the intended functioning of the system, as by
significantly reducing its available memory and processing
power. In Ticketmaster, the one case where no such effect, actual
or threatened, had been demonstrated, the court found
insufficient evidence of harm to support a trespass action. These

240

decisions do not persuade us to Intel’s position here, for Intel
has demonstrated neither any appreciable effect on the
operation of its computer system from Hamidi’s messages, nor
any likelihood that Hamidi’s actions will be replicated by others
if found not to constitute a trespass.
That Intel does not claim the type of functional impact that
spammers and robots have been alleged to cause is not
surprising in light of the differences between Hamidi’s activities
and those of a commercial enterprise that uses sheer quantity of
messages as its communications strategy. Though Hamidi sent
thousands of copies of the same message on six occasions over
21 months, that number is minuscule compared to the amounts
of mail sent by commercial operations. The individual
advertisers sued in America Online, Inc. v. IMS and America Online,
Inc. v. LCGM, Inc. were alleged to have sent more than 60
million messages over 10 months and more than 92 million
messages over seven months, respectively. Collectively, UCE
has reportedly come to constitute about 45 percent of all e-mail.
The functional burden on Intel’s computers, or the cost in time
to individual recipients, of receiving Hamidi’s occasional
advocacy messages cannot be compared to the burdens and
costs caused ISP’s and their customers by the ever-rising deluge
of commercial e-mail.
Intel relies on language in the eBay decision suggesting that
unauthorized use of another’s chattel is actionable even without
any showing of injury: “Even if, as [defendant] BE argues, its
searches use only a small amount of eBay’s computer system
capacity, BE has nonetheless deprived eBay of the ability to use
that portion of its personal property for its own purposes. The
law recognizes no such right to use another’s personal
property.” But as the eBay court went on immediately to find
that the defendant’s conduct, if widely replicated, would likely
impair the functioning of the plaintiffs system, we do not read
the quoted remarks as expressing the court’s complete view of
the issue. In isolation, moreover, they would not be a correct
statement of California or general American law on this point.
While one may have no right temporarily to use another’s
personal property, such use is actionable as a trespass only if it

241

“has proximately caused injury.” (Thrifty-Tel, supra, 46
Cal.App.4th at p. 1566, 54 Cal.Rptr.2d 468.) “[I]n the absence of
any actual damage the action will not lie.” (Prosser & Keeton,
Torts, supra, § 14, p. 87.) Short of dispossession, personal injury,
or physical damage (not present here), intermeddling is
actionable only if “the chattel is impaired as to its condition,
quality, or value, or [¶] ... the possessor is deprived of the use of
the chattel for a substantial time.” (Rest.2d Torts, § 218, pars,
(b), (c).) In particular, an actionable deprivation of use “must be
for a time so substantial that it is possible to estimate the loss
caused thereby. A mere momentary or theoretical deprivation of
use is not sufficient unless there is a dispossession....” (Id., com.
i, p. 423.) That Hamidi’s messages temporarily used some
portion of the Intel computers’ processors or storage is,
therefore, not enough; Intel must, but does not, demonstrate
some measurable loss from the use of its computer system.~
Whether the economic injuries identified in CompuServe were
properly considered injuries to the ISP’s possessory interest in
its personal property, the type of property interest the tort is
primarily intended to protect (see Rest.2d Torts, § 218 & com. e,
pp. 421-22; Prosser & Keeton, Torts, supra, § 14, p. 87), has
been questioned.[6] “[T]he court broke the chain between the
trespass and the harm, allowing indirect harms to CompuServe’s
business interests – reputation, customer goodwill, and
employee time – to count as harms to the chattel (the server).”
(Quilter, The Continuing Expansion of Cyberspace Trespass to Chattels,
supra, 17 Berkeley Tech. L.J. at pp. 429-430.) “[T]his move cuts
trespass to chattels free from its moorings of dispossession or
the equivalent, allowing the court free reign [sic] to hunt for
‘impairment.’” (Burk, The Trouble with Trespass (2000) 4 J. Small &
Emerging Bus.L. 27, 35.) But even if the loss of goodwill
identified in CompuServe were the type of injury that would give
rise to a trespass to chattels claim under California law, Intel’s
position would not follow, for Intel’s claimed injury has even
less connection to its personal property than did CompuServe’s.
CompuServe’s customers were annoyed because the system was
inundated with unsolicited commercial messages, making its use
for personal communication more difficult and costly. Their

242

complaint, which allegedly led some to cancel their CompuServe
service, was about the functioning of CompuServe’s electronic mail
service. Intel’s workers, in contrast, were allegedly distracted from
their work not because of the frequency or quantity of Hamidi’s
messages, but because of assertions and opinions the messages
conveyed. Intel’s complaint is thus about the contents of the messages
rather than the functioning of the company’s e-mail system.
Even accepting CompuServe’s economic injury rationale,
therefore, Intel’s position represents a further extension of the
trespass to chattels tort, fictionally recharacterizing the allegedly
injurious effect of a communication’s contents on recipients as an
impairment to the device which transmitted the message.~
Nor may Intel appropriately assert a property interest in its
employees’ time.~ Whatever interest Intel may have in
preventing its employees from receiving disruptive
communications, it is not an interest in personal property, and
trespass to chattels is therefore not an action that will lie to
protect it. Nor, finally, can the fact Intel staff spent time
attempting to block Hamidi’s messages be bootstrapped into an
injury to Intel’s possessory interest in its computers. To quote,
again, from the dissenting opinion in the Court of Appeal: “[I]t
is circular to premise the damage element of a tort solely upon
the steps taken to prevent the damage. Injury can only be
established by the completed tort’s consequences, not by the
cost of the steps taken to avoid the injury and prevent the tort;
otherwise, we can create injury for every supposed tort.”
Intel connected its e-mail system to the Internet and permitted
its employees to make use of this connection both for business
and, to a reasonable extent, for their own purposes. In doing so,
the company necessarily contemplated the employees’ receipt of
unsolicited as well as solicited communications from other
companies and individuals. That some communications would,
because of their contents, be unwelcome to Intel management
was virtually inevitable. Hamidi did nothing but use the e-mail
system for its intended purpose – to communicate with
employees. The system worked as designed, delivering the
messages without any physical or functional harm or disruption.
These occasional transmissions cannot reasonably be viewed as

243

impairing the quality or value of Intel’s computer system. We
conclude, therefore, that Intel has not presented undisputed
facts demonstrating an injury to its personal property, or to its
legal interest in that property, that support, under California tort
law, an action for trespass to chattels.
II. Proposed Extension of California Tort Law
We next consider whether California common law should be
extended to cover, as a trespass to chattels, an otherwise harmless
electronic communication whose contents are objectionable. We
decline to so expand California law. Intel, of course, was not the
recipient of Hamidi’s messages, but rather the owner and
possessor of computer servers used to relay the messages, and it
bases this tort action on that ownership and possession. The
property rule proposed is a rigid one, under which the sender of
an electronic message would be strictly liable to the owner of
equipment through which the communication passes – here,
Intel – for any consequential injury flowing from the contents of
the communication. The arguments of amici curiae and
academic writers on this topic, discussed below, leave us highly
doubtful whether creation of such a rigid property rule would be
wise.
Writing on behalf of several industry groups appearing as amici
curiae, Professor Richard A. Epstein of the University of
Chicago urges us to excuse the required showing of injury to
personal property in cases of unauthorized electronic contact
between computers, “extending the rules of trespass to real
property to all interactive Web sites and servers.” The court is
thus urged to recognize, for owners of a particular species of
personal property, computer servers, the same interest in
inviolability as is generally accorded a possessor of land. In
effect, Professor Epstein suggests that a company’s server
should be its castle, upon which any unauthorized intrusion,
however harmless, is a trespass.
Epstein’s argument derives, in part, from the familiar metaphor
of the Internet as a physical space, reflected in much of the
language that has been used to describe it: “cyberspace,” “the
information superhighway,” e-mail “addresses,” and the like. Of

244

course, the Internet is also frequently called simply the “Net,” a
term, Hamidi points out, “evoking a fisherman’s chattel.” A
major component of the Internet is the World Wide “Web,” a
descriptive term suggesting neither personal nor real property,
and “cyberspace” itself has come to be known by the
oxymoronic phrase “virtual reality,” which would suggest that
any real property “located” in “cyberspace” must be “virtually
real” property. Metaphor is a two-edged sword.
Indeed, the metaphorical application of real property rules
would not, by itself, transform a physically harmless electronic
intrusion on a computer server into a trespass. That is because,
under California law, intangible intrusions on land, including
electromagnetic transmissions, are not actionable as trespasses
(though they may be as nuisances) unless they cause physical
damage to the real property. (San Diego Gas & Electric Co. v.
Superior Court (1996) 13 Cal.4th 893, 936-937, 55 Cal.Rptr.2d
724, 920 P.2d 669.) Since Intel does not claim Hamidi’s
electronically transmitted messages physically damaged its
servers, it could not prove a trespass to land even were we to
treat the computers as a type of real property. Some further
extension of the conceit would be required, under which the
electronic signals Hamidi sent would be recast as tangible
intruders, perhaps as tiny messengers rushing through the
“hallways” of Intel’s computers and bursting out of employees’
computers to read them Hamidi’s missives. But such fictions
promise more confusion than clarity in the law. (See eBay, supra,
100 F.Supp.2d at pp. 1065-1066 (rejecting eBay’s argument that
the defendant’s automated data searches “should be thought of
as equivalent to sending in an army of 100,000 robots a day to
check the prices in a competitor’s store”].)
The plain fact is that computers, even those making up the
Internet, are – like such older communications equipment as
telephones and fax machines – personal property, not realty.
Professor Epstein observes that “[a]though servers may be
moved in real space, they cannot be moved in cyberspace,”
because an Internet server must, to be useful, be accessible at a
known address. But the same is true of the telephone: to be
useful for incoming communication, the telephone must remain

245

constantly linked to the same number (or, when the number is
changed, the system must include some forwarding or
notification capability, a qualification that also applies to
computer addresses). Does this suggest that an unwelcome
message delivered through a telephone or fax machine should
be viewed as a trespass to a type of real property? We think not:
As already discussed, the contents of a telephone
communication may cause a variety of injuries and may be the
basis for a variety of tort actions (e.g., defamation, intentional
infliction of emotional distress, invasion of privacy), but the
injuries are not to an interest in property, much less real
property, and the appropriate tort is not trespass.[7]
More substantively, Professor Epstein argues that a rule of
computer server inviolability will, through the formation or
extension of a market in computer-to-computer access, create
“the right social result.” In most circumstances, he predicts,
companies with computers on the Internet will continue to
authorize transmission of information through e-mail, Web site
searching, and page linking because they benefit by that open
access. When a Web site owner does deny access to a particular
sending, searching, or linking computer, a system of “simple
one-on-one negotiations” will arise to provide the necessary
individual licenses.
Other scholars are less optimistic about such a complete
propertization of the Internet. Professor Mark Lemley of the
University of California, Berkeley, writing on behalf of an amici
curiae group of professors of intellectual property and computer
law, observes that under a property rule of server inviolability,
“each of the hundreds of millions of [Internet] users must get
permission in advance from anyone with whom they want to
communicate and anyone who owns a server through which
their message may travel.” The consequence for e-mail could be
a substantial reduction in the freedom of electronic
communication, as the owner of each computer through which
an electronic message passes could impose its own limitations
on message content or source. As Professor Dan Hunter of the
University of Pennsylvania asks rhetorically: “Does this mean
that one must read the ‘Terms of Acceptable Email Usage’ of

246

every email system that one emails in the course of an ordinary
day? If the University of Pennsylvania had a policy that sending
a joke by email would be an unauthorized use of their system,
then under the logic of [the lower court decision in this case],
you commit ‘trespass’ if you emailed me a ... cartoon.” (Hunter,
Cyberspace as Place, and the Tragedy of the Digital Anticommons (2003)
91 Cal. L.Rev. 439, 508-509.)
Web site linking, Professor Lemley further observes, “would
exist at the sufferance of the linked-to party, because a Web user
who followed a ‘disapproved’ link would be trespassing on the
plaintiffs server, just as sending an e-mail is trespass under the
[lower] court’s theory.” Another writer warns that “[c]ybertrespass theory will curtail the free flow of price and product
information on the Internet by allowing website owners to
tightly control who and what may enter and make use of the
information housed on its Internet site.” (Chang, Bidding on
Trespass: eBay, Inc. v. Bidder’s Edge, Inc. and the Abuse of Trespass
Theory in Cyberspace Law (2001) 29 AIPLA Q.J. 445, 459.) A
leading scholar of Internet law and policy, Professor Lawrence
Lessig of Stanford University, has criticized Professor Epstein’s
theory of the computer server as quasi-real property, previously
put forward in the eBay case (eBay, supra, 100 F.Supp.2d 1058),
on the ground that it ignores the costs to society in the loss of
network benefits: “eBay benefits greatly from a network that is
open and where access is free. It is this general feature of the
Net that makes the Net so valuable to users and a source of
great innovation. And to the extent that individual sites begin to
impose their own rules of exclusion, the value of the network as
a network declines. If machines must negotiate before entering
any individual site, then the costs of using the network climb.”
(Lessig, The Future of Ideas: The Fate of the Commons in a
Connected World (2001) p. 171; see also Hunter, Cyberspace as
Place, and the Tragedy of the Digital Anticommons, supra, 91 Cal.
L.Rev. at p. 512 (“If we continue to mark out anticommons
claims in cyberspace, not only will we preclude better, more
innovative uses of cyberspace resources, but we will lose sight of
what might be possible”].)

247

We discuss this debate among the amici curiae and academic
writers only to note its existence and contours, not to attempt its
resolution. Creating an absolute property right to exclude
undesired communications from one’s e-mail and Web servers
might help force spammers to internalize the costs they impose
on ISP’s and their customers. But such a property rule might
also create substantial new costs, to e-mail and e-commerce
users and to society generally, in lost ease and openness of
communication and in lost network benefits. In light of the
unresolved controversy, we would be acting rashly to adopt a
rule treating computer servers as real property for purposes of
trespass law.
[W]e are not persuaded that these perceived problems call at
present for judicial creation of a rigid property rule of computer
server inviolability.~
DISPOSITION
The judgment of the Court of Appeal is reversed.
Justice JANICE ROGERS BROWN, dissenting:
Candidate A finds the vehicles that candidate B has provided for
his campaign workers, and A spray paints the water soluble
message, “Fight corruption, vote for A” on the bumpers. The
majority’s reasoning would find that notwithstanding the time it
takes the workers to remove the paint and the expense they
incur in altering the bumpers to prevent further unwanted
messages, candidate B does not deserve an injunction unless the
paint is so heavy that it reduces the cars’ gas mileage or
otherwise depreciates the cars’ market value. Furthermore,
candidate B has an obligation to permit the paint’s display,
because the cars are driven by workers and not B personally,
because B allows his workers to use the cars to pick up their
lunch or retrieve their children from school, or because the
bumpers display B’s own slogans. I disagree.
Intel has invested millions of dollars to develop and maintain a
computer system. It did this not to act as a public forum but to
enhance the productivity of its employees. Kourosh Kenneth
Hamidi sent as many as 200,000 e-mail messages to Intel

248

employees. The time required to review and delete Hamidi’s
messages diverted employees from productive tasks and
undermined the utility of the computer system. “There may ...
be situations in which the value to the owner of a particular type
of chattel may be impaired by dealing with it in a manner that
does not affect its physical condition.” (Rest.2d Torts, § 218,
com. h, p. 422.) This is such a case.
The majority repeatedly asserts that Intel objected to the
hundreds of thousands of messages solely due to their content,
and proposes that Intel seek relief by pleading content-based
speech torts. This proposal misses the point that Intel’s
objection is directed not toward Hamidi’s message but his use of
Intel’s property to display his message. Intel has not sought to
prevent Hamidi from expressing his ideas on his Web site,
through private mail (paper or electronic) to employees’ homes,
or through any other means like picketing or billboards. But as
counsel for Intel explained during oral argument, the company
objects to Hamidi’s using Intel’s property to advance his
message.
Of course, Intel deserves an injunction even if its objections are
based entirely on the e-mail’s content. Intel is entitled, for
example, to allow employees use of the Internet to check stock
market tables or weather forecasts without incurring any
concomitant obligation to allow access to pornographic Web
sites. (Loving v. Boren (W.D.Okla.1997) 956 F.Supp. 953, 955.) A
private property owner may choose to exclude unwanted mail
for any reason, including its content. (Rowan v. U.S. Post Office
Dept. (1970) 397 U.S. 728, 738, 90 S.Ct. 1484, 25 L.Ed.2d 736
(Rowan); Tillman v. Distribution Systems of America Inc. (1996) 224
A.D.2d 79, 648 N.Y.S.2d 630, 635 (Tillman).)
The majority refuses to protect Intel’s interest in maintaining the
integrity of its own system, contending that (1) Hamidi’s
mailings did not physically injure the system; (2) Intel receives
many unwanted messages, of which Hamidi’s are but a small
fraction; (3) Intel must have contemplated that it would receive
some unwanted messages; and (4) Hamidi used the email system
for its intended purpose, to communicate with employees.

249

Other courts have found a protectible interest under very similar
circumstances. In Thrifty-Tel v. Bezenek (1996) 46 Cal. App.4th
1559, 54 Cal.Rptr.2d 468 (Thrifty-Tel ), the Court of Appeal
found a trespass to chattels where the defendants used another
party’s access code to search for an authorization code with
which they could make free calls. The defendants’ calls did not
damage the company’s system in any way; they were a minuscule
fraction of the overall communication conducted by the phone
network; and the company could have reasonably expected that
some individuals would attempt to obtain codes with which to
make free calls (just as stores expect shoplifters). Moreover, had
the defendants succeeded in making free calls, they would have
been using the telephone system as intended. (Id, at p. 1563, 54
Cal.Rptr.2d 468.)
Because I do not share the majority’s antipathy toward property
rights and believe the proper balance between expressive activity
and property protection can be achieved without distorting the
law of trespass, I respectfully dissent.~
Those who have contempt for grubby commerce and reverence
for the rarified heights of intellectual discourse may applaud
today’s decision, but even the flow of ideas will be curtailed if
the right to exclude is denied. As the Napster controversy
revealed, creative individuals will be less inclined to develop
intellectual property if they cannot limit the terms of its
transmission. Similarly, if online newspapers cannot charge for
access, they will be unable to pay the journalists and editorialists
who generate ideas for public consumption.
This connection between the property right to objects and the
property right to ideas and speech is not novel. James Madison
observed, “a man’s land, or merchandize, or money is called his
property.” (Madison, Property, Nat. Gazette (Mar. 27, 1792),
quoted in McGinnis, The Once and Future Property-Based Vision of
the First Amendment (1996) 63 U.Chi. L.Rev. 49, 65.) Likewise, “a
man has a property in his opinions and the free communication
of them.” (Ibid.) Accordingly, “freedom of speech and property
rights were seen simply as different aspects of an indivisible
concept of liberty.” (Id. at p. 63.)

250

The principles of both personal liberty and social utility should
counsel us to usher the common law of property into the digital
age.
Justice STANLEY MOSK, dissenting:
The majority hold that the California tort of trespass to chattels
does not encompass the use of expressly unwanted electronic
mail that causes no physical damage or impairment to the
recipient’s computer system. They also conclude that because a
computer system is not like real property, the rules of trespass to
real property are also inapplicable to the circumstances in this
case. Finally, they suggest that an injunction to preclude mass,
noncommercial, unwelcome e-mails may offend the interests of
free communication.
I respectfully disagree and would affirm the trial court’s
decision. In my view, the repeated transmission of bulk e-mails
by appellant Kourosh Kenneth Hamidi (Hamidi) to the
employees of Intel Corporation (Intel) on its proprietary
confidential email lists, despite Intel’s demand that he cease such
activities, constituted an actionable trespass to chattels. The
majority fail to distinguish open communication in the public
“commons” of the Internet from unauthorized intermeddling
on a private, proprietary intranet. Hamidi is not communicating
in the equivalent of a town square or of an unsolicited “junk”
mailing through the United States Postal Service. His action, in
crossing from the public Internet into a private intranet, is more
like intruding into a private office mailroom, commandeering
the mail cart, and dropping off unwanted broadsides on 30,000
desks. Because Intel’s security measures have been circumvented
by Hamidi, the majority leave Intel, which has exercised all
reasonable self-help efforts, with no recourse unless he causes a
malfunction or systems “crash.” Hamidi’s repeated intrusions
did more than merely “prompt[ ] discussions between ‘[e]xcited
and nervous managers’ and the company’s human resource
department” (maj. opn., ante, 1 Cal. Rptr.3d at p. 38, 71 P.3d at
p. 301); they also constituted a misappropriation of Intel’s
private computer system contrary to its intended use and against
Intel’s wishes.

251

The law of trespass to chattels has not universally been limited
to physical damage. I believe it is entirely consistent to apply
that legal theory to these circumstances – that is, when a
proprietary computer system is being used contrary to its
owner’s purposes and expressed desires, and self-help has been
ineffective. Intel correctly expects protection from an intruder
who misuses its proprietary system, its nonpublic directories,
and its supposedly controlled connection to the Internet to
achieve his bulk mailing objectives – incidentally, without even
having to pay postage.~
The trial court granted an injunction to prevent threatened
injury to Intel. That is the purpose of an injunction. Intel should
not be helpless in the face of repeated and threatened abuse and
contamination of its private computer system. The undisputed
facts, in my view, rendered Hamidi’s conduct legally actionable.
Thus, the trial court’s decision to grant a permanent injunction
was not “a clear abuse of discretion” that may be “disturbed on
appeal.”
The injunction issued by the trial court simply required Hamidi
to refrain from further trespassory conduct, drawing no
distinction based on the content of his emails. Hamidi remains
free to communicate with Intel employees and others outside
the walls – both physical and electronic – of the company.
For these reasons, I respectfully dissent.

Questions to Ponder About Intel v. Hamidi
A. What do you think of the decision in eBay v. Bidder’s Edge,
discussed by the court? Should trespass to chattels lie for
automated information-inquiries of a website by a another
company, such as a competitor?
B. What do you think of Professor Richard A. Epstein’s idea,
discussed in the case, of applying property rights to the internet
similar to how they are applied to land? What effect would that
have? Would it be positive, negative, or neutral?
C. Do you think Justice Brown’s analogy to water-soluble spray
paint is an apt one? Why or why not?

252

D. In the text prior to the case, a prima facie trespass to chattels
was said to require showing that the defendant (1) intentionally
(2) interfered with the (3) plaintiff’s right of possession in a
chattel. Interference, we said, could include any of the following:
(1) actual damage to the chattel, (2) actual
dispossession of the chattel, (3) loss of use of
the chattel for some appreciable amount of
time, (4) harm to the plaintiff, or harm to
something or someone in whom the plaintiff
had a legal interest, on account of the
defendant’s action.
Does the majority in Intel reject this conception of the
blackletter law? In other words, in the view of Intel, is that an
accurate description of the law in California? What differences
are there, if any?

The Elements of Conversion
Trespass to chattels has a big sibling – the tort of conversion. Here’s
a blackletter formulation of the conversion tort:
A plaintiff can establish a prima facie case for
conversion by showing: the defendant (1)
intentionally (2) interfered with (3) the plaintiff’s
right of possession in a chattel (4) in so
substantial a manner as to warrant the remedy
of a forced sale.

Conversion: Intent
The intent requirement for conversion works like that for trespass to
chattels. Conversion requires only that the defendant intend the
actions that constitute conversion. There is no requirement of bad
motive, nor is there a requirement that the defendant intend to effect
a conversion.
An example that is used in the Restatement concerns an auctioneer
who takes a fine-art painting from a third party, honestly and
reasonably believing that the third party is the true owner of the
painting. If the auctioneer sells the painting, as instructed by the third
party (the intended act), the auctioneer is liable for conversion to the
painting’s actual owner.

253

As loose as the intent element may be, it is still there. If a person
does not intentionally exercise unpermitted dominion over the
property, then there is no conversion. Suppose a museum is given
artifacts on loan, and the museum negligently loses them. There may
be a good negligence case here, but there is no conversion, because
the intent element is unsatisfied.

Conversion: Interference and Substantiality to
Warrant Remedy
For an interference with a chattel to qualify as a conversion, the
defendant must exercise dominion over the chattel in a way that is so
substantial that it warrants the remedy of the forced sale. There is no
way to precisely delineate the threshold – it’s a matter of degree.
Let’s extend the example of the borrowed motorcycle that we used to
illustrate trespass to chattels: The defendant borrows a motorcycle
for a couple of hours to go to a nail salon a couple of miles away and
then returns the bike to where it was originally parked. That is a
trespass to chattels, since it constitutes a dispossession. Yet it is not
conversion. Why not? The defendant has not exercised dominion
over the chattel so seriously as to force the defendant to purchase the
motorcycle. Now, if we change the hypothetical so that, instead of
going to the nearby nail salon, the defendant drives the motorcycle
from Milwaukee to South Dakota, then the dispossession
unquestionably qualifies as a conversion.

Conversion: The Remedy of Forced Sale (or Forced
Purchase)
The sine qua non of the conversion action is the availability of the
forced-sale remedy, in which the defendant is ordered to pay full
value for the converted chattel. So if someone takes a joyride in your
car and drives it into a lake, you can get the court to order the
joyrider to pay the full fair market value of the car at the time it was
taken, with the joyrider then taking title to the waterlogged car.
Pursuing the tort of conversion is a choice. No plaintiff can be
required to sue for conversion rather than trespass to chattels.
Because of this, conversion cannot be used to require an unwilling

254

plaintiff to sell her or his goods. For this reason, the terminology of
“forced sale” is confusing. In this sense, it is more accurate to call the
remedy a forced purchase. In fact, some commentators use this
term. The doctrine of conversion doesn’t force anyone to sell
anything. Instead, it can be used to force the defendant to buy
something.
An example will help make this clear. Suppose you want your
roommate’s signed first edition of Harry Potter and the Sorcerer’s Stone,
but your roommate won’t sell it. It is not possible to game the
conversion tort so that you wind up getting what you want. If you
take the book and your roommate wants it back, your roommate can
choose to sue for trespass to chattels. (Also, using something called a
writ of replevin, your roommate can get a court order, even before
trial, compelling you to return the book.) Alternatively, your
roommate can chose to sue for conversion, yet elect the trespass-tochattels remedy of compensatory damages for the dispossession. The
remedy of the forced sale (or forced purchase) is something plaintiffs
seek when they no longer want the chattels at issue.

Conversion: Intangibles and Capturing Increased
Value
Beyond the forced-sale remedy, conversion has some other
superpowers that the tort of trespass to chattels lacks. For one,
conversion can be used with many intangible assets that are tied to
tangible artifacts, such as stock certificates. And conversion can be
used by the plaintiff to capture the benefit of increased market
values.
Suppose the defendant steals certificates for 100 shares of stock on
Monday, when they are worth $100,000. On Tuesday, the price of the
stock skyrockets, and the shares are worth $200,000. At that point,
the plaintiff can use conversion to get a judgment of $200,000. Now
suppose the plaintiff waits to sue, and on Wednesday morning, the
value of the stock plummets to $50,000, at which point the defendant
sells the shares for a loss. The plaintiff can still use conversion to get
a judgment of $200,000. In this way, conversion can be used like a

255

ratchet to capture increases in value without a possibility of slippage
to a lower value.
Case: Moore v. U.C. Regents
This case explores the outer bounds of conversion doctrine. In the
quarter century since it was handed down, the Moore case has become
a modern classic.

Moore v. Regents of University of California
Supreme Court of California
July 9, 1990
51 Cal.3d 120. JOHN MOORE, Plaintiff and Appellant, v.
THE REGENTS OF THE UNIVERSITY OF CALIFORNIA
et al., Defendants and Repondents No. S006987.
Justice EDWARD A. PANELLI:
I. Introduction
We granted review in this case to determine whether plaintiff
has stated a cause of action against his physician and other
defendants for using his cells in potentially lucrative medical
research without his permission. Plaintiff alleges that his
physician failed to disclose preexisting research and economic
interests in the cells before obtaining consent to the medical
procedures by which they were extracted. The superior court
sustained all defendants’ demurrers to the third amended
complaint, and the Court of Appeal reversed. We hold that the
complaint states a cause of action for breach of the physician’s
disclosure obligations, but not for conversion.
II. Facts
~The

plaintiff is John Moore, who underwent treatment for
hairy-cell leukemia at the Medical Center of the University of
California at Los Angeles (UCLA Medical Center). The five
defendants are: (1) Dr. David W. Golde, a physician who
attended Moore at UCLA Medical Center; (2) the Regents of the
University of California (Regents), who own and operate the
university; (3) Shirley G. Quan, a researcher employed by the
Regents; (4) Genetics Institute, Inc.; and (5) Sandoz

256

Pharmaceuticals Corporation and related entities (collectively
Sandoz).
Moore first visited UCLA Medical Center on October 5, 1976,
shortly after he learned that he had hairy-cell leukemia. After
hospitalizing Moore and “withdr[awing] extensive amounts of
blood, bone marrow aspirate, and other bodily substances,”
Golde~ confirmed that diagnosis. At this time all defendants,
including Golde, were aware that “certain blood products and
blood components were of great value in a number of
commercial and scientific efforts” and that access to a patient
whose blood contained these substances would provide
“competitive, commercial, and scientific advantages.”
On October 8, 1976, Golde recommended that Moore’s spleen
be removed. Golde informed Moore “that he had reason to fear
for his life, and that the proposed splenectomy operation ... was
necessary to slow down the progress of his disease.” Based upon
Golde’s representations, Moore signed a written consent form
authorizing the splenectomy.
Before the operation, Golde and Quan “formed the intent and
made arrangements to obtain portions of [Moore’s] spleen
following its removal” and to take them to a separate research
unit. Golde gave written instructions to this effect on October
18 and 19, 1976. These research activities “were not intended to
have ... any relation to [Moore’s] medical ... care.” However,
neither Golde nor Quan informed Moore of their plans to
conduct this research or requested his permission. Surgeons at
UCLA Medical Center, whom the complaint does not name as
defendants, removed Moore’s spleen on October 20, 1976.
Moore returned to the UCLA Medical Center several times
between November 1976 and September 1983. He did so at
Golde’s direction and based upon representations “that such
visits were necessary and required for his health and well-being,
and based upon the trust inherent in and by virtue of the
physician-patient relationship ....” On each of these visits Golde
withdrew additional samples of “blood, blood serum, skin, bone
marrow aspirate, and sperm.” On each occasion Moore travelled
to the UCLA Medical Center from his home in Seattle because

257

he had been told that the procedures were to be performed only
there and only under Golde’s direction.
“In fact, [however,]throughout the period of time that [Moore]
was under [Golde’s] care and treatment, ... the defendants were
actively involved in a number of activities which they concealed
from [Moore] ....” Specifically, defendants were conducting
research on Moore’s cells and planned to “benefit financially
and competitively ... [by exploiting the cells] and [their] exclusive
access to [the cells] by virtue of [Golde’s] ongoing physicianpatient relationship ....”
Sometime before August 1979, Golde established a cell line
from Moore’s T-lymphocytes.
A T-lymphocyte is a type of white blood cell. T-lymphocytes
produce lymphokines, or proteins that regulate the immune
system. Some lymphokines have potential therapeutic value. If
the genetic material responsible for producing a particular
lymphokine can be identified, it can sometimes be used to
manufacture large quantities of the lymphokine through the
techniques of recombinant DNA. (See generally U.S. Congress,
Office of Technology Assessment, New Developments in
Biotechnology: Ownership of Human Tissues and Cells (1987)
at pp. 31-46)
While the genetic code for lymphokines does not vary from
individual to individual, it can nevertheless be quite difficult to
locate the gene responsible for a particular lymphokine. Because
T-lymphocytes produce many different lymphokines, the
relevant gene is often like a needle in a haystack. Moore’s Tlymphocytes were interesting to the defendants because they
overproduced certain lymphokines, thus making the
corresponding genetic material easier to identify.~
Cells taken directly from the body (primary cells) are not very
useful for these purposes. Primary cells typically reproduce a few
times and then die. One can, however, sometimes continue to
use cells for an extended period of time by developing them into
a “cell line,” a culture capable of reproducing indefinitely. This is
not, however, always an easy task. “Longterm growth of human

258

cells and tissues is difficult, often an art,” and the probability of
succeeding with any given cell sample is low, except for a few
types of cells not involved in this case.
On January 30, 1981, the Regents applied for a patent on the
cell line, listing Golde and Quan as inventors. “[B]y virtue of an
established policy ..., [the] Regents, Golde, and Quan would
share in any royalties or profits ... arising out of [the] patent.”
The patent issued on March 20, 1984, naming Golde and Quan
as the inventors of the cell line and the Regents as the assignee
of the patent. (U.S. Patent No. 4,438,032 (Mar. 20, 1984).)
The Regent’s patent also covers various methods for using the
cell line to produce lymphokines.~ Moore admits in his
complaint that “the true clinical potential of each of the
lymphokines ... [is] difficult to predict, [but] ... competing
commercial firms in these relevant fields have published reports
in biotechnology industry periodicals predicting a potential
market of approximately $3.01 Billion Dollars by the year 1990
for a whole range of [such lymphokines] ....”
With the Regents’ assistance, Golde negotiated agreements for
commercial development of the cell line and products to be
derived from it. Under an agreement with Genetics Institute,
Golde “became a paid consultant” and “acquired the rights to
75,000 shares of common stock.” Genetics Institute also agreed
to pay Golde and the Regents “at least $330,000 over three
years, including a pro-rata share of [Golde’s] salary and fringe
benefits, in exchange for ... exclusive access to the materials and
research performed” on the cell line and products derived from
it. On June 4, 1982, Sandoz “was added to the agreement,” and
compensation payable to Golde and the Regents was increased
by $110,000. “[T]hroughout this period, ... Quan spent as much
as 70 [percent] of her time working for [the] Regents on
research” related to the cell line.
Based upon these allegations, Moore attempted to state 13
causes of action: (1) “Conversion”; (2) “lack of informed
consent”; (3) “breach of fiduciary duty”; (4) “fraud and deceit”;
(5) “unjust enrichment”; (6) “quasi-contract”; (7) “bad faith
breach of the implied covenant of good faith and fair dealing”;

259

(8) “intentional infliction of emotional distress”; (9) “negligent
misrepresentation”; (10) “intentional interference with
prospective advantageous economic relationships”; (11) “slander
of title”; (12) “accounting”; and (13) “declaratory relief.”
Each defendant demurred to each purported cause of action.
The superior court, however, expressly considered the validity
of only the first cause of action, conversion.~ Reasoning that the
remaining causes of action incorporated the earlier, defective
allegations, the superior court sustained a general demurrer to
the entire complaint~.
With one justice dissenting, the Court of Appeal reversed,
holding that the complaint did state a cause of action for
conversion. The Court of Appeal agreed with the superior court
that the allegations against Genetics Institute and Sandoz were
insufficient, but directed the superior court to give Moore leave
to amend. The Court of Appeal also directed the superior court
to decide “the remaining causes of action, which [had] never
been expressly ruled upon.”
III. Discussion
A. Breach of Fiduciary Duty and Lack of Informed Consent
{The court discussed Moore’s claims for breach of fiduciary
duty and lack of informed consent. The court remanded to the
Court of Appeal, ordering it to: direct the trial court to overrule
the physician’s demurrers to these causes of action and sustain,
with leave to amend, the demurrers of the four other defendants
to the purported causes of action for breach of fiduciary duty
and lack of informed consent. The court held that a physician
who is seeking a patient’s consent for a medical procedure must,
in order to satisfy his fiduciary duty and to obtain the patient’s
informed consent, disclose personal interests unrelated to the
patient’s health, whether research or economic, that may affect
his medical judgment. – Ed. (compiled from clerk’s case summary)}
B. Conversion
Moore also attempts to characterize the invasion of his rights as
a conversion – a tort that protects against interference with
possessory and ownership interests in personal property. He

260

theorizes that he continued to own his cells following their
removal from his body, at least for the purpose of directing their
use, and that he never consented to their use in potentially
lucrative medical research. Thus, to complete Moore’s
argument, defendants’ unauthorized use of his cells constitutes a
conversion. As a result of the alleged conversion, Moore claims
a proprietary interest in each of the products that any of the
defendants might ever create from his cells or the patented cell
line.
No court, however, has ever in a reported decision imposed
conversion liability for the use of human cells in medical
research. While that fact does not end our inquiry, it raises a flag
of caution. In effect, what Moore is asking us to do is to impose
a tort duty on scientists to investigate the consensual pedigree of
each human cell sample used in research. To impose such a
duty, which would affect medical research of importance to all
of society, implicates policy concerns far removed from the
traditional, two-party ownership disputes in which the law of
conversion arose.
Conversion arose out of the common law action of trover. “We
probably do not have the earliest examples of its use, but they
were almost certainly cases in which the finder of lost goods did
not return them, but used them himself, or disposed of them to
someone else. ... By then allegations of the complaint had
become more or less standardized: that the plaintiff was
possessed of certain goods, that he casually lost them, that the
defendant found them, and that the defendant did not return
them, but instead ‘converted them to his own use.’ From that
phrase in the pleading came the name of the tort.” (Prosser &
Keeton, Torts (5th ed. 1984) § 15, p. 89.)
Invoking a tort theory originally used to determine whether the
loser or the finder of a horse had the better title, Moore claims
ownership of the results of socially important medical research,
including the genetic code for chemicals that regulate the
functions of every human being’s immune system. Moore
alleges, for example, that “genetic sequences ... are his tangible
personal property ....” We are not, however, bound by that

261

conclusion of law. Moreover, as already mentioned, the genetic
code for lymphokines does not vary from individual to
individual.
We have recognized that, when the proposed application of a
very general theory of liability in a new context raises important
policy concerns, it is especially important to face those concerns
and address them openly. Moreover, we should be hesitant to
“impose [new tort duties] when to do so would involve complex
policy decisions”, especially when such decisions are more
appropriately the subject of legislative deliberation and
resolution. This certainly is not to say that the applicability of
common law torts is limited to the historical or factual contexts
of existing cases. But on occasions when we have opened or
sanctioned new areas of tort liability, we “have noted that the
‘wrongs and injuries involved were both comprehensible and
assessable within the existing judicial framework.”
Accordingly, we first consider whether the tort of conversion
clearly gives Moore a cause of action under existing law. We do
not believe it does. Because of the novelty of Moore’s claim to
own the biological materials at issue, to apply the theory of
conversion in this context would frankly have to be recognized
as an extension of the theory. Therefore, we consider next
whether it is advisable to extend the tort to this context.
1. Moore’s Claim Under Existing Law
“To establish a conversion, plaintiff must establish an actual
interference with his ownership or right of possession. ... Where
plaintiff neither has title to the property alleged to have been
converted, nor possession thereof, he cannot maintain an action
for conversion.” Since Moore clearly did not expect to retain
possession of his cells following their removal, to sue for their
conversion he must have retained an ownership interest in them.
But there are several reasons to doubt that he did retain any
such interest. First, no reported judicial decision supports
Moore’s claim, either directly or by close analogy. Second,
California statutory law drastically limits any continuing interest
of a patient in excised cells. Third, the subject matters of the

262

Regents’ patent – the patented cell line and the products derived
from it – cannot be Moore’s property.
Neither the Court of Appeal’s opinion, the parties’ briefs, nor
our research discloses a case holding that a person retains a
sufficient interest in excised cells to support a cause of action
for conversion. We do not find this surprising, since the laws
governing such things as human tissues, transplantable organs,
blood, fetuses, pituitary glands, corneal tissue, and dead bodies
deal with human biological materials as objects sui generis,
regulating their disposition to achieve policy goals rather than
abandoning them to the general law of personal property.
[The court provided footnotes for the foregoing list as follows:]
human tissues – [No footnote.]
transplantable organs – See the Uniform
Anatomical Gift Act, Health and Safety Code
section 7150 et seq. The act permits a
competent adult to “give all or part of [his]
body” for certain designated purposes, including
“transplantation, therapy, medical or dental
education, research, or advancement of medical
or dental science.” (Health & Saf. Code, §§ 7151
, 7153.) The act does not, however, permit the
donor to receive “valuable consideration” for
the transfer. (Health & Saf. Code, § 7155.)
blood – See Health and Safety Code section
1601 et seq., which regulates the procurement,
processing, and distribution of human blood.
Health and Safety Code section 1606 declares
that
“[t]he
procurement,
processing,
distribution, or use of whole blood, plasma,
blood products, and blood derivatives for the
purpose of injecting or transfusing the same ...
is declared to be, for all purposes whatsoever,
the rendition of a service ... and shall not be
construed to be, and is declared not to be, a sale
... for any purpose or purposes whatsoever.”
fetuses – See Health and Safety Code section
7054.3 : “Notwithstanding any other provision

263

of law, a recognizable dead human fetus of less
than 20 weeks uterogestation not disposed of by
interment shall be disposed of by
incineration.”
pituitary glands – See Government Code
section 27491.46 : “The coroner [following an
autopsy] shall have the right to retain pituitary
glands solely for transmission to a university, for
use in research or the advancement of medical
science” (id., subd. (a)) or “for use in
manufacturing a hormone necessary for the
physical growth of persons who are, or may
become, hypopituitary dwarfs ...” (id. , subd.
(b)).
corneal tissue – See Government Code section
27491.47 : “The coroner may, in the course of
an autopsy [and subject to specified conditions],
remove ... corneal eye tissue from a body ...” (id.
, subd. (a)) for “transplant, therapeutic, or
scientific purposes” (id. , subd. (a)(5)).
dead bodies – See Health and Safety Code
section 7000 et seq. While the code does not
purport to grant property rights in dead bodies,
it does give the surviving spouse, or other
relatives, “[t]he right to control the disposition
of the remains of a deceased person, unless
other directions have been given by the
decedent ....” (Health & Saf. Code, § 7100.)
It is these specialized statutes, not the law of conversion, to
which courts ordinarily should and do look for guidance on the
disposition of human biological materials.
Lacking direct authority for importing the law of conversion
into this context, Moore relies, as did the Court of Appeal,
primarily on decisions addressing privacy rights.~ One line of
cases involves unwanted publicity. (Lugosi v. Universal Pictures
(1979) 25 Cal.3d 813; Motschenbacher v. R. J. Reynolds Tobacco
Company (9th Cir. 1974) 498 F.2d 821.) These opinions hold that
every person has a proprietary interest in his own likeness and

264

that unauthorized, business use of a likeness is redressible as a
tort. But in neither opinion did the authoring court expressly
base its holding on property law. Each court stated, following
Prosser, that it was “pointless” to debate the proper
characterization of the proprietary interest in a likeness. For
purposes of determining whether the tort of conversion lies,
however, the characterization of the right in question is far from
pointless. Only property can be converted.
No party has cited a decision supporting Moore’s argument that
excised cells are “a species of tangible personal property capable
of being converted.” On this point the Court of Appeal cited
only Venner v. State (1976) 30 Md.App. 599, which dealt with the
seizure of a criminal defendant’s feces from a hospital bedpan
by police officers searching for narcotics. The court held that
the defendant had abandoned his excrement for purposes of the
Fourth Amendment.
In dictum, the Venner court observed that “[i]t is not unknown
for a person to assert a continuing right of ownership,
dominion, or control, for good reason or for no reason, over
such things as excrement, fluid waste, secretions, hair,
fingernails, toenails, blood, and organs or other parts of the
body ....” This slender reed, alone, supported the Court of
Appeal’s conclusion in the case before us that “it cannot be said
that a person has no property right in materials which were once
part of his body.” However, because Venner involved a criminalprocedure dispute over the suppression of evidence, and not a
civil dispute over who was entitled to the economic benefit of
property, the opinion is grounded in markedly different polices
and has little relevance to the case before us.
Not only are the wrongful-publicity cases irrelevant to the issue
of conversion, but the analogy to them seriously misconceives
the nature of the genetic materials and research involved in this
case. Moore, adopting the analogy originally advanced by the
Court of Appeal, argues that “[i]f the courts have found a
sufficient proprietary interest in one’s persona, how could one
not have a right in one’s own genetic material, something far
more profoundly the essence of one’s human uniqueness than a

265

name or a face?” However, as the defendants’ patent makes
clear – and the complaint, too, if read with an understanding of
the scientific terms which it has borrowed from the patent – the
goal and result of defendants’ efforts has been to manufacture
lymphokines.
Inside the cell, a gene produces a lymphokine~ by attracting
protein molecules, which bond to form a strand of “messenger
RNA” (mRNA) in the mirror image of the gene. The mRNA
strand then detaches from the gene and attracts other protein
molecules, which bond to form the lymphokine that the original
gene encoded. (OTA Rep., supra , at pp. 38-44.)
In the laboratory, scientists sometimes use genes to manufacture
lymphokines by cutting a gene from the chromosome and
grafting it onto the chromosome of a bacterium. The resulting
chromosome is an example of “recombinant DNA,” or DNA
composed of genetic material from more than one individual or
species. As the bacterium lives and reproduces, the engrafted
gene continues to produce the lymphokine that the gene
encodes.
It can be extremely difficult to identify the gene that carries the
code for a particular lymphokine. “Since the amount of DNA in
a human cell is enormous compared to the amount present in an
individual gene, the search for any single gene within a cell is like
searching for needle in a haystack.” As the Regents’ patent
application explains, the significance of a cell that overproduces
mRNA is to make the difficult search for a particular gene
unnecessary. (U.S. Patent No. 4,438,032 (Mar. 20, 1984) at col.
2.) If one has an adequate source of mRNA – the gene’s mirror
image – it can be used to make a copy, or clone, of the original
gene. The cloned gene can then be used in recombinant DNA,
as already described, for large-scale production of lymphokines.
Lymphokines, unlike a name or a face, have the same molecular
structure in every human being and the same, important
functions in every human being’s immune system. Moreover,
the particular genetic material which is responsible for the
natural production of lymphokines, and which defendants use to
manufacture lymphokines in the laboratory, is also the same in

266

every person; it is no more unique to Moore than the number of
vertebrae in the spine or the chemical formula of hemoglobin.
By definition, a gene responsible for producing a protein found
in more than one individual will be the same in each. It is
precisely because everyone needs the same basic proteins that
proteins produced by one person’s cells may have therapeutic
value for another person.~ Thus, the proteins that defendants
hope to manufacture – lymphokines such as interferon – are in
no way a “likeness” of Moore.~
The next consideration that makes Moore’s claim of ownership
problematic is California statutory law, which drastically limits a
patient’s control over excised cells. Pursuant to Health and
Safety Code section 7054.4 , “[n]otwithstanding any other
provision of law, recognizable anatomical parts, human tissues,
anatomical human remains, or infectious waste following
conclusion of scientific use shall be disposed of by interment,
incineration, or any other method determined by the state
department [of health services] to protect the public health and
safety.” Clearly the Legislature did not specifically intend this
statute to resolve the question of whether a patient is entitled to
compensation for the nonconsensual use of excised cells. A
primary object of the statute is to ensure the safe handling of
potentially hazardous biological waste materials. Yet one cannot
escape the conclusion that the statute’s practical effect is to
limit, drastically, a patient’s control over excised cells. By
restricting how excised cells may be used and requiring their
eventual destruction, the statute eliminates so many of the rights
ordinarily attached to property that one cannot simply assume
that what is left amounts to “property” or “ownership” for
purposes of conversion law.
It may be that some limited right to control the use of excised
cells does survive the operation of this statute. There is, for
example, no need to read the statute to permit “scientific use”
contrary to the patient’s expressed wish. A fully informed
patient may always withhold consent to treatment by a physician
whose research plans the patient does not approve. That right,

267

however, as already discussed, is protected by the fiduciary-duty
and informed-consent theories.
Finally, the subject matter of the Regents’ patent – the patented
cell line and the products derived from it – cannot be Moore’s
property. This is because the patented cell line is both factually
and legally distinct from the cells taken from Moore’s body.
Federal law permits the patenting of organisms that represent
the product of “human ingenuity,” but not naturally occurring
organisms. Human cell lines are patentable because “[l]ong-term
adaptation and growth of human tissues and cells in culture is
difficult – often considered an art ... ,” and the probability of
success is low. (OTA Rep., supra , at p. 33~.) It is this inventive
effort that patent law rewards, not the discovery of naturally
occurring raw materials. Thus, Moore’s allegations that he owns
the cell line and the products derived from it are inconsistent
with the patent, which constitutes an authoritative determination
that the cell line is the product of invention.
The distinction between primary cells (cells taken directly from
the body) and patented cell lines is not purely a legal one. Cells
change while being developed into a cell line and continue to
change over time. “[I]t is clear that most established cell lines ...
are not completely normal. Besides [an] enhanced growth
potential relative to primary cells, they frequently have highly
abnormal chromosome numbers ....” (2 Watson et al., Molecular
Biology of the Gene (4th ed. 1987) p. 967.)
The cell line in this case, for example, after many replications
began to generate defective and rearranged forms of the HTLVII virus. A published research paper to which defendants
contributed suggests that “the defective forms of virus were
probably generated during the passage [or replication] of the
cells rather than being present in the original tumour cells of the
patient.” Possibly because of these changes in the virus, the cell
line has developed new abilities to grow in different media.
(Chen, McLaughlin, Gasson, Clark & Golde, Molecular
Characterization of Genome of a Novel Human T-cell Leukaemia Virus ,
Nature (Oct. 6, 1983) vol. 305, p. 505.)

268

We find it interesting that Justice Mosk, in his dissent, would
object to our “summar[y] of the salient conclusions” (People v.
Guerra (1984) 37 Cal.3d 385, 412 [opn. by Mosk, J.]) of relevant
scientific literature in setting forth the technological background
of this case. (Dis. opn. of Mosk, J., post , at p. 182.) This court
has previously cited scientific literature to show, for example,
that reports of hypnotic recall “form[ed] a scientifically
inadequate basis for drawing conclusions about the memory
processes of the large majority of the population” (People v.
Shirley (1982) 31 Cal.3d 18, 59 [opn. by Mosk, J.]), and that
eyewitness testimony can be unreliable (People v. McDonald (1984)
37 Cal.3d 351, 365-367 [opn. by Mosk, J.]).
2. Should Conversion Liability Be Extended?
As we have discussed, Moore’s novel claim to own the
biological materials at issue in this case is problematic, at best.
Accordingly, his attempt to apply the theory of conversion
within this context must frankly be recognized as a request to
extend that theory. While we do not purport to hold that
excised cells can never be property for any purpose whatsoever,
the novelty of Moore’s claim demands express consideration of
the policies to be served by extending liability rather than blind
deference to a complaint alleging as a legal conclusion the
existence of a cause of action.
There are three reasons why it is inappropriate to impose
liability for conversion based upon the allegations of Moore’s
complaint. First, a fair balancing of the relevant policy
considerations counsels against extending the tort. Second,
problems in this area are better suited to legislative resolution.
Third, the tort of conversion is not necessary to protect patients’
rights. For these reasons, we conclude that the use of excised
human cells in medical research does not amount to a
conversion.
Of the relevant policy considerations, two are of overriding
importance. The first is protection of a competent patient’s right
to make autonomous medical decisions. That right, as already
discussed, is grounded in well-recognized and long-standing
principles of fiduciary duty and informed consent. This policy

269

weighs in favor of providing a remedy to patients when
physicians act with undisclosed motives that may affect their
professional judgment. The second important policy
consideration is that we not threaten with disabling civil liability
innocent parties who are engaged in socially useful activities,
such as researchers who have no reason to believe that their use
of a particular cell sample is, or may be, against a donor’s
wishes.
To reach an appropriate balance of these policy considerations
is extremely important. In its report to Congress, the Office of
Technology Assessment emphasized that “[u]ncertainty about
how courts will resolve disputes between specimen sources and
specimen users could be detrimental to both academic
researchers and the infant biotechnology industry, particularly
when the rights are asserted long after the specimen was
obtained. The assertion of rights by sources would affect not
only. the researcher who obtained the original specimen, but
perhaps other researchers as well.
“Biological materials are routinely distributed to other
researchers for experimental purposes, and scientists who obtain
cell lines or other specimen-derived products, such as gene
clones, from the original researcher could also be sued under
certain legal theories [such as conversion]. Furthermore, the
uncertainty could affect product developments as well as
research. Since inventions containing human tissues and cells
may be patented and licensed for commercial use, companies
are unlikely to invest heavily in developing, manufacturing, or
marketing a product when uncertainty about clear title exists.”
Indeed, so significant is the potential obstacle to research
stemming from uncertainty about legal title to biological
materials that the Office of Technology Assessment reached this
striking conclusion: “[R]egardless of the merit of claims by the
different interested parties, resolving the current uncertainty
may be more important to the future of biotechnology than
resolving it in any particular way.” (OTA Rep., supra , at p. 27 .)
We need not, however, make an arbitrary choice between
liability and nonliability. Instead, an examination of the relevant

270

policy considerations suggests an appropriate balance: Liability
based upon existing disclosure obligations, rather than an
unprecedented extension of the conversion theory, protects
patients’ rights of privacy and autonomy without unnecessarily
hindering research.
To be sure, the threat of liability for conversion might help to
enforce patients’ rights indirectly. This is because physicians
might be able to avoid liability by obtaining patients’ consent, in
the broadest possible terms, to any conceivable subsequent
research use of excised cells. Unfortunately, to extend the
conversion theory would utterly sacrifice the other goal of
protecting innocent parties. Since conversion is a strict liability
tort, it would impose liability on all those into whose hands the
cells come, whether or not the particular defendant participated
in, or knew of, the inadequate disclosures that violated the
patient’s right to make an informed decision.
“‘The foundation for the action for conversion rests neither in
the knowledge nor the intent of the defendant. ... [Instead,] “the
tort consists in the breach of what may be called an absolute
duty; the act itself ... is unlawful and redressible as a tort.”’
“Conversion is a species of strict liability in which questions of
good faith, lack of knowledge and motive are ordinarily
immaterial.”
In contrast to the conversion theory, the fiduciary-duty and
informed-consent theories protect the patient directly, without
punishing innocent parties or creating disincentives to the
conduct of socially beneficial research.~
The extension of conversion law into this area will hinder
research by restricting access to the necessary raw materials.
Thousands of human cell lines already exist in tissue
repositories, such as the American Type Culture Collection and
those operated by the National Institutes of Health and the
American Cancer Society. These repositories respond to tens of
thousands of requests for samples annually. Since the patent
office requires the holders of patents on cell lines to make
samples available to anyone, many patent holders place their cell
lines in repositories to avoid the administrative burden of

271

responding to requests. At present, human cell lines are
routinely copied and distributed to other researchers for
experimental purposes, usually free of charge. This exchange of
scientific materials, which still is relatively free and efficient, will
surely be compromised if each cell sample becomes the
potential subject matter of a lawsuit.~
Justice ALLEN BROUSSARD, concurring and dissenting:
~When it turns to the conversion cause of action,~ the majority

opinion fails to maintain its focus on the specific allegations
before us. Concerned that the imposition of liability for
conversion will impede medical research by innocent scientists
who use the resources of existing cell repositories – a factual
setting not presented here – the majority opinion rests its
holding, that a conversion action cannot be maintained, largely
on the proposition that a patient generally possesses no right in
a body part that has already been removed from his body. Here,
however, plaintiff has alleged that defendants interfered with his
legal rights before his body part was removed. Although a
patient may not retain any legal interest in a body part after its
removal when he has properly consented to its removal and use
for scientific purposes, it is clear under California law that
before a body part is removed it is the patient, rather than his
doctor or hospital, who possesses the right to determine the use
to which the body part will be put after removal. If, as alleged in
this case, plaintiff’s doctor improperly interfered with plaintiff’s
right to control the use of a body part by wrongfully
withholding material information from him before its removal,
under traditional common law principles plaintiff may maintain
a conversion action to recover the economic value of the right
to control the use of his body part. Accordingly, I dissent from
the majority opinion insofar as it rejects plaintiff’s conversion
cause of action.~
Justice STANLEY MOSK, dissenting:
I dissent.~
The majority~ cite several statutes regulating aspects of the
commerce in or disposition of certain parts of the human body,

272

and conclude in effect that in the present case we should also
“look for guidance” to the Legislature rather than to the law of
conversion.~ Surely this argument is out of place in an opinion
of the highest court of this state. As the majority acknowledge,
the law of conversion is a creature of the common law. “‘The
inherent capacity of the common law for growth and change is
its most significant feature. Its development has been
determined by the social needs of the community which it
serves. It is constantly expanding and developing in keeping
with advancing civilization and the new conditions and progress
of society, and adapting itself to the gradual change of trade,
commerce, arts, inventions, and the needs of the country.’~ In
short, as the United States Supreme Court has aptly said, ‘This
flexibility and capacity for growth and adaptation is the peculiar
boast and excellence of the common law.’~ ... Although the
Legislature may of course speak to the subject, in the common
law system the primary instruments of this evolution are the
courts, adjudicating on a regular basis the rich variety of
individual cases brought before them.” (Rodriguez v. Bethlehem
Steel Corp. (1974) 12 Cal.3d 382, 394.)
Especially is this true in the field of torts. I need not review the
many instances in which this court has broken fresh ground by
announcing new rules of tort law: time and again when a new
rule was needed we did not stay our hand merely because the
matter was one of first impression. For example, in Sindell v.
Abbott Laboratories (1980) 26 Cal.3d 588, we adopted a “market
share” theory of liability for injury resulting from administration
of a prescription drug and suffered by a plaintiff who without
fault cannot trace the particular manufacturer of the drug that
caused the harm. Like the opinion in the case at bar, the dissent
in Sindell objected that market share liability was “a wholly new
theory” and an “unprecedented extension of liability”, and urged
that in view of the economic, social, and medical effects of this
new rule the decision to adopt it should rest with the
Legislature. We nevertheless declared the new rule for sound
policy reasons~.
Even if we assume that section 7054.4 limited the use and
disposition of his excised tissue in the manner claimed by the

273

majority, Moore nevertheless retained valuable rights in that
tissue. Above all, at the time of its excision he at least had the
right to do with his own tissue whatever the defendants did with it: i.e., he
could have contracted with researchers and pharmaceutical
companies to develop and exploit the vast commercial potential
of his tissue and its products. Defendants certainly believe that
their right to do the foregoing is not barred by section 7054.4
and is a significant property right, as they have demonstrated by
their deliberate concealment from Moore of the true value of his
tissue, their efforts to obtain a patent on the Mo cell line, their
contractual agreements to exploit this material, their exclusion
of Moore from any participation in the profits, and their
vigorous defense of this lawsuit. The Court of Appeal summed
up the point by observing that “Defendants’ position that
plaintiff cannot own his tissue, but that they can, is fraught with
irony.” It is also legally untenable.~
My respect for this court as an institution compels me to make
one last point: I dissociate myself completely from the amateur
biology lecture that the majority impose on us throughout their
opinion. For several reasons, the inclusion of most of that
material in an opinion of this court is improper.
First, with the exception of defendants’ patent none of the
material in question is part of the record on appeal as defined by
the California Rules of Court. Because this appeal is taken from
a judgment of dismissal entered after the sustaining of general
and special demurrers, there is virtually no record other than the
pleadings. The case has never been tried, and hence there is no
evidence whatever on the obscure medical topics on which the
majority presume to instruct us. Instead, all the documents that
the majority rely on for their medical explanations appear in an
appendix to defendant Golde’s opening brief on the merits.
Such an appendix, however, is no more a part of the record than
the brief itself, because the record comprises only. the materials
before the trial court when it made its ruling. Nor could Golde
have moved to augment the record to include any of these
documents, because none was “part of the original superior
court file,” a prerequisite to such augmentation. “As a general

274

rule, documents not before the trial court cannot be included as
a part of the record on appeal.”
Second, most of these documents bear solely or primarily on the
majority’s discussion of whether Moore’s “genetic material” was
or was not “unique”, but that entire discussion is legally
irrelevant to the present appeal. As Justice Broussard correctly
observes in his separate opinion, “the question of uniqueness
has no proper bearing on plaintiff’s basic right to maintain a
conversion action; ordinary property, as well as unique property,
is, of course, protected against conversion.”
Third, this nonissue is also a noncontention. The majority claim
that “Moore relies ... primarily” on an analogy to certain rightof-privacy decisions, but this is not accurate. Under our rules, as
in appellate practice generally, the parties to an appeal are
confined to the contentions raised in their briefs (see Cal. Rules
of Court, rule 29.3). In his brief on the merits in this court
Moore does not even cite, less still “rely primarily,” on the rightof-privacy decisions discussed by the majority, nor does he draw
any analogy to the rule of those decisions. It is true that in the
course of oral argument before this court, counsel for Moore
briefly paraphrased the analogy argument that the majority now
attribute to him; but a party may not, of course, raise a new
contention for the first time in oral argument.~
I would affirm the decision of the Court of Appeal to direct the
trial court to overrule the demurrers to the cause of action for
conversion.

Questions to Ponder About UC Regents v. Moore
A. The court disapproves of John Moore’s “claims ownership of the
results of socially important medical research,” yet the court looks
approvingly on the patent that UCLA obtained on Moore’s cell line.
The court appears to make this differentiation on the basis that
culturing a cell line is “often considered an art” and is a “product of
‘human ingenuity.’” Are you persuaded by this distinction? Should
Moore be incapable of owning his excised cells while UCLA can
commercially exploit them?

275

B. The court says there is no support for Moore’s claim that excised
cells can be considered a kind of tangible property for purposes of
conversion. Does that mean that no one could convert the cells from
UCLA? Suppose researchers from a rival lab at USC managed to
surreptitiously take the excised cells from UCLA’s lab, and USC
subsequently patented them, selling them for billions of dollars.
Would UCLA have a claim for conversion against USC?
C. Do you find the court’s listing of California statutes as persuasive
on the point that human biological materials are not to be
“abandon[ed] to the general law of personal property”?
D. The court wrote that “a fully informed patient may always
withhold consent to treatment by a physician whose research plans
the patient does not approve. That right, however,~ is protected by
the fiduciary-duty and informed-consent theories.” Do you agree
with the court that these non-conversion claims sufficiently protect
such a right? Note that Dr. David W. Golde personally received
millions of dollars from providing Moore’s cell line to Genetics
Institute, and UCLA may have received much more, with the overall
worth being perhaps $3 billion. Suppose you were a lawyer for UCLA
and Golde as they contemplated how to deal with Moore, and
suppose you could accurately predict how this case would come out.
Would you advise your clients to fully inform Moore about the
intended research? Or would you advise them to proceed exactly as
they did?

276

22. Defenses to Intentional
Torts
“There’s only one basic principle of self-defense: You must
apply the most effective weapon, as soon as possible, to the
most vulnerable target.”
– Bruce Lee

Introduction
The elements of the causes of action for the intentional torts are only
half the story. The intentional torts would be incomprehensible
without their accompanying defenses – consent, self-defense, defense
of others, and necessity. All of these are crucial to understanding the
full landscape of intentional tort liability.

Consent
Consent is the most important defense to intentional torts, and it is
ubiquitous. Without it, every shutting of elevator doors would be
actionable false imprisonment, every kiss of newlyweds would be
actionable battery, and every haunted house at Halloween would
generate an avalanche of actionable assaults.
What is seemingly strange about consent is that, at least in the
traditional common-law formulation, it is a defense. That means that
it is the defendant’s burden of proof to show consent. So, technically,
a person who sends out party invitations could sue everyone who
came to the party for trespass and make out a prima facie case against
each one. In court, the burden would fall on the party guests to prove
that they were on the plaintiff’s land with the plaintiff’s consent. This
may seem absurd way to structure the doctrine. Yet asking the
plaintiff to prove lack of consent as a prima facie element would
mean asking the plaintiff to prove a negative. That is something most
courts are unwilling to do – at least in this context.

277

Let’s take a slightly more realistic example than the vexatiously
litigious party host. Suppose that a contractor demolishes the
attached garage of someone’s house. Because consent is a defense, it
is not the homeowner’s burden to prove that the contractor did not
have permission. Instead, the contractor will need to offer proof that
there was consent. In this case, it seems intuitively fair to ask that the
contractor be able to produce a preponderance of evidence of
consent – such as a document signed by the homeowner.
Notwithstanding the problems of proving a negative, the courts in
many states hold that lack of consent is a prima facie element for the
intentional torts other than trespass to land. The plaintiff may
accomplish this as an initial matter by testifying that there was no
consent. Then it is up to the defendant to impeach or rebut that
testimony. Yet putting the burden on the plaintiff for lack of consent
is not without effect. In a close case, where the factfinder perceives
the evidence to be a toss- up, the tie will go in favor of the party
without the burden of proof. So, in an jurisdiction where a battery
claim requires proof of a lack of consent, a tie on the consent issue
means that the defendant wins. The fact that trespass to land is the
one tort for which courts seem unwilling to shift the burden on the
consent issue to the plaintiff shows once again the abiding
importance with which the law treats private ownership of land.
To delve further into the issue of consent, it is helpful to break it up
into chunks. Courts have categorized consent as coming in two
forms – express and implied.
Express Consent
Express consent is consent that is expressed by the plaintiff. This
doesn’t require anything formal. Express consent can be
communicated orally, in writing, or even in gestures. Legally, any of
these is just as good as the other. In terms of trespass to land, waving
someone into a room is just as valid a consent as delivering a signed
written document that gives someone permission to enter.
You might wonder, if gestures or spoken words are legally valid to
express consent, then why would anyone ever insist on a signed
document indicating consent? The reason is that parties might later

278

disagree about what happened. In that case, a signed writing will be
very credible evidence at trial.
We should acknowledge that what is credible to a jury may depend
on the circumstances. If a neighbor is sued for walking into a
backyard, a jury will probably readily believe testimony that there was
a “come on over” gesture. But a jury would be rightfully skeptical of
a demolition firm claiming it was given consent through gestures to
bulldoze a garage.
What this all means is that the doctrine of express consent is
perfectly at home in the real world. Neighbors can stay neighborly
and informal. But demolition firms are well advised to get signed,
written permission before they bite into the first bucketload of
sheetrock.
Implied Consent
Implied consent is consent that, instead of being expressed, is
implied. Circumstances, custom, context, and culture can all create
implications of consent.
The validity of implied consent to intentional torts is crucial to how
our society works. A restaurant patron takes a paper napkin out of a
dispenser and uses it. This is a prima facie case of trespass to chattels.
But it’s not a winning case, because there is implied consent for
restaurant patrons to take napkins. Of course if a restaurant patron
empties all the dispensers, making off with hundreds of napkins, then
the scope of the implied consent has been exceeded, and the
restaurant has a good trespass-to-chattels case.
Implied consent works on an objective standard. The question is
whether the objectively reasonable person, standing in the shoes of
the defendant, would have reasonably believed that the plaintiff
consented.
Implied consent can arise out of the particular circumstances. Climb
into a boxing ring and hold up gloved hands, and you have impliedly
consented to getting punched by the boxer waiting in the ring.
Implied consent can also arise by community custom. When
neighborhood kids walk up to a house and ring the doorbell to sell

279

cookies for a fundraiser, consent to come on the land is implied by
community custom. If homeowners want to avoid the implication of
consent, then they can post no-soliciting signs.
The objective standard for implied consent leaves us with an
important corollary: Consent can be valid even if the plaintiff never
intended to consent. This is because the issue is not what the plaintiff
was secretly thinking, but rather what the objectively reasonable
defendant would comprehend.
The implied consent defense and its objective standard is often
taught through the classic case of O’Brien v. Cunard Steam-Ship Co., 28
N.E. 266 (Mass. 1891). Mary O’Brien – a young Irish immigrant on
her way to Boston – sued the operator of an ocean liner for battery
on account of having been given a vaccination for smallpox. The
steamship line was in the practice of giving vaccinations at the time
because of American immigration procedures. The evidence,
according to the Massachusetts Supreme Judicial Court, showed that
O’Brien stood in a line of people about to receive vaccinations and
that, when her time came, she held up her arm and said nothing to
the physician about a wish to not be vaccinated. According to the
court:
[T]he surgeon’s conduct must be considered in
connection with the surrounding circumstances.
If the plaintiff’s behavior was such as to indicate
consent on her part, he was justified in his act,
whatever her unexpressed feelings may have
been.

28 N.E. at 266. The appellate opinion leaves it a mystery why
O’Brien sued over being vaccinated – making it seem as though she
had nothing of substance to complain about. Professor Ann C.
Shalleck, however, looked into lower-court records in the case to find
a richer version of the facts: The vaccine left O’Brien covered with
blisters and sores, and the court dismissed evidence of O’Brien’s
desire not to be vaccinated, including her statement that she had
already been vaccinated. Professor Shalleck observes that the court
made assumptions about the circumstances on the ship that allowed
them to “disregard or obliterate Mary O’Brien’s own story.” See Ann

280

C. Shalleck, Feminist Legal Theory and the Reading of O’Brien v. Cunard,
57 MO. L. REV. 371 (1992).
Indeed, it is the oft-cited aim of the cause of action of battery to give
people a way – by being heard in court – to vindicate and validate
their interest in bodily integrity. (How else does one explain the law’s
provision for symbolic awards of $1 in nominal damages?) One way
of looking at the O’Brien case, then, is that in washing away the
plaintiff’s story, the court undermined a central aim of the tort of
battery and a main tenet of the legal system: to give an aggrieved
person the right to be heard and to have her or his personal
autonomy upheld.
Professor Shalleck points to the O’Brien case as an example of the
importance of discovering women’s stories. Doing so, she points out,
can allow us to see how the official version of a case’s facts are
shaped and misrepresented. And she explains that doing so can also
allow us to critique a judge’s understanding of a case. In explaining
why a feminist perspective is important generally in learning the law,
Shalleck observes, “Feminist theory does not add ideology to the
curriculum. It reveals the ideology that is already there.”

Case: Florida Publishing Co. v. Fletcher
To further explore the consent defense, here we have the first of
two cases pitting the news media against the private property
owners. Both cases share the same fundamental tension: The media
wants to get the story, and the property owners want to be left
alone.
In this first case, the issue is whether camera-wielding journalists
have implied consent to enter private property after a disaster in
order to capture vivid images of fresh tragedy.

Florida Publishing Co. v. Fletcher
Supreme Court of Florida
October 7, 1976
340 So. 2d 914. FLORIDA Publishing Company, a Florida
Corporation, Petitioner (Defendant), v. Klenna Ann Fletcher,

281

Etc., Respondent (Plaintiffs). No. 48372. Opinion by
ROBERTS, J., with which OVERTON, C.J., and ADKINS,
BOYD and HATCHETT, JJ., concur. SUNDBERG, J.,
dissented with an opinion omitted here. ENGLAND, J., did not
participate.
Justice B.K. ROBERTS:
~Respondent, Mrs. Fletcher, left Jacksonville for New York on

September 15, 1972, to visit a friend. She left in Jacksonville her
three young daughters, including seventeen-year-old Cindy. A
“baby sitter” was to spend the nights with the children, but
there was no one with them in the home during the daytime
except a young man who had a room in the house and whom
Mrs. Fletcher described as Cindy’s “boy friend.” On the
afternoon of September 15, 1972, while Cindy was alone in the
house, a fire of undetermined origin did large damage to the
home, and Cindy died.
The fire and police departments were called by a neighbor who
discovered the fire, but too late to save the child. A large group
of firemen, news media representatives, and onlookers gathered
at the scene and on Mrs. Fletcher’s property.
When the Fire Marshal and Police Sergeant Short entered the
house to make their official investigation, they invited the news
media to accompany them, as they deposed was their standard
practice. The media representatives entered through the open
door; there was no objection to their entry; they entered quietly
and peaceably; they did no damage to the property; and their
entry was for the purpose of their news coverage of this fire and
death.
The Fire Marshal desired a clear picture of the “silhouette” left
on the floor after the removal of Cindy’s body. He and Sergeant
Short in their depositions explained that the picture was
important for their respective investigations to show that the
body was already on the floor before the heat of the fire did any
damage in the room. The Fire Marshal took one polaroid
picture of the silhouette, but it was not too clear, he had no
further film, and he requested photographer Cranford to take

282

the “silhouette” picture which was made a part of the official
investigation file of both the Fire and Police.
This picture was not only a part of the investigation but News
Photographer Cranford turned it and his other pictures over to
the defendant newspaper. It and several other pictures appeared
in the news story of The Florida Times-Union on September 16,
1972.
Respondent first learned of the facts surrounding the death of
her daughter by reading the newspaper story and viewing the
published photographs.
Respondent filed an amended complaint against petitioner
alleging (1) trespass and invasion of privacy, (2) invasion of
privacy, (3) wrong intentional infliction of emotional distress –
seeking punitive damages.
The trial court dismissed Count II and granted final summary
judgment for petitioner as to Counts I and III. Relative to the
granting of summary judgment for Petitioner as to Count I, the
trial judge cogently explicated:
“As to Count I, the question raised by the
motion for summary judgment is one of law as
there is no genuine issue of material fact. The
question raised is whether the trespass alleged in
Count I of the complaint was consented to by
the doctrine of common custom and usage.
“The law is well settled in Florida and elsewhere
that there is no unlawful trespass when
peaceable entry is made, without objection,
under common custom and usage.~
“In Martin v. Struthers (1943) 319 U.S. 141, 149,
the Court struck down an unconstitutional and
‘invalid in conflict with the freedom of speech
and press’ a city ordinance which made it
unlawful trespass to knock on doors and ring
doorbells to distribute literature. In so doing, it
made the far reaching pronouncement followed
by the Florida Supreme Court in Prior v. White
(Fla. 1938) 132 Fla. 1:

283

“‘Traditionally the American law punishes
persons who enter onto the property of another
after having been warned by the owner to keep
off. * * We know of no state which, as does the
Struthers ordinance in effect, makes a person a
criminal trespasser if he enters the property of
another for an innocent purpose without an
explicit command from the owners to stay
away.’
“In McKee v. Gratz (1922) 262 [260] U.S. 127, the
Supreme Court recognized the rule that it was
not trespass when under the ‘habits of the
country’ entry was commonly made.
******
“Not only did the Fire Marshal and Detective
Sergeant Short testify it was common custom
and usage to permit the news media to enter
under the circumstances here, and of the great
number of times they had permitted it in private
homes, but many affidavits were filed to the
same effect, including those of Duval County
Sheriff Carson and Florida Attorney General
Shevin.
“Similar affidavits have been filed from the
Chicago Tribune; the ABC-TV News, New
York; the Tallahassee Democrat; the Pensacola
Journal; the Associated Press; the President of
the
American
Newspaper
Publishers
Association; the President of the Radio
Television News Directors Association; the
Miami Herald; United Press International; The
Florida Times-Union and Jacksonville Journal;
The Washington Post; TV-12 at Jacksonville;
TV-10 at Miami; TV-4 at Jacksonville; the New
York Daily News; the Milwaukee Journal; the
Birmingham Post-Herald; the Memphis
Commercial Appeal; the Macon Telegraph; and
the Tampa Tribune; all attesting that it is
common usage, custom and practice for news

284

media to enter private premises and homes
under circumstances like those here.
“Plaintiff filed no affidavits except her own; she
makes no attempt to qualify as an expert; and
she simply states her personal belief generally,
without going into the situation involving
coverage of a news story of public interest. She
shows no qualifications to make an affidavit on
the custom and usage in such matters.
“In Mrs. Fletcher’s deposition, she stated she
was in New York at the time of the fire; there
was no one at the scene who objected to the
entry; and she makes it clear she does not
contend there was any force used for entry, or
any physical damage done to the premises.
“Plaintiff likewise concedes that it was perfectly
proper for the Fire and Police to enter without
permission. The Fire and Police used the picture
as part of their official investigation and actually
requested that such picture be taken and would
have made such request even had the Plaintiff
been there and objected. There is no evidence
that any restriction was placed upon the
Defendant’s photographer in the use of the
photographs he took at the request of the Police
and Fire Marshal.
“Numerous affidavits, as above set forth, have
been filed by the Defendant in support of its
motion for summary judgments. All these
affidavits attest to the fact that it is common
usage, custom and practice for news media to
enter private premises and homes to report on
matters of public interest or a public event. The
court therefore finds that there is no genuine
issue of material fact and that as a matter of law
an entry, that may otherwise be an actionable
trespass, becomes lawful and non-actionable
when it is done under common usage, custom
and practice. The court further finds that the
entry complained of in Count I of the Plaintiff’s

285

complaint was one permitted by common usage,
custom and practice, and that the Defendant is
entitled to a summary judgment as a matter of
law as to matters alleged in Count I of the
Plaintiff’s complaint.”
On appeal, the District Court of Appeal reversed as to the
granting of summary judgment on Count I, stating:
“We do not here hold that a trespass or
‘intrusion’ did in fact occur sub judice: We
simply find that such is alleged in Count I of the
amended complaint and that the proofs before
the learned trial judge are insufficient to resolve
the point by summary judgment.”
Although recognizing that consent is an absolute defense to an
action for trespass and that the defense of custom and usage is
but another way of expressing consent by implication – that is
consent may be implied from custom, usage or conduct – the
District Court commented that the emergency of the fire was
over and that there was no contention that petitioner’s
employees entered the premises to render assistance, explained
that respondent did not either impliedly or expressly invite
petitioner’s employees into her home, and concluded that the
proofs before the court were not sufficient to show that there
was no genuine issue of material fact as to whether implied
consent by custom and usage authorized entry into the premises
without invitation by appellant.~
The District Court erred in reversing summary judgment for
petitioners as to Count I. The trial court properly determined
from the record before it that there was no genuine issue of
material fact insofar as the entry into respondent’s home by
petitioner’s employees became lawful and non-actionable
pursuant to the doctrine of common custom, usage, and practice
and since it had been shown that it was common usage, custom
and practice for news media to enter private premises and
homes under the circumstances present here.
Judge McCord in his dissenting opinion could not agree with the
majority that the news photographer who entered the burned

286

out home was a trespasser or that the photograph published by
petitioner and the news story resulting from the entry were an
actionable invasion of privacy. We agree with and approve the
following well-reasoned explication by Judge McCord in his
dissenting opinion:
“The only photographs taken and published
were of fire damage – none were of deceased or
injured persons. There, is no contention that the
particular photograph complained of (the
silhouette picture) and the news story were in
any way false or inaccurate. There could,
therefore, be no recovery under the ‘false-light’
doctrine of invasion of privacy. See Cantrell v.
Forest City Publishing Company, 419 U.S. 245
(1974). Thus, there could be no recovery from
the publication if the same photograph had
come from a source other than from the news
photographer’s entry upon the premises. Any
recovery in this case must necessarily be based
upon trespass, and, therefore, the only question
is whether or not there was a trespass by the
news photographer. The majority opinion
discusses the implied consent doctrine under
which a person, who does not have express
consent from the owner or possessor of
premises, may legally enter under circumstances
which infer or imply consent (common usage,
custom and practice). It is my view that the
entry in this case was by implied consent.
“It is not questioned that this tragic fire and
death were being investigated by the fire
department and the sheriff’s office and that
arson was suspected. The fire was a disaster of
great public interest and it is clear that the
photographer and other members of the news
media entered the burned home at the invitation
of the investigating officers. (Numerous
members of the general public also went
through the burned house.) Many affidavits of
news editors throughout Florida and the nation
and affidavits of Florida law enforcement

287

officials were filed in support of appellee’s
motion for summary judgment. These affidavits
were to the general effect that it has been a
long-standing custom and practice throughout
the country for representatives of the news
media to enter upon private property where
disaster of great public interest has occurred –
entering in a peaceful manner, without causing
any physical damage, and at the invitation of the
officers who are investigating the calamity. The
affidavits of law enforcement officers indicate
that the presence of the news media at such
investigations is often helpful to the
investigations in developing leads, etc.
“The affidavits as to custom and practice do not
delineate between various kinds of property
where a tragedy occurs. They apply to any such
place. If an entry is or is not a trespass, its
character would not change depending upon
whether or not the place of the tragedy is a
burned out home (as here), an office or other
building or place. An analysis of the cases on
implied consent by custom and usage, indicates
that they do not rest upon the previous
nonobjection to entry by the particular owner of
the property in question but rest upon custom
and practice generally. Implied consent would,
of course, vanish if one were informed not to
enter at that time by the owner or possessor or
by their direction. But here there was not only
no objection to the entry, but there was an
invitation to enter by the officers investigating
the fire. The question of implied consent to
news media personnel to enter premises in a
circumstance such as this appears to be one of
first impression not only in this jurisdiction but
elsewhere. This, in itself, tends to indicate that
the practice has been accepted by the general
public since it is a widespread practice of longstanding. Due to such widespread and longstanding custom, reason and logic support the
application of implied consent to enter the

288

premises in the case before us. It, therefore, was
not a trespass, and I would affirm the trial
court.” (emphasis supplied)
Accordingly, that portion of the decision of the District Court
of Appeal, First District, reversing summary judgment for
petitioner as to Count I is quashed~.
It is so ordered.

Note on the Intermediate Appeals Court in Florida

Publishing
The intermediate appeals court, which the Florida Supreme Court in
the above opinion overturned, took a starkly different view. Judge
Tyrie A. Boyer wrote:
[N]o case has been cited to us by counsel, nor
has independent research revealed any, in which
consent by custom and usage was held to have
authorized entry into the private dwelling of
another.
The law is so well established as to render
citations superfluous that “every man’s home is
his castle”.~ Sub judice, it is clear that appellant
did not either impliedly or expressly invite
appellee's employees into her home; nor is there
anything in the record to indicate that appellant
(nor others like situated) had theretofore
acquiesced in other persons coming into her
home: Therefore there was no basis for the
establishing of an implied consent by custom
and usage. Though it is conceded by appellant
that the fire marshal and police rightfully
entered the premises for the purpose of
discharging their official duties, there is nothing
to indicate that those officials had, in the
absence of an emergency, authority to invite
others to do so. The fire had been extinguished
prior to the entry complained of. The
emergency was over. There is no contention
that appellee’s employee went into the premises
for the purpose of rendering assistance to the

289

occupants nor to the officials.~ Under the
authorities above cited, in the light of the
affidavits filed by appellee in support of its
motion for summary judgment, custom and
usage implied consent to go onto the yard of
appellant's home and up to the front door:
However, the proofs before the trial court were
not sufficient to show that there was no genuine
issue as to the very material fact as to whether
implied consent by custom and usage
authorized entry into the premises, without
invitation by appellant or someone authorized
by her.

Fletcher v. Florida Publishing Co., 319 So. 2d 100, 108-09 (Fla. App.
1975).
Questions to Ponder About Florida Publishing
A. Whose reasoning do you find more persuasive? That of the
Florida Court of Appeals or that of the Florida Supreme Court?
B. Where permission to enter land is implied by custom, there is
generally a way to opt out. While custom may imply consent for sales
people to walk up a driveway to ring a door bell, a no-soliciting sign
will dispel the implication. A no-trespassing sign on a gate will dispel
the implied custom for anyone – sales person, neighbor, or anyone
else – to be able to walk up to the door. Was there a valid opt-out in
Florida Publishing? That is, is there a way for the possessor of land to
dispel the implied permission for the media to enter after a disaster?
As a practical matter, how could a resident dispel the implied consent
for the media to enter after a fire, hurricane, or tornado?
Note on Media Trespass and Implied Consent
Implied consent for media entry on land has had not had broad
acceptance in other courts.
In Anderson v. WROC-TV, 109 Misc.2d 904 (N.Y. App. 1981.), an
animal welfare official used a search warrant to enter a house where
there was suspected animal mistreatment. The official called up
multiple television stations, inviting them to come along on the
search. The owner, who was at the house, objected to the entry of the

290

news crews, but they entered with the official regardless, filming the
house’s interior. The footage was then used on air.
Not persuaded by Florida Publishing’s implied consent theory, Justice
David O. Boehm’s opinion in Anderson v. WROC-TV held:
The gathering of news and the means by which
it is obtained does not authorize, whether under
the First Amendment or otherwise, the right to
enter into a private home by an implied
invitation arising out of a self-created custom
and practice.

Id. at 907. In view of the media defendant’s urgings that the First
Amendment should protect them, the judge noted an irony, citing
People v. Segal, 78 Misc.2d 944 (N.Y. City Crim. Ct. 1974), where the
CBS television network used legal process to oust unwelcome
protestors:
In a case where the factual circumstances were
ironically reversed, it appears the First
Amendment suffered a strange sea-change. The
defendants there, without permission, entered
into a studio of the Columbia Broadcasting
System in an attempt to exercise their right of
free speech by publicizing what they claimed
was unfair and unequal treatment of
homosexuals in television news broadcasts. CBS
was not deterred by the First Amendment from
bringing charges against them of criminal
trespass and they were duly convicted.

Id. at 908.
Another case, Berger v. Hanlon, 129 F.3d 505 (9th Cir. 1997), also
parted ways with Florida Publishing. In Berger, federal agents from the
U.S. Fish and Wildlife Service entered into a written contract with
CNN and Turner Broadcasting for cooperation in the production of
television shows Earth Matters and Network Earth. According to the
court, the network crews wanted footage of the Berger ranch, and
federal officials wanted publicity for their enforcement efforts.

291

Rancher Paul Berger was under suspicion for poisoning eagles that
were a threat to his livestock. Agents obtained a search warrant and
entered the property. The agents made no disclosure to Berger or his
wife that the lead agent was wearing a microphone, nor did they
disclose that the cameras brought on to the property were owned by
the media.
The raid was successful – at least from a television-production
perspective. Crews was able to shoot eight hours of footage, and
both the footage and the audio recordings were used on television.
From a law enforcement standpoint, however, the bust was a bust.
The search yielded only a misdemeanor conviction against Berger for
violation of 7 U.S.C. § 136j(a)(2)(G) – using a pesticide in a manner
inconsistent with its labeling.
In the subsequent civil suit brought by the Bergers, the Ninth Circuit
held that the Bergers had stated a claim of trespass against the
broadcasters. And interestingly, the court found the media so
entwined with the federal government that the court upheld a
constitutional tort claim against the media defendants as well as the
agents.
Consent Implied By Law
In addition to being implied in fact – that is, by circumstances or
custom – consent can also be implied by law. When unconscious
patients arrive in the emergency room, they have not consented to
medical treatment. (How could they, being unconscious?) Consent in
such a situation is implied by law for public policy reasons.
In some jurisdictions, during hunting season, consent for hunters to
enter private property is implied by law. To defeat the implication,
the onus is on property owners to post no trespassing signs.
The distinction between consent implied by law and consent implied
in fact can get a little blurry. One might say that the fire-ravaged
home of Florida Publishing is analogous to the unconscious ER patient,
with neither situation providing any basis for factual consent. At least
on a theoretical level, the difference between implied-in-fact and
implied-by-law consent is that implied-in-fact consent is manifested,

292

if not by the plaintiff, at least by people within the plaintiff’s
community. The court, through implied-in-fact consent doctrine,
merely recognizes that existing implication. By contrast, implied-bylaw consent doesn’t exist “out there” in the real world. Instead, the
court construes it – that is, acts as if it exists – because the court has
decided that doing so is for the best.
Consent Obtained By Invalid Means
If consent is obtained by fraud, duress, or a mistake induced by the
defendant, then the consent will not be valid.

Case: Food Lion v. Capital Cities / ABC
This case explores consent obtained by deception. Like Florida
Publishing v. Fletcher, it concerns the news media’s desire to enter
private property for journalistic purposes.

Food Lion v. Capital Cities /ABC
United States Court of Appeals for the Fourth Circuit
October 20, 1999
194 F. 3d 505. FOOD LION, INCORPORATED, PlaintiffAppellee, v. CAPITAL CITIES/ABC, INC.; Lynne Litt, a/k/a
Lynne Neufes; ABC Holding Company; American Broadcasting
Companies, Incorporated; Richard N. Kaplan; Ira Rosen; Susan
Barnett, Defendants-Appellants, Nos. 97-2492, 97-2564. Before
NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.
Circuit Judge M. BLANE MICHAEL:
Two ABC television reporters, after using false resumes to get
jobs at Food Lion, Inc. supermarkets, secretly videotaped what
appeared to be unwholesome food handling practices. Some of
the video footage was used by ABC in a PrimeTime Live
broadcast that was sharply critical of Food Lion. The grocery
chain sued Capital Cities/ABC, Inc., American Broadcasting
Companies, Inc., Richard Kaplan and Ira Rosen, producers of
PrimeTime Live, and Lynne Dale and Susan Barnett, two
reporters for the program (collectively, “ABC” or the “ABC
defendants”). Food Lion did not sue for defamation, but

293

focused on how ABC gathered its information through claims
for fraud, breach of duty of loyalty, trespass, and unfair trade
practices. Food Lion won at trial, and judgment for
compensatory damages of $1,402 was entered on the various
claims. Following a substantial (over $5 million) remittitur, the
judgment provided for $315,000 in punitive damages. The ABC
defendants appeal the district court’s denial of their motion for
judgment as a matter of law, and Food Lion appeals the court’s
ruling that prevented it from proving publication damages.
Having considered the case, we (1) reverse the judgment that the
ABC defendants committed fraud and unfair trade practices, (2)
affirm the judgment that Dale and Barnett breached their duty
of loyalty and committed a trespass, and (3) affirm, on First
Amendment grounds, the district court’s refusal to allow Food
Lion to prove publication damages.
I.
In early 1992 producers of ABC’s PrimeTime Live program
received a report alleging that Food Lion stores were engaging
in unsanitary meat-handling practices. The allegations were that
Food Lion employees ground out-of-date beef together with
new beef, bleached rank meat to remove its odor, and re-dated
(and offered for sale) products not sold before their printed
expiration date. The producers recognized that these allegations
presented the potential for a powerful news story, and they
decided to conduct an undercover investigation of Food Lion.
ABC reporters Lynne Dale (Lynne Litt at the time) and Susan
Barnett concluded that they would have a better chance of
investigating the allegations if they could become Food Lion
employees. With the approval of their superiors, they proceeded
to apply for jobs with the grocery chain, submitting applications
with false identities and references and fictitious local addresses.
Notably, the applications failed to mention the reporters’
concurrent employment with ABC and otherwise
misrepresented their educational and employment experiences.
Based on these applications, a South Carolina Food Lion store
hired Barnett as a deli clerk in April 1992, and a North Carolina
Food Lion store hired Dale as a meat wrapper trainee in May
1992.

294

Barnett worked for Food Lion for two weeks, and Dale for only
one week. As they went about their assigned tasks for Food
Lion, Dale and Barnett used tiny cameras (“lipstick” cameras,
for example) and microphones concealed on their bodies to
secretly record Food Lion employees treating, wrapping and
labeling meat, cleaning machinery, and discussing the practices
of the meat department. They gathered footage from the meat
cutting room, the deli counter, the employee break room, and a
manager’s office. All told, in their three collective weeks as Food
Lion employees, Dale and Barnett recorded approximately 45
hours of concealed camera footage.
Some of the videotape was eventually used in a November 5,
1992, broadcast of PrimeTime Live. ABC contends the footage
confirmed many of the allegations initially leveled against Food
Lion. The broadcast included, for example, videotape that
appeared to show Food Lion employees repackaging and
redating fish that had passed the expiration date, grinding
expired beef with fresh beef, and applying barbeque sauce to
chicken past its expiration date in order to mask the smell and
sell it as fresh in the gourmet food section. The program
included statements by former Food Lion employees alleging
even more serious mishandling of meat at Food Lion stores
across several states. The truth of the PrimeTime Live broadcast
was not an issue in the litigation we now describe.
Food Lion sued ABC and the PrimeTime Live producers and
reporters. Food Lion’s suit focused not on the broadcast, as a
defamation suit would, but on the methods ABC used to obtain
the video footage. The grocery chain asserted claims of fraud,
breach of the duty of loyalty, trespass, and unfair trade practices,
seeking millions in compensatory damages. Specifically, Food
Lion sought to recover (1) administrative costs and wages paid
in connection with the employment of Dale and Barnett and (2)
broadcast (publication) damages for matters such as loss of
good will, lost sales and profits, and diminished stock value.
Punitive damages were also requested by Food Lion.~
II.
A.~

295

ABC argues that it was error to allow the jury to hold Dale and
Barnett liable for trespass on either of the independent grounds
(1) that Food Lion’s consent to their presence as employees was
void because it was based on misrepresentations or (2) that
Food Lion’s consent was vitiated when Dale and Barnett
breached the duty of loyalty. The jury found Dale and Barnett
liable on both of these grounds and awarded Food Lion $1.00 in
nominal damages, which is all that was sought in the
circumstances.
In North and South Carolina, as elsewhere, it is a trespass to
enter upon another’s land without consent. Accordingly,
consent is a defense to a claim of trespass. Even consent gained
by misrepresentation is sometimes sufficient. See Desnick v.
American Broad. Cos., 44 F.3d 1345, 1351-52 (7th Cir.1995)
(Posner, C.J.). The consent to enter is canceled out, however, “if
a wrongful act is done in excess of and in abuse of authorized
entry.”~
We turn first to whether Dale and Barnett’s consent to be in
non-public areas of Food Lion property was void from the
outset because of the resume misrepresentations. “[C]onsent to
an entry is often given legal effect” even though it was obtained
by misrepresentation or concealed intentions. Desnick, 44 F.3d at
1351. Without this result,
a restaurant critic could not conceal his identity
when he ordered a meal, or a browser pretend
to be interested in merchandise that he could
not afford to buy. Dinner guests would be
trespassers if they were false friends who never
would have been invited had the host known
their true character, and a consumer who in an
effort to bargain down an automobile dealer
falsely claimed to be able to buy the same car
elsewhere at a lower price would be a trespasser
in a dealer’s showroom.
Id.~
We like Desnick’s thoughtful analysis about when a consent to
enter that is based on misrepresentation may be given effect. In

296

Desnick ABC sent persons posing as patients needing eye care to
the plaintiffs’ eye clinics, and the test patients secretly recorded
their examinations. Some of the recordings were used in a
PrimeTime Live segment that alleged intentional misdiagnosis and
unnecessary cataract surgery. Desnick held that although the test
patients misrepresented their purpose, their consent to enter was
still valid because they did not invade “any of the specific
interests [relating to peaceable possession of land] the tort of
trespass seeks to protect:” the test patients entered offices “open
to anyone expressing a desire for ophthalmic services” and
videotaped doctors engaged in professional discussions with
strangers, the testers; the testers did not disrupt the offices or
invade anyone’s private space; and the testers did not reveal the
“intimate details of anybody’s life.” 44 F.3d at 1352-53. Desnick
supported its conclusion with the following comparison:
“Testers” who pose as prospective home buyers
in order to gather evidence of housing
discrimination are not trespassers even if they
are private persons not acting under color of
law. The situation of [ABC’s] “testers” is
analogous. Like testers seeking evidence of
violation of anti-discrimination laws, [ABC’s]
test patients gained entry into the plaintiffs’
premises by misrepresenting their purposes
(more precisely by a misleading omission to
disclose those purposes). But the entry was not
invasive in the sense of infringing the kind of
interest of the plaintiffs that the law of trespass
protects; it was not an interference with the
ownership or possession of land.
Id. at 1353 (citation omitted).~
The jury~ found that the reporters committed trespass by
breaching their duty of loyalty to Food Lion “as a result of
pursuing [their] investigation for ABC.” We affirm the finding
of trespass on this ground because the breach of duty of loyalty
– triggered by the filming in non-public areas, which was
adverse to Food Lion – was a wrongful act in excess of Dale

297

and Barnett’s authority to enter Food Lion’s premises as
employees.~
The Court of Appeals of North Carolina has indicated that
secretly installing a video camera in someone’s private home can
be a wrongful act in excess of consent given to enter.~
It is consistent with that principle to hold that consent to enter
is vitiated by a wrongful act that exceeds and abuses the
privilege of entry.~
B.
ABC argues that even if state tort law covers some of Dale and
Barnett’s conduct, the district court erred in refusing to subject
Food Lion’s claims to any level of First Amendment scrutiny.
ABC makes this argument because Dale and Barnett were
engaged in newsgathering for PrimeTime Live. It is true that there
are “First Amendment interests in newsgathering.” In re Shain,
978 F.2d 850, 855 (4th Cir.1992) (Wilkinson J., concurring). See
also Branzburg v. Hayes, 408 U.S. 665, 681 (1972) (“without some
protection for seeking out the news, freedom of the press could
be eviscerated.”). However, the Supreme Court has said in no
uncertain terms that “generally applicable laws do not offend the
First Amendment simply because their enforcement against the
press has incidental effects on its ability to gather and report the
news.” Cohen v. Cowles Media Co., 501 U.S. 663, 669 (1991); see
also Desnick, 44 F.3d at 1355 (“the media have no general
immunity from tort or contract liability”).~
We are convinced that the media can do its important job
effectively without resort to the commission of run-of-the-mill
torts.~
C.
For the foregoing reasons, we affirm the judgment that Dale
and Barnett~ committed trespass. We likewise affirm the
damages award against them for these torts in the amount of
$2.00.

298

Notes on Food Lion
Although the grocery store won its case against ABC, it was a pyrrhic
victory. The court struck down the multi-million punitive damages
verdict because it was based entirely on the fraud claim, which the
court found lacking. The court also struck down the compensatory
damages claim based on the reputational harm that occurred from
ABC’s broadcast of the PrimeTime Live program about Food Lion.
Those damages were unavailable, the court held, because “it was
[Food Lion’s] food handling practices themselves – not the method
by which they were recorded or published – which caused the loss of
consumer confidence.” (internal quotes omitted).
Thus, in the end, Food Lion won only $2. It was a technical win for
the strict application of trespass law, but it was widely hailed as a
victory for the news media.
Exceeding the Scope of Consent
Often there is no question that there is consent. Instead, the issue is
the scope of that consent. Playing a game of tag means consenting to
being touched. But does it mean consent to a powerful shove? How
about consent to being hit with a ball – or a rock? If the scope of the
consent is exceeded, then it will not work as a defense. As you might
imagine, scope-of-consent issues force courts into difficult linedrawing problems.
Case: Koffman v. Garnett
This case looks the scope-of-consent issue in the context of contact
sports.

Koffman v. Garnett
Supreme Court of Virginia
January 10, 2003
265 Va. 12. Andrew W. KOFFMAN, an Infant by his Father
and Next Friend, Richard Koffman, et al., v. James GARNETT.
Record No. 020439.
Justice ELIZABETH B. LACY:

299

In this case we consider whether the trial court properly
dismissed the plaintiffs’ second amended motion for judgment
for failure to state causes of action for gross negligence, assault,
and battery.
Because this case was decided on demurrer, we take as true all
material facts properly pleaded in the motion for judgment and
all inferences properly drawn from those facts. Burns v. Board of
Supvrs., 218 Va. 625, 627 (1977).
In the fall of 2000, Andrew W. Koffman, a 13-year old middle
school student at a public school in Botetourt County, began
participating on the school’s football team. It was Andy’s first
season playing organized football, and he was positioned as a
third-string defensive player. James Garnett was employed by
the Botetourt County School Board as an assistant coach for the
football team and was responsible for the supervision, training,
and instruction of the team’s defensive players.
The team lost its first game of the season. Garnett was upset by
the defensive players’ inadequate tackling in that game and
became further displeased by what he perceived as inadequate
tackling during the first practice following the loss.
Garnett ordered Andy to hold a football and “stand upright and
motionless” so that Garnett could explain the proper tackling
technique to the defensive players. Then Garnett, without
further warning, thrust his arms around Andy’s body, lifted him
“off his feet by two feet or more,” and “slamm[ed]” him to the
ground. Andy weighed 144 pounds, while Garnett weighed
approximately 260 pounds. The force of the tackle broke the
humerus bone in Andy’s left arm. During prior practices, no
coach had used physical force to instruct players on rules or
techniques of playing football.
In his second amended motion for judgment, Andy, by his
father and next friend, Richard Koffman, and Andy’s parents,
Richard and Rebecca Koffman, individually, (collectively “the
Koffmans”) alleged that Andy was injured as a result of
Garnett’s simple and gross negligence and intentional acts of
assault and battery. Garnett filed a demurrer~, asserting that the

300

second amended motion for judgment did not allege sufficient
facts to support a lack of consent to the tackling demonstration
and, therefore, did not plead causes of action for either gross
negligence, assault, or battery. The trial court dismissed the
action, finding that~ the facts alleged were insufficient to state
causes of action for gross negligence, assault, or battery because
the instruction and playing of football are “inherently dangerous
and always potentially violent.”
In this appeal, the Koffmans~ assert that they pled sufficient
facts in their second amended motion for judgment to sustain
their claims of~ assault~ and battery.~
The second amended motion for judgment is sufficient~ to
establish a cause of action for the tort of battery. The Koffmans
pled that Andy consented to physical contact with players “of
like age and experience” and that neither Andy nor his parents
expected or consented to his “participation in aggressive contact
tackling by the adult coaches.” Further, the Koffmans pled that,
in the past, coaches had not tackled players as a method of
instruction. Garnett asserts that, by consenting to play football,
Andy consented to be tackled, by either other football players or
by the coaches.
Whether Andy consented to be tackled by Garnett in the
manner alleged was a matter of fact. Based on the allegations in
the Koffmans’ second amended motion for judgment,
reasonable persons could disagree on whether Andy gave such
consent. Thus, we find that the trial court erred in holding that
the Koffmans’ second amended motion for judgment was
insufficient as a matter of law to establish a claim for battery.~
Reversed and remanded.
Justice CYNTHIA DINAH KINSER, concurring in part
and dissenting in part:
~In my view, the second amended motion for judgment filed by

the plaintiffs, Andrew W. Koffman, by his father and next
friend, and Richard Koffman and Rebecca Koffman,
individually, was insufficient as a matter of law to state a claim
for battery.

301

Absent fraud, consent is generally a defense to an alleged
battery. In the context of this case, “[t]aking part in a game
manifests a willingness to submit to such bodily contacts or
restrictions of liberty as are permitted by its rules or usages.”
However, participating in a particular sport “does not manifest
consent to contacts which are prohibited by rules or usages of
the game if such rules or usages are designed to protect the
participants and not merely to secure the better playing of the
game as a test of skill.”
The thrust of the plaintiffs’ allegations is that they did not
consent to “Andy’s participation in aggressive contact tackling
by the adult coaches” but that they consented only to Andy’s
engaging “in a contact sport with other children of like age and
experience.” They further alleged that the coaches had not
previously tackled the players when instructing them about the
rules and techniques of football.
It is notable, in my opinion, that the plaintiffs admitted in their
pleading that Andy’s coach was “responsible ... for the
supervision, training and instruction of the defensive players.” It
cannot be disputed that one responsibility of a football coach is
to minimize the possibility that players will sustain “something
more than slight injury” while playing the sport. A football
coach cannot be expected “to extract from the game the body
clashes that cause bruises, jolts and hard falls.” Instead, a coach
should ensure that players are able to “withstand the shocks,
blows and other rough treatment with which they would meet in
actual play” by making certain that players are in “sound
physical condition,” are issued proper protective equipment, and
are “taught and shown how to handle [themselves] while in
play.” The instruction on how to handle themselves during a
game should include demonstrations of proper tackling
techniques. By voluntarily participating in football, Andy and his
parents necessarily consented to instruction by the coach on
such techniques. The alleged battery occurred during that
instruction.
The plaintiffs alleged that they were not aware that Andy’s
coach would use physical force to instruct on the rules and

302

techniques of football since neither he nor the other coaches
had done so in the past. Surely, the plaintiffs are not claiming
that the scope of their consent changed from day to day
depending on the coaches’ instruction methods during prior
practices. Moreover, they did not allege that they were told that
the coaches would not use physical demonstrations to instruct
the players.
Additionally, the plaintiffs did not allege that the tackle itself
violated any rule or usage of the sport of football. Nor did they
plead that Andy could not have been tackled by a larger,
physically stronger, and more experienced player either during a
game or practice. Tackling and instruction on proper tackling
techniques are aspects of the sport of football to which a player
consents when making a decision to participate in the sport.
In sum, I conclude that the plaintiffs did not sufficiently plead a
claim for battery. We must remember that acts that might give
rise to a battery on a city street will not do so in the context of
the sport of football. We must also not blur the lines between
gross negligence and battery because the latter is an intentional
tort. I agree fully that the plaintiffs alleged sufficient facts to
proceed with their claim for gross negligence.
For these reasons, I respectfully concur, in part, and dissent, in
part, and would affirm the judgment of the circuit court
sustaining the demurrer with regard to the claim for battery.

Questions to Ponder About Koffman v. Garnett
A. Based on what you know of the facts, along with your common
experience, where do you think the outer boundary of consent was in
this case? Was Coach Garnett’s tackle within it? Would it have been
within the scope of consent for Garnett to have done the same thing
in slow motion, such that Koffman was not hurt? What if the tackle
were exactly the same as in the case, but it was carried out by another
student, instead of by Coach Garnett?
B. Where do you think the line is drawn with student touches in a
game context? Are only legal tackles within the scope of consent?
How about a late hit (a tackle after the whistle is blown and the play

303

is over)? A late hit is outside the rules, but is it outside the scope of
legal consent and therefore actionable as a battery? How about
tackling a player full force after that player has signaled for a fair
catch? (A fair catch is when, during a kickoff or punt, the receiving
player waives the ability to advance the ball in exchange for not being
tackled. It is typically used when the receiving player must be looking
into the sky to catch the ball and will not see an oncoming opposing
player.) What about illegal spearing (an illegal tackle that has
frequently caused catastrophic injury)? What about an illegal spearing
late hit after a fair catch?

Self-Defense, Defense of Others, Defense of Property
Tort law guarantees citizens a civil way of settling disputes and
getting justice. As such, tort law expects that people will not resort to
the use of force against one another, infringements on their rights
notwithstanding.
Yet the law does recognize that there are some circumstances under
which people cannot be expected to wait to try to vindicate their
rights in court. Under these limited circumstances, people can
commit prima facie intentional torts and then later escape liability, if
sued, by asserting defenses of self-defense, defense of others, or
defense of property.
Self-defense entitles a person to use reasonable force, as apparently
necessary, to prevent an imminent and unconsented-to touching that
is harmful or offensive, or a confinement. In other words, you can
defend yourself with reasonable force where there is an immediate
threat of battery or false imprisonment.
The law puts stringent limits on self-defense. Notice that the threat
must be imminent. In other words, self-defense privilege arises where
the defendant has an immediate choice of self-defense or suffering
the battery or false imprisonment. If there is time to call the police,
or if the threat has not fully materialized, then imminence is lacking,
and self-defense will not shield the defendant from tort liability.
Another key limitation is that only reasonable force is permissible. That
is, the degree of force must not be more than the force that appears

304

necessary to thwart the threat. Deadly force may only be used where
the defendant is faced with an extremely serious threat – such as
death, rape, sodomy, loss of limb, loss of sight, etc. – and where
nothing short of deadly force will stop the imminent attack.
Jurisdictions differ on whether the defendant has a duty to retreat.
Many jurisdictions will not allow self-defense to negate tort liability
where the defendant could have safely retreated to avoid the threat.
Some jurisdictions, by contrast, allow a defendant to stand her or his
ground and use force. In general, jurisdictions apply the same rule in
torts as they do for criminal cases.
Defense of others – that is, defense of a third party – works nearly
identically to self-defense, with one important exception. The
exception comes up where the defendant makes a reasonable mistake
about whether there really is a threat to the third party. In most
jurisdictions, if the defendant mistakenly believes that the third party
is threatened, when that person is not actually threatened, then the
defendant cannot use defense of others to avoid tort liability.
Let’s take an example: Suppose three friends are filming a video on a
public street, shooting a scene of a mugging. In the scene, a man
pushes down and savagely “beats” an actress appearing to be elderly
woman. Unaware that it’s staged scene, a passer-by stops his car,
jumps out, and grabs the actor playing the thug, and pushes him away
from the woman. In most jurisdictions, the passer-by – no matter
how reasonable his subjective belief that a battery was occurring –
would be liable to the actor he pushed for battery.
Funny enough, this example is not a hypothetical. These are the exact
facts of what happened when actor Andy Samberg – before being
hired on Saturday Night Live – was filming a mugging scene with his
friends on Olympic Boulevard in Los Angeles. The passer-by who
stopped to intervene was none other than actor Kiefer Sutherland.
Famous for his role as tough-guy-who-doesn’t-play-by-the-rules
counterterrorism agent Jack Bauer on 24, Sutherland leapt to the
woman’s defense. Luckily, Samberg and his friends were able to
quickly explain to Sutherland that they were making a movie.

305

In most jurisdictions, Sutherland would be liable for battery. In a
minority of jurisdictions, Sutherland’s reasonable mistake would not
have prevented his ability to use defense of others as a complete
defense to a suit for battery. Of course, in all jurisdictions, struggling
comedic actors are well advised to milk such a situation for publicity
value rather than filing a lawsuit.
Defense of property allows the reasonable use of force to defend
both land and chattels against trespass. Generally, property owners
must make a verbal demand on the trespasser to stop. After that,
however, property owners may use as much force as is necessary to
prevent the trespass, short of deadly force.
Whether deadly force may be used for the protection of property is a
controversial issue. Most jurisdictions do not allow deadly force to be
used against a trespasser merely on account of defending a property
interest. (Although if there is additionally a threat to a person, then
deadly force may be permissible as self-defense or defense of others.)
If the property is a dwelling, and the trespasser is engaging in a
breaking-and-entering felony, then many or most courts would allow
deadly force if necessary – that is, if the intruder could not be evicted
more safely.
Case: Katko v. Brinney
This next case is the classic exploration of the use of deadly force to
defend property.

Katko v. Briney
Supreme Court of Iowa
February 9, 1971
183 N.W.2d 657. Marvin KATKO, Appellee, v. Edward
BRINEY and Bertha L. Briney, Appellants. No. 54169.
Chief Justice C. EDWIN MOORE:
The primary issue presented here is whether an owner may
protect personal property in an unoccupied boarded-up farm
house against trespassers and thieves by a spring gun capable of
inflicting death or serious injury.

306

We are not here concerned with a man’s right to protect his
home and members of his family. Defendants’ home was several
miles from the scene of the incident to which we refer infra.
Plaintiff’s action is for damages resulting from serious injury
caused by a shot from a 20-gauge spring shotgun set by
defendants in a bedroom of an old farm house which had been
uninhabited for several years. Plaintiff and his companion,
Marvin McDonough, had broken and entered the house to find
and steal old bottles and dated fruit jars which they considered
antiques.
At defendants’ request plaintiff’s action was tried to a jury
consisting of residents of the community where defendants’
property was located. The jury returned a verdict for plaintiff
and against defendants for $20,000 actual and $10,000 punitive
damages.~
Most of the facts are not disputed. In 1957 defendant Bertha L.
Briney inherited her parents’ farm land in Mahaska and Monroe
Counties. Included was an 80-acre tract in southwest Mahaska
County where her grandparents and parents had lived. No one
occupied the house thereafter. Her husband, Edward, attempted
to care for the land. He kept no farm machinery thereon. The
outbuildings became dilapidated.
For about 10 years, 1957 to 1967, there occurred a series of
trespassing and housebreaking events with loss of some
household items, the breaking of windows and ‘messing up of
the property in general’. The latest occurred June 8, 1967, prior
to the event on July 16, 1967 herein involved.
Defendants through the years boarded up the windows and
doors in an attempt to stop the intrusions. They had posted ‘no
trespass’ signs on the land several years before 1967. The nearest
one was 35 feet from the house. On June 11, 1967 defendants
set ‘a shotgun trap’ in the north bedroom. After Mr. Briney
cleaned and oiled his 20-gauge shotgun, the power of which he
was well aware, defendants took it to the old house where they
secured it to an iron bed with the barrel pointed at the bedroom
door. It was rigged with wire from the doorknob to the gun’s

307

trigger so it would fire when the door was opened. Briney first
pointed the gun so an intruder would be hit in the stomach but
at Mrs Briney’s suggestion it was lowered to hit the legs. He
admitted he did so ‘because I was mad and tired of being
tormented’ but ‘he did not intend to injure anyone’. He gave to
explanation of why he used a loaded shell and set it to hit a
person already in the house. Tin was nailed over the bedroom
window. The spring gun could not be seen from the outside. No
warning of its presence was posted.
Plaintiff lived with his wife and worked regularly as a gasoline
station attendant in Eddyville, seven miles from the old house.
He had observed it for several years while hunting in the area
and considered it as being abandoned. He knew it had long been
uninhabited. In 1967 the area around the house was covered
with high weeds. Prior to July 16, 1967 plaintiff and
McDonough had been to the premises and found several old
bottles and fruit jars which they took and added to their
collection of antiques. On the latter date about 9:30 p.m. they
made a second trip to the Briney property. They entered the old
house by removing a board from a porch window which was
without glass. While McDonough was looking around the
kitchen area plaintiff went to another part of the house. As he
started to open the north bedroom door the shotgun went off
striking him in the right leg above the ankle bone. Much of his
leg, including part of the tibia, was blown away. Only by
McDonough’s assistance was plaintiff able to get out of the
house and after crawling some distance was put in his vehicle
and rushed to a doctor and then to a hospital. He remained in
the hospital 40 days.
Plaintiff’s doctor testified he seriously considered amputation
but eventually the healing process was successful. Some weeks
after his release from the hospital plaintiff returned to work on
crutches. He was required to keep the injured leg in a cast for
approximately a year and wear a special brace for another year.
He continued to suffer pain during this period.

308

There was undenied medical testimony plaintiff had a
permanent deformity, a loss of tissue, and a shortening of the
leg.
The record discloses plaintiff to trial time had incurred $710
medical expense, $2056.85 for hospital service, $61.80 for
orthopedic service and $750 as loss of earnings. In addition
thereto the trial court submitted to the jury the question of
damages for pain and suffering and for future disability.
Plaintiff testified he knew he had no right to break and enter the
house with intent to steal bottles and fruit jars therefrom. He
further testified he had entered a plea of guilty to larceny in the
nighttime of property of less than $20 value from a private
building. He stated he had been fined $50 and costs and paroled
during good behavior from a 60-day jail sentence. Other than
minor traffic charges this was plaintiff’s first brush with the law.
On this civil case appeal it is not our prerogative to review the
disposition made of the criminal charge against him.
The main thrust of defendants’ defense in the trial court and on
this appeal is that ‘the law permits use of a spring gun in a
dwelling or warehouse for the purpose of preventing the
unlawful entry of a burglar or thief’.~
In the statement of issues the trial court stated plaintiff and his
companion committed a felony when they broke and entered
defendants’ house. In instruction 2 the court referred to the
early case history of the use of spring guns and stated under the
law their use was prohibited except to prevent the commission
of felonies of violence and where human life is in danger. The
instruction included a statement breaking and entering is not a
felony of violence.
Instruction 5 stated: ‘You are hereby instructed that one may use
reasonable force in the protection of his property, but such right
is subject to the qualification that one may not use such means
of force as will take human life or inflict great bodily injury.
Such is the rule even though the injured party is a trespasser and
is in violation of the law himself.’

309

Instruction 6 stated: ‘An owner of premises is prohibited from
willfully or intentionally injuring a trespasser by means of force
that either takes life or inflicts great bodily injury; and therefore
a person owning a premise is prohibited from setting out ‘spring
guns’ and like dangerous devices which will likely take life or
inflict great bodily injury, for the purpose of harming
trespassers. The fact that the trespasser may be acting in
violation of the law does not change the rule. The only time
when such conduct of setting a ‘spring gun’ or a like dangerous
device is justified would be when the trespasser was committing
a felony of violence or a felony punishable by death, or where
the trespasser was endangering human life by his act.’
Instruction 7, to which defendants made no objection or
exception, stated: ‘To entitle the plaintiff to recover for
compensatory damages, the burden of proof is upon him to
establish by a preponderance of the evidence each and all of the
following propositions:
1. That defendants erected a shotgun trap in a
vacant house on land owned by defendant,
Bertha L. Briney, on or about June 11, 1967,
which fact was known only by them, to protect
household goods from trespassers and thieves.
2. That the force used by defendants was in
excess of that force reasonably necessary and
which persons are entitled to use in the
protection of their property.
3. That plaintiff was injured and damaged and
the amount thereof.
4. That plaintiff’s injuries and damages
resulted directly from the discharge of the
shotgun trap which was set and used by
defendants.’
The overwhelming weight of authority, both textbook and case
law, supports the trial court’s statement of the applicable
principles of law.
Prosser on Torts, Third Edition, pages 116-118, states:

310

... the law has always placed a higher value upon
human safety than upon mere rights in
property, it is the accepted rule that there is no
privilege to use any force calculated to cause
death or serious bodily injury to repel the threat
to land or chattels, unless there is also such a
threat to the defendant’s personal safety as to
justify a self-defense. … spring guns and other
mankilling devices are not justifiable against a
mere trespasser, or even a petty thief. They are
privileged only against those upon whom the
landowner, if he were present in person would
be free to inflict injury of the same kind.
~In Hooker v. Miller, 37 Iowa 613, we held defendant vineyard

owner liable for damages resulting from a spring gun shot
although plaintiff was a trespasser and there to steal grapes. At
pages 614, 615, this statement is made: “This court has held that
a mere trespass against property other than a dwelling is not a
sufficient justification to authorize the use of a deadly weapon
by the owner in its defense; and that if death results in such a
case it will be murder, though the killing be actually necessary to
prevent the trespass.” At page 617 this court said: “[T]respassers
and other inconsiderable violators of the law are not to be
visited by barbarous punishments or prevented by inhuman
inflictions of bodily injuries.”
The facts in Allison v. Fiscus, 156 Ohio 120, decided in 1951, are
very similar to the case at bar. There plaintiff’s right to damages
was recognized for injuries received when he feloniously broke a
door latch and started to enter defendant’s warehouse with
intent to steal. As he entered a trap of two sticks of dynamite
buried under the doorway by defendant owner was set off and
plaintiff seriously injured. The court held the question whether a
particular trap was justified as a use of reasonable and necessary
force against a trespasser engaged in the commission of a felony
should have been submitted to the jury. The Ohio Supreme
Court recognized plaintiff’s right to recover punitive or
exemplary damages in addition to compensatory damages.~

311

The legal principles stated by the trial court in instructions 2, 5
and 6 are well established and supported by the authorities~.
There is no merit in defendants’ objections and exceptions
thereto. Defendants’ various motions based on the same reasons
stated in exceptions to instructions were properly overruled.
Plaintiff’s claim and the jury’s allowance of punitive damages,
under the trial court’s instructions relating thereto, were not at
any time or in any manner challenged by defendants in the trial
court as not allowable. We therefore are not presented with the
problem of whether the $10,000 award should be allowed to
stand.
We express no opinion as to whether punitive damages are
allowable in this type of case. If defendants’ attorneys wanted
that issue decided it was their duty to raise it in the trial court.~
Study and careful consideration of defendants’ contentions on
appeal reveal no reversible error.
Affirmed.

Questions to Ponder on Katko v. Briney
A. Are you surprised by the verdict? Do you think such a verdict is
more or less likely in Iowa farm country than it would be in
Manhattan?
B. The court notes, “We are not here concerned with a man’s right to
protect his home and members of his family. Defendants’ home was
several miles from the scene of the incident … .” Do you think the
result would have been different if the spring gun was set up in the
house the Brineys’ were living in? Would it make a difference if the
gun set to fire on intruders only when the Brineys were inside, as
opposed to when they were gone on errands or on vacation?
C. What if Mr. Briney had surrounded his property with warning
signs that said “NO TRESPASSING – DEATH OR SERIOUS
INJURY MAY RESULT – AUTOMATIC SHOTGUN IN USE.”
Would that make a difference to the outcome of the case? Why or
why not?

312

Necessity
The defense of necessity allows a defendant, in emergency
circumstances, to escape tort liability for committing an intentional
tort against an innocent person. The defense of necessity is similar to
self-defense or defense of others, except that it does not require the
plaintiff to have been an aggressor.
As a practical matter, necessity is a defense that applies only to torts
against property – that is, trespass to land, trespass to chattels, and
conversion. Theoretically, necessity could apply to the personal torts.
A battery effected by shoving an uncooperative person out of the
way in order to trip a fire alarm, one imagines, would be justified on
account of a necessity defense. But such cases, to the extent they
come up at all, are no doubt rare.
There are two brands of necessity – public necessity and private
necessity.
Public necessity is when the tort is committed in order to protect
the public as a whole from some danger. The defense of public
necessity is a total defense, voiding all liability.
Private necessity is when the tort is committed to help one or a few
people. Private necessity works the same as public necessity, except
that private necessity is only a partial defense: The defendant who
successfully interposes a defense of private necessity is still liable for
compensatory damage for any actual harm suffered. So if a person
commits a trespass to chattels by absconding with someone’s cell
phone to call for emergency help, then the phone snatcher is liable to
the phone’s owner for damage to the phone. If the phone owner has
not suffered any actual loss, however, there is no claim.
So, what good is the defense of private necessity if the trespasser is
still liable for the cost of any damage done? For one thing, it means
that the trespasser cannot be held liable for punitive damages. But it
also means that the property-owner does not have the right to selfhelp measures that would defeat the trespasser.

313

Cases: Vincent v. Lake Erie and Ploof v. Putnam
Here we have not one but two classic cases on private necessity. The
first is Vincent v. Lake Erie. The second is the case-within-a-case, Ploof
v. Putnam.

Vincent v. Lake Erie Transportation Co.
Supreme Court of Minnesota
January 14, 1910
109 Minn. 456. VINCENT et al. v. LAKE ERIE TRANSP.
CO.
Justice THOMAS D. O'BRIEN:
The steamship Reynolds, owned by the defendant, was for the
purpose of discharging her cargo on November 27, 1905,
moored to plaintiff's dock in Duluth. While the unloading of the
boat was taking place a storm from the northeast developed,
which at about 10 o'clock p. m., when the unloading was
completed, had so grown in violence that the wind was then
moving at 50 miles per hour and continued to increase during
the night. There is some evidence that one, and perhaps two,
boats were able to enter the harbor that night, but it is plain that
navigation was practically suspended from the hour mentioned
until the morning of the 29th, when the storm abated, and
during that time no master would have been justified in
attempting to navigate his vessel, if he could avoid doing so.
After the discharge of the cargo the Reynolds signaled for a tug
to tow her from the dock, but none could be obtained because
of the severity of the storm. If the lines holding the ship to the
dock had been cast off, she would doubtless have drifted away;
but, instead, the lines were kept fast, and as soon as one parted
or chafed it was replaced, sometimes with a larger one. The
vessel lay upon the outside of the dock, her bow to the east, the
wind and waves striking her starboard quarter with such force
that she was constantly being lifted and thrown against the dock,
resulting in its damage, as found by the jury, to the amount of
$500.

314

We are satisfied that the character of the storm was such that it
would have been highly imprudent for the master of the
Reynolds to have attempted to leave the dock or to have
permitted his vessel to drift a way from it. One witness testified
upon the trial that the vessel could have been warped into a slip,
and that, if the attempt to bring the ship into the slip had failed,
the worst that could have happened would be that the vessel
would have been blown ashore upon a soft and muddy bank.
The witness was not present in Duluth at the time of the storm,
and, while he may have been right in his conclusions, those in
charge of the dock and the vessel at the time of the storm were
not required to use the highest human intelligence, nor were
they required to resort to every possible experiment which could
be suggested for the preservation of their property. Nothing
more was demanded of them than ordinary prudence and care,
and the record in this case fully sustains the contention of the
appellant that, in holding the vessel fast to the dock, those in
charge of her exercised good judgment and prudent seamanship.
It is claimed by the respondent that it was negligence to moor
the boat at an exposed part of the wharf, and to continue in that
position after it became apparent that the storm was to be more
than usually severe. We do not agree with this position. The part
of the wharf where the vessel was moored appears to have been
commonly used for that purpose. It was situated within the
harbor at Duluth, and must, we think, be considered a proper
and safe place, and would undoubtedly have been such during
what would be considered a very severe storm. The storm which
made it unsafe was one which surpassed in violence any which
might have reasonably been anticipated.
The appellant contends by ample assignments of error that,
because its conduct during the storm was rendered necessary by
prudence and good seamanship under conditions over which it
had no control, it cannot be held liable for any injury resulting
to the property of others, and claims that the jury should have
been so instructed. An analysis of the charge given by the trial
court is not necessary, as in our opinion the only question for
the jury was the amount of damages which the plaintiffs were
entitled to recover, and no complaint is made upon that score.

315

The situation was one in which the ordinary rules regulating
properly rights were suspended by forces beyond human
control, and if, without the direct intervention of some act by
the one sought to be held liable, the property of another was
injured, such injury must be attributed to the act of God, and
not to the wrongful act of the person sought to be charged. If
during the storm the Reynolds had entered the harbor, and
while there had become disabled and been thrown against the
plaintiffs' dock, the plaintiffs could not have recovered. Again, if
which attempting to hold fast to the dock the lines had parted,
without any negligence, and the vessel carried against some
other boat or dock in the harbor, there would be no liability
upon her owner. But here those in charge of the vessel
deliberately and by their direct efforts held her in such a position
that the damage to the dock resulted, and, having thus preserved
the ship at the expense of the dock, it seems to us that her
owners are responsible to the dock owners to the extent of the
injury inflicted.
In Depue v. Flatau, 100 Minn. 299, this court held that where the
plaintiff, while lawfully in the defendants' house, became so ill
that he was incapable of traveling with safety, the defendants
were responsible to him in damages for compelling him to leave
the premises. If, however, the owner of the premises had
furnished the traveler with proper accommodations and medical
attendance, would he have been able to defeat an action brought
against him for their reasonable worth?
In Ploof v. Putnam, 71 Atl. 188, the Supreme Court of Vermont
held that where, under stress of weather, a vessel was without
permission moored to a private dock at an island in Lake
Champlain owned by the defendant, the plaintiff was not guilty
of trespass, and that the defendant was responsible in damages
because his representative upon the island unmoored the vessel,
permitting it to drift upon the shore, with resultant injuries to it.
If, in that case, the vessel had been permitted to remain, and the
dock had suffered an injury, we believe the shipowner would
have been held liable for the injury done.

316

Theologians hold that a starving man may, without moral guilt,
take what is necessary to sustain life; but it could hardly be said
that the obligation would not be upon such person to pay the
value of the property so taken when he became able to do so.
And so public necessity, in times of war or peace, may require
the taking of private property for public purposes; but under our
system of jurisprudence compensation must be made.
Let us imagine in this case that for the better mooring of the
vessel those in charge of her had appropriated a valuable cable
lying upon the dock. No matter how justifiable such
appropriation might have been, it would not be claimed that,
because of the overwhelming necessity of the situation, the
owner of the cable could not recover its value.
This is not a case where life or property was menaced by any
object or thing belonging to the plaintiff, the destruction of
which became necessary to prevent the threatened disaster. Nor
is it a case where, because of the act of God, or unavoidable
accident, the infliction of the injury was beyond the control of
the defendant, but is one where the defendant prudently and
advisedly availed itself of the plaintiffs' property for the purpose
of preserving its own more valuable property, and the plaintiffs
are entitled to compensation for the injury done.
Order affirmed.
Justice CHARLES L. LEWIS, dissenting:
I dissent. It was assumed on the trial before the lower court that
appellant's liability depended on whether the master of the ship
might, in the exercise of reasonable care, have sought a place of
safety before the storm made it impossible to leave the dock.
The majority opinion assumes that the evidence is conclusive
that appellant moored its boat at respondent's dock pursuant to
contract, and that the vessel was lawfully in position at the time
the additional cables were fastened to the dock, and the
reasoning of the opinion is that, because appellant made use of
the stronger cables to hold the boat in position, it became liable
under the rule that it had voluntarily made use of the property
of another for the purpose of saving its own.

317

In my judgment, if the boat was lawfully in position at the time
the storm broke, and the master could not, in the exercise of
due care, have left that position without subjecting his vessel to
the hazards of the storm, then the damage to the dock, caused
by the pounding of the boat, was the result of an inevitable
accident. If the master was in the exercise of due care, he was
not at fault. The reasoning of the opinion admits that if the
ropes, or cables, first attached to the dock had not parted, or if,
in the first instance, the master had used the stronger cables,
there would be no liability. If the master could not, in the
exercise of reasonable care, have anticipated the severity of the
storm and sought a place of safety before it became impossible,
why should he be required to anticipate the severity of the
storm, and, in the first instance, use the stronger cables?
I am of the opinion that one who constructs a dock to the
navigable line of waters, and enters into contractual relations
with the owner of a vessel to moor at the same, takes the risk of
damage to his dock by a boat caught there by a storm, which
event could not have been avoided in the exercise of due care,
and further, that the legal status of the parties in such a case is
not changed by renewal of cables to keep the boat from being
cast adrift at the mercy of the tempest.
JAGGARD, J., concurs herein.

Questions to Ponder on Vincent, Ploof, and Economic
Analysis
A. The cases of Vincent and Ploof are favorites of law-and-economics
scholars. They ask whether it makes a difference what the rule is.
Suppose that a dock owner and boat owner have a chance to
negotiate before the boat is tied up. A storm is raging, and the boat
has no place else to go. The boat owner and dock owner begin
negotiating over permission to moor – shouting to each other over
the howling wind and spray. What will be the outcome of their
negotiations? Will the outcome change depending on the legal rule
regarding private necessity? Is one version of the rule more
economically efficient than another?

318

B. Economists use the label “transaction costs” to refer to the time,
effort, expense, and overall inconvenience that must be endured to
conclude a transaction. How does the concept of transaction costs
apply to the analysis of whether one rule is more economically
efficient than another?
C. Economic efficiency isn’t the only way to think about whether a
legal rule is a good one. One might also think along the lines of
intuitive notions of justice and fairness. Do those notions lead to a
different conclusion than the economic analysis in the cases of
Vincent and Ploof?
Case: Surocco. v. Geary
The following is the classic case on public necessity. The facts
occurred in during San Francisco’s Great Fire in 1849, at the height
of the Gold Rush.

Surocco v. Geary
Supreme Court of California
January 1853
3 Cal. 69. PASCAL SUROCCO et al. v. JOHN W. GEARY.
Supreme Court of California. MURRAY, Chief Justice, delivered
the opinion of the Court. HEYDENFELDT, Justice,
concurred.
FACTS:
This was an action brought in the Superior Court of the City of
San Francisco, by the plaintiffs, against the defendant, for the
recovery of damages for the blowing up with gunpowder, and
destroying their house and store, with the goods therein, on the
24th December, 1849. Damages laid at $65,000.
The defendant answered, that the said building was, at the time
of the entry upon the same and of the destruction thereof,
certain to be consumed by a public conflagration then raging in
the city of San Francisco, and to communicate the said
conflagration to other adjacent buildings in the said city. That
defendant was at the time First Alcalde of the said city, and did,
by the advice and command of divers members of the then

319

Ayuntamiento, enter into and destroy the said building, as for
the cause stated he lawfully might do, the same being then and
there a public nuisance, and denies the damage, and asks to be
dismissed, with costs, &c.
There was a good deal of testimony given as to the value of the
buildings and goods contained in it, and as to the necessity for
its destruction at the time. The proof was, however, that the fire
in a very few minutes reached the site of the building, and
extended beyond it, and that its destruction would have been
certain if it had not been blown up.
On the 25th October, 1850, the court in banc, sitting as a jury,
on a reargument of the case, found for the plaintiffs in the sum
of $7500, and ordered judgment accordingly.
Chief Justice HUGH MURRAY:
This was an action, commenced in the court below, to recover
damages for blowing up and destroying the plaintiffs' house and
property, during the fire of the 24th of December, 1849.
Geary, at that time Alcalde of San Francisco, justified, on the
ground that he had the authority, by virtue of his office, to
destroy said building, and also that it had been blown up by him
to stop the progress of the conflagration then raging.
It was in proof, that the fire passed over and burned beyond the
building of the plaintiffs', and that at the time said building was
destroyed, they were engaged in removing their property, and
could, had they not been prevented, have succeeded in
removing more, if not all of their goods.
The cause was tried by the court sitting as a jury, and a verdict
rendered for the plaintiffs, from which the defendant prosecutes
this appeal under the Practice Act of 1850.
The only question for our consideration is, whether the person
who tears down or destroys the house of another, in good faith,
and under apparent necessity, during the time of a conflagration,
for the purpose of saving the buildings adjacent, and stopping
its progress, can be held personally liable in an action by the
owner of the property destroyed.

320

This point has been so well settled in the courts of New York
and New Jersey, that a reference to those authorities is all that is
necessary to determine the present case.
The right to destroy property, to prevent the spread of a
conflagration, has been traced to the highest law of necessity,
and the natural rights of man, independent of society or civil
government. “It is referred by moralists and jurists to the same
great principle which justifies the exclusive appropriation of a
plank in a shipwreck, though the life of another be sacrificed;
with the throwing overboard goods in a tempest, for the safety
of a vessel; with the trespassing upon the lands of another, to
escape death by an enemy. It rests upon the maxim, Necessitas
inducit privilegium quod jura privata.”
The common law adopts the principles of the natural law, and
places the justification of an act otherwise tortious precisely on
the same ground of necessity. (See American Print Works v.
Lawrence, 1 Zab. 258, 264, and the cases there cited.)
This principle has been familiarly recognized by the books from
the time of the saltpetre case, and the instances of tearing down
houses to prevent a conflagration, or to raise bulwarks for the
defence of a city, are made use of as illustrations, rather than as
abstract cases, in which its exercise is permitted. At such times,
the individual rights of property give way to the higher laws of
impending necessity.
A house on fire, or those in its immediate vicinity, which serve
to communicate the flames, becomes a nuisance, which it is
lawful to abate, and the private rights of the individual yield to
the considerations of general convenience, and the interests of
society. Were it otherwise, one stubborn person might involve a
whole city in ruin, by refusing to allow the destruction of a
building which would cut off the flames and check the progress
of the fire, and that, too, when it was perfectly evident that his
building must be consumed.
The respondent has invoked the aid of the constitutional
provision which prohibits the taking of private property for
public use, without just compensation being made therefor. This

321

is not “a taking of private property for public use,” within the
meaning of the Constitution.
The right of taking individual property for public purposes
belongs to the State, by virtue of her right of eminent domain,
and is said to be justified on the ground of state necessity; but
this is not a taking or a destruction for a public purpose, but a
destruction for the benefit of the individual or the city, but not
properly of the State.
The counsel for the respondent has asked, who is to judge of
the necessity of the destruction of property?
This must, in some instances, be a difficult matter to determine.
The necessity of blowing up a house may not exist, or be as
apparent to the owner, whose judgment is clouded by interest,
and the hope of saving his property, as to others. In all such
cases the conduct of the individual must be regulated by his own
judgment as to the exigencies of the case. If a building should be
torn down without apparent or actual necessity, the parties
concerned would undoubtedly be liable in an action of trespass.
But in every case the necessity must be clearly shown. It is true,
many cases of hardship may grow out of this rule, and property
may often in such cases be destroyed, without necessity, by
irresponsible persons, but this difficulty would not be obviated
by making the parties responsible in every case, whether the
necessity existed or not.
The legislature of the State possess the power to regulate this
subject by providing the manner in which buildings may be
destroyed, and the mode in which compensation shall be made;
and it is to be hoped that something will be done to obviate the
difficulty, and prevent the happening of such events as those
supposed by the respondent's counsel.
In the absence of any legislation on the subject, we are
compelled to fall back upon the rules of the common law.
The evidence in this case clearly establishes the fact, that the
blowing up of the house was necessary, as it would have been
consumed had it been left standing. The plaintiffs cannot
recover for the value of the goods which they might have saved;

322

they were as much subject to the necessities of the occasion as
the house in which they were situate; and if in such cases a party
was held liable, it would too frequently happen, that the delay
caused by the removal of the goods would render the
destruction of the house useless.
The court below clearly erred as to the law applicable to the
facts of this case. The testimony will not warrant a verdict
against the defendant.
Judgment reversed.

Historical Note on Surocco v. Geary
The Great Fire started around 6 a.m. on Christmas Eve in
Dennison’s Exchange – a gambling parlor located on Kearny Street
across from Portsmouth Square. (The site is about a block west of
the present-day Transamerica Pyramid skyscraper.) The fire rapidly
grew into an inferno, feeding on homes made of wooden frames
covered with painted- or papered-over cotton cloth. John W. Geary,
the head municipal official – who, in the Spanish tradition, was called
the “alcalde” – created a firebreak by demolishing buildings in the
way of the fire.
The city responded to the disaster the next month by organizing a
volunteer fire department, the forerunner of today’s S.F.F.D. But
building standards remained the same. And because of the economic
pressure of the Gold Rush, new buildings were hastily erected on
burned-out lots within days. These poorly constructed new buildings
were no less flammable than those they replaced. Another fire soon
followed, marking the first of multiple burn-build-burn cycles that
continued through 1851.
Alcalde Geary went on to become San Francisco’s first mayor,
territorial governor of Kansas, a colonel in the Union Army during
the Civil War, and eventually a two-term governor of Pennsylvania.
Today, Geary Boulevard, a major east-west thoroughfare in San
Francisco, is named after him.

323

Questions to Ponder on Surocco and Economic Analysis
A. How would you analyze the case of Surocco v. Geary in economic
terms? Is it economically efficient for Surocco to shoulder the entire
loss? Why not have the public treasury reimburse Surocco?
B. Suppose in this situation Surocco tried to enter into a negotiation
with Geary over the subject of blowing up Surocco’s building. What
would be the outcome? Would the outcome change if the legal rule
were different? What legal rule would be more economically efficient,
or does the legal rule make any difference?
C. Where do your intuitive notions of justice and fairness lie in a case
like this? Do those notions lead to a different conclusion than the
economic analysis? Does your intuitive sense of justice lead you
perceive that a different rule should be applicable in cases like Surocco
as opposed to Vincent and Ploof?

324

Part VI: Remedies

325

23. General Issues in Remedies
“For every evil under the sun,
There is a remedy, or there is none.
If there be one, try and find it;
If there be none, never mind it.”
― Mother Goose Nursery Rhyme, recorded in 1765

Introduction
It has sometimes been said that a law without a remedy is a
suggestion.
One can spend so much time thinking about the elements of and
defenses to tort liability, that remedies might be forgotten. Yet
remedies are the point on the horizon towards which all of the
plaintiff’s ships are steered and around which all the defendant’s
battlements are arrayed. Without remedies, everything else is
irrelevant.
This chapter discusses some basic remedies concepts in broad
outline. In the following chapters, we will explore two aspects of
remedies in more detail: compensatory damages and punitive
damages.

Legal and Equitable Remedies
Since the American court system descended from that of England, it
maintains remnants of a distinction that pervaded the English courts
– that between “law” and “equity.” English courts of law impaneled
juries and practiced the common-law method, with the actions of a
court in any given case being bound by precedent of courts that had
considered similar cases in the past. The English courts of equity
descended from the use of royal power to grant remedies based on
notions of fairness, and they were unconstrained by precedent.
The English courts of law and equity also offered different remedies.
Courts of law were limited in the remedies they could provide. For
the most part, courts of law awarded damages, but they could also

326

award some non-damages remedies, such as replevin, which allows for
the pre-trial seizure of a wrongfully taken chattel, and ejectment, which
can be used to force a defendant off the plaintiff’s land. Courts of
equity, sitting without juries, had broad power to fashion remedies on
the basis of what seemed appropriate. Notably, equitable courts could
issue an injunction, in which a party was ordered to specifically
perform some action or refrain from performing some action.
In the United States, the distinction between courts of law and courts
of equity has mostly vanished. One jurisdiction where the distinction
remains alive and well is Delaware. In the First State, the Court of
Chancery, which handles a heavy caseload owing to the great number
of corporations registered in Delaware, is an equitable court in the
classical tradition. The Delaware Court of Chancery measures its
jurisdiction in equity in terms of the jurisdiction that was exercised by
the High Court of Chancery of Great Britain at the time the
American colonies formally separated themselves from British
authority.
For the most part, the remaining distinction between legal and
equitable relief in American law concerns whether or not the party
seeking the remedy will be entitled to a jury. A suit for damages –
owing to its legal nature – can be accompanied by a demand for a
jury trial. This is important for plaintiffs’ attorneys who often
anticipate receiving a more favorable result from a jury than they
would get from a judge sitting alone. In contrast, the decision as to
whether or not to grant an injunction is generally left to a judge
sitting alone. By seeking an equitable remedy, a plaintiff often loses
the right to a jury.

Damages
An award of damages is a legal remedy ordering the defendant to pay
money to the plaintiff.
At common law, there are three types of damages: compensatory
damages, punitive damages, and nominal damages. The most basic
kind of damages award is for compensatory damages. These are
damages to compensate the plaintiff for harm endured, and they are
measured by the amount needed to make the plaintiff whole again.

327

Compensatory damages, the subject of the next chapter, are focused
on the plaintiff and are concerned with the plaintiff’s experience. By
contrast, punitive damages, the subject of Chapter 25, are aimed at
punishing the defendant. The focus is not on the plaintiff, but on the
defendant – whether the defendant acted with intent, malice,
recklessness, etc. Then there are nominal damages – damages in
name only. As discussed in connection with intentional torts, nominal
damages are a symbolic amount, such as $1, which indicates that the
plaintiff has proved the invasion of a legally protected right, even if
no other damages are proved.
Other sorts of damages are created by statute. The variety of
statutory causes of action on the books corresponds to a variety of
damages schemes. For instance, in copyright law, successful plaintiffs
can get a measure of compensatory damages determined by the
defendant’s profits derived from the infringement, or the plaintiff’s
lost sales, whichever is larger. Sometimes this amount, however, is
trifling or nonexistent. In such cases, copyright holders who
registered their copyright claim early enough will have the option of
electing what are called statutory damages. In copyright, statutory
damages are a minimum of $750 per infringement, even if the
defendant acted innocently and without any commercial effect. 17
U.S.C. § 504. For willful infringers, per-infringement statutory
damages can swell to $150,000. Id. Statutory damages can be found in
state statutes as well. In California, a statute providing a cause of
action for unauthorized use of a person’s name, image, or likeness –
called right-of-publicity infringement – provides for statutory
damages of a minimum of $750. Cal. Civil Code § 3344.
Another species of damages created by statute is treble damages,
where the plaintiff receives a total award of three times the computed
compensatory damages. Treble damages are allowed in cases
analogous to those supporting an award of punitive damages in
common-law torts. Examples of statutes authorizing treble damages
are civil racketeering suits, civil antitrust violations, patent
infringement, and trademark infringement.

328

Additur and Remittitur
When a jury reaches a verdict that assesses a certain amount of
damages, the parties can argue to the court that the amount needs to
be increased or decreased. An increase or decrease of a jury’s
computation of damages can be accomplished through the twin
doctrines of additur and remittitur. (“Additur” rhymes loosely with
“mad at her,” and “remittitur” sounds something like “ree-mitt-iturr.”)
Additur and remittitur involve some slight of hand. A judge may not
directly increase or decrease a jury verdict. Instead, at the urging of
one party, the court can threaten to order a new trial unless the other
party agrees to accept a less favorable assessment of damages.
With additur, a plaintiff moves for a new trial if she or he believes the
defendant has been undeservedly blessed with a lowball jury verdict.
Assuming the court agrees that the measure of damages is too low,
the court offers the defendant the chance to submit to an increased
award – augmented to the point the court thinks is appropriate –
instead of having the court grant the plaintiff’s motion for a new
trial.
In truth, additur is not much of a choice. If the defendant insists on a
new trial, the award could be even bigger. If the new trial produces
the same verdict or one even more favorable to the defendant, then
the defendant faces to prospect of yet another additur.
Remittitur is the opposite. The defendant moves for a new trial on
the ground that the plaintiff’s award of damages is unreasonably
large. The court agrees that the measure of damages is too much.
Before ordering a new trial, the court offers the plaintiff the chance
to take a reduced damage award – winnowed down to what the court
thinks is appropriate. Again, it’s not much of a choice, because if the
plaintiff does go through a new trial, there is nothing to stop the
plaintiff from facing remittitur again.
Although it seems counterintuitive, remittitur, while lowering the
amount of damages, can be seen as doing the plaintiff a favor, since
going through a new trial likely would only make things worse.

329

Attorneys’ Fees
At the end of the day, the lawyers need to be paid. You might think it
would be fair for the losing side of a lawsuit to pay the attorneys’ fees
of the winning side. Indeed, that is how it is done in most of the
world. In the United States, however, each party is expected to bear
its own costs, including paying their own lawyers, unless there is a
contract or statute that requires an award of such fees to the
prevailing side. This doctrine that everyone pays their own lawyers is
called the American Rule.
The default rule in nearly every other country is called the English
Rule. Under the English Rule, the losing side pays the winning side’s
fees. This rule is founded on the idea that since legal representation is
a practical necessity in a lawsuit, forcing the side that was right all
along to absorb the cost of that representation is a wrong that should
be avoided.
The English Rule arguably aids the administration of justice by
keeping marginal claims out of court. Yet it can also have a
disproportionate effect of discouraging poorer parties from suing
wealthier ones. Just as wealthier people tend to spend more on their
houses and cars, so too they tend to spend more on their lawyers.
The same is true for large versus small businesses. As a result, under
the English Rule, when a David takes on a Goliath, the parties face
asymmetrical risks. If David unsuccessfully sues Goliath, Goliath’s
victory, coming with an award of fees, could wipe out David’s
business entirely. In contrast, if Goliath wants to sue David, it faces
minimal risk. Even if Goliath loses, David’s fees can be readily
absorbed into the bottom line.
Not only are the risks disproportionate under the English Rule, so
are the benefits. After all, the more a defendant spends on attorneys’
fees – crafting better arguments, filing more motions, digging deeper
with research and discovery, etc. – the more likely it is that the
defendant will win and not have to pay any of those costs. By the
same token, comparatively richer plaintiffs face proportionally
smaller disincentives to filing marginal lawsuits. Not only can they
better absorb a loss, and not only can they can increase their odds of

330

winning through extravagant spending on lawyers, but they also stand
a better chance of getting a favorable settlement, since the defendant
is likely looking to get out early and cut its losses.
There seems to be little question that the English Rule would be fair
if attorneys’ fees were always kept low and affordable, and if courts
never reached an unjust result. The American Rule, however, takes a
more realist attitude in this regard. The emphasis is on access to the
courts and not repelling plaintiffs because of their inability to bear the
risk of paying the other side’s fees.
Despite the broad rejection of the loser-pays system in the United
States, there is a well-recognized bad-faith exception to the
American Rule. As a court in the District of Columbia explained,
A court may award attorneys’ fees against a
party who has acted in bad faith, vexatiously,
wantonly, or for oppressive reasons in
connection with the litigation. This bad faith
exception is intended to punish those who have
abused the judicial process and to deter those
who would do so in the future. Courts also may
award attorneys’ fees against a party who
exhibits a willful disobedience of a court order.
In awarding attorneys’ fees, however, a party is
not to be penalized for maintaining an
aggressive litigation posture, nor are good faith
assertions of colorable claims or defenses to be
discouraged. In attempting to deter bad faith
litigation through attorney fee awards, the court
must scrupulously avoid penalizing a party for a
legitimate exercise of the right of access to the
courts. For this reason, the standards of bad
faith are necessarily stringent. Under these
stringent standards, the awarding of attorneys’
fees for bad faith litigation is proper only under
extraordinary
circumstances
or
when
dominating reasons of fairness so demand.

In re Est. of Delaney, 819 A.2d 968, 997-98 (D.C. App. 2003) (cites and
internal quotes omitted).

331

The bad-faith exception is not generally motivated by a desire to help
worthy parties. Instead, the idea is “to punish those who have abused
the judicial process and to deter those who would do so in the
future.” Synanon Found., Inc. v. Bernstein, 517 A.2d 28, 37 (D.C. App.
1986).
In addition to the bad-faith exception to the American Rule, many
statutory causes of action come with fee-shifting provisions.
Sometimes statutes give courts discretion to award fees to the
prevailing party where doing so would serve the interests of justice.
Such flexibility allows courts to follow a bear-your-own-fees model in
close cases where both sides could have reasonably thought they
were likely to prevail. Yet the court can order fees from a plaintiff
who pursued a non-meritorious case or from a bratty, foot-shuffling
defendant who insisted on being taken to court rather than paying
what was owed.
Other statutes are more aligned with the straight-up loser-pays
English Rule. An example of this kind of provision is found in
California’s right of publicity statute, Cal. Civil Code § 3344, which
provides, “The prevailing party in any action under this section shall
also be entitled to attorney's fees and costs.”
The case of Kirby v. Sega of America, Inc., 144 Cal.App.4th 47 (Cal.
App. 2006) shows how such a provision can work. The plaintiff,
Kierin Kirby, is a singer best known as the singer for the group DeeLite, which produced the 1990 one-hit-wonder “Groove is in the
Heart.” Kirby sued videogame-maker Sega for right-of-publicity
infringement based on Sega’s in-game depiction of a character named
Ulala in “Space Channel 5,” a video game first released in North
America in 2000. Kirby alleged that Ulala’s look was a ripoff of
Kirby’s style. Ulala sported a cheerleader-type midriff-exposing outfit
with a prominent “5,” worn with platform boots, pigtails, and a blue
jet-pack. Kirby produced evidence of having worn cheerleader-type
skirts, cropped tops with numerals on the chest, a blue backpack, hair
in pigtails, and similar footwear. Kirby sued both under the commonlaw right of publicity and under Cal. Civil Code § 3344. Both claims
are similar, although § 3344 offers some potential upside with

332

statutory damages in exchange for showing that the defendant
“knowingly” appropriated the claimant’s identity.
The case was close on many fronts, but Kirby lost on appeal. When
she did, because she had alleged § 3344, she was ordered to pay
attorneys’ fees of more than $608,000. The appeals court wrote:
Kirby concedes section 3344’s directive that
fees “shall” be awarded to the prevailing party
in a statutory appropriation action is clearly
mandatory. Nevertheless, she argues the statute
should be applied permissively and only in cases
in which the suit is deemed frivolous or brought
in bad faith or without substantial justification.
Otherwise, she insists, the statute “presents a
clear disincentive for plaintiffs to enforce … .”
Her argument is misdirected. The mandatory
fee provision of § 3344(a) leaves no room for
ambiguity. Whether the course is sound is not
for us to say. This is the course the Legislature
has chosen and, until that body changes course,
we must enforce the rule. The fee award was
proper.

Kirby, 144 Cal.App.4th at 62.
On top of the $608,000 in fees from trial court proceedings, Kirby
was ordered to pay the additional fees incurred by Sega in the appeal.
If Kirby had alleged only the common-law tort of right of publicity,
she would not have been exposed to the downside of paying Sega’s
legal bills. It’s an important lesson to remember in practice: Always
think about liability for attorneys’ fees when suing on a contract or
statutory cause of action.
Another important difference between the United States and other
countries on the question of attorneys’ fees is whether contingency
fees are allowed. Instead of paying an hourly rate for a lawyer,
plaintiffs in the U.S. can hire a willing lawyer on a contingent basis,
such that the lawyer only gets paid if the client obtains a recovery.
The permissiveness toward contingency fees in the United States is
largely unique in the world. American plaintiffs’ attorneys paid on a

333

contingency fee basis typically take 33% to 40% of a recovery. As a
point of comparison, England allows “conditional fees,” but at a
lower rate – no more than double what the lawyer would have
charged by the hour. Most other countries ban contingent fee
arrangements outright.
The American contingent fee system allows plaintiffs to avoid some
of the risks posed by lawsuits. Specifically, it allows plaintiffs to avoid
the risk of uncompensated attorneys’ fees, should they lose their suit.
This risk is instead shifted to the plaintiff’s attorney. The attorney is
able to absorb that risk by taking on a basket of representations,
where winners will offset losers.
Those who laud the contingency fee system say offers a means for
deserving plaintiffs to get representation regardless of their financial
wherewithal. Those who condemn contingency fees say they
encourage wasteful litigation.
Contingency fees do not cover litigation costs apart from attorney
fees. That is, they do not cover filing fees and expert-witness fees.
Plaintiffs remain responsible for these, although in many places
lawyers may make an arrangement by which they advance those costs
to a plaintiff with the anticipation that they will write them off as a
loss in the event the plaintiff does not prevail.

Taxation of Damages
Taxation of damages can be complicated. In general, however, the
tax treatment of compensatory damages is based on “the origin of
the claim” – that is, what the damages are replacing. Damages for the
cost of property repairs may not be taxed at all, or in some cases, they
might be treated as capital gains. Damages for lost wages or lost
business earnings are typically taxed as income.
An important exception to the origin-of-the-claim doctrine is §
104(a)(2) of the Internal Revenue Code, which excludes from taxable
income compensatory damages “received (whether by suit or
agreement and whether as lump sums or as periodic payments) on
account of personal physical injuries or physical sickness.” Any
damages springing from physical injury are tax-free under this

334

provision. That includes medical expenses, pain and suffering, and
even lost wages – so long as the primary injury sued on is physical.
Punitive damages and interest are taxable. This is so even if they stem
from a physical injury.
Settlements are taxed the same as if they were judgments. And
because tax treatment is different depending on what the damages are
meant to address, when lawyers are negotiating a settlement, they
should keep the tax consequences in mind. If the plaintiff and
defendant agree to characterize settlement amounts in certain ways,
that could have an effect on the plaintiff’s tax burden. It is often a
good idea to consult a tax attorney when thinking about how to
structure a settlement.

Taxes and Fees: The Bottom Line
Attorneys’ fees can interact with taxes to produce some surprisingly
low recoveries for plaintiffs. Suppose the plaintiff, having hired an
attorney on a contingency-fee basis, receives a $1 million judgment. If
the plaintiff owes taxes on this amount, the plaintiff owes the taxes
on the entire amount – without first deducting the fees. The tax bill
will probably around $350,000. Then the plaintiff must pay the
attorney’s contingency fee. Suppose that fee is 38% or $380,000.
Subtracted from the $650,000 remaining after taxes, that leaves the
plaintiff with $270,000. So far, the government and the lawyer have
gotten far more than the plaintiff. But the plaintiff still does not get
to keep all of what remains. The Plaintiff must pay the various
litigation costs – charges for court filings, deposition stenographers,
videographers, and, of course, expert witnesses. Expert fees in
particular can be enormous. A plaintiff’s experts might include
scientists, accountants, and medical doctors. One study found that
the average fee for a medical expert witness is $555 per hour, with
many experts requiring a minimum number of hours for testifying at
trials and depositions. Experts’ travel costs must be reimbursed, and
some require first-class travel as a condition of signing a retainer
agreement. The more complex the case, the higher the expert fees are
likely to be. In its patent infringement suit against Samsung, Apple

335

Computers paid an accounting expert a $1.75 million in fees to come
up with a multi-billion damages figure to propose to the jury.
It all adds up. It is not uncommon that after paying taxes, attorneys’
fees, and litigation costs, a successful but unlucky plaintiff may net
virtually nothing.

Injunctions
Aside from an award of money, plaintiffs can ask the court for an
order compelling the defendant to undertake some action or refrain
from undertaking some action. The generic form of this remedy is
called an injunction, and it is equitable in character, meaning it is for
the judge to grant, and not within the province of a jury.
Injunctions are not as common as damages awards in the tort
context. But they are often the go-to remedy in property-based torts,
where a plaintiff may want the court to enjoin future trespasses or
nuisances. And, although rare, injunctions can be issued as a
prophylactic measure in an incipient negligence context, where the
plaintiff convinces the court that the defendant is unreasonably
risking injury to the plaintiff.
In general, to obtain an injunction, the applicant must convince the
court of three things: (1) the lack of an adequate remedy at law, (2)
feasibility of enforcement, and (3) that the balance of hardships tilts
in the plaintiff’s favor. Let’s look at each of these in more detail.
First, for an injunction to be appropriate there must be no adequate
remedy at law. That is to say, in order to be entitled to an equitable
remedy, the plaintiff must show that no legal remedy would
sufficiently protect the plaintiff’s interests. Usually this means
showing that an award of damages would be inadequate to make up
for the harm. Often, an injunction applicant will allege “irreparable
harm,” that is, harm that cannot be repaired later on with money.
Loss of life, for instance, is irreparable harm. The destruction of
property having sentimental value could also be considered
irreparable harm.
Second, an injunction will only be ordered if it is feasible to enforce.
That is, a court will not issue pointless injunctions. The court may

336

decline an injunction as infeasible where it lacks the jurisdiction
necessary to enforce the injunction through contempt proceedings.
Here is another point of contrast with the legal remedy of damages
awards: When it comes to damages, courts will award them on a
nominal basis, even though an award of $1 might seem economically
pointless.
Third is the sine-qua-non requirement for injunctions – the
determination that the balance of hardships tilts in favor of the
party seeking the injunction. In keeping with their character as
equitable remedies, injunctions require a balancing of the equities,
taking into account the relative burdens placed on the parties by the
issuance of an injunction of the lack of one. Where a plaintiff is
merely inconvenienced, while the defendant is heavily hamstrung in
conducting normal business, then a court will deny an injunction as a
remedy – even if the plaintiff’s underlying claim is a winning one.
The federal courts and some state courts also explicitly require a
showing that the injunction is in the public interest, or at least not
contrary to it. See, e.g., eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388,
391 (2006).
While a regular injunction is a remedy ordered after a full trial, there
is also the possibility of getting a preliminary injunction before
trial. A preliminary injunction can be obtained right at the beginning
of a case – long before the factual record is fully developed through
the discovery process. The outcome of a preliminary injunction
hearing can be dramatic, as a preliminary injunction normally will
endure until the conclusion of trial. That means it might last years. To
get a preliminary injunction, a plaintiff must establish a likelihood of
suffering irreparable harm unless preliminary relief is ordered as well
as a likelihood of eventually succeeding on the merits of the after the
process of discovery and trial has been run to its conclusion. In
addition, the balance of equities must tip in the plaintiff’s favor and,
where the courts require it, there must be a showing that the public
interest is served by the injunction.
A preliminary injunction always requires prior notice be delivered to
the defendant and a chance for the defendant to appear in court to

337

oppose the injunction. Usually court rules require delivery of notice
at least several days before a hearing is held on the matter.
For plaintiffs who can’t wait that long, there is the possibility of a
temporary restraining order. A “TRO,” as it’s called, can be issued,
if necessary, on an ex parte basis – that is, without the other party
being present or even notified. Because of the due process concerns,
a TRO lasts only a very short time, in the range of 10 to 14 days –
about the amount of time necessary to set up a proper preliminary
injunction hearing. The requirements for a TRO are generally the
same as for the preliminary injunction, with the exception of the
relaxed notice requirement.
Problem: Injunction on Ivan
Patricia is irritated that Ivan, while on his way to school every day,
trespasses over a portion of her land consisting of a three-foot-wide
dirt strip. In addition to seeking nominal damages for past trespasses,
Patricia wants an injunction to prevent future trespasses. Ivan
complains that if he cannot walk over the dirt strip, he will have to
walk an additional hour out of his way to and from school each day.
How should a court rule on a request for a temporary restraining
order, preliminary injunction, and permanent injunction?

Other Legal and Equitable Remedies
In addition to damages, injunctions, and awards of fees, there are
other types of remedies as well. Without going into detail, the
following will give you an idea of the range of what is out there.
Some remedies are restitutionary. Instead of seeking to make a
plaintiff whole after a loss, a restitutionary remedy seeks to take away
from the defendant a wrongful gain. One form of such a remedy is
quasi-contract, a legal remedy where a court orders the defendant to
pay to the plaintiff the amount the plaintiff likely would have been
able to get if the parties had negotiated a contract ahead of time. If a
defendant were somehow to save $10,000 on transportation costs by
trespassing over the plaintiff’s land, the quasi-contract remedy would
allow the plaintiff to get an award of $10,000 –despite having
suffered no damage.

338

The legal remedy of replevin allows a plaintiff to use an abbreviated
fast-track court process to get back a wrongfully seized chattel
without having to go through a full trial. The corresponding legal
remedy of ejectment allows the plaintiff a fast-track procedure to
throw a trespassing defendant off of the plaintiff’s land.
The equitable restitutionary remedy of an equitable lien enables a
court to use its equity power to impose a lien on property of the
defendant that is traceable to money or property misappropriated
from the plaintiff. An equitable lien can be very advantageous for the
plaintiff if the defendant is near insolvent, because lien holders have a
preferred position in bankruptcy, putting them ahead of other
creditors in the queue seeking to get debts satisfied.
A similar equitable remedy is the constructive trust, where the
defendant is treated as holding the plaintiff’s wrongfully taken
property “in trust” for the plaintiff. This remedy allows a plaintiff to
capture any increases in value of the property during the time the
defendant is in possession of it, and, like an equitable lien, it also puts
the plaintiff in a preferred position if the defendant declares
bankruptcy.

339

24. Compensatory Damages
If you see me walking down the street
Staring at the sky and draggin’ my two feet
You just passed me by; it still makes me cry
But you can make me whole again
– Atomic Kitten, 2001

The Idea of Compensatory Damages
The central idea of compensatory damages is to compensate a
plaintiff for an injury. This is sometimes described as “making the
plaintiff whole.” In other words, compensatory damages are about
making the plaintiff as well off as the plaintiff would have been had
the tortious conduct not occurred.
Damages are meted out in dollars. Thus, the aim is to award the
plaintiff an amount of money such that if the plaintiff were
hypothetically sent back in time to the point before the compensable
injury happened, the plaintiff would be indifferent when faced with
the choice of (1) nothing happening or (2) suffering the injury and
getting the damages award.
This is a fiction, of course. Imagine having the choice of (1) nothing
happening or (2) having the roof of your home cave in and getting a
check to cover the repairs and the expense of living in a hotel for a
while. Who would be indifferent to that?
Moreover, it is entirely impossible to conceive of being indifferent to
the loss of a loved one. The conceptual troubles begin to mount
when you consider this kind of question: How much money would
you have to be offered before you would be indifferent to the loss of
a parent, spouse, or child? One might say that “no amount of
money” could compensate for this loss. So, does that mean it would
take an infinite amount of money? Of course, there’s no such thing as
an infinity of money in the real world. But let’s take that idea as far as
we can: Suppose your child is killed through the negligence of a large

340

multinational oil company. Should you then get everything the
company has to give – its entire market value of a half trillion dollars?
That’s as close as the company can come to infinity. On the other
hand, since “no amount of money” is adequate, perhaps it’s just as
well for the court to award $0. Both of these extremes seem
unacceptable. We are left with this question: How can you put a price
on something that is priceless? When it comes to tort damages, this is
not a rhetorical question.
In addition to serving to make it up to the plaintiff, compensatory
damages also serve a deterrence function. Professor Richard A.
Epstein writes, “The greatest triumph of the tort is the faceless
injuries it prevents, not the major ones it compensates.” TORTS, p.
437 (1999). When defendants know that they will have to pay for the
negative consequences of their actions, they have the incentive to
undertake the care that will prevent the harm in the first place.
Compensatory damages come in two kinds: pecuniary damages and
nonpecuniary damages.
Pecuniary or Special Damages
Some compensatory damages are natively denominated in dollars.
Repair costs, car rental, lost wages, medical bills, prosthetics, etc.
These are pecuniary damages.
Pecuniary damages go by various names. Sometimes they are called
“economic damages,” a phrase which uses the word “economic” in a
limited, non-technical sense to mean “having to do with money.”
Another label used for the same thing is “special damages,” a
common phrasing in the context of defamation. The term “special” is
confusing here, because these damages are quite common. If,
however, you think of “special” as meaning “specific,” then the term
makes sense, since special damages are damages that can be assigned
a specific amount in dollars and cents as a matter of straightforward
bookkeeping.
In a simple case, calculating pecuniary damages is often as easy as
referring to a written estimate for repairs. In a more complicated
case, you might need to do some accounting work to reduce medical

341

bills and various income losses to a single number. In a complex
business case, calculating pecuniary damages can become extremely
complicated and might involve making a number of assumptions.
Case: Texaco v. Pennzoil
This case exemplifies how the assumptions used in calculating
pecuniary damages can have an enormous effect on the size of the
verdict.

Texaco v. Pennzoil
Court of Appeals of Texas, First District
February 12, 1987
729 S.W.2d 768. TEXACO, INC., Appellant, v. PENNZOIL,
CO., Appellee. No. 01-86-0216-CV. Before WARREN, JACK
SMITH and SAM BASS, JJ.
Justice JAMES F. WARREN:
This is an appeal from a judgment awarding Pennzoil damages
for Texaco’s tortious interference with a contract between
Pennzoil and the “Getty entities” (Getty Oil Company, the
Sarah C. Getty Trust, and the J. Paul Getty Museum).
The jury found, among other things, that:
(1) At the end of a board meeting on January 3,
1984, the Getty entities intended to bind
themselves to an agreement providing for the
purchase of Getty Oil stock, whereby the Sarah
C. Getty Trust would own 4/7 th of the stock
and Pennzoil the remaining 3/7 th; and
providing for a division of Getty Oil’s assets,
according to their respective ownership if the
Trust and Pennzoil were unable to agree on a
restructuring of Getty Oil by December 31,
1984;
(2) Texaco knowingly interfered with the
agreement between Pennzoil and the Getty
entities;
(3) As a result of Texaco’s interference,
Pennzoil suffered damages of $7.53 billion;

342

(4) Texaco’s actions were intentional, willful,
and in wanton disregard of Pennzoil’s rights;
and,
(5) Pennzoil was entitled to punitive damages of
$3 billion.
~Though many facts are disputed, the parties’ main conflicts are

over the inferences to be drawn from, and the legal significance
of, these facts. There is evidence that for several months in late
1983, Pennzoil had followed with interest the well-publicized
dissension between the board of directors of Getty Oil
Company and Gordon Getty, who was a director of Getty Oil
and also the owner, as trustee, of approximately 40.2% of the
outstanding shares of Getty Oil. On December 28, 1983,
Pennzoil announced an unsolicited, public tender offer for 16
million shares of Getty Oil at $100 each.
Soon afterwards, Pennzoil contacted both Gordon Getty and a
representative of the J. Paul Getty Museum, which held
approximately 11.8% of the shares of Getty Oil, to discuss the
tender offer and the possible purchase of Getty Oil. In the first
two days of January 1984, a “Memorandum of Agreement” was
drafted to reflect the terms that had been reached in
conversations between representatives of Pennzoil, Gordon
Getty, and the Museum.
Under the plan set out in the Memorandum of Agreement,
Pennzoil and the Trust (with Gordon Getty as trustee) were to
become partners on a 3/7 ths to 4/7 ths basis respectively, in
owning and operating Getty Oil. Gordon Getty was to become
chairman of the board, and Hugh Liedtke, the chief executive
officer of Pennzoil, was to become chief executive officer of the
new company.
The Memorandum of Agreement further provided that the
Museum was to receive $110 per share for its 11.8% ownership,
and that all other outstanding public shares were to be cashed in
by the company at $110 per share. Pennzoil was given an option
to buy an additional 8 million shares to achieve the desired
ownership ratio. The plan also provided that Pennzoil and the
Trust were to try in good faith to agree upon a plan to

343

restructure Getty Oil within a year, but if they could not reach
an agreement, the assets of Getty Oil were to be divided
between them, 3/7 ths to Pennzoil and 4/7 ths to the Trust.
The Memorandum of Agreement stated that it was subject to
approval of the board of Getty Oil, and it was to expire by its
own terms if not approved at the board meeting that was to
begin on January 2. Pennzoil’s CEO, Liedtke, and Gordon
Getty, for the Trust, signed the Memorandum of Agreement
before the Getty Oil board meeting on January 2, and Harold
Williams, the president of the Museum, signed it shortly after
the board meeting began. Thus, before it was submitted to the
Getty Oil board, the Memorandum of Agreement had been
executed by parties who together controlled a majority of the
outstanding shares of Getty Oil.
The Memorandum of Agreement was then presented to the
Getty Oil board, which had previously held discussions on how
the company should respond to Pennzoil’s public tender offer.
A self-tender by the company to shareholders at $110 per share
had been proposed to defeat Pennzoil’s tender offer at $100 per
share, but no consensus was reached.
The board voted to reject recommending Pennzoil’s tender
offer to Getty’s shareholders, then later also rejected the
Memorandum of Agreement price of $110 per share as too low.
Before recessing at 3 a.m., the board decided to make a counterproposal to Pennzoil of $110 per share plus a $10 debenture.
Pennzoil’s investment banker reacted to this price negatively. In
the morning of January 3, Getty Oil’s investment banker,
Geoffrey Boisi, began calling other companies, seeking a higher
bid than Pennzoil’s for the Getty Oil shares.
When the board reconvened at 3 p.m. on January 3, a revised
Pennzoil proposal was presented, offering $110 per share plus a
$3 “stub” that was to be paid after the sale of a Getty Oil
subsidiary (“ERC”), from the excess proceeds over $1 billion.
Each shareholder was to receive a pro rata share of these excess
proceeds, but in any case, a minimum of $3 per share at the end
of five years. During the meeting, Boisi briefly informed the
board of the status of his inquiries of other companies that

344

might be interested in bidding for the company. He reported
some preliminary indications of interest, but no definite bid yet.
The Museum’s lawyer told the board that, based on his
discussions with Pennzoil, he believed that if the board went
back “firm” with an offer of $110 plus a $5 stub, Pennzoil
would accept it. After a recess, the Museum’s president (also a
director of Getty Oil) moved that the Getty board should accept
Pennzoil’s proposal provided that the stub be raised to $5, and
the board voted 15 to 1 to approve this counter-proposal to
Pennzoil. The board then voted themselves and Getty’s officers
and advisors indemnity for any liability arising from the events
of the past few months. Additionally, the board authorized its
executive compensation committee to give “golden parachutes”
(generous termination benefits) to the top executives whose
positions “were likely to be affected” by the change in
management. There was evidence that during another brief
recess of the board meeting, the counter-offer of $110 plus a $5
stub was presented to and accepted by Pennzoil. After
Pennzoil’s acceptance was conveyed to the Getty board, the
meeting was adjourned, and most board members left town for
their respective homes.
That evening, the lawyers and public relations staff of Getty Oil
and the Museum drafted a press release describing the
transaction between Pennzoil and the Getty entities. The press
release, announcing an agreement in principle on the terms of
the Memorandum of Agreement but with a price of $110 plus a
$5 stub, was issued on Getty Oil letterhead the next morning,
January 4, and later that day, Pennzoil issued an identical press
release.
On January 4, Boisi continued to contact other companies,
looking for a higher price than Pennzoil had offered. After
talking briefly with Boisi, Texaco management called several
meetings with its in-house financial planning group, which over
the course of the day studied and reported to management on
the value of Getty Oil, the Pennzoil offer terms, and a feasible
price range at which Getty might be acquired. Later in the day,
Texaco hired an investment banker, First Boston, to represent it

345

with respect to a possible acquisition of Getty Oil. Meanwhile,
also on January 4, Pennzoil’s lawyers were working on a draft of
a formal “transaction agreement” that described the transaction
in more detail than the outline of terms contained in the
Memorandum of Agreement and press release.
On January 5, the Wall Street Journal reported on an agreement
reached between Pennzoil and the Getty entities, describing
essentially the terms contained in the Memorandum of
Agreement. The Pennzoil board met to ratify the actions of its
officers in negotiating an agreement with the Getty entities, and
Pennzoil’s attorneys periodically attempted to contact the other
parties’ advisors and attorneys to continue work on the
transaction agreement.
The board of Texaco also met on January 5, authorizing its
officers to make an offer for 100% of Getty Oil and to take any
necessary action in connection therewith. Texaco first contacted
the Museum’s lawyer, Lipton, and arranged a meeting to discuss
the sale of the Museum’s shares of Getty Oil to Texaco. Lipton
instructed his associate, on her way to the meeting in progress
of the lawyers drafting merger documents for the
Pennzoil/Getty transaction, to not attend that meeting, because
he needed her at his meeting with Texaco. At the meeting with
Texaco, the Museum outlined various issues it wanted resolved
in any transaction with Texaco, and then agreed to sell its 11.8%
ownership in Getty Oil.
That evening, Texaco met with Gordon Getty to discuss the sale
of the Trust’s shares. He was informed that the Museum had
agreed to sell its shares to Texaco. Gordon Getty’s advisors had
previously warned him that the Trust shares might be “locked
out” in a minority position if Texaco bought, in addition to the
Museum’s shares, enough of the public shares to achieve over
50% ownership of the company. Gordon Getty accepted
Texaco’s offer of $125 per share and signed a letter of his intent
to sell his stock to Texaco, as soon as a California temporary
restraining order against his actions as trustee was lifted.
At noon on January 6, Getty Oil held a telephone board meeting
to discuss the Texaco offer. The board voted to withdraw its

346

previous counter-proposal to Pennzoil and unanimously voted
to accept Texaco’s offer. Texaco immediately issued a press
release announcing that Getty Oil and Texaco would merge.
Soon after the Texaco press release appeared, Pennzoil telexed
the Getty entities, demanding that they honor their agreement
with Pennzoil. Later that day, prompted by the telex, Getty Oil
filed a suit in Delaware for declaratory judgment that it was not
bound to any contract with Pennzoil. The merger agreement
between Texaco and Getty Oil was signed on January 6; the
stock purchase agreement with the Museum was signed on
January 6; and the stock exchange agreement with the Trust was
signed on January 8, 1984.~
DAMAGES
In its 57th through 69th points of error, Texaco claims that the
evidence was legally and factually insufficient to support the
jury’s~ damage awards.
Texaco attacks Pennzoil’s use of a replacement cost model to
prove its compensatory damages. It urges that:~ the court
should have instructed the jury that the correct measure of
Pennzoil’s compensatory damages was the difference between
the market price and contract price of Getty stock at the time of
the breach;~ compensatory damages are excessive;~ and
prejudgment interest should not have been allowed.
In a cause involving a tortious interference with an existing
contract, New York courts allow a plaintiff to recover the full
pecuniary loss of the benefits it would have been entitled to
under the contract. The plaintiff is not limited to the damages
recoverable in a contract action, but instead is entitled to the
damages allowable under the more liberal rules recognized in
tort actions.
New York courts have cited and relied extensively on the
Restatement (Second) of Torts in deciding damages issues~.
Section 774A of the Restatement (Second) of Torts (1977),
reads in pertinent part:

347

(1) One who is liable to another for interference
with a contract ... is liable for damages for
(a) the pecuniary loss of the benefits of the
contract ...; [and]
(b) consequential losses for
interference is a legal cause....~

which

the

Pennzoil relied on two witnesses to prove the amount of its
damages: Dr. Thomas Barrow and Dr. Ronald Lewis. Dr.
Barrow holds a Ph.D. in petroleum engineering from Stanford
University, and a bachelor’s and master’s degree from the
University of Texas in geology and petroleum engineering. He
has been president of Humble Oil & Refining Company, a
senior vice-president of Exxon Corporation, chairman and chief
executive officer of Kennecott Corporation, and president of
Standard Oil of Ohio. He sits on the board of directors of many
major corporations and charitable institutions.
Dr. Lewis is employed by Pennzoil as a vice-president in charge
of offshore operations. He holds a bachelor of science degree
and a master of science degree in petroleum engineering from
Colorado School of Mines, and a Ph.D. with emphasis on
petroleum engineering from the University of Texas. He has
held responsible positions with the government, Mobil Oil
Company, and Pennzoil, and taught petroleum engineering for
seven years.
Texaco presented no witnesses to refute the testimony of Dr.
Barrow or Dr. Lewis.
Dr. Barrow prepared three damages models, as follows:
(1) a replacement cost model,
(2) a discounted cash flow model, and
(3) a cost acquisition model.
Because the jury based its award of damages on the replacement
cost model, the other two models will not be discussed. By Dr.
Barrow’s testimony, Pennzoil showed that because of Texaco’s
interference with its Getty contract, it was deprived of its right
to acquire 3/7th’s of Getty’s proven reserves, amounting to

348

1.008 billion barrels of oil equivalent (B.O.E.), at a cost of $3.40
a barrel. Pennzoil’s evidence further showed that its cost to find
equivalent reserves (based on its last five years of exploration
costs) was $10.87 per barrel. Therefore, Pennzoil contended that
it suffered damages equal to 1.008 billion B.O.E. times $7.47
(the difference between $10.87, the cost of finding equivalent
reserves, and $3.40, the cost of acquiring Getty’s reserves) or
$7.53 billion. The jury agreed.
Texaco first alleges that the trial judge should have instructed
the jury that the measure of Pennzoil’s damages was the
difference between the market value of Getty Oil stock and its
contract price at the time of the breach. We reject this
contention. The Getty/Pennzoil agreement contemplated
something more than a simple buy-sell stock transaction.
Pennzoil’s cause of action against Texaco was in tort, not in
contract, and Pennzoil’s measure of damages was the pecuniary
loss of the benefits it would have been entitled to under the
contract. There was ample evidence that the reason Pennzoil
(and later, Texaco) wanted to buy Getty was to acquire control
of Getty Oil’s reserves, and not for any anticipated profit from
the later sale of Getty stock. There was evidence that such
fluctuations in market price are primarily of interest to holders
of small, minority share positions.
The court in Special Issue No. 3 correctly instructed the jury
that the measure of damages was the amount necessary to put
Pennzoil in as good a position as it would have been in if its
agreement, if any, with the Getty entities had been performed. If
the measure of damages suggested by Texaco was correct, then
there would have been no necessity to submit an issue at all,
because no issue of fact would have existed, there being no
dispute about the market value of the stock or the contract price
of the stock at the time of the breach.
Texaco next contends that the replacement cost theory is based
on the speculative and remote contention that Pennzoil would
have gained direct access to Getty’s assets. Texaco strongly
urges that Pennzoil had a “good faith” obligation under its
alleged contract to attempt to reorganize and restructure Getty

349

Oil rather than to divide its assets. We agree. Under New York
law, a duty of fair dealing and good faith is implied in every
contract. But a duty of good faith and fair dealing does not
require that Pennzoil completely subordinate its financial wellbeing to the proposition of reorganization or restructuring.
The directors of Pennzoil would have had a duty to the
company’s shareholders to obtain the greatest benefit from the
merger assets, by either restructuring, reorganizing, or taking the
assets in kind. If taking the assets in kind would be the most
advantageous to Pennzoil, its directors would, in the absence of
a great detriment to Getty, have a duty to take in kind. So the
acquisition of a pro rata share of Getty Oil’s reserves would be
more than a mere possibility, unless the restructuring or
reorganization of Getty would be just as profitable to Pennzoil
as taking the assets in kind.
Next, Texaco urges that the jury’s use of the replacement cost
model resulted in a gross overstatement of Pennzoil’s loss
because:
(a) Pennzoil sought to replace Getty’s low value
reserves with reserves of a much higher value;
(b) Pennzoil based its replacement cost on its
costs to find oil only during the period from
1980 to 1984, rather than over a longer period;
(c) Pennzoil improperly included future
development costs in its exploration costs;
(d) Pennzoil used pre-tax rather than post-tax
figures; and
(e) Pennzoil failed to make a present value
adjustment of its claim for future expenses.
Our problem in reviewing the validity of these Texaco claims is
that Pennzoil necessarily used expert testimony to prove its
losses by using three damages models. In the highly specialized
field of oil and gas, expert testimony that is free of conjecture
and speculation is proper and necessary to determine and
estimate damages. Texaco presented no expert testimony to
refute the claims but relied on its cross-examination of

350

Pennzoil’s experts to attempt to show that the damages model
used by the jury was flawed. Dr. Barrow testified that each of his
three models would constitute an accepted method of proving
Pennzoil’s damages. It is inevitable that there will be some
degree of inexactness when an expert is attempting to make an
educated estimate of the damages in a case such as this one.
Prices and costs vary, depending on the locale, and the type of
crude found. The law recognizes that a plaintiff may not be able
to prove its damages to a certainty. But this uncertainty is
tolerated when the difficulty in calculating damages is
attributable to the defendant’s conduct.
In his replacement cost model, Dr. Barrow estimated the cost to
replace 1.008 billion barrels of oil equivalent that Pennzoil had
lost. Dr. Barrow admitted that some of Getty’s reserves
consisted of heavy crude, which was less valuable than lighter
crude, and that he had made no attempt to determine whether
there was an equivalency between the lost Getty barrels and the
barrels used to calculate Pennzoil’s exploration costs. Dr.
Barrow also testified that there was no way to determine what
grade of reserves Pennzoil would find in its future exploration;
they could be better or worse than the Getty reserves. Finally
Dr. Barrow testified that in spite of his not determining the
value equivalency, the replacement cost model was an accepted
method of figuring Pennzoil’s loss. Dr. Lewis testified that with
improved refining technology, the difference in value between
light and heavy crude was becoming less significant.
Texaco next urges that Pennzoil should have calculated
replacement cost by using a longer time period and industry
wide figures rather than using only its own exploration costs,
over a five year period. Dr. Lewis admitted that it might have
been more accurate to use a longer period of time to estimate
exploration costs, but he and Dr. Barrow both testified that
exploration costs had been consistently rising each year and that
the development cost estimates were conservative. Dr. Barrow
testified that in his opinion, Pennzoil would, in the future, have
to spend a great deal more than $10.87 a barrel to find crude.
Dr. Lewis testified that industry wide exploration costs were

351

higher than Pennzoil’s, and those figures would result in a
higher cost estimate than the $10.87 per barrel used by Pennzoil.
Next, Texaco claims that Pennzoil inflated its exploration costs
by $1.86 per barrel by including “future development cost” in its
historical exploration costs. Both Dr. Lewis’ and Dr. Barrow’s
testimony refuted that contention. Texaco neither offered
evidence to refute their testimony, nor did its cross-examination
reveal that this was an unwarranted cost.
Texaco also claims that Pennzoil should have used post-tax
rather than pre-tax figures in figuring its loss calculations. First,
it contends that there are large tax incentives for exploration and
development that are not applicable to acquisition of reserves.
Second, it contends that there was a $2 billion tax penalty
attached to the Pennzoil/Getty agreement, and Pennzoil’s $900
million share of that penalty would have increased its $3.40 pretax acquisition cost by nearly a dollar.
Dr. Barrow testified that the fact that Pennzoil included $997
million as recapture tax in its costs of acquiring the Getty
reserves, made the pre-tax comparison between the $3.40 per
barrel to acquire Getty reserves and the $10.87 per barrel for
Pennzoil to find new oil, “apples and apples”; in other words,
the $997 million tax adjustment compensated for the tax
benefits reaped when discovering, as compared with purchasing,
reserves. Further, there was no conclusive proof that the
Internal Revenue Service would have assessed a $2 billion
penalty to Getty’s purchase of the Museum’s shares under the
Pennzoil/Getty agreement, as alleged by Texaco. Several
witnesses, familiar with tax law, testified that it was unlikely that
such a tax would be imposed; therefore it was for the jury to
decide when assessing damages, whether Pennzoil’s pro rata
share of the speculative tax penalty should reduce the amount of
its damages.
Texaco’s contention that Pennzoil’s cost replacement model
should be discounted to present value ignores the fact that
Pennzoil’s suit is not for future damages but for those already
sustained. Pennzoil would have had an interest in the Getty
reserves immediately if the agreement had been consummated,

352

and it did not seek damages for reserves to be recovered in the
future. The cases cited by Texaco are inapposite here because all
involve damages that the plaintiff would incur in the future,
such as lost wages or future yearly payments. Also, Texaco
requested no jury instruction on a discount or a discount rate;
therefore, any complaint of the court’s failure to submit the
issue or instruction is waived. See Tex.R.Civ.P. 279. Nor was
Texaco entitled to an omitted finding by the court under rule
279, because the omitted discount and discount rate were not
issues “necessarily referable” to the damages issue.
Texaco’s Points of Error 57 through 60 are overruled.
In its 69th point of error, Texaco claims that the court
erroneously applied New York Law when it allowed
prejudgment interest, because most of the damages are to
compensate for expenses to be incurred over the next 25 years.
We have previously considered and rejected Texaco’s
contention that Pennzoil’s recovery, or any part thereof, was for
future damages.
Under New York law, a plaintiff in an action for inducing a
breach of contract is entitled as a matter of right to interest on
the amount of recovery, measured from the date of the accrual
of the cause of action. De Long Corp. v. Morrison-Knudsen Co., 14
N.Y.2d 346, 251 N.Y.S.2d 657, 200 N.E.2d 557 (1964).
Point of Error 69 is overruled.~

Questions to Ponder on Texaco v. Pennzoil
A. Consider what $7.53 billion in compensatory damages means. Did
you think killing another human being was the worst thing a person
could do? Not according to tort law. A DOJ study in 2004 found the
median award in for wrongful death cases to be $961,000. That’s
more than 7,500 times smaller than Pennzoil’s compensatory award
for a business deal gone bad. Is there something wrong with that?
Does it counsel some adjustment to our tort system? Or does it
reflect an uncomfortable truth about the value of human life?
B. Why didn’t Texaco present its own witnesses on the issue of
damages, instead of “[relying] on its cross-examination of Pennzoil’s

353

experts to attempt to show that the damages model used by the jury
was flawed”? Was that a defensible, calculated risk? Or was that a
huge lawyering mistake?
Historical Note on Texaco v. Pennzoil
Texaco, whose name is a contraction of “The Texas Company,” was
America’s first nationwide brand of gasoline. In the 1980s, Texaco
was the fifth largest corporation in the United States.
The $10.53 billion dollar judgment against Texaco was the biggest in
U.S. history. It’s a lot of money – even to an enormous oil company.
Texaco wanted to appeal the judgment, and in the meantime stay the
execution of the judgment. By staying the execution of the judgment,
Texaco would not have to fork over the money until the appeal was
over. The problem for Texaco was that Texas court rules required a
stay of execution of judgment to be supported with a bond. That
way, if the appeal failed, the plaintiff would still be assured of getting
its money. But bonding companies don’t have $10.53 billion in cash
on hand any more than huge oil companies do. Texaco appealed to
the U.S. Supreme Court, challenging the bonding requirement as
unconstitutional, but in a unanimous decision, the Supreme Court
rebuffed the oil giant.
In a concurrence, Justice Stevens wrote,
~Texaco

makes a sympathetic argument,
particularly when it describes the potential
adverse impact of this litigation on its
employees, its suppliers, and the community at
large. But the exceptional magnitude of those
consequences is the product of the vast size of
Texaco itself — it is described as the fifth
largest corporation in the United States — and
the immensity of the transaction that gave rise
to this unusual litigation. The character of harm
that may flow from this litigation is not different
from that suffered by other defeated litigants,
their families, their employees, and their
customers. The price of evenhanded
administration of justice is especially high in
some cases, but our duty to deal equally with the

354

rich and the poor does not admit of a special
exemption for multibillion-dollar corporations
or transactions.

Pennzoil Co. v. Texaco, Inc., 481 U.S. 1, 65 (1987).
Texaco filed for bankruptcy within days of the announcement of the
Supreme Court’s decision, a move that blocked Pennzoil’s collection
efforts. (Federal bankruptcy’s automatic stay halts all judgment
collections.) It was the largest corporate bankruptcy in U.S. history to
that point. After about a year, Texaco reached a $3 billion settlement
with Pennzoil that allowed it to emerge from Chapter 11 with deep
wounds. Eventually, Texaco was purchased by and absorbed into
Chevron. Today, Texaco exists as an alternative brand used by
Chevron for its retail gasoline sales.

Nonpecuniary or General Damages
Where the question of damages becomes particularly difficult is with
nonpecuniary damages – damages that are not natively measured in
dollars. The leading example of nonpecuniary damages is what’s
known as “pain and suffering.” In addition, courts may award
nonpecuniary damages for loss of enjoyment of one’s life, which
might include an inability to engage in a favored activity, such as
playing the piano or cross-country skiing. In a defamation case,
nonpecuniary damages might be awarded for the loss of one’s good
reputation.
Nonpecuniary damages also go by the names “non-economic
damages” and “general damages.” The latter label is typical in
defamation cases, where it is contrasted with special damages. While
special damages can be pinpointed with specificity, general damages
are “general” in the sense that they are vague and impossible to pin
down with precision.
The question of how to assign a specific dollar amount to someone’s
pain and suffering or lost enjoyment of life is a thorny one. But
plaintiffs’ attorneys are entitled to argue the point to juries, and juries
must do the best they can to assign a fair dollar value.

355

Case: Spell v. McDaniel
The following case illustrates how nonpecuniary damages can exceed
pecuniary damages by orders of magnitude.

Spell v. McDaniel
United States Court of Appeals for the Fourth Circuit
July 24, 1987
824 F.2d 1380. Henry Z. SPELL, Appellee, v. Charles D.
McDANIEL, Individually and as Patrolman, City of Fayetteville
Police Department, and John P. Smith, City Manager, City of
Fayetteville, Defendants, and other cases consolidated with this
one. Nos. 85-1524, 85-1523, 85-1691, 85-1714 and 85-1757.
Before PHILLIPS, CHAPMAN and WILKINSON, Circuit
Judges.
Circuit Judge JAMES DICKSON PHILLIPS:
This is a 42 U.S.C. § 1983 action in which after two trials Henry
Spell was awarded substantial damages against the City of
Fayetteville, North Carolina (the City), and Charles McDaniel, a
City police officer, as a result of physical injury inflicted on Spell
by McDaniel while Spell was in McDaniel’s custody following
Spell’s arrest. McDaniel and the City have appealed~.
We find no reversible error in the trials and therefore affirm the
judgment on the merits against McDaniel and the City.~
I
Spell, admittedly inebriated on alcohol and quaaludes, was
stopped by Officer McDaniel while driving an automobile in the
City of Fayetteville. After talking with Spell and finding a
quantity of quaaludes in his automobile, McDaniel arrested him
along with a passenger in Spell’s automobile, handcuffed the
two of them and took them in a patrol car to the police station.
There Spell was subjected to various sobriety tests, including a
breathalyzer test, and was formally charged with driving while
impaired and with the possession of quaaludes. Spell later pled
guilty to the possession charge which was contained in a multi-

356

count indictment that also charged two counts of narcotics
trafficking for which he was convicted after trial. At the time of
trial of this § 1983 action, he was serving a seven year sentence
growing out of those convictions, a fact brought out to the jury
in Spell’s own testimony on direct examination.Just after Spell
completed the breathalyzer test and was returned, still
handcuffed and inebriated, to McDaniel’s direct custody,
McDaniel, possibly angered by Spell’s failure to respond to his
questioning, and in any event without any physical provocation,
brutally assaulted Spell. When Spell warded off a blow toward
his head by raising his arms, McDaniel seized his handcuffed
arms, pulled them down and violently kneed Spell in the groin.
The blow to Spell’s groin ruptured one of his testicles,
necessitating its surgical removal. This resulted in irreversible
sterility and of course in considerable associated pain and
suffering. These are the essential facts necessarily accepted in
substance by the jury in finding McDaniel liable. They were
disputed by McDaniel, who denied making any assault on Spell
and speculated that the conceded injury resulted from a prearrest occurrence. Though acceptance of these facts required
outright rejection of McDaniel’s testimony and that of another
officer circumstantially corroborating McDaniel’s, there was
more than ample evidence supporting the critical finding. The
district court, denying defendant’s motion for judgment n.o.v.
and alternatively for new trial, expressed flat incredulity at the
testimony offered to support McDaniel’s denial that he ever
physically assaulted Spell.
Spell then brought this § 1983 action naming as defendants
McDaniel, the City of Fayetteville, the City Manager, the City
Chief of Police, the Director of the police department’s Internal
Affairs Division and two police department command sergeants.
He structured the action as one against McDaniel in his
individual and official capacities; against the City Manager,
Smith, the Police Chief, Dixon, the Internal Affairs Division
Director, Johnson, and the two command sergeants, Dalton and
Holman, in their several official capacities; and against the City
as a suable municipal corporation.~

357

[T]he City contends that the district court abused its discretion
in declining to set aside the second jury’s compensatory award
of $900,000 as excessive. Here again, of course, the district
court’s ruling is a discretionary one, and indeed is one that we
review with even more than ordinary deference. See Grunenthal v.
Long Island Rail Road Co., 393 U.S. 156, 160 (1968) (only to
determine if “untoward, inordinate, unreasonable or
outrageous”); Simmons v. Avisco, Local 713, Textile Workers Union,
350 F.2d 1012, 1020 (4th Cir.1965) (only to determine whether
“not merely excessive but ‘monstrous’”).
Under this standard we cannot find error in the district court’s
ruling; indeed it seems to us eminently sound. Although Spell’s
medical expenses were relatively low ($2,041), his hospital stay
short (four days), and his ability to function sexually not
permanently impaired, the evidence showed that the assault
caused him intense pain, that his damaged testicle enlarged five
to seven times its normal size as a result, that it was like “a
smashed piece of fruit” with the outer covering torn and the
internal contents passing through the tear, that surgical removal
of the testicle led to permanent disfigurement and that, on
account of an earlier illness, the assault left Spell irreversibly
sterile.~
We therefore affirm the judgment against McDaniel and the City
on the merits~.

Questions to Ponder About Spell v. McDaniel
A. The district court is entrusted with discretion to rule on a
defendant’s motion to set aside the jury’s verdict as excessive, and an
appeals court will not easily overturn the decision resulting from that
exercise of discretion. As the circuit court says here, the district
court’s decision is to be treated with “even more than ordinary
deference.” Why do you suppose that is? Does it make sense?
B. Logically speaking, should it make any difference to the
calculation of compensatory damages whether the defendant or
plaintiff was sympathetic? Regardless of whether it should, does it in
fact make such a difference? Are you surprised that a jury awarded
$900,000 to a drug trafficker? Was it in part because of a belief that

358

the Officer McDaniel lied about kneeing Mr. Spell? Do you think the
verdict would have been different if McDaniel had admitted to the
kneeing?

Caps on Nonpecuniary Damages
For many years, tort reform advocates have looked to change various
aspects of the civil tort system in order to reign in perceived abuses
that negatively impact businesses. One object of the tort-reform
movement has been to place upper limits on nonpecuniary damages.
Most states now have some kind of cap on nonpecuniary damages,
either for medical malpractice cases or for all tort cases.
The forerunner of this trend was California – perhaps surprising
considering the state’s liberal reputation. In 1975, California passed
the Medical Injury Compensation Reform Act. The law places a
$250,000 limit on nonpecuniary damages in medical liability cases.
Cal. Civ. Code § 333.2.
The enactment of the cap in California helped precipitate a
movement to enact similar caps across the country. Some examples:
In 1995, North Dakota capped noneconomic damages in medical
liability cases to $500,000. N.D. Cent. Code. § 32-42-02. In 2003,
West Virginia capped noneconomic damages in medical liability cases
to a maximum of $500,000, with a stricter cap of $250,000 applying
in some circumstances. W.V. Code § 55-7B-8. In 2011, Tennessee
passed a maximum cap of $1 million, with a lower limit of $750,000
in most cases. The limitation is not applicable where the defendant
acted intentionally, was intoxicated, or falsified records.
California’s cap remains among the nation’s lowest, and it has not
been adjusted for inflation since its enactment. Because of
inflationary effects, the cap has shrunk in real terms by a factor of
four. (An award of $250,000 in 1975 dollars would have been
equivalent to $1.1 million in 2014.) The Golden State’s trendsetting
and nation-leading nonpecuniary damages cap is an interesting
counterpoint to the role the state has so often played as a pioneer of
plaintiff-friendly shifts in doctrine, including strict products liability
and market-share liability. See Greenman v. Yuba Power Products, 59
Cal.2d 57. (Cal. 1963) (strict products liability; in Chapter 14) and

359

Sindell v. Abbott Labs, 26 Cal. 3d 588 (Cal. 1980) (market-share
liability; in Chapter 7).

Mitigation
Plaintiffs have a duty to mitigate their losses. This means that, given
the injury they sustained at the hands of a defendant, plaintiffs must
do what they reasonably can to prevent their losses from growing
larger.
A plaintiff who receives a cut to the leg, for instance, must promptly
seek medical care and get stitches. If the plaintiff waits until the
wound becomes infected and eventually gangrenous, so that
amputation is necessary, the plaintiff is not entitled to damages for a
lost limb. Instead, the plaintiff would be entitled to damages
measured by the medical expense of getting stitches and the
accompanying pain and suffering that would have been associated
with the injury treated in that manner.

The Collateral Source Rule
The collateral source rule provides that a plaintiff is entitled to
recovery from the defendant for tortiously caused damages regardless
of whether or not a third party has stepped in to help the plaintiff pay
some or all of those costs.
Before the modern era, the collateral source might have been a rich
uncle or a religious charity. These days, the collateral source is likely
to be an insurer. In fact, an automobile negligence case might involve
injuries that are almost entirely covered by insurance – physicians’
fees, hospital bills, medicine, physical therapy. None of this can be
used to diminish the defendant’s responsibility or the plaintiff’s
recovery.
The fairness of the collateral source rule has been widely questioned.
The argument is as follows: If the goal of tort law is to make the
plaintiff whole, and if a plaintiff is already made whole by someone
other than the defendant, then the plaintiff has no more need for
redress. Worse, it may be argued, a successful plaintiff who has also
been the beneficiary of a collateral source has received a double
recovery.

360

There are a few responses to this line of criticism. One is to question
the assumption that the only goal of compensatory damages in tort
law is to return the plaintiff to a pre-injury state. Another goal
advanced for compensatory damages is to deter injury-producing
behavior by would-be defendants. If businesses are never compelled
to pay the costs of the injuries they cause, they might lack the needed
incentives to be careful.
Another response is that if someone is going to receive a windfall –
either the plaintiff by getting a double recovery, or the defendant by
getting off scot-free – then it seems preferable that the plaintiff
should receive the windfall, since the plaintiff is the blameless one.
A full debate about the collateral-source rule must also take into
account the practical reality of how insurance works. Plaintiffs rarely
receive a double recovery because insurance policies generally carry a
right of subrogation: Once an insurance company pays a claim, it
has the right to get reimbursed by the plaintiff if and when the
plaintiff gets a tort recovery. Because of this, insurers benefiting from
subrogation rights – subrogees – are said to “stand in the shoes” of
their subrogor (the plaintiff) in being able to obtain compensation
from the tortfeasor who ultimately necessitated the insurance payout.

Issues of Time: Past and Future Losses
Meritorious plaintiffs are entitled to one lawsuit and one judgment.
This is sometimes called the single-recovery rule. The judgment
must include all of the plaintiff’s damages – past, present, and future.
Present damages yield no particular difficulties. But past and future
damages necessitate some special handling.
Pre-judgment Interest
For damages sustained in the past, the plaintiff is entitled to prejudgment interest. Consider it this way: With past damages, the
plaintiff was entitled to compensation at some specific moment in
the past, perhaps at the moment of injury. Yet the meritorious
plaintiff will not get a check until the end of her or his lawsuit. It’s as
if the plaintiff lent the tortfeasor money during that intervening time.

361

Pre-judgment interest means that the “loan” advanced to the
defendant is not interest-free.
How pre-judgment interest is applied differs among the jurisdictions.
In some states, interest runs from the date the complaint is filed. In
others, interest begins accumulating at the moment of injury. Interest
rates vary as well. In Arkansas, the interest rate is set by the state
constitution at 6%, and it begins running at the time of loss. Ark.
Const. art. 19, § 13. In New Mexico, the rate for actions based on
“tortious conduct” is 15%, beginning on the date the complaint is
served. N.M. Stat. § 56-8-4. Other states peg interest rates to one of
several rates published by the Federal Reserve or even leave it up to
the judge in the lawsuit to determine on a case-by-case basis. Other
states do not provide for pre-judgment interest in tort suits at all.
The differences among jurisdictions are important, because prejudgment interest can add up to real money. In a jurisdiction with an
interest rate on the higher end, and if interest begins running at the
time of loss, a judgment rendered six years later might be nearly
doubled by accumulated interest.
Figuring Future Losses
Although past losses present their difficulties, future losses create
much thornier questions. An injured plaintiff whose long-term
medical prognosis will require more treatment and more surgeries
will not be able to bring another lawsuit at a later time. This means
that juries routinely face the difficult prospect of trying to determine
what the plaintiff will need to expend in the future for continuing
care. For a plaintiff rendered unable to work, the jury will be called
upon to determine the plaintiff’s lost wages over the rest of her or his
life. This involves considering several questions: How long is the
plaintiff likely to live? What were the plaintiff’s career prospects?
What will medical care and medical monitoring cost? The issue often
comes down to a battle of expert witnesses, each of whom compiles
analyses that are presented to the jury.
Regardless of how the jury and court resolve these issues, once the
judgment becomes final, it is legally irrelevant what actually happens
to the plaintiff. An injured plaintiff whose condition turns out to be

362

much worse – and much more expensive – than anticipated at the
time of trial will be out of luck. A plaintiff given large amount of
money in anticipation of expensive long-term care whose fortunes
turn around when a new medical breakthrough completely reverses
the injury is doubly lucky – that plaintiff has the cure and gets to keep
the money.
Reducing Future Losses to Net Present Value and
Accounting for Inflation
Once a court has decided on an appropriate figure for future losses,
there remains the problem of figuring how to account for the
changing value of money through time.
A dollar today is worth more than a dollar tomorrow – because in the
meantime, money in the bank earns interest. If $10,000 of expenses
will be incurred 10 years from now, an award of $10,000 today would
require the defendant to wildly overpay.
Financial analysts and economists use a concept called “net present
value” to compare money in the future to money in the present.
Calculating net present value is the reverse of calculating the growth
of money over time using compounded interest.
To calculate the net present value of a lump sum of money at some
point in the future, you need to assume an interest rate (commonly
called the “discount rate”).
For an example, let’s say we want to find the net present value of
$10,000 three years in the future. Let’s assume the effective yearover-year rate of interest is 10%. The net present value is $7,513.15.
To see how this is calculated, it is best to first see it done from the
other direction, translating $7,513.15 into its value three years from
now:


After one year, $7,513.15 will increase by 10%. We add
$7,513.15 to $751.31 (which is 10% of $7,513.15), and get
$8,264.46. We can do this in one step by multiplying
$7,513.15 by 1.10 (which is to multiply the number by itself
plus 10% of itself).

363



After year two, we multiply $8,264.46 by 1.10 to get
$9,090.91.



After year three, we multiply $9,090.91 by 1.10 to get $10,000.

To translate future value into present value, we do the reverse at each
step, dividing by 1.10 instead of multiplying:
$10,000 ÷ 1.10 ÷ 1.10 ÷ 1.10 = $7,513.15

Let’s simplify this:
$10,000 ÷ (1.10  1.10  1.10) = $7,513.15

And simplify again:
$10,000 ÷ 1.103 = $7,513.15

Now, replacing the numbers with symbols, we get a formula:
VF ÷ (1 + r)t = VP

In the formula, VF is the future value, r is the effective interest rate
(or “discount rate”), t is time in units (such as years) that corresponds
to the interest rate, and VP is present value.
Compare the formula to the example above. If you look back and
forth a few times, you should be able to see exactly how the formula
works.
If you want to reduce to present value (to “discount” in financial
jargon) a cash flow over time – that is, a continuous stream of
money – as opposed to a single amount of money at a some
predetermined point in the future – then the calculation is much
more complex, and it helps to use calculus. But we can leave that task
to the accountants.
Having an idea of how discounting works, we are left with an
important question: What discount rate is appropriate for reducing
future losses to net present value? Unfortunately, there is no easy
answer. Interest rates change over time, and no one can predict with
certainty what will happen to rates in the future. Thus, in absence of
a controlling statute or rule, courts will permit expert testimony from
economists about reasonable assumptions for future interest rates

364

and what the net present value of a future loss is based on those
assumptions.
Although one might justifiably feel some sense of accomplishment
after having carefully discounted future losses to present value, that
analysis ignores another looming complication: Inflation.
Over time, inflation causes a dollar to lose purchasing power.
Because of this, inflation works in the opposite direction of interest.
The number of dollars in a bank account grows over time thanks to
interest, but the value of each dollar declines thanks to inflation.
The opposing effects of inflation and interest have tempted some to
argue that both inflation and interest can be assumed to net to zero,
so that a lump sum for the future can be awarded without any
adjustment. But that approach – while perhaps enticing for its
simplicity – seems to be unsound policy. Under usual economic
conditions, interest steadily outpaces inflation so that money will
grow in real terms over time. The Ninth Circuit, for instance, has
admonished trial courts not to take the lazy way out:
By today’s holding that the trier of facts in
awarding damages may take into consideration
estimated changes in the purchasing power of
money, we do not mean to imply that the lower
court may use our holding as an excuse not to
discount an award to its net present value. In
other words, the court may not assume that the
discount rate and the inflation rate will net to
zero. The lower court must first estimate future
income and expenses, taking into account
estimated changes in the purchasing power of
the dollar, and then discount this future net
income stream to its present value. Nor do we
intend to have our holding of today read as
authorizing the court to arbitrarily draw an
estimate of inflation out of thin air. [¶] As with
any other element of damages, we must require
the estimate of future inflation to be supported
by competent evidence. The court is to be
especially wary of the pitfalls~ inherent in
making predictions about the future of

365

economic conditions. By our holding we allow
the trier of fact in awarding damages to take
into account only such estimates of future
changes in the purchasing power of money as
are based on sound and substantial economic
evidence, and as can be postulated with some
reliability

U.S. v. English, 521 F.2d 63, 75-76 (9th Cir. 1975).
Calculations can be made easier when the discount rate is set such
that it already takes into account the effects of anticipated inflation.
(And stated discounted rates are often inclusive of inflationary
effects.) But easing the arithmetic does not address the underlying
uncertainty in the calculation. When you combine the difficulty of
estimating future losses with the uncertainty of future interest rates
and inflation, you end up with a monetary award that is sagging under
the weight of layers of assumptions. What is more, the award can be
pricey to deduce, given the expert testimony it requires. In the eyes of
the courts, however, this imperfect justice is preferable to the overt
injustice of awarding plaintiffs windfalls or of depriving them of
recovery altogether.
Problem on Discounting Future Losses to Net Present
Value
After a bench trial, the judge determines that Amelia has received a
latent injury that is more likely than not going to require extensive
surgery in the future. The judge accepts as a model for damages that
Amelia is likely to need $1 million in medical care at a point in time
10 years in the future. The judge also accepts expert testimony
establishing an annual discount rate inclusive of inflation of 3.9%.
What should be Amelia’s award today, discounted to present value?

366

25. Punitive Damages
“Punishment is justice for the unjust.”
– Saint Augustine

The Basics of Punitive Damages
Punitive damages – frequently called “exemplary damages” – are
damages awarded for the purpose of punishing the defendant. This is
in contrast to compensatory damages, which are meant to
compensate the plaintiff.
The difference between compensatory damages and punitive
damages can be conceptualized by imagining which way the jury is
looking when awarding them. With compensatory damages, the jury
is looking squarely at the plaintiff: How has the plaintiff been injured?
What loss has the plaintiff suffered?
By contrast, with punitive damages, the jury’s gaze is fixed firmly on
the defendant: What did the defendant do that was wrong? What was
the defendant thinking? What is the defendant’s attitude? How much
money does the defendant have? And, how much money would have
to be awarded to really get the defendant’s attention?
In seeking to punish the defendant, punitive damages serve at least
two purposes: deterrence and retribution. These goals may be familiar
to you if you have already taken a course in criminal law. The point
of deterrence is to have the defendant and other potential defendants
choose not to undertake a similar action in the future, since doing so
leads to judgments that make the conduct not worth engaging in. The
idea of retribution is to serve the plaintiff’s thirst for seeing a
wrongdoer, after having made the plaintiff suffer, be caused to
endure suffering of its own. In other words: tit for tat, or getting
what you have coming. A more subtle account was made by
Professor Dan Markel: “To not punish when we reasonably could is
to signal that we do not care about the actions of the offender or the
rights and interests underlying the rule the offender breached, or the

367

integrity of our democratic decision-making structure.” Dan Markel,
Retributive Damages: A Theory of Punitive Damages as Intermediate Sanction,
94 CORNELL L. REV. 239, 242 (2009).
To be awarded punitive damages, a plaintiff must do much more
than prove the elements of the prima facie case and defeat any
affirmative defenses. Simply prevailing on a cause of action is not
enough to warrant punitive damages. For punitives to be warranted,
there must be some special culpability on the part of the defendant –
culpability that greatly exceeds simple negligence. Courts have
different words they use to express the threshold culpability for
punitive damages, including phrases such as “flagrant misconduct,”
“malice,” “in conscious disregard,” “willful, wanton, or reckless,” and
“wantonly reckless or malicious.” The formulations vary. But there is
an essence they all share of pointing beyond mere blame to
reprehensibility.

Case: Mathias v. Accor Economy Lodging
This case presents a contemporary example of a claim for punitive
damages in a consumer context.

Mathias v. Accor Economy Lodging
United States Court of Appeals for the Seventh Circuit
October 21, 2003
347 F.3d 672. Burl MATHIAS and Desiree Matthias, PlaintiffsAppellees/Cross-Appellants,
v.
ACCOR
ECONOMY
LODGING, INC. and Motel 6 Operating L.P., DefendantsAppellants/Cross-Appellees. Nos. 03-1010, 03-1078. Before
POSNER, KANNE, and EVANS, Circuit Judges.
Circuit Judge RICHARD A. POSNER:
The plaintiffs brought this diversity suit governed by Illinois law
against affiliated entities (which the parties treat as a single
entity, as shall we) that own and operate the “Motel 6” chain of
hotels and motels. One of these hotels (now a “Red Roof Inn,”
though still owned by the defendant) is in downtown Chicago.
The plaintiffs, a brother and sister, were guests there and were
bitten by bedbugs, which are making a comeback in the U.S. as a

368

consequence of more conservative use of pesticides. The
plaintiffs claim that in allowing guests to be attacked by bedbugs
in a motel that charges upwards of $100 a day for a room and
would not like to be mistaken for a flophouse, the defendant
was guilty of “willful and wanton conduct” and thus under
Illinois law is liable for punitive as well as compensatory
damages. The jury agreed and awarded each plaintiff $186,000 in
punitive damages though only $5,000 in compensatory damages.
The defendant appeals, complaining primarily about the
punitive-damages award. It also complains about some of the
judge’s evidentiary rulings, but these complaints are frivolous
and require no discussion. The plaintiffs cross-appeal,
complaining about the dismissal of a count of the complaint in
which they alleged a violation of an Illinois consumer protection
law. But they do not seek any additional damages, and so,
provided we sustain the jury’s verdict, we need not address the
cross-appeal.
The defendant argues that at worst it is guilty of simple
negligence, and if this is right the plaintiffs were not entitled by
Illinois law to any award of punitive damages. It also complains
that the award was excessive-indeed that any award in excess of
$20,000 to each plaintiff would deprive the defendant of its
property without due process of law. The first complaint has no
possible merit, as the evidence of gross negligence, indeed of
recklessness in the strong sense of an unjustifiable failure to
avoid a known risk, was amply shown. In 1998, EcoLab, the
extermination service that the motel used, discovered bedbugs
in several rooms in the motel and recommended that it be hired
to spray every room, for which it would charge the motel only
$500; the motel refused. The next year, bedbugs were again
discovered in a room but EcoLab was asked to spray just that
room. The motel tried to negotiate “a building sweep [by
EcoLab] free of charge,” but, not surprisingly, the negotiation
failed. By the spring of 2000, the motel’s manager “started
noticing that there were refunds being given by my desk clerks
and reports coming back from the guests that there were ticks in
the rooms and bugs in the rooms that were biting.” She looked
in some of the rooms and discovered bedbugs. The defendant

369

asks us to disregard her testimony as that of a disgruntled exemployee, but of course her credibility was for the jury, not the
defendant, to determine.
Further incidents of guests being bitten by insects and
demanding and receiving refunds led the manager to
recommend to her superior in the company that the motel be
closed while every room was sprayed, but this was refused. This
superior, a district manager, was a management-level employee
of the defendant, and his knowledge of the risk and failure to
take effective steps either to eliminate it or to warn the motel’s
guests are imputed to his employer for purposes of determining
whether the employer should be liable for punitive damages.
The employer’s liability for compensatory damages is of course
automatic on the basis of the principle of respondeat superior,
since the district manager was acting within the scope of his
employment.
The infestation continued and began to reach farcical
proportions, as when a guest, after complaining of having been
bitten repeatedly by insects while asleep in his room in the hotel,
was moved to another room only to discover insects there; and
within 18 minutes of being moved to a third room he
discovered insects in that room as well and had to be moved still
again. (Odd that at that point he didn’t flee the motel.) By July,
the motel’s management was acknowledging to EcoLab that
there was a “major problem with bed bugs” and that all that was
being done about it was “chasing them from room to room.”
Desk clerks were instructed to call the “bedbugs” “ticks,”
apparently on the theory that customers would be less alarmed,
though in fact ticks are more dangerous than bedbugs because
they spread Lyme Disease and Rocky Mountain Spotted Fever.
Rooms that the motel had placed on “Do not rent, bugs in
room” status nevertheless were rented.
It was in November that the plaintiffs checked into the motel.
They were given Room 504, even though the motel had
classified the room as “DO NOT RENT UNTIL TREATED,”
and it had not been treated. Indeed, that night 190 of the hotel’s
191 rooms were occupied, even though a number of them had

370

been placed on the same don’t-rent status as Room 504. One of
the defendant’s motions in limine that the judge denied was to
exclude evidence concerning all other rooms-a good example of
the frivolous character of the motions and of the defendant’s
pertinacious defense of them on appeal.
Although bedbug bites are not as serious as the bites of some
other insects, they are painful and unsightly. Motel 6 could not
have rented any rooms at the prices it charged had it informed
guests that the risk of being bitten by bedbugs was appreciable.
Its failure either to warn guests or to take effective measures to
eliminate the bedbugs amounted to fraud and probably to
battery as well, as in the famous case of Garratt v. Dailey, 46
Wash.2d 197, (1955), appeal after remand, 49 Wash.2d 499,
(1956), which held that the defendant would be guilty of battery
if he knew with substantial certainty that when he moved a chair
the plaintiff would try to sit down where the chair had been and
would land on the floor instead. There was, in short, sufficient
evidence of “willful and wanton conduct” within the meaning
that the Illinois courts assign to the term to permit an award of
punitive damages in this case.
But in what amount? In arguing that $20,000 was the maximum
amount of punitive damages that a jury could constitutionally
have awarded each plaintiff, the defendant points to the U.S.
Supreme Court’s recent statement that “few awards [of punitive
damages] exceeding a single-digit ratio between punitive and
compensatory damages, to a significant degree, will satisfy due
process.” State Farm Mutual Automobile Ins. Co. v. Campbell, 538
U.S. 408, (2003). The Court went on to suggest that “four times
the amount of compensatory damages might be close to the line
of constitutional impropriety.” Hence the defendant’s proposed
ceiling in this case of $20,000, four times the compensatory
damages awarded to each plaintiff. The ratio of punitive to
compensatory damages determined by the jury was, in contrast,
37.2 to 1.
The Supreme Court did not, however, lay down a 4-to-1 or
single-digit-ratio rule – it said merely that “there is a
presumption against an award that has a 145-to-1 ratio,” – and it

371

would be unreasonable to do so. We must consider why
punitive damages are awarded and why the Court has decided
that due process requires that such awards be limited. The
second question is easier to answer than the first. The term
“punitive damages” implies punishment, and a standard
principle of penal theory is that “the punishment should fit the
crime” in the sense of being proportional to the wrongfulness of
the defendant’s action, though the principle is modified when
the probability of detection is very low (a familiar example is the
heavy fines for littering) or the crime is potentially lucrative (as
in the case of trafficking in illegal drugs). Hence, with these
qualifications, which in fact will figure in our analysis of this
case, punitive damages should be proportional to the
wrongfulness of the defendant’s actions.
Another penal precept is that a defendant should have
reasonable notice of the sanction for unlawful acts, so that he
can make a rational determination of how to act; and so there
have to be reasonably clear standards for determining the
amount of punitive damages for particular wrongs.
And a third precept, the core of the Aristotelian notion of
corrective justice, and more broadly of the principle of the rule
of law, is that sanctions should be based on the wrong done
rather than on the status of the defendant; a person is punished
for what he does, not for who he is, even if the who is a huge
corporation.
What follows from these principles, however, is that punitive
damages should be admeasured by standards or rules rather than
in a completely ad hoc manner, and this does not tell us what
the maximum ratio of punitive to compensatory damages should
be in a particular case. To determine that, we have to consider
why punitive damages are awarded in the first place.
England’s common law courts first confirmed their authority to
award punitive damages in the eighteenth century, at a time
when the institutional structure of criminal law enforcement was
primitive and it made sense to leave certain minor crimes to be
dealt with by the civil law. And still today one function of
punitive-damages awards is to relieve the pressures on an

372

overloaded system of criminal justice by providing a civil
alternative to criminal prosecution of minor crimes. An example
is deliberately spitting in a person’s face, a criminal assault but
because minor readily deterrable by the levying of what amounts
to a civil fine through a suit for damages for the tort of battery.
Compensatory damages would not do the trick in such a case,
and this for three reasons: because they are difficult to
determine in the case of acts that inflict largely dignitary harms;
because in the spitting case they would be too slight to give the
victim an incentive to sue, and he might decide instead to
respond with violence-and an age-old purpose of the law of
torts is to provide a substitute for violent retaliation against
wrongful injury-and because to limit the plaintiff to
compensatory damages would enable the defendant to commit
the offensive act with impunity provided that he was willing to
pay, and again there would be a danger that his act would incite
a breach of the peace by his victim.
When punitive damages are sought for billion-dollar oil spills
and other huge economic injuries, the considerations that we
have just canvassed fade. As the Court emphasized in Campbell,
the fact that the plaintiffs in that case had been awarded very
substantial compensatory damages – $1 million for a dispute
over insurance coverage-greatly reduced the need for giving
them a huge award of punitive damages ($145 million) as well in
order to provide an effective remedy. Our case is closer to the
spitting case. The defendant’s behavior was outrageous but the
compensable harm done was slight and at the same time
difficult to quantify because a large element of it was emotional.
And the defendant may well have profited from its misconduct
because by concealing the infestation it was able to keep renting
rooms. Refunds were frequent but may have cost less than the
cost of closing the hotel for a thorough fumigation. The hotel’s
attempt to pass off the bedbugs as ticks, which some guests
might ignorantly have thought less unhealthful, may have
postponed the instituting of litigation to rectify the hotel’s
misconduct. The award of punitive damages in this case thus
serves the additional purpose of limiting the defendant’s ability
to profit from its fraud by escaping detection and (private)

373

prosecution. If a tortfeasor is “caught” only half the time he
commits torts, then when he is caught he should be punished
twice as heavily in order to make up for the times he gets away.
Finally, if the total stakes in the case were capped at $50,000 (2 x
[$5,000 + $20,000]), the plaintiffs might well have had difficulty
financing this lawsuit. It is here that the defendant’s aggregate
net worth of $1.6 billion becomes relevant. A defendant’s wealth
is not a sufficient basis for awarding punitive damages. That
would be discriminatory and would violate the rule of law, as we
explained earlier, by making punishment depend on status rather
than conduct. Where wealth in the sense of resources enters is
in enabling the defendant to mount an extremely aggressive
defense against suits such as this and by doing so to make
litigating against it very costly, which in turn may make it
difficult for the plaintiffs to find a lawyer willing to handle their
case, involving as it does only modest stakes, for the usual 33-40
percent contingent fee.
In other words, the defendant is investing in developing a
reputation intended to deter plaintiffs. It is difficult otherwise to
explain the great stubborness with which it has defended this
case, making a host of frivolous evidentiary arguments despite
the very modest stakes even when the punitive damages
awarded by the jury are included.
As a detail (the parties having made nothing of the point), we
note that “net worth” is not the correct measure of a
corporation’s resources. It is an accounting artifact that reflects
the allocation of ownership between equity and debt claimants.
A firm financed largely by equity investors has a large “net
worth” (= the value of the equity claims), while the identical
firm financed largely by debt may have only a small net worth
because accountants treat debt as a liability.
All things considered, we cannot say that the award of punitive
damages was excessive, albeit the precise number chosen by the
jury was arbitrary. It is probably not a coincidence that $5,000 +
$186,000 = $191,000/191 = $1,000: i.e., $1,000 per room in the
hotel. But as there are no punitive-damages guidelines,
corresponding to the federal and state sentencing guidelines, it is

374

inevitable that the specific amount of punitive damages awarded
whether by a judge or by a jury will be arbitrary. (Which is
perhaps why the plaintiffs’ lawyer did not suggest a number to
the jury.) The judicial function is to police a range, not a point.
But it would have been helpful had the parties presented
evidence concerning the regulatory or criminal penalties to
which the defendant exposed itself by deliberately exposing its
customers to a substantial risk of being bitten by bedbugs. That
is an inquiry recommended by the Supreme Court. But we do
not think its omission invalidates the award. We can take judicial
notice that deliberate exposure of hotel guests to the health risks
created by insect infestations exposes the hotel’s owner to
sanctions under Illinois and Chicago law that in the aggregate
are comparable in severity to the punitive damage award in this
case.
“A person who causes bodily harm to or endangers the bodily
safety of an individual by any means, commits reckless conduct
if he performs recklessly the acts which cause the harm or
endanger safety, whether they otherwise are lawful or unlawful.”
720 ILCS 5/12-5(a). This is a misdemeanor, punishable by up to
a year’s imprisonment or a fine of $2,500, or both. 720 ILCS
5/12-5(b); 730 ILCS 5/5-8-3(a)(1), 5/5-9-1(a)(2). Of course a
corporation cannot be sent to prison, and $2,500 is obviously
much less than the $186,000 awarded to each plaintiff in this
case as punitive damages. But this is just the beginning. Other
guests of the hotel were endangered besides these two plaintiffs.
And, what is much more important, a Chicago hotel that
permits unsanitary conditions to exist is subject to revocation of
its license, without which it cannot operate. Chi. Munic. Code §§
4-4-280, 4-208-020, 050, 060, 110. We are sure that the
defendant would prefer to pay the punitive damages assessed in
this case than to lose its license.
AFFIRMED.

Arguing for Punitive Damages
Because the point of punitive damages is to punish, that necessarily
means giving the defendant pecuniary pain. And the bigger the

375

defendant is, the larger the punitive damage figure may need to be. In
other words, a $100,000 punitive judgment might be a seismic source
of financial hurt for you or me. But to a multinational oil company,
$100,000 is less than a rounding error on the corporate balance sheet.
Because of this, plaintiffs can present evidence on corporate
financials to the jury, and they can then use that as a basis for
suggesting how much the jury should assess in punitive damages. It is
also permissible for the attorney to argue about the significance of
the defendant’s conduct on society as a whole.
Case: Silkwood v. Kerr-McGee
We encountered part of the closing argument of Gerry Spence in
Silkwood v. Kerr-McGee in the materials relating to strict liability. Here
is more of that closing argument, in which Spence argues the issue of
punitive damages to the jury.

Silkwood v. Kerr-McGee
United States District Court for the Western District of Oklahoma
1979
Bill M. SILKWOOD, Administrator of the Estate of Karen G.
Silkwood, deceased, Plaintiff, v. Kerr-McGee CORPORATION
et al., Defendants. Civ. A. No. 76-0888-Theis. In the United
States District Court for the Western District of Oklahoma.
Hon. Judge Frank G. Theis, U.S. District Judge, District of
Kansas, sitting by designation.
The FACTS:
In the early 1970s, Karen Silkwood worked at Kerr-McGee
Corporation’s Cimarron Fuel Fabrication Site, which made
plutonium fuel pellets to be used in nuclear reactors. Silkwood
was active with her union, and she uncovered serious health and
safety violations at the plant, which she reported to government
authorities.
Silkwood became contaminated with plutonium under
suspicious circumstances: She was found to have traces of
plutonium on her hands, even though the gloves she was using

376

inside of a sealed “glove box” work area had no leaks. Later,
more plutonium was found on Silkwood, including from swipes
of her nostrils, urine samples, and a fecal sample. No source for
the contamination was found until health physicists went with
her to her apartment, where substantial plutonium
contamination was found in the kitchen and bathroom.
Subsequently, Silkwood agreed to meet with a reporter from the
New York Times to provide documentation of plant safety
violations. On the way to the meeting, she was killed in a strange
one-car accident. Many believed Silkwood was murdered.
Gerry L. Spence of Jackson Hole, Wyoming represented the
Silkwood estate. William G. Paul of Crowe, Dunlevy, Thweatt,
Swinford, Johnson & Burdick of Oklahoma City represented
Kerr-McGee.
(A more detailed recitation of the facts can be found with the portion of the
case appearing in the Strict Liability chapter, supra.)
GERRY L. SPENCE, Esq., delivered the plaintiff’s
CLOSING ARGUMENT:
Thank you, Your Honor. Well, here we are. Every good closing
argument has to start with “Ladies and gentlemen of the jury,”
so let me start that way with you.
I actually thought we were going to grow old together. I thought
we would just kind of go down to Sun City, and get us a nice
complex there and sort of live out our lives. It looked like that
was the way it was going to happen. I had an image in my mind
with the judge at the head block, and then the six jurors with
nice little houses beside each – and I hadn’t made up my mind
whether I was going to ask Mr. Paul to come down or not – but
I didn’t think this case was ever going to get over and I know
you didn’t think so, either. And, as a matter of fact, as Mr. Paul
kept calling witnesses and calling witnesses, I sort of got the
impression that he’s fallen in love with us over here and just
didn’t want to quit calling witnesses.
Ladies and gentlemen, it was winter in Jackson, Wyoming, when
I came here, and there was four feet of snow at Jackson. We’ve
spent a season here together. I haven’t been home to Jackson

377

for two and a half months. And, although I’m a full-fledged
Oklahoman now, and have been for over a month and a half,
nevertheless I’m homesick. And I’m sure you’re homesick, too.
I’m sure this has been a tough one on you. Well, I know lots of
you have had to do extra work, and I know you’ve had to work
at night, and I know you’ve had to drive long distances. Every
morning – now, I’m a jury watcher – you watch me watching
you every morning, and I’d look at you to see if my jury was all
right, and see if they were feeling okay. Sometimes they weren’t
feeling too good, but mostly we made it through this matter
together, and I’m pretty proud of that.
It’s the longest case in Oklahoma history, they tell me. And,
before the case is over, you will know, as you probably already
know, that this is probably the most important case, as well.
Well, ladies and gentlemen, I want you to know that I don’t
know how – excepting because Bill Silkwood happened to want
me – a country lawyer from Wyoming got out to Oklahoma. It
sort of seems that if anything good comes out of this trial that it
was providence, and it’s the most important case of my career.
I’m standing here talking to you now about the most important
things that I have ever said in my life. And, I have a sense that I
have spent a lifetime, 50 years, to be exact, preparing somehow
for this moment with you.
And, so, I’m proud to be here with you, and I’m awed, and I’m
a little frightened, and I know that’s hard for you to believe
because I don’t look frightened. But, I’ve been frightened from
time to time throughout this trial. I’ve learned how to cover that
up pretty well. And, what I am setting out to do today is
frightening to me. I hope I have the intelligence, the insight, and
the spirit, and the ability, and just the plain old guts to get to you
what I have to get to you. What I need to do is to have you
understand what needs to be understood. And, I think I’ll get
some help from you. My greatest fear in my whole life has been
that when I would get to this important case – whatever it was –
I would stand here in front of the jury and be called upon to
make my final argument and suddenly you know, I’d just open
my mouth and nothing would come out. I’d just sort of stand

378

there and maybe just wet my pants, or something. But I feel the
juices – they’re going, and I’m going to be all right.~
Now, what is this case about? What is the $70 million claim
about? I want to talk about it, because my purpose here is to do
some changes that has to do with stopping some things. I don’t
want to see workers in America cheated out of their lives. I’m
going to talk to you about that a lot. It hurts me. It hurts me. I
don’t want to see people deprived of the truth – the cover-ups.
It’s ugly. I want to stop it, with your help, the exposing of the
public to the hidden dangers, and operating grossly, and
negligently, and willfully, and recklessly, and callously. Those are
words that you have heard from world experts that you respect
– that you believe. I want to stop the misrepresentation to the
workers, and to the public, and to the government, and I want
to stop it to the juries, and I want to stop it having been made to
you.
What is the case not about? The case is not about being against
the nuclear industry. You will never hear me say that I stand
here against the nuclear industry – I do not. But it is about being
responsible, about responsible progress~. And without the truth,
the progress that we all need, and want, can’t be had. It is that
simple. That is what the case is not about.
But it is about the power of truth, that you have to use in this
case somehow, because it has been revealed to you now – you
know it – and if there is only one thing that can come from this
case, I will go home and sleep for two solid weeks, and rest and
catch up, and I will feel that I have done my life’s work in one
case, and I hope that you would, too – and that if this case
makes it so expensive to lie, and to cover up, and to cheat, and
not to tell the truth, and to play number games, that it makes it
so expensive for industry – this industry – to do that, that the
biggest bargain in life, the biggest bargain for those companies is
the truth.
You know, I was amazed to hear that Kerr-McGee has 11,000
employees. That’s more than most of the towns in the state that
I live in – that it is in, 35 states. Well, I guarantee that
corporation does not speak “South.” It doesn’t speak “Okie.” It

379

doesn’t speak “Western.” It doesn’t speak “New York.” And it
is in~ five countries. It doesn’t speak any foreign language. It
speaks one language universally. It speaks the language of
money.
That is the only language that it speaks – the only language that
it understands – and that is why the case becomes what it is.
That’s why we have to talk back to that corporation in money.
I want to talk about the design of that plant very quickly. It was
designed by Mr. Utnage. He never designed any kind of a plant.
He never designed any plant, plutonium or otherwise. And I
confronted him with scores of problems – you remember those
574 reports of contaminations – they were that thick – in two
volumes – you remember them. They were paraded out in front
of you a number of times. Page after page of them are based
upon equipment failure, design failure, equipment failure, design
failure, equipment failure, equipment went wrong, design went
wrong. Look at them yourself. I asked him about a leak
detection system. “We do not need a leak detection system,” he
said. “What do we need a leak detection system for? We can see
it. We can see it.”
Here is the man who told you that as long as you can’t see it,
you’re safe. And we know that the amount of plutonium, a half
a gram of plutonium, will contaminate the whole state of
Oklahoma, and you can’t see it. They let it flop down into the
rooms, and Jim Smith said one time it was in the room a foot
thick on the floor. Do you remember the testimony? He said he
designed a safe plant. And he believed the company lie that
plutonium doesn’t cause cancer. He sat there on that stand
under his oath and looked at every one of you under his oath,
and he said plutonium has never been known to cause cancer.
Well, now either he lied, or he bought the company lie and
didn’t know. But he was the man who designed the plant.
You wouldn’t have to design a very good plant if you didn’t
think plutonium caused cancer, it wouldn’t bother you. You
wouldn’t work very hard.~ [T]hat is why we are talking about
exemplary and punitive damages, to stop those kind of lies, to
stop that kind of action.

380

Right today, sitting out there at that plant are the trailers with
the waste in them. They are not covered by any kind of a vault.
They are full of radioactivity. All you have to have is a good
strong wind to hit one of those trailers that are sitting there
today at this moment as my words come out of my mouth, and
pollute the whole countryside. I talked about negligent
construction of the plant – that is one of our claims. Can you
imagine? Do you remember young Apperson sitting there? You
remember his open face – I liked him a lot – an open, honest
boy – blond, curly hair – you remember him, two and a half
months ago? He said, “Thirty percent of the pipes weren’t
welded when I came, when the plant was opened. Thirty percent
of the pipes were welded after the plant was in operation, and I
was there and I saw those old welds.” And he wasn’t a certified
welder himself, and he was teaching people in an hour or two to
be welders themselves – not a certified welder on the job.
“There was things leaking everywhere,” he said. You remember
how he was describing how he was there welding the pipe and
they jerked the oxygen out, and he had to gasp for air – the
contamination – to survive the moment? Jim Smith talked about
the valves breaking up from the acid. So much for the design of
the plant.
What about the attitude of the management that followed? You
know, you can have a gun – most of us in my country know
about guns – we use guns – we use guns to go hunting, and it’s
just a tradition in the West. They probably are for many of us
folks. Now, a gun is safe in the hands of somebody that believes
it is dangerous. If you do not believe it is dangerous, it isn’t safe
– if you don’t understand a gun – if you don’t respect it. Now,
what about management? The first manager out there said,
“Sure, you can breathe in a pollen-size particle of plutonium and
it won’t even hurt you.” You heard the experts say that a pollensize of plutonium is lethal. Hammock, the highway patrolman,
was talking about how they shoveled up the contamination in
the dirt, threw it over the fence, and how the rocks and dirt
contaminated – how they played with the uranium, threw it
around. One person was telling us about how they took it home
and gave it to one of their children. Would $70 million stop

381

that? Is it enough? Is two weeks’ pay enough to dock them for
that? Plowman [one of the plant managers] said, you could give
$500 million if you think that is right.
Plowman said that he resigned his job because of his concern
for the plant operations. Here’s a quote: “The major factor was
that I didn’t like the way the plant was running. I felt that the
plutonium plant program was going the same way the uranium
plant program was going. I just didn’t think I could take much
more of it. It seems like things were going from one emergency
to another. Nothing was right. I hardly knew where to begin.
Contamination was everywhere. The equipment leaked. There
was no real effort to control it.”
No real effort to control it.
Can you hear their witness saying, “Containment is the name of
the game. The men were so contaminated on their arms and
hands that you couldn’t get it off without peeling their hides.
They went home like this nearly every night.”? And then he
stopped them taking the truck to town, because they always
washed it in the car wash, and it would contaminate the town,
and the sewer system in the town.
Well, I look at Zitting [a Kerr-McGee manager]. He was the
man over everybody. He was an adverse, hostile witness – and I
called him in my case. Why would anybody do something that
silly? Well, I wanted you to see with your own eyes and hear
with your own ears what that man knew, who was in charge of
this whole lashup. The buck stopped with him. He’s like the
commander-in-chief, like our president. Now, the president
doesn’t need to know everything, but when he sends a bomb, he
knows it. When he sends the troops, he knows it. When he’s
involved with the lives of thousands of people, he knows it,
because the buck stops with him, and he’s the one with all the
ultimate responsibility. And so was Mr. Zitting, who didn’t
know a damn thing about that plant, or what was going on. He
said repeatedly, “I don’t recall.” I showed him 574 worker
contamination reports – 574 were marched up and dumped
right here on this stand, and I said, “What about those?”

382

And do you know what he said to me – you remember? “This is
the first time I have ever seen those,” in this courtroom.
That is the kind of management, that is the kind of caring. I
asked him about the truck that was leaking, that they buried
parts of. He said he never heard of it before.
Is there any wonder that Mr. Keppler of the AEC [Atomic
Energy Commission, a federal regulatory body] – poor Mr.
Keppler – I probably pushed him a little further than I should
have. I hope you don’t hold that against me, but I wanted to
shake out the last bit of information I could from him so you
could see it. Poor Mr. Keppler said, “I was of the opinion I
couldn’t find anybody knowledgeable enough in management
who knew anything about it, or who cared.”
This is the man who said, when I asked him, “Were you ever” –
here is an actual question – “Were you ever advised by anybody
that employees were of the opinion that any amount of
plutonium could be taken out of that plant?” He said, “No, I
never heard of it.” Was production put over safety? What did
they do with a contaminated room? Did they ever stop
production? Is there any evidence that they even once stopped
production? If they did stop production for a contaminated
room, don’t you think they would have brought somebody in, in
five years? Not once.
They painted it – one hundred gallons of paint, and – “It is
chipping off today” – to this very day. Dr. Morgan [plaintiff’s
expert witness] called that reckless. You know why it is reckless?
Because as it chips of, it comes down in a fine powder form and
can be breathed into your lungs. “How big a piece do you
breathe into your lungs?” “Nobody knows.” “Do you know
when you breathe it into your lungs?” “No. Nobody knows if
you breathe it. It is too late after you breathe it, and once you
get it from the air sample, by the time you get it in the air
sample, it is 24 hours too late, or longer now.” By the time you
understand you have been poisoned, the poisoning has already
happened.

383

That is why it is negligence. That is why it is callous. That is why
Dr. Morgan said, “It is worse than reckless.” Documented
doctored X-rays. They were always behind. Always behind. They
denied that, but they were always behind. Finally Zitting
admitted, when I took him through the monthly reports – you
remember that – “Yes, they were behind.”
And Hammock said they were shipping defective pins. It just
turns my guts. They were shipping defective pins to a breeder
reactor knowing they were defective, to Washington where
people – the state of Washington – where people are going to
somehow be subjected to the first breeder reactor in this
country. Here is the actual testimony of Hammock. Now, hear
this: He said, “The rods were defective because they had a bad
weld, or too large a weld sealing in the plutonium pellets.” This
is an exact quote: “Even though we rejected them, we would go
ahead and ship them because we were too far behind in
production. The workers, on orders from the supervisors, would
simply sand down the welds, which weakened them.”
Now, I want to tell you something. That evidence is before you.
It is uncontradicted. If that wasn’t true, they would have
brought somebody here to tell differently.
Now, here we are next on training. I talked a good bit about
that. I was satisfied, I will admit I was satisfied with my $10
million request – which the judge now says the sky is the limit –
I was satisfied with that $10 million request until I heard about
the training. I almost didn’t come out for the next round after
that. I couldn’t get over it. I couldn’t sleep. I couldn’t believe
what I had heard.
I don’t know how it affected you. Maybe you get so numb after
awhile. I guess people just stand and say, “Exposure, exposure,
exposure, exposure, exposure, cancer, cancer, cancer, cancer,
cancer, cancer, cancer, cancer, cancer, cancer, cancer, cancer,
cancer, cancer, cancer, cancer, cancer, cancer,” until you don’t
hear it anymore. Maybe that is what happens to us.
I tell you, if it is throbbing in your breast, if cancer is eating at
your guts, or it’s eating at your lungs, or it’s gnawing away at

384

your gonads, and you’re losing your life, and your manhood, and
your womanhood, and your child, or your children, it then has
meaning. They are not just words. You multiply it by hundreds
of workers, and thousands of workers, that is why this case is
the most important case, maybe, in the history of man. That is
why I’m so proud to be here with you. That’s why I’m so glad
you’re on this jury and that we are apart of this thing together.
It wasn’t until I read this document – that came to me almost
like it was divinely given – and, you know, I don’t know how
you feel about things like that, but I reached out my hand, and
that man had it, that man right there, Mr. Paul, put it in my
hand. This is the ’59 data that you saw, that Mr. Valentine [an
expert witness for the defense] had in his possession. Now, Dr.
Morgan told you there were thousands of articles written,
available to people that wanted to read them, about the danger
of plutonium. Thousands. This is the one, the only one that
their expert, Valentine, could tell us he read, and he had it
clutched in his own little hand, and it was this document, from
which he had put together this infamous manual, the manual
that hides, and is full of gobbledygook so that workers who took
that home in their hands and sat down at the table with their
children, ladies and gentlemen, as they sat down at the table with
their family around, and they said we should read this, and here
it is. [Indicating the exhibit.] That infamous piece of junk said
nothing about cancer of the lungs, it said nothing about
anything excepting once a word about – the fancy word
“malignancy” – and with respect to the respiratory problems
and of the lungs, it said nothing. And I read it to you, and you
heard it, and you will have it in your jury room, and you can read
it to yourselves and see if it told you anything. And this is the
document that told him about the radium workers clear back in
’59 and the uranium workers clear back in the 1800s that were
dying like flies from alpha particles and they knew it. That man
knew it.
It is the most dastardly crime in the history of man, to cheat
workers of their right to live, of their right to make a free choice.
How would you like it if somebody wanted your body for $3.50
a lousy hour, and to get it, told you – like those books told you –

385

like the big man told them, “that the nuclear industry is
probably the safest industry ever developed.”
I wish I could just tell you how bad that makes me feel. I wish I
could just express to you how dastardly a trick that is.
It would be one thing, you know, if they said to workers,
“Listen, we’ve known for years that uranium people have died
like flies, we know that radium dial people have died from alpha
particles just like in the plutonium business. Here is a picture,
ladies and gentlemen, my dear workers, people that are going to
give your lives to my company – here is a picture of a particle,
an alpha particle – millions of those will be in your lungs if you
breathe any, and we don’t know how much it takes to cause
cancer. You have the right to know that is the danger you’re
exposed to.”
If you’re working with electricity, nobody goes around and says,
you know, “There isn’t any danger in electricity if you grab that
wire – it won’t hurt you.” If you’re working with a structure
where men’s lives are involved, you don’t tell them it is safe if it
is not safe. You tell them the truth.
It was that night, ladies and gentlemen, that I woke up the next
morning, after a fitful night’s sleep, and decided that I was going
to ask you to make this case meaningful, and I increased my
request for a prayer from 10 to 70 million – two weeks’ wages. I
hope it is enough. I leave it to your good judgment.
How does this all tie in with Karen Silkwood? Well the court
says that they’re liable if the lion got away, even if they used the
utmost care. If the lion got away, they have to pay – they have
to pay for what happened to her. If it is willful, wanton, and
gross negligence, they have to pay such sum as you feel is
correct, even if it is half a billion – even if it is 500 million. The
assessment of the damages is left for you.
I want to quote an instruction that you will hear. It is the basis
of punitive damages – that’s the $70 million to punish. Punitive.
To exemplify. Exemplary. So that the rest of the uranium,
plutonium, and the nuclear industries in this country will have to
tell the truth.

386

The basis of punitive and exemplary damages rests upon the
principle that they are allowed as punishment of the offender
for the general benefit of society, both as a restraint upon the
transgressor – restraint upon the transgressor – that is against
Kerr-McGee, so they won’t do it anymore, and a meaningful
warning and example – to deter the commission of like offenses
in the future. If the defendants are grossly or wantonly negligent
– listen to this language in the court’s instructions – you may
allow exemplary or punitive damages, and you may consider the
financial worth. I didn’t bring that out to try to have you be
prejudiced against a large corporation, I brought it out because
what is fair punishment for one isn’t for another.
It is fair punishment to take a paper boy who makes five dollars
a week~ to take away five dollars from him for not coming
home when he was suppose to~. If one of your children lied
about something – one of your children lied about something
that had to do with the life and health of a brother or sister, and
he covered it up, and he lied about it, and he said that the
brother and the sister were safe when he knew that he had
exposed them to death – I suppose that you might not find it
unreasonable to hold him responsible for two weeks, two
piddling weeks, allowance in bucks, and leave fifty weeks left for
him.
That is what 70 million is to this corporation: Two weeks.
Leaving 50 weeks’ income.
Maybe it isn’t enough, but I was afraid to ask for more. You
know why I’m afraid? This case is so important that I’m afraid
that if I stand here and ask you what I really think the case is
entitled to, you will laugh at me, and I can’t have that. I can’t
have you thinking that I’m silly. I can’t have you thinking that
I’m ridiculous. Because it is important to me, it is important for
what I’m trying to do that you find me credible. And I’ve tried
to retain my credibility with you through this trial.
Now, Dr. Karl Morgan said the plant employees themselves
were deceived into entering a lion’s cage – it was his language –
not even meeting permissible standards. They were sent into a
lion’s cage – this actually quoting him – being told there were no

387

animals in the cage. He said they had unqualified people there.
He took great exception to the fact they weren’t told about
cancer, and he said that is willful. “Is it wanton?” “Yes, it is
wanton.” “Is it reckless?” “Yes, it is reckless.” “What would you
call it, doctor?” He said: “I would call it callous.” He said, and I
want to give you a quote from that great man of science – the
father of health physics, who has taught the teachers and
professors, and he’s a fine, old, beautiful man – and if I were a
little child wanting to be protected from the great exposures of
plutonium I would curl up in his lap and close my eyes and put
my hands and my faith in him, and I do. And, he said, “I could
not imagine that such a lackadaisical attitude could be developed
in an organization toward the health and safety of people. It was
callous, willful, and wanton negligence.”
I will be back with you after the defendants have concluded
their arguments. Thank you.
SPENCE delivered the plaintiff’s REBUTTAL CLOSING
ARGUMENT:
Thank you, your honor.
Fellow counsel, Mr. Paul,~ ladies and gentlemen:
I, during the recess, wondered about whether there is enough in
all of us to do what we have to do.
I’m afraid – I’m afraid of two things.
I’m afraid that you have been worn out, and that there may not
be enough left in you to hear, even if you try and I know you
will try but I know you are exhausted.
And I’ve been afraid that there isn’t enough left in me, that my
mind isn’t clear and sharp now, and that I can’t say the things
quickly that I need to say, and yet it has to be done, and it has to
be done well.
I have asked my friends, during the recess – and they are here, I
asked my father, my mother, my close friends for strength to do
this. I hope that you have been able to do that yourselves, and
that you can, with each other, and call upon your own strength
and from your own sources, because this is the last time that we,

388

as living, breathing humans, will talk together about this subject.
And it is the last time that anybody will speak for Karen
Silkwood. And when your verdict comes out, it will be the last
time that anybody will have the opportunity that you have, and
so it is important that we have the strength and the power to do
what we need to do.
You know history has always at crucial times reached down into
the masses and picked ordinary people and gave ordinary people
extraordinary power. That is the way it has always been in
history and I have no reason to believe that it is any different
now.
Ladies and gentlemen, I need to get to the issues – our time is
short.~ You know, if all of the leaks, and all of the spills, and the
incidents, and all the rest of the 500 things – if all of those
violations, some 75 of them – violations – all those weeks, from
the testimony of all of those people, wouldn’t somehow
embarrass them enough, if the fact that they were doctoring –
one of the world’s great corporations doctoring – now that
wouldn’t embarrass them enough?
She didn’t need to embarrass them. She wasn’t trying to
embarrass them. She was trying to do something that was
important to people. Her words were: “Something has to be
done about this.”~
I think she was a heroine. I think her name will be one of the
names that go down in history along with the great names of
women heroines. I think she will be the woman who speaks
through you, and may save this industry and this progress and
may save, out of that industry hundreds of thousands of lives.
But Mr. Paul calls it “despicable.”
I think it was the greatest service that was ever conceived. I
think she was exactly what the people said she was: “A
courageous woman.”~
Now, they rest their case on her emotional state. They say – I’m
referring to their notes – “This woman was in an emotional
state, and therefore because she was in an emotional state she
doctored her own urine sample.” That is what they said. How

389

did she get in such an emotional state? How was it that she was
almost ready to break? How was it that she was nervous and
moody? She couldn’t find the contamination. How would you
like to come home all clean, go to your bed – cleaned up at the
plant – go to your own bed, and come back the next day and
find you’re dirty again, and be cleaned up again, and come back
to go to your own bed, and come back the second day and find
you’re dirty again? How would you like that? Would it upset
you? Would it scare you? Would you say to people, “I don't
know why they're doing this. Somebody is contaminating me. I
don't know where this is coming from. It must be coming out of
my body. It is in my nose. It must be coming out of my lungs.
I've been cleaned up. It isn't anywhere else. I go home, and I
come back the next day. What is going on, Mr. People of the
Management, Mr. Morgan Moore? I gave you my samples,
they’re hot. You’re not doing anything about it. It is coming out
of my lungs.”
And you know what they do? They accuse her.
They accused her then, and they accuse her now, and they
continue to accuse her. They said, “You’re unstable. You’ve lost
control.” And then Mr. Paul says: “Let’s be fair.”
I heard him say it over and over. “Let’s be fair.” She thought she
was going to die, and they gave her lawyers – “Let’s be fair” –
not doctors.~ “Let’s be fair.” And they continued to blame her.~
They are still blaming her today.~
I would have thought a lot more of them if they had come in
and said, “Yes, we let it go. Yes, we had a sloppy operation. Yes,
we did it. We’re sorry. We will pay the damages. We’ll pay the
fiddler.” I don’t think I would be nearly so angry as when they
try to slander.
You know what Will Rogers said about slander? Will Rogers
said, “Slander is the cheapest defense going.”
It doesn’t cost anything to slander anybody. I can slander you,
and if I say it enough, somebody will start believing it. And, it is
pretty hard to defend. You remember when you were a kid in
high school, and somebody said you did certain things, and you

390

didn’t do it, but your mother accused you of something and you
couldn’t prove you didn’t do it, or your daddy said you did
something and you couldn’t prove it. How about when people
slander you like this in the most important case in the world,
and base their defense upon it? Now stop and think about what
I just said. How about it when the slander is in the most
important case of this century – maybe of this nation’s history –
and all the defense is a slander? What about that – how do you
feel? How does it make you feel? How do you feel about the
kind of corporation that tells Mr. Paul this is what he has to do?
Now let me ask you this question: When we walk out of here I
ain’t going to be able to say another word, and you’re going to
have to make some decisions, and they are going to be made not
just about Karen Silkwood, and not just about those people at
that plant, but people involved in this industry and the public
that is exposed to this industry.
That is a frightening obligation. You need to trust somebody.
You need not to get in mud springs. If you get in there, you’re
lost forever. If you get down in there and start dealing with the
number crunches, and this exhibit and that exhibit, and all the
other junk, you get into mud springs. But you don’t need to.
You need to trust somebody. Who are you going to trust? Are
you going to trust Kerr-McGee? Are you going to leave your
kids to them? Do you feel safe in that? Are you going to leave
your children and their futures to those people, the men in gray?
Do you feel safe about that? I’m not saying they are bad men –
I’m saying are you going to leave it on those arguments? Do
they satisfy you? Can you do it? Is your verdict going to say
something about the number-crunching game – that it’s got to
stop? Is it going to be heard from here around the world? Can
you do it? Do you have the power? Are you afraid? If you are, I
don’t blame you, because I’m afraid, too.
I’m afraid that I haven’t the power for you to hear me. I’m
afraid that somehow I can’t explain my knowledge and my
feelings that are in my guts to you. I wish I had the magic to put
what I feel in my gut and stomach into the pit of every one of
you.

391

I want to tell you something about me. I have been in
courtrooms in Wyoming, little old towns in Wyoming, 5,000
here – I grew up in Riverton, Wyoming – 5,000 people there –
Dubois, Rock Springs, I’ve been all over. I’ve been the county
attorney, and I’ve prosecuted murderers – eight years I was a
prosecutor – and I prosecuted murderers and thieves, and drunk
and crazy people, and I’ve sued careless corporations in my life,
and I want to tell you that I have never seen a company who
misrepresented to the workers that the workers were cheated
out of their lives.
These people that were in charge knew of plutonium. They
knew what alpha particles did. They hid the facts, and they
confused the facts, and they tried to confuse you, and they tried
to cover it, and they tried to get you in the mud springs.
You know and I know what it was all about. It was about a
lousy $3.50-an-hour job. And if those people knew they were
going to die from cancer 20 or 40 years later, would they have
gone to work? The misrepresentations stole their lives. It’s
sickening, it’s willful, it’s callous.
Nobody seriously contends Kerr-McGee told these people
about cancer. No one said that they heard about cancer.~ They
hid it. They hid the fact. It was a trap, surely as deadly as the
worst kind of landmines, the worse kind of traps. I tell you, if
you were in the army, and your officer said to you to walk down
that road, and that it was safe, and they knew it was full of
landmines, and the only reason they told you it was safe was
because that was the only way they could get you to go down
the road, and that they blew you all to hell, what would your
feelings be? It’s that kind of misconduct that we are talking
about in this case, and it is that kind of misconduct relative to
the entire training of these people that this case is about. They
blame it on something else after it is all over.
Now, I have a vision. It is not a dream – it’s a nightmare. It
came to me in the middle of the night, and I got up and wrote it
down, and I want you to hear it because I wrote it in the middle
of the night about a week ago. Twenty years from now – the
men are not old, some say they’re just in their prime, they’re

392

looking forward to some good things. The men that worked at
that plant are good men with families who love them. They are
good men, but they are dying – not all of them but they are
dying like men die in a plague. Cancer they say, probably from
the plutonium plant. He worked there as a young man. They
didn’t know much about it in those days. He isn’t suffering
much; but it is just a tragedy. They all loved him. Nobody in top
management seemed to care. Those were the days when nobody
in management in the plutonium plant could be found, even by
the AEC, who knew or cared. They worked the men in
respirators. The pipes leaked. The paint dropped from the walls.
The stuff was everywhere. Nobody cared very much. The place
was run by good money men. They were good money men –
good managers. The company, well, it covered things up.~ And
the information was kept from them, or they wouldn’t have
worked.~ The training. Well, it was as bad as telling children that
the Kool-Aid, laced with poison, is good for them. A hidden
danger – they never knew. Some read about plutonium and
cancer in the paper for the first time during a trial – the trial
called “The Silkwood Case” – but it was too late for them.
Karen Silkwood was dead, the company was trying to convince
an Oklahoma jury that she contaminated herself. They took two
and a half months for trial. The company had an excuse for
everything. Blamed it all on the union. Blamed it all on
everybody else – on Karen Silkwood, on the workers, on
sabotage, on the AEC. It was a sad time in the history of our
country. They said the AEC was tough – 75 violations later they
hadn’t even been fined once. It was worse than the days of
slavery. It was a worse time of infamy than the days of slavery
because the owners of the slaves cared about their slaves, and
many of them loved their slaves. It was a time of infamy, and a
time of deceit, corporate dishonesty. A time when men used
men like disposable commodities – like so much expendable
property. It was a time when corporations fooled the public,
were more concerned with the public image than with the truth.
It was a time when the government held hands with these
giants, and played footsie with their greatest scientists. At the
disposal of the corporation, to testify, to strike down the claims

393

of people, and it was too late. It was a sad time, the era between
’70 and ’79 – they called it the Cimarron Syndrome.
What is this case about? It is about Karen Silkwood, who was a
brave, ordinary woman who did care. And she risked her life,
and she lost it. And she had something to tell the world, and she
tried to tell the world. What was it that Karen Silkwood had to
tell the world? That has been left to us to say now. It is for you,
the jury to say. It is for you, the jury to say it for her. What was
she trying to tell the world? Ladies and gentlemen of the jury I
wish Karen Silkwood was standing here by me now and could
say what she wanted to say. I think she would say, “Brothers
and sisters …” I don’t think she would say ladies and gentlemen.
I think she would say, “Brothers and sisters, they were just 18and 19-year-olds. They didn’t understand. There wasn’t any
training. They kept the danger a secret. They covered it with
word games and number games.” And she would say: “Friends,
it has to stop here today, here in Oklahoma City today.”
Ladies and gentlemen, I’ve still got half an hour, and I’m not
going to use it. I’m going to close my case with you right now
I’m going to tell you a story a simple story about a wise old man
– and a smart-aleck young boy who wanted to show up the wise
old man for a fool. The boy’s plan was this: He found a little
bird in the forest and captured the little bird. And he had the
idea he would go to the wise old man with the bird in his hand
and say, “Wise old man, what have I got in my hand?” And the
old man would say, “Well, you have a bird, my son.” And he
would say, “Wise old man, is the bird alive, or is it dead?” And
the old man knew if he said, “It is dead” the little boy would
open his hand and the bird would fly away. Or if he said, “It is
alive,” then the boy would take the bird in his hand and crunch
it and crunch it, and crunch the life out of it, and then open his
hand and say, “See, it is dead.” And so the boy went up to the
wise old man and he said, “Wise old man, what do I have in my
hand?” “The old man said, “Why it is a bird, my son.” He said,
“Wise old man, is it alive, or is it dead?” And the wise old man
said, “The bird is in your hands, my son.”
Thank you very much.

394

It’s been my pleasure, my God-given pleasure, to be a part of
your lives. I mean that. Thank you, your honor.

Incidence and Magnitude of Punitive Damages
Punitive damages are not typical. A U.S. Department of Justice study
found that plaintiffs sought punitive damages in about 12% of civil
trials. Success in getting such an award is considerably rarer. Of all
cases proceeding through trial, punitive damages were awarded about
2% of the time. THOMAS H. COHEN & KYLE HARBACEK, PUNITIVE
DAMAGE AWARDS IN STATE COURTS, 2005, NCJ 233094 (DOJ
Bureau of Justice Statistics, 2011).
Although punitive damages are a permissible remedy for most tort
causes of action, they are far more common with certain claims,
including intentional torts, defamation, and fraud. The DOJ study
found punitive damages were sought in 33% of defamation cases,
32% of fraud cases, and 30% of intentional tort cases (including
conversion and other intentional torts). By contrast, in medical
malpractice cases, punitives were sought 8% of the time. For auto
accidents, the figure was 7%.
The median award of punitive damages was $64,000, and 13% of
awards were for amounts of $1 million or more.

Caps and Rakes for Punitive Damages Under State
Law
About half the states place caps on punitive damages. Most involve
hard dollar amounts or maximum multiples of compensatory
damages. Others take a hybrid approach, considering both a hard cap
and the mathematical relationship between compensatory and
punitive damages. Still other states tie caps to the net worth of the
defendant.
A very different limit on punitive damages occurs when states rake
off a percentage of punitive damages awarded and deposit those
funds into the state treasury. The idea behind such rakes is that since
the money awarded is for the purpose of punishing the defendant
rather than compensating the plaintiff, the plaintiff has no special
claim to it.

395

A few hops around the map will give you an idea of the variety that’s
out there.
Among those states with caps, Montana is at the high end. In
Montana, punitive damages may be awarded in cases of actual fraud,
or when the defendant “deliberately proceeds to act in conscious or
intentional disregard of the high probability of injury to the plaintiff,”
or “deliberately proceeds to act with indifference to the high
probability of injury to the plaintiff.” Mont. Code 27-1-221. Punitive
damages are capped at $10 million or 3% of the defendant’s net
worth, whichever is less. The cap is not applicable to class actions.
Mont. Code § 27-1-220.
Indiana is a state at the stricter end of the spectrum. There, punitive
damages are generally allowed where the plaintiff can show, by clear
and convincing evidence, that the defendant has a quasi-criminal state
of mind or engages in willful or wanton misconduct that the
defendant knows is likely to cause injury. When permitted, Ind. Code
34-51-3-3 limits punitive damages to the greater of $50,000 or three
times compensatory damages. A defendant paying punitive damages
must submit the payment to the clerk of the court, who will remit
25% to the plaintiff and 75% to the state treasury. The jury cannot be
advised of the cap on punitive damages, nor can it be told about the
state’s 75% rake.
In Arkansas, the legislature passed a general cap on punitive damages
of the greater of $250,000 or three times compensatory damages up
to a hard limit of $1 million. Ark. Code §16-55-208. But in 2011, the
Arkansas Supreme Court struck down §16-55-208 as violating the
state constitution, which provides that except for workers
compensation, “no law shall be enacted limiting the amount to be
recovered for injuries resulting in death or for injuries to persons or
property.” Ark. Const. art. 5, § 32. Notably, the Arkansas decision
spurred business leaders to finance the election campaigns of state
Supreme Court judges – presumably those likely to vote differently
on such issues in the future.
New Hampshire stands alone with how its law treats punitive
damages. In the Granite State, punitive damages are not allowed at all

396

unless they are specifically authorized by statute. The list of torts that
have been given a legislative blessing for punitive damages is eclectic.
Willful or wanton misappropriation of trade secrets can merit
punitive damages. N.H. Rev. Stat. § 350-B:3. And treble damages are
permitted against willful removers of gravel, clay, sand, turf, mold, or
loam for another’s property. N.H. Rev. Stat. § 167:61. One wonders
how often this comes up: Owners of sewer systems and sewage
disposal plants can obtain treble damages from persons maliciously
or wantonly damaging their facilities. N.H. Rev. Stat. § 167:61. One
last thing of note – although punitive damages are generally
unavailable in New Hampshire, something called “liberal
compensatory damages” are allowed as a general matter in egregious
cases.

Federal Constitutional Limits on Punitive Damages
While state limits on punitive damages vary, the federal constitution
sets an outer bound beyond which punitive damages are not allowed.
The constitutionalization of punitive damages in tort cases is a fairly
recent development. The Supreme Court rejected an early attempt to
find such an outer boundary in the Excessive Fines Clause of the
Eighth Amendment in Browning-Ferris Industries of Vermont, Inc. v. Kelco
Disposal, Inc., 492 U.S. 257 (1989). That case held that the Excessive
Fines Clause concerns direct actions by the government to inflict
punishment. Since civil trials between private parties fall outside that
concern, the Eighth Amendment provides no limit.
Soon thereafter, in Pacific Mutual Life Ins. Co. v. Haslip, 499 U.S. 1
(1991), the Supreme Court rebuffed a challenge to a punitive
damages award on a theory that it violated the Due Process Clause of
the Fourteenth Amendment. But the Pacific Mutual court
conspicuously left the door open to Due Process challenges of
punitive damages awards in future cases. Then, two years later, the
Supreme Court held that the Due Process Clause was violated by an
award of civil-jury punitive damages in BMW of North America, Inc. v.
Gore, 509 U.S. 443 (1993). In the BMW case, the buyer of a “new”
BMW found out that his car had – before he purchased it – suffered
some cosmetic damage that was repaired at an auto-body shop. While

397

the repairs made the car look new again, they provably decreased the
market value of the car by $4,000. In the trial court, Gore got his
compensatory damages. Then, on top of that, the court awarded
$4 million in punitive damages. The Supreme Court found this award
constitutionally excessive.
The court revisited the issue of punitive damages more systematically
in State Farm v. Campbell, 538 U.S. 408 (2003), a case which is
reproduced below.
Subsequently, in Phillip Morris USA v. Williams, 549 U.S. 346 (2007),
the court held that punitive damages may not be imposed for a
defendant’s conduct toward persons other than the plaintiff. The
court did say, however, that evidence of harming other persons was
relevant as evidence of the reprehensibility of the defendant’s
conduct toward the plaintiff.

Case: State Farm v. Campbell
This case contains the U.S. Supreme Court’s most comprehensive
statement of the law with regard to the constitutionality of punitive
damage awards.

State Farm v. Campbell
Supreme Court of the United States
April 7, 2003
538 U.S. 408. Formally styled as “State Farm Mutual
Automobile Insurance Co. v. Campbell.” STATE FARM
MUTUAL AUTOMOBILE INSURANCE COMPANY,
Petitioner, v. Inez Preece CAMPBELL and Matthew C.
Barneck, special administrator and personal representative of the
Estate of Curtis B. Campbell. No. 01-1289. KENNEDY, J.,
delivered the opinion of the Court, in which REHNQUIST,
C.J., and STEVENS, O’CONNOR, SOUTER, and BREYER,
JJ., joined. SCALIA, J., THOMAS, J., and GINSBURG, J., post,
p. 1527, filed dissenting opinions.
Justice ANTHONY KENNEDY delivered the opinion of
the Court:

398

We address once again the measure of punishment, by means of
punitive damages, a State may impose upon a defendant in a
civil case. The question is whether, in the circumstances we shall
recount, an award of $145 million in punitive damages, where
full compensatory damages are $1 million, is excessive and in
violation of the Due Process Clause of the Fourteenth
Amendment to the Constitution of the United States.
I
In 1981, Curtis Campbell (Campbell) was driving with his wife,
Inez Preece Campbell, in Cache County, Utah. He decided to
pass six vans traveling ahead of them on a two-lane highway.
Todd Ospital was driving a small car approaching from the
opposite direction. To avoid a head-on collision with Campbell,
who by then was driving on the wrong side of the highway and
toward oncoming traffic, Ospital swerved onto the shoulder,
lost control of his automobile, and collided with a vehicle driven
by Robert G. Slusher. Ospital was killed, and Slusher was
rendered permanently disabled. The Campbells escaped
unscathed.
In the ensuing wrongful death and tort action, Campbell insisted
he was not at fault. Early investigations did support differing
conclusions as to who caused the accident, but “a consensus
was reached early on by the investigators and witnesses that Mr.
Campbell’s unsafe pass had indeed caused the crash.” 65 P.3d
1134, 1141 (Utah 2001). Campbell’s insurance company,
petitioner State Farm Mutual Automobile Insurance Company
(State Farm), nonetheless decided to contest liability and
declined offers by Slusher and Ospital’s estate (Ospital) to settle
the claims for the policy limit of $50,000 ($25,000 per claimant).
State Farm also ignored the advice of one of its own
investigators and took the case to trial, assuring the Campbells
that “their assets were safe, that they had no liability for the
accident, that [State Farm] would represent their interests, and
that they did not need to procure separate counsel.” To the
contrary, a jury determined that Campbell was 100 percent at
fault, and a judgment was returned for $185,849, far more than
the amount offered in settlement.

399

At first State Farm refused to cover the $135,849 in excess
liability. Its counsel made this clear to the Campbells: “ ‘You
may want to put for sale signs on your property to get things
moving.’ “ Ibid. Nor was State Farm willing to post a
supersedeas bond to allow Campbell to appeal the judgment
against him. Campbell obtained his own counsel to appeal the
verdict. During the pendency of the appeal, in late 1984, Slusher,
Ospital, and the Campbells reached an agreement whereby
Slusher and Ospital agreed not to seek satisfaction of their
claims against the Campbells. In exchange the Campbells agreed
to pursue a bad faith action against State Farm and to be
represented by Slusher’s and Ospital’s attorneys. The Campbells
also agreed that Slusher and Ospital would have a right to play a
part in all major decisions concerning the bad-faith action. No
settlement could be concluded without Slusher’s and Ospital’s
approval, and Slusher and Ospital would receive 90 percent of
any verdict against State Farm.
In 1989, the Utah Supreme Court denied Campbell’s appeal in
the wrongful-death and tort actions. Slusher v. Ospital, 777 P.2d
437 (Utah 1989). State Farm then paid the entire judgment,
including the amounts in excess of the policy limits. The
Campbells nonetheless filed a complaint against State Farm
alleging bad faith, fraud, and intentional infliction of emotional
distress.~ [T] jury determined that State Farm’s decision not to
settle was unreasonable because there was a substantial
likelihood of an excess verdict.
Before the second phase of the action against State Farm we
decided BMW of North America, Inc. v. Gore, 517 U.S. 559 (1996),
and refused to sustain a $2 million punitive damages award
which accompanied a verdict of only $4,000 in compensatory
damages. Based on that decision, State Farm again moved for
the exclusion of evidence of dissimilar out-of-state conduct. The
trial court denied State Farm’s motion.
The second phase addressed State Farm’s liability for fraud and
intentional infliction of emotional distress, as well as
compensatory and punitive damages. The Utah Supreme Court
aptly characterized this phase of the trial:

400

State Farm argued during phase II that its
decision to take the case to trial was an ‘honest
mistake’ that did not warrant punitive damages.
In contrast, the Campbells introduced evidence
that State Farm’s decision to take the case to
trial was a result of a national scheme to meet
corporate fiscal goals by capping payouts on
claims company wide. This scheme was referred
to as State Farm’s ‘Performance, Planning and
Review,’ or PP & R, policy. To prove the
existence of this scheme, the trial court allowed
the Campbells to introduce extensive expert
testimony regarding fraudulent practices by
State Farm in its nation-wide operations.
Although State Farm moved prior to phase II of
the trial for the exclusion of such evidence and
continued to object to it at trial, the trial court
ruled that such evidence was admissible to
determine whether State Farm’s conduct in the
Campbell case was indeed intentional and
sufficiently egregious to warrant punitive
damages.
Evidence pertaining to the PP & R policy concerned State
Farm’s business practices for over 20 years in numerous States.
Most of these practices bore no relation to third-party
automobile insurance claims, the type of claim underlying the
Campbells’ complaint against the company. The jury awarded
the Campbells $2.6 million in compensatory damages and $145
million in punitive damages, which the trial court reduced to $1
million and $25 million respectively. Both parties appealed.
The Utah Supreme Court sought to apply the three guideposts
we identified in Gore, and it reinstated the $145 million punitive
damages award. Relying in large part on the extensive evidence
concerning the PP & R policy, the court concluded State Farm’s
conduct was reprehensible. The court also relied upon State
Farm’s “massive wealth” and on testimony indicating that “State
Farm’s actions, because of their clandestine nature, will be
punished at most in one out of every 50,000 cases as a matter of
statistical probability,” and concluded that the ratio between

401

punitive and compensatory damages was not unwarranted.
Finally, the court noted that the punitive damages award was not
excessive when compared to various civil and criminal penalties
State Farm could have faced, including $10,000 for each act of
fraud, the suspension of its license to conduct business in Utah,
the disgorgement of profits, and imprisonment. We granted
certiorari.
II
We recognized in Cooper Industries, Inc. v. Leatherman Tool Group,
Inc., 532 U.S. 424 (2001), that in our judicial system
compensatory and punitive damages, although usually awarded
at the same time by the same decisionmaker, serve different
purposes. Compensatory damages “are intended to redress the
concrete loss that the plaintiff has suffered by reason of the
defendant’s wrongful conduct.” By contrast, punitive damages
serve a broader function; they are aimed at deterrence and
retribution. Cooper Industries, supra, at 432; see also Gore, supra, at
568 (“Punitive damages may properly be imposed to further a
State’s legitimate interests in punishing unlawful conduct and
deterring its repetition”); Pacific Mut. Life Ins. Co. v. Haslip, 499
U.S. 1, 19 (1991) (“[P]unitive damages are imposed for purposes
of retribution and deterrence”).
While States possess discretion over the imposition of punitive
damages, it is well established that there are procedural and
substantive constitutional limitations on these awards. The Due
Process Clause of the Fourteenth Amendment prohibits the
imposition of grossly excessive or arbitrary punishments on a
tortfeasor.~
Although these awards serve the same purposes as criminal
penalties, defendants subjected to punitive damages in civil cases
have not been accorded the protections applicable in a criminal
proceeding. This increases our concerns over the imprecise
manner in which punitive damages systems are administered.
We have admonished that “[p]unitive damages pose an acute
danger of arbitrary deprivation of property. Jury instructions
typically leave the jury with wide discretion in choosing
amounts, and the presentation of evidence of a defendant’s net

402

worth creates the potential that juries will use their verdicts to
express biases against big businesses, particularly those without
strong local presences.”~ Our concerns are heightened when the
decisionmaker is presented, as we shall discuss, with evidence
that has little bearing as to the amount of punitive damages that
should be awarded. Vague instructions, or those that merely
inform the jury to avoid “passion or prejudice,” do little to aid
the decisionmaker in its task of assigning appropriate weight to
evidence that is relevant and evidence that is tangential or only
inflammatory.
In light of these concerns, in Gore, we instructed courts
reviewing punitive damages to consider three guideposts: (1) the
degree of reprehensibility of the defendant’s misconduct; (2) the
disparity between the actual or potential harm suffered by the
plaintiff and the punitive damages award; and (3) the difference
between the punitive damages awarded by the jury and the civil
penalties authorized or imposed in comparable cases. We
reiterated the importance of these three guideposts in Cooper
Industries and mandated appellate courts to conduct de novo
review of a trial court’s application of them to the jury’s award.
Exacting appellate review ensures that an award of punitive
damages is based upon an “application of law, rather than a
decisionmaker’s caprice.”
III
Under the principles outlined in BMW of North America, Inc. v.
Gore, this case is neither close nor difficult. It was error to
reinstate the jury’s $145 million punitive damages award. We
address each guidepost of Gore in some detail.
A
“[T]he most important indicium of the reasonableness of a
punitive damages award is the degree of reprehensibility of the
defendant’s conduct.” We have instructed courts to determine
the reprehensibility of a defendant by considering whether: the
harm caused was physical as opposed to economic; the tortious
conduct evinced an indifference to or a reckless disregard of the
health or safety of others; the target of the conduct had financial

403

vulnerability; the conduct involved repeated actions or was an
isolated incident; and the harm was the result of intentional
malice, trickery, or deceit, or mere accident. The existence of
any one of these factors weighing in favor of a plaintiff may not
be sufficient to sustain a punitive damages award; and the
absence of all of them renders any award suspect. It should be
presumed a plaintiff has been made whole for his injuries by
compensatory damages, so punitive damages should only be
awarded if the defendant’s culpability, after having paid
compensatory damages, is so reprehensible as to warrant the
imposition of further sanctions to achieve punishment or
deterrence.
Applying these factors in the instant case, we must acknowledge
that State Farm’s handling of the claims against the Campbells
merits no praise. The trial court found that State Farm’s
employees altered the company’s records to make Campbell
appear less culpable. State Farm disregarded the overwhelming
likelihood of liability and the near-certain probability that, by
taking the case to trial, a judgment in excess of the policy limits
would be awarded. State Farm amplified the harm by at first
assuring the Campbells their assets would be safe from any
verdict and by later telling them, postjudgment, to put a for-sale
sign on their house. While we do not suggest there was error in
awarding punitive damages based upon State Farm’s conduct
toward the Campbells, a more modest punishment for this
reprehensible conduct could have satisfied the State’s legitimate
objectives, and the Utah courts should have gone no further.
This case, instead, was used as a platform to expose, and punish,
the perceived deficiencies of State Farm’s operations throughout
the country. The Utah Supreme Court’s opinion makes explicit
that State Farm was being condemned for its nationwide policies
rather than for the conduct directed toward the Campbells.~ The
courts awarded punitive damages to punish and deter conduct
that bore no relation to the Campbells’ harm. A defendant’s
dissimilar acts, independent from the acts upon which liability
was premised, may not serve as the basis for punitive damages.
A defendant should be punished for the conduct that harmed
the plaintiff, not for being an unsavory individual or business.

404

Due process does not permit courts, in the calculation of
punitive damages, to adjudicate the merits of other parties’
hypothetical claims against a defendant under the guise of the
reprehensibility analysis, but we have no doubt the Utah
Supreme Court did that here. Punishment on these bases creates
the possibility of multiple punitive damages awards for the same
conduct; for in the usual case nonparties are not bound by the
judgment some other plaintiff obtains.
The same reasons lead us to conclude the Utah Supreme Court’s
decision cannot be justified on the grounds that State Farm was
a recidivist. Although “[o]ur holdings that a recidivist may be
punished more severely than a first offender recognize that
repeated misconduct is more reprehensible than an individual
instance of malfeasance,” Gore at 577, in the context of civil
actions courts must ensure the conduct in question replicates
the prior transgressions.
The Campbells have identified scant evidence of repeated
misconduct of the sort that injured them. Nor does our review
of the Utah courts’ decisions convince us that State Farm was
only punished for its actions toward the Campbells. Although
evidence of other acts need not be identical to have relevance in
the calculation of punitive damages, the Utah court erred here
because evidence pertaining to claims that had nothing to do
with a third-party lawsuit was introduced at length.~ The
reprehensibility guidepost does not permit courts to expand the
scope of the case so that a defendant may be punished for any
malfeasance, which in this case extended for a 20-year period. In
this case, because the Campbells have shown no conduct by
State Farm similar to that which harmed them, the conduct that
harmed them is the only conduct relevant to the reprehensibility
analysis.
B
Turning to the second Gore guidepost, we have been reluctant to
identify concrete constitutional limits on the ratio between
harm, or potential harm, to the plaintiff and the punitive
damages award. We decline again to impose a bright-line ratio
which a punitive damages award cannot exceed. Our

405

jurisprudence and the principles it has now established
demonstrate, however, that, in practice, few awards exceeding a
single-digit ratio between punitive and compensatory damages,
to a significant degree, will satisfy due process. In Haslip, in
upholding a punitive damages award, we concluded that an
award of more than four times the amount of compensatory
damages might be close to the line of constitutional impropriety.
We cited that 4-to-1 ratio again in Gore. The Court further
referenced a long legislative history, dating back over 700 years
and going forward to today, providing for sanctions of double,
treble, or quadruple damages to deter and punish. While these
ratios are not binding, they are instructive. They demonstrate
what should be obvious: Single-digit multipliers are more likely
to comport with due process, while still achieving the State’s
goals of deterrence and retribution, than awards with ratios in
range of 500 to 1, or, in this case, of 145 to 1.
Nonetheless, because there are no rigid benchmarks that a
punitive damages award may not surpass, ratios greater than
those we have previously upheld may comport with due process
where “a particularly egregious act has resulted in only a small
amount of economic damages.” The converse is also true,
however. When compensatory damages are substantial, then a
lesser ratio, perhaps only equal to compensatory damages, can
reach the outermost limit of the due process guarantee. The
precise award in any case, of course, must be based upon the
facts and circumstances of the defendant’s conduct and the
harm to the plaintiff.
In sum, courts must ensure that the measure of punishment is
both reasonable and proportionate to the amount of harm to
the plaintiff and to the general damages recovered. In the
context of this case, we have no doubt that there is a
presumption against an award that has a 145-to-1 ratio. The
compensatory award in this case was substantial; the Campbells
were awarded $1 million for a year and a half of emotional
distress. This was complete compensation. The harm arose from
a transaction in the economic realm, not from some physical
assault or trauma; there were no physical injuries; and State
Farm paid the excess verdict before the complaint was filed, so

406

the Campbells suffered only minor economic injuries for the 18month period in which State Farm refused to resolve the claim
against them. The compensatory damages for the injury suffered
here, moreover, likely were based on a component which was
duplicated in the punitive award. Much of the distress was
caused by the outrage and humiliation the Campbells suffered at
the actions of their insurer; and it is a major role of punitive
damages to condemn such conduct. Compensatory damages,
however, already contain this punitive element. See Restatement
(Second) of Torts § 908, Comment c, p. 466 (1977) (“In many
cases in which compensatory damages include an amount for
emotional distress, such as humiliation or indignation aroused
by the defendant’s act, there is no clear line of demarcation
between punishment and compensation and a verdict for a
specified amount frequently includes elements of both”).~
C
The third guidepost in Gore is the disparity between the punitive
damages award and the “civil penalties authorized or imposed in
comparable cases.” We note that, in the past, we have also
looked to criminal penalties that could be imposed. The
existence of a criminal penalty does have bearing on the
seriousness with which a State views the wrongful action. When
used to determine the dollar amount of the award, however, the
criminal penalty has less utility. Great care must be taken to
avoid use of the civil process to assess criminal penalties that
can be imposed only after the heightened protections of a
criminal trial have been observed, including, of course, its higher
standards of proof. Punitive damages are not a substitute for the
criminal process, and the remote possibility of a criminal
sanction does not automatically sustain a punitive damages
award.
Here, we need not dwell long on this guidepost. The most
relevant civil sanction under Utah state law for the wrong done
to the Campbells appears to be a $10,000 fine for an act of
fraud, an amount dwarfed by the $145 million punitive damages
award. The Supreme Court of Utah speculated about the loss of
State Farm’s business license, the disgorgement of profits, and

407

possible imprisonment, but here again its references were to the
broad fraudulent scheme drawn from evidence of out-of-state
and dissimilar conduct. This analysis was insufficient to justify
the award.
IV
An application of the Gore guideposts to the facts of this case,
especially in light of the substantial compensatory damages
awarded (a portion of which contained a punitive element),
likely would justify a punitive damages award at or near the
amount of compensatory damages. The punitive award of $145
million, therefore, was neither reasonable nor proportionate to
the wrong committed, and it was an irrational and arbitrary
deprivation of the property of the defendant. The proper
calculation of punitive damages under the principles we have
discussed should be resolved, in the first instance, by the Utah
courts.
The judgment of the Utah Supreme Court is reversed, and the
case is remanded for further proceedings not inconsistent with
this opinion.
It is so ordered.
Justice ANTONIN SCALIA, dissenting:
I adhere to the view expressed in my dissenting opinion in
BMW of North America, Inc. v. Gore, 517 U.S. 559, 598-99 (1996),
that the Due Process Clause provides no substantive protections
against “excessive” or “‘unreasonable’” awards of punitive
damages. I am also of the view that the punitive damages
jurisprudence which has sprung forth from BMW v. Gore is
insusceptible of principled application; accordingly, I do not feel
justified in giving the case stare decisis effect. See id., at 599. I
would affirm the judgment of the Utah Supreme Court.
Justice CLARENCE THOMAS, dissenting:
I would affirm the judgment below because “I continue to
believe that the Constitution does not constrain the size of
punitive damages awards.” Cooper Industries, Inc. v. Leatherman Tool
Group, Inc., 532 U.S. 424, 443 (2001) (THOMAS, J., concurring)

408

(citing BMW of North America, Inc. v. Gore, 517 U.S. 559, 599
(1996) (SCALIA, J., joined by THOMAS, J., dissenting)).
Accordingly, I respectfully dissent.
Justice RUTH BADER GINSBURG, dissenting:
~The large size of the award upheld by the Utah Supreme Court

in this case indicates why damages-capping legislation may be
altogether fitting and proper. Neither the amount of the award
nor the trial record, however, justifies this Court’s substitution
of its judgment for that of Utah’s competent decisionmakers. In
this regard, I count it significant that, on the key criterion
“reprehensibility,” there is a good deal more to the story than
the Court’s abbreviated account tells.
Ample evidence allowed the jury to find that State Farm’s
treatment of the Campbells typified its “Performance, Planning
and Review” (PP & R) program; implemented by top
management in 1979, the program had “the explicit objective of
using the claims-adjustment process as a profit center.” “[T]he
Campbells presented considerable evidence,” the trial court
noted, documenting “that the PP & R program ... has
functioned, and continues to function, as an unlawful scheme ...
to deny benefits owed consumers by paying out less than fair
value in order to meet preset, arbitrary payout targets designed
to enhance corporate profits.” That policy, the trial court
observed, was encompassing in scope; it “applied equally to the
handling of both third-party and first-party claims.”
Evidence the jury could credit demonstrated that the PP & R
program regularly and adversely affected Utah residents. Ray
Summers, “the adjuster who handled the Campbell case and
who was a State Farm employee in Utah for almost twenty
years,” described several methods used by State Farm to deny
claimants fair benefits, for example, “falsifying or withholding of
evidence in claim files.” A common tactic, Summers recounted,
was to “unjustly attac[k] the character, reputation and credibility
of a claimant and mak[e] notations to that effect in the claim file
to create prejudice in the event the claim ever came before a
jury.” State Farm manager Bob Noxon, Summers testified,
resorted to a tactic of this order in the Campbell case when he

409

“instruct[ed] Summers to write in the file that Todd Ospital
(who was killed in the accident) was speeding because he was on
his way to see a pregnant girlfriend.” In truth, “[t]here was no
pregnant girlfriend.” Expert testimony noted by the trial court
described these tactics as “completely improper.”
The trial court also noted the testimony of two Utah State Farm
employees, Felix Jensen and Samantha Bird, both of whom
recalled “intolerable” and “recurrent” pressure to reduce
payouts below fair value. When Jensen complained to top
managers, he was told to “get out of the kitchen” if he could not
take the heat; Bird was told she should be “more of a team
player.” At times, Bird said, she “was forced to commit
dishonest acts and to knowingly underpay claims.” Eventually,
Bird quit. Utah managers superior to Bird, the evidence
indicated, were improperly influenced by the PP & R program
to encourage insurance underpayments. For example, several
documents evaluating the performance of managers Noxon and
Brown “contained explicit preset average payout goals.”
Regarding liability for verdicts in excess of policy limits, the trial
court referred to a State Farm document titled the “Excess
Liability Handbook”; written before the Campbell accident, the
handbook instructed adjusters to pad files with “self-serving”
documents, and to leave critical items out of files, for example,
evaluations of the insured’s exposure. Divisional superintendent
Bill Brown used the handbook to train Utah employees. While
overseeing the Campbell case, Brown ordered adjuster Summers
to change the portions of his report indicating that Mr.
Campbell was likely at fault and that the settlement cost was
correspondingly high. The Campbells’ case, according to expert
testimony the trial court recited, “was a classic example of State
Farm’s application of the improper practices taught in the
Excess Liability Handbook.”
The trial court further determined that the jury could find State
Farm’s policy “deliberately crafted” to prey on consumers who
would be unlikely to defend themselves. In this regard, the trial
court noted the testimony of several former State Farm
employees affirming that they were trained to target “the

410

weakest of the herd” – “the elderly, the poor, and other
consumers who are least knowledgeable about their rights and
thus most vulnerable to trickery or deceit, or who have little
money and hence have no real alternative but to accept an
inadequate offer to settle a claim at much less than fair value.”
The Campbells themselves could be placed within the “weakest
of the herd” category. The couple appeared economically
vulnerable and emotionally fragile. At the time of State Farm’s
wrongful conduct, “Mr. Campbell had residuary effects from a
stroke and Parkinson’s disease.” Id., at 3360a.
To further insulate itself from liability, trial evidence indicated,
State Farm made “systematic” efforts to destroy internal
company documents that might reveal its scheme, efforts that
directly affected the Campbells. For example, State Farm had “a
special historical department that contained a copy of all past
manuals on claim-handling practices and the dates on which
each section of each manual was changed.” Ibid. Yet in discovery
proceedings, State Farm failed to produce any claim-handling
practice manuals for the years relevant to the Campbells’ badfaith case.
State Farm’s inability to produce the manuals, it appeared from
the evidence, was not accidental. Documents retained by former
State Farm employee Samantha Bird, as well as Bird’s testimony,
showed that while the Campbells’ case was pending, Janet
Cammack, “an in-house attorney sent by top State Farm
management, conducted a meeting ... in Utah during which she
instructed Utah claims management to search their offices and
destroy a wide range of material of the sort that had proved
damaging in bad-faith litigation in the past-in particular, old
claim-handling manuals, memos, claim school notes, procedure
guides and other similar documents.” “These orders were
followed even though at least one meeting participant, Paul
Short, was personally aware that these kinds of materials had
been requested by the Campbells in this very case.”
Consistent with Bird’s testimony, State Farm admitted that it
destroyed every single copy of claim-handling manuals on file in
its historical department as of 1988, even though these

411

documents could have been preserved at minimal expense. Ibid.
Fortuitously, the Campbells obtained a copy of the 1979 PP & R
manual by subpoena from a former employee. Although that
manual has been requested in other cases, State Farm has never
itself produced the document.
State Farm’s “wrongful profit and evasion schemes,” the trial
court underscored, were directly relevant to the Campbells’ case:
“The record fully supports the conclusion that the bad-faith
claim handling that exposed the Campbells to an excess verdict
in 1983, and resulted in severe damages to them, was a product
of the unlawful profit scheme that had been put in place by top
management at State Farm years earlier.~”
State Farm’s “policies and practices,” the trial evidence thus
bore out, were “responsible for the injuries suffered by the
Campbells,” and the means used to implement those policies
could be found “callous, clandestine, fraudulent, and dishonest.”
The Utah Supreme Court, relying on the trial court’s recordbased recitations, understandably characterized State Farm’s
behavior as “egregious and malicious.”~
When the Court first ventured to override state-court punitive
damages awards, it did so moderately. The Court recalled that
“[i]n our federal system, States necessarily have considerable
flexibility in determining the level of punitive damages that they
will allow in different classes of cases and in any particular case.”
Gore, 517 U.S., at 568. Today’s decision exhibits no such respect
and restraint. No longer content to accord state-court judgments
“a strong presumption of validity,” the Court announces that
“few awards exceeding a single-digit ratio between punitive and
compensatory damages, to a significant degree, will satisfy due
process.”~
I remain of the view that this Court has no warrant to reform
state law governing awards of punitive damages. Gore, 517 U.S.,
at 607 (GINSBURG, J., dissenting). Even if I were prepared to
accept the flexible guides prescribed in Gore, I would not join
the Court’s swift conversion of those guides into instructions
that begin to resemble marching orders. For the reasons stated,

412

I would leave the judgment of the Utah Supreme Court
undisturbed.

Questions to Ponder About State Farm v. Campbell
A. The Supreme Court scolded the Utah court for allowing punitive
damages to be correlated with reference to nationwide conduct, as
opposed to just conduct directed toward the Campbells. How does
this square with the idea that punitive damages are meant to deter
bad conduct? What would it mean to create a punitive damages figure
based solely on reference to the Campbells? Would that be
“punitive” at all – or at that point are we just talking about
compensatory damages?
B. Criminal sentences are typically longer for prior offenders. Should
punitive damages work the same way, made larger for defendants
with a track record of abuse?
C. If you agree with the Utah court’s reference to nationwide
conduct in setting the amount of punitive damages, then what should
happen in the next litigation, where another couple brings suit against
State Farm for similar conduct. At that point would it be just for
State Farm to enter evidence that it had already paid a large punitive
damages judgment, under the theory that it had already been
“punished enough”? Assuming a trial court thought it proper to
admit such evidence, what effect do you imagine that would have on
the jury?
D. If pinning punitive damages to nationwide conduct seems too
boundless, and if focusing solely on conduct toward the Campbells
seems too limited, then what should be done to give the
quantification of punitive damages some mooring? Or is any mooring
even necessary?
E. How would Campbell’s reasoning apply to Gerry Spence’s closing
argument in Silkwood?

413

26. Multiple Tortfeasors
“Some day, they’ll go down together
They’ll bury them side by side
To a few, it’ll be grief
To the law, a relief
But it’s death for Bonnie and Clyde.”
– Bonnie and Clyde, 1967

Introduction
We live in a complicated world. That fact is easy to lose track of in a
torts course where you get used to thinking in terms of abstract,
simplified hypotheticals – a stick-figure world where one solitary
defendant walks up and does something tortious to a single plaintiff.
But reality is messier. It is seldom the case that there is only one
person who bears tortious responsibility for an injury. It’s often said
that no person is an island. Certainly few tortfeasors are.
This chapter explores various doctrines relating to the existence of
multiple tortfeasors within the scope of a single lawsuit. Here’s a
preview: Doctrines of vicarious liability allow plaintiffs to sue
parties who stand in the shoes of the primary tortfeasor. Particularly
important among them is respondeat superior, which allows
plaintiffs to sue employers for the torts committed by their
employees. Where the actions of more than one tortfeasor combine
to injure the plaintiff – such as with a negligent driver operating a
defective car – the doctrine of joint and several liability allows
plaintiffs to satisfy their full claim against any single defendant. The
doctrine of contribution allows defendants saddled with outsized
judgments to get partially reimbursed by fellow blameworthy parties,
and the related doctrine of indemnification provides a way for
defendants to shift their entire liability burdens on to other parties.
Many of these doctrines have been the subject of defendant-friendly
modifications passed as part of tort-reform efforts.

414

Vicarious Liability
In general, tort law requires that persons be blameworthy before their
actions are considered tortious. The defendant’s intent may make the
defendant blameworthy, as can the defendant’s carelessness. One
glaring exception to this idea, as we have seen, is strict liability.
Vicarious liability is another. Through the application of vicarious
liability, one entity is regarded by the law as if it performed the
tortious actions of another – even when it didn’t.
Respondeat Superior
The most important form of vicarious liability is respondeat superior,
which causes an employer to be automatically liable for torts
committed by employees acting within the scope of their
employment. In fact, companies would rarely be liable otherwise. No
company can act except through the actions of actual human beings.
And because of respondeat superior, when a company is acting
through its employees, it is capable of committing torts.
The historical roots of respondeat superior go back at least to
Ancient Rome. Even today, some of the terminology in the cases
seems antiquated, particularly in its references to “masters” and
“servants”: Masters are said to be responsible for the torts of their
servants. This terminology is potentially confusing. When you think
of “masters” and “servants, ” you are probably more likely to picture
a scene from Downton Abbey than a regular Tuesday at ExxonMobil.
But the basic doctrine is the same whenever people are employed to
carry out actions on behalf of others – whether they are carrying
soup tureens or steering supertankers.
The flow of liability under respondeat superior works only in one
direction: Up. Masters are liable for the torts of their servants.
Servants are not liable for the torts of their masters. Because of this,
respondeat superior works only to expand, not contract, liability.
Where a truck driver negligently causes a collision, the fact that the
truck driver was employed by a trucking company only causes the
trucking company to become liable, it does not relieve the employee
trucker of liability. If the plaintiff decides to sue both the employer

415

and the employee and is successful in the suit, then both will be on
the hook – which is to say they have joint and several liability.
This means that an employer stuck with a judgment premised on
respondeat superior would be theoretically able to sue the employee
more directly at fault for indemnification. For many reasons – e.g.,
damage to employee morale, bad trial dynamics, and all-around
pointlessness – this is a capability rarely invoked.
Acting in Concert
Another important occasion for vicarious liability is persons acting in
concert. Acting in concert is the same as acting in “conspiracy,” to
borrow a criminal law word. When two or more people work
together in the commission of a tort, each is liable for the other’s
tortious action. If two burglars break into a house and one negligently
causes a fire, the other is liable as well.
It is important to understand that there is no need for an elaborately
drawn up joint venture agreement in order for tortfeasors to be
considered acting in concert. If one aids or encourages another to
commit a tort, then that person will be liable along with the primary
tortfeasor. Even if the aid or encouragement was not necessary to
bring about the tort – that is to say, even if there is an absence of
but-for causation – the act of aiding or encouraging causes the
aider/encourager to become jointly and severally liable with the
primary tortfeasor.
Other Situations and Relevant Statutes
It seems intuitive to many people that parents should be vicariously
liable for the torts of their minor children. The traditional commonlaw, however, has no such doctrine. If parents themselves are
negligent in supervising their children, they may have first-party
liability for negligence. There is, however, no general common-law
rule by which parents are liable for torts committed by their children.
In the absence of common-law doctrine, most states have added
some form of parental vicarious liability by way of statute. In many
jurisdictions, however, this liability is quite limited.

416

Some states exclude negligence and have hard monetary caps.
Alabama, for instance, makes parents liable for up to $1,000 worth of
a child’s willful, wanton, or intentional property damage. Ala. Code
§ 6-5-380. Montana’s law is similar, but the cap is $2,500. Mont. Stat.
§ 40-6-237.
Other states are more generous to plaintiffs. Hawaii’s statute provides
for joint and several liability for all tortious actions committed by
minor children, with no cap. One interesting exception – and a
reminder that you never know what you will find in a statute until
you look – the Hawaii law excludes vicarious liability for minor
children who are married. Haw. Rev. Stat. § 577-3.
There are statutes that provide for vicarious liability outside the
parent/child context as well. Some jurisdictions make owners of
motor vehicles vicariously liable for persons who use their car with
their express or implied permission. So, before you let someone
borrow your ride in California, you should know that the owner is
liable for compensatory damages of up to $15,000 per person injured
or killed, subject to a $30,000 maximum, plus up to $5,000 for
property damage. Cal. Vehicle Code § 17150-17151.
And some states provide for vicarious liability where parenting and
driving meet. In Nevada, the adult signing the child’s driver’s license
application takes on unlimited joint and several liability for the
minor’s torts behind the wheel. Nev. Rev. Stat. § 483.300.

Joint and Several Liability – The Traditional Approach
When there are two or more defendants whose tortious actions
caused the plaintiff’s injury, how is the responsibility for paying a
damages award divided among them? The answer, under the
traditional common law, is that it is entirely up to the plaintiff.
Under the doctrine of joint and several liability, the plaintiff can
collect all of the judgment from one defendant, 50% from each, or
according to any arbitrary division the plaintiff desires. The plaintiff
cannot, however, double collect: Once the plaintiff has collected the
full amount of the judgment, the plaintiff is done.

417

Joint and several liability applies where multiple tortfeasors are all
liable to the same plaintiff for the same harm. Remember that an
injury can have any number of actual causes, as an injury is often the
final point along a line of unfortunate events. It may take a
negligently engineered machine that is negligently operated by a
person in a negligently secured area to bring about just one injury.
Joint and several liability means that the injured plaintiff can go after
any one tortfeasor or any combination of the tortfeasors whose
negligence was a but-for cause of injury.
The argument for joint and several liability is that as between the
plaintiff and the defendants, it is more important to make sure the
plaintiff gets compensated than to worry about equity among
defendants. If a tort case gets to the point where there is a judgment
for the plaintiff, that necessarily means the plaintiff has been injured,
and it means that, in the eyes of the law, all defendants against whom
judgment is entered are responsible for that injury.
Suppose there are four parties whose negligence caused the plaintiff
to suffer a $1 million injury, and suppose the four parties are equally
at fault, so that it would be fair to have each pay 25%. Assuming all
four are defendants in the lawsuit and that each can pay a quarter of
the judgment, then no harm is done to the plaintiff by requiring the
plaintiff to collect no more than 25% of the judgment from each. But
suppose three defendants lack the assets to pay the judgment: a
bankrupt gas station, an unemployed and uninsured motorist, and a
floral shop operated as a sole proprietorship. And suppose the fourth
defendant is one of the world’s largest oil companies. In the view of
joint and several liability, it’s fair for the oil company to pay the entire
judgment. After all, but for the oil company’s negligence, the plaintiff
would not have suffered an injury. And without the oil company
being on the hook, the plaintiff will not be made whole.
Yet even the most ardent defenders of joint and several liability
would be hard pressed not to admit that it creates some strange
results. An excellent example is the case of Walt Disney World Co. v.
Wood, 515 So.2d 198 (Fla. 1987). The accident at issue happened on
the Grand Prix Raceway attraction in Walt Disney World, where
diminutive race cars (essentially go-karts with cosmetic

418

enhancements) were driven by park goers on a winding roadway
circuit, with the cars being kept from deviating more than several
inches to the left or right by a metal guiderail running down the
middle of the road. (Today the same attraction, somewhat
refurbished, is the Tommorowland Speedway. Its sister attraction in
California is Disneyland’s Autopia.) Back in 1971, Plaintiff Aloysia
Wood was in one car, while Daniel Wood – her then-fiancé and later
husband – was riding in the car behind. Daniel rammed Aloysia’s car,
and she suffered personal injuries as a result. Aloysia sued Disney,
and Disney brought Daniel into the suit as a means of seeking
contribution. In a special verdict, the jury assessed total damages at
$75,000 and found Daniel 85% at fault, Aloysia 14% at fault, and
Disney 1% at fault. Thanks to joint and several liability, the court
entered judgment against Disney for all damages save Aloysia’s
portion. Thus, Disney was liable for $64,500. The judgment was
upheld on appeal.

The Realities of Shallow-Pocketed Defendants
The doctrine of joint and several liability is of much more help to
plaintiffs than merely simplifying the collection of a judgment or
preserving marital harmony between a plaintiff-bride and tortfeasorgroom. There are important practical reasons why recovery is not
sought from certain defendants.
First, as mentioned, it may be that one or more co-defendants lack
the resources to pay the judgment. Many commentators speak in a
short-hand way of joint and several liability being useful where one or
more defendants is “insolvent.” This can be confusing, however,
because a defendant does not need to be insolvent to lack the
resources to pay the judgment. In fact, for a decent-sized personal
injury case, it may well be that most individuals in the United States
are not worth suing on account of lacking adequate assets. Take, for
example, an automobile collision that puts the plaintiff in the hospital
for a week or two and requires a couple of surgeries. The medical bill
might be $250,000. Your run-of-the-mill middle class individual
certainly doesn’t have cash on hand to pay this. But, you might think,
can’t the plaintiff seize the defendant’s house to satisfy the judgment?
The answer is probably not, because state judgment-debtor laws

419

shield certain property from confiscation to satisfy judgments. In our
hypothetical, what’s called a homestead exemption may well place the
property off-limits.
Debtor exemption laws vary wildly from one state to the next, and
homestead exemptions are a good example. Rhode Island, for
instance, has an exemption to protect the debtor’s primary residence
up to $300,000. In Florida, the homestead exemption is unlimited as
to value – subject instead to an acreage limitation of half an acre in
urban areas and 160 acres in rural areas. But watch out Wyoming
homeowners – the exemption limit there is just $20,000.
Other exemptions apply to retirement accounts, family jewelry,
vehicles, and more. There are also state-law limitations on collection
methods such as wage garnishments.
That is not the end of the story, however. Even if the judgment
creditor would be satisfied with whatever nonexempt assets a normal
middle-class individual would have, when the judgment creditor goes
to collect, the debtor may be able to declare bankruptcy. Bankruptcy
is possible where all of the debtor’s current obligations put together –
including those of the plaintiff creditor and everyone else – exceeds
the ability of the debtor to pay. Once a debtor declares bankruptcy,
federal law prohibits all attempts to collect on the debt. This will
force the victorious personal-injury plaintiff to go to the bankruptcy
court and get in line with all of the debtor’s other creditors. At that
point, the plaintiff may be lucky to get a few pennies on the dollar.
None of this is to say that bankruptcy is a pleasant option for the
defendant debtor. But the fact that bankruptcy is out there as a
contingency means that a wide array of tort plaintiffs are discouraged
from ever knocking at the door with a summons.
In other words, a tortfeasor does not need to be “insolvent” to be
effectively judgment-proof.

Other Practical and Strategic Reasons Some CoTortfeasors Don’t Become Defendants
The lack of depth of a tortfeasor’s pockets isn’t the only reason a
plaintiff may be disinclined to sue.

420

Some tortfeasors may simply be outside of the court’s jurisdiction.
With products manufactured overseas, this can be a common
occurrence. In such a case, the defendant may be unreachable.
In other cases, personal jurisdiction can be had, but the defendant’s
distance still presents a barrier for the plaintiff. If an important part
of that defendant’s operations are located overseas, then it may prove
practically impossible to take full discovery of that defendant.
Suppose the defendant has most of its operations in Japan. Japanese
courts do not compel expansive American-style discovery. The
Japanese company might stipulate to discovery to avoid sanctions in
an American court, but Japanese law forbids American attorneys
from taking depositions on Japanese soil or even entering the country
for the purpose of taking a deposition. Pursuant to a treaty, an
attorney can obtain a special deposition visa to enter Japan so as to
take a deposition of a Japanese national at the U.S. embassy or a U.S.
consulate in that country. The waiting list for private parties to use
these consular facilities, however, can be many months long.
Thus, in a products liability case, the anticipation of such difficulties
may discourage a plaintiff from even trying to sue a distant
defendant.
There are also strategic reasons to leave defendants off a complaint –
even if they are readily reachable and have unexempt assets that
could satisfy the judgment. This is particularly the case where the
potential defendants are individuals. Consider that the individual will
likely be a witness at trial. A witness whose name is on the other side
of the “v” in a lawsuit is likely to be much less cooperative and
forthcoming on the stand. Moreover, the fact that an individual is on
the complaint might engender sympathies with the jury that a faceless
corporation could never muster. Also, multiple defendants in a
litigation will often save money on their defense by cooperating –
pooling discovery efforts and taking turns writing briefs that all
defendants sign. The more defendants there are to share the costs of
the defense, the less likely they will be to settle. All of these are
considerations for the plaintiff in deciding whom to sue.

421

Joint and Several Liability – Modifications
Today, the doctrine of joint and several liability is on the decline. Or,
at least, it is losing its purity. Fewer than 10 states still follow the
doctrine in its original, unmodified form. The trend is toward
allocating liability on the front end, so that, at least in some
situations, a plaintiff cannot collect from defendants out of
proportion to their relative fault.
Several states have moved by statute to a system of pure several
liability, where any given defendant can only be held liable for the
share of the total damages that is proportional to that defendant’s
fault. Many states that use this system have exceptions for certain
kinds of cases, such as hazardous waste or medical-device liability.
Many states have a hybrid system, such that where there is a
judgment-proof tortfeasor, that tortfeasor’s share will be reallocated
to other parties in accordance with their share of comparative
responsibility. In some states, the reallocation is only to the other
defendants; in other states, it is to the plaintiff as well. Some states
have a hybrid system that allows joint and several liability for
tortfeasors whose share of comparative responsibility exceeds a
certain threshold, but several liability for those whose share falls
below the threshold. Still other states draw distinctions on the type of
damages, such as having joint and several liability for pecuniary (or
“economic”) damages, but several liability only for nonpecuniary (or
“noneconomic”) damages.
Among all these modified approaches, the states also differ as to
whether fault can be assigned to a non-party tortfeasor, such as a
would-be defendant that is outside the court’s jurisdiction.
Suffice it to say that these variations, even if seemingly slight as an
abstract matter, can easily make or break a particular case.

Contribution – Letting the Defendants Fight It Out
The doctrine of contribution helps to ameliorate the seeming
injustice of joint and several liability. Losing defendants who feel they
have been made to overpay can seek contribution from codefendants or other blameworthy parties.

422

The most important thing to understand about contribution is that it
is generally irrelevant to the plaintiff. Traditional joint and several
liability does its job for the plaintiff by making it easy for the plaintiff
to recover. Given that, sorting out who ought to reimburse whom on
the defendants’ side isn’t the plaintiff’s concern.
How contribution works as a procedural matter is subject to
considerable variation among jurisdictions. Contribution might be
brought into the trial proceedings – where the defendants begin to
resolve the problems amongst themselves even as they are battling
the plaintiff – or contribution might be sought in a separate litigation
that begins after the plaintiff’s trial has concluded.
The substance of contribution also varies greatly. Some approaches
call for defendants to split the burden pro rata, with each defendant
being ultimately liable for an equal share. Other approaches call for
responsibility to be apportioned by relative fault.

Indemnification – Shifting the Loss
Indemnification allows one entity to shift the entire burden of loss on
to another. There are two kinds of indemnification – one is a
doctrine applied by the courts; the other is an obligation arising out
of contract.
The doctrine version of indemnification allows a cause of action by a
relatively innocent party against a more blameworthy party. Recall
that there are many situations in which a relatively blameless party
might find itself liable – strict liability and vicarious liability being two
leading examples. Assuming the losing defendant can find a party
who is “really to blame” for the plaintiff’s injury, then the defendant
can become an indemnification plaintiff, suing the more blameworthy
party to get reimbursed for the judgment. The ability of a defendant
to seek indemnification does a great deal of work in making doctrines
such as strict liability more intuitively fair. For instance, when it
comes to strict products liability, the tort system seems to say: First,
let’s make sure the plaintiff gets paid. If you sell a defective product in your store,
then you are going to have to stand by to make whole any plaintiff who gets
injured. Afterward, of course, you can get reimbursed by the manufacturer who is
actually responsible for introducing the defect.

423

Some courts characterize the doctrine of indemnification as an
equitable doctrine, others describe it as a legal doctrine or commonlaw doctrine. As a result, this doctrinal indemnification often goes by
the name “equitable indemnification” or “common-law
indemnification.” Either way, it is important to distinguish it from
the other kind of indemnification – that which arises by contract.
Contractual indemnification is created by a promise made binding
under contract law. It has nothing to do with fairness or blame. One
party in a business deal may agree to indemnify the other as part of
the overall bargain of money, services, goods, and promises that are
exchanged between the two parties. Insurance, in fact, is a
particularized and highly regulated form of indemnity, wherein the
insurance company agrees to make payments to a policyholder to
offset certain contingent losses. When a hurricane destroys a house,
it’s not the insurance company’s fault, of course. The insurance
company indemnifies the homeowner simply because it agreed to do
so: The indemnification was part of a mutually beneficial bargain
made between the parties.
Sometimes, however, an indemnification clause is not really about a
sensible bargain reached between parties; instead it is just a matter of
one party having much more bargaining power than the other. In
fact, you might be shocked to know how many times you have agreed
to indemnify another party in seemingly innocuous agreements
you’ve signed, or clicked-through online.
There is one aspect of contractual indemnification that it is crucial for
you to understand for torts purposes: No defendant can escape
liability to a plaintiff by way of an indemnification provision with a
third party. Many people misapprehend this, so it is important to
think through it carefully. If A agrees to indemnify B, that does
nothing to stop C from suing B and collecting from B. The
agreement between A and B does not and cannot affect C’s rights.
All the indemnification agreement means is that B can go after A to
get reimbursed if B must pay C. This makes sense if you think about
it in its most abstract terms: Should a contract between two people
be able to deprive a person not a party to the contract of her or his
rights? Of course not.

424

This concept is so important, and so frequently misunderstood, it is
worth emphasizing with an example.

Example: The Whirler – Suppose that General Amusement
Industries wants to sell a ride called The Whirler to a small,
family-owned theme park, Wonder Cove. Wonder Cove is
worried that operator error could lead to injuries on The
Whirler. So, to close the deal, General Amusement Industries
agrees to indemnify and hold harmless Wonder Cove for any
and all injuries sustained in connection with The Whirler.
Plaintiff Gene Gbaj is injured on The Whirler because of
operator negligence. Can Gbaj successfully sue Wonder
Cove? You bet. The indemnification agreement does not
affect Gbaj’s rights. What Wonder Cove can do is demand
General Amusement Industries reimburse Wonder Cove, and
if General Amusement Industries refuses, Wonder Cove can
sue them for breach of contract.

Settlements in Circumstances Involving Contribution
The law encourages settlements. Whenever parties can resolve their
dispute in a mutually agreeable way without needing a judge and jury
to decide the matter, so much the better. Unfortunately for the
courts, settlements, when combined with questions of contribution,
can themselves create thorny issues that courts may be called upon to
resolve.
Suppose there are four defendants who have all tortuously
contributed to the plaintiff’s injury. What happens if one settles?
Suppose they are equally to blame, and one settles before trial for
$10,000. Then, the jury returns a verdict against the remaining three
defendants for $10 million. Can the losing defendants go after the
defendant who ducked out for contribution on the difference
between $2.5 million and $10,000?
Or consider the opposite sort of situation: One defendant in the case
settles for $10 million – an amount that fully compensates the
plaintiff. The other three successfully evaded service of process and
therefore were not part of the trial. Can the settling defendant get

425

contribution from the other three provided they can be tracked down
– even though they had no chance to defend against the suit?
How courts treat situations such as these varies greatly from state to
state. If you are planning to practice litigation when you graduate, you
would be well served to leave a note for your future self to check the
laws of the jurisdiction you land in. The finer points of law in this
area can have important effects on litigation strategy. It also matters
to how a settlement agreement is drafted, since the language can
affect settling defendants’ rights vis-à-vis their co-tortfeasors.

Case: Great Lakes Dredge Dock Company v. Tanker
Robert Watt Miller
This case explains different approaches to the problem of partial
settlements and contribution. Because this case uses admiralty law – a
common-law form of federal law for maritime claims – it provides
insightful comparisons among the various approaches used in state
tort law of various jurisdictions.

Great Lakes Dredge Dock Company v. Tanker Robert
Watt Miller
United States Court of Appeals for the Eleventh Circuit
April 16, 1992
957 F. 2d 1575. GREAT LAKES DREDGE & DOCK
COMPANY, Plaintiff-Appellant, v. TANKER ROBERT
WATT MILLER, Defendant-Appellee. Complaint of
CHEVRON TRANSPORT CORPORATION, as owner of the
S/S ROBERT WATT MILLER, in an action for exoneration
from or limitation of liability, Plaintiff. GREAT LAKES
DREDGE & DOCK CO., a corporation, Plaintiff-Appellant, v.
CHEVRON SHIPPING COMPANY and Italia Societe Per Az
Di Nav., Defendants-Appellees. No. 90-3466.Before COX and
DUBINA, Circuit Judges, and GODBOLD, Senior Circuit
Judge.
Circuit Judge EMMETT RIPLEY COX:
Great Lakes Dredge & Dock Co. (“Great Lakes”) appeals the
district court’s grant of summary judgment in favor of Chevron

426

Transport Corp. and Chevron Shipping Corp. (collectively
referred to as “Chevron”). For the reasons discussed below, we
reverse and remand.
I. Facts and Procedural Background
~In February 1975, the Robert Watt Miller, a tanker owned by

Chevron Transport Corp. and operated by Chevron Shipping
Corp., collided with the Alaska, a dredge owned by Great Lakes,
in the St. Johns River near Jacksonville, Florida. As a result of
the collision, eight crewmen of the Alaska were injured and two
lost their lives.
The injured crewmen and the estates of the deceased filed
separate suits against Great Lakes under the Jones Act and
general maritime law. Great Lakes in turn filed third-party
complaints against Chevron for contribution, indemnity, and
damage to the Alaska. Meanwhile, Chevron settled with the
injured crewmen and the estates of the deceased crewmen for a
total of $707,800.
The district court severed the third-party claims against Chevron
and tried before a jury the cases against Great Lakes. After a
verdict was returned in favor of Great Lakes, the crewmen and
estates appealed to this court. They argued that the district court
erred in framing special interrogatories submitted to the jury.
Those interrogatories asked the jury to determine the
comparative degrees of fault of Great Lakes and Chevron,
which was not a party to the suit. We reversed and remanded
for a new trial, saying:
Since the plaintiff is entitled to recover, as stated
by the Court, against either of several
tortfeasors, without regard to the percentage of
fault, it was error for the trial court to distract
the juror’s attention by requiring it to allocate
the degree of fault between the defendant and a
non-party. If the jury had found the causation in
the negligence which it found against Great
Lakes, and Great Lakes considered that the total
amount of damages for the injuries received by
these plaintiffs was disproportionate for it to

427

bear, it could have obtained contributions
against Chevron, as it had already undertaken to
do, in a different proceeding. That issue was to
be tried at a different time and between two live
opponents, and not as part of the suit by the
injured workman and representative of a
deceased workman against their employer~.
After that decision, Great Lakes settled with all the claimants
except the estate of Danny Self for a total of $943,199. The Self
claim, brought by his widow Vivian Self, was then heard in
conjunction with Great Lakes’s claims against Chevron. The
district court concluded that Great Lakes was 30% responsible
and Chevron was 70% responsible. It also found Self’s total
damages to be $661,354. Because Self had already settled with
Chevron (which was 70% responsible), the district court limited
Self’s recovery against Great Lakes to 30% of her damages or
$198,406.
On appeal, this court rejected the district court’s limitation of
Self’s recovery to the percentage of Great Lakes’s fault. We held
the district court’s~ limitation~ was inconsistent with the
principles of joint and several liability~. We held that Self was
entitled to recover her entire damages from Great Lakes,
regardless of its percentage of fault, with a credit for the dollar
amount ($315,000) of the settlement paid by Chevron, not a
credit based upon Chevron’s percentage of fault. We also
concluded that the district court underestimated the amount of
Self’s damages through faulty assumptions about her husband’s
pain and suffering and his future earnings potential. As a result,
Self was likely to recover far more than the $198,406 judgment
entered by the district court.
Great Lakes subsequently settled with the Self estate for
$2,050,000. The sole remaining issue was Great Lakes’s claims
for contribution from Chevron. Great Lakes maintained that it
was forced to pay far more than its proportionate share of all of
the personal injury and wrongful death claims. The district court
granted Chevron’s motion for summary judgment on the
contribution claims under the so-called “settlement bar” rule.
The settlement bar rule prohibits one joint tortfeasor from

428

seeking contribution from another joint tortfeasor who has
settled with the injured party. The district court also held that
Great Lakes’s claims for contribution were barred because Great
Lakes itself had settled with the personal injury and death
claimants. Great Lakes appeals.
II. Issues on Appeal
Great Lakes contends that the district court erred in granting
Chevron summary judgment on Great Lakes’s contribution
claims. Resolving this issue requires that we answer two
questions:
1) Whether a settlement bar rule precludes a
joint tortfeasor from seeking contribution from
another joint tortfeasor who has settled with the
injured party?
2) Whether, under what may be called a “settler
barred” rule, a joint tortfeasor who has settled
with the injured party may seek contribution
from another joint tortfeasor?
~Discussion

Historical Background
Before addressing the settlement bar question directly, it is
necessary to briefly review the historical evolution of the law
regarding distribution of liability among joint tortfeasors in
maritime actions. At common law, contribution among joint
tortfeasors was not recognized. In admiralty, however, a limited
right to contribution has been recognized for more than 135
years. See, e.g., The Schooner Catharine v. Dickinson, 58 U.S. (17
How.) 170 (1855). Under the admiralty “divided damages” rule,
if two vessels were both at fault for a collision, each was held
responsible for one-half of the total damage. Although damages
for the collision were shared among the joint tortfeasors, liability
was not based on the parties’ relative degrees of fault.
In 1974, the Supreme Court established the modern right to
contribution among joint tortfeasors in maritime personal injury
cases. Cooper Stevedoring Co. v. Fritz Kopke, Inc., 417 U.S. 106
(1974). A year later, the Court abandoned the divided damages

429

rule in collision cases and adopted a comparative negligence
approach. United States v. Reliable Transfer Co., 421 U.S. 397,
(1975). The Court held that liability should be distributed among
the parties according to each party’s comparative degree of fault.
The same proportionate fault rule applies in personal injury
cases.
A difficult problem arises in the personal injury context when
one of the joint tortfeasors settles with the victim. What effect
should that settlement have on the liability of the remaining
joint tortfeasors? It is generally agreed that non-settling joint
tortfeasors are entitled to have a judgment against them reduced
by the amount of any settlement. Otherwise, the injured party
would receive a double recovery. There is a split of authority,
however, over how to calculate the settlement credit. Some
courts use a pro rata approach under which the non-settling joint
tortfeasor receives a credit based upon the percentage of the
settling party’s fault. Other courts apply a pro tanto approach and
give a credit for the actual dollar amount of the settlement. A
simple hypothetical will demonstrate the effect of these two
methods.
Assume, for example, that the negligence of A and B combine
to injure C, who then files a lawsuit against A and B. On the
morning of trial A settles with C for $50,000. The jury
subsequently finds that A was 75% responsible and B was 25%
responsible for the accident and that C’s damages totaled
$100,000. If neither party had settled, judgment would be
entered against A for $75,000 and B for $25,000. But given A’s
settlement for $50,000, how much should B pay? Under a pro
rata approach, B would receive a credit for 75% of C’s damages
($75,000) because A, the settling joint tortfeasor, was 75%
responsible for the accident. Thus, B would owe $25,000
($100,000-$75,000) to C. Under the pro tanto approach, B would
only receive a credit for the dollar value of A’s settlement
($50,000). Therefore, B would owe $50,000 ($100,000-$50,000)
to C. Clearly, the manner in which the settlement credit is
calculated has a significant effect.~

430

In Edmonds v. Compagnie Generale Transatlantique, 443 U.S. 256
(1979), a longshoreman was injured in an accident for which the
jury determined he was 10% at fault, his employer (via another
employee’s negligence) was 70% at fault, and the shipowner was
20% at fault. The longshoreman collected benefits from his
employer under the Longshoremen’s and Harbor Worker’s
Compensation Act (LHWCA), which provides statutory benefits
in exchange for the loss of the right to sue the employer for
negligence. The longshoreman filed suit against the shipowner.
The jury found the longshoreman’s total damages to be
$100,000. The district court entered judgment against the
shipowner for $90,000, which represented the $100,000 of
damages less a 10% credit ($10,000) for the longshoreman’s
contributory negligence.
The shipowner argued that it should only be liable for $20,000,
which is that portion of the damages attributable to its 20%
fault. The Supreme Court, however, held that the
Longshoremen’s Act did not modify the pre-existing admiralty
rule that a longshoreman may recover the full measure of his
damages from a shipowner who is partially responsible for an
accident. Id. at 266. Unfortunately for the shipowner, it was also
barred by the exclusive remedy provision of the LHWCA from
seeking contribution from the employer who was 70%
responsible. The Court sympathized with the shipowner’s
argument that it was being forced to bear more than its fair
share, concluding that “[s]ome inequity appears inevitable in the
present statutory scheme, but we find nothing to indicate and
should not presume that Congress intended to place the burden
of the inequity on the longshoreman whom the Act seeks to
protect.”
Citing Edmonds by analogy, this court [adopted] the pro tanto
method. Self v. Great Lakes Dredge & Dock Co., 832 F.2d 1540,
1548 (11th Cir.1987).~ The court candidly admitted that the pro
tanto method may cause a joint tortfeasor to pay more damages
than were actually caused by its proportionate share of fault.
Nevertheless, “[t]he philosophy governing Edmonds is clear: any
inequity which results from the implementation of a seaman’s
damage award should be borne by the tortfeasors rather than

431

the seaman himself.” This court concluded that the Edmond’s
philosophy requires the non-settling joint tortfeasor to bear a
disproportionate burden even when the “inequity” was caused
by the seaman’s own imprudent settlement with another joint
tortfeasor for less than its fair share of the damages.
With this background in mind, we now turn to the central issue
on this appeal: Whether, given the pro tanto method adopted in
Self, a joint tortfeasor who is forced to bear more than its fair
share of an injured party’s damages is prohibited by a settlement
bar rule from seeking contribution from a settling joint
tortfeasor.
The Settlement Bar Rule
The Ninth Circuit accurately summarized the confusion
surrounding the maritime settlement bar rule in Miller v.
Christopher, 887 F.2d 902 (9th Cir.1989). “We sympathize with
the district court’s difficulties in finding guidance from
controlling authority on the settlement bar issue. There is none.”
Id. at 903. The court noted that there are three possible
solutions to the question:
(1) allowing an action for contribution against a
settling tortfeasor by any other tortfeasor who
has paid more than his equitable share of the
plaintiff’s claim;
(2) imposing a bar to contribution claims against
a settling tortfeasor, perhaps in conjunction
with a requirement that the settlement be in
“good faith”; and
(3) reducing the claim of the plaintiff by the pro
rata share of a settling tortfeasor’s liability for
damages, which has the effect of eliminating any
reason to sue a settling tortfeasor for
contribution.
Id. at 905 (citing Restatement (Second) of Torts § 886A cmt. m
(1977)). Other circuits have failed to reach a consensus on this
issue. See, e.g., Associated Electric Co-op., 931 F.2d at 1266 (8th
Cir.1991) (adopting third approach); In re Oil Spill by the Amoco
Cadiz, 954 F.2d 1279 (7th Cir.1992) (rejecting third approach

432

but not deciding between first and second); Miller v. Christopher,
887 F.2d 902 (9th Cir.1989) (rejecting first approach but not
deciding between the second and third). Of course, this same
issue arises in tort law generally. The Restatement (Second) of
Torts refuses to take a position on the issue. Restatement
(Second) of Torts § 886A Caveat. The Restatement notes that
each approach has drawbacks and that no one is satisfactory. Id.
§ 886A cmt. m.~
Self~ rejected the proportionate distribution of liability.
Accordingly, the third approach described above is not available.
This court, therefore, must choose between the first and second
approaches – permitting an action for contribution or adopting
some kind of settlement bar rule. Permitting contribution
ensures that liability will be shared by all joint tortfeasors in
proportion to their respective degrees of fault. Critics, however,
argue that it may discourage settlements because the settling
tortfeasor still faces litigation and potential liability to nonsettling joint tortfeasors. Adopting a settlement bar rule, on the
other hand, generally encourages at least partial settlements.
Non-settling tortfeasors, however, may be forced to pay far
more than their proportionate share of damages. Given the
necessity of deciding between these two approaches, we select
the former and reject the adoption of a settlement bar rule.
Permitting contribution is clearly supported by the Supreme
Court’s decision in Reliable Transfer[, which] held that liability
among joint tortfeasors in maritime actions should be
distributed according to their comparative degree of fault. The
public policy underlying this quest for a “just and equitable”
allocation of damages is not eroded by the fact that the party
from whom contribution is sought has settled with the victim.
Requiring each party to bear that portion of the damages caused
by its own negligence guarantees an efficient level of deterrence
against future negligence. If a negligent party was forced to pay
more or less than its fair share, future negligence would be
either over- or under-deterred. See, e.g., Smith & Kelly Co. v. The
S/S Concordia Tadj, 718 F.2d 1022, 1029-30 (11th Cir. 1983)
(stating that “[t]he clear trend in maritime cases is to reject allor-nothing or other arbitrary allotments of liability in favor of a

433

system that divides damages on the basis of the relative degrees
of fault” and that such a system “matches the power of its
incentives to the ability of each party to prevent injury”); Reliable
Transfer, 421 U.S. at 405 n. 11 (noting that comparative fault
“imposes the strongest deterrent upon the wrongful behavior
that is most likely to harm others”). Allowing an action for
contribution is also consistent with Edmonds. The injured party is
assured of full compensation for his damages (less a deduction
for any contributory negligence) and is unaffected by any
subsequent action among the joint tortfeasors for contribution.
Chevron argues that allowing contribution will discourage
settlements because the settling party may still face liability to
the non-settling joint tortfeasors for contribution. The deterrent
effect on settlements, however, is far from clearly established.
Furthermore, the potential negative side effects of the
settlement bar rule outweigh its purported advantage.
The pro tanto approach may encourage irresponsible settlements
by plaintiffs. If we then apply a settlement bar rule, we force
non-settling defendants to bear a disproportionate share of
liability. When a single tortfeasor causes an injury and the parties
settle, both the plaintiff and the defendant accept the certainty
of a fixed result in exchange for forgoing the chance of a more
favorable outcome at trial. The balancing of risk by both sides
of the bargaining table ensures that the result is equitable. This,
however, is not the case with multiple tortfeasors under the pro
tanto approach. The plaintiff is free to accept the certainty of a
settlement without losing the chance of obtaining more at trial. If
it turns out that the plaintiff settled for too little from one
defendant, he automatically recovers the shortfall from the nonsettling defendants. The normal balancing of risks by both sides
is disrupted. The party who makes the decision relative to
settlement is not the party who bears the responsibility for that
decision. If we apply a settlement bar rule in this situation, the
defendants will be unable to equitably divide liability among
themselves. It will be the non-settling defendants, not the
plaintiff or the settling defendant, who bear the risk that the
plaintiff settled for too little.

434

Assuming, arguendo, that rejecting the settlement bar rule has a
slight disincentive effect upon settlements, we nevertheless
authorize an action for contribution. The Supreme Court came
to a similar conclusion when it adopted the doctrine of
comparative fault in Reliable Transfer. “[The argument against
comparative fault] asks us to continue the operation of an
archaic rule because its facile application out of court yields
quick, though inequitable, settlements, and relieves the courts of
some litigation.” Reliable Transfer, 421 U.S. at 408.
For the reasons discussed above, therefore, we reject the
settlement bar rule in admiralty. We hold that an action for
contribution against a settling tortfeasor may be maintained by a
non-settling joint tortfeasor that has paid more than its share of
the plaintiff’s damages based upon the respective degrees of
fault.
The “Settler Barred” Rule
~Chevron~ argues that Great Lakes’s claims for contribution are

prohibited by Great Lakes’s own settlement with the injured
crewmen and estates under what may be called a “settler barred”
rule.
Great Lakes,~ might well have been forced to pay far more than
its proportionate share of damages. Accordingly,
notwithstanding the fact that Great Lakes itself settled with the
claimants, Great Lakes may be entitled to contribution from
Chevron.
In Wisconsin Barge Line, Inc. v. The Barge Chem 300, 546 F.2d 1125
(5th Cir. 1977), a seaman sued his employer for injuries
subsequently determined to have been caused by a third party.
The employer requested that the third party defend the lawsuit,
but the third party never responded. The employer then entered
into a court approved settlement with the injured seaman for
$32,419. In a separate action for indemnity from the third party,
the third party claimed that the employer was not entitled to
indemnification for its settlement.
The court rejected the third-party’s argument that, absent a
judgment, the employer was not required to pay the employee’s

435

damages. “[I]n the facts of the instant case, appellant’s payment
to the claimant could hardly be said to be ‘voluntary’ in the
sense of there being no legal liability, with the result of
foreclosing indemnification.” The court held that the employer
was entitled to indemnity for its settlement payment if the
settlement amount was reasonable. We recently reiterated this
principle in Weissman v. Boating Magazine, 946 F.2d 811 (11th
Cir.1991).
[A] settling indemnitee can recover from an
indemnitor upon proof of the indemnitee’s
potential liability if the settlement terms are
reasonable and if the indemnitor has notice of
the suit, and has failed to object to those terms
even though he has had a reasonable
opportunity to approve or disapprove the
settlement.
Id. at 813 (quoting Burke v. Ripp, 619 F.2d 354, 360 (5th
Cir.1980)).~
As discussed above, liability in maritime actions should be
distributed according to the parties’ comparative degrees of
fault. If Great Lakes paid more than its proportionate share, it
might well be entitled to contribution from Chevron. We hold
that Great Lakes’s claims for contribution from Chevron are not
barred by the fact that Great Lakes itself settled with the injured
crewmen and estates.~
Conclusion
For the reasons discussed above, we reject both the settlement
bar and “settler barred” rules in maritime actions for
contribution under the Self pro tanto approach. The district
court’s grant of summary judgment in favor of Chevron on
Great Lakes’s claims for contribution is reversed.~
REVERSED and REMANDED.

Problem: A Lucky Break for Bad Brakes?
Omar was driving on a divided mountain highway consisting of two
lanes of traffic in each direction separated by the familiar 42-inchhigh concrete wall that is known “K-rail” or “Jersey wall.” On a

436

downhill section, Omar’s brakes failed, and, after travelling for one
mile, he finally careened off the road to avoid a jackknifed tractortrailer. Omar’s car somersaulted down the mountainside.
At the resulting trial, the jury calculated total damages at $1 million
and, using a special verdict form, assigned fault as follows: 60% of
the responsibility to the brake manufacturer; 20% to the operator of
the tractor-trailer; 5% to the civil engineering firm that decided no
guardrail was needed on the right shoulder; and 15% to Omar, for
failing to slow down with lower gears or the hand brake and for
choosing to steer the car into the void rather than nudge it into the
K-rail.
Omar would like to collect $850,000 from the civil engineering firm.
What might be some reasons he would want to do this? And will he
be permitted under the law? How could doctrinal differences among
jurisdictions affect Omar’s ability to collect?

437

Part VII: Special Issues
with Parties and Actions

438

27. Immunities and Tort
Liability of the Government
“That’s the good thing about being president, I can do
whatever I want.”
– Barack Obama, in an offhand remark while visiting
Monticello, 2014

Introduction
The basic idea of tort law is that if you are responsible for someone
else’s injuries, then you are responsible for making them whole.
Plaintiffs bring claims, and defendants are judged by the care they
took, the knowledge they had, and the intent or indifference they
manifested. If they are blameworthy, then they’ve got to pay up.
But sometimes the law allows blameworthy defendants to escape all
legal responsibility. They are not let go because of anything they did
or didn’t do. Instead, they are let go because of who they are. This is
how immunity works. It makes certain defendants legally
untouchable. Whatever destruction they wreak, they can dust off
their hands and walk away.
Immunities can be asserted by family members, charities, sovereign
governments, and government officials. Some immunities depend on
the circumstances. Others are absolute in character. In terms of
historical trends, immunity doctrines are in a state of flux. Some are
on the wane; others are waxing larger.
When they apply, immunities can bring an absolute halt to litigation,
regardless of whether the defendant’s conduct was egregious and
even if it leaves the plaintiff with no remedy at all.

Family Immunities
Historically, American law recognized two forms of immunity within
the family – spousal immunity and parent-child immunity. The
national trend is toward the abrogation of both.

439

Spousal immunity prohibited one spouse from suing the other. The
historical rationale was that, once married, a husband and wife were
one person. More accurately, a man and his wife became just the
man, with the wife losing her legal personhood upon marriage.
Spousal immunity follows from the idea that it doesn’t make sense to
allow a man to sue himself.
In keeping with the general arc of American history, the lessening of
discrimination against women has been a slow historical process for
the common law. In the late 1800s, legal reforms began allowing
married women to have distinct legal personality and to own property
in their own name. On account of these changes, the theoretical basis
for spousal immunity eroded: A wife suing the husband was no
longer equivalent to a man suing himself.
Confronted with this logic, some courts offered up a separate
rationale for spousal immunity – that preventing spouses from suing
one another assisted in the cause of marital harmony. The
counterargument, of course, is that once things have gotten to the
point that spouses want to sue each other, there isn’t a lot of marital
harmony left to preserve.
There is a more subtle counter-argument: There may be non-hostile
reasons for one spouse to sue another – for instance, to establish
negligence in an automobile accident so as to trigger the obligation of
an insurance company to pay for personal injuries. These days, a
majority of jurisdictions have abolished spousal immunity entirely.
Others have weakened and limited it.
Parent-child immunity precludes minor children from suing their
parents. This immunity, never recognized in England, was an
invention of American law. Like spousal immunity, parent-child
immunity seems to have rested largely on outdated ideas of the family
being a single legal unit represented by the man of the house. A large
number of jurisdictions have eliminated the immunity, and where it is
still recognized, it is often limited or weakened.
In case you are wondering, there is no immunity for any other family
relationship – such as between siblings or between grandparents and
their grandchildren.

440

Charitable Immunity
American law also long recognized immunity for charitable
organizations, including hospitals, educational institutions, and
religious entities. Charitable immunity was justified largely on two
theories. First, the trust fund theory held that donors who funded these
entities gave their money in trust to fund the provision of services –
not to pay judgments. Second, the implied waiver theory held that
beneficiaries of a charity’s munificence had impliedly waived their
right to sue for injury.
Charitable immunity may have felt justified in a bygone era, when
hospitals, perhaps staffed by nuns, gave free care to the indigent.
Today, however, non-profit hospitals are run like giant corporations.
They expect full payment for their services, and patients who lack the
resources to pay are turned away. Increasingly, universities and even
museums are operating as corporate entities, jockeying for “market
share,” looking to “monetize assets,” and extend the reach of their
“brand.” Such entities frequently assert intellectual property
entitlements so as to extract maximum licensing revenues from
inventions, artistic works, and recognizable elements of their
corporate identity.
Given our present-day reality, it’s no wonder that charitable
immunity is on the decline. More than 30 states have abolished it all
together. Others have repealed it for non-profit hospitals.

Government Immunities
The doctrine of sovereign immunity precludes suit against a
sovereign entity. In the United States, that means the federal
government and each of the states.
While immunities for charities, spouses, and parents are on the ebb,
the doctrine of sovereign immunity remains very strong. Individuals
are generally powerless to sue the state or federal government unless
the government decides, of its own volition, to allow itself to be sued.
Notably, over the course of the 20th Century, sovereign governments
increasingly decided to allow themselves to be sued, at least under
certain circumstances.

441

The Federal Tort Claims Act (discussed more below), and similar
statutes in the states, permit citizens to sue their government to get
tort recovery in many of the same circumstances where tort recovery
would be possible against a private entity. Yet since sovereign
immunity remains solid as judicial doctrine, legislatures have
complete discretion to pick and choose what they will and will not be
liable for. And they can give themselves a variety of procedural
advantages in the process.
The doctrine of sovereign immunity in American law was inherited
from the English courts. In England, sovereign immunity rested on
the theory of the divine right of kings and the idea that, in the eyes of
the law, the king could do no wrong. Commentators have pointed
out that, since the American Revolution was premised on the idea of
rejecting the divine right of kings, it seems odd to retain the doctrine
of sovereign immunity. Yet whether or not the doctrine of sovereign
immunity is theoretically well-grounded, its continuing vitality has not
come under serious attack.
It is important to keep in mind what sovereign immunity is and is
not. It offers immunity only for the sovereign itself – that means the
federal government, the state governments, and the various
departments and agencies of the federal and state governments. State
universities, the military, and state and federal administrative agencies
are generally embraced by the doctrine. But local governments, since
they have historically not been considered arms of the states, are not
protected by sovereign immunity. In the absence of a statute to the
contrary, cities and towns can generally be sued like anyone else – but
jurisdictions vary.
Sovereign immunity also does not apply to government employees –
at least not as a general matter. It is the government itself that is
immune from suit. This conception is not universal, however. In
Virginia, a middle school football coach, as a school board employee,
was able to invoke what the court called “sovereign immunity” to
shield himself from personal liability for acts of simple negligence.
Yet the court said he remained liable for any damages arising out of
gross negligence. See Koffman v. Garnett, 265 Va. 12, 15 (Va. 2003).

442

Despite the general unavailability of sovereign immunity for public
employees, there are other, related immunity doctrines that public
employees can assert.

Immunities for Individuals in the Government
Context
Immunity for public officials is distinct from sovereign immunity.
Where sovereign immunity has monolithic simplicity and unchecked
vigor, immunities for public employees exist in a patchwork of
statutes and common-law rules.
To understand immunity for public employees, it helps to start with
the traditional default rule, which is that unless an exception applies,
a public official has no immunity. That being said, exceptions have
accumulated to the point that it is often impossible to sue a public
employee for on-the-job conduct – even in egregious cases.
Moreover, the trend is toward erecting more barriers to holding
public employees liable in their personal capacity.
Probably the most longstanding form of immunity provided to
individuals involved in the business of the government is immunity
for individuals who are involved in judicial and legislative functions.
Such immunities, often labeled “absolute,” are quite powerful: Judges
cannot be sued for any judicial function; prosecutors cannot be sued
for any prosecutorial function; legislators cannot be sued for any
legislative function. The absolute nature of these immunities means
that if, for instance, a judge renders a decision from the bench that is
in bad faith, contrary to law, and motivated more by greed or
personal animus than anything else, the judge is still completely and
totally immune. This immunity extends as well to individuals who are
not public employees, but who are carrying out the business of the
courts. In this way, immunity protects lawyers, witnesses, and jurors
for civil liability for anything they say or do within the confines of
judicial business. So a lawyer cannot be sued for defamation after
telling the most heinous lies about a witness – so long as she or he
does so in the course of a hearing, trial, or other official court matter.
(Note that lawyer would, however, could face court sanctions and bar
disciplinary action.) Similarly, legislators cannot be sued in tort for

443

proposing and voting on a new law, even if the law will result in, say,
false imprisonment of private citizens, or even if the law is motivated
by personal or racial animus.
Consonant with the immunities of judges and legislators, the
President of the United States is immune from suit over any official
acts.
Rank-and-file employees of government agencies present a more
complicated set of issues. Traditionally, employees within the
executive branch of government had no immunity at all. The trend,
however, has been toward greater and greater recognition of
immunity for public employees. A widely recognized doctrine gives
public employees “qualified immunity” for acts done within the
course and scope of employment so long as the acts were of a
discretionary rather than a ministerial character. (This distinction is
discussed below in context of the Federal Tort Claims Act and Kohl
v. United States.)
Governments also protect their employees through statutes that
provide indemnities or immunities. Some statutes require or allow the
state to defend public employees who are sued for actions
undertaken while on the job – whether or not those actions were
discretionary or ministerial in nature. And such statutes may require
the government to indemnify the employee for any judgment. This
an be beneficial for both the defendant employee and the plaintiff:
The plaintiff has a guaranteed source of payment, and the
government employee will not be on the hook.
Other statutory schemes provide immunity to government employees
for actions within the scope of their employment. “Scope of
employment” is often interpreted very broadly. If you are a state
trooper, is it really part of your job to taser a nonthreatening suspect?
Most would say it’s not. But for purposes of immunity and
indemnity, it can be considered within the scope of employment.
Since 1988, federal employees have received the benefit of a
sweeping form of immunity provided by the Federal Employees
Liability Reform and Tort Compensation Act, 28 U.S.C. §§ 2671,
2679(b)(1), better known as the Westfall Act. The statute immunizes

444

federal employees from personal liability for torts committed while
on the job – whether classifiable as ministerial or not. The Westfall
Act substitutes the United States into the action as a defendant, then
permits liability only to the extent it is consistent with the Federal
Tort Claims Act (discussed below). This means that in cases where
the Federal Tort Claims Act disallows recovery, there may be no way
for a tort victim to recover. In the case of United States v. Smith, 499
U.S. 160 (1991), the spouse of military service member stationed in
Italy sought to sue armed forces physicians for negligence in the
delivery of her baby, who suffered massive brain damage. The court
held that the Westfall Act shielded the physicians from personal
liability, and since the Federal Tort Claims Act did not allow tort
liability for actions arising in a foreign country, Smith was left
without any remedy.
States have various statutes that protect police officers from suit to
different extents. But even these statutes do nothing to protect police
from lawsuits brought under 42 U.S.C. § 1983 (discussed later in the
Constitutional Torts chapter). The federal claim under § 1983 trumps
all contrary state laws.

The Federal Tort Claims Act and Limited Waivers of
Sovereign Immunity
Over the course of American history, the role of government has
expanded radically. Instead of merely governing, governments have
moved to providing more and more services of the kind that were
previously provided by private entities. The earliest example was
probably the Post Office in the late 18th Century. A movement to
establish state universities took hold in the 19th Century. In the 20th
Century, the federal government began providing recreation facilities
under the auspices of the National Park Service, and it got into the
business of generating electric power through the Tennessee Valley
Authority.
In recognition of the changing role of government , Congress passed
the Federal Tort Claims Act of 1946 (“FTCA”). The FTCA waives
sovereign immunity in a carefully controlled and limited way to allow
persons to sue the federal government for damages resulting from

445

the government’s negligence during the course of non-governing
activities. Its provisions are both substantive and procedural, creating
a comprehensive system for tort suits against the federal government.
When it comes to suing the federal government in tort, the FTCA is
the only game in town. If a plaintiff does not comply with the FTCA,
the plaintiff will not be able to recover anything.
Procedurally, the FTCA requires that a plaintiff must first file an
administrative claim with whatever governmental unit is alleged to be
at fault – anything from the U.S. Air Force to the Smithsonian – and
the plaintiff must specify a particular amount of compensatory
damages. The agency then has six months to decide whether to pay
the claim or deny it. If the claim is denied, the plaintiff can sue in
federal district court. Suits in state court are not permitted.
Substantively, the tort liability of the federal government is
determined with reference to the tort law of the state whose law
would apply if the suit were against a private actor: That means that
if, under the circumstances, a private actor would have been liable,
then the federal government will be liable too. This is true even if the
activity the government was engaging in is of a kind that would be
incredibly unusual for a private person to undertake – such as
hostage negotiations or munitions testing.
There are a number of important exclusions from liability.
First, there is an important exclusion based on remedies. Only
compensatory damages are recoverable from the federal government.
No punitive damages are allowed.
Another set of exclusions has to do with the cause of action: The
federal government does not allow itself to be sued for battery,
assault, false imprisonment, false arrest, fraud, interference with
contract rights, defamation, malicious prosecution, or abuse of
process. Also, no theory of strict liability can be used. That means the
would-be strict liability plaintiff has to prove negligence – no matter
how ultrahazardous the activity might have been. (From nuclear
weapons testing to experiments with smallpox, the federal
government engages in an impressive array of ultrahazardous

446

activities.) For the most part, that leaves negligence as the lone cause
of action that can be used to sue the United States.
The FTCA also has very important exemptions based on the nature
of the conduct: No claim can be brought for any combatant actions
of the military in wartime. 28 U.S.C. § 2680(j). No claim can be
brought for any action taking place in a foreign country. 28 U.S.C. §
2680(k). Most importantly, no claim can be brought for any
“discretionary function.” 28 U.S.C. § 2680(a).
The discretionary function exception requires elaboration.
Government actions are divided into two categories: ministerial
functions and discretionary functions. Ministerial actions can incur
negligence liability for the government, discretionary functions
cannot. The term ministerial function denotes government action
that implements some policy-making decision. The term
discretionary function denotes the policy-making decision itself. In
essence, to exercise a discretionary function is to engage in an act of
governing. And the idea is that you can’t sue the government for
governing. It is as if the doctrine is saying that democracy and
elections are the intended mode of redress for bad government – not
lawsuits.
Thus, if a postal truck runs a red light and hits your car, you can sue.
But if a new health insurance mandate has caused you to lose money,
you can write a letter to member of Congress. As a matter of theory,
the distinction is clear. In practice, however, the dividing line
between discretionary functions and ministerial functions is not
always easy to discern.
Case: Kohl v. United States
The case tackles the question of how to differentiate a discretionary
function from a ministerial function.

Kohl v. United States
United States Court of Appeals for the Sixth Circuit
November 16, 2012
699 F.3d 935. Debra R. KOHL, Plaintiff–Appellant, v. the
UNITED STATES OF AMERICA, Defendant–Appellee. No.

447

11–6213. MOORE, J., delivered the opinion of the court in
which McKEAGUE, J., joined. MERRITT, J., delivered a
separate dissenting opinion.
Circuit Judge KAREN NELSON MOORE:
This case arises out of the execution of a field experiment aimed
at improving the government’s technical capacity to respond to
Improvised Explosive Devices (IEDs). Plaintiff–Appellant
Debra R. Kohl (“Kohl”) seeks recovery for injuries allegedly
sustained due to negligence of a federal employee operating a
winch while collecting debris generated by the planned
detonation of explosives during this government-funded
research experiment. Kohl appeals the district court’s
determination that her claims were barred by the discretionaryfunction exception to the Federal Tort Claims Act
(“FTCA”), 28 U.S.C. §§ 1346(b), 2671 et seq., and that the court
thus lacked subject-matter jurisdiction. Because we conclude
that the government’s decisions about how to extract evidence
from the site of the explosions, and what types of equipment to
use to do so, are shielded from liability by the discretionaryfunction exception, we AFFIRM the judgment of the district
court.
I. BACKGROUND
On December 4, 2007, Kohl, a certified bomb technician with
the Hazardous Devices Unit of the Metropolitan Nashville
Police Department (“MNPD”), participated in a research
experiment funded by the U.S. Department of Defense at the
Tennessee State Fire Academy in Bell Buckle, Bedford County,
Tennessee. The experiment involved constructing and
detonating explosive devices in vehicles and then collecting
post-blast debris for laboratory analysis as forensic evidence.
This experiment was part of a larger research project conducted
by scientists working at Oak Ridge National Laboratory,
managed by the University of Tennessee–Battelle for the
Department of Energy. Explosives Enforcement Officers of the
federal Bureau of Alcohol, Tobacco, Firearms and Explosives
(“ATF”), Jason Harrell and Alex Guerrero, assisted and
participated in the experiment.

448

Following the detonation of the explosives, and after an “allclear” was given, participants in the project, including Kohl,
entered the explosives range to inspect the vehicles. Kohl and
Officer Todd Mask, another MNPD bomb technician
participating in the project, proceeded to investigate one of the
vehicles, a minivan. Kohl searched the passenger’s side of the
minivan for evidence, while Mask attempted to search the
driver’s side of the vehicle. However, the driver’s side door of
the minivan had “buckled,” and as a result, it would not open.
The investigation team decided to try to access the inside of the
van by using a winch on the driver’s side door. After a first
failed attempt to winch the door, a second attempt was made.
While other team members were preparing to winch the door a
second time, Kohl testified that she returned to the passenger’s
side door of the van and continued searching for evidence.
During this time, Kohl was “leaning into the passenger side of
the vehicle.”
Then, although the record is not clear about exactly how Kohl
came into contact with the vehicle, Kohl testified that
she remembers feeling “pain in the top of [her] head” and that
she “saw stars.” The complaint alleges that “[d]ue to the
winching, the door came loose and the door frame of the
vehicle crashed into Ms. Kohl’s head.” After seeking medical
care the following day, Kohl was referred to a neurologist, who
diagnosed her with “post-concussive syndrome with persistent
headaches and cognitive changes.” Since the incident, Kohl has
not been employed.
Kohl filed this action on December 16, 2009 in the U.S. District
Court for the Middle District of Tennessee under the FTCA,
seeking damages. The complaint alleges that federal employees
were negligent in “operat[ing] the winch in an unsafe manner,”
“fail[ing] to warn Plaintiff of dangers regarding the winch,”
“conduct[ing] the operation, including winching of the vehicle,
without proper safety protocols,” and by “fail[ing] to use
reasonable and due care to prevent injury to Plaintiff.”
Defendant United States filed a motion to dismiss or,
alternatively, for summary judgment on January 7, 2011, in part
on the basis that the district court lacked subject-matter

449

jurisdiction. Finding that the conduct at issue in this case falls
within the discretionary-function exception to the FTCA, the
district court dismissed Kohl’s claims for lack of subject-matter
jurisdiction.
II. ANALYSIS
A. Discretionary–Function Exception: Legal Framework
At issue is whether the district court erred in finding that it
lacked subject-matter jurisdiction over Kohl’s claims. We review
de novo a district court’s dismissal based on the application of
the discretionary-function exception to the FTCA.
Sovereign immunity generally bars claims against the United
States without its consent. Congress, through the FTCA, waived
this governmental immunity for claims brought for injury or loss
of property, or personal injury or death caused by the negligent
or wrongful act or omission of any employee of the
Government while acting within the scope of his office or
employment, under circumstances where the United States, if a
private person, would be liable to the claimant in accordance
with the law of the place where the act or omission occurred.
The FTCA’s waiver of immunity is limited, and contains a series
of exceptions. One of these exceptions—known as the
discretionary-function exception—states that the FTCA’s waiver
does not apply to “[a]ny claim ... based upon the exercise or
performance or the failure to exercise or perform a discretionary
function or duty on the part of a federal agency or an employee
of the Government, whether or not the discretion involved be
abused.” 28 U.S.C. § 2680(a). If a claim falls within this
exception, then federal courts lack subject-matter jurisdiction,
and the claim must be dismissed. This appeal concerns whether
the conduct at issue in Kohl’s claims falls within the
discretionary-function exception.
Determining whether a claim falls within the discretionaryfunction exception involves a two-step test. The first step
“requires a determination of whether the challenged act or
omission violated a mandatory regulation or policy that allowed
no judgment or choice.” Rosebush v. United States, 119 F.3d 438,

450

441 (6th Cir.1997). If there was such a violation of a mandatory
regulation or policy, then the discretionary-function exception
will not apply, because “there was no element of judgment or
choice,” id., and thus “the employee has no rightful option but
to adhere to the directive.”Berkovitz v. United States, 486 U.S. 531,
536 (1988).
If, on the other hand, there was room for judgment or choice in
the decision made, then the challenged conduct was
discretionary. In such a case, the second step of the test requires
a court to evaluate “whether the conduct is ‘of the kind that the
discretionary function exception was designed to shield’” from
liability. Rosebush, 119 F.3d at 441. The discretionary-function
exception is meant “to prevent judicial ‘second-guessing’ of ...
administrative decisions grounded in social, economic, and
political policy through the medium of an action in tort.” United
States v. S.A. Empresa de Viacao Aerea Rio Grandense (Varig
Airlines), 467 U.S. 797, 814 (1984).
The discretionary-function exception’s scope extends beyond
high-level policymakers, and includes government employees at
any rank exercising discretion. Id. at 813 (“[I]t is the nature of
the conduct, rather than the status of the actor, that governs
whether the discretionary function exception applies in a given
case.”). “A discretionary act is one that involves choice or
judgment; there is nothing in that description that refers
exclusively to policymaking or planning functions.” Gaubert, 499
U.S. at 325. Even where government action is taken on the dayto-day operational level, and implements broader governmental
objectives, if that action involves choice or judgment that is
“susceptible to policy analysis,” then it falls within the
discretionary-function exception. Id. “We also consider the fact
that ‘[w]hen established governmental policy, as expressed or
implied by statute, regulation, or agency guidelines, allows a
Government agent to exercise discretion, it must be presumed
that the agent’s acts are grounded in policy when exercising that
discretion.’ ” Sharp ex rel. Estate of Sharp v. United States, 401 F.3d
440, 443 (6th Cir.2005).
B. Application to Kohl’s Case

451

In determining whether Kohl’s claims fall within the
discretionary-function exception, “the crucial first step is to
determine exactly what conduct is at issue.” Rosebush, 119 F.3d at
441. Theparties disagree about how to characterize appropriately
the conduct. Kohl argues that the relevant conduct is “use of a
winch on a large minivan while people are working in and
around the minivan, and whether the Government employee
sufficiently alerted those people before doing so.” Kohl’s theory
is that the context of the use of the winch is irrelevant to the
analysis of the discretionary-function exception. Using this
narrow characterization of the conduct at issue, Kohl goes on to
argue that the ministerial act of using a winch does not involve
policy-related judgments, and thus is not shielded from liability
by the discretionary-function exception. The Government, on
the other hand, emphasizes the context in which the alleged
injury occurred: a field experiment which recreated a bomb
scene and required trained bomb technicians to recover
evidence from the scene. Using this broad characterization, the
Government argues that the decisions related to how best to
conduct the experiment did involve policy-related judgments
and thus are shielded from liability. The Government’s theory
appears to be tantamount to a contention that every decision,
“[a]t every level,” in the context of the post-blast investigation
would be shielded from liability. Each of these views is too
extreme.
Kohl’s narrow characterization must be rejected, because it
“collapses the discretionary function inquiry into a question of
whether the [government] was negligent.” Rosebush, 119 F.3d at
442. “Negligence, however, is irrelevant to our inquiry at this
point.” Id. We rejected a similarly narrow approach
in Rosebush, which involved a child who was severely burned
when she fell into a fire pit on a campground site maintained by
the United States Forest Service. Plaintiff argued that the Forest
Service was negligent in “fail[ing] to make the fire pit safe for
unsupervised toddlers, and to warn of the dangers of the fire
pit.” Id. at 441. The Rosebush court held that this characterization
was too narrow, and that instead, the conduct at issue was the
maintenance of the Forest Service’s campsites and fire

452

pits. Similarly, in Bell v. United States, 238 F.3d 419 (6th Cir. Nov.
6, 2000) a panel of this court in an unpublished opinion rejected
a narrow characterization of the conduct at issue for purposes
of analysis under the discretionary-function exception. Bell
involved a slip and fall due to a wet floor of a lobby of a post
office building, which was open to the public even during hours
when the Post Office itself was closed and unstaffed. Suing the
United States under the FTCA to recover for her injuries, the
plaintiff argued that the relevant conduct was the “Post Office’s
lack of efforts to maintain the premises in a reasonably safe
manner.” Again, we concluded that this formulation was too
narrow, instead holding that “the conduct at issue here is the~
postmaster’s conduct in deciding under what circumstances to
allow the lobby area to remain open to the public at times when
the service windows were closed.” Id.; see also Merando v. United
States, 517 F.3d 160, 168 (3d Cir.2008) (rejecting a narrow
framing of the conduct at issue as whether the government had
discretion “not to find and remove the hazardous tree,” instead
concluding that the “relevant issue” was whether the
government “had discretion in formulating and executing [the
hazardous tree management] plan”); Autery v. United States, 992
F.2d 1523, 1527–28 (11th Cir.1993) (rejecting plaintiff’s
contention that the relevant conduct was the allegedly negligent
manner in which the park’s employees carried out a plan to
remove hazardous trees, instead concluding that the relevant
issue was “[w]hether park personnel had discretion in executing
that plan”).
Kohl’s formulation of the conduct at issue is inappropriate for
the same reason: by framing the question as whether the ATF
employee operated the winch in a safe manner, Kohl “begs the
question.” To characterize the issue as whether the ATF
employees had discretion to operate the winch in an unsafe
manner is to ask whether the employees had discretion to be
negligent. As we stated in Rosebush, negligence is irrelevant at this
stage of the inquiry. The issues of whether the ATF employee
who operated the winch was negligent, and whether the safety
precautions taken were reasonable, are separate inquiries from
the analysis of the discretionary-function exception. “It is the

453

governing administrative policy,” rather than the negligence of a
particular employee, “that determines whether certain conduct is
mandatory for purposes of the discretionary function
exception.” Autery, 992 F.2d at 1528. Thus, the conduct at issue
must be framed in terms of the scope of administrative authority
to use discretion in executing the research experiment. More
properly formulated, the conduct at issue is “the recovery of
forensic evidence and the necessary actions taken to facilitate
that recovery, including actions taken to dislodge the door of the
minivan so that evidence could be recovered.” Kohl, 2011 WL
4537969, at *7. Our analysis thus focuses on whether ATF’s
actions in collecting the forensic evidence from the field test,
including decisions about what equipment to use, are protected
by the discretionary-function exception.
Regarding the first step of the discretionary-function-exception
test, neither party in this case argues that there was a mandatory
policy or regulation at issue. Because there was no specific
regulation or policy governing the post-blast investigation, the
challenged government conduct involved discretion. Kohl
appears to argue in her brief that because there was no formal or
written policy addressing the conduct at issue, the discretionaryfunction exception cannot apply. This argument makes little
sense. The governing precedents do not imply that government
conduct can be discretionary only if it is taken pursuant to a
written directive of some sort. Rather, the existence of such a
formal statute, regulation, or policy prescribing a course of
action means that the discretionary-function exception will not
apply. Indeed, it is more likely that government agents are
exercising discretion if they are conducting an experiment that is
not governed by a written manual or regulation, because such
decisions will involve “an element of judgment or
choice.” Berkovitz, 486 U.S. at 536.
Thus, the district court properly concluded that the “relevant
inquiry” is at the second step of the two-part discretionaryfunction-exception test.
The second step of the test requires a determination of whether
the conduct is “ ‘of the kind that the discretionary function

454

exception was designed to shield’ ” from governmental
liability. Gaubert, 499 U.S. at 322–23. It is important to note that
framing the conduct more broadly, as we have done, does not
imply that every action taken in connection with a government
program will be brought under the umbrella of the broader
policy-related judgments involved in the program. Although
difficult to draw, there is a line between conduct “of the kind
that the discretionary function exception was designed to
shield,” Berkovitz, 486 U.S. at 536, and the sorts of run-of-themill torts, which, while tangentially related to some government
program, are not sufficiently “grounded in regulatory policy” so
as to be shielded from liability. Gaubert, 499 U.S. at 325 n. 7; see
also Totten v. United States, 806 F.2d 698, 700 (6th
Cir.1986) (explaining that Congress, in the discretionaryfunction exception, “was drawing a distinction between torts
committed in the course of such routine activities as the
operation of a motor vehicle and those associated with activities
of a more obviously governmental nature”). Where an act
“cannot be said to be based on the purposes that the regulatory
regime seeks to accomplish,” the discretionary-function
exception will not apply. Gaubert, 499 U.S. at 325 n.
7. The Gaubert Court used negligent driving by a government
actor on government business as an example of conduct that
would not be shielded by the discretionary-function
exception. Driving a car, while it “requires the constant exercise
of discretion,” is not sufficiently connected to regulatory policy
to fall within the discretionary-function exception.
The key question in this appeal is whether the conduct at issue
here was sufficiently based on the purposes that the regulatory
regime – here the research experiment – sought to
accomplish. Although this is a close case, we conclude that the
answer to this question is yes. The decision to use a winch was
part of the decisionmaking involved in deciding how best to
conduct the post-blast investigation. Cf. Konizeski v. Livermore
Labs (In re Consol. U.S. Atmospheric Testing Litig.), 820 F.2d 982,
993–95 (9th Cir. 1987) (finding that claims of negligence for
failure to maintain sufficient safety precautions during
“inherently dangerous” field testing of nuclear weapons were

455

barred by the discretionary-function exception); Creek Nation
Indian Hous. v. United States, 677 F.Supp. 1120, 1124–26
(E.D.Okla.1988) (finding, in a case involving an explosion of
bombs being transported by a commercial carrier, that the
discretionary-function exception barred negligence claims
against the United States for alleged failure to take adequate
safety precautions regarding transportation of explosives).
The planning and execution of the research experiment is
susceptible to policy analysis, including judgments about how to
respond to hazards, what level of safety precautions to take, and
how best to execute the experiment in a way that balanced the
safety needs of the personnel and the need to gather evidence
from the vehicles. See Rosebush, 119 F.3d at 444(explaining that
even if there is no indication “that policy concerns were the
basis of a challenged decision, the discretionary function
exception applies if the decision is susceptible to policy
analysis”) (citing Myslakowski v. United States, 806 F.2d 94, 97 (6th
Cir.1986)). Decisions about how to execute the experiment
include judgments as to what kinds of equipment to use to
extract the evidence for forensic laboratory analysis. These
equipment-related decisions were “intimately related” to the
execution of the field experiment—in other words, judgments as
to how to extract the evidence from the vehicles after the
bombs were detonated, including what equipment to use, were
necessary to the execution of the project. Thus, a challenge to
the use of a particular piece of equipment, i.e., the winch, would
amount to a challenge as to the overall execution of the research
project. The conduct at issue is thus unlike the Gaubert Court’s
example of driving a car in connection with a government
mission; the ATF employee’s use of the winch was sufficiently
related to the purposes that the post-blast investigation sought
to accomplish to fall within the discretionary-function
exception.~

Further, Kohl’s contention that the conduct falls outside the
exception because it involved “machine operator error” is of
no avail. The Supreme Court’s discretionary-functionexception cases have made clear that the fact that the

456

decisionmaking involved occurred on an operational level
does not affect the analysis. The discretionary-function
exception protects both high-level policymakers and the
employees who implement broader governmental objectives.
In Varig Airlines, the Court held that the discretionaryfunction exception shielded not only the federal
government’s broad decision to implement a “spot-check”
system for ensuring compliance of airplanes with FAA
regulations, but also “the acts of FAA employees in
executing” the program.
III. CONCLUSION
For the foregoing reasons, we AFFIRM the judgment of the
district court dismissing Kohl’s claims for lack of subject-matter
jurisdiction.
Circuit Judge GILBERT S. MERRITT, dissenting:
It seems to me that a private person acting as agent of a
company, who is trying to open the door of a car with a regular
winch with a strong spring, would normally be subject to
standard tort principles in case of injury. Instead, my colleagues
simply say there can be no such liability, despite the statutory
language, if the conduct “involves choice or judgment”
because—for some unstated reason—liability for such a choice
“amount[s] to a challenge as to the overall execution of the
research project.” Why? The problem with formulating a
standard or principle this way is that almost every act by
government or private agent in the scope of employment would
“challenge a policy” if it is for the purpose of carrying out some
government or private interest, policy or plan.~
The court’s theory is incoherent and directly contrary to the
early case of Indian Towing Co. v. United States, 350 U.S. 61, 76
S.Ct. 122, 100 L.Ed. 48 (1955), decided not long after the
Federal Tort Claims Act was enacted. In the Indian Towing case
the Court concluded that once the government makes a
protected policy, every implementing step like conducting an
experiment or repairing damaged equipment must proceed with
“due care” in carrying out its decision. In Indian Towing the

457

government set up a lighthouse service. The government agent
did not “repair” the light properly:
The Coast Guard need not undertake the
lighthouse service. But once it exercised its
discretion to operate a light on Chandeleur
Island and engendered reliance on the guidance
afforded by the light, it was obligated to use due
care to make certain that the light was kept in
working order ... and to repair the light or give
warning that it was not functioning.
350 U.S. at 69 (Emphasis added). Likewise, once the
government decided to carry out the hazardous IED experiment
“it was obligated to use due care.” The firearms agent using the
winch did not have to ponder the nature of a policy. No
considerations of social policy would come to mind in getting
the door opened. The question should be the regular tort
question for “private” persons in the economy: did the agent
use due care?
Otherwise, there are severe distributional consequences for the
entire society. The costs of torts by government agents are
distributed only to private individuals. Here the plaintiff is
permanently disabled by alleged government error. The
government distributes income to the private companies that
manufacture the IED’s, the car and the winch. But the plaintiff’s
injuries somehow become a “challenge to government policy”
and cannot be compensated.~
The nature of the conduct here is perfectly clear: a federal agent
attempted to remove a door from a minivan with a winch in
order to obtain evidence from within.~ Having defined the
conduct, its context becomes relevant to the legal standard we
must apply: Whether the government agent’s decision was
“grounded in social, economic, [or] political policy.” United States
v. Gaubert, 499 U.S. 315, 323 (1991). To make this determination,
we typically must discern the legal authority for an agent’s
action. Even where there is no explicit constraint on an agent’s
action – and here there is not – discretion is guided by some
sort of governmental pronouncement. An agent acquires

458

immunity for the government not simply by making a choice –
she acquires it by making a choice that substantively constitutes
the policy behind a statute, regulation, or agency guidance.
See id. at 325 (holding that the discretionary function exception
only protects actions “grounded in the policy of the regulatory
regime”).
In this case, the Government has been quite sketchy about the
authority or purpose of the IED experiment at issue. Without
an adequate explanation of the authority for the experiment—
which appears not to have been disclosed before the district
court granted the motion to dismiss—it is clear that the agent’s
decision was not grounded in any policy that the government or
my colleagues can articulate. Even if we assume some sort of
agency guidance and interpret the exercise in the way most
favorable to the Government – as a training mission to recover
evidence – I fail to see how the decision to winch the door off
the van required any sort of policy judgment.
At root, policy judgment requires a balancing of
interests. See Myers v. United States, 17 F.3d 890, 898 (6th
Cir.1994) (“Th[e] balancing of interests ... characterizes the type
of discretion that the discretionary function exception was
intended to protect.”). Of course, balancing is a necessary
element of discretion. The majority believes that the agent’s
decision to use a winch was susceptible to policy analysis
because it required him to “execute the experiment in a way that
balanced the safety needs of the personnel and the need to
gather evidence from the vehicles.” This sort of balancing is a
meaningless way to identify policy analysis. Had the agent
crashed his car while speeding to the scene of the exploded van,
he would have tacitly been balancing the safety of his passengers
against the need to reach the subject of the experiment. Yet
crashing a car is not behavior from which the government can
claim immunity. The relevant question is not whether the
government actor engaged in some sort of balancing, but
whether judicial interference with the actor’s balancing would
“seriously handicap efficient government operations.” United
States v. Varig Airlines, 467 U.S. 797, 814 (1984).~

459

Complex balancing pursuant to stated regulatory authority has
characterized the situations in which courts apply the
discretionary function exception.~ By contrast, no complex
balancing was required in this case. The challenge facing the
agent was how to get the door off the van to recover evidence.
The Government points to no statute, regulation, or agency
guidance granting the agent discretion to choose among a
number of methods to achieve this task. Assuming that the
agent had authority to remove the door, the ultimate decision to
use the winch required no calculus as to the best use of
government resources or the cost of proceeding otherwise.
Indeed, there is no evidence that the agent had any tool but the
winch available, or that he did anything other than grab the
instrument nearest at hand. The decisional process the agent
employed is not the sort of judgment characteristic of social,
economic, or political policy.~
Because the agent’s decision to use a winch required no policy
judgment, and because the plaintiff’s suit would in no way
interfere with government operations, I respectfully dissent.

Questions to Ponder About Kohl v. United States
A. Under the Kohl court’s conception of the discretionary function
test, is there anything that a government employee could do, other
than crash a car, which would fall outside of the discretionary
function exception?
B. What do we make of the policy question at the heart of the
discretionary function exemption? Would the government’s ability to
govern be hamstrung if liability were permitted in a case such as this?
C. The majority writes, “The discretionary-function exception
protects both high-level policymakers and the employees who
implement broader governmental objectives.” What do you think the
court means when it says the exception “protects … employees”?
Literally, the exception shields the federal government from liability –
not the employees. (The employees are already fully immune because
of the Westfall Act, discussed above.) So why does the court phrase it
this way? Is there any sense to it, or is it just a relaxed style of
writing?

460

Different Views of Discretionary Function
In Downs v. United States, 522 F.2d 990 (6th Cir. 1975), hijackers seized
a small plane in Nashville, Tennessee and then forced it to fly to
Jacksonville, Florida for a fuel stop. The FBI was alleged to have
botched the rescue attempt by refusing to refuel the plane in Florida
and instead attempting to shoot out the aircraft’s engines and tires. In
response to being fired on, one of the hijackers shot and killed two
hostages.
Emphasizing the “sweeping language” of the FTCA’s waiver of
sovereign immunity, the Downs court held that decisions of the FBI
agent in charge of the hijacking response were not protected as being
within a discretionary function:
We recognize that the agent was called upon to
use judgment in dealing with the hijacking.
Judgment is exercised in almost every human
endeavor. It is not the mere exercise of
judgment, however, which immunizes the
United States from liability for the torts of its
employees.~ We believe that the basic question
concerning the exception is whether the
judgments of a Government employee are of
“the nature and quality” which Congress
intended to put beyond judicial review.
Congress intended “discretionary functions” to
encompass those activities which entail the
formulation of governmental policy, whatever
the rank of those so engaged. We agree with a
commentator's analysis of the provision: It
would seem that the justifications for the
exception do not necessitate a broader
application than to those decisions which are
arrived at through an administrator's exercise of
a quasi-legislative or quasi-judicial function. In
this case, the FBI agents were not involved in
formulating governmental policy. Rather, the
chief agent was engaged in directing the actions
of other Government agents in the handling of
a particular situation. FBI hijacking policy was
not being set as an ad hoc or exemplary matter

461

since it had been formulated before this
hijacking.~
The prospect of governmental liability for the
actions of law enforcement officers should not
cause those officers less vigorously to enforce
the law. The need for compensation to citizens
injured by the torts of government employees
outweighs whatever slight effect vicarious
government liability might have on law
enforcement efforts.

Downs, 522 F.2d at 995-98. Judge Merritt’s dissenting opinion in Kohl
– in a portion not reproduced above – cited Downs as a laudable
example of discretionary-function jurisprudence. That was in contrast
to the majority’s work in Kohl, which he called “muddled.”
It seems difficult to reconcile Downs with Kohl. While Downs is still
good law, it may reflect the predilections of a different era, when
there was more skepticism of government action. Implying a trend,
Judge Merritt wrote, “We now seem inclined to redistribute the costs
of accidents created by government to private individuals who are
much less capable of shouldering the burden.”
Indeed, the cover of discretionary function seems to have grown to
be very expansive.
In United States v. S.A. Empresa de Viacao Aerea Rio Grandense (Varig
Airlines), 467 U.S. 797 (1984), the Supreme Court held that the
discretionary-function exception reaches far enough to shield the acts
of FAA employees carrying out “spot check” inspections of
maintenance records:
The FAA employees who conducted
compliance reviews of the aircraft involved in
this case were specifically empowered to make
policy judgments regarding the degree of
confidence that might reasonably be placed in a
given manufacturer, the need to maximize
compliance with FAA regulations, and the
efficient allocation of agency resources. In
administering the “spot-check” program, these
FAA engineers and inspectors necessarily took

462

certain calculated risks, but those risks were
encountered for the advancement of a
governmental purpose and pursuant to the
specific grant of authority in the regulations and
operating manuals. Under such circumstances,
the FAA's alleged negligence in failing to check
certain specific items in the course of
certificating a particular aircraft falls squarely
within the discretionary function exception of §
2680(a).

Varig Airlines, 467 U.S. at 820.
The discretionary function has also been upheld in numerous cases
alleging negligent maintenance of facilities. In Rosebush v. United States,
119 F.3d 438 (6th Cir. 1997), the plaintiff’s 16-month old daughter
fell into a fire pit at a campsite and was badly burned by smoldering
coals. The parents argued that the U.S. Forest Service was negligent
in not placing a grating over the pit or a protective railing around it.
The court held that the discretionary-function exception applied,
since fire-pit maintenance involved “balancing the needs of the
campground users, the effectiveness of various types of warnings,
aesthetic concerns, financial considerations, and the impact on the
environment, as well as other considerations.”

Diplomatic Immunity and Immunities for
International Organizations
As an extension of the principles of sovereign immunity, and also for
practical concerns of keeping the machinery of international relations
running smoothly, diplomats from foreign countries are immune
from court process in the country where they are stationed.
Technically, diplomats are subject to the laws of the United States
while they are here, it is just that they are immune from the courts. For
most practical purposes, this ends up being a distinction without a
difference.
A historical outgrowth of diplomatic immunity is immunity for many
international organizations. Immunity for these organizations is
provided – if at all – by a treaty to which the United States is a
signatory. Since international organizations increasingly engage in

463

highly complex, large-scale operations that are not merely diplomatic
in character, this form of immunity is arguably of increasing
importance. The United Nations, for instance, was recently sued for
negligence over its disaster relief operations in Haiti. Following the
2010 earthquake in the country, the U.N. allegedly caused sewage to
be dumped into a river, precipitating an outbreak of cholera that
raged through 2013, killing roughly 9,000 people and sickening about
700,000. Sued in New York, the U.N. asserted its immunity to avoid
liability.

The Firefighter’s Rule
A final topic for us to consider along with various forms of
immunities is a doctrine called the firefighter’s rule. This doctrine
prohibits firefighters from suing for injuries sustained because of a
negligently set fire.
Suppose a homeowner carelessly starts a fire. A small child is trapped
inside. A firefighter, in the course of rescuing the child, suffers smoke
inhalation injuries. Anyone else in this situation – coming to the
rescue of someone in danger – could sue the careless homeowner in
negligence. But the firefighter cannot, because of the firefighter rule.
The firefighter rule can be characterized as a “reverse immunity,”
because instead of precluding suit against a particular class of
defendants, the firefighter rule precludes a particular class of
plaintiffs from suing.
The firefighter rule does not apply only to firefighters. It also may
also apply to police officers and to other professional emergency
responders. It has even been extended to the case of a veterinarian
who sued after being bit by a dog brought for in for care.
One justification for the firefighter rule is assumption of the risk. By
voluntarily taking on their job, professional emergency responders, or
others in analogous situations, have assumed the risk of injury – or so
goes the theory. The problem with assumption of the risk as the
theoretical underpinning for the firefighter rule is that when
bystanders come to the rescue – that is, nonprofessional emergency
responders – they are considered foreseeable plaintiffs under

464

negligence doctrine, and assumption of risk does not bar their
recovery.
The firefighter rule does have some flexibility to prevent certain
instances of rank unfairness. Courts have held, for instance, that
arsonists – those who intentionally start fires – are not protected by
the firefighter rule.

Problem: Museum Gala
The Museum of Municipal Accomplishment, jointly owned and
operated by the City of Metropolis and the non-profit Metropolis
Museum Trust, has opened a new exhibition: 70 Years of Safety.
During the opening gala, a large steel structure – holding up various
examples of “safe” scaffolding – collapses. Gala invitee Carl Cinitez
is injured and trapped by the wreckage. It turns out that museum
staff negligently failed to install several bolts, causing the collapse.
The Metropolis Fire Department responds, and firefighter Fiona
Freeman attempts to lift part of the structure up to free Carl, but
when she does, she slips on a patch of cooking oil negligently left
there by the Fiona’s husband, Harold Heltenmayer, who happened to
be serving as the caterer for the event. As a result, the structure
collapses further, which further injures Carl and causes Fiona to
suffer a compound leg fracture.
After Carl is finally freed, he and Fiona are whisked away by
ambulance to the hospital via the closest route, which goes through
the Metropolis Battlefield National Historic Park. Unfortunately for
Carl and Fiona, the National Park Service has been undertaking a
maintenance project that has involved removing key structural
supports from a small bridge. The Superintendent Stu Strinden of
NPS lost the order form for a new sign and figured it wasn’t that
important anyway. Thus, the NPS neglected to place any posted
warning of the bridge’s compromised condition. When the
ambulance carrying Carl and Fiona goes over the bridge, the weight
of the vehicle causes the structure to collapse, resulting in additional
injuries for Carl and Fiona.
Who among the following defendants, on the basis of immunity or a
related doctrine, can escape liability in a lawsuit brought by Carl for

465

personal injuries? And, separately, who among the following can
assert immunity or some related doctrine to block a personal injury
suit brought by Fiona?
A. The City of Metropolis
B. The Metropolis Museum Trust
C. Fiona Freeman
D. Harold Heltenmayer
E. The National Park Service
F. Superintendent Stu Strinden

466

28. Constitutional Torts
“Don’t taze me, bro!”
– Andrew Meyer, University of Florida student, 2007

Introduction
If one of your fellow citizens invades your home, that’s trespass to
land. If the neighbors lock you in their basement, that’s false
imprisonment. But what if the government does these things to you?
As discussed in the last chapter, tort law does not apply to the
government unless it waives its sovereign immunity. And, as we saw,
the federal government has not waived its sovereign immunity with
respect to intentional torts. The result is that people are often left
with no common-law tort cause of action to use when the
government undertakes abusive actions that would otherwise be
tortious.
It might occur to you that the Constitution offers protection.
Entering your home without probable cause and a warrant is
generally a violation of the Fourth Amendment. Locking you in a
basement without due process of law would be a violation of the
Fifth Amendment. But so what? If the government violates the
Constitution, what are you going to do about it? Patiently explaining
your constitutional rights to a group of armed agents in blue
windbreakers is unlikely to help you. Theoretically, you could go to
court to ask for an injunction, but as a practical matter, how will that
help you while agents are in your house?
After the dust settles and the dark-tinted Chevy Suburbans drive off,
you could file a lawsuit. The problem, however, is finding a cause of
action. The Constitution says nothing about the ability of citizens to
sue the government for damages arising from violations of its
provisions.
The solution is to use a “constitutional tort” as the basis for your suit.

467

The cause of action you can use depends on whether your rights were
violated by state officials or federal officials. A claim under § 1983
allows a cause of action against state officials, and a Bivens action
allows a claim against federal officials.

Section 1983
The federal statute known as § 1983 is the great workhorse of the
civil-rights plaintiffs’ bar. It provides a cause of action to use against
any state or local authorities who violate someone’s federally
guaranteed rights. In other words, it’s a basis for suing non-federal
defendants alleged to have violated federal rights.
When someone says “Section 1983,” they mean 42 U.S.C. § 1983.
The statute is so well known, however, you rarely see the “42 U.S.C.”
Appreciating the history of § 1983 is helpful in understand its
essential function. During the reconstruction era after the Civil War,
the United States added the Reconstruction Amendments to the
Constitution – the 13th, 14th, and 15th. Those amendments
abolished slavery and guaranteed essential rights to all citizens,
including freed slaves. Yet it became clear that local police and courts
in the South could simply decline to enforce these rights. In fact,
§ 1983 was originally part of a set of legal provisions designed to
combat the Ku Klux Klan, a secret vigilante network dedicated to
white supremacy.
Thus, § 1983 provides a private right of action for plaintiffs to sue
state and local officials in federal court for violations of their rights.
Here is the text:
42 U.S.C. § 1983. Civil action for deprivation of
rights
Every person who, under color of any statute,
ordinance, regulation, custom, or usage, of any
State or Territory or the District of Columbia,
subjects, or causes to be subjected, any citizen
of the United States or other person within the
jurisdiction thereof to the deprivation of any
rights, privileges, or immunities secured by the
Constitution and laws, shall be liable to the

468

party injured in an action at law, suit in equity,
or other proper proceeding for redress, except
that in any action brought against a judicial
officer for an act or omission taken in such
officer’s judicial capacity, injunctive relief shall
not be granted unless a declaratory decree was
violated or declaratory relief was unavailable.
For the purposes of this section, any Act of
Congress applicable exclusively to the District
of Columbia shall be considered to be a statute
of the District of Columbia.

After its passage, a string of cases gave § 1983 a restrictive
interpretation. The modern power of § 1983 blossomed in 1961,
when the U.S Supreme Court established the statute’s vitality in the
landmark case of Monroe v. Pape, 365 U.S. 167 (1961).
Today, § 1983 lawsuits routinely involve claims by arrestees against
police officers for using excessive force and claims by inmates against
corrections officers for various constitutional violations. But § 1983
has much broader applicability, and it can be used entirely outside of
the law enforcement context. For instance, a public school teacher
denied free speech rights could use § 1983 to get vindication.
The Elements of a § 1983 Action
Here is the blackletter formulation of a cause of action under § 1983:
A plaintiff can establish a prima facie case
under § 1983 by showing the defendant was (1)
a person (2) who acted under color of state law
to (3) deprive the plaintiff of a right protected
by the Constitution or a federal statute.

Person
There are many issues as to who qualifies as a “person” under § 1983.
A natural person definitely qualifies as a “person,” and therefore
§ 1983 lawsuits are commonly filed against state or local officials in
their personal capacity.
A state government, however, does not qualify as a “person,” and a
§ 1983 suit cannot be brought against a state. Nor can state officials
be sued “in their official capacity,” as doing so is the same thing as

469

suing the state. Arms of the state – such the Department of
Corrections – are generally considered the same as the state, so
§ 1983 suits cannot name them as defendants either.
Largely for historical reasons, a local government is not considered an
arm of the state. Thus, municipalities, counties, and municipal
agencies can each qualify as a “person” and be a § 1983 defendant.
Suing a local government entity is tricky, however, because the
principle of vicarious liability (including respondeat superior) does
not apply to § 1983. A local government entity is not liable merely
because one of its employees committed a deprivation of
constitutional rights against the plaintiff. Because of this, a § 1983
plaintiff wishing to sue a local government must show that the
government entity itself is to blame for the constitutional violation.
This can be accomplished by showing that there is a law, policy, or
well-established custom within municipal government that gave rise
to the constitutional violation. A municipality can also be held liable
for a failure to adequately train officials. For instance, a local police
department that fails to provide adequate training to police officers
on the use of nonlethal force could be liable on that basis for the
overzealous tazing of suspects.
Acting Under Color of State Law
To have a cause of action under § 1983, the defendant must act
“under color” of some “statute, ordinance, regulation, custom, or
usage, of any State or Territory or the District of Columbia.” The
concept is referred to in shorthand as “acting under color of state
law.”
Defendants act under color of state law when they have “exercised
power possessed by virtue of state law and made possible only
because the wrongdoer is clothed with the authority of state law.”
West v. Atkins, 487 U.S. 42, 49 (1988) (internal quotes omitted). This
includes authority of a local or municipal character.
To put it simply, local and state government employees act “under
color of law” when they are on the job, and maybe when they are off

470

the job too, if they are flashing a badge or otherwise undertaking
conduct pursuant to their governmental powers and duties.
The cases are clear that the phrase “under color” does not require
that defendants act “in accordance” with state law. Monroe v. Pape
established that even when a state or local official acts contrary to
state law, she or he can act “under color” of state law within the
meaning of § 1983. For example, a parks-and-recreation employee
who denies a rally permit to an organization the employee finds
personally distasteful might well be violating state law, municipal
ordinances, and departmental policy by doing so. But because the
employee is acting as a parks-and-rec official at the time, § 1983
applies.
Private persons usually cannot be sued under § 1983, since they are
not exercising state power. An exception applies when a private
person conspires with state or local officials to deprive others of their
constitutional rights. In such a situation, the private person can be
liable.
While “under color of state law” embraces state and local authority, it
most certainly does not include federal authority. If a federal official
is alleged to have violated constitutional rights, a § 1983 action will
not work. Instead, the plaintiff must look to a Bivens action (discussed
below).
Depriving a Person of a Right
Any of the rights guaranteed by the U.S. Constitution are eligible for
§ 1983 actions. In addition, rights guaranteed by federal statute may
be enforced through § 1983 – at least if Congress has not provided
otherwise. The question of whether a federal statute creates a
guaranteed right, however, can be a complex one.
As already mentioned, any right created by state statute or state
constitution is outside § 1983’s ambit.

Case: Scott v. Harris
The following case is a recent example of § 1983 in action.

471

Scott v. Harris
Supreme Court of the United States
April 30, 2007
550 U.S. 372. TIMOTHY SCOTT, PETITIONER v. VICTOR
HARRIS. CERTIORARI TO THE UNITED STATES
COURT OF APPEALS FOR THE ELEVENTH CIRCUIT.
No. 05–1631. SCALIA, J., delivered the opinion of the Court, in
which ROBERTS, C. J., and KENNEDY, SOUTER,
THOMAS, GINSBURG, BREYER, and ALITO, JJ., joined.
GINSBURG, J., and BREYER, J., filed concurring opinions,
omitted here. STEVENS, J., filed a dissenting opinion, also
omitted.
Justice ANTONIN SCALIA delivered the opinion of the
Court:
We consider whether a law enforcement official can, consistent
with the Fourth Amendment, attempt to stop a fleeing motorist
from continuing his public-endangering flight by ramming the
motorist’s car from behind. Put another way: Can an officer take
actions that place a fleeing motorist at risk of serious injury or
death in order to stop the motorist’s flight from endangering the
lives of innocent bystanders?
I
In March 2001, a Georgia county deputy clocked respondent’s
vehicle traveling at 73 miles per hour on a road with a 55-mileper-hour speed limit. The deputy activated his blue flashing
lights indicating that respondent should pull over. Instead,
respondent sped away, initiating a chase down what is in most
portions a two-lane road, at speeds exceeding 85 miles per hour.
The deputy radioed his dispatch to report that he was pursuing a
fleeing vehicle, and broadcast its license plate number.
Petitioner, Deputy Timothy Scott, heard the radio
communication and joined the pursuit along with other officers.
In the midst of the chase, respondent pulled into the parking lot
of a shopping center and was nearly boxed in by the various
police vehicles. Respondent evaded the trap by making a sharp

472

turn, colliding with Scott’s police car, exiting the parking lot, and
speeding off once again down a two-lane highway.
Following respondent’s shopping center maneuvering, which
resulted in slight damage to Scott’s police car, Scott took over as
the lead pursuit vehicle. Six minutes and nearly 10 miles after the
chase had begun, Scott decided to attempt to terminate the
episode by employing a “Precision Intervention Technique
(‘PIT’) maneuver, which causes the fleeing vehicle to spin to a
stop.” Brief for Petitioner 4. Having radioed his supervisor for
permission, Scott was told to “ ‘[g]o ahead and take him out.’ ”
Harris v. Coweta County, 433 F.3d 807, 811 (CA11 2005). Instead,
Scott applied his push bumper to the rear of respondent’s
vehicle. As a result, respondent lost control of his vehicle, which
left the roadway, ran down an embankment, overturned, and
crashed. Respondent was badly injured and was rendered a
quadriplegic.
Respondent filed suit against Deputy Scott and others under
Rev. Stat. § 1979, 42 U.S.C. § 1983, alleging, inter alia, a violation
of his federal constitutional rights, viz. use of excessive force
resulting in an unreasonable seizure under the Fourth
Amendment. In response, Scott filed a motion for summary
judgment based on an assertion of qualified immunity. The
District Court denied the motion, finding that “there are
material issues of fact on which the issue of qualified immunity
turns which present sufficient disagreement to require
submission to a jury.” Harris v. Coweta County, No. 3:01-CV-148WBH (ND Ga., Sept. 23, 2003), App. to Pet. for Cert. 41a-42a.
On interlocutory appeal, the United States Court of Appeals for
the Eleventh Circuit affirmed the District Court’s decision to
allow respondent’s Fourth Amendment claim against Scott to
proceed to trial. Taking respondent’s view of the facts as given,
the Court of Appeals concluded that Scott’s actions could
constitute “deadly force” under Tennessee v. Garner, 471 U.S. 1
(1985), and that the use of such force in this context “would
violate [respondent’s] constitutional right to be free from
excessive force during a seizure. Accordingly, a reasonable jury
could find that Scott violated [respondent’s] Fourth
Amendment rights.” 433 F.3d, at 816. The Court of Appeals

473

further concluded that “the law as it existed [at the time of the
incident], was sufficiently clear to give reasonable law
enforcement officers ‘fair notice’ that ramming a vehicle under
these circumstances was unlawful.” Id. at 817. The Court of
Appeals thus concluded that Scott was not entitled to qualified
immunity. We granted certiorari and now reverse.
II
In resolving questions of qualified immunity, courts are required
to resolve a “threshold question: Taken in the light most
favorable to the party asserting the injury, do the facts alleged
show the officer’s conduct violated a constitutional right? This
must be the initial inquiry.” Saucier v. Katz, 533 U.S. 194, 201
(2001). If, and only if, the court finds a violation of a
constitutional right, “the next, sequential step is to ask whether
the right was clearly established ... in light of the specific context
of the case.” Ibid. Although this ordering contradicts “[o]ur
policy of avoiding unnecessary adjudication of constitutional
issues,” United States v. Treasury Employees, 513 U.S. 454, 478
(1995) (citing Ashwander v. TVA, 297 U.S. 288, 346-347 (1936)
(Brandeis, J., concurring)), we have said that such a departure
from practice is “necessary to set forth principles which will
become the basis for a [future] holding that a right is clearly
established.” Saucier, supra, at 201. We therefore turn to the
threshold inquiry: whether Deputy Scott’s actions violated the
Fourth Amendment.
III
The first step in assessing the constitutionality of Scott’s actions
is to determine the relevant facts. As this case was decided on
summary judgment, there have not yet been factual findings by a
judge or jury, and respondent’s version of events
(unsurprisingly) differs substantially from Scott’s version. When
things are in such a posture, courts are required to view the facts
and draw reasonable inferences “in the light most favorable to
the party opposing the [summary judgment] motion.” United
States v. Diebold, Inc., 369 U.S. 654, 655 (1962) (per curiam); Saucier,
supra, at 201. In qualified immunity cases, this usually means

474

adopting (as the Court of Appeals did here) the plaintiff’s
version of the facts.
There is, however, an added wrinkle in this case: existence in the
record of a videotape capturing the events in question. There are
no allegations or indications that this videotape was doctored or
altered in any way, nor any contention that what it depicts
differs from what actually happened. The videotape quite clearly
contradicts the version of the story told by respondent and
adopted by the Court of Appeals. For example, the Court of
Appeals adopted respondent’s assertions that, during the chase,
“there was little, if any, actual threat to pedestrians or other
motorists, as the roads were mostly empty and [respondent]
remained in control of his vehicle.” 433 F.3d at 815. Indeed,
reading the lower court’s opinion, one gets the impression that
respondent, rather than fleeing from police, was attempting to
pass his driving test:
[T]aking the facts from the non-movant’s
viewpoint, [respondent] remained in control of
his vehicle, slowed for turns and intersections,
and typically used his indicators for turns. He
did not run any motorists off the road. Nor was
he a threat to pedestrians in the shopping center
parking lot, which was free from pedestrian and
vehicular traffic as the center was closed.
Significantly, by the time the parties were back
on the highway and Scott rammed [respondent],
the motorway had been cleared of motorists and
pedestrians allegedly because of police
blockades of the nearby intersections.” Id. at
815-816 (citations omitted).
The videotape tells quite a different story. There we see
respondent’s vehicle racing down narrow, two-lane roads in the
dead of night at speeds that are shockingly fast. We see it swerve
around more than a dozen other cars, cross the double-yellow
line, and force cars traveling in both directions to their
respective shoulders to avoid being hit. We see it run multiple
red lights and travel for considerable periods of time in the
occasional center left-turn-only lane, chased by numerous police

475

cars forced to engage in the same hazardous maneuvers just to
keep up. Far from being the cautious and controlled driver the
lower court depicts, what we see on the video more closely
resembles a Hollywood-style car chase of the most frightening
sort, placing police officers and innocent bystanders alike at
great risk of serious injury.
At the summary judgment stage, facts must be viewed in the
light most favorable to the nonmoving party only if there is a
“genuine” dispute as to those facts. Fed. Rule Civ. Proc. 56(c).
As we have emphasized, “[w]hen the moving party has carried
its burden under Rule 56(c), its opponent must do more than
simply show that there is some metaphysical doubt as to the
material facts... . Where the record taken as a whole could not
lead a rational trier of fact to find for the nonmoving party,
there is no ‘genuine issue for trial.’ ” Matsushita Elec. Industrial Co.
v. Zenith Radio Corp., 475 U.S. 574, 586-587 (1986) (footnote
omitted). “[T]he mere existence of some alleged factual dispute
between the parties will not defeat an otherwise properly
supported motion for summary judgment; the requirement is
that there be no genuine issue of material fact.” Anderson v. Liberty
Lobby, Inc., 477 U.S. 242, 247-248 (1986). When opposing parties
tell two different stories, one of which is blatantly contradicted
by the record, so that no reasonable jury could believe it, a court
should not adopt that version of the facts for purposes of ruling
on a motion for summary judgment.
That was the case here with regard to the factual issue whether
respondent was driving in such fashion as to endanger human
life. Respondent’s version of events is so utterly discredited by
the record that no reasonable jury could have believed him. The
Court of Appeals should not have relied on such visible fiction;
it should have viewed the facts in the light depicted by the
videotape.
Judging the matter on that basis, we think it is quite clear that
Deputy Scott did not violate the Fourth Amendment.~
The car chase that respondent initiated in this case posed a
substantial and immediate risk of serious physical injury to
others; no reasonable jury could conclude otherwise. Scott’s

476

attempt to terminate the chase by forcing respondent off the
road was reasonable, and Scott is entitled to summary judgment.
The Court of Appeals’ decision to the contrary is reversed.

Bivens Actions
A Bivens action is the federal counterpart to § 1983 – that is, a Bivens
action allows you to sue federal officials for violating rights guaranteed
by the federal Constitution. The name comes from the case of Bivens v.
Six Unknown Agents, 403 U.S. 388 (1971), in which the court first
approved a cause of action for damages for unconstitutional search and
seizure under the Fourth Amendment.
Since then, the Bivens action has been extended beyond the Fourth
Amendment to a range of constitutional rights, and, as a result, it is
largely analogous to § 1983. Yet the cause of action under Bivens lacks
the sprawling vigor of § 1983 – especially so because of a line of recent
Supreme Court decisions expressing skepticism about the need for and
wisdom behind Bivens.
Compared to § 1983, the Bivens plaintiff faces additional hurdles to
maintaining a successful claim. First, the plaintiff must show there is no
viable alternative federal or state remedy or process that would provide
adequate protection for the plaintiff’s rights. Then, the court must look
for special factors that would counsel hesitation before allowing the kind
of claim at issue in the case to go forward.

Case: Bivens v. Six Unknown Agents
Here is the case that started it all – the eponym of all Bivens actions to
come afterward.

Bivens v. Six Unknown Agents
Supreme Court of the United States
June 21, 1971
403 U.S. 388. Webster BIVENS, Petitioner, v. SIX
UNKNOWN NAMED AGENTS OF FEDERAL BUREAU
OF NARCOTICS. No. 301. Mr. Justice Harlan concurred in the
judgment and filed opinion, Mr. Chief Justice Burger, Mr.
Justice Black and Mr. Justice Blackmun filed dissenting

477

opinions. Stephen A. Grant, for petitioner. Jerome Feit,
Washington, D.C., for respondents.
Justice WILLIAM J. BRENNAN, JR. delivered the
opinion of the Court:
The Fourth Amendment provides that:
The right of the people to be secure in their
persons, houses, papers, and effects, against
unreasonable searches and seizures, shall not be
violated. …
In Bell v. Hood, 327 U.S. 678 (1946), we reserved the question
whether violation of that command by a federal agent acting
under color of his authority gives rise to a cause of action for
damages consequent upon his unconstitutional conduct. Today
we hold that it does.
This case has its origin in an arrest and search carried out on the
morning of November 26, 1965. Petitioner’s complaint alleged
that on that day respondents, agents of the Federal Bureau of
Narcotics acting under claim of federal authority, entered his
apartment and arrested him for alleged narcotics violations. The
agents manacled petitioner in front of his wife and children, and
threatened to arrest the entire family. They searched the
apartment from stem to stern. Thereafter, petitioner was taken
to the federal courthouse in Brooklyn, where he was
interrogated, booked, and subjected to a visual strip search.
On July 7, 1967, petitioner brought suit in Federal District
Court. In addition to the allegations above, his complaint
asserted that the arrest and search were effected without a
warrant, and that unreasonable force was employed in making
the arrest; fairly read, it alleges as well that the arrest was made
without probable cause.~ Petitioner claimed to have suffered
great humiliation, embarrassment, and mental suffering as a
result of the agents’ unlawful conduct, and sought $15,000
damages from each of them. The District Court, on
respondents’ motion, dismissed the complaint on the ground,
inter alia, that it failed to state a cause of action.~ The Court of

478

Appeals, one judge concurring specially,~ affirmed on that basis.
We granted certiorari. We reverse.
Respondents do not argue that petitioner should be entirely
without remedy for an unconstitutional invasion of his rights by
federal agents. In respondents’ view, however, the rights that
petitioner asserts – primarily rights of privacy – are creations of
state and not of federal law. Accordingly, they argue, petitioner
may obtain money damages to redress invasion of these rights
only by an action in tort, under state law, in the state courts. In
this scheme the Fourth Amendment would serve merely to limit
the extent to which the agents could defend the state law tort
suit by asserting that their actions were a valid exercise of federal
power: if the agents were shown to have violated the Fourth
Amendment, such a defense would be lost to them and they
would stand before the state law merely as private individuals.
Candidly admitting that it is the policy of the Department of
Justice to remove all such suits from the state to the federal
courts for decision, respondents nevertheless urge that we
uphold dismissal of petitioner’s complaint in federal court, and
remit him to filing an action in the state courts in order that the
case may properly be removed to the federal court for decision
on the basis of state law. ‘(S)ince it is the present policy of the
Department of Justice to remove to the federal courts all suits in
state courts against federal officers for trespass or false
imprisonment, a claim for relief, whether based on state
common law or directly on the Fourth Amendment will
ultimately be heard in a federal court.’ Brief for Respondents 13
(citations omitted); see 28 U.S.C. s 1442(a); Willingham v.
Morgan, 395 U.S. 402 (1969). In light of this, it is difficult to
understand our Brother BLACKMUN’s complaint that our
holding today ‘opens the door for another avalanche of new
federal cases.’ Post, at 2021. In estimating the magnitude of any
such ‘avalanche,’ it is worth noting that a survey of comparable
actions against state officers under 42 U.S.C. s 1983 found only
53 reported cases in 17 years (1951-1967) that survived a motion
to dismiss. Ginger & Bell, Police Misconduct LitigationPlaintiff’s Remedies, 15 Am.Jur. Trials 555, 580-590 (1968).
Increasing this figure by 900% to allow for increases in rate and

479

unreported cases, every federal district judge could expect to try
one such case every 13 years.
We think that respondents’ thesis rests upon an unduly
restrictive view of the Fourth Amendment’s protection against
unreasonable searches and seizures by federal agents, a view that
has consistently been rejected by this Court. Respondents seek
to treat the relationship between a citizen and a federal agent
unconstitutionally exercising his authority as no different from
the relationship between two private citizens. In so doing, they
ignore the fact that power, once granted, does not disappear like
a magic gift when it is wrongfully used. An agent acting – albeit
unconstitutionally – in the name of the United States possesses a
far greater capacity for harm than an individual trespasser
exercising no authority other than his own. Accordingly, as our
cases make clear, the Fourth Amendment operates as a
limitation upon the exercise of federal power regardless of
whether the State in whose jurisdiction that power is exercised
would prohibit or penalize the identical act if engaged in by a
private citizen. It guarantees to citizens of the United States the
absolute right to be free from unreasonable searches and
seizures carried out by virtue of federal authority. And “where
federally protected rights have been invaded, it has been the rule
from the beginning that courts will be alert to adjust their
remedies so as to grant the necessary relief.” Bell v. Hood, 327
U.S., at 684.
First. Our cases have long since rejected the notion that the
Fourth Amendment proscribes only such conduct as would, if
engaged in by private persons, be condemned by state law. Thus
in Gambino v. United States, 275 U.S. 310 (1927), petitioners were
convicted of conspiracy to violate the National Prohibition Act
on the basis of evidence seized by state police officers incident
to petitioners’ arrest by those officers solely for the purpose of
enforcing federal law. Notwithstanding the lack of probable
cause for the arrest, it would have been permissible under state
law if effected by private individuals.~ It appears, moreover, that
the officers were under direction from the Governor to aid in
the enforcement of federal law. Accordingly, if the Fourth

480

Amendment reached only to conduct impermissible under the
law of the State, the Amendment would have had no application
to the case. Yet this Court held the Fourth Amendment
applicable and reversed petitioners’ convictions as having been
based upon evidence obtained through an unconstitutional
search and seizure. Similarly, in Byars v. United States, 273 U.S. 28
(1927), the petitioner was convicted on the basis of evidence
seized under a warrant issued, without probable cause under the
Fourth Amendment, by a state court judge for a state law
offense. At the invitation of state law enforcement officers, a
federal prohibition agent participated in the search. This Court
explicitly refused to inquire whether the warrant was “good
under the state law … since in no event could it constitute the
basis for a federal search and seizure.” Id., at 29.~ And our
recent decisions regarding electronic surveillance have made it
clear beyond peradventure that the Fourth Amendment is not
tied to the niceties of local trespass laws. In light of these cases,
respondents’ argument that the Fourth Amendment serves only
as a limitation on federal defenses to a state law claim, and not
as an independent limitation upon the exercise of federal power,
must be rejected.
Second. The interests protected by state laws regulating trespass
and the invasion of privacy, and those protected by the Fourth
Amendment’s guarantee against unreasonable searches and
seizures, may be inconsistent or even hostile. Thus, we may bar
the door against an unwelcome private intruder, or call the
police if he persists in seeking entrance. The availability of such
alternative means for the protection of privacy may lead the
State to restrict imposition of liability for any consequent
trespass. A private citizen, asserting no authority other than his
own, will not normally be liable in trespass if he demands, and is
granted, admission to another’s house. But one who demands
admission under a claim of federal authority stands in a far
different position. The mere invocation of federal power by a
federal law enforcement official will normally render futile any
attempt to resist an unlawful entry or arrest by resort to the local
police; and a claim of authority to enter is likely to unlock the
door as well.~ “In such cases there is no safety for the citizen,

481

except in the protection of the judicial tribunals, for rights which
have been invaded by the officers of the government, professing
to act in its name. There remains to him but the alternative of
resistance, which may amount to crime.” United States v. Lee, 106
U.S. 196, 219 (1882).~ Nor is it adequate to answer that state law
may take into account the different status of one clothed with
the authority of the Federal Government. For just as state law
may not authorize federal agents to violate the Fourth
Amendment, neither may state law undertake to limit the extent
to which federal authority can be exercised. The inevitable
consequence of this dual limitation on state power is that the
federal question becomes not merely a possible defense to the
state law action, but an independent claim both necessary and
sufficient to make out the plaintiff’s cause of action.
Third. That damages may be obtained for injuries consequent
upon a violation of the Fourth Amendment by federal officials
should hardly seem a surprising proposition. Historically,
damages have been regarded as the ordinary remedy for an
invasion of personal interests in liberty. Of course, the Fourth
Amendment does not in so many words provide for its
enforcement by an award of money damages for the
consequences of its violation. But “it is … well settled that
where legal rights have been invaded, and a federal statute
provides for a general right to sue for such invasion, federal
courts may use any available remedy to make good the wrong
done.” Bell v. Hood, 327 U.S., at 684. The present case involves
no special factors counseling hesitation in the absence of
affirmative action by Congress.~ Finally, we cannot accept
respondents’ formulation of the question as whether the
availability of money damages is necessary to enforce the Fourth
Amendment. For we have here no explicit congressional
declaration that persons injured by a federal officer’s violation of
the Fourth Amendment may not recover money damages from
the agents, but must instead be remitted to another remedy,
equally effective in the view of Congress. The question is merely
whether petitioner, if he can demonstrate an injury consequent
upon the violation by federal agents of his Fourth Amendment
rights, is entitled to redress his injury through a particular

482

remedial mechanism normally available in the federal courts.
“The very essence of civil liberty certainly consists in the right of
every individual to claim the protection of the laws, whenever he
receives an injury.” Marbury v. Madison, 1 Cranch 137 (1803).
Having concluded that petitioner’s complaint states a cause of
action under the Fourth Amendment, we hold that petitioner is
entitled to recover money damages for any injuries he has
suffered as a result of the agents’ violation of the Amendment.~
Judgment reversed and case remanded.

Bivens Since Bivens
The U.S. Supreme Court has approved Bivens actions two times since
Bivens itself.
In Davis v. Passman, 442 U.S. 228 (1979), the Supreme Court held that
damages were available under the equal protection guarantee of the Fifth
Amendment where a female federal employee was allegedly fired
because of her gender. In that case, there was no adequate alternative
remedy because the employee worked as a staffer for a member of
Congress. Congress had chosen to exempt its own employees from
coverage of the Civil Rights Act of 1964, which otherwise would have
allowed a cause of action.
In Carlson v. Green, 446 U.S. 14 (1980), the Supreme Court allowed a
damages suit against federal prison officials for violations of the Eighth
Amendment’s prohibition on cruel and unusual punishments. While the
plaintiff could have sued under the Federal Tort Claims Act, the court
said such a remedy was not adequate for several reasons: First, the
FTCA was, in the court’s judgment, insufficient to deter individuals
from violating constitutional rights; second, the FTCA does not allow
jury trials; and third, the FTCA would not lead to uniform standards
since it borrows state law in any given jurisdiction to determine what is
and what is not actionable.
Carlson was the high-water mark for Bivens cases. Since then, a grant of
cert on Bivens case has been a kiss of death for plaintiffs, with the U.S.
Supreme Court rebuffing each case before it. In the process, the high
court has signaled that it strongly disfavors the prospect of further
extending the list of circumstances under which Bivens will apply.

483

Case: Minneci v. Pollard
The following is the court’s recent pronouncement on Bivens actions.

Minneci v. Pollard
Supreme Court of the United States
January 10, 2012
565 U.S. ___; 132 S.Ct. 617. Margaret MINNECI, et al.,
Petitioners, v. Richard Lee POLLARD, et al. No. 10-1104.
Justice Clarence THOMAS joined the concurrence of Justice
SCALIA.
Justice STEPHEN BREYER delivered the opinion of the
Court:
The question is whether we can imply the existence of an Eighth
Amendment-based damages action (a Bivens action) against
employees of a privately operated federal prison. See generally
Bivens v. Six Unknown Fed. Narcotics Agents, 403 U.S. 388, 389
(1971) (“[V]iolation of [the Fourth Amendment] by a federal
agent ... gives rise to a cause of action for damages” against a
Federal Government employee). Because we believe that in the
circumstances present here state tort law authorizes adequate
alternative damages actions – actions that provide both
significant deterrence and compensation – we cannot do so. See
Wilkie v. Robbins, 551 U.S. 537, 550 (2007) (no Bivens action
where “alternative, existing” processes provide adequate
protection).
I
Richard Lee Pollard was a prisoner at a federal facility operated
by a private company, the Wackenhut Corrections Corporation.
In 2002 he filed a pro se complaint in federal court against several
Wackenhut employees, who (now) include a security officer, a
food-services supervisor, and several members of the medical
staff. As the Federal Magistrate Judge interpreted Pollard’s
complaint, he claimed that these employees had deprived him of
adequate medical care, had thereby violated the Eighth
Amendment’s prohibition against “cruel and unusual”
punishment, and had caused him injury. He sought damages.

484

Pollard said that a year earlier he had slipped on a cart left in the
doorway of the prison’s butcher shop. The prison medical staff
took x rays, thought he might have fractured both elbows,
brought him to an outside clinic for further orthopedic
evaluation, and subsequently arranged for surgery. In particular,
Pollard claimed:
(1) Despite his having told a prison guard that
he could not extend his arm, the guard forced
him to put on a jumpsuit (to travel to the
outside clinic), causing him “the most
excruciating pain,”;
(2) During several visits to the outside clinic,
prison guards made Pollard wear arm restraints
that were connected in a way that caused him
continued pain;
(3) Prison medical (and other) personnel failed
to follow the outside clinic’s instructions to put
Pollard’s left elbow in a posterior splint, failed
to provide necessary physical therapy, and failed
to conduct necessary studies, including nerve
conduction studies;
(4) At times when Pollard’s arms were in casts
or similarly disabled, prison officials failed to
make alternative arrangements for him to
receive meals, with the result that (to avoid
“being humiliated” in the general food service
area) Pollard had to auction off personal items
to obtain funds to buy food at the commissary;
(5) Prison officials deprived him of basic
hygienic care to the point where he could not
bathe for two weeks;
(6) Prison medical staff provided him with
insufficient medicine, to the point where he was
in pain and could not sleep; and
(7) Prison officials forced him to return to work
before his injuries had healed.
After concluding that the Eighth Amendment did not provide
for a Bivens action against a privately managed prison’s

485

personnel, the Magistrate Judge recommended that the District
Court dismiss Pollard’s complaint. The District Court did so.
But on appeal the Ninth Circuit found that the Eighth
Amendment provided Pollard with a Bivens action.~
The defendants sought certiorari. And, in light of a split among
the Courts of Appeals, we granted the petition.
II
Recently, in Wilkie v. Robbins, supra, we rejected a claim that the
Fifth Amendment impliedly authorized a Bivens action that
would permit landowners to obtain damages from government
officials who unconstitutionally interfere with their exercise of
property rights. After reviewing the Court’s earlier Bivens cases,
the Court stated:
“[T]he decision whether to recognize a Bivens
remedy may require two steps. In the first place,
there is the question whether any alternative,
existing
process
for
protecting
the
[constitutionally recognized] interest amounts to
a convincing reason for the Judicial Branch to
refrain from providing a new and freestanding
remedy in damages... . But even in the absence
of an alternative, a Bivens remedy is a subject of
judgment: ‘the federal courts must make the
kind of remedial determination that is
appropriate for a common-law tribunal, paying
particular heed, however, to any special factors
counselling hesitation before authorizing a new
kind of federal litigation.’” 551 U.S., at 550,
(quoting Bush v. Lucas, 462 U.S. 367, 378
(1983)).
These standards seek to reflect and to reconcile the Court’s
reasoning set forth in earlier cases.~ Since Carlson v. Green, 446
U.S. 14 (1980), the Court has had to decide in several different
instances whether to imply a Bivens action. And in each instance
it has decided against the existence of such an action. These
instances include:

486

(1) A federal employee’s claim that his federal
employer dismissed him in violation of the First
Amendment, Bush, supra, at 386-388, 103 S.Ct.
2404 (congressionally created federal civil
service procedures provide meaningful redress);
(2) A claim by military personnel that military
superiors violated various constitutional
provisions, Chappell v. Wallace, 462 U.S. 296,
298-300 (1983) (special factors related to the
military counsel against implying a Bivens action),
see also United States v. Stanley, 483 U.S. 669,
683-684 (1987) (similar);
(3) A claim by recipients of Social Security
disability benefits that benefits had been denied
in violation of the Fifth Amendment, Schweiker
v. Chilicky, 487 U.S. 412, 414, 425 (1988)
(elaborate administrative scheme provides
meaningful alternative remedy);
(4) A former bank employee’s suit against a
federal banking agency, claiming that he lost his
job due to agency action that violated the Fifth
Amendment’s Due Process Clause, FDIC v.
Meyer, 510 U.S. 471, 484-486 (1994) (no Bivens
actions against government agencies rather than
particular
individuals
who
act
unconstitutionally);
(5) A prisoner’s Eighth Amendment-based suit
against a private corporation that managed a
federal prison, Correctional Services Corporation v.
Malesko, 534 U.S. 61, 70-73 (2001) (to permit
suit against the employer-corporation would risk
skewing relevant incentives; at the same time,
the ability of a prisoner to bring state tort law
damages action against private individual
defendants means that the prisoner does not
“lack effective remedies.”
Although the Court, in reaching its decisions, has not always
similarly emphasized the same aspects of the cases, Wilkie fairly
summarizes the basic considerations that underlie those

487

decisions. We consequently apply its approach here. And we
conclude that Pollard cannot assert a Bivens claim.
That is primarily because Pollard’s Eighth Amendment claim
focuses upon a kind of conduct that typically falls within the
scope of traditional state tort law. And in the case of a privately
employed defendant, state tort law provides an “alternative,
existing process” capable of protecting the constitutional
interests at stake. The existence of that alternative here
constitutes a “convincing reason for the Judicial Branch to
refrain from providing a new and freestanding remedy in
damages.” Our reasoning is best understood if we set forth and
explain why we reject Pollard’s arguments to the contrary.
III
Pollard (together with supporting amici) asks us to imply a Bivens
action for four basic reasons – none of which we find
convincing. First, Pollard argues that this Court has already
decided in Carlson that a federal prisoner may bring an Eighth
Amendment-based Bivens action against prison personnel; and
we need do no more than simply apply Carlson’s holding here.
Carlson, however, was a case in which a federal prisoner sought
damages from personnel employed by the government, not
personnel employed by a private firm. 446 U.S., at 25, 100 S.Ct.
1468. And for present purposes that fact – of employment
status – makes a critical difference.
[T]he potential existence of an adequate “alternative, existing
process” differs dramatically in the two sets of cases. Prisoners
ordinarily cannot bring state-law tort actions against employees of
the Federal Government. See 28 U.S.C. §§ 2671, 2679(b)(1)
(Westfall Act).~ But prisoners ordinarily can bring state-law tort
actions against employees of a private firm.~
Second, Pollard argues that, because of the “vagaries” of state
tort law, Carlson, 446 U.S., at 23, 100 S.Ct. 1468, we should
consider only whether federal law provides adequate alternative
remedies. This argument flounders, however, on the fact that
the Court rejected it in Malesko. State tort law, after all, can help
to deter constitutional violations as well as to provide

488

compensation to a violation’s victim. And it is consequently
unsurprising that several cases have considered the adequacy or
inadequacy of state-law remedies when determining whether to
imply a Bivens remedy. See, e.g., Bivens, 403 U.S., at 394, 91 S.Ct.
1999 (state tort law “inconsistent or even hostile” to Fourth
Amendment); Davis, 442 U.S., at 245, n. 23, 99 S.Ct. 2264
(noting no state-law remedy available); cf. Malesko, supra, at 70,
122 S.Ct. 515 (noting that the Court has implied Bivens action
only where any alternative remedy against individual officers was
“nonexistent” or where plaintiff “lacked any alternative remedy” at
all).
Third, Pollard argues that state tort law does not provide
remedies adequate to protect the constitutional interests at issue
here. Pollard’s claim, however, is a claim for physical or related
emotional harm suffered as a result of aggravated instances of
the kind of conduct that state tort law typically forbids. That
claim arose in California, where state tort law provides for
ordinary negligence actions, for actions based upon “want of
ordinary care or skill,” for actions for “negligent failure to
diagnose or treat,” and for actions based upon the failure of one
with a custodial duty to care for another to protect that other
from “‘unreasonable risk of physical harm.’” See Cal. Civ.Code
Ann. §§ 1714(a), 1714.8(a). California courts have specifically
applied this law to jailers, including private operators of prisons.
Moreover, California’s tort law basically reflects general
principles of tort law present, as far as we can tell, in the law of
every State. We have found specific authority indicating that
state law imposes general tort duties of reasonable care
(including medical care) on prison employees in every one of the
eight States where privately managed secure federal facilities are
currently located.
We note, as Pollard points out, that state tort law may
sometimes prove less generous than would a Bivens action, say,
by capping damages, or by forbidding recovery for emotional
suffering unconnected with physical harm, or by imposing
procedural obstacles, say, initially requiring the use of expert
administrative panels in medical malpractice cases. But we

489

cannot find in this fact sufficient basis to determine state law
inadequate.
State-law remedies and a potential Bivens remedy need not be
perfectly congruent. See Bush, supra, at 388 (administrative
remedies adequate even though they “do not provide complete
relief”). Indeed, federal law as well as state law contains
limitations. Prisoners bringing federal lawsuits, for example,
ordinarily may not seek damages for mental or emotional injury
unconnected with physical injury. And Bivens actions, even if
more generous to plaintiffs in some respects, may be less
generous in others. For example, to show an Eighth
Amendment violation a prisoner must typically show that a
defendant acted, not just negligently, but with “deliberate
indifference.”~
Rather, in principle, the question is whether, in general, state tort
law remedies provide roughly similar incentives for potential
defendants to comply with the Eighth Amendment while also
providing roughly similar compensation to victims of violations.
The features of the two kinds of actions just mentioned suggest
that, in practice, the answer to this question is “yes.” And we
have found nothing here to convince us to the contrary.
Fourth, Pollard argues that there “may” be similar kinds of
Eighth Amendment claims that state tort law does not cover.
But Pollard does not convincingly show that there are such
cases.~
Regardless, we concede that we cannot prove a negative or be
totally certain that the features of state tort law relevant here will
universally prove to be, or remain, as we have described them.
Nonetheless, we are certain enough about the shape of present
law as applied to the kind of case before us to leave different
cases and different state laws to another day. That is to say, we
can decide whether to imply a Bivens action in a case where an
Eighth Amendment claim or state law differs significantly from
those at issue here when and if such a case arises. The possibility
of such a different future case does not provide sufficient
grounds for reaching a different conclusion here.

490

For these reasons, where, as here, a federal prisoner seeks
damages from privately employed personnel working at a
privately operated federal prison, where the conduct allegedly
amounts to a violation of the Eighth Amendment, and where
that conduct is of a kind that typically falls within the scope of
traditional state tort law (such as the conduct involving
improper medical care at issue here), the prisoner must seek a
remedy under state tort law. We cannot imply a Bivens remedy in
such a case.~
So ordered.
Justice ANTONIN SCALIA, concurring:
I join the opinion of the Court because I agree that a narrow
interpretation of the rationale of Bivens v. Six Unknown Fed.
Narcotics Agents, 403 U.S. 388 (1971), would not cause the
holding of that case to apply to the circumstances of this case.
Even if the narrowest rationale of Bivens did apply here,
however, I would decline to extend its holding. Bivens is “a relic
of the heady days in which this Court assumed common-law
powers to create causes of action” by constitutional implication.
Correctional Services Corp. v. Malesko, 534 U.S. 61, 75 (2001)
(SCALIA, J., concurring); see also Wilkie v. Robbins, 551 U.S.
537, 568 (2007) (THOMAS, J., concurring). We have abandoned
that power in the statutory field, see Alexander v. Sandoval, 532
U.S. 275, 287 (2001), and we should do the same in the
constitutional field, where (presumably) an imagined
“implication” cannot even be repudiated by Congress. As I have
previously stated, see Malesko, I would limit Bivens and its two
follow-on cases (Davis v. Passman and Carlson v. Green) to the
precise circumstances that they involved.
Justice RUTH BADER GINSBURG, dissenting:
Were Pollard incarcerated in a federal-or state-operated facility,
he would have a federal remedy for the Eighth Amendment
violations he alleges. See Carlson v. Green, 446 U.S. 14 (1980)
(Bivens action); Estelle v. Gamble, 429 U.S. 97, (1976) (42 U.S.C.
§ 1983 action). For the reasons stated in the dissenting opinion I
joined in Correctional Services Corp. v. Malesko, 534 U.S. 61, 75-83

491

(2001) (opinion of Stevens, J.), I would not deny the same
character of relief to Pollard, a prisoner placed by federal
contract in a privately operated prison. Pollard may have
suffered “aggravated instances” of conduct state tort law
forbids, but that same aggravated conduct, when it is engaged in
by official actors, also offends the Federal Constitution. Rather
than remitting Pollard to the “vagaries” of state tort law, I
would hold his injuries, sustained while serving a federal
sentence, “compensable according to uniform rules of federal
law,” Bivens v. Six Unknown Fed. Narcotics Agents, 403 U.S. 388,
409 (1971) (Harlan, J., concurring in judgment).
Indeed, there is stronger cause for providing a federal remedy in
this case than there was in Malesko. There, the question
presented was whether a Bivens action lies against a private
corporation that manages a facility housing federal prisoners.
Suing a corporate employer, the majority observed in Malesko,
would not serve to deter individual officers from conduct
transgressing constitutional limitations on their authority.
Individual deterrence, the Court reminded, was the
consideration central to the Bivens decision. Noting the
availability of state tort remedies, the majority in Malesko
declined to “exten[d] Bivens beyond [that decision’s] core
premise,” i.e., deterring individual officers. Pollard’s case, in
contrast, involves Bivens’ core concern: His suit seeking damages
directly from individual officers would have precisely the
deterrent effect the Court found absent in Malesko.
For the reasons stated, I would hold that relief potentially
available under state tort law does not block Pollard’s recourse
to a federal remedy for the affront to the Constitution he
suffered.~

Questions to Ponder About Minneci v. Pollard
A. Justice Scalia calls Bivens actions “a relic of the heady days in which
this Court assumed common-law powers to create causes of action”
under the Constitution. Is it unfortunate that those heady days are
now past? Did the heady days serve a purpose, but one that is now
obsolete? Or were the heady days a mistake at the time?

492

B. Justice Scalia would not overturn Bivens, instead he would limit
Bivens actions to the circumstances specifically approved in the U.S.
Supreme Court’s three cases of Bivens, Davis, and Carlson. Why do you
think Justice Scalia and Justice Thomas do not favor overturning
Bivens altogether? Given their articulated position, what is good about
keeping it around?
C. Justice Ginsberg references Bivens’s stated purpose of deterrence.
Is the deterrence issue one that allows drawing a helpful distinction
with the past? Do federal officials today have checks on their conduct
such that there is less of a need for deterring violations of
constitutional rights now than there was in the later 20th Century?
D. How do Bivens actions fit with the gestalt of common-law torts,
given the deterrence rationale? Is it fair to say that the common law
of torts emphasizes compensation and treats deterrence as a welcome
side effect? Or is deterrence more central to the common law than
that?
E. How would you characterize Justice Breyer’s majority opinion?
Does it seem to focus more on compensation, deterrence, both, or
neither?

493

29. Thresholds of Life
“I liked being a person. I wanted to keep at it.”
― John Green, The Fault in Our Stars, 2012

Introduction
Like the parent of a preschooler, tort law has displayed great unease
when confronted with the topics of sex, pregnancy, and death.
Historically, tort law largely refused to deal with these subjects at all.
For instance, under the traditional English common law, death was
not considered a compensable injury. Tort causes of action were said
to die with the plaintiff. If you have already taken your property
course, you might find this surprising. Under the common law, the
dead can exercise exquisite control over the ownership of real
property. (For example, conveying real property in defeasible fee can
limit what the grantees may do with the property into indefinite
future.) By contrast, the common law courts believed that tort law
was exclusively for the living.
Today’s tort law deals head-on with sex, pregnancy, and death. But
the doctrine bears the marks of a legacy of discomfiture. In fact,
much of the modern law in this area has been created by statute
rather than through evolution of judge-made law.
To deal with tortiously caused death, legislatures everywhere have
created post-mortem causes of action known as wrongful death and
survival claims. These can be brought by the decedent’s loved ones
whether the death was caused negligently, intentionally, or in a
situation in which strict liability applies.
When the tortfeasor’s victim is still alive but left disabled, loved ones
can sue for loss of consortium, a way of claiming damages for the
loss of an essential part of life that two people once shared –
intimacy, companionship, and the like. Again, it can be used where
the underlying theory of recovery is based in negligence, intentional
torts, or strict liability.

494

Then there are questions about how negligence and other torts
should apply in the context of pregnancy. For instance, can an injury
suffered in utero vest as a tort claim upon birth? While advances in
medicine have forced courts to confront these sorts of cases
increasingly frequently, not all courts have responded in the same
way.
As you explore this area, you may notice that none of the
jurisprudence in this area is very far from the squirminess that all of
us feel – judges included – upon confronting the fragility of our own
lives.

Wrongful Death
The common law allows no cause of action to an estate where the
alleged harm is death. This is astonishing to many people, but it is
nonetheless true. If the defendant injures and maims a person, then
the defendant might be on the hook for a fortune. But if the
defendant goes just a little bit further and actually kills the person?
Under the traditional common law, the defendant is off the hook
entirely. Zero balance due.
For a brief time in America’s early years, some courts experimented
with departing from English precedent to hold that fatalities could be
tortious. But by the middle 1800s, all American courts had returned
to the original rule. The seeming absurdity of the common law on
this point eventually led legislatures in all states to pass wrongful
death statutes.
This statutory arrangement is reflected in lawsuit pleadings. The
complaint in a lawsuit over a fatality will often use the label
“wrongful death” to describe the relevant cause of action. And as
technical matter, wrongful death is its own tort. In practice, however,
wrongful death functions as an attachment to existing theories of
recovery in the common-law. After all, alleging a claim for wrongful
death means alleging that the death is “wrongful.” That, in turn,
usually means pursing an underlying theory of negligence, strict
liability, or intentional tort.

495

Damages for wrongful death can be measured in a couple of different
ways. Under one theory, dependents of the decedent can recover the
value of lost pecuniary support in the form of food, shelter, clothing,
and the like that the decedent would have provided through earnings.
Another theory takes the perspective of the decedent’s estate,
figuring that the defendant owes the estate whatever the decedent
would have earned had she or he stayed alive. Some jurisdictions
allow recovery for grief and anguish as well.

Case: Benally v. Navajo Nation
This case presents a fascinating look at wrongful death from a fresh
perspective – that of a tribal court. Tribal courts in the United States
apply their own law, which is separate from the Anglo-American
common law. Here, the plaintiff estate is asking for the court to do
what the Anglo-American courts have not – recognize a commonlaw cause of action where the injury is death.

Benally v. Navajo Nation
District Court of the Navajo Nation,
Judicial District of Window Rock
April 15, 1986
5 Nav. R. 209 (W.R. Dist. Ct. 1986). FERN ANN BENALLY,
PERSONAL REPRESENTATIVE OF THE ESTATE OF
MONICA LULA BENALLY, PLAINTIFF, v. THE NAVAJO
NATION, ET AL., DEFENDANTS.. No. WR-CV-430-84.
Judge ROBERT YAZZIE:
I. Findings Of Fact
This case involves a claim for the wrongful death of a minor
child. The allegations are that on May 7, 1984, Defendant Phillip
Lee, in the course of employment with the Navajo Nation, while
driving a Navajo tribal vehicle, struck and ran over a three year
old child, Monica Lula Benally, who was at the time crossing a
dirt road (commonly referred to as Bureau of Indian Affairs
Route No. 36) located about six miles west of the Nenahnezad
Boarding School within the Navajo Reservation. It is further
alleged that as a result of this accident, the minor child died

496

about one (1) hour later at the Shiprock Public Health Service
Hospital, Shiprock, New Mexico.
ISSUE I: WHAT IS THE NAVAJO LAW FOR WRONGFUL
DEATH ACTIONS, INVOLVING THE DEATH OF A
MINOR
A wrongful death action is a lawsuit brought by or on behalf of
a deceased person’s beneficiaries (e.g. spouse, parent, children,
etc.), alleging that death was caused by the willful or negligent
act of another. See Black’s Law Dictionary (5th Ed.). Under
Anglo common law, “the death of a human being could not be
complained of as an injury.” Baker v. Barton, 1 Campbell 493, 170
Eng. Reprint 1033 (1808); see also Prosser On Torts, p. 902.
This rule was later altered by state statutes. Most states have
allowed civil actions for wrongful death and/or survival actions
by statute, allowing a decedent’s heirs or personal representative
to make claims for the loss of the decedent; they also sometimes
allow the representative to bring claims that the decedent might
have brought. The neighboring states of New Mexico, Arizona,
and Utah have enacted wrongful death statutes. Although the
Navajo Nation has never formally adopted either a statute to
create a cause of action for wrongful death, or a survival statute,
a claim for the wrongful death of a tribal member has, however,
been long recognized by Navajo common law. See Estate of Boyd
Apachee, 4 Nav. R. 178, 179-180 (Window Rock D. Ct. 1983)
(defining Navajo common law to include custom, case law and
matters commonly known or easily verified in recognized works
on Navajo common law.).
The Anglo common law, as stated by Baker v. Barton, and
Prosser, does not allow a wrongful death action, unless enacted
by legislation. The Courts of the Navajo Nation are not bound
by this rule of Anglo common law.
7 N.T.C. Section 204~ provides that:
(a) In all civil cases the Court of the Navajo
Tribe shall apply any laws of the United States
that may be applicable, any authorized
regulations of the Interior Department, and any

497

ordinance or customs of the Tribe, not
prohibited by such Federal laws.
(b) Where any doubt arises as to the customs
and usages of the Tribe, the court may request
the advice of counselors familiar with these
customs and usages.
(c) Any matters that are not covered by the
traditional customs and usages of the Tribe, or
by applicable Federal laws and regulations, shall
be decided by the Court of the Navajo Tribe
according to the laws of the state in which the
matter in dispute may lie.
By the clear terms of Section 204(a), if there is an existing
custom, then that customary law should be applied, and state
law does not have application. Thus, defendant is correct that
under 204(a), custom, where it exists, is held to be superior to
the common law of the states.
This Court finds that Navajo common law recognizes a
wrongful death action. The Navajo experts who testified about
the Navajo concepts of tort, especially recovery of damages for
wrongful death said that:
When a Navajo dies from the careless conduct of another, the
person responsible for the death pays the immediate family
livestock and silver jewelry.
Defendant referred to a written source, which explained:
… [W]hat is expected in all cases of injuries that
arise between traditional Navajos is that the
person who did the injury will make a symbolic
material payment for the loss that he has caused
… .” (See “Torts in Tribal Courts” by Barry K.
Berkson, Esq., A presentation for the National
American Indian Court Judges Association in
Reno, Nevada, January 28, 1970).
Plaintiff’s complaint in the instant case alleges that the death of
her minor child was caused by the negligence of the defendant.
Under the current Navajo case law, negligence is defined as the
failure to exercise the duty of care owed to the injured party,

498

thereby proximately causing injury. Mann v. Navajo Tribe, 4 Nav.
R. 83 (1983). Plaintiff has urged that Defendant Phillip Lee was
required to meet a higher than ordinary standard of care when
operating a vehicle on Navajo roads. Navajo Tribe of Indians v.
Littleman, 1 Nav. R. 33 (1971). This Court agrees. The Littleman
case was a criminal appeal, in which the Court of Appeals took
judicial notice of the state of Navajo roads, and the need for
extra care while driving, and recommended certain action be
taken regarding certain safety measures in places where there are
apt to be children near roadways. The defendant, therein, was
found guilty for failing to exercise due care while driving a
vehicle upon a roadway, after striking and killing a six year old
who was crossing the highway immediately in front of
defendant’s truck at the time. The Court of Appeals acquitted
defendant, because of insufficient evidence to sustain a finding
of guilt beyond a reasonable doubt.
Considering the traffic, the road condition, and the fact that
pedestrians many times walk the Navajo roads without notice, in
the case at hand, Phillip Lee was under a duty to use a higher
degree of care while operating the vehicle at the time.
ISSUE II: WHAT IS THE MEASURE OF DAMAGES IN A
WRONGFUL DEATH OF A MINOR UNDER NAVAJO
COMMON LAW
In the instant case, Plaintiff Fern Ann Benally, in her complaint
for the wrongful death of her minor child, is seeking recovery
for the following damages against the defendants:
1. General damages for the negligent act of
defendant.
2. Special damages for funeral and burial
expenses.
3. The monetary worth of the life of the
deceased minor (including loss of earnings and
financial support).
4. Compensation for the loss of affection, love
and companionship of her deceased minor
child.

499

5. Damages for pain and suffering experienced
by the deceased minor between the time of her
injury and death.
This Court does not agree with the defendant’s contention that
a wrongful death action is foreign to the custom and tradition of
the Navajo people. Compensation for wrongful death of a
human being is and always has been recognized at Navajo
common law. The Navajo experts in testimony before this
Court, on the issue of whether human loss from a wrongful act
is compensable, agreed with the following:
When a Navajo dies from the careless conduct of another, the
person responsible for the death pays the immediate family
livestock and silver jewelry.
If a person dies in a wrongful death situation, the closer relative
would be given sheep to relieve that person from loneliness.
How many sheep will be given varies depending upon what will
fix the victim’s mind. One at fault will say, “I will give this for
payment.”
In other situations, where there is wrongful death, survivors get
together and discuss what compensation should be given to
make up for the wrongdoing. When a settlement is reached
among the survivors and the one at fault, payment may be made
by giving sheep, a belt, or even one strand of beads. Sometimes,
survivors may object and demand that more should be given.
Whatever property of value is given for the wrong doing, the
paying back, nályééh would make the person in sorrow get
better, feel better, regain strength, and be able to go forth again
in this life.
Finally, the nályééh (a paying back of restitution), seems to be
used today mostly in connection with what would be considered
civil matters, but in the past this symbolic restitution was usually
all that would be required of the person who committed a
criminal act, as well. Nalyeeh, traditionally, has the power to
correct wrongs of any kind ... The law of the People-Dine ‘Bibee
Haz’a’ nii; Volumes I-IV, Ramah High School, Ramah, New
Mexico, 1972, Dan Vicenti, et al.

500

Regarding the wrongful death of a minor child, the expert
testimony added that:
If a child died as a result of wrongful death in a situation where
the minor was run over by a car, payment for funeral expenses
would be expected by the immediate family.
Children are highly valued by Navajo families. Parents depend
upon their children. They are resourceful in terms of future
financial support and education. Youth should have full life to
gain money, property and good life.
Defendants contend that the principle of Navajo torts does not
result in an “intolerable burden upon all human activity”
because the damages sought are not a direct monetary
repayment for the loss and all of its ramifications, but only
token. Human loss cannot be fully compensated for by money.
This is certainly not the case in today’s Navajo world. The value
and expectation of the Navajo people with respect to money
have changed. For example, the value of dollars and cents, for
pain and suffering of a person disabled by an accident, has
become a significant consideration for damage recovery, even to
a traditional Navajo person.
To be sure, money cannot replace the life of a child who dies
from an accident. The Navajo experts stated what all Navajos
know; compensation for loss is part of our way. It is true that
the payback nályééh in the past may have been adequate if it was
three horses, ten head of sheep, a belt or strand of beads. The
value of such compensation may have been high yesterday.
Times have changed. More Navajos work for money today. The
concepts of payment have changed. The law of Navajo tort has
also changed. Yesterday, wrongful death resulting from
automobile accidents was unheard of. Today, deaths caused by
automobile accidents are not only real, but there are numerous
incidents of highway fatalities.
Payment of material goods alone is no longer adequate. In Bryant
v. Bryant, 3 Nav. R. 194 (Shiprock D. Ct. 1981), the jury had no
problem awarding money damages for the losses caused
plaintiffs. There was no talk of sheep or horses in that opinion.

501

Whether or not the award for the death of the two minors was
adequate is a question this Court does not address. The
Shiprock jury decided on the evidence before it. The jury in the
instant case at hand will do the same.
Navajos today look to their own codes and tribal law to seek fair
compensation. The Court acknowledges, as defendant pointed
out, the following important point:
The continued importance placed upon the
private symbolic renumeration of injured parties
as a cornerstone of Navajo justice is a factor
that cannot be ignored by judges and law
advocates who seriously desire that the legal
institutions offer Navajo people a solution to
their problems.
The Law of the People-Dine’ Bibee Haz’ a’ nii,
Id.
The Navajo Tribal Council has ensured that an injured party be
fairly compensated for the loss he or she has suffered; for the
injury inflicted as the result of the act of the person at fault. 7
N.T.C. Section 701(6).
The Court finds that the notion of fair compensation today
should include compensation that would be normally available
anywhere a person might file a wrongful death action. It is the
opinion of this court that the purpose of 7 N.T.C. Section
701(6) in light of Navajo common law discussed above, is to
compensate plaintiffs in wrongful death actions for the
following damages:
– Special damages, such as funeral and burial
expenses, and medical expenses incurred.
– General damages for the negligent act of
defendant, including (a) the sorrow, mental
anguish, pain and suffering of the plaintiffs; (b)
loss of affection, love and companionship of the
decedent. – Damages for the pain and suffering
of the deceased minor between the time of her
injury and death. – Damages for the monetary
worth of the life of the deceased minor,

502

including loss of earnings and financial support.
Bryant v. Bryant, allowed the jury to determine
the value of a child’s life based upon their own
understanding, taking into account the Navajo
culture, the economy of the reservation, the
usual ages of marriage, and many other things,
to value a life in terms of the loss caused others.
JUDGMENT
IT IS THEREFORE ORDERED that, as a choice of law in the
instant case, the Navajo common law of tort in a wrongful death
action and the measure of damages based upon the notion of
fair compensation under 7 N.T.C. Section 701(b), will be applied
as explained in the opinion above.

Questions to Ponder About Benally v. Navajo Nation
A. On the question of whether death is a compensable harm, who
got it right – Anglo-American courts or the Navajo court? Or did
they both get it right? Is it cultural, with no one right answer?
B. What do you think of the court’s use of precedent – in particular
its reliance on custom and cultural norms? Is this in stark contrast to
Anglo-American courts? Do Anglo-American courts do the same
thing, perhaps less overtly? If we could trace the roots of the English
common law back far enough, do you think we would find a more
upfront reliance on societal mores? Or would we find unsupported
assertions, in lieu of precedent, that only implicitly rely on cultural
understandings?

Survival Actions
Under the traditional common law, persons’ causes of action died
with them unless legal action had already been commenced. This led
to the strange situation in which a plaintiff who sustained fatal
injuries could leave her or his heirs an economically substantial legacy
by way of a solid tort action – but only if she or he could make it to
the courthouse before succumbing. Survival actions, sometimes
called survivor actions, make it so would-be plaintiffs who die on the
roadway are treated equally with those who might first get to the
clerk’s office.

503

As with wrongful death claims, survival actions are another way of
suing in tort for fatal injury. But they differ in their essential nature.
In a wrongful death action, the gravamen of the complaint is death.
With survival actions, the essence of the wrong is the decedent’s
experience prior to death – including pain, fear, and anguish caused
by the awareness of one’s own imminent demise. Survival actions can
also include any lost wages from the time between the injury and
death.
Because of the focus on claims accrued between injury and death, it
may well be that a person who dies instantaneously will occasion no
survival action. On the other hand, the more horrible the death is, the
more valuable the survival claim will be. Notably in some
jurisdictions, survival actions are allowed for funeral expenses,
punitive damages, and other amounts that do not depend on the
post-tort/pre-death interstice.
Note that the terms here are potentially confusing. The word
“survival” is this context is ironic – it is, after all, because someone
didn’t survive that the survival action accrues. The name makes
sense, however, if you remember that the survival refers to the claim.
That is, the claim survives even when the tort-victim does not. But
even if we can make sense of the term “survival action,” it seems
impossible to make sense of the alternate label used by many courts,
“survivor action.” The survivors are not the ones who own the claim.
Instead, it is the estate that owns the claim. In fact, a decedent
without any survivors could have a valuable “survivor action” that
escheats to the state.
Survival statutes also work in a completely different way – they can
allow a living tort victim to recover from a dead tortfeasor. Under the
traditional common law, just as persons’ claims died with them, so
did their liabilities. Today, survival statutes allow claims against the
deceased tortfeasor’s estate for torts accrued during the tortfeasor’s
lifetime.

Loss of Consortium
Loss of consortium claims seek damages that come from not having
a person around any more – or at least not around in the same

504

capacity. In addition to their post-mortem usage, loss of consortium
claims can arise for non-fatal injuries. Where a person suffers brain
damage or serious physical impairments, a measure of damages may
be taken based on what family members lose as a result.
Among the jurisdictions, the widest acceptance of loss of consortium
claims is for loss of consortium between spouses. Recovery may be
had for “affection, solace, comfort, companionship, society,
assistance, and sexual relations.” Whittlesey v. Miller, 572 S.W.2d 665,
666 (Tex. 1978).
Jurisdictions may also recognize parent/child consortium claims.
Children can recover for lost opportunities to receive “counsel” and
“advice” from a parent, as well as “loss of affection, comfort,
companionship, society, emotional support and love.” Cavnar v.
Quality Control Parking, Inc., 696 S.W.2d 549, 550-51 (Tex. 1985).
Many jurisdictions recognize loss of consortium flowing the other
way as well, so that parents can bring a consortium claim for the loss
of children. Courts tend to be much more hesitant, however, in
recognizing any parent/child claim where the child is an adult. Thus,
courts commonly refuse to recognize as a compensable injury a
parent’s loss of an adult child or an adult child’s loss of a parent.
Problem: Death on Route 12
At 3 a.m. in a sparsely populated rural area, Melida was driving with
her friends Felipe and Antone. Texting on a brightly lit cell phone,
Melida’s impaired night vision and distraction level caused her to
cross the center line and hit an automobile driven by Ronni. Because
of the remoteness of the location and its lack of cell coverage, no
help arrived at the accident scene for five hours.
The evidence shows that Felipe stayed alive for two hours,
immobilized in the twisted wreckage, experiencing intense pain, a fact
memorialized in cell phone videos made by Antone. Felipe is
survived by his husband and his one-year-old son.
Antone retained consciousness for four hours – as evidenced by his
phone logs. He lost consciousness when a carotid embolism severely
deprived a large part of his brain of oxygen. He nonetheless stayed

505

alive. At the hospital, physicians determined that Antone was in a
permanent vegetative state. Antone has a wife and an adult child.
Kyle was a hitchhiker riding as a passenger in Ronni’s car. Because of
the angle of the impact, Kyle received catastrophic head trauma that
killed him instantly. Statements by Ronni established that Kyle was
sleeping before the accident, and autopsy results showing high levels
of opiate pain killers made it more likely than not that he died
without any awareness of the accident. Kyle had no family or loved
ones who survived him.
As for Ronni, unsent texts on her phone show she was alive for at
least 20 minutes, during which she experienced a great deal of pain
and fear.
Melida – the tortfeasor at the center of it all – survived long enough
to be taken by ambulance to the hospital. She died there several
hours later from her injuries. A software engineer with a valuable
portfolio of vested stock options, Melida is survived by a husband
and two minor children.
What liability will there be for wrongful death, survival actions,
and/or loss of consortium?

Unborn Plaintiffs
Issues created by the beginning of life can be just as thorny as endof-life issues, if not more so. Under the traditional common law, an
infant injured in utero had no cause of action. The trend now,
however, is toward allowing recovery for pre-natal injuries.

Case: Dobson v. Dobson
The next case presents the issue of recovery for pre-natal injuries in a
unique circumstance – where the party alleged to have caused the
injuries is the mother. Just as Benally provided a point of contrast with
Anglo-American courts, this case does as well, coming as it does
from Canada. Unlike in the United States, where there are more than
50 jurisdictions, each with its own tort law, Canada has a single body
of common law, which applies nationally. (Note that Quebec is an
exception: In the French legal tradition, Quebec follows a civil code.)

506

As you read Dobson v. Dobson, try to spot differences between
Canadian jurisprudence and its American counterpart.

Dobson v. Dobson
Supreme Court of Canada
July 9, 1999
2 S.C.R. 753, 1999 CanLII 698. Cynthia Dobson, Appellant, v.
Ryan Leigh MacLean Dobson by his Litigation Guardian,
Gerald M. Price, Respondent. Indexed as: Dobson (Litigation
Guardian of) v. Dobson. File No.: 26152. The judgment of
Lamer C.J. and L’Heureux-Dubé, Gonthier, Cory, Iacobucci and
Binnie JJ. was delivered by CORY J. McLachlin, Major, and
Bastarache did not join the opinion.
Justice PETER CORY:
I. Introduction
1¶ Pregnancy speaks of the mystery of birth and life; of the
continuation and renewal of the species. The relationship
between a pregnant woman and her foetus is unique and
innately recognized as one of great and special importance to
society. In the vast majority of cases, the expectant woman
makes every effort to ensure the good health and welfare of her
future child. In addition, the sacrifices made by the mother for
her newborn child are considerable. Yet, what if hopes for the
future are dashed by an injury caused to the foetus as a result of
a prenatal negligent act of the mother‑ to‑ be? Should a mother
be held liable for the damages occasioned to her born alive
child? That is the question to be resolved in this appeal.
II. Facts
2¶ On March 14, 1993, the appellant was in the 27th week of her
pregnancy. On that day, she was driving towards Moncton in a
snowstorm. She lost control of her vehicle on a patch of slush
and struck an oncoming vehicle. It is alleged that the accident
was caused by her negligent driving. The infant respondent,
Ryan Dobson, was allegedly injured while in utero, and was
delivered prematurely by Caesarean section later that same day.

507

He suffers from permanent mental and physical impairment,
including cerebral palsy.
3¶ The infant respondent, by his grandfather and litigation
guardian, launched a tort claim against, inter alia, the appellant
for the damages he sustained. The respondent’s father was the
owner of the vehicle driven by the appellant. As required by
provincial law, he was insured against damages caused by the
negligence of drivers of his motor vehicle.
4¶ The issues of liability and quantum of damages were severed
by a consent order dated June 25, 1996. Thus, the only question
to be determined is whether Ryan Dobson has the legal capacity
to bring a tort action against his mother for her allegedly
negligent act which occurred while he was in utero. Miller J., on
an application for determination of this question of law, found
that the infant respondent had the legal capacity to sue for
injuries caused by the appellant’s prenatal negligence. The Court
of Appeal dismissed the appeal from that decision.
III. Judicial History
A. New Brunswick Court of Queen’s Bench, (1997), 186 N.B.R.
(2d) 81
5¶ Miller J. recognized the difficulty of reconciling competing
legal principles regarding the nature and extent of foetal rights.
He accepted that legal personality begins at birth and ends at
death: Tremblay v. Daigle, 1989 CanLII 33 (S.C.C.), [1989] 2
S.C.R. 530. Therefore, at the time of the commission of the tort,
the infant respondent did not exist as a person in law.
6¶ Miller J. based his decision on two principles of tort law. First,
there is no common law bar to actions in tort by children
against their parents: Deziel v. Deziel, [1953] 1 D.L.R. 651. The
doctrine of parental tort immunity, which exists in certain
American jurisdictions, has never been a part of Canadian law.
Second, Canadian courts have recognized the juridical
personality of the foetus as a fiction which is utilized, at least in
certain contexts, to protect future interests. Although a foetus is
not a legal person, certain rights accrue and may be asserted by
the infant upon being born alive and viable: Montreal Tramways

508

Co. v. Léveillé, [1933] S.C.R. 456. In this case, the injury was
allegedly suffered by the foetus, but the damages sued for are
those sustained by the infant Ryan after his birth. Accordingly, if
the damages had been caused by the negligence of some thirdparty, the infant respondent would be entitled to seek
compensation in a tort action.
7¶ Miller J. concluded that “if an action can be sustained by a
child against a parent, and if an action can be sustained against a
stranger for injuries suffered by a child before birth, then it
seems to me a reasonable progression to allow an action by a
child against his mother for prenatal injuries caused by her
negligence” (p. 88). He therefore held that the infant respondent
had the legal capacity to sue his mother for the injuries allegedly
caused by her prenatal negligence.
B. New Brunswick Court of Appeal 1997 CanLII 9513 (NB
C.A.), (1997), 189 N.B.R. (2d) 208
8¶ Hoyt C.J.N.B. also accepted that, at the time of the accident,
the infant respondent did not possess juridical personality. He
noted that it was common ground between the parties that a
child may sue his or her parents in tort, and that a child may sue
a third-party for prenatal negligence. Moreover, he found that
there was a real distinction between an action brought by or on
behalf of a foetus and one brought by or on behalf of a child.
Accordingly, Canadian decisions involving the former – Tremblay
v. Daigle, supra; R. v. Sullivan, 1991 CanLII 85 (S.C.C.), [1991] 1
S.C.R. 489; and Winnipeg Child and Family Services (Northwest Area)
v. G. (D.F.), 1997 CanLII 336 (S.C.C.), [1997] 3 S.C.R. 925 – had
no application to the case before him.
9¶ Hoyt C.J.N.B. further found that different considerations
would arise if this case involved damages resulting from lifestyle
choices made by a woman during pregnancy, such as smoking,
drinking and the taking of or refusal to take medication.
Although cases alleging such negligent conduct by a pregnant
woman would raise difficult policy decisions, those issues do not
arise in this case. Hoyt C.J.N.B. found that the narrow issue to
be resolved concerns the allegedly negligent driving of a
pregnant woman resulting in injuries to her born alive child, and

509

not injuries occasioned as a result of her lifestyle choices. Hoyt
C.J.N.B. found support for this distinction in Bonte v. Bonte, 616
A.2d 464 (N.H. 1992), Lynch v. Lynch (1991), 25 N.S.W.L.R. 411,
and J. G. Fleming, The Law of Torts (8th ed. 1992), at p. 168.
He observed that, in Lynch, supra, Clarke J.A. stated that
different policy considerations arise in the context of a claim
based on negligent driving as opposed to a case involving a
pregnant woman’s lifestyle choices.
10¶ Hoyt C.J.N.B. concluded that the duty on the appellant in
this case arose from her general duty to drive carefully and could
not be characterized as a lifestyle choice which is “peculiar to
parenthood” (p. 216). He noted that the same distinction was
made in the Congenital Disabilities (Civil Liability) Act 1976
(U.K.), 1976, c. 28. That Act exempts a mother from tort
liability for prenatal negligence to her children who are born
alive. However, the exemption does not apply to prenatal
negligence which occurs when the pregnant woman is in breach
of her general duty to drive carefully. Therefore, Hoyt C.J.N.B.
held that a pregnant woman has a general duty to drive carefully,
in relation to both her subsequently born child and third-party
motorists. If, as alleged here, the child suffers injury during his
or her lifetime as a result of the mother’s negligent driving
during pregnancy, the child should be able to enforce his or her
rights. To hold otherwise would create a partial exclusion to a
pregnant woman’s general duty to drive carefully.
IV. Issue
11¶ This appeal raises but one issue. Should a mother be liable in
tort for damages to her child arising from a prenatal negligent
act which allegedly injured the foetus in her womb?
V. Analysis
12¶ Perhaps as a prelude to considering the public policy aspects
of this appeal, it may be helpful to begin with a review of the
case law which allows infants to receive compensation in tort
for prenatally inflicted injuries.
A. Tort Liability for Prenatal Negligence

510

13¶ In Montreal Tramways, supra, a child born with club feet two
months after an incident of alleged negligence by the tramcar
company brought an action for the prenatal injuries which
caused the damages. Lamont J., for the majority, held that the
child did indeed have the right to sue. He based his conclusion
on the following rationale (at p. 464):
If a child after birth has no right of action for pre-natal
injuries, we have a wrong inflicted for which there is no
remedy, for, although the father may be entitled to
compensation for the loss he has incurred and the mother
for what she has suffered, yet there is a residuum of
injury for which compensation cannot be had save at the
suit of the child. If a right of action be denied to
the child it will be compelled, without any fault
on its part, to go through life carrying the seal of
another’s fault and bearing a very heavy burden
of infirmity and inconvenience without any
compensation therefor. To my mind it is but
natural justice that a child, if born alive and
viable, should be allowed to maintain an action
in the courts for injuries wrongfully committed
upon its person while in the womb of its
mother. (Emphasis added.)
14¶ The infant respondent argued that the underlined passage
provides a born alive child with the right to sue in tort for all
prenatally inflicted injuries, including those allegedly caused by
the prenatal negligence of his or her mother. It is true that the
reasoning of Lamont J., on behalf of the majority of this Court,
was based in part on general principles of compensation and
natural justice. However, the decision contains no direct
reference to the tort liability of a mother for prenatal negligence.
Even if Montreal Tramways, supra, could be understood to
encompass tortious acts by a pregnant woman that cause injury
to her foetus, it must be emphasized that the decision dealt with
the negligence of a third-party tortfeasor. Nothing in the
decision suggests that the Court directed its attention to the
sensitive issue of maternal tort liability for prenatal negligence.
Accordingly, the decision in Montreal Tramways, while important,

511

should not be taken as determinative of the issue raised in this
appeal.
15¶ A different legal analysis was employed to achieve the same
result in Duval v. Seguin, [1972] 2 O.R. 686 (H.C.), aff’d (1973), 1
O.R. (2d) 482 (C.A.). In that case, a pregnant woman was
involved in an automobile accident caused by the negligent acts
of another. Three weeks later, her child was born prematurely
with cerebral defects. Fraser J. held that once a child is born
alive with injuries caused by an incident of prenatal negligence,
the cause of action is complete (at pp. 700‑ 701):
[T]he law has been clear that it is unnecessary
that the damages coincide in time or place with
the wrongful act or default. In this connection
reference is made to Grant v. Australian Knitting
Mills, Ltd., [1936] A.C. 85, and to Dorset Yacht
Co. v. Home Office, [1970] A.C. 1004. In these
cases the existence of the plaintiffs was
unknown to the defendant. It would have been
immaterial to the causes of action if the
plaintiffs had been persons born after the
negligent acts.
...
Procreation is normal and necessary for the
preservation of the race. If a driver drives on a
highway without due care for other users it is
foreseeable that some of the other users of the
highway will be pregnant women and that a
child en ventre sa mère may be injured. Such a
child therefore falls well within the area of
potential danger which the driver is required to
foresee and take reasonable care to avoid.
16¶ The approach adopted in Duval applies the “neighbour
principle” articulated in the famous dictum of Lord Atkin in
Donoghue v. Stevenson, [1932] A.C. 562 (H.L.), at p. 580. Since it is
reasonably foreseeable at the time of an accident that negligent
driving may cause injury to a pregnant woman, the possibility of
injury to the child on birth is, as well, reasonably foreseeable. It
is this foreseeability that creates a relationship which is

512

sufficiently proximate to give rise to a duty of care. Once the
child is born alive with injuries, the relationship crystallizes and
the claim for damages can be made. By contrast, the holding in
Montreal Tramways, supra, is based in part on a legal fiction
borrowed from the civil law. Once the child is born alive with
injuries, it is “deemed to have been born at the time of the
accident to the mother” (per Lamont J., at p. 465).
17¶ For the purposes of this appeal, it is not necessary to resolve
the differences apparent in the reasoning of Montreal Tramways
and Duval. It is sufficient to observe that when a child sues some
third party for prenatal negligence, the interests of the newborn
and the mother are perfectly aligned. Neither approach
addresses the physical unity of a pregnant woman and her
foetus, or the post‑ natal conflict of interest between mother
and child, which are raised in this appeal.
18¶ It must be added that in City of Kamloops v. Nielsen, 1984
CanLII 21 (S.C.C.), [1984] 2 S.C.R. 2, it was recognized that
even where a duty of care exists, it may not be imposed for
reasons of public policy. Although a duty of care to the born
alive child may exist, for reasons of public policy, which will be
explored later, that duty should not be imposed upon a pregnant
woman. Matters of public policy are concerned with sensitive
issues that involve far-reaching and unpredictable implications
for Canadian society. It follows that the legislature is the more
appropriate forum for the consideration of such problems and
the implementation of legislative solutions to them.
B. Imposing a Duty of Care in this Situation
19¶ The test set out in Kamloops, supra, must be considered and
applied in determining whether the appellant mother should be
held liable to her child in the present case. This analysis is
particularly important in light of the significant policy
consequences raised by this appeal. In Kamloops, it was held that
before imposing a duty of care, the court must be satisfied: (1)
that there is a sufficiently close relationship between the parties
to give rise to the duty of care; and (2) that there are no public
policy considerations which ought to negative or limit the scope

513

of the duty, the class of persons to whom it is owed, or the
damages to which a breach of it may give rise.
20¶ The first criterion may be satisfied if it is assumed that a
pregnant woman and her foetus can be treated as distinct legal
entities. It should be noted that this assumption might be seen
as being contrary to the holding of McLachlin J. in Winnipeg,
supra, at p. 945 that “the law has always treated the mother and
unborn child as one”. Nonetheless, it is appropriate in the
present case to assume, without deciding, that a pregnant
woman and her foetus can be treated as separate legal entities.
Based on this assumption, a pregnant woman and her foetus are
within the closest possible physical proximity that two “legal
persons” could be. With regard to foreseeability, it is clear that
almost any careless act or omission by a pregnant woman could
be expected to have a detrimental impact on foetal
development. Indeed, the very existence of the foetus depends
upon the pregnant woman. Thus, on the basis of the
assumption of separate legal identities, it is possible to proceed
to the more relevant analysis for the purposes of the present
appeal, the second stage of the Kamloops test.
21¶ However, even if it is assumed that the first stage of the
Kamloops test is satisfied, the public policy considerations in this
case clearly indicate that a legal duty of care should not be
imposed upon a pregnant woman towards her foetus or
subsequently born child. The second branch of the Kamloops test
requires a consideration of those public policy consequences
which may negate or limit the imposition of such a duty of care
upon mothers-to-be. Although increased medical knowledge
makes the consequences of certain behaviour more foreseeable,
and facilitates the establishment of a causative link in negligence
suits, public policy must also be considered. Significant policy
concerns militate against the imposition of maternal tort liability
for prenatal negligence. These relate primarily to (1) the privacy
and autonomy rights of women and (2) the difficulties inherent
in articulating a judicial standard of conduct for pregnant
women.

514

22¶ In addition, an intervener submitted that to impose a legal
duty of care upon a pregnant woman towards her foetus or
subsequently born child would give rise to a gender-based tort,
in contravention of s. 15(1) of the Canadian Charter of Rights
and Freedoms. That contention may be correct. However, in
light of the conclusion reached with respect to the second
branch of the Kamloops test, this case need not, and should not,
be decided on Charter grounds. It cannot be forgotten that the
parties did not address the Charter. Indeed, apart from the
submissions of one intervener, no argument was put forward on
the Charter. In those circumstances, it is inappropriate to
resolve that issue in these reasons.
1. Privacy and Autonomy Rights of Women
23¶ First and foremost, for reasons of public policy, the Court
should not impose a duty of care upon a pregnant woman
towards her foetus or subsequently born child. To do so would
result in very extensive and unacceptable intrusions into the
bodily integrity, privacy and autonomy rights of women. It is
true that Canadian tort law presently allows a child born alive
and viable to sue a third-party for injuries which were
negligently inflicted while in utero: Montreal Tramways, supra.
However, of fundamental importance to the public policy
analysis is the particularly unique relationship that exists
between a pregnant woman and the foetus she carries.
(a) Overview
24¶ Pregnancy represents not only the hope of future
generations but also the continuation of the species. It is
difficult to imagine a human condition that is more important to
society. From the dawn of history, the pregnant woman has
represented fertility and hope. Biology decrees that it is only
women who can bear children. Usually, a pregnant woman does
all that is possible to protect the health and well-being of her
foetus. On occasion, she may sacrifice her own health and wellbeing for the benefit of the foetus she carries. Yet it should not
be forgotten that the pregnant woman – in addition to being the
carrier of the foetus within her – is also an individual whose
bodily integrity, privacy and autonomy rights must be protected.

515

25¶ The unique and special relationship between a mother-to-be
and her foetus determines the outcome of this appeal. There is
no other relationship in the realm of human existence which can
serve as a basis for comparison. It is for this reason that there
can be no analogy between a child’s action for prenatal
negligence brought against some third-party tortfeasor, on the
one hand, and against his or her mother, on the other. The
inseparable unity between an expectant woman and her foetus
distinguishes the situation of the mother-to-be from that of a
negligent third-party. The biological reality is that a pregnant
woman and her foetus are bonded in a union. This was
recognized in the majority reasons of McLachlin J. in Winnipeg,
supra, at pp. 944‑ 45:
Before birth the mother and unborn child are
one in the sense that “[t]he ‘life’ of the foetus is
intimately connected with, and cannot be
regarded in isolation from, the life of the
pregnant woman”: Paton v. United Kingdom
(1980), 3 E.H.R.R. 408 (Comm.), at p. 415,
applied in Re F (in utero), [[1988] 2 All E.R.
193]. It is only after birth that the fetus assumes
a separate personality. Accordingly, the law has
always treated the mother and unborn child as
one. To sue a pregnant woman on behalf of her
unborn fetus therefore posits the anomaly of
one part of a legal and physical entity suing
itself.
26¶ It was recognized in both Montreal Tramways, supra, and
Duval, supra, that the strongest argument for imposing a duty of
care upon third parties towards unborn children is that tort law
is designed to provide compensation for harm caused by
negligence and, to a lesser extent, to deter tortfeasors. It was
submitted that to deny recognition to the type of action at issue
in this appeal could leave an infant plaintiff without the
protection and compensation provided by tort law, solely
because the defendant is his or her mother. Accordingly, it was
argued that the compensatory principle should be the basis for
the imposition of a similar duty of care upon expectant women.

516

27¶ Yet, this argument fails to take into account the fundamental
difference between a mother‑ to‑ be and a third-party
defendant. The unique relationship between a pregnant woman
and her foetus is so very different from the relationship with
third parties. Everything the pregnant woman does or fails to do
may have a potentially detrimental impact on her foetus.
Everything the pregnant woman eats or drinks, and every
physical action she takes, may affect the foetus. Indeed, the
foetus is entirely dependent upon its mother-to-be. Although
the imposition of tort liability on a third party for prenatal
negligence advances the interests of both mother and child, it
does not significantly impair the right of third parties to control
their own lives. In contrast to the third-party defendant, a
pregnant woman’s every waking and sleeping moment, in
essence, her entire existence, is connected to the foetus she may
potentially harm. If a mother were to be held liable for prenatal
negligence, this could render the most mundane decision taken
in the course of her daily life as a pregnant woman subject to the
scrutiny of the courts.
28¶ Is she to be liable in tort for failing to regulate her diet to
provide the best nutrients for the foetus? Is she to be required
to abstain from smoking and all alcoholic beverages? Should she
be found liable for failing to abstain from strenuous exercise or
unprotected sexual activity to protect her foetus? Must she
undertake frequent safety checks of her premises in order to
avoid falling and causing injury to the foetus? There is no
rational and principled limit to the types of claims which may be
brought if such a tortious duty of care were imposed upon
pregnant women.
29¶ Whether it be considered a life-giving miracle or a matter of
harsh reality, it is the biology of the human race which decrees
that a pregnant woman must stand in a uniquely different
situation to her foetus than any third-party. The relationship
between a pregnant woman and her foetus is of fundamental
importance to the future mother and her born alive child, to
their immediate family and to our society. So far as the foetus is
concerned, this relationship is one of complete dependence. As

517

to the pregnant woman, in most circumstances, the relationship
is marked by her complete dedication to the well-being of her
foetus. This dedication is profound and deep. It affects a
pregnant woman physically, psychologically and emotionally. It
is a very significant factor in this uniquely important
relationship. The consequences of imposing tort liability on
mothers for prenatal negligence raise vastly different
considerations, and will have fundamentally different results,
from the imposition of such liability on third parties.
30¶ In Winnipeg, supra, the majority rejected an argument which
sought to extend tort principles in order to justify the forced
confinement and treatment of a pregnant woman with a gluesniffing addiction, as a means of protecting her foetus.
McLachlin J. observed that difficult legal and social issues arise
in examining the policy considerations under the second branch
of the Kamloops test. First, the recognition of a duty of care owed
by a pregnant woman to her foetus has a very real potential to
intrude upon that woman’s fundamental rights. Any
intervention may create a conflict between a pregnant woman as
an autonomous decision-maker and the foetus she carries.
Second, the judicial definition of an appropriate standard of care
is fraught with insoluble problems due to the difficulty of
distinguishing tortious and non-tortious behaviour in the daily
life of an expectant woman. Third, certain so-called lifestyle
“choices” such as alcoholism and drug addiction may be beyond
the control of the pregnant woman, and hence the deterrent
value of the imposition of a duty of care may be non-existent.
Lastly, the imposition of a duty of care upon a pregnant woman
towards her foetus could increase, to an unwarranted degree, the
level of external scrutiny focussed upon her. In Winnipeg, supra,
it was held that the lifestyle choices of a pregnant woman should
not be regulated because to do so would result in an
unacceptably high degree of intrusion into her privacy and
autonomy rights. If that is so, then it follows that negligent acts
resulting from unreasonable lapses of attention, which may so
often occur in the course of a pregnant woman’s daily life,
should not form the basis for the imposition of tort liability on
mothers.

518

31¶ On behalf of the infant respondent, it was argued that the
reasoning in Winnipeg is not determinative because it dealt with
the standing of the foetus to sue while still in utero. In Winnipeg,
the foetus which sought the detention of its mother-to-be was
not a legal person and possessed no legal rights. By contrast, the
present action is brought on behalf of an infant born alive
whose legal rights and interests vested at the moment of birth.
In other words, the sole issue in this appeal is whether a child
born alive ‑ as opposed to a foetus ‑ should be able to recover
damages for prenatal negligence from every person except his or
her mother. Despite the important legal distinction between a
foetus and a child born alive, as a matter of social policy and
pragmatic reality, both situations involve the imposition of a
duty of care upon a pregnant woman towards either her foetus
or her subsequently born child. To impose either duty of care
would require judicial scrutiny into every aspect of that woman’s
behaviour during pregnancy. Irrespective of whether the duty of
care is imposed upon a pregnant woman towards her foetus or
her subsequently born child, both would involve severe
intrusions into the bodily integrity, privacy and autonomous
decision‑ making of that woman. Accordingly, the policy
concerns raised by McLachlin J. in Winnipeg are equally pertinent
to this appeal.
32¶ I am strengthened in this conclusion by the final report of
the Royal Commission on New Reproductive Technologies,
Proceed with Care (1993), vol. 2, which rejected judicial
interventions in pregnancy and birth. The Commission
expressed its concern with these same policy issues, and
recognized the need to ensure support for pregnant women and
their foetuses without interfering with the privacy interests and
physical autonomy of those women. It articulated its position in
the following way (at pp. 955-56):
Permitting judicial intervention therefore has
serious implications for the autonomy of
individual women and for the status of women
collectively in our society. All individuals have
the right to make personal decisions, to control
their bodily integrity, and to refuse unwanted

519

medical treatment. These are not mere legal
technicalities; they represent some of the most
deeply held values in society and form the basis
for fundamental and constitutional human
rights.
…
A woman has the right to make her own
choices, whether they are good or bad, because
it is the woman whose body and health are
affected, the woman who must live with her
decision, and the woman who must bear the
consequences of that decision for the rest of her
life.
33¶ Thus, it was the far-reaching implications for the privacy and
autonomy rights of pregnant women which caused the
Commission to recommend specifically that “civil liability never
be imposed upon a woman for harm done to her fetus during
pregnancy” (p. 964).
34¶ At trial, Miller J. observed that the existing jurisprudence
permits recovery from third parties, and permits a child to sue
his or her parents for postnatal negligence. He held that to
permit an action by a child against his mother for prenatal
negligence is a “reasonable progression” in tort jurisprudence.
With respect, I believe that the imposition of a duty of care
upon pregnant women in these circumstances cannot be
characterized as a reasonable progression. Rather, in my view, it
constitutes a severe intrusion into the lives of pregnant women,
with attendant and potentially damaging effects on the family
unit. This case raises social policy concerns of a very real
significance. Indeed, they are of such magnitude that they are
more properly the subject of study, debate and action by the
legislature.
(b) Position in the United Kingdom
35¶ A similar concern with the privacy and autonomy rights of
women led the Parliament of the United Kingdom to fashion a
rule of maternal tort immunity for prenatal negligence, with a
limited exception for negligent driving. This legislative solution

520

is set out in the Congenital Disabilities (Civil Liability) Act 1976
(U.K.), s. 1(1), and will be discussed in greater detail below.
However, it should be noted at this point that, in its
memorandum to the U.K. Law Commission, the Bar Council
emphasized the social policy concerns inherent in the issue on
appeal:
We recognise that logic and principle dictate
that if a mother’s negligent act or omission
during or before pregnancy causes injury to a
foetus, she should be liable to her child when
born for the wrong done. But we have no doubt
at all that in any system of law there are areas in
which logic and principle ought to yield to social
acceptability and natural sentiment and that this
particular liability lies in such an area. [Emphasis
added.]
(Law Com. No. 60, “Report on Injuries to Unborn Children”
Cmnd. 5709 in Law Commission Reports (1979), vol. 5, at para.
55.)
36¶ Although the law of torts has traditionally been the province
of the courts, to impose tort liability on mothers for prenatal
negligence would have consequences which are impossible for
the courts to assess adequately. This development would involve
extensive intrusions and frequently unpredictable effects on the
rights of bodily integrity, privacy and autonomous
decision‑ making of pregnant women. The resolution of such
fundamental policy issues is a matter best left to the legislature.
In the United Kingdom, it was Parliament that provided a
carefully tailored and minimally intrusive legislative scheme of
motor vehicle insurance coverage. It was designed to provide a
measure of compensation for a child who sustains prenatal
injuries as a result of the negligent driving of his or her mother.
Yet, it provides protection for mothers by prohibiting claims
against them beyond the limits of their insurance policies.
(c) American Case Law
37¶ The American cases indicate that there is no judicial
consensus on the issue of maternal tort liability for prenatal

521

negligence, in the context of motor vehicle accidents or
otherwise. However, in Stallman v. Youngquist, 531 N.E.2d 355
(1988), the Supreme Court of Illinois declined to recognize a
cause of action by a foetus, subsequently born alive, against his
or her mother for the unintentional infliction of prenatal injuries
caused by her negligent driving. Cunningham J. held that to
impose a duty of care in this context would infringe the
mother’s rights of privacy and bodily integrity. His decision
emphasized the policy concerns which militate against imposing
tort liability on mothers for prenatal negligence. He articulates
his position in this manner (at pp. 359-60):
It is clear that the recognition of a legal right to
begin life with a sound mind and body on the
part of a fetus which is assertable after birth
against its mother would have serious
ramifications for all women and their families,
and for the way in which society views women
and women’s reproductive abilities. The
recognition of such a right by a fetus would
necessitate the recognition of a legal duty on the
part of the woman who is the mother; a legal
duty, as opposed to a moral duty, to effectuate
the best prenatal environment possible.
...
Holding a third person liable for prenatal
injuries furthers the interests of both the mother
and the subsequently born child and does not
interfere with the defendant’s right to control
his or her own life. Holding a mother liable for
the unintentional infliction of prenatal injuries
subjects to State scrutiny all the decisions a
woman must make in attempting to carry a
pregnancy to term, and infringes on her right to
privacy and bodily autonomy.
...
The relationship between a pregnant woman
and her fetus is unlike the relationship between
any other plaintiff and defendant. No other
plaintiff depends exclusively on any other

522

defendant for everything necessary for life itself.
No other defendant must go through biological
changes of the most profound type, possibly at
the risk of her own life, in order to bring forth
an adversary into the world. It is, after all, the
whole life of the pregnant woman which
impacts on the development of the fetus. As
opposed to the third‑ party defendant, it is the
mother’s every waking and sleeping moment
which, for better or worse, shapes the prenatal
environment which forms the world for the
developing fetus. That this is so is not a
pregnant woman’s fault: it is a fact of life.
38¶ In the case of Bonte, supra, a child sued his mother for
injuries sustained as a result of her negligent failure to use a
designated crosswalk when she was seven months pregnant. The
three‑ to‑ two split in the Supreme Court of New Hampshire,
in favour of allowing the infant’s cause of action to proceed, is
typical of the division of judicial opinion in the United States.
The reasons of Thayer J., for the majority, reflect those of the
trial judge in the instant appeal. Thayer J. recognized the infant’s
cause of action for the following reasons (at p. 466):
Because our cases hold that a child born alive
may maintain a cause of action against another
for injuries sustained while in utero, and a child
may sue his or her mother in tort for the
mother’s negligence, it follows that a child born
alive has a cause of action against his or her
mother for the mother’s negligence that caused
injury to the child when in utero.
39¶ With respect, I believe that the public policy considerations
are paramount in this appeal.~
40¶ The willingness of the trial judge and the New Brunswick
Court of Appeal to impose tort liability on mothers for prenatal
negligence appears to be based in large part on principles of tort
law which, to date, have been applied solely to negligent third
parties. The infant respondent argues that these general
principles, which may result in third-party liability, may equally

523

result in maternal prenatal liability. Yet, I agree with the position
put forward by the dissent in Bonte, which was expressed as
follows: “[W]hether to subject the day‑ to‑ day decisions and
acts of a woman concerning her pregnancy to judicial scrutiny is
not properly a question to be decided by a mechanical
application of logic” (p. 467).
41¶ Rather, it is the policy concerns, so central to this issue,
which should determine whether tort liability should be imposed
on mothers for prenatal negligence. With the greatest respect, I
am of the view that the judgments below failed to appreciate
fully the extensive intrusion into the privacy and autonomy
rights of women that would be required by the imposition of
tort liability on mothers for prenatal negligence. Such a rule of
law would have profound implications and consequences for all
Canadian women who are or may become pregnant.
(d) Consequences of Recognizing this Cause of Action
42¶ There are many circumstances in which the acts or failures
to act of a pregnant woman may constitute negligence and result
in injury to her foetus. A general social survey indicates that of
all the types of accidents in which women were involved, 28
percent occurred in motor vehicles and 21 percent occurred in
the home: Statistics Canada, Catalogue No. 82‑ 003, Health
Reports (1995), vol. 7, No. 2, at p. 12. In addition, for hospital
admissions due to unintentional falls, the place of occurrence is
the home for 47 percent of the females who reported injuries:
Canadian Institute for Health Information, National Trauma
Registry Report – Hospital Injury Admissions, 1995/96 (1998),
at p. 57. If a legal duty of care is imposed upon a pregnant
woman towards her foetus or subsequently born child, such
accidents, if they occur while the woman is pregnant, could be
characterized as prenatal negligence and result in tort liability.
43¶ Moreover, a pregnant woman will very often choose, or be
compelled by economic reality, to continue her employment in
order to support and maintain, or to assist in the support and
maintenance, of her family. It seems clear that imposing a legal
duty of care upon a pregnant woman would adversely affect that
woman’s ability to work during pregnancy. Indeed, all of the

524

legal problems inherent in maternal tort liability for prenatal
negligence, in the context of household and highway accidents,
are equally apparent in the workplace setting. Statistical data
indicates that, of all the accidents in which women were injured,
14 percent occurred in the course of employment: Health
Reports, supra, at p. 12.
44¶ Whether it be in the household, on the roadways, or in the
workplace, the imposition of a duty of care upon a pregnant
woman towards her foetus or subsequently born child could
render that woman liable in tort, even in situations where her
conduct could not possibly affect a third-party. A mother could
be held liable in tort for negligent acts or defaults, which
occurred while she was pregnant and alone, and which
subsequently caused damages to her born alive child. This could
include the careless performance of household activities – such
as preparing meals, carrying loads of laundry, or shovelling snow
– while alone in the home. It could include the negligent
operation of any motor vehicle – be it for personal, family or
work-related purposes – even if no third-party could possibly be
affected. A mother who injured her foetus in a careless fall, or
who had an unreasonable lapse of attention in the home, at
work or on the roadways, could potentially be held liable in tort
for the damages suffered by her born alive child. The imposition
of tort liability in those circumstances would significantly
undermine the privacy and autonomy rights of women.
45¶ It becomes apparent that many potential acts of negligence
are inextricably intertwined with the lifestyle choices, the familial
roles and the working lives of pregnant women. Women alone
bear the burdens of pregnancy. Our society collectively benefits
from the remarkably important role played by pregnant women.
The imposition by courts of tort liability on mothers for
prenatal negligence would restrict a pregnant woman’s activities,
reduce her autonomy to make decisions concerning her health,
and have a negative impact upon her employment opportunities.
It would have a profound effect upon every woman, who is
pregnant or merely contemplating pregnancy, and upon
Canadian society in general. Any imposition of such tort liability

525

should be undertaken, not by the courts, but by the legislature
after careful study and debate.
46¶ Moreover, the imposition of tort liability in this context
would carry psychological and emotional repercussions for a
mother who is sued in tort by her newborn child. To impose
tort liability on a mother for an unreasonable lapse of prenatal
care could have devastating consequences for the future
relationship between the mother and her born alive child. In
essence, the judicial recognition of a cause of action for maternal
prenatal negligence is an inappropriate response to the pressing
social issue of caring for children with special needs. Putting a
mother through the trauma of a public trial to determine
whether she was at fault for the injury suffered by her child can
only add emotional and psychological trauma to an already
tragic situation.
47¶ Such litigation would, in all probability, have detrimental
consequences, not only for the relationship between mother and
child, but also for the relationship between the child and his or
her family. Yet, family harmony will be particularly important
for the creation of a caring and nurturing environment for the
injured child, who will undoubtedly require much loving
attention. It seems clear that the well‑ being of such a child
cannot be readily severed from the interests of his or her family.
In short, neither the best interests of the injured child, nor those
of the remainder of the family, would be served by the judicial
recognition of the suggested cause of action.
48¶ The primary purposes of tort law are to provide
compensation to the injured and deterrence to the tortfeasor. In
the ordinary course of events, the imposition of tort liability on
a mother for prenatal negligence would provide neither
compensation nor deterrence. The pressing societal issue at the
heart of this appeal is the lack of financial support currently
available for the care of children with special needs. The
imposition of a legal duty of care on a pregnant woman towards
her foetus or subsequently born child will not solve this
problem. If anything, attempting to address this social problem
in a litigious setting would merely exacerbate the pain and

526

trauma of a tragic situation. It may well be that carefully
considered legislation could create a fund to compensate
children with prenatally inflicted injuries. Alternatively,
amendments to the motor vehicle insurance laws could achieve
the same result in a more limited context. If, as a society,
Canadians believe that children who sustain damages as a result
of maternal prenatal negligence should be financially
compensated, then the solution should be formulated, after
careful study and debate, by the legislature.
Justice JOHN C. MAJOR, dissenting:
91¶ ~On March 14, 1993, the appellant Cynthia Dobson was
driving a motor vehicle towards Moncton, New Brunswick, on
Route 126. There were patches of drifted snow and slush on
the road and the weather was unsettled. At approximately 12:30
p.m., her vehicle collided with that of John Carter. Cynthia
Dobson was 27 weeks pregnant. The respondent Ryan Dobson
was born by Caesarean section later the same day. He suffered
injuries in the collision resulting in permanent mental and
physical impairment, including cerebral palsy, and alleges that
the collision was caused by his mother’s negligent driving.
92¶ The issue is whether a born alive child has the legal capacity
to commence a tort action against his mother for prenatal
injuries sustained as a result of her alleged negligent driving.
93¶ The trial judge granted the respondent standing to sue. He
reasoned that since a child has a right to sue his parents in tort
(Deziel v. Deziel, [1953] 1 D.L.R. 651 (Ont. H.C.)), and since a
born alive child has a right to sue third parties in tort for injuries
sustained in utero (Montreal Tramways Co. v. Léveillé, [1933] S.C.R.
456; Duval v. Seguin, [1972] 2 O.R. 686 (H.C.), aff’d (1973), 1
O.R. (2d) 482 (C.A.), it follows that a born alive child has a right
to sue his mother in tort for injuries sustained in utero.~
130¶ To grant a pregnant woman immunity from the reasonably
foreseeable consequences of her acts for her born alive child
would create a legal distortion as no other plaintiff carries such
a one-sided burden, nor any defendant such an advantage.

527

131¶ Aside from a pregnant woman’s autonomy interests, there
may be policy considerations flowing from concerns about the
appropriateness of intra-familial litigation that may be sufficient
to negative any child’s right to sue its parents in tort. The
considerations, however, must apply to all members of the
defined family unit. The conclusion that such concerns only bar
tort action brought by born alive children who sustained injuries
while still in utero is not justified.
132¶ As no policy concerns sufficient to negative the child’s
right to sue arise on the facts of this case, the born alive
respondent has the legal capacity to commence a tort action
against his appellant mother for prenatal injuries allegedly
sustained as a result of her negligent driving.
133¶ Under the direction given by the majority in Winnipeg,
supra, it is my opinion that the removal of Ryan Dobson’s right
to sue in tort for negligent violations of his physical integrity lies
within the exclusive purview of the legislature, subject to the
limits imposed by the Canadian Charter of Rights and
Freedoms.
134¶ I would dismiss this appeal.

Questions to Ponder About Dobson v. Dobson
A. What strikes you as different about Canadian jurisprudence? What
is the same?
B. Can one side or the other be said to be “judicially activist” in
Dobson? If so, which one?

528

Part VIII: Oblique Torts

529

30. Transactional Torts
“In business, sir, one has no friends, only correspondents.”
– Alexandre Dumas

Introduction
In this chapter we look at torts that arise in the context of business
transactions. These are often called “business torts,” although
businesses deal with all torts, from negligence to defamation. What
makes these torts unique is that they are tied to deals and transactions
– the business of business, if you like. We will see buyers suing sellers,
lawyers suing accountants, and sports agents suing sports agents. As
opposed to the personal injury torts we have been exploring, the
primary harm here is economic. But that is not to say things don’t get
personal. Transactional-tort cases frequently involve a surprising
amount of spite and pique – something you will see in the cases
below.
There are a variety of causes of action that could fall under the
umbrella of transactional torts, but this chapter covers a few
particularly important ones: intentional economic interference, fraud,
and breach of fiduciary duty. They are all torts that pick up where
contract law leaves off in defining the legal landscape for conducting
commerce.
For all transactional torts, it is important to keep in mind the
overarching default rule: Where the gravamen of the plaintiff’s
complaint is that a contract has been breached, then the plaintiff’s
only remedy is breach of contract. Tort law is not supposed to
interfere in the contractual context – at least not unless the rationale
is highly compelling. But that is not to say that these torts are
infrequently alleged. For plaintiffs in business disputes, tort law has
great allure. Tort law’s concepts of compensatory damages are more
expansive than those under contract law. Plus, for real bad apples,
there is the possibility of punitive damages. And business disputes
often turn up bad apples. Also, plaintiffs going to trial on a tort may

530

benefit from a strategic advantage. In a regular contract dispute,
evidence that makes the defendant look bad is likely to be irrelevant,
and therefore inadmissible. But if a tort is alleged, the plaintiff’s
lawyers may be able to put before the jury all sorts of disparaging
evidence because it is relevant to showing tortious intent.
Because of these advantages, plaintiffs are always looking for ways to
tortify contract disputes. And that means courts are always looking
for ways to keep this drive toward tortification from getting out of
hand. In fact, one theme that runs through the doctrines of
intentional economic interference, fraud, and breach of fiduciary
duty, is the existence of safeguards put into the doctrine that are
meant to prevent workaday contract disputes from morphing into
mudslinging tort litigation.

Intentional Economic Interference
The idea behind the cause of action for intentional economic
interference is that a person should be free to seek economic
opportunities without being impeded by intermeddling ne’er-dowells.
Suppose I manage to get a contract with my neighbors to mow their
lawn – something that will give me enough cash to go to the movies
and buy a few new video games. Yet you – just because you want to
see me fail – work to destroy my nascent lawn mowing business, and
you manage to cause my neighbors to terminate my services.
At this point, I can sue you for intentional economic interference.
But we should stop to wonder why I would need such a cause of
action to sue you. Most of the things you could do to sabotage me
are already tortious. For instance, you could tell lies about me that
would cause my neighbor to fire me. You could steal my lawn
mower. Or you could put sugar in the mower’s gas tank. If you do all
that to me, I can sue you for intentional economic interference, but I
can also sue you for defamation, trespass to chattels, and conversion.
So the question is, why does tort law need an independent cause of
action for intentional economic interference?

531

The true value of the intentional economic interference tort shows its
worth when something particularly sneaky is afoot. Say you convince
your little brother and sister to go over to play with the neighbors’
kids and convince them to host an elaborate tea party on the lawn
during what you know to be the only hours I have free to get the
mowing done. Let’s say you do this two weeks in a row, at which
point the neighbors terminate my services because I’m not getting the
job done. In such a situation, I would have no claim for trespass,
conversion, or defamation, but my claim for intentional economic
interference will let me in the courthouse doors.
Instead of having a single tort of “intentional economic
interference,” many jurisdictions have two causes of action: the tort
of intentional interference with contract and the separate tort of
intentional interference with prospective economic advantage.
Both torts are essentially the same, except that with the former, there
is a contract between the plaintiff and a third party. With the later,
there would have been a contract but for the defendant’s actions.
Here is a statement of the blackletter rule for intentional economic
interference:
A plaintiff can establish a prima facie case for
intentional economic interference by
showing: (1) there is a valid contract or nonspeculative economic expectancy between the
plaintiff and a third party; (2) the defendant had
knowledge of this economic interest; (3) the
defendant intended to interfere with this
economic interest; (4) but for the interference,
the plaintiff would have received the benefit of
the economic interest; and (5) the plaintiff
thereby accrued damages.

These elements are mostly self-explanatory, but a few observations
should be made.
First, it bears emphasis that the economic interest (the contract or
prospective economic advantage) must arise between the plaintiff and
a third party – that is, someone who is not the defendant. If the
defendant backs out of a contract, the remedy is breach of contract.

532

Tort law will not enter the mix. Another way of putting this is that a
defendant cannot interfere with its own contract – it can merely
breach it.
Although it may not be apparent at first glance, the blackletter
formulation of intentional economic interference is very expansive.
The fact is that competitors try to deny each other economic interests
all the time. Check the elements above, and you’ll see, for instance,
that a car dealer undercutting a competitor’s price could be
actionable. But that’s the essence of our free-market economy, and
we don’t want it to be deemed tortious. Another vast category of
conduct that could be swept up into the scope of the prima facie case
for intentional economic interference is what attorneys do: Give
advice. Suppose a client asks you for a mixture of business and legal
judgment about whether she or he should back out of a deal. Taking
account of the legal liabilities and the business ramifications, you
advise your client to do just that, and your client follows your advice.
Check the elements above: That qualifies as a prima facie case. And
yet we don’t want attorney advice to be considered tortious.
Because of the overinclusive scope of the prima facie case for
intentional economic interference, much of the doctrinal work is
done in the form of affirmative defenses, in particular the nebulous
and wide-ranging concepts of “privileges” and “justifications.” Bonafide competition, for instance, is considered a justification. Bona-fide
business or legal advice is also considered a justification – although
under some formulations, the advice must be asked for. Other
justifications include having a financial interest in the matter or being
in a position of responsibility for the welfare of the third party.
Courts generally have wide latitude in determining whether to find
conduct privileged or justified, and courts are expected to take public
policy concerns into account in making that determination.
The fact that ill-defined defenses are so heavily relied upon to give
shape to the doctrine of intentional economic interference means
that even a losing claim can have legs in litigation. Since justifications
are fact-intensive affirmative defenses, it follows that they generally
cannot be used at the pleadings stage. This means that even a losing
claim for intentional economic interference can have considerable

533

strategic value in litigation. Until it can be knocked out on summary
judgment, it can permit discovery into otherwise irrelevant matters,
drive up expense, and give defendants an extra incentive to settle.
Case: Calbom v. Knudtzon
This intentional economic interference case pits accountants against a
lawyer.

Calbom v. Knudtzon
Supreme Court of Washington
October 29, 1964
65 Wn.2d 157. HARRY B. CALBOM, JR., Respondent, v.
HALVOR KNUDTZON, SR. et al., Appellants. No. 37076.
Justice ORRIS L. HAMILTON:
Plaintiff (respondent) instituted this action seeking recovery of
damages upon the grounds that defendants (appellants) had
interferred with and induced a breach of an attorney-client
relationship. Defendants appeal from an adverse judgment.
On May 1, 1958, K.T. Henderson, sole proprietor of a
successful general contracting business, unexpectedly died of a
heart attack. His death created pressing problems pertaining to
the continuing operations of his business. Mrs. Jessie Bridges,
Mr. Henderson’s office manager, immediately contacted
plaintiff, who was personally acquainted with the Hendersons
and who, as a practicing attorney, had served them occasionally.
Plaintiff, in substance, advised Mrs. Bridges that before he could
intelligently give counsel he would have to know whether Mr.
Henderson left a will and, if so, who was named as executor or
executrix therein, and the provisions thereof. Mrs. Bridges then
contacted Mrs. Henderson and a meeting was arranged between
plaintiff, Mrs. Henderson, and Mrs. Bridges. At this meeting, it
was disclosed that Mr. Henderson had left a will naming Mrs.
Henderson his executrix, and that she desired to continue the
business. She requested that plaintiff make arrangements to
carry out her wishes.

534

Plaintiff prepared the necessary papers and at 4 p.m. on May 1,
1958, appeared with Mrs. Henderson and Mrs. Bridges before
the Superior Court of Cowlitz County, at which time the will
was offered for probate, Mrs. Henderson designated as
executrix, and an order authorizing continuance of the business
was entered. The following day, Mrs. Henderson was fully
qualified as executrix and, with plaintiff’s assistance, accounts at
the bank were adjusted whereby business obligations, including
the payroll of the business then due, were met, and a letter
relating to and confirming an outstanding bid to a local school
district for school construction dispatched. Plaintiff prepared to
perfect and continue probate of the estate.
On May 6th, it was necessary for plaintiff to go to California.
Before leaving, he checked with Mrs. Bridges to ascertain any
immediate needs, and was informed there was none. Between
May 6th and May 8th, Halvor Knudtzon, Sr., the senior member
of the firm of Knudtzon and Associates, certified public
accountants, returned from a trip. On May 8th, he was
consulted by Mrs. Henderson relative to performing the tax
work in connection with the estate. At this meeting, Mr.
Knudtzon inquired of Mrs. Henderson if she had selected an
attorney, to which she replied “Yes, I suppose Harry Calbom.”
Whereupon, Mr. Knudtzon shook his head and indicated, by
inference at least, that plaintiff was unsatisfactory. Mr.
Knudtzon thereupon recommended a list of attorneys from
which one was selected.
On May 9th, plaintiff returned and was advised by Mrs. Bridges
that another attorney was handling the probate matter.
Thereupon, he contacted Mr. Knudtzon, Sr., and requested a
meeting, which was arranged for that morning. Mr. Knudtzon,
who was at home when contacted by plaintiff, telephoned his
son at the office and advised him that plaintiff was coming in to
confer with them, and that they would give him “a line of hot
air.” When confronted by plaintiff at their office, plaintiff was
advised by Mr. Knudtzon, Sr., that they, as accountants, hired
and fired attorneys for their clients and made reference to a
former probate matter in which they had been instrumental in
discharging the attorney.

535

Subsequently, an effort was made to pay plaintiff for services he
had performed and secure his signature upon a notice of
substitution of attorneys. Plaintiff refused to submit a bill for his
services up to the time of his termination, refused to agree to a
substitution of attorneys, and instituted the present action
against the defendants alleging intentional interference with
plaintiff’s employment contract.
Trial of the action consumed several days, at the conclusion of
which the trial court rendered an oral decision in favor of
plaintiff and thereafter entered findings of fact, conclusions of
law, and judgment. The essence of the trial court’s findings
were: (a) Plaintiff was an ethical, reputable, and competent
attorney; (b) plaintiff had a contract with the surviving widow to
probate the estate of K.T. Henderson, pursuant to which
plaintiff undertook performance of the probate proceedings; (c)
defendants, with knowledge of plaintiff’s contract of
employment, intentionally, maliciously, and without justification
induced the surviving widow to discharge plaintiff as attorney
for the estate, and (d) plaintiff suffered damage in the amount of
the reasonable attorney’s fee he would have earned had he
continued to the conclusion of the probate.~
Intentional and unjustified third-party interference with valid
contractual relations or business expectancies constitutes a tort,
with its taproot embedded in early decisions of the courts of
England~.
The fundamental premise of the tort – that a person has a right
to pursue his valid contractual and business expectancies
unmolested by the wrongful and officious intermeddling of a
third party – has been crystallized and defined in Restatement,
Torts § 766, as follows:
Except as stated in Section 698 [betrothal
promises], one who, without a privilege to do
so, induces or otherwise purposely causes a
third person not to
(a) perform a contract with another, or

536

(b) enter into or continue a business relation
with another
is liable to the other for the harm caused
thereby.
Clause (a) relates to those cases in which the purposeful
interference of a third party induces or causes a breach of an
existing and valid contract relationship. Clause (b) embraces two
types of situations. One is that in which the interferor purposely
induces or causes a party not to enter into a business
relationship with another. The second is where a business
relationship, terminable at the will of the parties thereto, exists,
and the intermeddler purposely induces or causes a termination
of such relationship. The distinction between the situations
propounded by clauses (a) and (b) lies not so much in the nature
of the wrong, as in the existence or nonexistence, and
availability as a defense, of privilege or justification for the
interference. Restatement, Torts § 766, Comment c.
The basic elements going into a prima facie establishment of the
tort are (1) the existence of a valid contractual relationship or
business expectancy; (2) knowledge of the relationship or
expectancy on the part of the interferor; (3) intentional
interference inducing or causing a breach or termination of the
relationship or expectancy; and (4) resultant damage to the party
whose relationship or expectancy has been disrupted. Ill will,
spite, defamation, fraud, force, or coercion, on the part of the
interferor, are not essential ingredients, although such may be
shown for such bearing as they may have upon the defense of
privilege.
The burden of showing privilege for interference with the
expectancy involved rests upon the interferor. The basic issue
raised by the assertion of the defense is whether, under the
circumstances of the particular case, the interferor’s conduct is
justifiable, bearing in mind such factors as the nature of the
interferor’s conduct, the character of the expectancy with which
the conduct interferes, the relationship between the various
parties, the interest sought to be advanced by the interferor, and
the social desirability of protecting the expectancy or the

537

interferor’s freedom of action. Some of the privileges and their
limitations, which have been recognized, depending upon the
circumstances and the factors involved, are legitimate business
competition, financial interest, responsibility for the welfare of
another, directing business policy, and the giving of requested
advice.
Against the backdrop of the foregoing, we turn to defendants’
contentions.
Defendants first assert that the evidence does not support the
trial court’s finding concerning the existence of an attorneyclient relationship between plaintiff and Mrs. Henderson
whereby plaintiff would undertake the “long term” probate of
the estate. This assertion is predicated upon the argument that
the testimony of Mrs. Henderson and Mrs. Bridges, coupled
with the surrounding circumstances, indicate that Mrs.
Henderson only intended to engage plaintiff’s services for the
limited purpose of admitting the will to probate and securing an
order authorizing continuation of the business.
We agree that the evidence presented by defendants upon this
point is susceptible of the interpretation defendants would place
upon it. However, such is not the only interpretation finding
support in the evidence as a whole. The evidence reveals that at
the meeting on May 1, 1958, after plaintiff had explained the
necessity for probate proceedings, Mrs. Henderson stated to
plaintiff she wanted him to “handle this thing for me.” Plaintiff
thereupon prepared all papers incidental to the admission of the
will to probate; arranged for the testimony of the witnesses to
the will; appeared in court and presented the testimony of Mrs.
Henderson, Mrs. Bridges, and the witnesses to the will; provided
for, counseled, and participated in arrangements to meet
pending business obligations; and, to all intents and purposes,
became the attorney in fact and of record for the estate.
Although the relationship thus established was terminable at the
will of the parties, we are convinced the evidence and the
reasonable inferences therefrom amply support the trial court’s
finding of an existing attorney-client relationship which plaintiff

538

had every right to anticipate would continue, and which would
have continued but for the intervention of defendants.~
Defendants next assert that the evidence does not support the
trial court’s finding that they had knowledge of the existence of
the attorney-client relationship in issue. Here again, the evidence
and the inferences therefrom produce a conflict. On the one
hand, defendants claim they were advised by Mrs. Bridges that
plaintiff’s employment was limited. On the other hand,
plaintiff’s evidence indicates that defendants were not only
aware of plaintiff’s position as attorney in fact and of record for
the estate, but in fact boasted of their ability to terminate that
relationship. Additional evidence supportive of plaintiff’s
version is the admission of defendants that they determined to
give plaintiff a “line of hot air” when he called upon them,
rather than rely upon what they now assert was their knowledge
of his status in the estate.
Although knowledge of the existence of the business
relationship in issue is an essential element in establishing
liability for interference therewith, it is sufficient if the evidence
reveals that the alleged interferor had knowledge of facts giving
rise to the existence of the relationship. It is not necessary that
the interferor understand the legal significance of such facts.
We are satisfied that the evidence presented supports the trial
court’s finding of the requisite knowledge of the circumstances
on the part of defendants.~
Defendants next contention is that plaintiff's employment as
attorney for the estate created a conflict of interest with his
duties as a member of the local school board, and was,
therefore, contrary to public policy and invalid. This is
predicated upon the fact that the Henderson Construction
Company had pending before the school board a bid for school
construction at the time plaintiff initiated the probate
proceedings.
We find no merit in this contention because (a) plaintiff stepped
down from the school board at the time it considered the bid;
(b) the board did not consider the bid until May 12, 1958, at

539

which time plaintiff's services with the estate had been
terminated; (c) the board, upon advice of the prosecuting
attorney, rejected the bid; and (d) neither plaintiff nor his
successor represented the estate before the school board. It is
possible that had plaintiff continued as counsel for the estate he
would have been confronted with a choice between his position
upon the school board and as attorney for the estate. The fact is,
however, that he was not afforded this opportunity, and
speculation that he might have made a wrong choice cannot
now form the basis of a declaration that his continued
employment as attorney for the estate would have been invalid.
Particularly is this so in the face of the unchallenged finding by
the trial court that plaintiff acted “at all times herein material …
with the highest degree of integrity consistent with the
professional ethics of an attorney at law.”
Defendants next contend that their interference with plaintiff’s
relationship to the estate was privileged. Defendants predicate
this assertion upon the claim that they occupied a confidential
relationship with Mrs. Henderson by virtue of their long time
service to the Hendersons as tax consultants. In essence,
defendants rely upon the privileges capsulized in Restatement,
Torts §§ 770 and 772, or a combination thereof.


‘One who is charged with responsibility for
the welfare of another is privileged purposely to
cause him not to perform a contract, or enter
into or continue a business relation, with a third
person if the actor ‘(a) does not employ
improper means and ‘(b) acts to protect the
welfare of the other.’ Restatement, Torts §
770.2


‘One is privileged purposely to cause another
not to perform a contract, or enter into or
continue a business relation, with a third person
by giving honest advice to the other within the
scope of a request for advice made by him,
except that, if the actor is under a special duty to
the third person with reference to the accuracy

540

of the advice, he is subject to liability for breach
of that duty.’ Restatement, Torts § 772.
The basic reason supporting both of the mentioned privileges is
the protection of public and private interests in freedom of
communication, decent conduct, and professional as well as lay
counsel. Such privileges, however, do not justify officious, selfserving, or presumptious assumption of responsibility and
interference with the rights of others. The burden of
establishing the existence of such a privilege or privileges rests,
as heretofore indicated, upon the one asserting justification
thereby.
We are satisfied, from our examination of the record, that
defendants have not sustained their burden of proof. Suffice it
to say the evidence supports the trial court’s finding that
defendants’ interference was malicious, intentional and without
justification.

Questions to Ponder About Calbom v. Kundtzon
A. Are you surprised by the result here – that an accountant’s shaking
his head and suggesting other attorneys caused him to incur liability
for intentional economic interference?
B. Of what significance is it that the Knudtzons decided to give
Calbom “a line of hot air” and that they bragged about hiring and
firing attorneys?
C. Issues of privilege or justification are supposed to take into
account “the social desirability of protecting the expectancy or the
interferor’s freedom of action.” Which way does that cut here?
D. Was Knudtzon disadvantaged by the fact that he was an
accountant while Calbom was a lawyer? After all, judges decide cases,
and judges are lawyers. Suppose this case had been decided by a
board of accountants reviewing Knudtzon on professional ethics
charges? And suppose the rule he was alleged to have violated was
the same in substance as the cause of action for intentional economic
interference. Do you think Knudtzon would be vindicated or
disciplined?

541

E. Could Knudtzon have done anything to protect himself with
regard to tort liability while still giving his advice to Mrs. Henderson?
Case: Speakers of Sport v. ProServ
The next case presents an example of a claim for intentional
economic interference in the sports-agency context.

Speakers of Sport v. ProServ
United States Court of Appeals for the Seventh Circuit
May 13, 1999
178 F.3d 862. SPEAKERS OF SPORT, INC., PlaintiffAppellant, v. PROSERV, INC., Defendant-Appellee. No. 983113. Before POSNER, Chief Judge, and FLAUM and
MANION, Circuit Judges.
Chief Judge RICHARD A. POSNER:
The plaintiff, Speakers of Sport, appeals from the grant of
summary judgment to the defendant, ProServ, in a diversity suit
in which one sports agency has charged another with tortious
interference with a business relationship and related violations
of Illinois law. The essential facts, construed as favorably to the
plaintiff as the record will permit, are as follows. Ivan
Rodriguez, a highly successful catcher with the Texas Rangers
baseball team, in 1991 signed the first of several one-year
contracts making Speakers his agent. ProServ wanted to expand
its representation of baseball players and to this end invited
Rodriguez to its office in Washington and there promised that it
would get him between $2 and $4 million in endorsements if he
signed with ProServ – which he did, terminating his contract
(which was terminable at will) with Speakers. This was in 1995.
ProServ failed to obtain significant endorsement for Rodriguez
and after just one year he switched to another agent who the
following year landed him a five-year $42 million contract with
the Rangers. Speakers brought this suit a few months later,
charging that the promise of endorsements that ProServ had
made to Rodriguez was fraudulent and had induced him to
terminate his contract with Speakers.

542

The parties agree that the substantive issues in this diversity suit
are governed by Illinois law, and we do not look behind such
agreements so long as they are reasonable~.
Speakers could not sue Rodriguez for breach of contract,
because he had not broken their contract, which was, as we said,
terminable at will. Nor, therefore, could it accuse ProServ of
inducing a breach of contract, as in J.D. Edwards & Co. v. Podany,
168 F.3d 1020, 1022 (7th Cir.1999). But Speakers did have a
contract with Rodriguez, and inducing the termination of a
contract, even when the termination is not a breach because the
contract is terminable at will, can still be actionable under the
tort law of Illinois, either as an interference with prospective
economic advantage, or as an interference with the contract at
will itself. Nothing turns on the difference in characterization.
There is in general nothing wrong with one sports agent trying
to take a client from another if this can be done without
precipitating a breach of contract. That is the process known as
competition, which though painful, fierce, frequently ruthless,
sometimes Darwinian in its pitilessness, is the cornerstone of
our highly successful economic system. Competition is not a
tort, but on the contrary provides a defense (the “competitor’s
privilege”) to the tort of improper interference. It does not
privilege inducing a breach of contract, – conduct usefully
regarded as a separate tort from interfering with a business
relationship without precipitating an actual breach of contract –
but it does privilege inducing the lawful termination of a
contract that is terminable at will. Sellers (including agents, who
are sellers of services) do not “own” their customers, at least not
without a contract with them that is not terminable at will.
There would be few more effective inhibitors of the competitive
process than making it a tort for an agent to promise the client
of another agent to do better by him, – which is pretty much
what this case comes down to. It is true that Speakers argues
only that the competitor may not make a promise that he knows
he cannot fulfill, may not, that is, compete by fraud. Because the
competitor’s privilege does not include a right to get business
from a competitor by means of fraud, it is hard to quarrel with

543

this position in the abstract, but the practicalities are different. If
the argument were accepted and the new agent made a promise
that was not fulfilled, the old agent would have a shot at
convincing a jury that the new agent had known from the start
that he couldn’t deliver on the promise. Once a case gets to the
jury, all bets are off. The practical consequence of Speakers’
approach, therefore, would be that a sports agent who lured
away the client of another agent with a promise to do better by
him would be running a grave legal risk.
This threat to the competitive process is blocked by the
principle of Illinois law that promissory fraud is not actionable
unless it is part of a scheme to defraud, that is, unless it is one
element of a pattern of fraudulent acts. By requiring that the
plaintiff show a pattern, by thus not letting him rest on proving
a single promise, the law reduces the likelihood of a spurious
suit; for a series of unfulfilled promises is better (though of
course not conclusive) evidence of fraud than a single unfulfilled
promise.
Criticized for vagueness, and rejected in most states, the Illinois
rule yet makes sense in a case like this, if only as a filter against
efforts to use the legal process to stifle competition. Consider in
this connection the characterization by Speakers’ own chairman
of ProServ’s promise to Rodriguez as “pure fantasy and gross
exaggeration” – in other words, as puffing. Puffing in the usual
sense signifies meaningless superlatives that no reasonable
person would take seriously, and so it is not actionable as fraud.
Rodriguez thus could not have sued ProServ (and has not
attempted to) in respect of the promise of $2–$4 million in
endorsements. If Rodriguez thus was not wronged, we do not
understand on what theory Speakers can complain that ProServ
competed with it unfairly.
The promise of endorsements was puffing not in the most
common sense of a cascade of extravagant adjectives but in the
equally valid sense of a sales pitch that is intended, and that a
reasonable person in the position of the “promisee” would
understand, to be aspirational rather than enforceable – an
expression of hope rather than a commitment. It is not as if

544

ProServ proposed to employ Rodriguez and pay him $2 million
a year. That would be the kind of promise that could found an
enforceable obligation. ProServ proposed merely to get him
endorsements of at least that amount. They would of course be
paid by the companies whose products Rodriguez endorsed,
rather than by ProServ. ProServ could not force them to pay
Rodriguez, and it is not contended that he understood ProServ
to be warranting a minimum level of endorsements in the sense
that if they were not forthcoming ProServ would be legally
obligated to make up the difference to him.
It is possible to make a binding promise of something over
which one has no control; such a promise is called a warranty.
But it is not plausible that this is what ProServ was doing – that
it was guaranteeing Rodriguez a minimum of $2 million a year in
outside earnings if he signed with it. The only reasonable
meaning to attach to ProServ’s so-called promise is that ProServ
would try to get as many endorsements as possible for
Rodriguez and that it was optimistic that it could get him at least
$2 million worth of them. So understood, the “promise” was
not a promise at all. But even if it was a promise (or a warranty),
it cannot be the basis for a finding of fraud because it was not
part of a scheme to defraud evidenced by more than the
allegedly fraudulent promise itself.
It can be argued, however, that competition can be tortious even
if it does not involve an actionable fraud (which in Illinois
would not include a fraudulent promise) or other independently
tortious act, such as defamation, or trademark or patent
infringement, or a theft of a trade secret; that competitors
should not be allowed to use “unfair” tactics; and that a promise
known by the promisor when made to be unfulfillable is such a
tactic, especially when used on a relatively unsophisticated, albeit
very well to do, baseball player. Considerable support for this
view can be found in the case law. The doctrine’s conception of
wrongful competition is vague – ”wrongful by reason of ... an
established standard of a trade or profession,” or “a violation of
recognized ethical rules or established customs or practices in
the business community,” or “improper because they [the
challenged competitive tactics] violate an established standard of

545

a trade or profession, or involve unethical conduct, ... sharp
dealing[, or] overreaching.” Worse, the established standards of
a trade or profession in regard to competition, and its ideas of
unethical competitive conduct, are likely to reflect a desire to
limit competition for reasons related to the self-interest of the
trade or profession rather than to the welfare of its customers or
clients. We agree with Professor Perlman that the tort of
interference with business relationships should be confined to
cases in which the defendant employed unlawful means to stiff a
competitor, Harvey S. Perlman, “Interference With Contract
and Other Economic Expectancies: A Clash of Tort and
Contract Doctrine,” 49 U. Chi. L.Rev. 61 (1982), and we are
reassured by the conclusion of his careful analysis that the case
law is generally consistent with this position as a matter of
outcomes as distinct from articulation.
Invoking the concept of “wrongful by reason of ... an
established standard of a trade or profession,” Speakers points
to a rule of major league baseball forbidding players’ agents to
compete by means of misrepresentations. The rule is designed
to protect the players, rather than their agents, so that even if it
established a norm enforceable by law Speakers would not be
entitled to invoke it; it is not a rule designed for Speakers’
protection. In any event its violation would not be the kind of
“wrongful” conduct that should trigger the tort of intentional
interference; it would not be a violation of law.~
We add that even if Speakers could establish liability under
either the common law of torts or the deceptive practices act, its
suit would fail because it cannot possibly establish, as it seeks to
do, a damages entitlement (the only relief it seeks) to the agent’s
fee on Rodriguez’s $42 million contract. That contract was
negotiated years after he left Speakers, and by another agent.
Since Rodriguez had only a year-to-year contract with Speakers
– terminable at will, moreover – and since obviously he was
dissatisfied with Speakers at least to the extent of switching to
ProServ and then when he became disillusioned with ProServ of
not returning to Speakers’ fold, the likelihood that Speakers
would have retained him had ProServ not lured him away is too
slight to ground an award of such damages. Such an award

546

would be the best example yet of puffing in the pie-in the-sky
sense.
AFFIRMED.

Questions to Ponder About Speakers of Sport v. ProServ
A. Judge Posner writes in this decision, “Once a case gets to the jury,
all bets are off.” Is he showing shockingly little faith in the jury
system – especially considering his position as a judge? Or is he just
being realistic?
B. Do you agree that a promise of obtaining $2 million to $4 million
in endorsements is “pure fantasy and gross exaggeration” and
“meaningless superlatives that no reasonable person would take
seriously”? Do you think Rodriguez took it seriously?
C. Does the existence of tort doctrine in this area stifle competition
by creating a cloud of possible liability when competitors fight for
clients? Or does it aid competition by forcing business interests to
provide information that is more accurate, thus leading to more
efficient outcomes in the marketplace?

Fraud
The most hallowed way to turn a contract dispute into a tort lawsuit
is through a charge of fraud. The cause of action for fraud, which is
sometimes called “deceit” or “intentional misrepresentation,”
provides a cause of action where the defendant knowingly
misrepresents facts for the purpose of inducing the plaintiff to do
something, and the plaintiff actually, justifiably, and detrimentally
relies on the misrepresentation.
Here is the blackletter formulation:
A plaintiff can establish a prima facie case for
fraud
by
showing:
(1) A
material
misrepresentation by defendant, (2) scienter
(defendant’s knowledge of falsity), (3) the
defendant’s intent to induce reliance on the part
of the plaintiff, (4) the plaintiff’s (a) actual and
(b) justifiable reliance on the misrepresentation,

547

and (5) the plaintiff’s accrual of actual damages
as a result.

Several of these elements bear elaboration.
First, the there must be a misrepresentation. The misrepresentation
is usually an affirmative statement of fact that turns out to not be
true. There are as many examples of misrepresentations as there are
con-artists: saying that land is owned free and clear by the defendant
(when it’s not), saying that certain computer equipment can process a
certain amount of data per hour (when it can’t), or saying that a
certain motor oil meets certain industry standards (when it doesn’t).
Any of these sorts of statements, if false, can be the basis for a fraud
claim.
Yet a misrepresentation does not need to be an affirmative statement
of fact to be the basis of a fraud claim. Actively concealing facts can
count as a misrepresentation as well, as can nondisclosure when there
is a duty to disclose. Suppose a real estate agent installs a fake circuitbreaker panel to make a home inspector think that a house’s wiring is
up to code. That concealment counts as a fraudulent
misrepresentation.
Even a promise can constitute a misrepresentation – that is, if the
defendant has no intention of keeping it. Taking an advance payment
from your neighbor for mowing the lawn next weekend – when you
already have airplane tickets to abscond overseas – counts as a
fraudulent misrepresentation. Where a promise is the basis of a fraud
claim, the cause of action is sometimes called “promissory fraud.”
It is often said that the misrepresentation must be material. In law,
to say something is material is to say “it matters.” Suppose a sales
associate at a used car lot lies by telling you the car you are thinking
about buying was inspected on Tuesday, when, in fact, it was
inspected on Monday. This misrepresentation is immaterial, and
therefore it could not be used as the basis for a fraud claim.
However, suppose the sales associate tells you the car has never been
involved in an accident – when, in fact, it once skidded off the road
into a lake where it sat for three days before being pulled out. That is

548

definitely a material misrepresentation. So it could form the basis for
a fraud claim.
Second is the requirement of scienter. The word scienter (“sigh-ENtur,” among other pronunciations) is a legal term that often comes up
in economic contexts. It is from the Latin for “to know,” the same
root word underlying “science.” In fraud, the scienter requirement is
the requirement that the plaintiff either knew that the representation
was false or else acted recklessly as to the truth in making the
statement.
Third, is the intent requirement – the defendant had to intend for
the plaintiff to rely on the statement at issue. Typically, the
defendant’s intent to have the plaintiff rely on the misrepresentation
is for the ultimate purpose of monetary gain.
While the first three elements focus on the defendant, the final two
directly concern the plaintiff.
The fourth element is reliance – that the plaintiff actually and
justifiably relied on the misrepresentation. Courts usually present this
as one element, but it is useful to break it down into two subelements: (a) actual reliance, and (b) justifiable reliance.
The requirement of actual reliance is an actual causation
requirement, and it can be measured by the but-for test. Would the
plaintiff have avoided undertaking the detrimental action but for the
defendant’s misrepresentation? That is, but for the misrepresentation,
would the plaintiff have suffered the complained of loss? Actual
reliance is subjective – it has to do with what the plaintiff actually
believed.
The requirement of justifiable reliance, on the other hand, is
objective: It must have been reasonable for the plaintiff to have been
fooled by the misrepresentation.
Working together, the requirements of actual and justifiable reliance
greatly cut down on the possible universe of fraud cases that can be
brought. Actual and justifiable reliance call for a plaintiff who threads
the needle: If the plaintiff is savvy enough to avoid actually being
swindled, then the plaintiff has no case. If the plaintiff should have been

549

savvy enough to avoid being swindled, then the plaintiff has no case.
Thus, fraud requires a goldilocks plaintiff: One unaware enough to
have been actually duped, but not so gullible as to be objectively
unreasonable.
Finally, fraud requires actual damages, an insistence captured in the
requirement that the plaintiff relied on the misrepresentation to the
plaintiff’s detriment.
Case: Berger v. Wade
The following case illustrates how the requirement of justifiable
reliance can screen out cases the law deems unworthy of
compensation. It also reveals another aspect of fraud doctrine – its
use as a defense to enforcement of contractual obligations.

Berger v. Wade
Court of Appeals of Ohio, First District
March 28, 2014
Alfred J. BERGER, Jr., Plaintiff–Appellant, v. Martin WADE,
Defendant–Appellee/Third–Party Plaintiff, and Christopher
Rose, Third–Party Defendant. No. C–120863.
PER CURIAM:
[Alleged fraud victim Martin Wade signed a guaranty for a shortterm business loan of $100,000 evidenced by a promissory note.
When Wade was called upon for payment, he claimed to be the
victim of fraud.]
~Alfred J. Berger, Jr., appeals from the trial court’s judgment in

favor of defendant-appellee/third-party plaintiff Martin Wade,
on Berger’s claim that Wade had failed to repay a business loan
that he had personally guaranteed. Berger contends that the trial
court erred when it found that he had fraudulently induced
Wade into executing the guaranty agreement. We agree and
reverse.
In 2006, third-party defendant Christopher Rose, a local
developer, approached Wade about investing in The Rookwood
Corporation, doing business as The Rookwood Pottery
Company (“Rookwood”). By 2009, Wade had invested over $1

550

million in the corporation and was its largest shareholder.
Though he was not involved in the day-to-day operations of the
company, Wade had access to the corporation’s books, records,
and financial information.
In 2009, Rose obtained a loan commitment for Rookwood from
the Ohio Department of Development. Because the proceeds of
the Ohio loan took longer than expected to reach the company,
funding difficulties imperiled the development. To cover the
shortfall, Rose sought temporary financing. He approached
Berger about the possibility of making a short-term loan to the
company. After negotiations between Rose and Berger, Berger
agreed to lend Rookwood $100,000 to fund operations until the
proceeds of the Ohio loan were delivered.
Berger was given the opportunity to examine the books of
Rookwood. Given Rookwood’s poor financial condition, Berger
was unwilling to lend the company the funds without additional
security. Therefore, as a condition of making the loan, Berger
insisted that Rose and Wade co-sign the promissory note, and
that Rose and Wade personally guarantee the debt.
The debt was to be evidenced by a promissory note which
Berger had drafted. Berger ultimately admitted that he had
copied documents originally prepared by a Cincinnati law firm
for another transaction that also involved a promissory note and
guaranty. Though not a lawyer, Berger “changed [the
documents] to fit the circumstances” of the Rookwood deal.
The changes took less than ten minutes. The documents
provided that Berger would loan the corporation $100,000 in
August 2009. The corporation, Rose, and Wade promised to
repay the loan in one month with $10,000 in interest also due at
that time. In a separate guaranty agreement, Rose and Wade
personally guaranteed the loan repayment.
Rose presented Berger’s note and guaranty to Wade. Despite
examining the note for less than three minutes, and the guaranty
for less than five, Wade signed the documents. He had not met
with or spoken to Berger before signing the documents.
The promissory note provided, on its first page, that:

551

This Note is secured by a first-priority security
interest in the Assets of The Rookwood
Corporation pursuant to the terms of a Security
Agreement dated of even date herewith between
The Rookwood Corporation and [Berger] (the
“Security Agreement”).
As it turned out, however, there was no security agreement and,
therefore, no security interest existed.~
The requirement of justifiable reliance is best understood as
testing the credibility of the claim that fraud induced a party to
act. The necessity that the reliance is justified screens out
pretextual claims or defenses put forward after adverse facts on
the ground have rendered a party’s promise unprofitable.
The question of justifiable reliance is one of fact, and the court
must inquire into the nature of the transaction, the
representation, and the relationship of the parties.
Wade testified that he would “probably not” have signed the
note and guaranty if he had known that the first-priority security
agreement identified in the note did not exist. He stated that he
assumed that Berger would enforce the security interest to pay
the debt rather than proceed against him.
Yet, the overwhelming weight of the evidence in the record
reflects that Wade’s assumption and his reliance on the fictitious
representation were not justified. Wade was a principal investor
in Rookwood. Before signing the note and guaranty, he had
examined the corporation’s financial statements. Although
Berger’s note stated that it was secured by a first-priority security
interest, Wade knew that Rookwood had already given security
interests in its assets and real property to another investor and
to the Ohio development agency. Wade admitted that he had
already personally guaranteed the payment of some of those
loans.
Before signing Berger’s note and guaranty, Wade, an
experienced certified public accountant and former attorney,
reviewed the documents, albeit very briefly. He admitted that
under the guaranty’s express terms, whether Berger’s security

552

agreement existed or not, Berger could proceed against Wade
personally if the note was not repaid. Wade acknowledged that
he had waived the right to require Berger to proceed first against
“any other person or any security.” In light of these facts,
Wade’s assumption that Berger would not elect to proceed
against him for the funds, and his reliance on that assumption,
was simply not sustainable.
We hold that Wade’s belief that the fictitious security agreement
would protect him from having to satisfy the amount due on the
note was not justified under the circumstances. Accordingly, we
conclude that the judgment as to the fraudulent-inducement
defense was against the manifest weight of the evidence. The
third assignment of error is sustained.~

Fraud: Pleading Requirements
Fraud has a procedural component that plays a strong role in shaping
the tort in practice. Unlike most tort claims, a claim for fraud must be
pled with “specificity.” This longstanding requirement is entirely
independent of the recent “Twiqbal” doctrine – which you may have
learned about in your civil procedure class – that has ratcheted up
pleading requirements in federal courts. See Bell Atlantic Corp. v.
Twombly, 550 U.S. 544 (2007) and Ashcroft v. Iqbal, 556 U.S. 662
(2009).
Fraud’s pleading requirement means that plaintiffs alleging fraud
must come right out at the beginning of the lawsuit and explain how
they were suckered by the defendant. The standard justification for
this requirement is that without it, plaintiffs could go on “fishing
expeditions,” filing lawsuits on speculation and then using the
powerful mechanisms of civil discovery to churn up evidence to see
if there is anything upon which to base a claim.
The pleading requirement reflects a congenital difficulty for fraud
doctrine. Its substantive foundation is an allegation of the plaintiff’s
ignorance. That seems to invite plaintiffs to use alleged ignorance as a
shield at the pleading stage, thus creating fertile ground for strategic
behavior aimed at garnering low-value settlements from defendants
simply wanting to avoid litigation expense. On the other hand, fraud,

553

in fact, is meant to address situations where a plaintiff suffers losses
on account of a defendant intentionally denying to the plaintiff the
full facts, so it seems unjust to require the plaintiff to know
everything in detail before filing suit. Thus, courts trying to strike the
right balance are put in a difficult position.
Case: Committee on Children’s Television v. General
Foods
The following case shows the cause of action for fraud used in a
novel way for consumer “impact litigation” – that is, litigation
intended to have society-wide effect. The case also shows how the
pleading requirement works to shape the substance of the fraud tort.

Committee on Children’s Television v.
General Foods
Supreme Court of California
December 22, 1983
Cal.3d 197. Committee on Children’s Television, Inc., et al.,
Plaintiffs and Appellants, v. General Foods Corporation et al.,
Defendants and Respondents. L.A. No. 31603. Named plaintiffs
included five organizations (The Committee on Children’s
Television, Inc.; the California Society of Dentistry for Children;
the American G.I. Forum of California; the Mexican-American
Political Association; the League of United Latin American
Citizens), as well as individual adults, and individual children.
Opinion by Broussard, J., with Mosk, Richardson, Kaus,
Reynoso and Grodin JJ., concurring. Separate concurring and
dissenting opinion by Bird, C. J, not reproduced here.
Justice ALLEN E. BROUSSARD:
Plaintiffs appeal from a judgment of dismissal following a trial
court order sustaining demurrers without leave to amend to
their fourth amended complaint. The complaint essentially
charges defendants – General Foods Corporation, Safeway
Stores, and two advertising agencies – with fraudulent,
misleading and deceptive advertising in the marketing of sugared
breakfast cereals. The trial court found its allegations insufficient
because they fail to state with specificity the advertisements

554

containing the alleged misrepresentations. We review the
allegations of the complaint and conclude that the trial court
erred in sustaining demurrers without leave to amend to
plaintiffs’ causes of action charging fraud and violation of laws
against unfair competition and deceptive advertising.~
Plaintiffs filed their original complaint on June 30, 1977, as a
class action on behalf of “California residents who have been
misled or deceived, or are threatened with the likelihood of
being deceived or misled,” by defendants in connection with the
marketing of sugared cereals.
The principal defendant is General Foods Corporation, the
manufacturer of five “sugared cereals” – Alpha Bits,
Honeycomb, Fruity Pebbles, Sugar Crisp, and Cocoa Pebbles –
which contain from 38 to 50 percent sugar by weight. The other
corporate defendants are two advertising agencies – Benton and
Bowles, Inc., and Ogilvy & Mather International, Inc. – which
handled advertising of these cereals, and Safeway Stores, which
sold the products to plaintiffs. Finally, the complaint includes as
defendants numerous officers and employees of the corporate
defendants.~
Paragraph 34 alleges that defendants “engaged in a sophisticated
advertising and marketing program which is designed to
capitalize on the unique susceptibilities of children and
preschoolers in order to induce them to consume products
which, although promoted and labelled as ‘cereals,’ are in fact
more accurately described as sugar products, or candies.” The
complaint thereafter refers to sugared cereals as “candy
breakfasts.”
Paragraph 35 lists some 19 representations allegedly made in
television commercials aimed at children. Most of these
representations are not explicit but, according to plaintiffs,
implicit in the advertising. Paragraph 35 of the complaint reads
as follows:
The advertising scheme routinely and repeatedly
employs and utilizes, in commercials aimed at
children, each of the following representations
which are conveyed both visually and verbally:

555

(a) Children and young children who regularly
eat candy breakfasts are bigger, stronger, more
energetic, happier, more invulnerable, and
braver than they would have been if they did
not eat candy breakfasts. (b) Eating candy
breakfasts is a ‘fun’ thing for children to do, and
is invariably equated with entertainment and
adventure. (c) The sweet taste of a product
ensures or correlates with nutritional merit. (d)
Eating candy breakfasts will make children
happy. (e) Bright colors in foods ensure or
correlate with nutritional merit. (f) Candy
breakfasts are grain products. (g) Candy
breakfasts are more healthful and nutritious for
a child than most other kinds and types of
cereals. (h) Adding small amounts of vitamins
and minerals to a product automatically makes it
‘nutritious.’ (i) Candy breakfasts inherently
possess and/or impart to those ingesting them
magical powers, such as the capacity to cause
apes and fantastic creatures to appear or
disappear. (j) Candy breakfasts contain adequate
amounts of the essential elements of a growing
child’s diet, including protein. (k) The
‘premiums’ (small toys packaged in with the
candy breakfast as an inducement to the child)
are very valuable and are offered free as a prize
in each box of candy breakfast. (l) Candy
breakfasts are the most important part of a
‘well-balanced breakfast’ and are at least as
nutritious as milk, toast and juice. (m) Candy
breakfasts calm a child’s fears and dispel a
child’s anxiety. ... (n) Candy breakfasts have
visual characteristics which they do not in fact
possess, such as vivid colors and the capacity to
glitter or to enlarge from their actual size to a
larger size.
“In addition to the foregoing representations
specified in Paragraph 35 (a) through (n), in
each of the commercials for each of the
products specified below the advertising scheme
repeatedly, uniformly and consistently utilizes

556

and relies upon the following representations
with respect to particular products: (o) Cocoa
Pebbles are good for a child to eat whenever he
or she is hungry, and it is a sound nutritional
practice to eat chocolatey tasting foods, such as
Cocoa Pebbles, for breakfast. (p) Honeycomb
(i) contains honey and (ii) consists of pieces
which are each at least two (2) inches in
diameter and (iii) will make a child big and
strong. (q) Alpha-Bits (i) will enable a child to
conquer his or her enemies, (ii) can be used by a
child easily to spell words in his or her spoon,
(iii) are an effective cure for the child’s anxieties,
and (iv) have magical powers and can impart
magical powers to a child. ... (r) Fruity Pebbles
(i) contain fruit and (ii) emit auras, rainbows or
mesmerizing colors. (s) Super Sugar Crisp (i)
should be eaten as a snack food without danger
to dental health, (ii) should be eaten as a
nutritious snack whenever a child is hungry, (iii)
makes a child smart and (iv) is coated with
golden sugar and such sugar is very valuable.”
Plaintiffs allege that commercials containing these
representations are broadcast daily. Although the commercials
changed every 60 days, “they retain consistent themes and each
convey ... the representations as set forth.” Defendants, but not
plaintiffs, know the exact times, dates, and places of broadcasts.
Plaintiffs further allege that the same representations appear in
other media, and on the cereal packages themselves. Paragraph
42 asserts that defendants concealed material facts:
In the advertising scheme planned and
participated in by each and every Defendant,
none of the following facts are ever disclosed:
(a) The percentage of sugar and chemicals
together in the products advertised ranges from
38% to 50% of the total weight of the product;
(b) There is no honey in Honeycomb, no fruit
in Fruity Pebbles, and the premiums packed
into the boxes of Alpha Bits and Super Sugar
Crisp cost no more than a few pennies at most;

557

(c) Eating candy breakfasts may contribute to
tooth decay in children and adults; (d) Eating
candy breakfasts as a snack will cause tooth
decay; (e) Children should brush their teeth
soon after eating sugary foods; (f) For many
children, excessive sugar consumption will have
serious and detrimental health consequences,
including obesity, heart disease, and other
adverse health consequences; (g) For children
with already existing health problems, especially
diabetes, consuming candy breakfasts may have
serious and detrimental health consequences; (h)
There is a serious controversy over the adverse
effects of sugar on the health of children; (i)
Candy breakfasts are not the most important
part of a balanced breakfast; (j) If eaten at all,
candy breakfasts should not be consumed in
large quantities and whenever a child is hungry;
(k) Candy breakfasts cost more per serving than
non-pre-sweetened breakfast cereals or hot
cereals and more than other foods of better
nutritional value than candy breakfasts; (l) A
child’s welfare is best served by accepting
nutritional advice from his or her parents when
such advice conflicts with advice given in
television commercials; (m) The happy,
adventure-filled fantasy portrayal of eating
candy breakfasts is unrealistic and cannot be
duplicated by any child.
Such concealment, plaintiffs allege, when joined with the
affirmative misrepresentations listed in paragraph 35, render the
advertisements misleading and deceptive.
The complaint asserts at length the special susceptibility of
children to defendants’ “advertising scheme,” and explains how
defendants take advantage of this vulnerability. It further asserts
that, as defendants know, the desires and beliefs of children
influence and often determine the decision of adults to buy
certain breakfast foods.~
The third through sixth causes of action set out various aspects
of the tort of fraud.~ Each of these causes of action~ claims

558

compensatory damages of $10 million; those counts asserting
intentional misrepresentation include a prayer for punitive
damages. The prayer for relief is extensive, and includes some
novel requests. In addition to seeking damages, restitution, and
injunctive relief, plaintiffs seek warning labels in stores and on
packages, creation of funds for research on the health effects of
sugar consumption by young children, public interest
representatives on defendants’ boards of directors, and public
access to defendants’ research on the health effects of their
products. We discuss plaintiffs’ right to seek damages,
restitution, and injunctive relief in this opinion, but take no
position on the suitability of the other remedies requested.
Defendants demurred to the fourth amended complaint for
failure to state a cause of action and for uncertainty. The trial
court sustained the demurrers without leave to amend. The trial
judge explained the basis for his ruling: “[I]n order to state a
cause of action for fraud or for breach of warranty, there must
be alleged with specificity the basis for the cause and that is, if
there are advertisements which contain fraudulent matters, those
advertisements must be set out. [–] In paragraph 35, which is the
heart of the allegations concerning the conveying of the
representations, we have just a series of very general allegations
to which there is no reference of an advertisement actually
made. ... [–] Paragraph 38 which makes the allegations
concerning media dissemination set out no television stations,
no other media, except for the fact that these ads were run on
television stations every day in Southern California for a fouryear period. [–] This gives the defendant practically no kind of
information concerning that which the defendant must answer,
and it doesn’t give the court a sufficient factual basis for its
administration of the case.”~
Plaintiffs base their third, fourth, fifth and sixth causes of action
on the tort of fraud. Civil Code section 1710 defines that tort:
A deceit [fraud] ... is either: 1. The suggestion, as
a fact, of that which is not true, by one who
does not believe it to be true; 2. The assertion,
as a fact, of that which is not true, by one who

559

has no reasonable ground for believing it to be
true; 3. The suppression of a fact, by one who is
bound to disclose it, or who gives information
of other facts which are likely to mislead for
want of communication of that fact ....~
[Witkin explains the pleading requirement of specificity:]
Fraud actions ... are subject to strict
requirements of particularity in pleading. The
idea seems to be that allegations of fraud
involve a serious attack on character, and
fairness to the defendant demands that he
should receive the fullest possible details of the
charge in order to prepare his defense.
Accordingly the rule is everywhere followed that
fraud must be specifically pleaded. The effect of
this rule is twofold: (a) General pleading of the
legal conclusion of ‘fraud’ is insufficient; the
facts constituting the fraud must be alleged. (b)
Every element of the cause of action for fraud
must be alleged in the proper manner (i.e.,
factually and specifically), and the policy of
liberal construction of the pleadings ... will not
ordinarily be invoked to sustain a pleading
defective in any material respect. (3 Witkin, Cal.
Procedure (2d ed. 1971) Pleading, § 574)
Witkin adds, however, that:
In reading the cases one gains the impression
that entirely too much emphasis has been laid
upon the requirement of specific pleading. The
characterization of some actions as ‘disfavored’
has little to recommend it ... and actions based
on fraud are so numerous and commonplace
that the implications of immoral conduct are
seldom considered more serious than those
involved in other intentional torts. Hence, while
it seems sound to require specific pleading of
the facts of fraud rather than general
conclusions, the courts should not look askance
at the complaint, and seek to absolve the
defendant from liability on highly technical

560

requirements of form in pleading. Pleading facts
in ordinary and concise language is as
permissible in fraud cases as in any others, and
liberal construction of the pleading is as much a
duty of the court in these as in other cases. (3
Witkin, op. cit. supra, Pleading, § 575, quoted in
Lacy v. Laurentide Finance Corp. (1972) 28
Cal.App.3d 251, 258, fn. 2.)
The specificity requirement serves two purposes. The first is
notice to the defendant, to “furnish the defendant with certain
definite charges which can be intelligently met.” The pleading of
fraud, however, is also the last remaining habitat of the common
law notion that a complaint should be sufficiently specific that
the court can weed out nonmeritorious actions on the basis of
the pleadings. Thus the pleading should be sufficient “‘to enable
the court to determine whether, on the facts pleaded, there is
any foundation, prima facie at least, for the charge of fraud.’”
We observe, however, certain exceptions which mitigate the
rigor of the rule requiring specific pleading of fraud. Less
specificity is required when “it appears from the nature of the
allegations that the defendant must necessarily possess full
information concerning the facts of the controversy,”; “[e]ven
under the strict rules of common law pleading, one of the
canons was that less particularity is required when the facts lie
more in the knowledge of the opposite party ... .”
Additionally, in a case such as the present one, considerations of
practicality enter in. A complaint should be kept to reasonable
length, and plaintiffs’ fourth amended complaint, 64 pages long,
strains at that limit.~ A complaint which set out each
advertisement verbatim, and specified the time, place, and
medium, might seem to represent perfect compliance with the
specificity requirement, but as a practical matter, it would
provide less effective notice and be less useful in framing the
issues than would a shorter, more generalized version.
Defendants object to the allegations of misrepresentation on the
ground that the complaint fails to state the time and place of
each misrepresentation, to identify the speaker and listener, and

561

to set out the representation verbatim or in close paraphrase.
The place and time of the television advertisements, however, is
fully known to defendant General Foods, but became available
to plaintiffs only through discovery. That defendant equally
knows the distribution of cereal box advertisements. A lengthy
list of the dates and times of cereal ads on California television
stations would add nothing of value to the complaint; the same
is true for a list of California grocers marketing General Foods
cereals. The language of the complaint – all ads for sugared
cereals within a given four-year period – is sufficient to define
the subject of the complaint and provide notice to defendants.
General Foods also knows the content of each questioned
advertisement. Plaintiffs initially lacked such detailed knowledge,
and although they have now obtained copies of the television
storyboards through discovery, quotation or attachment of such
copies to the complaint would consume thousands of pages.
Attachment of the storyboards, moreover, would not redress
defendants’ grievance, which is, as we understand it, not that
they lacked knowledge of the content of the commercials but
that they do not understand what it is in the images and words
that gives rise to the alleged misrepresentations.
For plaintiffs to provide an explanation for every advertisement
would be obviously impractical. We believe, however, that the
trial court could reasonably require plaintiffs to set out or attach
a representative selection of advertisements, to state the
misrepresentations made by those advertisements, and to
indicate the language or images upon which any implied
misrepresentations are based. This is a method of pleading
which has been endorsed in other cases involving numerous
misrepresentations. It represents a reasonable accommodation
between defendants’ right to a pleading sufficiently specific
“that the court can ascertain for itself if the representations ...
were in fact material, and of an actionable nature”, and the
importance of avoiding pleading requirements so burdensome
as to preclude relief in cases involving multiple
misrepresentations.~

562

Defendants also object that the complaint does not indicate that
any particular child relied upon or even saw any particular
television advertisement. They point out that although the
complaint does assert that each of the adult plaintiffs purchased
General Foods’ products at a Safeway Store, it does not state
which advertisements they, or their children, saw and relied
upon.
A specific statement of the advertisements seen and relied upon
by the individual plaintiffs would serve to demonstrate both that
they possess a valid cause of action in their individual capacity
and that they are proper representatives for the class plaintiffs.
The realistic setting of the case, however, may make such
specific pleading impossible. A long-term advertising campaign
may seek to persuade by cumulative impact, not by a particular
representation on a particular date. Children in particular are
unlikely to recall the specific advertisements which led them to
desire a product, but even adults buying a product in a store will
not often remember the date and exact message of the
advertisements which induced them to make that purchase.
Plaintiffs should be able to base their cause of action upon an
allegation that they acted in response to an advertising campaign
even if they cannot recall the specific advertisements.~
Although the parties argue primarily the sufficiency and
specificity of the pleadings, the underlying controversy is of
much greater dimension. Defendants engaged in a nationwide,
long-term advertising campaign designed to persuade children to
influence their parents to buy sugared cereals. Adapted to its
audience, the campaign sought to persuade less by direct
representation than by imagery and example. While maintaining
a constant theme, the particular advertisements changed
frequently. Plaintiffs now contend that these advertisements
were deceptive and misleading, and while we do not know the
actual truth of those charges, we must assume them true for the
purpose of this appeal. Yet, if we apply strict requirements of
specificity in pleading as defendants argue, the result would be
to eliminate the private lawsuit as a practical remedy to redress
such past deception or prevent further deception. By directing
their advertisements to children, and changing them frequently,

563

defendants would have obtained practical immunity from
statutory and common law remedies designed to protect
consumers from misleading advertising.
It can be argued that administrative investigation and rule
making would be a better method of regulating advertising of
this scope and character. The California Legislature, however,
has not established the necessary administrative structure. It has
enacted consumer protection statutes and codified common law
remedies which in principle apply to all deceptive advertising,
regardless of complexity and scale, and, we believe, regardless of
whether the advertisement seeks to influence the consumer
directly or through his children. Established rules of pleading
should not be applied so inflexibly that they bar use of such
remedies.~
Plaintiffs should be permitted to amend their complaint on
behalf of the parent and child plaintiffs under the causes of
action for fraud.~

Questions to Ponder About Committee on Children’s
Television v. General Foods
A. Does the court strike the right balance with the specificity
requirement? That is, does the holding take due account of the need
to prevent strategic gamesmanship, give defendants the capacity to
fairly defend themselves, and yet allow meritorious claims to move
forward?
B. Do you find it problematic that this case is in court? Should
litigation be used in this way to challenge industry-wide practices? Or
would this better be left to regulation – such as through the U.S.
Food and Drug Administration? Or is there any problem with
allowing regulation and this kind of litigation to co-exist?

Other Misrepresentation Torts
In addition to liability for fraud – which is premised on an intentional
misrepresentation – the law sometimes allows causes of action for
misrepresentations even where there is no intent to deceive. These
include actions for negligently made misrepresentations and even
innocently made misrepresentations (what you could call strict-

564

liability misrepresentation). Some courts even categorize these
theories of recovery as particular species of fraud. Here’s a brief look
at the relevant concepts:
The cause of action known as negligent misrepresentation allows a
claim where the misrepresentation was made as a result of negligent
error. This cause of action is broader than fraud in one sense, since it
reaches beyond situations involving an intentional falsehood. But in
other important ways, the cause of action for negligent
misrepresentation is narrower, as courts are willing to recognize it
only in a limited range of situations. Yet before we can understand
negligent misrepresentation and its place in the law, we need first to
back up and provide some context vis-à-vis negligence law.
If a negligently made misrepresentation causes property damage or
personal injury, then there is a cause of action in negligence – that is,
the everyday garden-variety cause of action for negligence, which is
covered in Part II of this book. In such a case, there’s no need for a
tort of negligent misrepresentation to enable recovery. Professor
Kenneth S. Abraham gives the example of one person asking another
if a ladder is safe to stand on. Suppose I say, “I’ve inspected the
ladder, and it’s safe.” And further suppose I did, in fact, inspect the
ladder, but I did so negligently – that is, not up to the standards of
the reasonable person. (For instance, perhaps I just looked the ladder
over from a distance and didn’t notice the conspicuously absent bolts
on the seventh step.) If you break your leg in a fall from the ladder as
the result of relying on my advice, I am liable for your injuries in
negligence – just plain-old negligence. Sure, I made what could be
described as a “negligent misrepresentation,” but the
misrepresentation was merely the mode by which I breached my duty
of care. (Breach of the duty of care for the negligence cause of action
is discussed in Chapter 6 of Volume One.)
The need for a particular cause of action known as negligent
misrepresentation comes up when there is no injury to person or
property, but where the injury is instead purely economic. Frequently
the situation is an investment gone wrong: Money is lost, but no
blood is spilled and nothing tangible has been damaged. In such a
case, a regular-old negligence cause of action will not work because

565

of negligence’s prima facie requirement of an injury to person or
property. The concept that negligence cases cannot proceed on pure
economic loss alone is often called the “economic loss rule.” (The
relevant doctrine is discussed in Chapter 9 of Volume One.)
Bearing this in mind, you can see that the cause of action for
negligent misrepresentation can either be looked at as an evolution of
fraud (that is, an offshoot of fraud that lacks the scienter
requirement) or as a special form of negligence (that is, one that
incorporates an exception to the economic loss rule). Either way, the
tort of negligent misrepresentation tends to be narrow, applying only
in certain situations. And while the tort varies in its scope among
jurisdictions – in some states it looms larger than in others – it is
everywhere more limited in scope than either fraud or negligence.
Now that you have that context, you can understand where negligent
misrepresentation comes in.
Negligent misrepresentation’s native habitat, as a tort, is the
investment-gone-wrong scenario. For example, an investor in a landdevelopment deal or a small- to medium-sized company has lost a
very large amount of money and is looking for someone to blame. In
this scenario, the archetypal negligent misrepresentation claim is the
client of an accountant or attorney suing that accountant or attorney
for an incorrect representation that the client relied upon to her or
his detriment in making the investment.
Here is a realistic scenario: Suppose an accountant is hired by a
would-be investor to review a company’s books, and suppose the
accountant departs from the standard practice for professional
accountants in doing this work and thus negligently fails to uncover
massive accounting irregularities and balance-sheet problems that
would flag the company as a bad investment. The investor (i.e., the
client of the accountant) who loses her or his investment because of
relying on the negligent accounting work has a good cause of action
against the accountant for negligent misrepresentation.
This core example of negligent misrepresentation is probably
actionable in just about all jurisdictions. Once we start to move away

566

from this core example, however, the jurisdictional differences begin
to accumulate.
Beyond accountants and attorneys, causes of action for negligent
misrepresentation might also be had against other professional
suppliers of information, such as surveyors, public weighers, or real
estate agents. And outside of these professional contexts, a court
might recognize a cause of action for negligent misrepresentation in
situations where there is a special relationship of trust between the
plaintiff and defendant.
Another way in which many cases expand outward from the core
client-vs-accountant-or-attorney example is in allowing non-clients to
sue. That is, sometimes a third party to client-professional
relationship will be able to pursue a claim. Suppose a company hires
an accounting firm to audits its books. The report of the audit might
be detrimentally relied upon by third parties: If the audit report is
shown to a would-be investor, that person might rely on the
accounting firm’s work in deciding whether or not to invest.
Courts take different approaches in determining whether a third party
– that is, one not in contractual privity with the defendant – may sue
for negligent misrepresentation. Courts often allow a cause of action
where the defendant had actual knowledge that the third party was
relying on the defendant’s statements. Some courts, however, go
further and allow a cause of action so long as the third party’s
reliance was foreseeable.
As a whole, the law of negligent misrepresentation is often less than
clear, and it is subject to considerable variation among jurisdictions.
A different cause of action, one recognized by some courts, is that of
innocent misrepresentation. This tort applies where a party made a
misrepresentation (even absent intent or negligence), the plaintiff
detrimentally relied on the misrepresentation, and the defendant
benefited thereby. Alternatively, this can be called an action for
“strict liability misrepresentation.”
Suppose sellers of a house represent that their home is free of
termites, and suppose they make this representation innocently and

567

non-negligently, yet the house in fact has termites. If the sale goes
through, the sellers have benefitted from this innocent
misrepresentation because they sold their house for a higher price
than they would have had the termite infestation been known. Under
these facts, some courts would allow a cause of action for innocent
misrepresentation, permitting the buyers to recover the costs of
repairs and remediation from the sellers. This has the effect of giving
the buyers the expected benefit of their bargain.

Breach of Fiduciary Duty
There are many sorts of “duties” under the law. In negligence, a
person owes a duty of due care to all foreseeable plaintiffs to use
appropriate cautions to avoid injury. When two parties conclude a
contract, one party will owe a contractual duty to the other. Another
kind of duty under the law is fiduciary duty.
The word “fiduciary” comes from the Latin fiducia, “to trust,” and it
appears related to fidelis, meaning “faithful.” A fiduciary duty is a very
high duty – much higher than a contractual duty and much, much
higher than the duty of due care. In a fiduciary relationship, one party
is assumed to be looking out for the other and protecting the others’
interests – thus, “fiduciary duty.”
While a contractual duty arises out of a contract, and while a duty of
due care arises out of being within injury-range of another person, a
fiduciary duty only arises in a relationship where “special confidence
and trust is reposed in the integrity and fidelity of another and there
is a resulting position of superiority or influence, acquired by virtue
of this special trust.” Groob v. KeyBank, 108 Ohio St.3d 348, 351
(Ohio 2006) (internal quotes omitted).
When one person owes a fiduciary duty to another, that person is
“bound to act in good faith and with due regard to the interests of
the one reposing confidence.” Steelvest, Inc. v. Scansteel Service Center,
Inc., 807 S.W.2d 476, 485 (Ky. 1991) (internal quotes omitted). If the
fiduciary – the person owing the fiduciary duty – does not act in
good faith and with due regard to the interests of the person to
whom the duty is owed and thereby causes damages to that person,
the fiduciary is liable for the tort of breach of fiduciary duty.

568

Here is a blackletter formulation for the tort:
A plaintiff can establish a prima facie case for
breach of fiduciary duty by showing: (1) the
existence of a fiduciary duty owed by the
defendant to the plaintiff, (2) misconduct by the
defendant in contravention of the fiduciary
duty, (3) damages suffered by the plaintiff
resulting from the misconduct.

The key is knowing which relationships count as fiduciary
relationships. Fiduciary duties are owed by trustees to their
beneficiaries, by attorneys to their clients, and by agents to their
principals. In these fiduciary relationships, the fiduciary duty is oneway: Attorneys owe a fiduciary duty to clients, but clients do not owe
a fiduciary duty to their attorneys. To put it more plainly: Clients can
screw over their attorneys. But attorneys are not allowed to screw
over their clients.
Other fiduciary duties are bilateral. In a business partnership, partners
owe each other a fiduciary duty. And in a business joint venture, joint
venturers owe one another a fiduciary duty.
It’s important to understand that in the overall scheme of commercial
enterprise and human interaction, fiduciary duties are the exception,
not the default. Most business transactions do not give rise to a
fiduciary duty. In a regular “arms-length” transaction, it is assumed
that each party is looking out for itself. Thus, there is no need to
recognize a fiduciary duty.
But where there is a fiduciary duty, breach of it is, under the eyes of
the law, a much graver offense than breaching a mere contractual
duty. Breaching a contract is breaking one’s word. But breaching a
fiduciary duty is an act of faithlessness. Correspondingly, breach of
contract is just breach of contract. But breach of fiduciary duty is a
tort, and, as such, it is subject to tort remedies, including, where
warranted, punitive damages – something that is off the table for a
breach of contract cause of action.

569

Case: April Enterprises v. KTTV
The following case entertains a claim for breach of fiduciary duty in a
unique context: a production/distribution deal for children’s
television.

April Enterprises v. KTTV
Court of Appeals of California, Second Appellate District, Division
Seven
October 5, 1983
147 Cal. App. 3d 805. APRIL ENTERPRISES, INC., Plaintiff
and Appellant, v. KTTV et al., Defendants and Respondents.
Civ. No. 66885. Opinion by Johnson, J., with Schauer, P. J., and
Thompson, J., concurring.

Justice EARL JOHNSON, JR.:
The plaintiff, April Enterprises, (April) appeals from a judgment
dismissing its complaint without leave to amend.~
Factual and Procedural Background


Since this appeal is based on judgments on the pleadings and
of nonsuit on the opening statement, the allegations of the
complaint and opening statement are assumed to be true.
Consequently, many of the “facts” recited in this opinion will be
subject to proof in later proceedings.
In 1965 April entered into a written contract with respondents,
KTTV and Metromedia, Inc., (Metromedia/KTTV) for
production of the “Winchell-Mahoney Time” television show
(hereinafter referred to as the show.) The contract set forth the
rights of the parties with respect to the show’s production and
syndication. Under section 4 of the agreement respondents
owned all of the videotapes of the show. Section 17, dealing
with future syndication, provided that both parties had the right
to initiate syndication of the show with third parties and that
each party was to receive 50 percent of the net profits from any
resulting syndication. Subsection C of section 17 provided
respondents could erase the videotape of each show six months
after its original broadcast.

570

In 1968 respondents sent April a new contract which, if
accepted, would implement the syndication clause of the 1965
contract by conferring upon respondents the exclusive right to
initiate syndication for a limited period of time. April signed the
contract and returned it to respondents.
The new 1968 contract altered the rights of the parties in several
respects. With respect to respondents, they no longer had the
right to erase the videotapes of the show. They had the exclusive
right to initiate syndication but that exclusivity was limited to the
time in which the contract remained in effect. It follows that
under the new agreement April could not initiate syndication at
all.As we explain later, however, once the 1968 contract
expired April’s rights to initiate syndication were reinstated.
Also, April’s compensation was changed: the 1968 contract
provided that April would be paid 20 percent of the syndication
revenue, rather than the 50 percent compensation April was to
receive under the earlier agreement.
The 1968 contract provided for automatic termination in five
years, or earlier if the shows were not broadcast for a certain
period of time.
April alleges that some time in 1969 it attempted to negotiate
syndication agreements with various third parties and in that
connection offered to purchase the videotapes of the show from
respondents. We assume these negotiations were entered even
though April had no right to initiate syndication while the 1968
contract remained in effect.
Between November of 1969 and March of 1970, presumably in
response to April’s efforts to purchase the tapes, respondents
wrote two letters to April offering to buy the exclusive rights to
broadcast and license the show for another two years on terms
different from those in the 1968 contract. In the second of the
two letters, dated March 31, 1970, respondents also warned
April the videotapes would be erased unless April accepted
respondents’ new terms. There is no record of any response by
April to these letters.

571

April alleges that in 1976 it discovered the video tapes had
actually been erased at some unknown date. Shortly after this
discovery, April filed suit.~
April Has~ Stated a Cause of Action for Breach of Fiduciary Duty by a Joint
Venturer.
A. Judgment on the Pleadings.
In its complaint April alleged that the negotiations leading to
creation of the 1965 contract created a joint venture. In the
opening statement counsel also referred to the 1968 contract.
April’s position apparently is that both the 1965 and 1968
contracts merely implemented an over-arching oral joint venture
arrangement between the parties.
Respondents contend neither contract, nor any oral agreement,
created a joint venture; they proffer two arguments in support
of this contention. First, the clause in the 1965 contract labelling
April as an independent contractor coupled with the contract’s
integration clause negates the existence of a joint venture. And,
second, the contract taken as a whole details the rights and
duties of the parties in such a fashion that it negates every
element necessary to the creation of a joint venture. We
disagree.
“A joint venture ... is an undertaking by two or more persons
jointly to carry out a single business enterprise for profit.” The
elements necessary for its creation are: (1) joint interest in a
common business; (2) with an understanding to share profits
and losses; and (3) a right to joint control. “Such a venture or
undertaking may be formed by parol agreement [citations], or it
may be assumed as a reasonable deduction from the acts and
declarations of the parties~.” Whether a joint venture actually
exists depends on the intention of the parties.
Here, it cannot be determined as a matter of law that the
complaint fails to allege facts supporting creation of a joint
venture. April argues that the common enterprise to seek
syndication of the show after it was produced and originally
telecast was a joint venture and we find that the first amended
complaint sufficiently alleges such a relationship. The requisite

572

joint interest in a common business is supplied by the allegations
that the parties planned to coproduce the shows in order to
exploit the market for its syndication and that each contributed
its own unique talents in furtherance of this objective. The
requisite joint control is supplied by the allegation that each
party agreed to have equal rights to initiate syndication of the
show.
We also disagree with respondents’ assertion that the
requirement of sharing profits and losses is not met in the
instant case. The 1965 contract provides that April and
Metromedia each receive 50 percent of the profit derived from
any syndication of the show. April alleges in its complaint that
the parties also intended to share losses in the same proportion.
Since the intention to share losses may be inferred from a
contract provision to share profits, the joint venture action is
not defeated by the 1965 contract’s failure to specifically provide
for the unlikely eventuality that syndication of the show would
be a losing proposition. Moreover, where a joint venture
involves the contribution of capital by one party and services by
the other, neither party is required to reimburse the other for
losses sustained. In the event of loss, the party contributing
capital loses his capital and the one contributing labor loses the
value of his efforts. Consequently, if the evidence at trial
establishes that in practical effect the parties intended to share
losses even though April’s losses would be in the form of loss of
its labor and Metromedia’s would be in the form of lost capital,
the difference in the type of loss sustained would not defeat a
finding of joint venture.
Respondents next argument, that the contract’s labelling of
April as an independent contractor forecloses a finding of joint
venture, fails since the conduct of the parties may create a joint
venture despite an express declaration to the contrary.
We note that where evidence is in dispute the existence or
nonexistence of a joint venture is a question of fact to be
determined by the jury. Consequently, whether a joint venture
was actually created in the instant case is a question of fact to be
decided at trial. For purposes of this appeal, however, we hold

573

the complaint alleged facts sufficient to support a cause of
action for breach of fiduciary duty of a joint venturer.
B. Judgment of Nonsuit.
Respondents nevertheless contend that any joint venture that
may have been created by the 1965 contract was negated in 1968
because the agreement entered into that year gave Metromedia
the exclusive right to license and syndicate, thereby removing
the requisite control from April.According to the terms of the
1968 contract, however, Metromedia’s exclusive rights to initiate
syndication were time limited. Metromedia had exclusive rights
only until the 1968 contract expired. Once that happened
Metromedia’s exclusive syndication rights were exhausted and
April was left with the remaining rights to initiate syndication of
the show. It also provided that April would be paid on the
basis of gross receipts, and, according to respondents, if the
parties intended to share losses as well as profits April would
have been paid on the basis of net receipts. We address these
arguments as they relate to the order granting respondents’
motion for nonsuit.
As we noted earlier, our view of the 1968 contract is that it
merely implemented the earlier joint venture during the period
in which it remained in effect. Moreover, the 1968 contract
strengthens April’s assertion of an oral agreement of joint
venture if it is construed as representing a written
implementation of decision to “take turns” syndicating the
show, i.e., respondents had exclusive rights to syndicate until the
1968 agreement terminated, at which time exclusive rights to
initiate syndication vested in April.
A joint venture continues until the purpose for which it was
formed has been accomplished or it is expressly extinguished.
And a subsequent agreement between joint venturers which
merely provides for a different distribution of profits does not
change the relationship unless it also expressly extinguishes the
earlier agreement.
There is no evidence before this court that one of the purposes
of the joint venture-to exploit the market for syndication of the

574

television show-has been accomplished. Indeed, the 1968
agreement evidences the parties intended to “take turns”
initiating syndication, with April’s turn coming after the 1968
contract terminated. Neither is there evidence of express
extinguishment. Thus, the 1968 agreement, absent evidence that
may be introduced at trial to the contrary, does not defeat the
cause of action based on joint venture and granting the
judgment of nonsuit was also error.~
Conclusion
This case cries out for a full development of the facts through a
trial of the action.~ The judgment is reversed and remanded for
further proceedings consistent with the views expressed in this
opinion.

Questions to Ponder About April v,. KTTV
A. Do you agree that the relationship between April Enterprises and
KTTV should be construed as a joint venture? Do you think the
parties intended it, in substance, to be that?
B. The court says a joint venture requires an understanding to share
both profits and losses. The contract clearly provided for a sharing of
profits in the event the show entered syndication. As for losses, the
court says this requirement can be satisfied for April through the
“loss of its labor” contributed to the project. Is this reasoning
correct? Does this holding mean that virtually all profit-sharing
agreements are joint venture agreements? If so, would that be a good
thing? If not, what distinguishes the April/KTTV deal as a joint
venture as opposed to other deals involving profit sharing?
C. This about what lessons can be learned for the transactional
attorney: What could KTTV have done differently in putting this deal
together to avoid the possibility of this kind of tort liability?
Historical Note on April v. KTTV
On remand, April Enterprises won a $17.8-million jury verdict.
The person behind April Enterprises was ventriloquist Paul Winchell,
who was perhaps best known as the voice of Disney’s Tigger the
Tiger. He did Winchell-Mahoney Time in an era when locally produced

575

programming was common, including locally produced children’s
shows. Winchell’s show was beloved by many viewers growing up in
the Bay Area at that time, who fondly recall a puppet named
Knucklehead Smiff.
In the years following the live production and broadcast of WinchellMahoney Time, Winchell worked to secure a syndication deal. In the
meantime, KTTV erased the tapes. Back then, videotape was
expensive, and since it was re-usable, recording over old shows was
commonplace. An enormous wealth of television ephemera from the
1960s and 1970s was lost in this way.
One of the most famous examples of videotape-erasing is the BBC’s
destruction of many early episodes of the television show Doctor Who,
which debuted 1963. Today, Doctor Who is one of the world’s most
valuable media franchises. According to a 2013 report on franchise
licensing, the BBC, largely because of Doctor Who, was ranked ahead
of the owners of franchises such as Pokémon and Sesame Street.
The BBC, which can be quite strict in asserting intellectual property
rights, has, in an ironic twist, benefitted greatly from fans who made
unauthorized recordings of the show in its early days. Bootleg tapes,
traded for years amongst devoted fans called “Whovians,” gave the
BBC a second chance to exploit the episodes that it had intended to
abandon and destroy.
As for Winchell-Mahoney Time, efforts were made for years to spread
the word in search of fans who might have retained tapes of the
show. Some have been recovered. Several clips can be found at
http://www.paulwinchell.net/media.html.
Paul Winchell’s daughter, April, followed her father into show
business. April Winchell is currently a voice actor and stand-up
comic. She previously hosted a talk-radio show in Los Angeles. Paul
Winchell died in 2005 at age 82.
Problem Based on April v. KTTV
Suppose you were representing a media company negotiating with
talent over a deal similar to the one in April v. KTTV – where talent
develops a show using your client’s facilities and staff, for initial

576

distribution by your client, with the idea that if the show is eventually
syndicated, the profits will be split between your client and talent.
Would you want the deal to be a joint venture or not? What could
you do in terms of drafting to settle the issue one way or another?

577

31. Defamation
“Words are, in my not-so-humble opinion, our most
inexhaustible source of magic. Capable of both inflicting injury,
and remedying it.”
– Albus Dumbledore, Harry Potter and the Deathly Hallows, by
J.K. Rowling, 2007

Introduction
Defamation is all about reputation and falsehoods. As a cause of
action, it applies when a defendant makes false statements that are
harmful to a plaintiff’s reputation.
At first blush, defamation may seem to be something of an island,
unconnected to the rest of the doctrinal landscape of torts. But at an
instinctual level, it has something in common with the intentional
torts of battery, assault, false imprisonment and intentional infliction
of emotional distress. All these torts might be thought of as a suite of
doctrines protecting a person’s right to not be “messed with.” While
the tort of battery protects a person’s sense of bodily integrity,
defamation and the various privacy torts (covered in the next
chapter) protect a person’s non-corporeal integrity. Defamation
recognizes that we are more than our bodies. Our existence is also
defined by our relationships with others. Thus, our protectable
personal interests run to the web of interconnected impressions
about us held in the imagination of others.
Although simple in concept, American defamation is complex as a
matter of legal doctrine. There are two parts to the analysis. First is
the common law, which itself is labyrinthine. Second is the First
Amendment analysis imposed by the U.S. Supreme Court, which
changes the requirements for defamation cases where important freespeech values are at play.

578

The Basic, Unconstitutionalized Doctrine of
Defamation
To begin to explore the tort of defamation, we will start with a basic,
blackletter formulation of the tort in its unconstitutionalized form
(where the First Amendment does not come into play):
A plaintiff can establish a prima facie case for
defamation by showing: (1) A defamatory
statement (2) regarding a matter of fact (3) that
was of and concerning the plaintiff (4) was
published by the defendant, and (5) an extra
condition is satisfied, being either that (a) the
statement constitutes libel per se, (b) the
statement constitutes libel per quod, (c) the
statement constitutes slander per se, or
(d) special damages are proven.

One thing you should notice about the prima facie case for
defamation is that proving the falsity of the statement is not required.
At its heart, defamation is about falsehoods, but the prima facie case
– in its unconstitutionalized form – only requires that the plaintiff
show the reputation-harming aspect of the defendant’s statement.
The issue of falsity is not the plaintiff’s to prove. Instead, commonlaw defamation sees truth as an affirmative defense.

Defamatory Statement
The essence of a defamatory statement is that it is reputationharming. “A communication is defamatory if it tends so to harm the
reputation of another as to lower him in the estimation of the
community or to deter third persons from associating or dealing with
him.” Nuyen v. Slater, 372 Mich. 654 (Mich. 1964).
The reference point for “reputation” is the whole community or, at
least, some substantial and morally respectable group. Calling
someone a murderer clearly qualifies as reputation-harming, for
instance, because pretty much everyone considers committing
murder to reflect poorly on someone’s character. But what about
something that is only reputation-harming in certain circles? That’s
where the substantial-and-morally-respectable-group requirement
comes in. Suppose someone is falsely said to be Jewish. That’s not

579

defamatory – notwithstanding that such a statement might tend to
harm one’s reputation among the neo-Nazis. The neo-Nazis are not a
morally respectable group. So the fact that a statement harms one’s
reputation among them can’t make it defamatory.
The Per Se Categories
Under traditional defamation law, certain kinds of statements are
considered per se defamatory. (The Latin “per se” means “in itself”
and can be translated as “as such.”) In other words, there is no need
to debate the issue or ask a jury to determine whether these
statements are reputation-harming. Statements from the per se
categories are reputation-harming as such. End of discussion.
There are four categories of per se defamation: (1) making a
statement that is adverse to one’s profession or business, (2) saying
that a person has a loathsome disease, (3) imputing guilt of a crime of
moral turpitude, (4) imputing to a person a lack of chastity.
Let’s take these in turn.
The first per se category is a statement adverse to one’s profession.
An example would be calling a lawyer a liar. Since honesty is essential
in the legal profession, saying that a lawyer is dishonest is to harm the
lawyer’s professional reputation. Whether a statement is adverse to
one’s profession clearly depends on the profession. Saying that an
accountant is “bad with numbers” is to make a statement adverse to
that person’s profession. But saying that an actor or poet is bad with
numbers would not have the same effect.
The second per se category is loathsome disease. Leprosy and
sexually transmitted diseases are leading examples. (The persistence
of leprosy as a leading example – even though leprosy these days is
easily treatable – highlights the ancientness of this legal doctrine.)
There is no list of other diseases that qualify as “loathsome,” but
presumably any disease that would generally cause others to shun the
sufferer could qualify.
The third per se category is imputing guilt of a crime of moral
turpitude. Categorizing certain crimes as morally turpitudinous is not
just a defamation concept – it comes up under multiple areas of law.

580

In U.S. immigration law, for instance, a conviction for a crime of
moral turpitude can make a non-citizen deportable. And in legal
ethics, a conviction for a crime of moral turpitude can be cause for
disbarment or denial of admission to the bar. Despite its crosscategory significance, however, the boundaries of what constitutes a
crime of moral turpitude are fuzzy. One court hearing a defamation
case has said that “moral turpitude involves an act of inherent
baseness, vileness or depravity in the private and social duties which
man does to his fellow man or to society in general, contrary to the
accepted rule of right and duty between man and law.” Lega Siciliana
Social Club, Inc. v. St. Germaine, 77 Conn. App. 846 (Conn. App. 2003)
(internal quotes omitted). Recently, in the immigration context, a
crime involving moral turpitude has been described as “conduct that
shocks the public conscience as being inherently base, vile, or
depraved, and contrary to the accepted rules of morality and the
duties owed between persons or to society in general.” Da Silva Neto
v. Holder, 680 F.3d 25, (1st Cir. 2012). As to what crimes are in or out,
it can be said with a certainty that murder, rape, and mayhem
(assaults causing permanent injury, such as disfigurement or
dismemberment) are crimes of moral turpitude. Crimes that involve
lying, such a perjury and forgery, are also moral-turpitude crimes.
Theft crimes, however, are more of a toss up – some being
turpitudinous, others not. Larceny under false pretenses has been
held morally turpitudinous. But simple shoplifting might not be.
The fourth category is imputing a lack of chastity. Chastity is
abstaining from sex altogether, or, for married persons, abstaining
from sex outside of the marriage. Originally, this doctrine only
applied for female plaintiffs, but modern courts have extended it to
cover male plaintiffs as well. And the category has also been used to
cover statements short of alleging sexual intercourse, such as saying
that a person has made sexual advances or evinced a willingness to
engage in sexual intercourse. Different, but within the same sphere of
subject matter, some courts have concluded that an allegation of
impotence is per se defamatory.

581

Beyond the Per Se Categories
To be defamatory, a statement need not be per se defamatory. Any
statement that tends to be reputation-harming can be held
defamatory. Statements that have been held to be defamatory outside
the per se categories include imputing that someone is mentally ill,
abuses drugs, is bankrupt or financially irresponsible, or is dishonest.
Courts “take the world as it is” when deciding what is defamatory,
even if doing so seems to give credence to wrong-headed thinking.
For instance, while there is nothing wrongful about being a victim of
rape, some courts have held that making a statement that someone is
a rape victim is defamatory. And as of a few years ago, most courts
held imputing that someone is of lesbian, gay, or bisexual orientation
was defamatory. The current trend, however, is toward holding that
such imputations are not defamatory.
Other changes in what is considered reputation-harming reflect great
arcs of American history. Calling someone a Communist was
generally not considered defamatory before World War II. But during
the Cold War, it was.

Regarding a Matter of Fact
To count as defamation, the statement at issue must be regarding a
matter of fact. Opinion is off-limits for defamation plaintiffs.
The difference between what counts as a factual assertion and what is
non-actionable opinion can often be a close issue, but the court will
consider the context in which the statement is made, the medium, the
intended audience, and whether the statement is theoretically
provable.
In the case of Obsidian Finance Group v. Cox, 2011 WL 2745849 (D.
Or. 2011), blogger Crystal Cox used a blog called
obsidianfinancesucks.com to make a variety of withering comments
about Obsidian Finance Group and bankruptcy trustee Kevin
Padrick. Judge Marco A. Hernández held her blogging to be nonactionable opinion:
[T]he statements are not sufficiently factual to
be susceptible of being proved true or false.

582

Cox repeatedly poses her statements as
questions or asserts that she will prove her
accusations. For example, she asserts that “a
Whole Lot” of the “Truth” is “Coming Soon,”
that she “intend[s] to Expose every Dirty
Deed,” that Padrick “WILL BE EXPOSED,”
that “YOU [meaning Padrick] will BE Indicted
SOME TIME, someday,” and that she “WILL
PROVE IT ALL.” She tells the reader to
“STAY TUNED,” and she asks “Kevin
Padrick, Guilty of Tax Fraud?” She also states
that Padrick is a “cold hearted evil asshole” and
is a “Cruel, Evil Discriminating Liar.”~
Defendant’s use of question marks and her
references to proof that will allegedly occur in
the future negate any tendency for her
statements to be understood as provable
assertions of fact. Her statements contain so
little actual content that they do not assert, or
imply, verifiable assertions of fact. They are,
instead, statements of exaggerated subjective
belief such that they cannot be proven true or
false.
Considering all of the statements in the record
under the totality of circumstances, the
statements at issue are not actionable assertions
of fact, but are constitutionally protected
expressions of opinion. Plaintiffs’ motion for
summary judgment on the liability of the
defamation claim is denied.

The Cox case points up the fact that the more wild and outlandish the
language and medium, the less likely the content will be taken as
factual. Outsized invective and wanton use of capital letters or bold
type seem to move the needle toward the safe zone of protected
opinion. On the other hand, sobriety of language and prestige of the
forum make it easier to push toward the red line of actionable
assertions of fact.

583

Of and Concerning the Plaintiff
The requirement that the statement be of and concerning the plaintiff
means that the statement must somehow identify the plaintiff. This is
easy in cases where the defendant calls out the plaintiff by name. But
identification need not be express. It can be implied.
Suppose the defendant never uses the plaintiff’s name, but says,
instead, “You all know who I’m talking about.” Has the plaintiff been
identified? That will be an issue of fact. A jury will have to decide
whether the audience would have understood that the defendant was
referring to the plaintiff.
As with defamatory meaning, identification of the plaintiff can arise
by accident. This sometimes happens in media that juxtaposes images
and words, such as television shows or magazines.
Suppose a magazine runs a story about pathological liars next to a file
photo of lawyers exiting a courthouse. If readers tend to think that
the lawyers pictured are examples of the pathological liars the story is
talking about, then the of-and-concerning-the-plaintiff element of the
tort is met.
Published by the Defendant
Defamation requires communication, and communication cannot
happen without at least two people – a sender and a receiver. Thus,
to be actionable, a defamatory statement must be “published” to at
least one person, not including the plaintiff.
The word “published” here is a term of art. A statement is published
in the defamation sense if it is uttered to a person who hears it. The
requirement has nothing to do with publication in a formal sense,
such as by a respected newspaper or book publisher. Uttering
something aloud or writing it on a post-it note will count as
publication as long as at least one other person hears or reads the
message.
Note that you can not defame a person by communicating only to
that person. Defamation is about reputational harm, not insult. So
unless someone other than the plaintiff and the defendant perceives

584

the statement, there can be no effect on the plaintiff’s reputation, and
thus there’s no cause of action.

The Necessity of an “Extra Condition”
On top of the above elements, defamation needs something more.
We have marked this out as the fifth element of the defamation case.
There are four different ways to satisfy the extra condition:
The “extra condition” can be satisfied by
any one of the following:
(a) the statement constitutes libel per se
(b) the statement constitutes libel per quod
(c) the statement constitutes slander per se
(d) special damages are proven

Here we encounter the distinction between libel and slander.
The word libel refers to defamation that comes in writing or in some
other permanent, non-ephemeral form. By contrast slander refers to
defamation that is uttered as speech or is otherwise ephemeral.
Because a written falsehood is presumed to be capable of more
damage than a falsehood uttered into the air, the barriers to suing
over libel are lower than they are to suing over slander.
You may wonder whether defamation by radio or television
broadcast counts as libel or slander. That’s a good question. The
jurisdictions are split. It’s libel in some, slander in others. The courts
in Georgia found the question troubling enough to put defamation
by broadcast under the heading of a newly minted tort, which they
call “defamacast.” See, e.g., Jaillett v. Georgia TV Co., 520 S.E.2d 721,
724 (Ga. App. 1999).
Given the disarray over broadcasting, you will not be surprised to
hear that whether defamation over the internet should be categorized
as libel or slander remains a largely unresolved question. At least
some jurisdictions, however, have categorized internet defamation as
libel.
Now that we have some understanding of “libel” and “slander,” we
can talk about what counts as “slander per se,” “libel per quod,” and

585

“libel per se.” Although jurisdictions vary, the following are helpful
generalizations:
A statement is slander per se if it is slander (meaning it doesn’t rise
to the level of qualifying as libel), and if it fits within one of the per se
categories discussed above. To review, those per se categories are
adverse to one’s profession, having a loathsome disease, guilt of a
crime of moral turpitude, and having a lack of chastity. If it fits
within one of those categories, then it qualifies as slander per se, and
the final requirement of the defamation case is satisfied.
A statement is libel per quod if it is libel (as opposed to slander), if
some external information is needed to understand its defamatory
nature, and if it fits within one of the per se categories. The Latin
“per quod” means “meaning whereby” – it refers to the necessity of
having some external information to understand the meaning. In
other words, a statement that is libel per quod is not defamatory on
its face, but it is defamatory once context is taken into account.
Here’s an example of a libel per quod issue. Imagine that a newspaper
prints a notice that “Doris Orband Sydney of Throgs Bay and Basil
Keane Arbuckle of West Orange Hill are deeply in love and engaged
to be married, with a ceremony to be held next Saturday.” Nothing
about this engagement notice is defamatory on its face. But taking
into account external factors, it might be. Suppose newspaper readers
know that Ms. Sydney and Mr. Arbuckle are both married to other
people. In that case, the extrinsic facts of their existing marriages
makes the engagement notice defamatory because it imputes a lack of
chastity to the alleged couple. (Botched engagement notices have, in
fact, been a recurrent source of libel per quod cases.)
A statement is libel per se if it is libel and if no external information
is necessary to understand its defamatory meaning. So long as the
communication counts as libel and its defamatory meaning is clear on
its face, then it fulfills the fifth element’s extra condition and is
actionable. This means that libel per se qualifies as actionable regardless of
whether its content fits within any of the per se categories. If that sounds
confusing, you heard it correctly: Despite having “per se” in its name,
libel per se does not need to fit within one of the per se categories.

586

The per se categories are, instead, used for slander per se and libel
per quod. (Clearly, no one designed these terms for ease of learning.)
For an example of libel per se, suppose this is printed in the
newspaper: “Ozella Grantham Clifton of Upper Larnwick, a noted
methamphetamine addict, is a bankrupt spendthrift.” This is libel per
se because it is libel (as opposed to slander), it is reputation-harming,
and no external information is needed to understand its defamatory
meaning. Thus, it won’t matter that the facts attributed to Ozella
Grantham Clifton don’t fall into any of the per se categories. This
statement will be actionable as libel per se.
Now, if a statement is defamatory, but it doesn’t qualify as slander
per se, libel per quod, or libel per se, it can still be actionable if the
plaintiff can prove special damages. In this case, “special” means
specific (as opposed to unique). Special damages are those damages
that are provably quantifiable in dollars lost. For instance, if the
plaintiff is paid on a commission basis and loses sales because of a
reputation-harming statement, there are special damages. Getting
fired or not being hired would count as well. What will not count as
special damages is a general lowering of one’s esteem in the
community.
Check-Your-Understanding Questions About the Extra
Condition
Do the following satisfy the extra condition required for a prima facie
defamation case? If so, on what grounds?
A. A statement uttered in spoken conversation that accuses the
plaintiff of being a terrorist sympathizer.
B. A written statement that, given extrinsic facts known to most in
the community, clearly insinuates that the plaintiff committed
perjury.
C. A written statement clearly accusing the plaintiff by name of being
a heroin addict.
D. An oral statement that the plaintiff frequently daydreams of ways
of inflicting physical injury on her or his boss, along with evidence

587

showing that this statement caused the plaintiff’s dismissal from
employment.
E. A whispered statement that the plaintiff is sick with a weaponized
form of smallpox, readily communicable through the air.

Defamation and the First Amendment
In the landmark case of New York Times v. Sullivan, 376 U.S. 254
(1964), the Supreme Court held that the First Amendment guarantee
of free speech alters and restricts common-law defamation. Thus,
through New York Times v. Sullivan and subsequent cases, the court
has constitutionalized the law of defamation.
To perform the constitutional analysis, you must first begin with this
question: Is the plaintiff a public official or public figure, or does the
statement involve a matter of public concern? If the answer is yes,
then the First Amendment comes into play. If the answer is no, then
First Amendment has nothing to say about the case, and the original
common-law analysis under state law will control.
What the First Amendment does – if it comes into play – is change
around the elements and defenses of the common-law analysis. What
changes and how depends on whether the plaintiff is considered a
public official or public figure, or, alternatively, a private person.
If the plaintiff is a public official or public figure, then, in addition to
the common-law elements of defamation, the plaintiff takes on the
burden of having to prove two additional elements. That is, on top of
the five common-law elements of the prima facie case for
defamation, the public-official-or-public-figure plaintiff must add two
more elements to have a prima face case.
Under the first added constitutional element, the publicofficial/public-figure plaintiff must prove that the allegedly
defamatory statement is false. Note that under the traditional
common law, falsity is not a prima facie element. Instead, truth is an
affirmative defense. The constitutionalized form of defamation,
however, shifts the burden on the truth/falsity issue, making it the
plaintiff’s job to prove up front.

588

Second, the public figure or public official plaintiff must prove that
the defendant acted with actual malice in making the statement.
“Actual malice” is a term of art. It does not mean that the plaintiff
was somehow “malicious.” Instead, the actual malice requirement
speaks to the level of care used by the defendant, and it signifies a
standard above that of negligence. Actual malice means that the
defendant either knew the statement was false, or else acted with
reckless disregard for whether the statement was true or not.
If the plaintiff is a private person, but the statement was on a matter
of public concern, then the plaintiff is given a little extra flexibility as
compared with public figures or public officials. The private-person
plaintiff in a constitutionalized defamation case must still prove the
falsity of the statement, but as to the other added element, the
private-person plaintiff has a choice. The private-person plaintiff can
either (1) prove actual malice or (2) prove negligence plus actual
injury suffered by the plaintiff.
We can sum this up as blackletter law in this way:
A plaintiff who is a public official or public
figure must, as part of a prima facie case for
defamation, additionally prove: (6) that the
statement was false, and (7) that the defendant
acted with actual malice.
A plaintiff who is a private person suing over
a statement made regarding a matter of
legitimate public concern must, as part of a
prima facie case for defamation, additionally
prove: (6) that the statement was false, and (7)
either (a) the defendant acted with actual malice,
or (b) the defendant was negligent and the
plaintiff suffered an actual injury.

The bottom line is that it is very hard to win a lawsuit for defamation
if you are a public official or public figure, or if the subject is one of
legitimate public concern. And it’s hard because the First
Amendment wants it that way.
Here is an example that will show you how these elements work with
a set of facts:

589

Example: Geopolis Gazette – The Geopolis Gazette
publishes a story about police corruption that, owing to hasty
layout and photo editing, inadvertently implies that Pablo is
one of the people discussed in the story who has bribed
police officers. Pablo is a dental assistant who has never held
public office or been publicly well-known. He has never
bribed or attempted to bribe anyone. Because of the
newspaper story, Pablo is put on a two-week unpaid
suspension at work.
Can Pablo prevail in a defamation case against the Geopolis
Gazette? Probably yes.
First let’s look at the constitutional analysis. Pablo is not a
public figure or public official, but police corruption is clearly
a matter of legitimate public concern. Therefore, the First
Amendment comes into play. Pablo will be required to prove
the falsity of the statement, but he can do this simply by
taking the stand and being credible in front of a jury. Next,
we look at the actual-malice/negligence issue. The description
of the editing as “hasty” suggests the newspaper acted with
negligence. Proving actual malice would be more difficult, but
happily for Pablo, he will not need to show actual malice.
Negligence is enough since Pablo can show actual injury: his
unpaid suspension. Thus, Pablo’s case survives First
Amendment scrutiny.
Now let’s look at the remaining common law analysis.
Implying that someone has bribed police officers would
certainly tend to lower that person’s reputation in the
community, so it’s a defamatory statement. Bribing police
officers is a matter of fact, not opinion. And the statement
was of and concerning Pablo because the photo in the
context of the layout implied that Pablo was one of the
bribers. And the statement was published by Geopolis
Gazette in its own pages. All that remains is the “extra
element.” This is satisfied three different ways. The
communication counts as libel per se, since it was
communicated in written form. But, for argument’s sake,

590

even if it were not, the extra requirement would still likely be
satisfied because bribery would likely be considered a crime
of moral turpitude. And even if we put that aside, Pablo can
allege and prove special damages, since he was given an
unpaid two-week suspension from work. So, on these facts,
Pablo has a strong defamation claim.
The blackletter law of defamation is, admittedly, quite complex. But,
as you can see, if you work through it systematically, it’s quite
manageable.
Case: Bindrim v. Mitchell
This case points up the hazards of ripped-from-the-headlines fiction
writing. If you find it surprising, you wouldn’t be alone. When the
court issued this decision it sent shockwaves through the bookpublishing and novel-writing worlds.

Bindrim v. Mitchell
Court of Appeals of California, Second Appellate District, Division
Four
April 18, 1979
92 Cal.App.3d 61. PAUL BINDRIM, Plaintiff and Appellant, v.
GWEN DAVIS MITCHELL et al., Defendants and Appellants.
Civ. No. 52133. Judge Bernard Jefferson wrote a concurrence,
not reproduced here.
Justice ROBERT KINGSLEY:
This is an appeal taken by Doubleday and Gwen Davis Mitchell
from a judgment for damages in favor of plaintiff-respondent
Paul Bindrim, Ph.D. The jury returned verdicts on the libel
counts against Doubleday and Mitchell~. Plaintiff is a licensed
clinical psychologist and defendant is an author. Plaintiff used
the so-called “Nude Marathon” in group therapy as a means of
helping people to shed their psychological inhibitions with the
removal of their clothes.
Defendant Mitchell had written a successful best seller in 1969
and had set out to write a novel about women of the leisure
class. Mitchell attempted to register in plaintiff’s nude therapy

591

but he told her he would not permit her to do so if she was
going to write about it in a novel. Plaintiff said she was
attending the marathon solely for therapeutic reasons and had
no intention of writing about the nude marathon. Plaintiff
brought to Mitchell’s attention paragraph B of the written
contract which reads as follows: “The participant agrees that he
will not take photographs, write articles, or in any manner
disclose who has attended the workshop or what has transpired.
If he fails to do so he releases all parties from this contract, but
remains legally liable for damages sustained by the leaders and
participants.”
Mitchell reassured plaintiff again she would not write about the
session, she paid her money and the next day she executed the
agreement and attended the nude marathon.
Mitchell entered into a contract with Doubleday two months
later and was to receive $150,000 advance royalties for her
novel.
Mitchell met Eleanor Hoover for lunch and said she was
worried because she had signed a contract and painted a
devastating portrait of Bindrim.
Mitchell told Doubleday executive McCormick that she had
attended a marathon session and it was quite a psychological
jolt. The novel was published under the name “Touching” and it
depicted a nude encounter session in Southern California led by
“Dr. Simon Herford.”
Plaintiff first saw the book after its publication and his attorneys
sent letters to Doubleday and Mitchell. Nine months later the
New American Library published the book in paperback.
The parallel between the actual nude marathon sessions and the
sessions in the book “Touching” was shown to the jury by
means of the tape recordings Bindrim had taken of the actual
sessions.~
Plaintiff asserts that he was libeled by the suggestion that he
used obscene language which he did not in fact use. Plaintiff
also alleges various other libels due to Mitchell’s inaccurate
portrayal of what actually happened at the marathon. Plaintiff

592

alleges that he was injured in his profession and expert
testimony was introduced showing that Mitchell’s portrayal of
plaintiff was injurious and that plaintiff was identified by certain
colleagues as the character in the book, Simon Herford.
I
Defendants first allege that they were entitled to judgment on
the ground that there was no showing of “actual malice” by
defendants. As a public figure, plaintiff is precluded from
recovering damages for a defamatory falsehood relating to him,
unless he proved that the statement was made with “actual
malice,” that is, that it was made with knowledge that it is false
or with reckless disregard of whether it was false or not. (New
York Times Co. v. Sullivan (1964) 376 U.S. 254, 279-280.) The
cases are clear that reckless conduct is not measured by whether
a reasonably prudent man would have investigated before
publishing. There must be sufficient evidence to permit the
conclusion that the defendant in fact entertained serious doubts
as to the truth of his publication. Thus, what constitutes actual
malice focuses on defendants’ attitude toward the truth or falsity
of the material published and reckless disregard of the truth or
falsity cannot be fully encompassed by one infallible definition
but its outer limits must be marked by a case-by-case
adjudication.
Evidence establishing a reckless disregard for the truth must be
clear and convincing evidence, and proof by a preponderance of
evidence is insufficient. (New York Times Co. v. Sullivan (1964)
supra., 376 U.S. 254, at pp. 285-286.) Whether or not there was
such malice is a question of fact to be determined by the trier of
fact.. However, the reviewing court is required to review the
evidence in a libel action by a public figure, to be sure that the
principles were constitutionally applied. The court has the duty
to examine the record to determine whether it could
constitutionally support a judgment in favor of plaintiff, but this
does not involve a de novo review of the proceedings below
wherein the jury’s verdict is entitled to no weight.
There is clear and convincing evidence to support the jury’s
finding that defendant Mitchell entertained actual malice, and

593

that defendant Doubleday had actual malice when it permitted
the paperback printing of “Touching,” although there was no
actual malice on the part of Doubleday in its original printing of
the hardback edition.
Mitchell’s reckless disregard for the truth was apparent from her
knowledge of the truth of what transpired at the encounter, and
the literary portrayals of that encounter.The fact that
“Touching” was a novel does not necessarily insulate Mitchell
from liability for libel, if all the elements of libel are otherwise
present. Since she attended sessions, there can be no
suggestion that she did not know the true facts. There is no
suggestion that Mitchell was being malicious in the fabrication;
her intent may have been to be colorful or dramatic. [Yet
because] “actual malice” concentrates solely on defendants’
attitude toward the truth or falsity of the material published, and
not on malicious motives, certainly defendant Mitchell was in a
position to know the truth or falsity of her own material, and
the jury was entitled to find that her publication was in reckless
disregard of that truth or with actual knowledge of falsity.~
II
[T]he award for punitive damages against Doubleday may stand.
A public figure in a defamation case may be awarded punitive
damages when there is “actual malice,”~ and, as we have said
above, actual malice was established for Doubleday.~
III
Appellants claim that, even if there are untrue statements, there
is no showing that plaintiff was identified as the character,
Simon Herford, in the novel “Touching.”
Appellants allege that plaintiff failed to show he was identifiable
as Simon Herford, relying on the fact that the character in
“Touching” was described in the book as a “fat Santa Claus type
with long white hair, white sideburns, a cherubic rosy face and
rosy forearms” and that Bindrim was clean shaven and had
short hair.~ In the case at bar, the only differences between
plaintiff and the Herford character in “Touching” were physical
appearance and that Herford was a psychiatrist rather than

594

psychologist. Otherwise, the character Simon Herford was very
similar to the actual plaintiff. We cannot say~ that no one who
knew plaintiff Bindrim could reasonably identify him with the
fictional character. Plaintiff was identified as Herford by several
witnesses and plaintiff’s own tape recordings of the marathon
sessions show that the novel was based substantially on
plaintiff’s conduct in the nude marathon.
Defendant also relies on Middlebrooks v. Curtis Publishing Co. (4th
Cir. 1969) 413 F.2d 141, where the marked dissimilarities
between the fictional character and the plaintiff supported the
court’s finding against the reasonableness of identification. In
Middlebrooks, there was a difference in age, an absence from
the locale at the time of the episode, and a difference in
employment of the fictional character and plaintiff; nor did the
story parallel the plaintiff’s life in any significant manner. In the
case at bar, apart from some of those episodes allegedly
constituting the libelous matter itself, and apart from the
physical difference and the fact that plaintiff had a Ph.D., and
not an M.D., the similarities between Herford and Bindrim are
clear, and the transcripts of the actual encounter weekend show
a close parallel between the narrative of plaintiff’s novel and the
actual real life events. Here, there were many similarities
between the character, Herford, and the plaintiff Bindrim and
those few differences do not bring the case under the rule of
Middlebrooks. There is overwhelming evidence that plaintiff
and “Herford” were one.
IV
However, even though there was clear and convincing evidence
to support the finding of “actual malice,” and even though there
was support for finding that plaintiff is identified as the
character in Mitchell’s novel, there still can be no recovery by
plaintiff if the statements in “Touching” were not libelous.
There can be no libel predicated on an opinion. The publication
must contain a false statement of fact.
Plaintiff alleges that the book as a whole was libelous and that
the book contained several false statements of fact.~ We find it
unnecessary to discuss each alleged libel separately, since if any

595

of the alleged libels fulfill all the requirements of libel, that is
sufficient to support the judgment.
Our inquiry then, is directed to whether or not any of these
incidents can be considered false statements of fact. It is clear
from the transcript of the actual encounter weekend proceeding
that some of the incidents portrayed by Mitchell are false: i.e.,
substantially inaccurate description of what actually happened. It
is also clear that some of these portrayals cast plaintiff in a
disparaging light since they portray his language and conduct as
crude, aggressive, and unprofessional.~
Defendants contend that the fact that the book was labeled as
being a “novel” bars any claim that the writer or publisher could
be found to have implied that the characters in the book were
factual representations not of the fictional characters but of an
actual nonfictional person. That contention, thus broadly stated,
is unsupported by the cases. The test is whether a reasonable
person, reading the book, would understand that the fictional
character therein pictured was, in actual fact, the plaintiff acting
as described. (Middlebrooks v. Curtis Publishing Co. (4th Cir. 1969)
supra., 413 F.2d 141, 143.) Each case must stand on its own
facts. In some cases, such as Greenbelt Pub. Assn. v. Bresler (1970)
supra., 398 U.S. 6, an appellate court can, on examination of the
entire work, find that no reasonable person would have regarded
the episodes in the book as being other than the fictional
imaginings of the author about how the character he had created
would have acted. Similarly, in Hicks v. Casablanca Records
(S.D.N.Y. 1978) 464 F.Supp. 426, a trier of fact was able to find
that, considering the work as a whole, no reasonable reader
would regard an episode, in a book purporting to be a biography
of an actual person, to have been anything more than the
author’s imaginative explanation of an episode in that person’s
life about which no actual facts were known. We cannot make
any similar determination here. Whether a reader, identifying
plaintiff with the “Dr. Herford” of the book, would regard the
passages herein complained of as mere fictional embroidering or
as reporting actual language and conduct, was for the jury. Its

596

verdict adverse to the defendants cannot be overturned by this
court.
V
Defendants raise the question of whether there is “publication”
for libel where the communication is to only one person or a
small group of persons rather than to the public at large.
Publication for purposes of defamation is sufficient when the
publication is to only one person other than the person
defamed. Therefore, it is irrelevant whether all readers realized
plaintiff and Herford were identical.
VI
Appellant Doubleday alleges several charges to the jury were
erroneous, and that the court improperly refused to give certain
proffered instructions by them. Doubleday objects that the
court erred when it rejected its instruction that Bindrim must
prove by clear and convincing evidence that defendants
intentionally identified Bindrim. Firstly, the “clear and
convincing evidence” standard applies to the proving that the
act was done with “actual malice” and an instruction to that
effect was given by the court. Secondly, defendants’ instructions
that the jury must find that a substantial segment of the public
did, in fact, believe that Dr. Simon Herford was, in fact, Paul
Bindrim, was properly refused. For the tort of defamation,
publication to one other person is sufficient, ante.~
Presiding Justice GORDON L. FILES, dissenting:
This novel, which is presented to its readers as a work of fiction,
contains a portrayal of nude encounter therapy, and its tragic
effect upon an apparently happy and well-adjusted woman who
subjected herself to it. Plaintiff is a practitioner of this kind of
therapy. His grievance, as described in his testimony and in his
briefs on appeal, is provoked by that institutional criticism.The
record demonstrates the essential truth of the author’s thesis. A
tape recording of an actual encounter session conducted by
plaintiff contains this admonition to the departing patients: “...
Now, to top that off, you’re turned on, that is you’re about as
turned on as if you’ve had 50 or 75 gammas of LSD. That’s the

597

estimate of the degree of the turn-on is. And it doesn’t feel that
way, because you’re [sic] been getting higher a little bit at a time.
So don’t wait to find out, take may word for it, and drive like
you’ve had three or four martinis. Drive cautiously.” Plaintiff’s
“concession” that he is a public figure appears to be a tactic to
enhance his argument that any unflattering portrayal of this kind
of therapy defames him.
The decision of the majority upholding a substantial award of
damages against the author and publisher poses a grave threat to
any future work of fiction which explores the effect of
techniques claimed to have curative value.
The majority opinion rests upon a number of misconceptions of
the record and the law of libel. I mention a few of them.
Defamation.
Libel is a false and unprivileged publication which exposes any
person to hatred, contempt, ridicule or obloquy, or which causes
him to be shunned or avoided or which has a tendency to injure
him in his occupation. (Civ. Code, § 45.) A libel which is
defamatory without the necessity of explanatory matter is said to
be a libel on its face. Language not libelous on its face is not
actionable unless the plaintiff alleges and proves that he has
suffered special damage as a result thereof. (Civ. Code, § 45a.)
Whether or not matter is on its face reasonably susceptible of a
libelous meaning is a question of law.
The complaint in this action quotes verbatim the portions of the
defendant’s novel which are alleged to be libelous. No
explanatory matter or special damages are alleged. The only
arguably defamatory matter I can find in that complaint is in the
passages which portray the fictional therapist using coarse,
vulgar and insulting language in addressing his patients. Some of
the therapeutic techniques described in the quoted passages may
seem bizarre, but a court cannot assume that such conduct is so
inappropriate that a reputable therapist would be defamed if that
technique were imputed to him. The alleged defamation
therefore is limited to the imputation of vulgar speech and
insulting manners.

598

The defendants asked the trial court to give an instruction to the
jury identifying the matter which it could consider as
defamatory. The trial court refused. Instead, the court sent the
case to the jury without distinction between actionable
defamation and constitutionally protected criticism. In addition,
the trial court’s instructions authorized the jury to award special
damages for loss of income which could have resulted from the
lawful expression of opinion.
Identification.
Whether or not an allegedly defamatory communication was
made “of and concerning the plaintiff” is an issue involving
constitutional rights. (New York Times v. Sullivan (1964) 376 U.S.
254, 288; see Rest. 2d Torts, § 580A com. (g).) Criticism of an
institution, profession or technique is protected by the First
Amendment; and such criticism may not be suppressed merely
because it may reflect adversely upon someone who cherishes
the institution or is a part of it.
Defendants’ novel describes a fictitious therapist who is
conspicuously different from plaintiff in name, physical
appearance, age, personality and profession.
Indeed the fictitious Dr. Herford has [none] of the
characteristics of plaintiff except that Dr. Herford practices
nude encounter therapy. Only three witnesses, other than
plaintiff himself, testified that they “recognized” plaintiff as the
fictitious Dr. Herford. All three of those witnesses had
participated in or observed one of plaintiff’s nude marathons.
The only characteristic mentioned by any of the three witnesses
as identifying plaintiff was the therapy practiced.
Plaintiff was cross-examined in detail about what he saw that
identified him in the novel. Every answer he gave on this subject
referred to how the fictitious Dr. Herford dealt with his patients.
Plaintiff has no monopoly upon the encounter therapy which he
calls “nude marathon.” Witnesses testified without contradiction
that other professionals use something of this kind. There does
not appear to be any reason why anyone could not conduct a

599

“marathon” using the style if not the full substance of plaintiff’s
practices.
Plaintiff’s brief discusses the therapeutic practices of the
fictitious Dr. Herford in two categories: Those practices which
are similar to plaintiff’s technique are classified as identifying.
Those which are unlike plaintiff’s are called libelous because
they are false. Plaintiff has thus resurrected the spurious logic
which Professor Kalven found in the position of the plaintiff in
New York Times v. Sullivan, supra., 376 U.S. 254. Kalven
wrote: “There is revealed here a new technique by which
defamation might be endlessly manufactured. First, it is argued
that, contrary to all appearances, a statement referred to the
plaintiff; then, that it falsely ascribed to the plaintiff something
that he did not do, which should be rather easy to prove about a
statement that did not refer to plaintiff in the first place. ...”
Kalven, The New York Times Case : A Note on “The Central
Meaning of the First Amendment,” 1964 Sup. Ct. Rev. 191, 199.
Even if we accept the plaintiff’s thesis that criticism of nude
encounter therapy may be interpreted as libel of one
practitioner, the evidence does not support a finding in favor of
plaintiff.
Whether or not a publication to the general public is defamatory
is “whether in the mind of the average reader the publication,
considered as a whole, could reasonably be considered as
defamatory.” (Patton v. Royal Industries, Inc. (1968) 263
Cal.App.2d 760, 765.
The majority opinion contains this juxtaposition of ideas:
“Secondly, defendants’ [proposed] instructions that the jury
must find that a substantial segment of the public did, in fact,
believe that Dr. Simon Herford was, in fact, Paul Bindrim was
properly refused. For the tort of defamation, publication to one
other person is sufficient, ante.”
The first sentence refers to the question whether the publication
was defamatory of plaintiff. The second refers to whether the
defamatory matter was published. The former is an issue in this
case. The latter is not. Of course, a publication to one person

600

may constitute actionable libel. But this has no bearing on the
principle that the allegedly libelous effect of a publication to the
public generally is to be tested by the impression made on the
average reader.
The jury instruction on identification.
The only instruction given the jury on the issue of identification
stated that plaintiff had the burden of proving “That a third
person read the statement and reasonably understood the
defamatory meaning and that the statement applied to plaintiff.”
That instruction was erroneous and prejudicial in that it only
required proof that one “third person” understood the
defamatory meaning.
The word “applied” was most unfortunate in the context of this
instruction. The novel was about nude encounter therapy.
Plaintiff practiced nude encounter therapy. Of course the novel
“applied to plaintiff,” particularly insofar as it exposed what may
result from such therapy. This instruction invited the jury to find
that plaintiff was libeled by criticism of the kind of therapy he
practiced. The effect is to mulct the defendants for the exercise
of their First Amendment right to comment on the nude
marathon.
Malice.
The majority opinion adopts the position that actual malice may
be inferred from the fact that the book was “false.” That
inference is permissible against a defendant who has purported
to state the truth. But when the publication purports to be
fiction, it is absurd to infer malice because the fiction is false.
As the majority agrees, a public figure may not recover damages
for libel unless “actual malice” is shown. Sufficiency of the
evidence on this issue is another constitutional issue. (St. Amant
v. Thompson (1968) 390 U.S. 727, 730.) Actual malice is a state
of mind, even though it often can be proven only by
circumstantial evidence. The only apparent purpose of the
defendants was to write and publish a novel. There is not the
slightest evidence of any intent on the part of either to harm

601

plaintiff. No purpose for wanting to harm him has been
suggested.
The majority opinion seems to say malice is proved by
Doubleday’s continuing to publish the novel after receiving a
letter from an attorney (not plaintiff’s present attorney) which
demanded that Doubleday discontinue publication “for the
reasons stated in” a letter addressed to Gwen Davis. An
examination of the latter demonstrates the fallacy of that
inference.
The letter to Davis [Mitchell] asserted that the book violated a
confidential relationship, invaded plaintiff’s privacy, libelled him
and violated a “common law copyright” by “using the
unpublished words” of plaintiff. It added “From your said
[television] appearances, as well as from the book, it is
unmistakable that the ‘Simon Herford’ mentioned in your book
refers to my client.”
The letters did not assert that any statement of purported fact in
the book was false. The only allegation of falsity was this: “In
these [television] appearances you stated, directly or indirectly,
that nude encounter workshops, similar to the one you attended,
are harmful. The truth is that those attending my client’s
workshops derive substantial benefit from their attendance at
such workshops.”
These letters gave Doubleday no factual information which
would indicate that the book libelled plaintiff.
The letters did not put Doubleday on notice of anything except
that plaintiff was distressed by the expression of an opinion
unfavorable to nude encounter therapy-an expression protected
by the First Amendment. (See Gertz v. Robert Welch, Inc. (1974)
418 U.S. 323, 339.)
From an analytical standpoint, the chief vice of the majority
opinion is that it brands a novel as libelous because it is “false,”
i.e., fiction; and infers “actual malice” from the fact that the
author and publisher knew it was not a true representation of
plaintiff. From a constitutional standpoint the vice is the chilling
effect upon the publisher of any novel critical of any

602

occupational practice, inviting litigation on the theory “when
you criticize my occupation, you libel me.”
I would reverse the judgment.

Questions to Ponder About Bindrim v. Mitchell
A. Do you agree with the dissent that this decision was bound to
have a chilling effect on writers and publishers? Do you think
defamation doctrine as applied here impinges on free speech?
B. What could Mitchell have done to avoid defamation liability?
Could she have written essentially the same book, with just minor
changes? Or would she have had to write a substantially different
book?
C. What did Bindrim do that helped him put together a successful
case?
D. What have you seen in books, movies, television shows, or other
media that appears to have been shaped by concerns about
defamation liability?
Case: Masson v. New Yorker Magazine
In the following case the U.S. Supreme Court confronts how much
poetic license a writer has with quotes for a magazine story about a
real person. Reading it will give you a more nuanced feel for how the
First Amendment frustrates defamation actions in order to give the
press plenty of breathing room.

Masson v. New Yorker Magazine
Supreme Court of the United States
June 20, 1991
501 U.S. 496. MASSON v. NEW YORKER MAGAZINE,
INC., ET AL. No. 89-1799.
Justice ANTHONY KENNEDY delivered the opinion of
the Court:
In this libel case, a public figure claims he was defamed by an
author who, with full knowledge of the inaccuracy, used
quotation marks to attribute to him comments he had not made.

603

The First Amendment protects authors and journalists who
write about public figures by requiring a plaintiff to prove that
the defamatory statements were made with what we have called
“actual malice,” a term of art denoting deliberate or reckless
falsification. We consider in this opinion whether the attributed
quotations had the degree of falsity required to prove this state
of mind, so that the public figure can defeat a motion for
summary judgment and proceed to a trial on the merits of the
defamation claim.
I
Petitioner Jeffrey Masson trained at Harvard University as a
Sanskrit scholar, and in 1970 became a professor of Sanskrit &
Indian Studies at the University of Toronto. He spent eight
years in psychoanalytic training, and qualified as an analyst in
1978. Through his professional activities, he came to know Dr.
Kurt Eissler, head of the Sigmund Freud Archives, and Dr.
Anna Freud, daughter of Sigmund Freud and a major
psychoanalyst in her own right. The Sigmund Freud Archives,
located at Maresfield Gardens outside of London, serves as a
repository for materials about Freud, including his own writings,
letters, and personal library. The materials, and the right of
access to them, are of immense value to those who study Freud
and his theories, life, and work.
In 1980, Eissler and Anna Freud hired petitioner as projects
director of the archives. After assuming his post, petitioner
became disillusioned with Freudian psychology. In a 1981
lecture before the Western New England Psychoanalytical
Society in New Haven, Connecticut, he advanced his theories of
Freud. Soon after, the board of the archives terminated
petitioner as projects director.
Respondent Janet Malcolm is an author and a contributor to
respondent The New Yorker, a weekly magazine. She contacted
petitioner in 1982 regarding the possibility of an article on his
relationship with the archives. He agreed, and the two met in
person and spoke by telephone in a series of interviews. Based
on the interviews and other sources, Malcolm wrote a lengthy
article. One of Malcolm’s narrative devices consists of enclosing

604

lengthy passages in quotation marks, reporting statements of
Masson, Eissler, and her other subjects.
During the editorial process, Nancy Franklin, a member of the
fact-checking department at The New Yorker, called petitioner
to confirm some of the facts underlying the article. According to
petitioner, he expressed alarm at the number of errors in the few
passages Franklin discussed with him. Petitioner contends that
he asked permission to review those portions of the article
which attributed quotations or information to him, but was
brushed off with a never-fulfilled promise to “get back to
[him].” Franklin disputes petitioner’s version of their
conversation.
The New Yorker published Malcolm’s piece in December 1983,
as a two-part series. In 1984, with knowledge of at least
petitioner’s general allegation that the article contained
defamatory material, respondent Alfred A. Knopf, Inc.,
published the entire work as a book, entitled In the Freud
Archives.
Malcolm’s work received complimentary reviews. But this gave
little joy to Masson, for the book portrays him in a most
unflattering light. According to one reviewer:
“Masson the promising psychoanalytic scholar
emerges gradually, as a grandiose egotist –
mean-spirited, self-serving, full of braggadocio,
impossibly arrogant and, in the end, a selfdestructive fool. But it is not Janet Malcolm
who calls him such: his own words reveal this
psychological profile – a self-portrait offered to
us through the efforts of an observer and
listener who is, surely, as wise as any in the
psychoanalytic profession.” Coles, Freudianism
Confronts Its Malcontents, Boston Globe, May
27, 1984, pp. 58, 60.
Petitioner wrote a letter to the New York Times Book Review
calling the book “distorted.” In response, Malcolm stated:
“Many of [the] things Mr. Masson told me (on
tape) were discreditable to him, and I felt it best

605

not to include them. Everything I do quote Mr.
Masson as saying was said by him, almost word
for word. (The ‘almost’ refers to changes made
for the sake of correct syntax.) I would be glad
to play the tapes of my conversation with Mr.
Masson to the editors of The Book Review
whenever they have 40 or 50 short hours to
spare.”
Petitioner brought an action for libel under California law in the
United States District Court for the Northern District of
California. During extensive discovery and repeated
amendments to the complaint, petitioner concentrated on
various passages alleged to be defamatory, dropping some and
adding others. The tape recordings of the interviews
demonstrated that petitioner had, in fact, made statements
substantially identical to a number of the passages, and those
passages are no longer in the case. We discuss only the passages
relied on by petitioner in his briefs to this Court.
Each passage before us purports to quote a statement made by
petitioner during the interviews. Yet in each instance no
identical statement appears in the more than 40 hours of taped
interviews. Petitioner complains that Malcolm fabricated all but
one passage; with respect to that passage, he claims Malcolm
omitted a crucial portion, rendering the remainder misleading.
(a) “Intellectual Gigolo.” Malcolm quoted a description by
petitioner of his relationship with Eissler and Anna Freud as
follows:
“‘Then I met a rather attractive older graduate
student and I had an affair with her. One day,
she took me to some art event, and she was
sorry afterward. She said, “Well, it is very nice
sleeping with you in your room, but you’re the
kind of person who should never leave the
room – you’re just a social embarrassment
anywhere else, though you do fine in your own
room.” And you know, in their way, if not in so
many words, Eissler and Anna Freud told me
the same thing. They like me well enough “in

606

my own room.” They loved to hear from me
what creeps and dolts analysts are. I was like an
intellectual gigolo – you get your pleasure from
him, but you don’t take him out in public ... .’”
In the Freud Archives 38.
The tape recordings contain the substance of petitioner’s
reference to his graduate student friend, but no suggestion that
Eissler or Anna Freud considered him, or that he considered
himself, an “‘intellectual gigolo.’” Instead, petitioner said:
“They felt, in a sense, I was a private asset but a
public liability... . They liked me when I was
alone in their living room, and I could talk and
chat and tell them the truth about things and
they would tell me. But that I was, in a sense,
much too junior within the hierarchy of analysis,
for these important training analysts to be
caught dead with me.”
(b) “Sex, Women, Fun.” Malcolm quoted petitioner as describing
his plans for Maresfield Gardens, which he had hoped to
occupy after Anna Freud’s death:
“‘It was a beautiful house, but it was dark and
sombre and dead. Nothing ever went on there. I
was the only person who ever came. I would
have renovated it, opened it up, brought it to
life. Maresfield Gardens would have been a
center of scholarship, but it would also have
been a place of sex, women, fun. It would have
been like the change in The Wizard of Oz, from
black-and-white into color.’” In the Freud Archives
33.
The tape recordings contain a similar statement, but in place of
the references to “sex, women, fun” and The Wizard of Oz,
petitioner commented:
“[I]t is an incredible storehouse. I mean, the
library, Freud’s library alone is priceless in terms
of what it contains: all his books with his
annotations in them; the Schreber case
annotated, that kind of thing. It’s fascinating.”

607

Petitioner did talk, earlier in the interview, of his meeting with a
London analyst:
“I like him. So, and we got on very well. That
was the first time we ever met and you know, it
was buddy-buddy, and we were to stay with
each other and [laughs] we were going to pass
women on to each other, and we were going to
have a great time together when I lived in the
Freud house. We’d have great parties there and
we were [laughs] –
“... going to really, we were going to live it up.”
(c) “It Sounded Better.” Petitioner spoke with Malcolm about the
history of his family, including the reasons his grandfather
changed the family name from Moussaieff to Masson, and why
petitioner adopted the abandoned family name as his middle
name. The article contains the passage:
“‘My father is a gem merchant who doesn’t like
to stay in any one place too long. His father was
a gem merchant, too – a Bessarabian gem
merchant, named Moussaieff, who went to Paris
in the twenties and adopted the name Masson.
My parents named me Jeffrey Lloyd Masson,
but in 1975 I decided to change my middle
name to Moussaieff – it sounded better.’” In the
Freud Archives 36.
In the most similar tape-recorded statement, Masson explained
at considerable length that his grandfather had changed the
family name from Moussaieff to Masson when living in France,
“[j]ust to hide his Jewishness.” Petitioner had changed his last
name back to Moussaieff, but his then-wife Terry objected that
“nobody could pronounce it and nobody knew how to spell it,
and it wasn’t the name that she knew me by.” Petitioner had
changed his name to Moussaieff because he “just liked it.” “[I]t
was sort of part of analysis: a return to the roots, and your
family tradition and so on.” In the end, he had agreed with
Terry that “it wasn’t her name after all,” and used Moussaieff as
a middle instead of a last name.

608

(d) “I Don’t Know Why I Put It In.” The article recounts part of a
conversation between Malcolm and petitioner about the paper
petitioner presented at his 1981 New Haven lecture:
“[I] asked him what had happened between the
time of the lecture and the present to change
him from a Freudian psychoanalyst with
somewhat outré views into the bitter and
belligerent anti-Freudian he had become.
“Masson sidestepped my question. ‘You’re
right, there was nothing disrespectful of analysis
in that paper,’ he said. ‘That remark about the
sterility of psychoanalysis was something I
tacked on at the last minute, and it was totally
gratuitous. I don’t know why I put it in.’” In the
Freud Archives 53.
The tape recordings instead contain the following discussion of
the New Haven lecture:
Masson: “So they really couldn’t judge the
material. And, in fact, until the last sentence I
think they were quite fascinated. I think the last
sentence was an in, [sic] possibly, gratuitously
offensive way to end a paper to a group of
analysts. Uh, – ”
Malcolm: “What were the circumstances under
which you put it [in]? ...”
Masson: “That it was, was true.
.....
“. . . I really believe it. I didn’t believe anybody
would agree with me.
.....
“. . . But I felt I should say something because
the paper’s still well within the analytic tradition
in a sense. . . .
.....
“. . . It’s really not a deep criticism of Freud. It
contains all the material that would allow one to

609

criticize Freud but I didn’t really do it. And then
I thought, I really must say one thing that I
really believe, that’s not going to appeal to
anybody and that was the very last sentence.
Because I really do believe psychoanalysis is
entirely sterile . . . .”
(e) “Greatest Analyst Who Ever Lived.” The article contains the
following self-explanatory passage:
“A few days after my return to New York,
Masson, in a state of elation, telephoned me to
say that Farrar, Straus & Giroux has taken The
Assault on Truth [Masson’s book]. ‘Wait till it
reaches the best-seller list, and watch how the
analysts will crawl,’ he crowed. ‘They move
whichever way the wind blows. They will want
me back, they will say that Masson is a great
scholar, a major analyst – after Freud, he’s the
greatest analyst who ever lived. Suddenly they’ll
be calling, begging, cajoling: “Please take back
what you’ve said about our profession; our
patients are quitting.” They’ll try a short smear
campaign, then they’ll try to buy me, and
ultimately they’ll have to shut up. Judgment will
be passed by history. There is no possible
refutation of this book. It’s going to cause a
revolution in psychoanalysis. Analysis stands or
falls with me now.’” In the Freud Archives 162.
This material does not appear in the tape recordings. Petitioner
did make the following statements on related topics in one of
the taped interviews with Malcolm:
“. . . I assure you when that book comes out,
which I honestly believe is an honest book,
there is nothing, you know, mean-minded about
it. It’s the honest fruit of research and
intellectual toil. And there is not an analyst in
the country who will say a single word in favor
of it.”
“Talk to enough analysts and get them right
down to these concrete issues and you watch

610

how different it is from my position. It’s utterly
the opposite and that’s finally what I realized,
that I hold a position that no other analyst
holds, including, alas, Freud. At first I thought:
Okay, it’s me and Freud against the rest of the
analytic world, or me and Freud and Anna
Freud and Kur[t] Eissler and Vic Calef and
Brian Bird and Sam Lipton against the rest of
the world. Not so, it’s me. it’s me alone.”
The tape of this interview also contains the following exchange
between petitioner and Malcolm:
Masson: “. . . analysis stands or falls with me
now.”
Malcolm: “Well that’s a very grandiose thing to
say.”
Masson: “Yeah, but it’s got nothing to do with
me. It’s got to do with the things I discovered.”
(f) “He Had The Wrong Man.” In discussing the archives’ board
meeting at which petitioner’s employment was terminated,
Malcolm quotes petitioner as giving the following explanation of
Eissler’s attempt to extract a promise of confidentiality:
“‘[Eissler] was always putting moral pressure on
me. “Do you want to poison Anna Freud’s last
days? Have you no heart? You’re going to kill
the poor old woman.” I said to him, “What
have I done? You’re doing it. You’re firing me.
What am I supposed to do – be grateful to
you?” “You could be silent about it. You could
swallow it. I know it is painful for you. But you
could just live with it in silence.” “Why should I
do that?” “Because it is the honorable thing to
do.” Well, he had the wrong man.’” In the Freud
Archives 67.
From the tape recordings, on the other hand, it appears that
Malcolm deleted part of petitioner’s explanation (italicized
below), and petitioner argues that the “wrong man” sentence
relates to something quite different from Eissler’s entreaty that

611

silence was “the honorable thing.” In the tape recording,
petitioner states:
“But it was wrong of Eissler to do that, you
know. He was constantly putting various kinds
of moral pressure on me and, ‘Do you want to
poison Anna Freud’s last days? Have you no
heart?’ He called me: ‘Have you no heart?
You’re going to kill the poor old woman. Have
you no heart? Think of what she’s done for you
and you are now willing to do this to her.’ I said,
‘What have I, what have I done? You did it.
You fired me. What am I supposed to do: thank
you? be grateful to you?’ He said, ‘Well you
could never talk about it. You could be silent
about it. You could swallow it. I know it’s
painful for you but just live with it in silence.’
‘Fuck you,’ I said, ‘Why should I do that? Why?
You know, why should one do that?’ ‘Because
it’s the honorable thing to do and you will save
face. And who knows? If you never speak about it and
you quietly and humbly accept our judgment, who knows
that in a few years if we don’t bring you back?’ Well,
he had the wrong man.”
Malcolm submitted to the District Court that not all of her
discussions with petitioner were recorded on tape, in particular
conversations that occurred while the two of them walked
together or traveled by car, while petitioner stayed at Malcolm’s
home in New York, or while her tape recorder was inoperable.
She claimed to have taken notes of these unrecorded sessions,
which she later typed, then discarding the handwritten originals.
Petitioner denied that any discussion relating to the substance of
the article occurred during his stay at Malcolm’s home in New
York, that Malcolm took notes during any of their
conversations, or that Malcolm gave any indication that her tape
recorder was broken.
Respondents moved for summary judgment. The parties agreed
that petitioner was a public figure and so could escape summary
judgment only if the evidence in the record would permit a
reasonable finder of fact, by clear and convincing evidence, to

612

conclude that respondents published a defamatory statement
with actual malice as defined by our cases. The District Court
analyzed each of the passages and held that the alleged
inaccuracies did not raise a jury question. The court found that
the allegedly fabricated quotations were either substantially true,
or were “‘one of a number of possible rational interpretations’
of a conversation or event that ‘bristled with ambiguities,’” and
thus were entitled to constitutional protection. The court also
ruled that the “he had the wrong man” passage involved an
exercise of editorial judgment upon which the courts could not
intrude.
The Court of Appeals affirmed, with one judge dissenting. The
court assumed for much of its opinion that Malcolm had
deliberately altered each quotation not found on the tape
recordings, but nevertheless held that petitioner failed to raise a
jury question of actual malice, in large part for the reasons stated
by the District Court. In its examination of the “intellectual
gigolo” passage, the court agreed with the District Court that
petitioner could not demonstrate actual malice because Malcolm
had not altered the substantive content of petitioner’s selfdescription.
The dissent argued that any intentional or reckless alteration
would prove actual malice, so long as a passage within quotation
marks purports to be a verbatim rendition of what was said,
contains material inaccuracies, and is defamatory. We granted
certiorari, and now reverse.
II
A
~The First Amendment limits California’s libel law in various

respects. When, as here, the plaintiff is a public figure, he cannot
recover unless he proves by clear and convincing evidence that
the defendant published the defamatory statement with actual
malice, i.e., with “knowledge that it was false or with reckless
disregard of whether it was false or not.” New York Times Co. v.
Sullivan, 376 U.S. 254, 279-280 (1964). Mere negligence does not
suffice. Rather, the plaintiff must demonstrate that the author

613

“in fact entertained serious doubts as to the truth of his
publication,” or acted with a “high degree of awareness of . . .
probable falsity[.]”
Actual malice under the New York Times standard should not be
confused with the concept of malice as an evil intent or a motive
arising from spite or ill will. We have used the term actual malice
as a shorthand to describe the First Amendment protections for
speech injurious to reputation, and we continue to do so here.
But the term can confuse as well as enlighten. In this respect,
the phrase may be an unfortunate one. In place of the term
actual malice, it is better practice that jury instructions refer to
publication of a statement with knowledge of falsity or reckless
disregard as to truth or falsity. This definitional principle must
be remembered in the case before us.
B
In general, quotation marks around a passage indicate to the
reader that the passage reproduces the speaker’s words
verbatim. They inform the reader that he or she is reading the
statement of the speaker, not a paraphrase or other indirect
interpretation by an author. By providing this information,
quotations add authority to the statement and credibility to the
author’s work. Quotations allow the reader to form his or her
own conclusions and to assess the conclusions of the author,
instead of relying entirely upon the author’s characterization of
her subject.
A fabricated quotation may injure reputation in at least two
senses, either giving rise to a conceivable claim of defamation.
First, the quotation might injure because it attributes an untrue
factual assertion to the speaker. An example would be a
fabricated quotation of a public official admitting he had been
convicted of a serious crime when in fact he had not.
Second, regardless of the truth or falsity of the factual matters
asserted within the quoted statement, the attribution may result
in injury to reputation because the manner of expression or even
the fact that the statement was made indicates a negative
personal trait or an attitude the speaker does not hold. John

614

Lennon once was quoted as saying of the Beatles, “We’re more
popular than Jesus Christ now.” Time, Aug. 12, 1966, p. 38.
Supposing the quotation had been a fabrication, it appears
California law could permit recovery for defamation because,
even without regard to the truth of the underlying assertion,
false attribution of the statement could have injured his
reputation. Here, in like manner, one need not determine
whether petitioner is or is not the greatest analyst who ever lived
in order to determine that it might have injured his reputation to
be reported as having so proclaimed.
A self-condemnatory quotation may carry more force than
criticism by another. It is against self-interest to admit one’s own
criminal liability, arrogance, or lack of integrity, and so all the
more easy to credit when it happens. This principle underlies the
elemental rule of evidence which permits the introduction of
statements against interest, despite their hearsay character,
because we assume “that persons do not make statements which
are damaging to themselves unless satisfied for good reason that
they are true.”
Of course, quotations do not always convey that the speaker
actually said or wrote the quoted material. “Punctuation marks,
like words, have many uses. Writers often use quotation marks,
yet no reasonable reader would assume that such punctuation
automatically implies the truth of the quoted material.” Baker v.
Los Angeles Herald Examiner, 42 Cal. 3d 254 (Cal. 1986). In Baker,
a television reviewer printed a hypothetical conversation
between a station vice president and writer/producer, and the
court found that no reasonable reader would conclude the
plaintiff in fact had made the statement attributed to him.
Writers often use quotations as in Baker, and a reader will not
reasonably understand the quotations to indicate reproduction
of a conversation that took place. In other instances, an
acknowledgment that the work is so-called docudrama or
historical fiction, or that it recreates conversations from
memory, not from recordings, might indicate that the quotations
should not be interpreted as the actual statements of the speaker
to whom they are attributed.

615

The work at issue here, however, as with much journalistic
writing, provides the reader no clue that the quotations are being
used as a rhetorical device or to paraphrase the speaker’s actual
statements. To the contrary, the work purports to be nonfiction,
the result of numerous interviews. At least a trier of fact could
so conclude. The work contains lengthy quotations attributed to
petitioner, and neither Malcolm nor her publishers indicate to
the reader that the quotations are anything but the reproduction
of actual conversations. Further, the work was published in The
New Yorker, a magazine which at the relevant time seemed to
enjoy a reputation for scrupulous factual accuracy. These factors
would, or at least could, lead a reader to take the quotations at
face value. A defendant may be able to argue to the jury that
quotations should be viewed by the reader as nonliteral or
reconstructions, but we conclude that a trier of fact in this case
could find that the reasonable reader would understand the
quotations to be nearly verbatim reports of statements made by
the subject.
C
The constitutional question we must consider here is whether, in
the framework of a summary judgment motion, the evidence
suffices to show that respondents acted with the requisite
knowledge of falsity or reckless disregard as to truth or falsity.
This inquiry in turn requires us to consider the concept of
falsity; for we cannot discuss the standards for knowledge or
reckless disregard without some understanding of the acts
required for liability. We must consider whether the requisite
falsity inheres in the attribution of words to the petitioner which
he did not speak.
In some sense, any alteration of a verbatim quotation is false.
But writers and reporters by necessity alter what people say, at
the very least to eliminate grammatical and syntactical
infelicities. If every alteration constituted the falsity required to
prove actual malice, the practice of journalism, which the First
Amendment standard is designed to protect, would require a
radical change, one inconsistent with our precedents and First
Amendment principles. Petitioner concedes that this absolute

616

definition of falsity in the quotation context is too stringent, and
acknowledges that “minor changes to correct for grammar or
syntax” do not amount to falsity for purposes of proving actual
malice. We agree, and must determine what, in addition to this
technical falsity, proves falsity for purposes of the actual malice
inquiry.
Petitioner argues that, excepting correction of grammar or
syntax, publication of a quotation with knowledge that it does
not contain the words the public figure used demonstrates
actual malice. The author will have published the quotation with
knowledge of falsity, and no more need be shown. Petitioner
suggests that by invoking more forgiving standards the Court of
Appeals would permit and encourage the publication of
falsehoods. Petitioner believes that the intentional manufacture
of quotations does not “represen[t] the sort of inaccuracy that is
commonplace in the forum of robust debate to which the New
York Times rule applies,” and that protection of deliberate
falsehoods would hinder the First Amendment values of robust
and well-informed public debate by reducing the reliability of
information available to the public.
We reject the idea that any alteration beyond correction of
grammar or syntax by itself proves falsity in the sense relevant
to determining actual malice under the First Amendment. An
interviewer who writes from notes often will engage in the task
of attempting a reconstruction of the speaker’s statement. That
author would, we may assume, act with knowledge that at times
she has attributed to her subject words other than those actually
used. Under petitioner’s proposed standard, an author in this
situation would lack First Amendment protection if she
reported as quotations the substance of a subject’s derogatory
statements about himself.
Even if a journalist has tape-recorded the spoken statement of a
public figure, the full and exact statement will be reported in
only rare circumstances. The existence of both a speaker and a
reporter; the translation between two media, speech and the
printed word; the addition of punctuation; and the practical
necessity to edit and make intelligible a speaker’s perhaps

617

rambling comments, all make it misleading to suggest that a
quotation will be reconstructed with complete accuracy. The use
or absence of punctuation may distort a speaker’s meaning, for
example, where that meaning turns upon a speaker’s emphasis
of a particular word. In other cases, if a speaker makes an
obvious misstatement, for example by unconscious substitution
of one name for another, a journalist might alter the speaker’s
words but preserve his intended meaning. And conversely, an
exact quotation out of context can distort meaning, although the
speaker did use each reported word.
In all events, technical distinctions between correcting grammar
and syntax and some greater level of alteration do not appear
workable, for we can think of no method by which courts or
juries would draw the line between cleaning up and other
changes, except by reference to the meaning a statement
conveys to a reasonable reader. To attempt narrow distinctions
of this type would be an unnecessary departure from First
Amendment principles of general applicability, and, just as
important, a departure from the underlying purposes of the tort
of libel as understood since the latter half of the 16th century.
From then until now, the tort action for defamation has existed
to redress injury to the plaintiff’s reputation by a statement that
is defamatory and false. As we have recognized, “[t]he legitimate
state interest underlying the law of libel is the compensation of
individuals for the harm inflicted on them by defamatory
falsehood.” If an author alters a speaker’s words but effects no
material change in meaning, including any meaning conveyed by
the manner or fact of expression, the speaker suffers no injury
to reputation that is compensable as a defamation.
These essential principles of defamation law accommodate the
special case of inaccurate quotations without the necessity for a
discrete body of jurisprudence directed to this subject alone.
[W]e reject any special test of falsity for quotations, including
one which would draw the line at correction of grammar or
syntax. We conclude, rather, that the exceptions suggested by
petitioner for grammatical or syntactical corrections serve to
illuminate a broader principle.~

618

[T]he statement is not considered false unless it “would have a
different effect on the mind of the reader from that which the
pleaded truth would have produced.” Our definition of actual
malice relies upon this historical understanding.
We conclude that a deliberate alteration of the words uttered by
a plaintiff does not equate with knowledge of falsity for
purposes of New York Times Co. v. Sullivan and Gertz v. Robert
Welch, Inc. unless the alteration results in a material change in the
meaning conveyed by the statement. The use of quotations to
attribute words not in fact spoken bears in a most important
way on that inquiry, but it is not dispositive in every case.
Deliberate or reckless falsification that comprises actual malice
turns upon words and punctuation only because words and
punctuation express meaning. Meaning is the life of language.
And, for the reasons we have given, quotations may be a
devastating instrument for conveying false meaning. In the case
under consideration, readers of In the Freud Archives may have
found Malcolm’s portrait of petitioner especially damning
because so much of it appeared to be a self-portrait, told by
petitioner in his own words. And if the alterations of petitioner’s
words gave a different meaning to the statements, bearing upon
their defamatory character, then the device of quotations might
well be critical in finding the words actionable.
D
The Court of Appeals applied a test of substantial truth which,
in exposition if not in application, comports with much of the
above discussion. The Court of Appeals, however, went one
step beyond protection of quotations that convey the meaning
of a speaker’s statement with substantial accuracy and concluded
that an altered quotation is protected so long as it is a “rational
interpretation” of an actual statement. [W]e cannot accept the
reasoning of the Court of Appeals on this point.
In Bose Corp. v. Consumers Union of United States, Inc., 466 U.S. 485
(1984), a Consumer Reports reviewer had attempted to describe
in words the experience of listening to music through a pair of
loudspeakers, and we concluded that the result was not an

619

assessment of events that speak for themselves, but “‘one of a
number of possible rational interpretations’ of an event ‘that
bristled with ambiguities’ and descriptive challenges for the
writer.” ~ We refused to permit recovery for choice of language
which, though perhaps reflecting a misconception, represented
“the sort of inaccuracy that is commonplace in the forum of
robust debate to which the New York Times rule applies.”~
The protection for rational interpretation serves First
Amendment principles by allowing an author the interpretive
license that is necessary when relying upon ambiguous sources.
Where, however, a writer uses a quotation, and where a
reasonable reader would conclude that the quotation purports to
be a verbatim repetition of a statement by the speaker, the
quotation marks indicate that the author is not involved in an
interpretation of the speaker’s ambiguous statement, but
attempting to convey what the speaker said. This orthodox use
of a quotation is the quintessential “direct account of events that
speak for themselves.”~ More accurately, the quotation allows
the subject to speak for himself.
The significance of the quotations at issue, absent any
qualification, is to inform us that we are reading the statement
of petitioner, not Malcolm’s rational interpretation of what
petitioner has said or thought. Were we to assess quotations
under a rational interpretation standard, we would give
journalists the freedom to place statements in their subjects’
mouths without fear of liability. By eliminating any method of
distinguishing between the statements of the subject and the
interpretation of the author, we would diminish to a great
degree the trustworthiness of the printed word and eliminate the
real meaning of quotations. Not only public figures but the
press doubtless would suffer under such a rule. Newsworthy
figures might become more wary of journalists, knowing that
any comment could be transmuted and attributed to the subject,
so long as some bounds of rational interpretation were not
exceeded. We would ill serve the values of the First Amendment
if we were to grant near absolute, constitutional protection for
such a practice. We doubt the suggestion that as a general rule
readers will assume that direct quotations are but a rational

620

interpretation of the speaker’s words, and we decline to adopt
any such presumption in determining the permissible
interpretations of the quotations in question here.
III
A
We apply these principles to the case before us. On summary
judgment, we must draw all justifiable inferences in favor of the
nonmoving party, including questions of credibility and of the
weight to be accorded particular evidence. So we must assume,
except where otherwise evidenced by the transcripts of the tape
recordings, that petitioner is correct in denying that he made the
statements attributed to him by Malcolm, and that Malcolm
reported with knowledge or reckless disregard of the differences
between what petitioner said and what was quoted.~
B
We must determine whether the published passages differ
materially in meaning from the tape-recorded statements so as
to create an issue of fact for a jury as to falsity.
(a) “Intellectual Gigolo.” We agree with the dissenting opinion in
the Court of Appeals that “[f]airly read, intellectual gigolo
suggests someone who forsakes intellectual integrity in exchange
for pecuniary or other gain.” 895 F. 2d, at 1551. A reasonable
jury could find a material difference between the meaning of this
passage and petitioner’s tape-recorded statement that he was
considered “much too junior within the hierarchy of analysis,
for these important training analysts to be caught dead with
[him].”
The Court of Appeals majority found it difficult to perceive how
the “intellectual gigolo” quotation was defamatory, a
determination supported not by any citation to California law,
but only by the argument that the passage appears to be a report
of Eissler’s and Anna Freud’s opinions of petitioner. Id., at 1541.
We agree with the Court of Appeals that the most natural
interpretation of this quotation is not an admission that
petitioner considers himself an intellectual gigolo but a
statement that Eissler and Anna Freud considered him so. It

621

does not follow, though, that the statement is harmless.
Petitioner is entitled to argue that the passage should be
analyzed as if Malcolm had reported falsely that Eissler had given
this assessment (with the added level of complexity that the
quotation purports to represent petitioner’s understanding of
Eissler’s view). An admission that two well-respected senior
colleagues considered one an “intellectual gigolo” could be as,
or more, damaging than a similar self-appraisal. In all events,
whether the “intellectual gigolo” quotation is defamatory is a
question of California law. To the extent that the Court of
Appeals based its conclusion in the First Amendment, it was
mistaken.
The Court of Appeals relied upon the “incremental harm”
doctrine as an alternative basis for its decision. As the court
explained it: “This doctrine measures the incremental
reputational harm inflicted by the challenged statements beyond
the harm imposed by the nonactionable remainder of the
publication.” The court ruled, as a matter of law, that “[g]iven
the. . . many provocative, bombastic statements indisputably
made by Masson and quoted by Malcolm, the additional harm
caused by the ‘intellectual gigolo’ quote was nominal or
nonexistent, rendering the defamation claim as to this quote
nonactionable.”
This reasoning requires a court to conclude that, in fact, a
plaintiff made the other quoted statements, and then to
undertake a factual inquiry into the reputational damage caused
by the remainder of the publication. As noted by the dissent in
the Court of Appeals, the most “provocative, bombastic
statements” quoted by Malcolm are those complained of by
petitioner, and so this would not seem an appropriate
application of the incremental harm doctrine.
Furthermore, the Court of Appeals provided no indication
whether it considered the incremental harm doctrine to be
grounded in California law or the First Amendment. Here, we
reject any suggestion that the incremental harm doctrine is
compelled as a matter of First Amendment protection for
speech. The question of incremental harm does not bear upon

622

whether a defendant has published a statement with knowledge
of falsity or reckless disregard of whether it was false or not. As
a question of state law, on the other hand, we are given no
indication that California accepts this doctrine, though it
remains free to do so. Of course, state tort law doctrines of
injury, causation, and damages calculation might allow a
defendant to press the argument that the statements did not
result in any incremental harm to a plaintiff’s reputation.
(b) “Sex, Women, Fun.” This passage presents a closer question.
The “sex, women, fun” quotation offers a very different picture
of petitioner’s plans for Maresfield Gardens than his remark that
“Freud’s library alone is priceless.” Petitioner’s other taperecorded remarks did indicate that he and another analyst
planned to have great parties at the Freud house and, in a
context that may not even refer to Freud house activities, to
“pass women on to each other.” We cannot conclude as a
matter of law that these remarks bear the same substantial
meaning as the quoted passage’s suggestion that petitioner
would make the Freud house a place of “sex, women, fun.”
(c) “It Sounded Better.” We agree with the District Court and the
Court of Appeals that any difference between petitioner’s taperecorded statement that he “just liked” the name Moussaieff,
and the quotation that “it sounded better” is, in context,
immaterial. Although Malcolm did not include all of petitioner’s
lengthy explanation of his name change, she did convey the gist
of that explanation: Petitioner took his abandoned family name
as his middle name. We agree with the Court of Appeals that the
words attributed to petitioner did not materially alter the
meaning of his statement.
(d) “I Don’t Know Why I Put It In.” Malcolm quotes petitioner as
saying that he “tacked on at the last minute” a “totally
gratuitous” remark about the “sterility of psychoanalysis” in an
academic paper, and that he did so for no particular reason. In
the tape recordings, petitioner does admit that the remark was
“possibly [a] gratuitously offensive way to end a paper to a
group of analysts,” but when asked why he included the remark,
he answered “[because] it was true . . . I really believe it.”

623

Malcolm’s version contains material differences from
petitioner’s statement, and it is conceivable that the alteration
results in a statement that could injure a scholar’s reputation.
(e) “Greatest Analyst Who Ever Lived.” While petitioner did, on
numerous occasions, predict that his theories would do
irreparable damage to the practice of psychoanalysis, and did
suggest that no other analyst shared his views, no tape-recorded
statement appears to contain the substance or the arrogant and
unprofessional tone apparent in this quotation. A material
difference exists between the quotation and the tape-recorded
statements, and a jury could find that the difference exposed
petitioner to contempt, ridicule, or obloquy.
(f) “He Had The Wrong Man.” The quoted version makes it
appear as if petitioner rejected a plea to remain in stoic silence
and do “the honorable thing.” The tape-recorded version
indicates that petitioner rejected a plea supported by far more
varied motives: Eissler told petitioner that not only would
silence be “the honorable thing,” but petitioner would “save
face,” and might be rewarded for that silence with eventual
reinstatement. Petitioner described himself as willing to undergo
a scandal in order to shine the light of publicity upon the actions
of the Freud Archives, while Malcolm would have petitioner
describe himself as a person who was “the wrong man” to do
“the honorable thing.” This difference is material, a jury might
find it defamatory, and, for the reasons we have given, there is
evidence to support a finding of deliberate or reckless
falsification.
C
Because of the Court of Appeals’ disposition with respect to
Malcolm, it did not have occasion to address petitioner’s
argument that the District Court erred in granting summary
judgment to The New Yorker Magazine, Inc., and Alfred A.
Knopf, Inc., on the basis of their respective relations with
Malcolm or the lack of any independent actual malice. These
questions are best addressed in the first instance on remand.

624

The judgment of the Court of Appeals is reversed, and the case
is remanded for further proceedings consistent with this
opinion.
It is so ordered.

Historical Note About Masson v. New Yorker
After remand, a jury found that two quotations were false and one
was defamatory. But the jury also found actual malice to be lacking,
resulting in a victory for the defense.
Janet Malcolm continued writing for The New Yorker. She is a
controversial figure. Some journalists were critical of Malcolm’s
handling of her story about Masson. Others lauded her. Craig
Seligman, a Malcolm supporter, wrote this for Salon:
The public pillorying of Janet Malcolm is one of
the scandals of American letters. The world of
journalism teems with hacks who will go to their
graves never having written one sparkling or
honest or incisive sentence; why is it Malcolm, a
virtuoso stylist and a subtle, exciting thinker,
who drives critics into a rage? What journalist of
her caliber is as widely disliked or as often
accused of bad faith? And why did so few of her
colleagues stand up for her during the circus of
a libel trial that scarred her career? … Dryden
famously noted the “vast difference betwixt the
slovenly butchering of a man, and the fineness
of a stroke that separates the head from the
body, and leaves it standing in its place.”
Malcolm’s blade gleams with a razor edge. Her
critics tend to go after her with broken bottles.

In 1989, as the Masson case was working its way through the courts,
Malcolm wrote about journalistic ethics in The Journalist and the
Murderer, published as a two-part series in The New Yorker and later as
a book. In the work, Malcolm indicted all journalists as being
“morally indefensible,” writing:
[The journalist] is a kind of confidence man,
preying on people’s vanity, ignorance or
loneliness, gaining their trust and betraying

625

them without remorse. Like the credulous
widow who wakes up one day to find the
charming young man and all her savings gone,
so the consenting subject of a piece of
nonfiction learns – when the article or book
appears – his hard lesson.

Questions to Ponder About Masson v. New Yorker
A. How would you characterize Malcolm’s conduct? Was she
“reworking” quotes or “making them up”?
B. How would you characterize Malcolm? Is she a hero, a villain,
neither, or both?
C. Does this case change your view of journalism – magazine
journalism or The New Yorker in particular? Would you have thought
quotes in a magazine like The New Yorker were verbatim? Or have you
have assumed that writers take some latitude in the wording?
D. Should persons quoted by journalists have a cause of action for
being deliberately and substantially misquoted – even if this is not
done in a reputation-harming way?
E. Besides potential defamation liability, are there are other
constraints on journalist behavior with regard to material in quotes?
If so, what would they be?

Defamation Privileges
As difficult as it is for a plaintiff to win a prima facie case for
defamation, particularly in its constitutionalized form, there are still
more hurdles to successfully obtaining a judgment. Defamation
defendants have powerful array of affirmative defenses to use.
First, there are absolute privileges. An absolute privilege protects
anything said in official meetings of the legislature. That includes the
floor of Congress or the state assembly chamber, as well as what
happens in committee hearings.
Absolute privilege also applies to statements made in the course of
court proceedings and in court documents. This makes civil and
criminal litigation a huge safe harbor for defamation. This applies to
lawyers, judges, jurors, and witnesses. For instance, an attorney could

626

tell the most malicious lies to the judge or jury, and absolutely no
defamation liability would result. Of course, such behavior could get
a lawyer disbarred. But that is a matter of rules of court and canons
of legal ethics – tort law will not enter the fray. Yet once a lawyer
steps outside and meets the press on the courthouse steps, the shields
are down and defamation liability can attach to whatever is said.
In addition to matters of absolute privilege, there are affirmative
defenses that the courts have categorized as qualified privileges.
The most prominent is probably the “fair reporting privilege,” a
common-law doctrine pre-dating New York Times v. Sullivan that
allows for accurate reporting of defamatory statements made in
public records, in the courtroom, or in similar official contexts. The
privilege is “qualified” because malice or unfairness on the part of the
defendant can cause the privilege to be exceeded. Courts have
recognized other qualified privileges as well, including a limited
privilege for employers providing references for their former
employees.

627

32. Privacy Torts
“I never said, ‘I want to be alone.’ I only said ‘I want to be let
alone!’ There is all the difference.”
– Greta Garbo, c. 1955

Introduction
The value people place on their privacy is famously reflected in the
Constitution. But it is also reflected in tort law.
Back in 1890, in one of the most cited law review articles of all time,
future U.S. Supreme Court Justice Louis D. Brandeis and his friend
Samuel D. Warren argued that there existed a common-law right of
privacy: Samuel D. Warren & Louis D. Brandeis, The Right of Privacy, 4
HARV. L. REV. 193 (1890). Courts followed that lead in construing
tort law to protect the right of privacy. Then, around the middle of
the 20th Century, a few writers began to break up the right of privacy
into separate torts. Chief among them was William L. Prosser, who
identified four separate torts within “right of privacy.” See William L.
Prosser, Privacy, 48 CAL. L. REV. 383 (1960).
In this chapter, we will discuss three of the four privacy torts that
Prosser identified: (1) false light, (2) intrusion upon seclusion, and (3)
public disclosure of embarrassing facts.
The fourth tort that Prosser identified, appropriation of name or
likeness (or “the right of publicity”), concerns the right of people –
often celebrities – to exclusively control the use of their name and
image on merchandise, in advertising, and in other means of
commercial exploitation. The right-of-publicity cause of action has
evolved to go beyond notions of privacy and has been increasingly
discussed in terms of analogies drawn to intellectual property. It is
not covered in this chapter.
The three torts of false light, intrusion, and public disclosure all
protect various aspects of what you might informally call a person’s
right “not to be messed with” or “to be let alone.”

628

The tort of false light is very similar to defamation, except that it is
harnessed to ideas of privacy and dignity rather than reputation. It
allows a cause of action where a defendant spreads a highly offensive,
false statement to the public.
The tort of intrusion upon seclusion provides a cause of action
against the most stereotypical invasions of privacy, such as when
someone spies or peeps on someone.
The tort of public disclosure allows suit against defendants who
spread to the public embarrassing facts about the plaintiff that, while
true, are none of anyone’s business.
Taken together, defamation and the privacy torts seek to protect a
person’s non-corporeal integrity – that part of ourselves that is
reflected in what people thinks about us. Like defamation, the privacy
torts routinely implicate First Amendment values, and they are often
brought against media defendants. Because of this, a rich
constitutional jurisprudence has developed to constantly patrol the
perimeters of these torts.
False Light
Here is the blackletter statement for a claim for false light:
A prima face case for false light is established
where the defendant makes (1) a public
statement (2) with actual malice (3) placing the
plaintiff in a (4) false light (5) that is highly
offensive to the reasonable person.

As you can see, false light is very similar to defamation. Both concern
falsehoods told about the plaintiff. In fact, some jurisdictions have
rejected the false light cause of action as being needlessly duplicative
of defamation. Yet there are some key differences between the
doctrines. And because of those differences, there are some
situations in which there will be liability for defamation but not for
false light, and vice versa.
The most important difference is that false light does not require
reputational harm. For false light, a plaintiff can sue over a false
statement even if it is reputation-enhancing rather than being

629

reputation-harming. Saying that someone is a war hero, for instance,
when the person actually never served in the military, would be an
example of a falsehood that is not reputation-harming but
nonetheless could be considered highly offensive.
Notice also that false light requires that the statement be made to the
public – a much higher threshold than defamation’s requirement of
only one other person receiving the communication.
First Amendment values are just as much implicated by the tort of
false light as they are with defamation, and because of this, all the
First Amendment limits to defamation apply to false light. But note
that the common-law structure of the false light tort, as it is typically
set forth by the courts, has built-in First Amendment compliance:
Falsity and actual malice must be proved as part of the prima facie
case.
Intrusion Upon Seclusion and Public Disclosure
Intrusion upon seclusion and public disclosure are quite different
from false light. To sum them up as concisely as possible, you can
think of intrusion upon seclusion as the tort of peeping or creeping, and
public disclosure as the tort of blabbing.
Here is the blackletter for each:
A prima facie case for intrusion upon
seclusion is established where the defendant
effects (1) an intrusion, physical or otherwise,
(2) into a zone where the plaintiff has a
reasonable expectation of privacy, which is (3)
highly offensive to the reasonable person.
A prima facie case for public disclosure is
established where the defendant effects (1) a
public disclosure of (2) private facts, which is (3)
highly offensive to the reasonable person.

The public disclosure tort, in particular, is limited by a
newsworthiness privilege, and it necessarily engages First
Amendment concerns which courts will apply along the lines of the
teachings of New York Times v. Sullivan and its progeny.

630

Case: Shulman v. Group W
This case looks at both intrusion and disclosure as they come up in
the course of producing and broadcasting a ride-along reality show.

Shulman v. Group W
Supreme Court of California
June 1, 1998
18 Cal.4th 200. RUTH SHULMAN et al., Plaintiffs and
Appellants, v. GROUP W PRODUCTIONS, INC., et al.,
Defendants and Respondents. No. S058629.
Justice KATHRYN M. WERDEGAR:
On June 24, 1990, plaintiffs Ruth and Wayne Shulman, mother
and son, were injured when the car in which they and two other
family members were riding on interstate 10 in Riverside County
flew off the highway and tumbled down an embankment into a
drainage ditch on state-owned property, coming to rest upside
down. Ruth, the most seriously injured of the two, was pinned
under the car. Ruth and Wayne both had to be cut free from the
vehicle by the device known as “the jaws of life.”
A rescue helicopter operated by Mercy Air was dispatched to
the scene. The flight nurse, who would perform the medical care
at the scene and on the way to the hospital, was Laura
Carnahan. Also on board were the pilot, a medic and Joel
Cooke, a video camera operator employed by defendants Group
W Productions, Inc., and 4MN Productions. Cooke was
recording the rescue operation for later broadcast.
Cooke roamed the accident scene, videotaping the rescue. Nurse
Carnahan wore a wireless microphone that picked up her
conversations with both Ruth and the other rescue personnel.
Cooke’s tape was edited into a piece approximately nine minutes
long, which, with the addition of narrative voice-over, was
broadcast on September 29, 1990, as a segment of On Scene:
Emergency Response.
The segment begins with the Mercy Air helicopter shown on its
way to the accident site. The narrator’s voice is heard in the

631

background, setting the scene and describing in general terms
what has happened. The pilot can be heard speaking with rescue
workers on the ground in order to prepare for his landing. As
the helicopter touches down, the narrator says: “[F]our of the
patients are leaving by ground ambulance. Two are still trapped
inside.” (The first part of this statement was wrong, since only
four persons were in the car to start.) After Carnahan steps from
the helicopter, she can be seen and heard speaking about the
situation with various rescue workers. A firefighter assures her
they will hose down the area to prevent any fire from the
wrecked car.
The videotape shows only a glimpse of Wayne, and his voice is
never heard. Ruth is shown several times, either by brief shots
of a limb or her torso, or with her features blocked by others or
obscured by an oxygen mask. She is also heard speaking several
times. Carnahan calls her “Ruth,” and her last name is not
mentioned on the broadcast.
While Ruth is still trapped under the car, Carnahan asks Ruth’s
age. Ruth responds, “I’m old.” On further questioning, Ruth
reveals she is 47, and Carnahan observes that “it’s all relative.
You’re not that old.” During her extrication from the car, Ruth
asks at least twice if she is dreaming. At one point she asks
Carnahan, who has told her she will be taken to the hospital in a
helicopter: “Are you teasing?” At another point she says: “This
is terrible. Am I dreaming?” She also asks what happened and
where the rest of her family is, repeating the questions even after
being told she was in an accident and the other family members
are being cared for. While being loaded into the helicopter on a
stretcher, Ruth says: “I just want to die.” Carnahan reassures her
that she is “going to do real well,” but Ruth repeats: “I just want
to die. I don’t want to go through this.”
Ruth and Wayne are placed in the helicopter, and its door is
closed. The narrator states: “Once airborne, Laura and [the
flight medic] will update their patients’ vital signs and establish
communications with the waiting trauma teams at Loma Linda.”
Carnahan, speaking into what appears to be a radio microphone,
transmits some of Ruth’s vital signs and states that Ruth cannot

632

move her feet and has no sensation. The video footage during
the helicopter ride includes a few seconds of Ruth’s face,
covered by an oxygen mask. Wayne is neither shown nor heard.
The helicopter lands on the hospital roof. With the door open,
Ruth states while being taken out: “My upper back hurts.”
Carnahan replies: “Your upper back hurts. That’s what you were
saying up there.” Ruth states: “I don’t feel that great.” Carnahan
responds: “You probably don’t.”
Finally, Ruth is shown being moved from the helicopter into the
hospital. The narrator concludes by stating: “Once inside both
patients will be further evaluated and moved into emergency
surgery if need be. Thanks to the efforts of the crew of Mercy
Air, the firefighters, medics and police who responded, patients’
lives were saved.” As the segment ends, a brief, written epilogue
appears on the screen, stating: “Laura’s patient spent months in
the hospital. She suffered severe back injuries. The others were
all released much sooner.”
The accident left Ruth a paraplegic. When the segment was
broadcast, Wayne phoned Ruth in her hospital room and told
her to turn on the television because “Channel 4 is showing our
accident now.” Shortly afterward, several hospital workers came
into the room to mention that a videotaped segment of her
accident was being shown. Ruth was “shocked, so to speak, that
this would be run and I would be exploited, have my privacy
invaded, which is what I felt had happened.” She did not know
her rescue had been recorded in this manner and had never
consented to the recording or broadcast. Ruth had the
impression from the broadcast “that I was kind of talking
nonstop, and I remember hearing some of the things I said,
which were not very pleasant.” Asked at deposition what part of
the broadcast material she considered private, Ruth explained: “I
think the whole scene was pretty private. It was pretty
gruesome, the parts that I saw, my knee sticking out of the car. I
certainly did not look my best, and I don’t feel it’s for the public
to see. I was not at my best in what I was thinking and what I
was saying and what was being shown, and it’s not for the public
to see this trauma that I was going through.”

633

Ruth and Wayne sued the producers of On Scene: Emergency
Response, as well as others.~ The first amended complaint
included two causes of action for invasion of privacy, one based
on defendants’ unlawful intrusion by videotaping the rescue in
the first instance and the other based on the public disclosure of
private facts, i.e., the broadcast.~
We conclude summary judgment was proper as to plaintiffs’
cause of action for publication of private facts, but not as to
their cause of action for intrusion.~
Discussion
Influenced by Dean Prosser’s analysis of the tort actions for
invasion of privacy (Prosser, Privacy (1960) 48 Cal.L.Rev. 381)
and the exposition of a similar analysis in the Restatement
Second of Torts sections 652A-652E~ , California courts have
recognized both of the privacy causes of action pleaded by
plaintiffs here: (1) public disclosure of private facts, and (2)
intrusion into private places, conversations or other matters.~
We shall review the elements of each privacy tort, as well as the
common law and constitutional privilege of the press as to each,
and shall apply in succession this law to the facts pertinent to
each cause of action.
I. Publication of Private Facts
The claim that a publication has given unwanted publicity to
allegedly private aspects of a person’s life is one of the more
commonly litigated and well-defined areas of privacy law. In
Diaz v. Oakland Tribune, Inc. (1983) 139 Cal.App.3d 118, 126, the
appellate court accurately discerned the following elements of
the public disclosure tort: “(1) public disclosure (2) of a private
fact (3) which would be offensive and objectionable to the
reasonable person and (4) which is not of legitimate public
concern.” That formulation does not differ significantly from
the Restatement’s, which provides that “[o]ne who gives
publicity to a matter concerning the private life of another is
subject to liability to the other for invasion of his privacy, if the
matter publicized is of a kind that [¶] (a) would be highly

634

offensive to a reasonable person, and [¶] (b) is not of legitimate
concern to the public.”
The element critical to this case is the presence or absence of
legitimate public interest, i.e., newsworthiness, in the facts
disclosed.~ We conclude, inter alia, that lack of newsworthiness
is an element of the “private facts” tort, making newsworthiness
a complete bar to common law liability. We further conclude
that the analysis of newsworthiness inevitably involves
accommodating conflicting interests in personal privacy and in
press freedom as guaranteed by the First Amendment to the
United States Constitution, and that in the circumstances of this
case-where the facts disclosed about a private person
involuntarily caught up in events of public interest bear a logical
relationship to the newsworthy subject of the broadcast and are
not intrusive in great disproportion to their relevance-the
broadcast was of legitimate public concern, barring liability
under the private facts tort.
The Diaz formulation, like the Restatement’s, includes as a tort
element that the matter published is not of legitimate public
concern. Diaz thus expressly makes the lack of newsworthiness
part of the plaintiff’s case in a private facts action.~ The Diaz
approach is consistent with the tort’s historical development, in
which defining an actionable invasion of privacy has generally
been understood to require balancing privacy interests against
the press’s right to report, and the community’s interest in
receiving, news and information.
We therefore agree with defendants that under California
common law the dissemination of truthful, newsworthy material
is not actionable as a publication of private facts. If the contents
of a broadcast or publication are of legitimate public concern,
the plaintiff cannot establish a necessary element of the tort
action, the lack of newsworthiness.~
Newsworthiness – constitutional or common law – is also
difficult to define because it may be used as either a descriptive
or a normative term. “Is the term ‘newsworthy’ a descriptive
predicate, intended to refer to the fact there is widespread public
interest? Or is it a value predicate, intended to indicate that the

635

publication is a meritorious contribution and that the public’s
interest is praiseworthy?” (Comment, The Right of Privacy:
Normative-Descriptive Confusion in the Defense of Newsworthiness
(1963) 30 U. Chi. L.Rev. 722, 725.) A position at either extreme
has unpalatable consequences. If “newsworthiness” is
completely descriptive-if all coverage that sells papers or boosts
ratings is deemed newsworthy-it would seem to swallow the
publication of private facts tort, for “it would be difficult to
suppose that publishers were in the habit of reporting
occurrences of little interest.” (Id. at p. 734.) At the other
extreme, if newsworthiness is viewed as a purely normative
concept, the courts could become to an unacceptable degree
editors of the news and self-appointed guardians of public taste.
The difficulty of finding a workable standard in the middle
ground between the extremes of normative and descriptive
analysis, and the variety of factual circumstances in which the
issue has been presented, have led to considerable variation in
judicial descriptions of the newsworthiness concept. As one
commentator has noted, the newsworthiness test “bears an
enormous social pressure, and it is not surprising to find that the
common law is deeply confused and ambivalent about its
application.” (Post, The Social Foundations of Privacy: Community and
Self in the Common Law Tort (1989) 77 Cal.L.Rev. 957, 1007.)
Without attempting an exhaustive survey, and with particular
focus on California decisions, we review some of these attempts
below.~
Our prior decisions have not explicitly addressed the type of
privacy invasion alleged in this case: the broadcast of
embarrassing pictures and speech of a person who, while
generally not a public figure, has become involuntarily involved
in an event or activity of legitimate public concern. We
nonetheless draw guidance from those decisions, in that they
articulate the competing interests to be balanced. First, the
analysis of newsworthiness does involve courts to some degree
in a normative assessment of the “social value” of a publication.
All material that might attract readers or viewers is not, simply
by virtue of its attractiveness, of legitimate public interest. Second,
the evaluation of newsworthiness depends on the degree of

636

intrusion and the extent to which the plaintiff played an
important role in public events (ibid.), and thus on a comparison
between the information revealed and the nature of the activity
or event that brought the plaintiff to public attention. “Some
reasonable proportion is ... to be maintained between the events
or activity that makes the individual a public figure and the
private facts to which publicity is given. Revelations that may
properly be made concerning a murderer or the President of the
United States would not be privileged if they were to be made
concerning one who is merely injured in an automobile
accident.” (Rest.2d Torts, § 652D, com. h, p. 391.)~
Courts balancing these interests in cases similar to this have
recognized that, when a person is involuntarily involved in a
newsworthy incident, not all aspects of the person’s life, and not
everything the person says or does, is thereby rendered
newsworthy. “Most persons are connected with some activity,
vocational or avocational, as to which the public can be said as a
matter of law to have a legitimate interest or curiosity. To hold
as a matter of law that private facts as to such persons are also
within the area of legitimate public interest could indirectly
expose everyone’s private life to public view.” This principle is
illustrated in the decisions holding that, while a particular event
was newsworthy, identification of the plaintiff as the person
involved, or use of the plaintiff’s identifiable image, added
nothing of significance to the story and was therefore an
unnecessary invasion of privacy. (See~ Gill v. Curtis, 38 Cal.2d at
p. 279 (use of plaintiffs’ photograph to illustrate article on love);
Melvin v. Reid, 112 Cal.App. at pp. 291-292 (identification of
plaintiff as former prostitute); Barber v. Time, Inc., 348 Mo. at pp.
1207-1208 (use of plaintiff’s name and photograph in article
about her unusual medical condition); Vassiliades v. Garfinckel’s
Brooks Bros., 492 A.2d at pp. 589-590 (use of plaintiff’s
photograph to illustrate presentations on cosmetic surgery).) For
the same reason, a college student’s candidacy for president of
the student body did not render newsworthy a newspaper’s
revelation that the student was a transsexual, where the court
could find “little if any connection between the information
disclosed and [the student’s] fitness for office.” (Diaz, 139

637

Cal.App.3d at p. 134.) Similarly, a mother’s private words over
the body of her slain son as it lay in a hospital room were held
nonnewsworthy despite undisputed legitimate public interest in
the subjects of gang violence and murder. (Green v. Chicago
Tribune Co. (1996) 286 Ill.App.3d 1).)
Consistent with the above, courts have generally protected the
privacy of otherwise private individuals involved in events of
public interest “by requiring that a logical nexus exist between
the complaining individual and the matter of legitimate public
interest.” The contents of the publication or broadcast are
protected only if they have “some substantial relevance to a
matter of legitimate public interest.”~ This approach accords
with our own prior decisions, in that it balances the public’s
right to know against the plaintiff’s privacy interest by drawing a
protective line at the point the material revealed ceases to have
any substantial connection to the subject matter of the
newsworthy report.~ This approach also echoes the Restatement
commentators’ widely quoted and cited view that legitimate
public interest does not include “a morbid and sensational
prying into private lives for its own sake ....”
An analysis measuring newsworthiness of facts about an
otherwise private person involuntarily involved in an event of
public interest by their relevance to a newsworthy subject matter
incorporates considerable deference to reporters and editors,
avoiding the likelihood of unconstitutional interference with the
freedom of the press to report truthfully on matters of
legitimate public interest. In general, it is not for a court or jury
to say how a particular story is best covered. The constitutional
privilege to publish truthful material “ceases to operate only
when an editor abuses his broad discretion to publish matters
that are of legitimate public interest.”~ Our analysis thus does
not purport to distinguish among the various legitimate
purposes that may be served by truthful publications and
broadcasts. As we said in Gill v. Hearst, “the constitutional
guarantees of freedom of expression apply with equal force to
the publication whether it be a news report or an entertainment
feature ....” Thus, newsworthiness is not limited to “news” in the
narrow sense of reports of current events. “It extends also to

638

the use of names, likenesses or facts in giving information to the
public for purposes of education, amusement or enlightenment,
when the public may reasonably be expected to have a legitimate
interest in what is published.”~
Finally, an analysis focusing on relevance allows courts and
juries to decide most cases involving persons involuntarily
involved in events of public interest without “balanc[ing]
interests in ad hoc fashion in each case”. The articulation of
standards that do not require “ad hoc resolution of the
competing interest in each ... case” (Gertz v. Robert Welch,Inc.
(1974) 418 U.S. 323) is favored in areas affecting First
Amendment rights, because the relative predictability of results
reached under such standards minimizes the inadvertent chilling
of protected speech, and because standards that can be applied
objectively provide a stronger shield against the unconstitutional
punishment of unpopular speech.
On the other hand, no mode of analyzing newsworthiness can
be applied mechanically or without consideration of its proper
boundaries. To observe that the newsworthiness of private facts
about a person involuntarily thrust into the public eye depends,
in the ordinary case, on the existence of a logical nexus between
the newsworthy event or activity and the facts revealed is not to
deny that the balance of free press and privacy interests may
require a different conclusion when the intrusiveness of the
revelation is greatly disproportionate to its relevance. Intensely
personal or intimate revelations might not, in a given case, be
considered newsworthy, especially where they bear only slight
relevance to a topic of legitimate public concern. (See Kapellas, 1
Cal.3d at pp. 37-38 (public interest in free flow of information
will outweigh interest in individual privacy “[i]f the publication
does not proceed widely beyond the bounds of propriety and
reason in disclosing facts about those closely related to an
aspirant for public office ...”)~.)~
Turning now to the case at bar, we consider whether the
possibly private facts complained of here-broadly speaking,
Ruth’s appearance and words during the rescue and evacuation-

639

were of legitimate public interest. If so, summary judgment was
properly entered.~
We agree at the outset with defendants that the subject matter
of the broadcast as a whole was of legitimate public concern.
Automobile accidents are by their nature of interest to that great
portion of the public that travels frequently by automobile. The
rescue and medical treatment of accident victims is also of
legitimate concern to much of the public, involving as it does a
critical service that any member of the public may someday
need. The story of Ruth’s difficult extrication from the crushed
car, the medical attention given her at the scene, and her
evacuation by helicopter was of particular interest because it
highlighted some of the challenges facing emergency workers
dealing with serious accidents.
The more difficult question is whether Ruth’s appearance and
words as she was extricated from the overturned car, placed in
the helicopter and transported to the hospital were of legitimate
public concern. Pursuant to the analysis outlined earlier, we
conclude the disputed material was newsworthy as a matter of
law. One of the dramatic and interesting aspects of the story as a
whole is its focus on flight nurse Carnahan, who appears to be
in charge of communications with other emergency workers, the
hospital base and Ruth, and who leads the medical assistance to
Ruth at the scene. Her work is portrayed as demanding and
important and as involving a measure of personal risk (e.g., in
crawling under the car to aid Ruth despite warnings that gasoline
may be dripping from the car).10 The broadcast segment makes
apparent that this type of emergency care requires not only
medical knowledge, concentration and courage, but an ability to
talk and listen to severely traumatized patients. One of the
challenges Carnahan faces in assisting Ruth is the confusion,
pain and fear that Ruth understandably feels in the aftermath of
the accident. For that reason the broadcast video depicting
Ruth’s injured physical state (which was not luridly shown) and
audio showing her disorientation and despair were substantially
relevant to the segment’s newsworthy subject matter.

640

Plaintiffs argue that showing Ruth’s “intimate private, medical
facts and her suffering was not necessary to enable the public to
understand the significance of the accident or the rescue as a
public event.” The standard, however, is not necessity. That the
broadcast could have been edited to exclude some of Ruth’s
words and images and still excite a minimum degree of viewer
interest is not determinative. Nor is the possibility that the
members of this or another court, or a jury, might find a
differently edited broadcast more to their taste or even more
interesting. The courts do not, and constitutionally could not, sit
as superior editors of the press.
The challenged material was thus substantially relevant to the
newsworthy subject matter of the broadcast and did not
constitute a “morbid and sensational prying into private lives for
its own sake.” (Rest.2d Torts, § 652D, com. h, p. 391, italics
added.) Nor can we say the broadcast material was so lurid and
sensational in emotional tone, or so intensely personal in
content, as to make its intrusiveness disproportionate to its
relevance. Under these circumstances, the material was, as a
matter of law, of legitimate public concern. Summary judgment
was therefore properly entered against Ruth on her cause of
action for publication of private facts.~
One might argue that, while the contents of the broadcast were
of legitimate interest in that they reflected on the nature and
quality of emergency rescue services, the images and sounds that
potentially allowed identification of Ruth as the accident victim
were irrelevant and of no legitimate public interest in a
broadcast that aired some months after the accident and had
little or no value as “hot” news. (See Briscoe, 4 Cal.3d at p. 537
(While reports of the facts of “long past” crimes are
newsworthy, identification of the actor in such crimes “usually
serves little independent public purpose.”).) We do not take that
view. It is difficult to see how the subject broadcast could have
been edited to avoid completely any possible identification
without severely undercutting its legitimate descriptive and
narrative impact. As broadcast, the segment included neither
Ruth’s full name nor direct display of her face. She was
nonetheless arguably identifiable by her first name (used in

641

recorded dialogue), her voice, her general appearance and the
recounted circumstances of the accident (which, as noted, had
previously been published, with Ruth’s full name and city of
residence, in a newspaper).~ In a video documentary of this
type, however, the use of that degree of truthful detail would
seem not only relevant, but essential to the narrative.
II. Intrusion
Of the four privacy torts identified by Prosser, the tort of
intrusion into private places, conversations or matter is perhaps
the one that best captures the common understanding of an
“invasion of privacy.” It encompasses unconsented-to physical
intrusion into the home, hospital room or other place the
privacy of which is legally recognized, as well as unwarranted
sensory intrusions such as eavesdropping, wiretapping, and
visual or photographic spying. It is in the intrusion cases that
invasion of privacy is most clearly seen as an affront to
individual dignity. “[A] measure of personal isolation and
personal control over the conditions of its abandonment is of
the very essence of personal freedom and dignity, is part of what
our culture means by these concepts. A man whose home may
be entered at the will of another, whose conversations may be
overheard at the will of another, whose marital and familial
intimacies may be overseen at the will of another, is less of a
man, has less human dignity, on that account. He who may
intrude upon another at will is the master of the other and, in
fact, intrusion is a primary weapon of the tyrant.” (Bloustein,
Privacy as an Aspect of Human Dignity: An Answer to Dean Prosser
(1964) 39 N.Y.U. L.Rev. 962, 973-974, fn. omitted.)~
~The action for intrusion has two elements: (1) intrusion into a

private place, conversation or matter, (2) in a manner highly
offensive to a reasonable person. We consider the elements in
that order.
We ask first whether defendants “intentionally intrude[d],
physically or otherwise, upon the solitude or seclusion of
another,” that is, into a place or conversation private to Wayne
or Ruth. “[T]here is no liability for the examination of a public
record concerning the plaintiff, ... [or] for observing him or even

642

taking his photograph while he is walking on the public highway
....”~ To prove actionable intrusion, the plaintiff must show the
defendant penetrated some zone of physical or sensory privacy
surrounding, or obtained unwanted access to data about, the
plaintiff. The tort is proven only if the plaintiff had an
objectively reasonable expectation of seclusion or solitude in the
place, conversation or data source.
Cameraman Cooke’s mere presence at the accident scene and
filming of the events occurring there cannot be deemed either a
physical or sensory intrusion on plaintiffs’ seclusion. Plaintiffs
had no right of ownership or possession of the property where
the rescue took place, nor any actual control of the premises.
Nor could they have had a reasonable expectation that members
of the media would be excluded or prevented from
photographing the scene; for journalists to attend and record the
scenes of accidents and rescues is in no way unusual or
unexpected.~
Two aspects of defendants’ conduct, however, raise triable
issues of intrusion on seclusion. First, a triable issue exists as to
whether both plaintiffs had an objectively reasonable
expectation of privacy in the interior of the rescue helicopter,
which served as an ambulance. Although the attendance of
reporters and photographers at the scene of an accident is to be
expected, we are aware of no law or custom permitting the press
to ride in ambulances or enter hospital rooms during treatment
without the patient’s consent. Other than the two patients and
Cooke, only three people were present in the helicopter, all
Mercy Air staff. As the Court of Appeal observed, “[i]t is neither
the custom nor the habit of our society that any member of the
public at large or its media representatives may hitch a ride in an
ambulance and ogle as paramedics care for an injured stranger.”
Second, Ruth was entitled to a degree of privacy in her
conversations with Carnahan and other medical rescuers at the
accident scene, and in Carnahan’s conversations conveying
medical information regarding Ruth to the hospital base. Cooke,
perhaps, did not intrude into that zone of privacy merely by
being present at a place where he could hear such conversations

643

with unaided ears. But by placing a microphone on Carnahan’s
person, amplifying and recording what she said and heard,
defendants may have listened in on conversations the parties
could reasonably have expected to be private.~
Whether Ruth expected her conversations with Nurse Carnahan
or the other rescuers to remain private and whether any such
expectation was reasonable are, on the state of the record before
us, questions for the jury. We note, however, that several
existing legal protections for communications could support the
conclusion that Ruth possessed a reasonable expectation of
privacy in her conversations with Nurse Carnahan and the other
rescuers. A patient’s conversation with a provider of medical
care in the course of treatment, including emergency treatment,
carries a traditional and legally well-established expectation of
privacy.~
We turn to the second element of the intrusion tort,
offensiveness of the intrusion. In a widely followed passage, the
Miller court explained that determining offensiveness requires
consideration of all the circumstances of the intrusion, including
its degree and setting and the intruder’s “motives and
objectives.” (Miller, 187 Cal.App.3d at pp. 1483-1484; cited, e.g.,
in Hill, 7 Cal.4th at p. 26. The Miller court concluded that
reasonable people could regard the camera crew’s conduct in
filming a man’s emergency medical treatment in his home,
without seeking or obtaining his or his wife’s consent, as
showing “a cavalier disregard for ordinary citizens’ rights of
privacy” and, hence, as highly offensive. (Miller, 187 Cal.App.3d
at p. 1484.)
We agree with the Miller court that all the circumstances of an
intrusion, including the motives or justification of the intruder,
are pertinent to the offensiveness element. Motivation or
justification becomes particularly important when the intrusion
is by a member of the print or broadcast press in the pursuit of
news material.17 Although, as will be discussed more fully later,
the First Amendment does not immunize the press from liability
for torts or crimes committed in an effort to gather news, the
constitutional protection of the press does reflect the strong

644

societal interest in effective and complete reporting of events, an
interest that may-as a matter of tort law-justify an intrusion that
would otherwise be considered offensive. While refusing to
recognize a broad privilege in newsgathering against application
of generally applicable laws, the United States Supreme Court
has also observed that “without some protection for seeking out
the news, freedom of the press could be eviscerated.” (Branzburg
v. Hayes (1972) 408 U.S. 665, 681.~)
In deciding, therefore, whether a reporter’s alleged intrusion into
private matters (i.e., physical space, conversation or data) is
“offensive” and hence actionable as an invasion of privacy,
courts must consider the extent to which the intrusion was,
under the circumstances, justified by the legitimate motive of
gathering the news. Information-collecting techniques that may
be highly offensive when done for socially unprotected reasonsfor purposes of harassment, blackmail or prurient curiosity, for
example-may not be offensive to a reasonable person when
employed by journalists in pursuit of a socially or politically
important story. Thus, for example, “a continuous surveillance
which is tortious when practiced by a creditor upon a debtor
may not be tortious when practiced by media representatives in
a situation where there is significant public interest [in discovery
of the information sought].” (Hill, Defamation and Privacy Under
the First Amendment (1976) 76 Colum. L.Rev. 1205, 1284, fn.
omitted.)
The mere fact the intruder was in pursuit of a “story” does not,
however, generally justify an otherwise offensive intrusion;
offensiveness depends as well on the particular method of
investigation used. At one extreme, “ ‘routine ... reporting
techniques,’ “ such as asking questions of people with
information (“including those with confidential or restricted
information”) could rarely, if ever, be deemed an actionable
intrusion. At the other extreme, violation of well-established
legal areas of physical or sensory privacy-trespass into a home or
tapping a personal telephone line, for example-could rarely, if
ever, be justified by a reporter’s need to get the story. Such acts
would be deemed highly offensive even if the information
sought was of weighty public concern; they would also be

645

outside any protection
newsgathering.

the

Constitution

provides

to

Between these extremes lie difficult cases, many involving the
use of photographic and electronic recording equipment.
Equipment such as hidden cameras and miniature cordless and
directional microphones are powerful investigative tools for
newsgathering, but may also be used in ways that severely
threaten personal privacy. California tort law provides no bright
line on this question; each case must be taken on its facts.
On this summary judgment record, we believe a jury could find
defendants’ recording of Ruth’s communications to Carnahan
and other rescuers, and filming in the air ambulance, to be “
‘highly offensive to a reasonable person.’ “With regard to the
depth of the intrusion, a reasonable jury could find highly
offensive the placement of a microphone on a medical rescuer
in order to intercept what would otherwise be private
conversations with an injured patient. In that setting, as
defendants could and should have foreseen, the patient would
not know her words were being recorded and would not have
occasion to ask about, and object or consent to, recording.
Defendants, it could reasonably be said, took calculated
advantage of the patient’s “vulnerability and confusion.”
Arguably, the last thing an injured accident victim should have
to worry about while being pried from her wrecked car is that a
television producer may be recording everything she says to
medical personnel for the possible edification and entertainment
of casual television viewers.
For much the same reason, a jury could reasonably regard
entering and riding in an ambulance-whether on the ground or
in the air-with two seriously injured patients to be an egregious
intrusion on a place of expected seclusion. Again, the patients, at
least in this case, were hardly in a position to keep careful watch
on who was riding with them, or to inquire as to everyone’s
business and consent or object to their presence. A jury could
reasonably believe that fundamental respect for human dignity
requires the patients’ anxious journey be taken only with those

646

whose care is solely for them and out of sight of the prying eyes
(or cameras) of others.
Nor can we say as a matter of law that defendants’ motive-to
gather usable material for a potentially newsworthy storynecessarily privileged their intrusive conduct as a matter of
common law tort liability. A reasonable jury could conclude the
producers’ desire to get footage that would convey the “feel” of
the event-the real sights and sounds of a difficult rescue-did not
justify either placing a microphone on Nurse Carnahan or
filming inside the rescue helicopter. Although defendants’
purposes could scarcely be regarded as evil or malicious (in the
colloquial sense), their behavior could, even in light of their
motives, be thought to show a highly offensive lack of
sensitivity and respect for plaintiffs’ privacy. A reasonable jury
could find that defendants, in placing a microphone on an
emergency treatment nurse and recording her conversation with
a distressed, disoriented and severely injured patient, without the
patient’s knowledge or consent, acted with highly offensive
disrespect for the patient’s personal privacy comparable to, if
not quite as extreme as, the disrespect and insensitivity
demonstrated in Miller.
Turning to the question of constitutional protection for
newsgathering, one finds the decisional law reflects a general
rule of nonprotection: the press in its newsgathering activities
enjoys no immunity or exemption from generally applicable
laws.~
“It is clear that the First Amendment does not invalidate every
incidental burdening of the press that may result from the
enforcement of civil and criminal statutes of general
applicability. Under prior cases, otherwise valid laws serving
substantial public interests may be enforced against the press as
against others, despite the possible burden that may be
imposed.” California’s intrusion tort~ appl[ies] to all private
investigative activity, whatever its purpose and whoever the
investigator, and impose no greater restrictions on the media
than on anyone else. (If anything, the media enjoy some degree
of favorable treatment under the California intrusion tort, as a

647

reporter’s motive to discover socially important information
may reduce the offensiveness of the intrusion.) These laws serve
the undisputedly substantial public interest in allowing each
person to maintain an area of physical and sensory privacy in
which to live. Thus, defendants enjoyed no constitutional
privilege, merely by virtue of their status as members of the
news media, to eavesdrop in violation of section 632 or
otherwise to intrude tortiously on private places, conversations
or information.
Courts have impliedly recognized that a generally applicable law
might, under some circumstances, impose an “impermissible
burden” on newsgathering; such a burden might be found in a
law that, as applied to the press, would result in “a significant
constriction of the flow of news to the public” and thus
“eviscerate[]” the freedom of the press. No basis exists,
however, for concluding that either section 632 or the intrusion
tort places such a burden on the press, either in general or under
the circumstances of this case. The conduct of journalism does
not depend, as a general matter, on the use of secret devices to
record private conversations.~ More specifically, nothing in the
record or briefing here suggests that reporting on automobile
accidents and medical rescue activities depends on secretly
recording accident victims’ conversations with rescue personnel
or on filming inside an occupied ambulance. Thus, if any
exception exists to the general rule that “the First Amendment
does not guarantee the press a constitutional right of special
access to information not available to the public generally”, such
exception is inapplicable here.18
As should be apparent from the above discussion, the
constitutional protection accorded newsgathering, if any, is far
narrower than the protection surrounding the publication of
truthful material; consequently, the fact that a reporter may be
seeking “newsworthy” material does not in itself privilege the
investigatory activity. The reason for the difference is simple:
The intrusion tort, unlike that for publication of private facts,
does not subject the press to liability for the contents of its
publications.~

648

As to constitutional policy, we repeat that the threat of
infringement on the liberties of the press from intrusion liability
is minor compared with the threat from liability for publication
of private facts. Indeed, the distinction led one influential
commentator to assert flatly that “[i]ntrusion does not raise first
amendment difficulties since its perpetration does not involve
speech or other expression.” (Nimmer, 56 Cal.L.Rev. at p. 957.)
Such a broad statement is probably not warranted; a liability
rule, for example, that punished as intrusive a reporter’s merely
asking questions about matters an organization or person did
not choose to publicize would likely be deemed an
impermissible restriction on press freedom. But no
constitutional precedent or principle of which we are aware
gives a reporter general license to intrude in an objectively
offensive manner into private places, conversations or matters
merely because the reporter thinks he or she may thereby find
something that will warrant publication or broadcast.~
George, C. J., and Kennard, J., concurred.
Justice JOYCE L. KENNARD, concurring:
Applying existing California tort law, the plurality opinion holds
that to establish a cause of action for invasion of privacy by
publication of private facts the plaintiff must show that a private
fact was publicly disclosed, that the disclosure would be
offensive and objectionable to a reasonable person, and that the
private fact was not newsworthy. I agree that here summary
judgment was properly entered against plaintiffs on that cause of
action. There is, however, a tension between the plurality
opinion’s rule of liability for publication of private facts and
some aspects of the United States Supreme Court’s current First
Amendment jurisprudence. In my view, the potential clash in
this area of law between personal privacy interests and the First
Amendment’s guarantee of freedom of speech and of the press
warrants a more detailed examination than the plurality opinion
has undertaken.~
I leave open the possibility that the plurality opinion’s
“newsworthiness” rule may require further adjustment and
revision in the future when we are presented with a case in

649

which its application, unlike the situation here, would affirm
liability for the publication of truthful private facts.
Mosk, J., concurred.
Justice MING W. CHIN, concurring and dissenting:
I concur in part I of the plurality opinion. The newsworthy
nature of the disclosure absolutely precludes plaintiffs’ recovery
under this theory, and summary judgment for defendants on this
cause of action was therefore proper.
I dissent, however, from the plurality’s holding that plaintiffs’
“intrusion” cause of action should be remanded for trial. The
critical question is whether defendants’ privacy intrusion was “
‘highly offensive to a reasonable person.’ “ (Plur. opn., ante, at p.
231, italics added.) As the plurality explains, “the constitutional
protection of the press does reflect the strong societal interest in
effective and complete reporting of events, an interest that mayas a matter of law-justify an intrusion that would otherwise be
considered offensive.” (Id. at p. 236, italics added.) I also agree with
the plurality that “Information-collecting techniques that may be
highly offensive when done for socially unprotected reasons-for
purposes of harassment, blackmail or prurient curiosity, for
example-may not be offensive to a reasonable person when employed
by journalists in pursuit of a socially or politically important
story.” (Id. at p. 237, italics added.)
Although I agree with the plurality’s premises, I disagree with
the conclusion it draws from those premises.~ Ruth’s
expectations notwithstanding, I do not believe that a reasonable
trier of fact could find that defendants’ conduct in this case was
“highly offensive to a reasonable person,” the test adopted by
the plurality. Plaintiffs do not allege that defendants, though
present at the accident rescue scene and in the helicopter,
interfered with either the rescue or medical efforts, elicited
embarrassing or offensive information from plaintiffs, or even
tried to interrogate or interview them. Defendants’ news team
evidently merely recorded newsworthy events “of legitimate
public concern” (plur. opn., ante, at p. 228 ) as they transpired.
Defendants’ apparent motive in undertaking the supposed

650

privacy invasion was a reasonable and nonmalicious one: to
obtain an accurate depiction of the rescue efforts from start to
finish. The event was newsworthy, and the ultimate broadcast
was both dramatic and educational, rather than tawdry or
embarrassing.
No illegal trespass on private property occurred, and any
technical illegality arising from defendants’ recording Ruth’s
conversations with medical personnel was not so “highly
offensive” as to justify liability. Recording the innocuous,
inoffensive conversations that occurred between Ruth and the
nurse assisting her (see plur. opn., ante, at p. 211 ) and filming
the seemingly routine, though certainly newsworthy, helicopter
ride (id. at pp. 211-212 ) may have technically invaded plaintiffs’
private “space,” but in my view no “highly offensive” invasion
of their privacy occurred.
We should bear in mind we are not dealing here with a true
“interception”-e.g., a surreptitious wiretap by a third party-of
words spoken in a truly private place-e.g., in a psychiatrist’s
examining room, an attorney’s office, or a priest’s confessional.
Rather, here the broadcast showed Ruth speaking in settings
where others could hear her, and the fact that she did not realize
she was being recorded does not ipso facto transform
defendants’ newsgathering procedures into highly offensive
conduct within the meaning of the law of intrusion.
In short, to turn a jury loose on the defendants in this case is
itself “highly offensive” to me. I would reverse the judgment of
the Court of Appeal with directions to affirm the summary
judgment for defendants on all causes of action.
Mosk, J., concurred.
Justice JANICE ROGERS BROWN, concurring and
dissenting:
I concur in the plurality’s conclusion that summary judgment
should not have been granted as to the cause of action for
intrusion, and I generally concur in its analysis of that cause of
action. I respectfully dissent, however, from the conclusion that
summary judgment was proper as to plaintiff Ruth Shulman’s

651

cause of action for publication of private facts. For the reasons
discussed below, I would hold that there are triable issues of
material fact as to that cause of action as well.~
In this case, a straightforward application of the Kapellas
newsworthiness test leads to one inescapable conclusion-that, at
the very least, there are triable issues of material fact on the
question of newsworthiness. The private facts broadcast had
little, if any, social value. (Kapellas, 1 Cal.3d at p. 36.) The public
has no legitimate interest in witnessing Ruth’s disorientation and
despair. Nor does it have any legitimate interest in knowing
Ruth’s personal and innermost thoughts immediately after
sustaining injuries that rendered her a paraplegic and left her
hospitalized for months-”I just want to die. I don’t want to go
through this.” The depth of the broadcast’s intrusion into
ostensibly private affairs was substantial. (Ibid. ) As the plurality
later acknowledges in analyzing “the depth of the intrusion” for
purposes of Ruth’s intrusion cause of action, “[a]rguably, the last
thing an injured accident victim should have to worry about
while being pried from her wrecked car is that a television
producer may be recording everything she says to medical
personnel for the possible edification and entertainment of
casual television viewers. [¶] For much the same reason, a jury
could reasonably regard entering and riding in an ambulancewhether on the ground or in the air-with two seriously injured
patients to be an egregious intrusion on a place of expected
seclusion.... A jury could reasonably believe that fundamental
respect for human dignity requires the patients’ anxious journey
be taken only with those whose care is solely for them and out
of sight of the prying eyes (or cameras) of others.” (Plur. opn.,
ante, at p. 238.) There was nothing voluntary about Ruth’s
position of public notoriety. (Kapellas, 1 Cal.3d at p. 36.) She was
“involuntarily caught up in events of public interest” (plur. opn.,
ante, at p. 215 ), all the more so because defendants appear to
have surreptitiously and unlawfully recorded her private
conversations with Nurse Laura Carnahan. (See id. at pp. 233235.)~
In short, I see no reason to abandon our traditional
newsworthiness test, which has produced consistent and

652

predictable results over the course of nearly three decades. As I
have explained, a straightforward application of that test
demonstrates there are triable issues of material fact on the
question of newsworthiness and, hence, that summary judgment
should not have been granted on Ruth’s cause of action for
publication of private facts.
For the reasons discussed above, I would affirm the judgment
of the Court of Appeal in its entirety.
Baxter, J., concurred.

Questions to Ponder About Shulman v. Group W
A. How should we regard the potential privacy interest a person has
in a moment of tragedy? How does it compare, in terms of privacy
interests, to private-moment archetypes such as a penitent’s
confession or a couple’s honeymoon night? If we should regard it as
highly private, what is it about having a near-death experience and
making the transition to life with paraplegia that makes it highly
private?
B. Do you agree with the court’s characterization of the footage as
newsworthy because of the legitimate public interest in emergency
rescue services?
C. If the public interest in the functioning of emergency rescue
services makes particular instances of individuals’ interactions with
those services newsworthy, then what else would be newsworthy by
that definition? Is there a public interest in the efficacy of services
rendered in a county hospital? If so, does that make newsworthy the
reporting of patient’s diagnoses and treatments? How about the
function of the public schools – is there a public interest in that? And
if so, would the reporting of students’ grades be justified? If not,
what justifies a distinction, and where should the line be drawn?

653

Aftermatter
Unmarked Edits Generally

(For both volumes)
Various edits are not marked in the text. They have been left
unmarked because to mark them would have made the text
substantially less readable.
In general, whole citations and portions of citations have been
liberally removed from the readings. Parallel citations have been
removed generally. Spaces have been added or deleted in cases where
the observed style was unconventional and jarring. In cases where
case names were printed in roman type, case names have generally
been italicized. Where quotation marks occurred around a
blockquote, they have generally been removed. Lengthy portions of
quoted material have sometimes been re-set as blockquotes. Dashes
and ellipses have been set in a uniform typographical style regardless
of how they appeared in the original document. Official headnote
references have been eliminated. In addition, I have sought to
remove all indicia of additions to any text made by unofficial
publishers. Footnote references and footnotes have been removed
without notation.
The author attributions at the beginning of case material, in general,
are not attributable to the original source. Formatting of citations has
been changed here and there to conform to conventions and norms.
For example, in various places the spelled-out word “section” has
been replaced with the § symbol, including in Rowland v. Christian,
Beswick v. CareStat, the text discussing California Civil Code § 847, and
Issacs v. Monkeytown, U.S.A. Typesetting for citations may have been
changed, such as from lower-case to small-caps for titles of journals,
for example in Tarasoff v. UC Regents and Weirum v. RKO. Harris v.
Scott, at least as the opinion was reproduced in the reporter volume,
had unconventional punctuation and spacing in citations; thus, those
were changed to be more conventional.

654

Case citations have generally been changed so that where the court
uses a secondary-reference citation style, if it is the first reference in
the case as it appears in edited form in this casebook, the secondaryreference cite has been replaced with the full citation as is appropriate
for use on first reference. In some cases, punctuation was changed to
accommodate cites that were eliminated without notation.

Idiosyncratic Unmarked Edits in this Volume
Idiosyncratic unmarked edits were made as follows:
Isaacs v. Monkeytown, U.S.A: Some of what appear to be typos have
been corrected, including missing punctuation and oddly capitalized
words, which have been corrected to lower case. Officially cited as
“Isaacs v. Powell.” Supplied italicization in a blockquote was
removed and reset in roman text, with the note about the italicization
removed.
Silkwood v. Kerr-McGee (in Chapter 13, Strict Liability): In the transcript
of Spence’s argument, the paragraphing is my own. Some of the
punctuation has been changed to enhance readability, and some
capitalization may be different as well. See the “Rights Information”
section in the front matter of this book for information about the
“FACTS” section.
DOJ Press Release on Toyota Unintended Acceleration: The original press
release referred to Toyota as “TOYOTA” in all capital letters. The
all-caps style was replaced with regular capitalization to enhance
readability.
FDA v. Phusion Products LLC: A list of references was omitted
without notation.
Leichtman v. WLW Jacor: Spaces added into citation.
Sousanis v. Northwest Airlines: The word “the” was changed to “she” to
reverse what appears to be a transcription error possibly attributable
to the reporter rather than the court. The original passage appearing
in the reporter volume is “a chronic back condition that worsens if
the is forced to sit for too long.” The changed version is “a chronic
back condition that worsens if she is forced to sit for too long.”

655

Boring v. Google: Section heading removed without notation.
Intel Corp. v. Hamidi: Brackets were changed to parentheses; paragraph
breaks were removed without notation.
Kirby v. Sega: The citation format of the statute cite was altered.
Silkwood v. Kerr-McGee (in Chapter 25, Punitive Damages): In the
transcript of Spence’s argument, the paragraphing is my own. Some
of the punctuation has been changed to enhance readability, and
some capitalization may be different as well.
Great Lakes Dredge Dock Company v. Tanker Robert Watt Miller:
Headings within the case originally were lettered or numbered. These
letters and numbers have been removed without notation.
Kohl v. United States: Paragraphing and cite formats were changed
without annotation. Cites were truncated to omit portions of cites
referencing omitted portions from quotes.
Dobson v. Dobson: Brackets were changed to parentheses to avoid the
appearance that insertions were the casebook’s and not the court’s.
Calbom v. Knudtzon: The character “s” was replaced with “§” in
multiple places.
Committee on Children’s Television v. General Foods: Material from
footnotes was worked into the text without annotation, and the text
was changed to accommodate this.
Obsidian Finance Group v. Cox: Citations omitted without notation.
Masson v. New Yorker: Citations reformatted.

656

